19-23774-rdd          Doc 19        Filed 10/04/19 Entered 10/04/19 04:37:25                        Main Document
                                                  Pg 1 of 452


    Jonathan S. Henes, P.C.
    KIRKLAND & ELLIS LLP
    KIRKLAND & ELLIS INTERNATIONAL LLP
    601 Lexington Avenue
    New York, New York 10022
    Telephone:     (212) 446-4800
    Facsimile:     (212) 446-4900

    Proposed Counsel to the Debtors and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                  )
    In re:                                                        )        Chapter 11
                                                                  )
    DELUXE ENTERTAINMENT                                          )        Case No. 19-23774 (RDD)
    SERVICES GROUP INC., et al., 1                                )
                                                                  )
                                        Debtors.                  )        (Joint Administration Requested)
                                                                  )

                 DEBTORS’ MOTION FOR ENTRY OF INTERIM AND
               FINAL ORDERS (I) AUTHORIZING THE DEBTORS (A) TO
              OBTAIN POSTPETITION FINANCING AND (B) TO UTILIZE
           CASH COLLATERAL, (II) GRANTING ADEQUATE PROTECTION TO
     PREPETITION SECURED PARTIES, (III) MODIFYING THE AUTOMATIC STAY,
     (IV) SCHEDULING A FINAL HEARING, AND (V) GRANTING RELATED RELIEF

             The above-captioned debtors and debtors in possession (collectively, the “Debtors”)

respectfully state the following in support of this motion (the “Motion”): 2




1     The last four digits of Debtor Deluxe Entertainment Services Group Inc.’s tax identification number are
      1725. Due to the large number of Debtors in these chapter 11 cases, for which joint administration has been
      requested, a complete list of the Debtor entities and the last four digits of their federal tax identification numbers
      is not provided herein. A complete list of such information may be obtained on the website of the Debtors’
      Solicitation Agent at https://cases.primeclerk.com/deluxe. The location of the Debtors’ service address for
      purposes of these chapter 11 cases is: 50 Main Street, Suite 1014, White Plains, New York, 10606.
2     A detailed description of the Debtors and their business, and the facts and circumstances supporting this Motion
      are set forth in the Declaration of John Eric “Eric” Cummins, Executive Vice President and Chief Financial
      Officer at Deluxe Entertainment Services Group Inc., (I) in Support of Chapter 11 Petitions and First Day
      Pleadings and (II) Pursuant to Local Bankruptcy Rule 1007-2 (the “First Day Declaration”), filed
      contemporaneously with this Motion and incorporated by reference herein. Capitalized terms used but not defined
      herein shall have the meanings ascribed to such terms in the First Day Declaration, the DIP Loan Documents, or
      the DIP Orders, as applicable.




KE 63571070
19-23774-rdd     Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25            Main Document
                                          Pg 2 of 452


                                     Preliminary Statement

       1.      Deluxe Entertainment Services Group Inc. (“Deluxe”), together with its Debtor and

non-Debtor affiliates, is among the world’s leading content creation and distribution companies.

With headquarters in both New York and Los Angeles, the Debtors operate in a complex and

rapidly shifting media market. As with many industries, technology has accelerated the rate of

change in the media industry, enabling consumers to view their favorite programs and digital

content on an increasing number and type of devices and in more locations than previously

possible. The rapid pace of industry and technological change has placed significant pressure on

the Debtors’ business, despite their leading market position.

       2.      As a result, the Debtors face near-term maturities of certain indebtedness, including

the Debtors’ Existing ABL Facility (maturing in November 2019) and the Existing Term Loans

(maturing in February 2020).      These maturities prompted the Debtors to begin exploring

comprehensive deleveraging transactions to optimize their balance sheet.

       3.      Accordingly, prior to the Petition Date, the Debtors and their advisors engaged with

an ad hoc committee of existing term loan lenders (the “Ad Hoc Group”) and MacAndrews &

Forbes Media Group, Inc. (“MAFCO”), the Debtors’ equity owners, to pursue a consensual

restructuring transaction. In pursuit of this transaction, the Ad Hoc Group provided the Debtors

with the $73 million Priming Term Loans to provide liquidity to Deluxe while the parties

negotiated terms of a consensual deleveraging transaction. The negotiations culminated in a

restructuring support agreement, dated on August 30, 2019 (the “RSA”).

       4.      As originally contemplated, the RSA provided for an out-of-court debt-for-equity

exchange or an in-court “24-hour prepack” that, in either case, required further incremental

financing to effectuate such transaction. As described in the First Day Declaration, S&P was

informed of the potential exchange offer and downgraded the corporate credit rating of the

                                                 2
19-23774-rdd    Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25           Main Document
                                         Pg 3 of 452


Debtors’ Existing Term Loan. The ratings downgrade created an impediment for certain members

of the Ad Hoc Group who own the Debtors’ debt as part of a collateralized loan obligation (“CLO”)

to be able to provide the additional financing needed by the Debtors on an out-of-court basis.

While certain lenders were able to provide $14 million (which became the Senior Priming Term

Loans), this amount was insufficient to bridge the Debtors through the consummation of the

out-of-court transaction or “24-hour prepack” and was viewed as a “pre-DIP” to bridge the Debtors

to the commencement of these prepackaged chapter 11 cases, where the CLO members of the Ad

Hoc Group are able to provide supplemental financing to the Debtors. The Debtors, the Ad Hoc

Group, and MAFCO amended the RSA on October 2, 2019 to implement the transaction via

prepackaged chapter 11 cases.

       5.      On October 3, 2019 (the “Petition Date”), the Debtors commenced these chapter 11

cases to implement the prepackaged restructuring contemplated by the amended RSA and pursuant

to the Joint Prepackaged Plan of Deluxe Entertainment Services Group Inc. and Its Debtor

Affiliates Pursuant to Chapter 11 of the Bankruptcy Code (the “Plan”), filed contemporaneously

herewith. The Plan, which is supported by holders of over 91% of the Debtors’ Priming Term

Loans and approximately 70% of the Debtors’ Existing Term Loans, proposes to deleverage the

Debtors’ balance sheet by approximately $800 million.        To execute this value-maximizing

transaction and fund these chapter 11 cases, however, the Debtors urgently need access to

additional liquidity. As described in the Baird Declaration, the Debtors have only approximately

$15 million in cash on hand as of the Petition Date. Baird Decl. ¶ 7. Accordingly, this Motion

requests that the Court approve the $115 million superpriority term loan DIP Facility provided by

the Ad Hoc Group. If approved, the Debtors will use the proceeds of the DIP Facility to, among

other things, honor employee wages and benefits, procure goods and services, fund general and



                                               3
19-23774-rdd      Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25               Main Document
                                           Pg 4 of 452


corporate operating needs and the administration of these chapter 11 cases, and consummate the

Plan, all in accordance with the initial DIP budget, which is attached as Annex B to the Interim

Order (the “Initial Budget”).

        6.      As described below, in the First Day Declaration, and in the Baird Declaration, the

DIP Facility ensures that the Debtors (a) have sufficient funding to consummate the Plan, (b) can

continue to operate uninterrupted in these chapter 11 cases, and (c) have continued access to

liquidity following the Debtors’ emergence from bankruptcy. In addition, as described in more

detail below, the Ad Hoc Group has committed to roll amounts outstanding under the DIP Facility

on the Effective Date into new first lien term loans to provide necessary liquidity for the Debtors

upon emergence from these chapter 11 cases. The commitment to provide the new first lien term

loans upon emergence will ensure that the Debtors do not need to spend additional time and much

needed liquidity to solicit additional financing prior to emergence from these chapter 11 cases.

Further, as set forth in the Baird Declaration, the terms of the DIP Facility are reasonable under

the circumstances, were the product of good faith, arm’s-length negotiations, and will benefit all

stakeholders in these chapter 11 cases. Baird Decl. ¶ 25.

        7.      For the reasons set forth herein and in the Baird Declaration, the Debtors believe

that the authority to obtain DIP financing, including the use of Cash Collateral (as defined in the

Interim Order), is in the best interests of the Debtors, their estates, and their creditors. Accordingly,

the Debtors respectfully request authority to enter into the DIP Loan Documents and to use Cash

Collateral, as more fully detailed herein and in the First Day Declaration and the Baird Declaration,

subject to the terms and conditions set forth in the orders granting such relief.

                                       Jurisdiction and Venue

        8.      The United States Bankruptcy Court for the Southern District of New York

(the “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the

                                                   4
19-23774-rdd         Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25             Main Document
                                              Pg 5 of 452


Amended Standing Order of Reference from the United States District Court for the Southern

District of New York, dated January 31, 2012. The Debtors confirm their consent, pursuant to Rule

7008 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), to the entry of a

final order by the Court in connection with this DIP Motion to the extent that it is later determined

that the Court, absent consent of the parties, cannot enter final orders or judgments in connection

herewith consistent with Article III of the United States Constitution.

          9.       Venue is proper in this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

          10.      The statutory bases for the relief requested herein are sections 105, 361, 362, 363,

364(c)(1), 364(c)(2), 364(c)(3), 364(d)(1), 364(e), and 507 of title 11 of the United States Code

(the “Bankruptcy Code”), Bankruptcy Rules 2002-1, 4001-2, 9006-1, 9013-1, and 9014-1, and

rule 9014-2 of the Local Bankruptcy Rules for the Southern District of New York

(the “Local Bankruptcy Rules”).

                                             Relief Requested

          11.      By this Motion, the Debtors request entry of an interim order, substantially in the

form attached hereto as Exhibit A (the “Interim Order”), and a final order (the “Final Order,” and

together with the Interim Order, the “DIP Orders”), granting, among other things, the following

relief:

          •     DIP Facility: authority to obtain senior secured, superpriority, postpetition financing
                in the form of a multiple-draw term loan credit facility (the “DIP Facility,” all amounts
                extended under the DIP Facility, the “DIP Loans”) in an aggregate principal amount of
                up to $115 million (the “DIP Commitments”) consisting of new money term loans
                including (i) an initial draw in the aggregate principal amount of $55 million available
                upon entry of the Interim Order (the “Initial DIP Loan”); and (ii) on the day that is
                immediately prior to the Effective Date (as defined in the RSA), a delayed draw in an
                aggregate principal amount of up to $60 million plus the aggregate amount (if any) of
                prepetition Senior Priming Obligations (as defined below) that were not repaid,
                satisfied, and discharged with the proceeds of the Initial DIP Loan (the “Final DIP
                Loan”), pursuant to the terms and conditions of that certain Senior Secured Debtor-In-
                Possession Term Loan Credit Agreement (as amended, restated, supplemented, waived,
                or otherwise modified from time to time in accordance with the terms thereof,

                                                      5
19-23774-rdd    Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25              Main Document
                                         Pg 6 of 452


          the “DIP Credit Agreement”), by and among Deluxe (the “Borrower”), and each of the
          other Debtors as guarantors (the “Guarantors”), the relevant lenders (collectively, the
          “DIP Lenders”), Credit Suisse Loan Funding LLC, as administrative agent and
          collateral agent (in such capacities, the “DIP Agent” and, together with the DIP
          Lenders, collectively, the “DIP Parties”), and other agents and entities from time to
          time party thereto, substantially in the form of Exhibit B, attached hereto;

      •   DIP Loan Documents: authority to execute and deliver all agreements, documents,
          and instruments contemplated by the DIP Orders, the DIP Term Sheet (attached to the
          RSA as Exhibit 1-A), the DIP Credit Agreement, the DIP Commitment Letter, and the
          Fee Letters (collectively, the “DIP Loan Documents”), and to take all actions necessary,
          appropriate, or required to comply with the Debtors’ obligations under the DIP Loan
          Documents and under the DIP Orders (such obligations, the “DIP Obligations”);

      •   DIP Liens and Claims: authority to grant the DIP Agent, for its own benefit and the
          benefit of the DIP Lenders, super-priority priming liens in the DIP Collateral (as
          defined in the amended RSA) securing the DIP Facility, and super-priority claims in
          respect of the obligations under the DIP Facility, each subject to the Carve-Out (as
          defined below);

      •   DIP Payments: authority to pay the principal, interest, fees, expenses and other
          amounts payable under the DIP Documents as such become due, including, without
          limitation, payment of reimbursable fees, costs, and expenses of the DIP Agents’ and
          DIP Lenders’ respective attorneys and advisors, backstop fees, and commitment fees,
          all to the extent provided in, and in accordance with, the applicable DIP Documents,
          including on the terms set forth in the DIP Commitment Letter, the DIP Agent Fee
          Letter, and the Commitment Party Fee Letter attached hereto as Exhibit C, Exhibit D,
          and Exhibit E (collectively, the “Fee Letters”), respectively.

      •   Cash Collateral: authority to use the Cash Collateral of the Prepetition Secured Parties
          (as defined below);

      •   Adequate Protection: approval of the Adequate Protection Obligations (as defined
          below) to be provided to the Prepetition Secured Parties, to protect the Prepetition
          Secured Parties’ interests in the Cash Collateral, as well as to compensate for any
          decline in, or diminution of, the value of the Prepetition Secured Parties’ interest in the
          Prepetition Collateral (as defined below);

      •   Automatic Stay: modification of the automatic stay imposed by section 362 of the
          Bankruptcy Code to the extent necessary to implement and effectuate the terms and
          provisions of the DIP Loan Documents and the DIP Orders;

      •   Final Hearing: scheduling by the Court of a final hearing (the “Final Hearing”), if
          necessary, to consider entry of the Final Order granting the relief requested in this
          Motion on a final basis; and




                                                6
19-23774-rdd            Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25                      Main Document
                                                 Pg 7 of 452


           •     Immediate Effectiveness: waiver of any applicable stay, including under Bankruptcy
                 Rule 6004, to provide for immediate effectiveness of the Interim Order (including a
                 waiver pursuant to Bankruptcy Rule 6004(h)).

                     Concise Statement Pursuant to Local Bankruptcy Rule 4001-2

           12.      Pursuant to Bankruptcy Rules 4001(b), (c) and (d), and Local Bankruptcy

Rule 4001-2, the following is a concise statement and summary of the proposed material terms of

the DIP Facility as provided in the DIP Term Sheet and DIP Orders: 3

                    MATERIAL TERMS OF THE PROPOSED POSTPETITION FINANCING

    DIP Parties                Debtor Parties:

    Fed. R. Bankr. P.               a.   Borrower: Deluxe Entertainment Services Group Inc.
    4001(c)(1)(B)                   b.   Guarantors: DX Holdings LLC (“Holdings”) and all direct and indirect
                                         wholly-owned domestic and foreign subsidiaries of Holdings other than the
                                         Borrower (collectively with the Borrower, the “Loan Parties”).
                               Lending Parties:
                                    a.   DIP Lenders: Those DIP Lenders listed on Schedule 1 (the “Commitment
                                         Parties”) of that certain DIP Facility Commitment Letter dated September 3,
                                         2019 (the “DIP Commitment Letter”).
                                    b.   DIP Agent: Credit Suisse Loan Funding LLC
                                    c.   DIP Backstop Parties: Those Commitment Parties that have agreed to
                                         backstop the DIP Facility in accordance with the terms of the DIP
                                         Commitment Letter.


                               (DIP Credit Agreement, Introduction & Art. 1–Definitions; DIP Commitment
                               Letter)

    DIP Commitments            DIP Commitments. The aggregate principal amount of $115 million:

    Local Bankruptcy Rule                a.       in one draw on the business day immediately after the date of entry
    4001-2(a)(1);                                 of the Interim Order, on which all conditions precedent are waived
                                                  (the “Closing Date”) the Initial DIP Loan in such aggregate principal
    Fed. R. Bankr. P.                             amount not exceeding $55,000,000; provided, that, to the extent that
    4001(c)(1)(B)                                 the Interim Order does not permit the obligations under the Senior
                                                  Priming Term Loans (the “Senior Priming Obligations”) to be
                                                  repaid, satisfied and discharged in full with proceeds of the Initial
                                                  DIP Loan, the aggregate principal amount of the Initial DIP Loan
                                                  shall be reduced by the amount of such accrued and unpaid Senior
                                                  Priming Obligations that are not permitted to be so discharged; and


3     This summary is intended only to assist the Court by reference to the DIP Credit Agreement and the DIP Orders,
      and is qualified in its entirety by the terms of the DIP Loan Documents, each as may be modified by the DIP
      Orders. Capitalized terms used in this statement but not otherwise defined herein shall have the meanings ascribed
      to such terms in the DIP Loan Documents or DIP Orders, as applicable.


                                                            7
19-23774-rdd         Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25                     Main Document
                                            Pg 8 of 452



                MATERIAL TERMS OF THE PROPOSED POSTPETITION FINANCING

                                  b.      in one draw on the date that is immediately prior to the Effective
                                          Date (as defined in the RSA) the Final DIP Loan in an aggregate
                                          principal amount equal to the lesser of (i) $60,000,000 plus the
                                          aggregate amount (if any) of Senior Priming Obligations that were
                                          not repaid, satisfied and discharged in full with proceeds of Initial
                                          DIP Loan.


                          (DIP Credit Agreement, Art. 1–Definitions & Art. 2–Amounts and Terms of
                          Commitments)


 Maturity                 All unfunded DIP Commitments will terminate, and all DIP Obligations (as defined
                          below) will be immediately due and payable in full in cash on the earliest of:
 Local Bankruptcy Rule
 4001-2(a)(10);                   a.      the first anniversary of the Closing Date (the “Maturity Date”);

 Fed. R. Bankr. P.                b.      if the Final Order has not been entered by the Bankruptcy Court on
 4001(c)(1)(B)                            or before the date that is thirty-five (35) calendar days after the
                                          Petition Date, on such date;
                                  c.      the date of consummation of any sale of all or substantially all of the
                                          assets of the Debtors pursuant to section 363 of the Bankruptcy
                                          Code;
                                  d.      the date of acceleration of the DIP Loans and the termination of the
                                          DIP Commitments upon the occurrence of an Event of Default (as
                                          defined in the Interim Order) pursuant to the terms of the DIP Credit
                                          Agreement; and
                                  e.      the Effective Date; provided, that subject to the approval by the
                                          Bankruptcy Court of the Plan and subject further to, and in
                                          accordance with, the RSA, DIP Obligations may be satisfied and
                                          discharged on the Effective Date pursuant to a refinancing thereof
                                          with proceeds of, or (as the case may be) a roll thereof into an exit
                                          financing facility as outlined in the DIP Credit Agreement.


                          (DIP Credit Agreement, Art. 1–Definitions)

 Use of Proceeds          Interim DIP Loan. Subject to the applicable DIP Order and the other DIP Loan
                          Documents, proceeds of the Initial DIP Loan will be used only for the following
 Fed. R. Bankr. P.        purposes:
 4001(c)(1)(B)
                                  a.      to repay (on a dollar-for-dollar basis), satisfy and discharge all
                                          accrued and unpaid prepetition Senior Priming Obligations
                                          (including, for the avoidance of doubt, all interest thereon accrued
                                          through the Closing Date and all premiums, fees and expenses
                                          payable thereon);
                                  b.      to pay interest, fees, costs and expenses related to the DIP Facility
                                          (including the fees, costs, disbursements and expenses of the DIP
                                          Agent and its counsel, financial advisors, consultants and other
                                          professionals (collectively, the “DIP Agent Advisors”));
                                  c.      to pay the fees, costs and expenses of the estate professionals retained



                                                    8
19-23774-rdd          Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25                     Main Document
                                               Pg 9 of 452



                     MATERIAL TERMS OF THE PROPOSED POSTPETITION FINANCING

                                              in the chapter 11 cases and approved by the Bankruptcy Court;
                                      d.      to fund the Carve-Out (as defined below);
                                      e.      to pay the fees, costs, disbursements and expenses of the DIP
                                              Lenders (including the fees and expenses of Stroock & Stroock &
                                              Lavan LLP (“Stroock”), counsel to certain DIP Lenders, FTI
                                              Consulting, Inc. (“FTI”), financial advisor to certain DIP Lenders,
                                              and such other consultants, local counsel, financial advisors and
                                              other professionals as reasonably required by the Required DIP
                                              Lenders 4);
                                      f.      to make all permitted payments of costs of administration of the
                                              chapter 11 cases;
                                      g.      to pay such prepetition expenses as are consented to by the Required
                                              DIP Lenders and approved by the Bankruptcy Court;
                                      h.      to satisfy any adequate protection obligations owing under the DIP
                                              Orders, as set forth below;
                                      i.      to make any other payments permitted by the Initial Budget and any
                                              subsequent approved budget (the “Approved Budget”); and
                                      j.      for general corporate and working capital purposes of the Debtors
                                              during the chapter 11 cases.
                             Final DIP Loan. Subject to the applicable DIP Order and the other DIP Loan
                             Documents, proceeds of DIP Loans made after the Closing Date shall be used solely
                             for the following purposes:

                                      a.      to (and solely in such amount as is required to) repay, satisfy and
                                              discharge in full in cash any Prepetition Super Priming Obligations
                                              that were not repaid, satisfied and discharged in full with proceeds
                                              of Loans made on the Closing Date;
                                      b.      for working capital and general corporate purposes in accordance
                                              with the Approved Budget; and
                                      c.      for such other purposes as expressly consented to in writing by the
                                              Required DIP Lenders.
                             Notwithstanding anything to the contrary contained in any DIP Loan Documents, no
                             proceeds of any Loans shall be used to investigate, challenge, object to or contest the
                             validity, security, perfection, priority, extent or enforceability of any amount due
                             under, or the liens or claims granted under or in connection with the DIP Facility or
                             the Prepetition Loan Documents; provided that the creditors’ committee, if any, may
                             use up to $35,000 of the proceeds in respect of the foregoing.
                             (DIP Credit Agreement, Art. 6.9–Use of Proceeds)

    Interest Rates           Interest Rate. Interest is payable at LIBOR, subject to a 1.00% floor, plus 7.50%;




4     “Required DIP Lenders” shall mean the DIP Lenders holding a majority of the aggregate outstanding principal
      amount of the DIP Loans and the aggregate undrawn commitments under the DIP Facility.



                                                         9
19-23774-rdd         Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25                     Main Document
                                           Pg 10 of 452



                MATERIAL TERMS OF THE PROPOSED POSTPETITION FINANCING

 Fed. R. Bankr. P.        Default Rate. Non-default interest rate plus an additional 2.00% on the DIP Loans
 4001(c)(1)(B)            payable in cash, on demand.
                          (DIP Credit Agreement, Art. 1–Definitions)

 Conditions               Closing Conditions. Conditions to closing shall include, but are not limited to:

 Local Bankruptcy Rule             a.       Subject to Section 6.10 of the DIP Credit Agreement, the
 4001-2(a)(2);                              Administrative Agent (or its counsel) shall have received from each
                                            Loan Party a counterpart signature signed by each such Loan Party
 Local Bankruptcy Rule                      of (i) this DIP Credit Agreement (solely in respect of the Borrower
 4001-2(h);                                 and Holdings), (ii) the Guarantee and Collateral Agreement, and
                                            (iii) in the case of the Borrower only, any Note requested by a
 Fed. R. Bankr. P.                          Lender at least three Business Days prior to the Closing Date.
 4001(c)(1)(B)                     b.       All fees, costs, disbursements and expenses of the DIP Agent, the
                                            advisors of the DIP Agent, the DIP Lenders and the advisors to the
                                            DIP Lender due under the DIP Credit Agreement shall have been
                                            paid in full in cash or shall be so paid on the Closing Date from the
                                            proceeds of the Initial DIP Loans.
                                   c.       The Borrower shall have paid the payments required by the
                                            Payment Letter.
                                   d.       The DIP Agent shall have received an executed legal opinion of
                                            Kirkland & Ellis LLP, special New York and California counsel to
                                            the Loan Parties.
                                   e.       The DIP Agent shall have received (i) a certificate of the Borrower
                                            and each of the other Loan Parties, dated as of the Closing Date and
                                            in such form as is customary for the jurisdiction in which the
                                            relevant Loan Party is organized, with appropriate insertions and
                                            attachments; and (ii) a certificate of the Borrower certifying as to
                                            the satisfaction of the conditions set forth in Section 5.3(a) of the
                                            DIP Credit Agreement.
                                   f.       The DIP Lenders shall have received from the Borrower and each
                                            of the Loan Parties, at least three Business Days prior to the Closing
                                            Date, (i) documentation and other information requested by any
                                            Lender a reasonable period prior to the required delivery date that
                                            is required by regulatory authorities under applicable “know your
                                            customer” and anti-money laundering rules and regulations,
                                            including the USA Patriot Act and (ii) if the Borrower qualifies as
                                            a “legal entity customer” under the Beneficial Ownership
                                            Regulation, the Lenders shall have received from the Borrower, at
                                            least three Business Days prior to the Closing Date, a Beneficial
                                            Ownership Certification in relation to the Borrower.
                                   g.       The Interim Order shall have been entered by the Bankruptcy Court
                                            and shall be in full force and effect.
                                   h.       The Bankruptcy Court shall have entered the Interim DIP Order no
                                            later than two (2) Business Days after the Petition Date, which
                                            Interim DIP Order shall be in full force and effect and shall not have
                                            been reversed, vacated or stayed, and shall not have been amended,
                                            supplemented or otherwise modified without the prior written
                                            consent of the Required DIP Lenders in their sole discretion.



                                                     10
19-23774-rdd    Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25                 Main Document
                                      Pg 11 of 452



               MATERIAL TERMS OF THE PROPOSED POSTPETITION FINANCING

                            i.     The DIP Agent and the Lenders shall have received the Initial
                                   Budget, which shall be in form and substance satisfactory to the
                                   Administrative Agent and the Lenders.
                            j.     The Plan shall have been filed with the Bankruptcy Court and each
                                   other milestone that is required to be complied with prior to or
                                   concurrently with entry of the Interim Order shall have been
                                   complied with.
                            k.     Subject to Section 6.10 and in the case of the UK Security
                                   Documents, subject to the UK Legal Reservations and the UK
                                   Perfection Requirements, the Collateral Agent shall have a valid,
                                   binding, enforceable, non-avoidable, and automatically and fully
                                   and properly perfected Lien on the Collateral to the extent required
                                   by this Agreement and the Interim DIP Order, having the priorities
                                   set forth in the Interim DIP Order and subject to the Carve-Out.
                            l.     Each Uniform Commercial Code financing statement and each
                                   intellectual property security agreement required by the Security
                                   Documents to be filed in order to create in favor of the Collateral
                                   Agent, a perfected Lien on the Collateral having the priorities set
                                   forth in the Orders shall have been filed.
                            m.     The Collateral Agent shall have received the certificates, if any,
                                   representing the shares of Pledged Securities held by a Loan Party
                                   pledged pursuant to the Guarantee and Collateral Agreement,
                                   together with an undated stock power for each such certificate
                                   executed in blank by a duly authorized officer of the pledgor
                                   thereof.Subject to post-closing requirements, the DIP Agent shall
                                   have been named as an additional insured with respect to liability
                                   policies (other than worker’s compensation policies and public
                                   liability policies) and the DIP Agent shall be named as loss payee
                                   with respect to the property insurance (other than public property
                                   policies) maintained by the Borrower and each other Loan Party.
                            n.     Subject to Section 6.10 of the DIP Credit Agreement, the Collateral
                                   Agent shall have been named as an additional insured with respect
                                   to liability policies (other than worker’s compensation policies and
                                   public liability policies) and the Collateral Agent shall be named as
                                   loss payee with respect to the property insurance (other than public
                                   property policies) maintained by the Borrower and each other Loan
                                   Party.
                            o.     The Administrative Agent shall have received a legal, valid and
                                   binding copy of an amendment to the Prepetition ABL Intercreditor
                                   Agreement, which shall be in form and substance acceptable to the
                                   Administrative Agent and the Required DIP Lenders.
                            p.     The Administrative Agent shall have received a legal, valid and
                                   binding copy of an amendment to the Prepetition Canadian Facility
                                   Credit Agreement, which shall be in form and substance acceptable
                                   to the Administrative Agent and the Required DIP Lenders.
                            q.     The Closing Date shall have occurred on or before the date that is
                                   three business days after the date of entry of the Interim Order.




                                           11
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25                      Main Document
                                     Pg 12 of 452



                    Funding Conditions. Funding Conditions shall include but are not limited to:
                            a.        The Bankruptcy Court shall have entered the Final DIP Order no
                                      later than thirty five (35) calendar days after the Petition Date,
                                      which shall be in full force and effect and shall not have been
                                      reversed, vacated or stayed, and shall not have been amended,
                                      supplemented or otherwise modified without the prior written
                                      consent of the Required DIP Lenders in their sole discretion.
                            b.        The Bankruptcy Court shall have entered the Confirmation Order
                                      no later than thirty five (35) calendar days after the Petition Date,
                                      which Confirmation Order shall be in full force and effect and shall
                                      not have been reversed, vacated or stayed, and shall not have been
                                      amended, supplemented or otherwise modified without the prior
                                      written consent of the Required DIP Lenders in their sole discretion.
                             c.       Each of the representations and warranties made by any Loan Party
                                      in or pursuant to the Loan Documents shall be true and correct in
                                      all material respects (and in all respects if any such representation
                                      or warranty is already qualified by materiality or Material Adverse
                                      Effect), in each case on and as of such date as if made on and as of
                                      such date except to the extent that such representations and
                                      warranties relate to an earlier date, in which case such
                                      representations and warranties shall be true and correct in all
                                      material respects (and in all respects if any such representation or
                                      warranty is already qualified by materiality or Material Adverse
                                      Effect) as of such earlier date. No Default or Event of Default shall
                                      have occurred and be continuing on such date or after giving effect
                                      to the Loans requested to be made on such date.

                             d.       The DIP Agent shall have received a copy of the Restructuring
                                      Support Agreement, duly executed and delivered by each of the
                                      parties thereto, and such Restructuring Support Agreement shall be
                                      in full force and effect and shall not have been amended, waived or
                                      otherwise modified without the prior written consent of the
                                      Required DIP Lenders. The Restructuring Support Agreement shall
                                      be in full force and effect, and no breach, default or event of default
                                      shall have occurred and be continuing thereunder. Each Lender that
                                      owns Prepetition Loan Obligations shall be a party to the
                                      Restructuring Support Agreement.

                             e.       All first day motions filed by the Loan Parties on the Petition Date
                                      and related orders entered by the Bankruptcy Court in the Chapter
                                      11 Cases shall be in form and substance satisfactory to the Required
                                      DIP Lenders.

                             f.       Subject to Section 6.10 of the DIP Credit Agreement, the
                                      Administrative Agent, for the benefit of the Secured Parties, shall
                                      have valid, binding, enforceable, non-avoidable, and automatically
                                      and fully and properly perfected Liens on, and security interests in,
                                      the Collateral, in each case, having the priorities set forth in the
                                      Orders and subject only to the Carve-Out in all respects.

                             g.       The Administrative Agent shall have received a signed Borrowing
                                      Request from the Borrower in respect of each applicable Loan in




                                               12
19-23774-rdd            Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25                         Main Document
                                                Pg 13 of 452



                   MATERIAL TERMS OF THE PROPOSED POSTPETITION FINANCING

                                                   accordance with the requirements of Section 2.2 of the DIP Credit
                                                   Agreement.

                                         h.
                                (DIP Credit Agreement, Art. 5–Conditions Precedent)

    Fees & Payments             Specified in the Fee Letters.

    Local Bankruptcy Rule
    4001-2(a)(3);               (Fee Letters; Interim Order ¶¶ 2 & 11)
    Fed. R. Bankr. P.
    4001(c)(1)(B)

    Liens and Priorities        DIP Liens. The DIP Obligations shall be secured by continuing, valid, binding,
                                enforceable, non-avoidable, and automatically and fully and properly perfected liens
    Local Bankruptcy Rule       and security interests (such liens and securing interests securing the DIP Obligations,
    4001-2(a)(4);               collectively, the “DIP Liens”) in all DIP Collateral (as defined below) on the following
                                basis:
    Fed. R. Bankr. P.
    4001(c)(1)(B)                        a.       First Lien on Unencumbered Property. Pursuant to section
                                                  364(c)(2) of the Bankruptcy Code, the DIP Liens shall be valid,
                                                  enforceable, non-avoidable and automatically and fully perfected
                                                  first priority liens on and security interests in all DIP Collateral that
                                                  is not subject to a valid, perfected, enforceable and non-avoidable
                                                  lien or security interest as of the Petition Date (the “Unencumbered
                                                  Assets”), subject only to the Carve-Out 5; and
                                         b.       Liens Priming the Prepetition Liens. Pursuant to sections
                                                  364(c)(3) and 364(d)(1) of the Bankruptcy Code, the DIP Liens shall
                                                  be valid, enforceable, non-avoidable and automatically and fully
                                                  perfected first priority liens on and security interests in all DIP
                                                  Collateral (other than Unencumbered Assets, as described in the
                                                  paragraph entitled “First Lien on Unencumbered Property” above),
                                                  wherever located, which liens and security interests (x) shall be
                                                  junior only to (i) the Carve-Out, (ii) Permitted Prior Senior Liens
                                                  (except to the extent excluded in clause (y)(iii) in this paragraph),
                                                  and (iii) solely with respect to the “ABL Facility First Priority
                                                  Collateral” (as defined in the ABL Intercreditor Agreement) and DIP
                                                  Collateral, in each case, of a type that would constitute “ABL Facility
                                                  First Priority Collateral” (collectively, the “ABL Priority
                                                  Collateral”), the Prepetition ABL Loan Liens and the ABL Adequate
                                                  Protection Liens, and (y) shall be senior to any and all other liens on
                                                  and security interests in the DIP Collateral, including, without
                                                  limitation, (i) the Prepetition Term Loan Liens, (ii) any ABL
                                                  Adequate Protection Liens and Prepetition ABL Loan Liens in
                                                  “Term Facility First Priority Collateral” (as defined in the ABL
                                                  Intercreditor Agreement and subject to he Intercreditor
                                                  Arrangements in the Interim order) and DIP Collateral, in each case,


5     For the avoidance of doubt, with respect to ABL Priority Collateral, the DIP Liens shall be junior to the Prepetition
      ABL Loan Liens and the ABL Adequate Protection Liens on ABL Priority Collateral from after the Petition Date.



                                                            13
19-23774-rdd    Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25                    Main Document
                                      Pg 14 of 452



               MATERIAL TERMS OF THE PROPOSED POSTPETITION FINANCING

                                     of a type that would constitute “Term Facility First Priority
                                     Collateral” (collectively, the “Term Priority Collateral”), and (iii)
                                     any liens asserted by MAFCO or any of its affiliates against any of
                                     the DIP Loan Parties.
                             c.      For the avoidance of doubt, the DIP Liens in the DIP Collateral
                                     consisting of assets of any non-Debtor DIP Loan Parties (including
                                     any non-Debtor DIP Loan Parties incorporated or formed in the
                                     United Kingdom or Wales) shall be senior to each of the Prepetition
                                     Term Loan Liens in such assets subject, in the case of ABL Priority
                                     Collateral, to the Prepetition ABL Loan Liens in such ABL Priority
                                     Collateral.

                             d.      Notwithstanding anything contained in the Interim Order or in any
                                     of the DIP Loan Documents to the contrary, but subject to the
                                     Adequate Protection Obligations and the Intercreditor Agreements
                                     and the Carve-Out, the DIP Liens and the DIP Superpriority Claim
                                     (as defined below) (i) shall not be made subject to or pari passu with
                                     (A) any lien, security interest or claim heretofore or hereinafter
                                     granted in any of the Chapter 11 Cases or any Successor Cases, and
                                     shall be valid and enforceable against the Debtors, their estates, any
                                     trustee or any other estate representative appointed or elected in the
                                     Chapter 11 Cases or any Successor Cases and/or upon the dismissal
                                     of any of the Chapter 11 Cases or any Successor Cases, (B) any lien
                                     that is avoided and preserved for the benefit of the Debtors and their
                                     estates under section 551 of the Bankruptcy Code or otherwise, and
                                     (C) any intercompany or affiliate lien or claim; and (ii) shall not be
                                     subject to sections 506(c), 510, 549, 550 or 551 of the Bankruptcy
                                     Code.

                             e.      To the fullest extent permitted by applicable law, any provision of
                                     any lease, loan document, easement, use agreement, proffer,
                                     covenant, license, contract, organizational document, or other
                                     instrument or agreement that requires the consent, or the payment of
                                     any fees or obligations to, any governmental entity or non-
                                     governmental entity in order for the Debtors to pledge, grant,
                                     mortgage, sell, assign, or otherwise transfer any fee or leasehold
                                     interest or the proceeds thereof or other DIP Collateral, is and shall
                                     be deemed to be inconsistent with the provisions of the Bankruptcy
                                     Code, and shall have no force or effect with respect to the DIP Liens
                                     on such leasehold interests or other applicable DIP Collateral or the
                                     proceeds of any assignment and/or sale thereof by any Debtor, in
                                     favor of the DIP Secured Parties in accordance with the terms of the
                                     DIP Loan Documents and the Interim Order or in favor of the
                                     Prepetition Agents and the Prepetition Lenders in accordance with
                                     the Interim Order.

                      DIP Superpriority Claim.
                             a.      Effective immediately upon entry of the Interim Order, the DIP
                                     Agent, for itself and for the benefit of the DIP Lenders is to the
                                     benefits of section 364(c)(1) and 364(e) of the Bankruptcy Code, and
                                     allowed superpriority administrative expense claim in each of the
                                     Chapter 11 Cases and any Successor Cases on account of the DIP


                                              14
19-23774-rdd      Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25                      Main Document
                                          Pg 15 of 452



               MATERIAL TERMS OF THE PROPOSED POSTPETITION FINANCING

                                          Obligations with priority over any and all administrative expenses of
                                          the kind that are specified in or ordered pursuant to sections 105, 326,
                                          328, 330, 331, 364(c)(1), 365, 503(a), 503(b), 506(c), 507(a), 507(b),
                                          546(c), 726, 1113, 1114 or any other provisions of the Bankruptcy
                                          Code and any other Claims against the Debtors (the “DIP
                                          Superpriority Claims”), subject only to the Carve-Out.
                                  b.      The DIP Superpriority Claims shall for purposes of section
                                          1129(a)(9)(A) of the Bankruptcy Code, be considered administrative
                                          expenses allowed under section 503(b) of the Bankruptcy Code. The
                                          DIP Superpriority Claims shall have recourse against each of the
                                          Debtors on a joint and several basis, and shall be payable from and
                                          have recourse to all DIP Collateral (including, subject to entry of the
                                          Final DIP Order, proceeds of Avoidance Actions). The DIP
                                          Superpriority Claims shall, at all times be (x) junior only to the
                                          Carve-Out, and (y) senior to any and all other administrative expense
                                          claims or other claims against the Debtors or their estates, in the
                                          Chapter 11 Cases and any Successor Cases, including, without
                                          limitation, any claims allowed pursuant to the obligations under or in
                                          connection with the Prepetition Obligations and any adequate
                                          protection claims granted thereunder.


                         (Interim Order ¶¶ 6 & 7)

 Adequate Protection     The holders of the prepetition indebtedness or obligations arising thereunder (such
 Bankruptcy Rules        indebtedness, the “Prepetition Debt,” and all assets securing the Prepetition Debt, the
 4001(b)(l)(B)(iv),      “Prepetition Collateral”) may receive such adequate protection as is acceptable to the
 4001(c)(1)(B)(ii)       Required DIP Lenders in their sole discretion. The adequate protection commitments
                         are typical of a DIP financing of this size and are discussed in detail below.
                         (Interim Order ¶ 11)

 Carve-Out               The Interim Order provides a “Carve-Out” of certain statutory fees, allowed
                         professional fees of the Debtors, and any official committee of unsecured creditors
 Local Bankruptcy Rule   appointed under section 1102 of the Bankruptcy Code appointed in the chapter 11 cases
 4001-2(a)(5)            pursuant to section 1103 of the Bankruptcy Code Trigger Notice Cap, all as detailed
 Local Bankruptcy Rule   in the Interim Order.
 4001-2(d)                 (Interim Order ¶ 29)

 Covenants               DIP Facility Covenants. The DIP Loan Documents shall contain usual and customary
                         affirmative and negative covenants and such covenants as shall be determined in
 Local Bankruptcy Rule   accordance with the Documentation Principles, including, without limitation:
 4001-2(a)(8);
 Fed. R. Bankr. P.                a.      compliance with the Milestones;
 4001(c)(1)(B)                    b.      compliance with the reporting requirements in the DIP Credit
                                          Agreement;
                                  c.      maintenance of insurance;
                                  d.      usual and customary negative covenants, including limitations on
                                          incurrence of indebtedness, liens, dispositions of assets, mergers,
                                          restricted payments, investments, fundamental changes, transactions
                                          with affiliates, burdensome agreements, prepayments of debt and use


                                                    15
19-23774-rdd         Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25                     Main Document
                                           Pg 16 of 452



                MATERIAL TERMS OF THE PROPOSED POSTPETITION FINANCING

                                           of proceeds of DIP Facility and Cash Collateral; provided, that no
                                           priming indebtedness shall be permitted without the consent of all
                                           DIP Lenders;


                          (DIP Credit Agreement, Art. 6–Affirmative Covenants & Art. 7–Negative
                          Covenants)

 Limitations on Use of    No proceeds of any DIP Loans shall be used to investigate, challenge, object to or
 DIP Facility and Cash    contest the validity, security, perfection, priority, extent or enforceability of any
 Collateral               amount due under, or the liens or claims granted under or in connection with the DIP
                          Facility or the Prepetition Debt; provided that the creditors’ committee, if any, may
 Fed. R. Bankr. P.        use up to $35,000 of the proceeds in respect of the foregoing.
 4001-2(a)(9)
                          (Interim Order ¶ 30)

 Events of Default        The DIP Loan Documents contain events of default customarily found in loan
                          agreements for similar debtor in possession financings (the “Events of Default”),
 Local Bankruptcy Rule    including but not limited to:
 4001-2(a)(10);
 Fed. R. Bankr. P.                a.       The Borrower shall fail to pay (i) any principal of any Loan when
 4001(c)(1)(B)                             due in accordance with the terms hereof or (ii) any interest owed by
                                           it on any Loan, or any other amount payable by it hereunder or under
                                           any other Loan Document, within three (3) Business Days after any
                                           such interest or other amount becomes due in accordance with the
                                           terms hereof;
                                  b.       Any representation or warranty made or deemed made by any Loan
                                           Party herein or in any other Loan Document or that is contained in
                                           any certificate or other document furnished by it at any time under
                                           or in connection with the DIP Credit Agreement or any such other
                                           Loan Document shall in either case prove to have been inaccurate in
                                           any material respect and such inaccuracy is adverse to the Lenders
                                           on or as of the date made or deemed made or furnished;
                                  c.       Any Loan Party shall default in the observance or performance of
                                           any agreement contained in Section 6.7(a), Section 6.8, Section 6.9,
                                           Section 6.10, Section 6.16, Section 6.19, Section 6.20 or Article 7;
                                  d.       (i) Any Loan Party shall default in the observance or performance of
                                           any other agreement contained in the DIP Credit Agreement or any
                                           other Loan Document (other than as provided in paragraphs (a)
                                           through (c) of Section 8.1 of the Credit Agreement), and such default
                                           shall continue unremedied for a period of 15 days after such Loan
                                           Party receives from the Administrative Agent or the Required DIP
                                           Lenders notice of the existence of such default or (ii) any Loan Party
                                           shall default in the observance or performance of any agreement
                                           contained in Section 6.1 or Section 6.15 and such default shall
                                           continue unremedied for a period of 5 days after such Loan Party
                                           receives from the Administrative Agent or the Required DIP Lenders
                                           notice of the existence of such default;
                                  e.       Holdings or any of its Restricted Subsidiaries shall (i) default in
                                           making any payment of any principal of any Indebtedness for
                                           Borrowed Money on the scheduled or original due date with respect



                                                     16
19-23774-rdd    Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25                   Main Document
                                      Pg 17 of 452



               MATERIAL TERMS OF THE PROPOSED POSTPETITION FINANCING

                                  thereto beyond the period of grace, if any, provided in the instrument
                                  or agreement under which such Indebtedness for Borrowed Money
                                  was created; or (ii) default in making any payment of any interest on
                                  any such Indebtedness for Borrowed Money beyond the period of
                                  grace, if any, provided in the instrument or agreement under which
                                  such Indebtedness for Borrowed Money was created; or (iii) default
                                  in the observance or performance of any other agreement or
                                  condition relating to any such Indebtedness for Borrowed Money or
                                  contained in any instrument or agreement evidencing, securing or
                                  relating thereto, or any other event of default shall occur, the effect
                                  of which payment or other default or other event of default is to
                                  cause, or to permit the holder or beneficiary of such Indebtedness (or
                                  a trustee or agent on behalf of such holder or beneficiary) to cause,
                                  with the giving of notice if required (but after giving effect to any
                                  applicable cure period), such Indebtedness for Borrowed Money to
                                  become due prior to its Stated Maturity or to become subject to a
                                  mandatory offer to purchase by the obligor thereunder; provided that
                                  (A) a default, event or condition described in this paragraph shall not
                                  at any time constitute an Event of Default unless, at such time, one
                                  or more defaults or events of default of the type described in this
                                  paragraph shall have occurred and be continuing with respect to
                                  Indebtedness for Borrowed Money the outstanding principal amount
                                  of which individually exceeds $10,000,000, and in the case of
                                  Indebtedness for Borrowed Money of the types described in clauses
                                  (i) and (ii) of the definition thereof, with respect to such Indebtedness
                                  which exceeds such amount either individually or in the aggregate;
                                  (B) this paragraph shall not apply to (i) secured Indebtedness that
                                  becomes due as a result of the sale, transfer, destruction or other
                                  disposition of the Property or assets securing such Indebtedness for
                                  Borrowed Money if such sale, transfer, destruction or other
                                  disposition is not prohibited hereunder and under the documents
                                  providing for such Indebtedness, or (ii) any Guarantee Obligations
                                  except to the extent such Guarantee Obligations shall become due
                                  and payable by any Loan Party and remain unpaid after any
                                  applicable grace period or period permitted following demand for the
                                  payment thereof and (C) a default, event or condition described in
                                  this paragraph shall not at any time constitute an Event of Default if
                                  the exercise of the rights and remedies by a holder of such
                                  Indebtedness against the obligors thereof is subject to the automatic
                                  stay in the Chapter 11 Cases; provided, further, that no Event of
                                  Default under clause (e) shall arise or result from any change of
                                  control (or similar event) under any other Indebtedness for Borrowed
                                  Money that is triggered due to the Permitted Investors (as defined
                                  herein) obtaining the requisite percentage contemplated by such
                                  change of control provision, unless both (x) such Indebtedness for
                                  Borrowed Money shall become due and payable or shall otherwise
                                  be required to be repaid, repurchased, redeemed or defeased, whether
                                  at the option of any holder thereof or otherwise and (y) at such time,
                                  Holdings and/or its Restricted Subsidiaries would not be permitted
                                  to repay such Indebtedness for Borrowed Money in accordance with
                                  the terms of the DIP Credit Agreement;




                                            17
19-23774-rdd    Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25                    Main Document
                                      Pg 18 of 452



               MATERIAL TERMS OF THE PROPOSED POSTPETITION FINANCING

                            f.    (i) Holdings or any of its Restricted Subsidiaries shall incur any
                                  liability in connection with any “prohibited transaction” (as defined
                                  in Section 406 of ERISA or Section 4975 of the Code) involving any
                                  Plan, (ii) a failure to meet the minimum funding standards (as
                                  defined in Section 302(a) of ERISA), whether or not waived, shall
                                  exist with respect to any Single Employer Plan or any Lien in favor
                                  of the PBGC or a Lien shall arise on the assets of Holdings or any of
                                  its Restricted Subsidiaries, (iii) a Reportable Event shall occur with
                                  respect to, or proceedings shall commence to have a trustee
                                  appointed, or a trustee shall be appointed, to administer or to
                                  terminate, any Single Employer Plan, which Reportable Event or
                                  commencement of proceedings or appointment of a trustee is
                                  reasonably likely to result in the termination of such Single Employer
                                  Plan for purposes of Title IV of ERISA, (iv) any Single Employer
                                  Plan shall terminate in a distress termination under Section 4041(c)
                                  of ERISA or in an involuntary termination by the PBGC under
                                  Section 4042 of ERISA, (v) Holdings or any of its Restricted
                                  Subsidiaries shall, or is reasonably likely to, incur any liability as a
                                  result of a withdrawal from, or the Insolvency or Reorganization of,
                                  a Multiemployer Plan or (vi) any other event or condition shall occur
                                  or exist with respect to a Plan or a Commonly Controlled Plan; and
                                  in each case in clauses (i) through (vi) above, which event or
                                  condition, together with all other such events or conditions, if any,
                                  would reasonably be expected to result in a direct obligation of
                                  Holdings or any of its Restricted Subsidiaries to pay money that
                                  would reasonably be expected to have a Material Adverse Effect; or
                                  dismissal or conversion of the chapter 11 cases;
                            g.    One or more final judgments or decrees shall be entered against
                                  Holdings or any of its Restricted Subsidiaries (other than a judgment
                                  or decree against a Loan Party that is a Chapter 11 Debtor entered
                                  prior to the Petition Date that is subject to the automatic stay in the
                                  Chapter 11 Cases) pursuant to which Holdings and any such
                                  Restricted Subsidiaries taken as a whole has a liability (not paid or
                                  fully covered by third-party insurance or effective indemnity) of
                                  $10,000,000 or more (net of any amounts which are covered by
                                  insurance or an effective indemnity), and all such judgments or
                                  decrees shall not have been vacated, discharged, dismissed, stayed or
                                  bonded within 60 days from the entry thereof;
                            h.    (i) Any of the Security Documents shall cease, for any reason (other
                                  than by reason of the express release thereof in accordance with the
                                  terms thereof or hereof) to be in full force and effect or shall be
                                  asserted in writing by the Borrower or any Guarantor not to be a
                                  legal, valid and binding obligation of any party thereto, (ii) any
                                  security interest purported to be created by any Security Document
                                  with respect to any material portion of the Collateral of the Loan
                                  Parties on a consolidated basis shall cease to be, or shall be asserted
                                  in writing by any Loan Party not to be, a valid and perfected security
                                  interest (having the priorities set forth in the Orders) in the securities,
                                  assets or properties covered thereby, except to the extent that (x) any
                                  such loss of perfection or priority results from limitations of foreign
                                  laws, rules and regulations as they apply to pledges of Capital Stock
                                  in Foreign Subsidiaries or the application thereof, or from the failure


                                            18
19-23774-rdd    Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25                       Main Document
                                      Pg 19 of 452



               MATERIAL TERMS OF THE PROPOSED POSTPETITION FINANCING

                                     of the Collateral Agent (or, in the case of the Prepetition ABL
                                     Facility Collateral, the collateral agent under the Prepetition ABL
                                     Credit Agreement) to maintain possession of certificates actually
                                     delivered to it representing securities pledged under the Guarantee
                                     and Collateral Agreement, the other Security Documents or
                                     otherwise or to file UCC continuation statements, (y) such loss is
                                     covered by a lender’s title insurance policy and the Administrative
                                     Agent shall be reasonably satisfied with the credit of such insurer or
                                     (z) any such loss of validity, perfection or priority is the result of any
                                     failure by the Collateral Agent (or, in the case of the Prepetition ABL
                                     Facility Collateral, the collateral agent under the Prepetition ABL
                                     Credit Agreement) to take any action necessary to secure the validity,
                                     perfection or priority of the security interests or (iii) the Guarantee
                                     Obligations pursuant to the Security Documents by any Loan Party
                                     of any of the Obligations shall cease to be in full force and effect
                                     (other than in accordance with the terms hereof or thereof), or such
                                     Guarantee Obligations shall be asserted in writing by any Loan Party
                                     not to be in effect or not to be legal, valid and binding obligations;

                             i.      (i) Holdings shall cease to own, directly or indirectly, 100% of the
                                     Capital Stock of the Borrower; or (ii) for any reason whatsoever, any
                                     “person” or “group” (within the meaning of Rule 13d-5 of the
                                     Exchange Act as in effect on the Closing Date, but excluding any
                                     employee benefit plan of such person and its subsidiaries, and any
                                     person or entity acting in its capacity as trustee, agent or other
                                     fiduciary or administrator of any such plan, and excluding the
                                     Permitted Investors) shall become the “beneficial owner” (within the
                                     meaning of Rule 13d-3 and 13d-5 of the Exchange Act as in effect
                                     on the Closing Date), directly or indirectly, of more than the greater
                                     of (x) 35% of the then outstanding voting securities having ordinary
                                     voting power of Holdings and (y) the percentage of the then
                                     outstanding voting securities having ordinary voting power of
                                     Holdings owned, directly or indirectly, beneficially (within the
                                     meaning of Rule 13d-3 and 13d-5 of the Exchange Act as in effect
                                     on the Closing Date) by the Permitted Investors (it being understood
                                     that if any such person or group includes one or more Permitted
                                     Investors, the outstanding voting securities having ordinary voting
                                     power of Holdings directly or indirectly owned by the Permitted
                                     Investors that are part of such person or group shall not be treated as
                                     being owned by such person or group for purposes of determining
                                     whether clause (y) is triggered) (any of the foregoing, a “Change of
                                     Control”);

                             j.      the Restructuring Support Agreement is terminated by any party
                                     thereto or otherwise terminates in accordance with the terms thereof;
                                     or

                             k.      certain specified occurrences during the chapter 11 cases.


                      (DIP Credit Agreement, Art. 8–Events of Default)




                                               19
19-23774-rdd      Doc 19    Filed 10/04/19 Entered 10/04/19 04:37:25                      Main Document
                                         Pg 20 of 452



               MATERIAL TERMS OF THE PROPOSED POSTPETITION FINANCING

 Milestones              The DIP Loan Documents will contain the following deadlines with respect to the
                         Cases (the “Milestones”):
 Local Bankruptcy Rule
 4001-2(a)(12);                  a.      commence the chapter 11 cases on or before October 3, 2019;
 Fed. R. Bankr. P.               b.      File the Plan of Reorganization, the disclosure statement for the
 4001(c)(1)(B)(v-vi)                     Plan, in form and substance acceptable to the Required DIP Lenders
                                         (the “Disclosure Statement”), and the motion (in form and substance
                                         acceptable to the Required DIP Lenders) seeking to schedule a
                                         combined hearing to consider confirmation of the Plan and approval
                                         of the Disclosure Statement on the Petition Date;
                                 c.      Obtain entry of the Interim DIP Order approving the DIP Facility by
                                         the Bankruptcy Court as soon as reasonably practicable after the
                                         Petition Date (but in no event later than two (2) Business Days after
                                         the Petition Date);
                                 d.      Obtain entry of (a) the Confirmation Order (as defined in the
                                         Restructuring Support Agreement), (b) an order approving the
                                         Disclosure Statement and all other related relief, and (c) an order
                                         approving the Exit First Lien Facility (which may be the
                                         Confirmation Order), in each case, in form and substance acceptable
                                         to the Required DIP Lenders, by the Bankruptcy Court as soon as
                                         reasonably practicable after the Petition Date (but in no event later
                                         than thirty-five (35) calendar days after the Petition Date); and
                                 e.      cause the Effective Date to occur as soon as reasonably practicable
                                         after entry of the Confirmation Order by the Bankruptcy Court (but
                                         in no event later than fourteen (14) calendar days after the entry of
                                         the Confirmation Order).


                         (DIP Credit Agreement, Art. 7.18–Milestones)

 Repayment               Optional Prepayment.
 Local Bankruptcy Rule
 4001-2(a)(13)                  a.       The Borrower may at any time and from time to time prepay any of
                                         the Loans, in whole or in part, without premium or penalty, upon
                                         irrevocable written notice delivered to the Administrative Agent no
                                         later than 12:00 Noon, New York City time, (i) two Business Days
                                         prior thereto, in the case of Eurocurrency Loans and (ii) one Business
                                         Day prior thereto, in the case of ABR Loans, which notice shall
                                         specify (x) the date and amount of prepayment and (y) whether the
                                         prepayment is of Eurocurrency Loans or ABR Loans; provided that
                                         if a Eurocurrency Loan is prepaid on any day other than the last day
                                         of the Interest Period applicable thereto, the Borrower shall also pay
                                         any amounts owing pursuant to Section 2.21. Upon receipt of any
                                         such notice the Administrative Agent shall promptly notify each
                                         relevant Lender thereof. If any such notice is given, the amount
                                         specified in such notice shall be due and payable on the date specified
                                         therein (provided that any such notice may state that such notice is
                                         conditioned upon the occurrence or non-occurrence of any
                                         transaction or the receipt of proceeds to be used for such payment, in
                                         each case specified therein (including the effectiveness of other
                                         credit facilities), in which case such notice may be revoked by the


                                                   20
19-23774-rdd    Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25                   Main Document
                                      Pg 21 of 452



               MATERIAL TERMS OF THE PROPOSED POSTPETITION FINANCING

                                    Borrower (by written notice to the Administrative Agent on or prior
                                    to the specified effective date) if such condition is not satisfied),
                                    together with accrued interest to such date on the amount prepaid.
                                    Partial optional prepayments of Loans shall be in an aggregate
                                    principal amount of at least $1,000,000 or a whole multiple of
                                    $100,000 in excess thereof (in the case of prepayments of ABR
                                    Loans).

                            b.      In connection with any optional prepayments by the Borrower of the
                                    Loans pursuant to Section 2.11 of the DIP Credit Agreement, such
                                    prepayments shall be applied on a pro rata basis to the then
                                    outstanding Loans irrespective of whether such outstanding Loans
                                    are ABR Loans or Eurocurrency Loans.

                      Mandatory Prepayment.

                            a.      If (x) any Indebtedness (excluding any Indebtedness expressly
                                    permitted to be incurred in accordance with Section 7.1) shall be
                                    incurred by Holdings, Borrower or any Restricted Subsidiary or (y)
                                    Holdings, Borrower or any Restricted Subsidiary shall effect any
                                    Equity Issuance (other than to Holdings, the Borrower or any
                                    Restricted Subsidiary), in each case, an amount equal to 100% of the
                                    Net Cash Proceeds thereof shall be applied substantially
                                    simultaneously with (and in any event not later than one Business
                                    Day after) the date of receipt of such Net Cash Proceeds toward the
                                    prepayment of the Loans as set forth in Section 2.12(d).

                            b.      If on any date Holdings or any Restricted Subsidiary shall for its own
                                    account receive Net Cash Proceeds from any Asset Sale, Recovery
                                    Event or Extraordinary Receipts, such Net Cash Proceeds shall be
                                    applied not later than three (3) Business Days after such date toward
                                    the prepayment of the Loans as set forth in Section 2.12(d).

                            c.      Amounts to be applied in connection with prepayments of Loans
                                    pursuant to Section 2.12 of the DIP Credit Agreement shall be
                                    applied to the prepayment of the Loans in accordance with
                                    Section 2.18(b) until paid in full. In connection with any mandatory
                                    prepayments by the Borrower of the Loans pursuant to Section 2.12
                                    of the DIP Credit Agreement, such prepayments shall be applied on
                                    a pro rata basis to the then outstanding Loans irrespective of whether
                                    such outstanding Loans are ABR Loans or Eurocurrency Loans;
                                    provided that with respect to such mandatory prepayment, the
                                    amount of such mandatory prepayment shall be applied first to Loans
                                    that are ABR Loans to the full extent thereof before application to
                                    Loans that are Eurocurrency Loans in a manner that minimizes the
                                    amount of any payments required to be made by the Borrower
                                    pursuant to Section 2.21. Each prepayment of the Loans under
                                    Section 2.12 of the DIP Credit Agreement shall be accompanied by
                                    accrued interest to the date of such prepayment on the amount
                                    prepaid.

                            d.      Notwithstanding anything to the contrary in Section 2.12 of the DIP
                                    Credit Agreement (A) to the extent that any or all of the Net Cash


                                              21
19-23774-rdd      Doc 19    Filed 10/04/19 Entered 10/04/19 04:37:25                      Main Document
                                         Pg 22 of 452



               MATERIAL TERMS OF THE PROPOSED POSTPETITION FINANCING

                                          Proceeds of any Asset Sale by a Foreign Subsidiary (a “Foreign
                                          Asset Sale”) or the Net Cash Proceeds of any Recovery Event with
                                          respect to a Foreign Subsidiary (a “Foreign Recovery Event”), in
                                          each case giving rise to a prepayment event pursuant to
                                          Section 2.12(b) are or is prohibited, restricted or delayed by
                                          applicable local law from being repatriated to the United States, the
                                          portion of such Net Cash Proceeds so affected will not be required to
                                          be applied to repay Loans at the times provided in Section 2.12 of
                                          the DIP Credit Agreement but may be retained by the applicable
                                          Foreign Subsidiary so long, but only so long, as the applicable local
                                          law will not permit or restricts repatriation to the United States (the
                                          Borrower hereby agreeing to use commercially reasonable efforts to
                                          cause the applicable Foreign Subsidiary to promptly take all actions
                                          reasonably required by the applicable local law to permit such
                                          repatriation), and once such repatriation of any of such affected Net
                                          Cash Proceeds is permitted under the applicable local law, such
                                          repatriation will be immediately effected and such repatriated Net
                                          Cash Proceeds will be promptly (and in any event not later than five
                                          Business Days after such repatriation) applied (net of additional
                                          taxes payable or reserved against as a result thereof) to the repayment
                                          of the Loans in accordance with Section 2.12 of the DIP Credit
                                          Agreement and (B) to the extent that the Borrower has determined in
                                          good faith that repatriation of any or all of the Net Cash Proceeds of
                                          any Foreign Asset Sale or any Foreign Recovery Event derived from
                                          a Foreign Subsidiary would have a material adverse tax consequence
                                          (taking into account any foreign tax credit or benefit, in the
                                          Borrower’s reasonable judgment, expected to be realized in
                                          connection with such repatriation) with respect to such Net Cash
                                          Proceeds, the Net Cash Proceeds so affected may be retained by the
                                          applicable Foreign Subsidiary, provided that, in the case of this
                                          clause, on or before the date on which any Net Cash Proceeds so
                                          retained would otherwise have been required to be applied to
                                          prepayments pursuant to Section 2.12 of the DIP Credit Agreement,
                                          the Borrower shall apply an amount equal to such Net Cash Proceeds
                                          to such prepayments as if such Net Cash Proceeds had been received
                                          by the Borrower rather than such Foreign Subsidiary, less the amount
                                          of additional taxes that would have been payable or reserved against
                                          if such Net Cash Proceeds had been repatriated (or, if less, the Net
                                          Cash Proceeds that would be calculated if received by such Foreign
                                          Subsidiary).

                         (DIP Credit Agreement, Art. 2.11–Optional Prepayments & 2.12–Mandatory
                         Prepayments)

 Automatic Stay          The Interim Order provides for the lifting of the automatic stay to allow the DIP Agent
                         and DIP Lenders to exercise (a) upon the occurrence of an Event of Default all rights
 Local Bankruptcy Rule   and remedies under the DIP Loan Documents (other than rights and remedies against
 4001-2(c);              the DIP Collateral) and (b) upon the occurrence and during the continuance of an Event
 Fed. R. Bankr. P.       of Default, and three (3) business days’ prior written notice, all rights and
 4001(c)(1)(B)(iv)       remedies against the DIP Collateral provided for in the DIP Loan Documents.
                         (Interim Order ¶ 16)




                                                    22
19-23774-rdd          Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25                       Main Document
                                            Pg 23 of 452



                 MATERIAL TERMS OF THE PROPOSED POSTPETITION FINANCING

 Acknowledgements          The Debtors make certain customary admissions and stipulations with respect to the
                           aggregate amount of prepetition indebtedness owing to the Prepetition Secured Parties
 Local Bankruptcy Rule     and the validity, enforceability and priority of the liens and security interests granted
 4001-2(f);                to the agents under the Prepetition Debt (the “Prepetition Agents”) to secure such
 Fed. R. Bankr. P.         indebtedness.
 4001(c)(1)(B)(iii)        (Interim Order ¶ D)

 Waivers and Consents      Upon execution and delivery of the DIP Loan Documents, the Debtors’ obligations
                           under the DIP Loan Documents shall constitute valid and binding obligations of the
 Fed. R. Bankr. P.         Debtors, enforceable against each Debtor party thereto in accordance with their terms.
 4001(c)(1)(B)(v);         No obligation, payment, transfer, or grant of security under the DIP Loan Documents
 Fed. R. Bankr. P.         or the Interim Order shall be stayed, restrained, voidable, or recoverable under the
 4001(c)(1)(B)(vii-x)      Bankruptcy Code or under any applicable law (including, without limitation, under
                           section 502(d), 544 and 547 to 550 of the Bankruptcy Code or under any applicable
                           state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act, or
                           similar statute or common law), or subject to any defense, reduction, setoff,
                           recoupment, or counterclaim. (Interim Order ¶ 4)
                           Indemnification. Usual and customary for financings of this type, including
                           reasonable fees, charges and disbursements of the DIP Parties. (Interim Order ¶ 27)
                           506(c) Waiver. Subject to entry of the Final Order, no costs or expenses of
                           administration shall be surcharged against or recovered from or against any or all of
                           the DIP Agent, DIP Lenders, the Prepetition Secured Parties, the DIP Collateral and
                           the Prepetition Collateral (including Cash Collateral) pursuant to section 506(c) of the
                           Bankruptcy Code or otherwise. (Interim Order ¶ 33)
                           Marshaling Waiver. Subject to entry of the Final Order, the equitable doctrine of
                           “marshaling” shall be waived with respect to the DIP Collateral and Prepetition
                           Collateral pursuant to the terms of the Final Order (if necessary). (Interim Order
                           ¶ 35)
                           552 Waiver: Subject to entry of the Final Order, each of the DIP Agent, DIP Lenders,
                           and the Prepetition Secured Parties are entitled to all the rights and benefits of section
                           552(b) of the Bankruptcy Code, and, upon entry of the Final Order, the “equities of the
                           case” exception will not apply. (Interim Order ¶ 34)


                                               Key Provisions

        13.      As a condition to obtaining the proposed financing, the DIP Parties have required,

and the Debtors have agreed to, certain provisions that may be considered key provisions to be

highlighted to the Court. These provisions include the following:

        •     Proceeds of Avoidance Actions. The superpriority claims shall be chargeable against
              each of the Debtors and, subject to entry of the Final Order, the DIP Liens shall include
              liens on the proceeds of the Debtors’ claims and causes of action (but not on the actual
              claims and causes of action themselves) arising under chapter 5 of the Bankruptcy Code
              and any other avoidance or similar action under the Bankruptcy Code or similar state
              law. (Interim Order ¶ 5).


                                                       23
19-23774-rdd    Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25              Main Document
                                        Pg 24 of 452


      •   Automatic Stay Relief. The Interim Order provides for the lifting of the automatic stay
          to allow the DIP Agent and DIP Lenders to exercise (i) upon the occurrence of an Event
          of Default all rights and remedies under the DIP Loan Documents (other than rights
          and remedies against the DIP Collateral) and (ii) upon the occurrence and during the
          continuance of an Event of Default, and three (3) business days’ prior written notice,
          all rights and remedies against the DIP Collateral provided for in the DIP Loan
          Documents. (Interim Order ¶ 16).

      •   Carve-Out. The DIP Facility provides for a Carve-Out for the Clerk of the Court, any
          trustee appointed under Bankruptcy Code section 726(b), and Professional Fees. The
          Carve-Out is subject to a $75,000 cap in the case of a trustee and a cap of $750,000
          with respect to Allowed Professional Fees incurred by Professional Persons retained
          by the Debtors and Professional Persons retained by the Creditors’ Committee (if any)
          at any time after the first business day after the occurrence and during the continuance
          of an Event of Default and delivery of a Carve-Out Trigger Notice by the DIP Agent.
          (Interim Order ¶ 29). The Carve-Out does not provide for disparate treatment of the
          Debtors’ and the Creditor’ Committee’s professionals and therefore is in compliance
          with Local Bankruptcy Rule 4001-2(d).

      •   506(c) Waiver. Subject to the entry of the Final Order, no costs or expenses of
          administration shall be surcharged or otherwise imposed against the DIP Collateral
          under section 506(c) of the Bankruptcy Code or otherwise. (Interim Order ¶ 33).

      •   Fees and Payments. As detailed above, the Debtors have agreed, subject to the Court’s
          approval, to pay certain fees, payments and expenses of the DIP Parties in connection
          with the DIP Facility. (Interim Order ¶¶ 11 & 12).

      •   Creditor’s Committee Investigation. The Debtors have agreed that the limitations on
          the use of Cash Collateral or proceeds of the DIP Facility or Carve-Out to fund
          challenges to the Prepetition Secured Parties’ liens or claims shall not apply to the
          Creditors’ Committee’s investigations, if any, in an aggregate amount not to exceed
          $35,000. The Interim Order also provides that each of the Debtors’ Stipulations (as
          defined in the Interim Order) shall be binding upon all parties, including any Creditor’s
          Committee, unless a party in interest has filed an adversary proceeding or contested
          matter with respect to any such Debtors’ Stipulation (as defined in the Interim Order)
          by the earlier of 60 days from the date of entry of the Final Order in accordance with
          Local Bankruptcy Rule 4001-2(f) and entry of a final order confirming the Plan.
          (Interim Order ¶ 30).

      •   Adequacy of the Initial Budget. The Borrower is required to deliver to the DIP Lenders
          a budget commencing with the week that includes the Petition Date and a forecast for
          the thirteen (13) weeks following the Petition Date. To the extent necessary, such
          budget will be updated and extended every four weeks until the Maturity Date. The
          Debtors believe that the Initial Budget will be adequate, considering all available assets,
          to pay all administrative expenses due or accruing during the period covered by the
          financing or the budget. (Interim Order ¶ 15).



                                                24
19-23774-rdd      Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25             Main Document
                                          Pg 25 of 452


       •     Senior Priming Term Loan Payment. The Borrower is required to utilize the
             procedures of the Interim Order to pay down in full the Senior Priming Term Loan. To
             the extent the Senior Priming Term Loan is not repaid in full with the proceeds of the
             DIP Facility upon entry of the Interim Order, on the Effective Date (as defined in the
             RSA) of the Plan, the holders of the Senior Priming Term Loan obligations shall receive
             a payment, in cash, equal to 10.0% of the Senior Priming Term Loan obligations as
             adequate protection from the proceeds of the New First Lien Term Loan (as defined in
             the amended RSA).

                                  Prepetition Capital Structure

       14.      As of the Petition Date, the Debtors and certain of its U.S. subsidiaries are obligors

(either as borrower or guarantor) on a principal amount of prepetition funded indebtedness totaling

approximately $1.1 billion, consisting of the Existing ABL Facility, Senior Priming Term Loan

Facility, the Priming Term Loan Facility, the Existing Term Loan facility, the MAFCO Secured

Debt, the Canadian Loans, the Australian Loans, and the MAFCO Unsecured Debt (each as

defined herein or in the Plan). The relative contractual rights and priorities of the lenders under

the Existing ABL Facility, Senior Priming Term Loan Facility, Priming Term Loan Facility and

the Existing Term Loan facility are governed by that certain (1) Super Priming Term Loan

Intercreditor Agreement, dated as of September 19, 2019 (the “Super Priming Intercreditor

Agreement”); (2) Amended and Restated Term Loan Intercreditor Agreement dated as of

September 19, 2019 (the “A&R Term Loan Intercreditor Agreement”) and that certain Third

Amended and Restated ABL Intercreditor Agreement dated as of September 19, 2019 (the “Third

A&R ABL Intercreditor Agreement” and together with the Super Priming Intercreditor Agreement

and the Term Loan Intercreditor Agreement, the “Intercreditor Agreements”). The following table

summarizes Deluxe’s outstanding funded-debt obligations in greater detail:




                                                 25
19-23774-rdd          Doc 19       Filed 10/04/19 Entered 10/04/19 04:37:25                        Main Document
                                                Pg 26 of 452


        Debt Instrument                                                                     Outstanding Principal
                                       Facility Size             Maturity Date
       (as defined herein)                                                                         Amount
    ABL Loans                         $102.5 million          November 29, 2019                   $56.35 million 6
    Senior Priming Term                $14 million
                                                              February 26, 2020 7                   $10 million 8
    Loans
    Priming Term Loans                 $73 million            February 27, 2020 9                   $73 million
    Existing Term Loans               $880 million            February 28, 2020                     $783.5 million
    MAFCO Secured Debt                $4.75 million               Demand 10                         $4.75 million 11
    Canadian Loans                     $50 million            December 7, 2020                      $49.2 million
    Australian Loans                  A$20 million                  N/A 12                          A$15 million 13
    MAFCO Unsecured Debt              $132 million           Various dates in 2020                  $117.75 million 14
            Total                                                                                   $1,105 million

I.        ABL Facility.

          15.       On July 31, 2019, DESG and DX Holdings LLC entered into the Third Amended

and Restated Asset-Based Revolving Credit Agreement, with the lenders from time to time party

thereto (the “Existing ABL Lenders”), Credit Suisse AG, as Administrative Agent

(the “Prepetition ABL Agent”), and Bank of America, N.A., as Collateral Agent (the “Existing


6     The aggregate principal amount of outstanding ABL Loans excludes issued letters of credit and purchase card
      cash management obligation balance.
7     The earlier to occur of (i) the date that is one day prior to the one-year anniversary of the Closing Date, September
      18, 2020 and (ii) one day prior to the Initial Term Maturity Date (as defined in the Term Loan Credit Agreement
      and as such term may be amended or modified from time to time after the Closing Date), February 27, 2020 and
      (iii) one day prior to the Maturity Date (as defined in the Senior Priming Term Loan Credit Agreement and as
      such term may be amended or modified from time to time after the Closing Date).
8     Amount does not include $4.022 million holdback for potential cash collateralization of letters of credit, and the
      allowed amount may increase to approximately $14 million.
9     The earlier to occur of (i) the date that is one day prior to the one-year anniversary of the Closing Date, July 30,
      2020 and (ii) one day prior to the Initial Term Maturity Date (as defined in the Priming Term Loan Credit
      Agreement and as such term may be amended or modified from time to time after the Closing Date), February
      27, 2020 (or such later date to the extent the Priming Term Loans is extended).
10    The maturity date is the earlier of: (i) a demand for payment by the payee and (ii) July 17, 2020.
11    For the avoidance of doubt, such amount is exclusive of capitalized interest.
12    The maturity date is October 14, 2019. The original maturity is September 30, 2019. The applicable parties agreed
      to a two-week extension and are in the process of negotiating a longer-time maturity extension.
13    The aggregate principal amount of outstanding Australian Loans excludes A$5 million overdraft facility and a
      A$1.77 million guarantee facility.
14    For the avoidance of doubt, such amount is exclusive of capitalized interest.



                                                            26
19-23774-rdd     Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25           Main Document
                                         Pg 27 of 452


ABL Facility”). The Existing ABL Facility provided for a revolving credit facility in the aggregate

principal amount of $102.5 million. On the same day, the parties to the Existing ABL Facility

entered into the Second Amended and Restated ABL Guarantee and Collateral Agreement (the

“Existing ABL Collateral Agreement”), under which the guarantors party thereto, including

additional guarantors that executed assumption agreements thereto, granted a security interest for

DESG’s performance in substantially all of its assets, subject to customary exclusions.

II.    Senior Priming Term Loans.

       16.     On September 20, 2019, DESG and DX Holdings LLC entered into that certain

Senior Secured Super Priming Term Loan Credit Agreement with the lenders from time to time

party thereto (the “Senior Priming Term Loan Lenders”), and Credit Suisse AG, as Administrative

Agent and Collateral Agent (the “Senior Priming Term Loan Facility,” and the loans thereunder,

the “Senior Priming Term Loans”). The Senior Priming Term Loan Facility provided for delayed

draw term loans in an aggregate principal amount not to exceed $14 million, and was designed to

provide the Deluxe with additional “bridge financing” until the implementation of the current

chapter 11 filing. The Senior Priming Term Loan Facility is secured by liens on, and security

interests in, substantially all of the property and assets of DESG and guarantors party thereto,

subject to the Intercreditor Agreements and customary exclusions for such facility.

III.   Priming Term Loans.

       17.     On July 31, 2019, DESG and DX Holdings LLC entered into that certain Senior

Secured Priming Delayed Draw Term Loan Agreement with the lenders from time to time party

thereto (the “Priming Term Loan Lenders”), and Credit Suisse AG, as Administrative Agent and

Collateral Agent (the “Priming Term Loan Facility”). The Priming Term Loan Facility provided

for delayed draw term loans in an aggregate principal amount not to exceed $73.0 million, and was

designed to provide the Deluxe with “bridge financing” through the implementation of the

                                                27
19-23774-rdd          Doc 19       Filed 10/04/19 Entered 10/04/19 04:37:25           Main Document
                                                Pg 28 of 452


comprehensive deleveraging transaction originally negotiated between the Company and the Ad

Hoc Group. The Priming Term Loan Facility is secured by liens on, and security interests in,

substantially all of the property and assets of DESG and guarantors party thereto, subject to the

Intercreditor Agreements and customary exclusions for such facility.

IV.       Existing Term Loan Credit Agreement.

          18.      On July 31, 2019, DESG and DX Holdings LLC entered into that certain Fifth

Amended and Restated Credit Agreement by and among Credit Suisse AG as the Administrative

Agent and Collateral Agent (the “Existing Term Loan Agent”), and the lenders party thereto from

time to time, to extend credit in amount of $880 million in term loans (the “Existing Term Loans”).

As of the date hereof, there are approximately $783.5 million in aggregate principal amount of

outstanding borrowings under the Existing Term Loans, which mature on February 28, 2020. All

obligations under the Term Loan Credit Agreement, and the guarantees of those obligations, are

secured by substantially all assets of the DESG and guarantors party thereto and subject to the

Intercreditor Agreements and customary exclusions for such facility.

                A. MAFCO Secured Debt.

          19.      The MAFCO Secured Debt consists of approximately $4.75 15 million in unpaid

principal outstanding (the “MAFCO Secured Debt”) under that certain Senior Secured Promissory

Note, dated as of July 18, 2019, by and among Deluxe One LLC and MacAndrews & Forbes Media

Group, Inc.




15    For the avoidance of doubt, such amount is exclusive of capitalized interest.



                                                           28
19-23774-rdd         Doc 19       Filed 10/04/19 Entered 10/04/19 04:37:25           Main Document
                                               Pg 29 of 452


               B. MAFCO Unsecured Debt.

         20.      The MAFCO Unsecured Debt consists of approximately $117.75 16 million in

principal outstanding (the “MAFCO Unsecured Debt”) under the following facilities:

         •     MAFCO May Debt: approximately $60.75 million in unpaid principal outstanding
               under that certain Amended and Restated Line of Credit Agreement entered into as of
               June 20, 2018 and effective as of May 1, 2018 (as amended, amended and restated or
               otherwise modified from time to time);

         •     MAFCO April Debt: approximately $50 million in unpaid principal outstanding under
               that certain Amended and Restated Line of Credit Agreement, dated as of April 16,
               2018 (as amended, amended and restated or otherwise modified from time to time);
               and

         •     MAFCO DBSL Debt: approximately $7 million in unpaid principal outstanding under
               that certain Loan Agreement, dated as of December 29, 2017 (as amended, amended
               and restated or otherwise modified from time to time).

V.       Debt of Foreign Subsidiaries.

               A. Canadian Loans

         21.      The Canadian Loans were incurred under that certain Credit Agreement, dated as

of December 7, 2017 (as amended, amended and restated or otherwise modified from time to time),

by and among, Deluxe Toronto, Ltd., as borrower, DESG, Deluxe (Delaware) Canada Holdings

Corporation, the lenders from time to time party thereto, and Wilmington Trust, National

Association, as Administrative Agent and Collateral Agent. The original principal amount of the

Canadian Loans are $50.0 million and the unpaid outstanding amount of the Canadian Loans is

$49.2 million.

         22.      The Canadian Loans are guaranteed by each of Deluxe (Delaware) Canada

Holdings Corporation, Stereo D Canada Ltd, Atomic Fiction Canada, Inc., Deluxe Distribution

Canada Ltd, Deluxe Media Canada, Inc., and DESG. The Canadian Loans are secured by a



16   For the avoidance of doubt, such amount is exclusive of capitalized interest.



                                                          29
19-23774-rdd       Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25              Main Document
                                           Pg 30 of 452


security interest granted by certain of the applicable loan parties in substantially all of their assets.

The Canadian Loans amortize on the last business day of each March, June, September, and

December in an amount of approximately $125,156.                   The Canadian Loans mature on

December 7, 2020.

              B. Australian Loans

        23.      The Australian Loans were incurred under that certain A$ Facilities Agreement,

dated as of July 29, 2015 (as amended, amended and restated or otherwise modified from time to

time), by and among, Deluxe Australia Pty Ltd, A.P. Facilities Pty Ltd, Deluxe CS Pty Ltd, and

Macquarie Bank Limited. None of the Debtors are borrowers or guarantors under the Australian

Loans. The Australian Loans are outstanding in the aggregate principal amount of A$15 million.

The Australian Loans consist of:

        •     A revolving cash advance facility up to the original principal amount of A$15 million
              with Deluxe Australia Pty Ltd as borrower;

        •     A letter of credit facility providing for letters of credit up to the original principal
              amount of A$1,770,000 in the aggregate with Deluxe Australia Pty Ltd as borrower;
              and

        •     A revolving overdraft facility up to the original principal amount of approximately A$5
              million with A.P. Facilities Pty Ltd as borrower.

                                  Proposed Postpetition Financing

I.      The Debtors’ Need for DIP Financing and Development of the DIP Budget.

        24.      To continue operating in the ordinary course and to effectuate an efficient and

expeditious restructuring, the Debtors need immediate access to liquidity. As described in greater

detail herein, the First Day Declaration, and Baird Declaration, the Debtors, with the assistance of

their advisors, analyzed their cash needs in order to determine the liquidity levels necessary to

maintain the Debtors’ operations and pay administrative costs during these chapter 11 cases. The

Debtors’ management also conferred with key operational divisions to understand essential


                                                   30
19-23774-rdd      Doc 19    Filed 10/04/19 Entered 10/04/19 04:37:25            Main Document
                                         Pg 31 of 452


business metrics in both the near- and long-term. Based on this analysis, the Debtors and their

advisors understood that the Debtors were in dire need of financing.

       25.     The Debtors will fund working capital, capital expenditures, and other general

corporate purposes with the consensual use of Cash Collateral. Cash Collateral, however, is

insufficient to support the Debtors operations and administration of these chapter 11 cases. The

DIP Facility will provide the necessary liquidity to cover working capital needs, pay administrative

expenses, and fund adequate protection payments during these chapter 11 cases, as well as to

satisfy the costs associated with consummating the Plan and completing the Debtors’ restructuring.

As such, the DIP Facility is fundamental to the preservation and maintenance of the Debtors’

going-concern value during these chapter 11 cases and critical for the Debtors’ successful

reorganization.

       26.     Absent an ability to demonstrate that the Debtors have the means available to

operate in the ordinary course and procure goods and services that are vital to ongoing business

operations, customers may seek alternatives and vendors and suppliers may refuse to do business

with the Debtors. This is especially true in a crowded media industry where global release of new

content is expected almost as fast as it can be consumed. Without access to the funds available

under the DIP Facility, the Debtors will lack sufficient liquidity to continue their business

operations in the ordinary course to the material detriment of customers, creditors, employees, and

other parties in interest, jeopardizing the success of the Debtors’ reorganization. Therefore, the

Debtors have an immediate need to be able to access the DIP Facility on an interim basis and

throughout the pendency of these chapter 11 cases.

II.    The Debtors’ Efforts to Obtain Financing.

       27.     In advance of PJT reaching out to potential financing providers, PJT, the Debtors,

and their advisors, undertook an analysis of how much postpetition financing would be required

                                                31
19-23774-rdd     Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25             Main Document
                                         Pg 32 of 452


to operate the Debtors’ business and pay administrative costs during the chapter 11 process. Based

on this analysis, the Debtors determined that they would require incremental liquidity of

approximately $115 million to operate smoothly postpetition, satisfy administrative costs and

expenses, and remain adequately capitalized upon emergence. PJT also found that the Debtors’

liquidity requirements were severe and immediate.

       28.     The Debtors, led by PJT, promptly began contacting parties that were most likely

to fund a rescue or DIP financing facility within a limited timeframe. PJT solicited interest from

18 third-party financial institutions to determine the extent to which third parties would be willing

to provide debtor-in-possession financing to the Debtors. Of these third-party lenders, 14 executed

confidentiality agreements and received access to a data room containing non-public information.

       29.     PJT also solicited a debtor-in-possession financing facility proposal from the

Ad Hoc Group, which proposed a DIP financing package that would be backstopped by certain

lenders of the Debtors’ Priming Term Loans (the “Backstop Parties”), the primary parties with

which the Debtors were negotiating a global restructuring transaction.

       30.     Given the circumstances, the Debtors and their advisors provided extensive

diligence and engaged in various, simultaneous conversations and negotiations with the Backstop

Parties and third-party lenders to achieve the best possible terms for a DIP term loan facility.

Remarkably, the Ad Hoc Group indicated to PJT that they would be willing to consent to a priming

DIP facility and informed the Debtors that they had amended the applicable credit documents to

permit a $100 million basket of priming liens. Baird Decl. ¶ 13. Nevertheless, no third-party




                                                 32
19-23774-rdd        Doc 19       Filed 10/04/19 Entered 10/04/19 04:37:25                     Main Document
                                              Pg 33 of 452


lender provided the Debtors with an executable out-of-court or postpetition financing on an

unsecured, junior-lien, pari passu, or priming basis. 17

         31.      After extensive, arms’-length negotiations, the Debtors were able to secured the

proposed $115 million DIP Facility from the Ad Hoc Group. The terms of the DIP Facility

provided by the Ad Hoc Group required all parties to continue their marketing and negotiation

efforts through the eleventh hour of the Petition Date in order to unearth potential solutions or

alternative sources of financing. Ultimately, in order to garner the necessary amount to fund the

Debtors’ liquidity needs, the Ad Hoc Group was able to procure a third-party backstop party to

substantiate the Ad Hoc Group’s backstop commitments.

         32.      In addition, the Backstop Parties agreed that, upon confirmation of the Debtors’

proposed Plan, the DIP Facility would convert into new first lien term loans, ensuring that the

Debtors will not need to solicit additional sources of capital to fund the Debtors’ post-emergence

capital needs. Further, all Backstop Parties agreed to sign the RSA documenting their support for

the Debtors’ proposed plan and solidifying support for a prepackaged, value-maximizing

restructuring. Under the circumstances, and as more fully described in the Baird Declaration, no

other lender was able to provide debtor-in-possession financing on better or more favorable terms

to the Debtors than the DIP Facility.

         33.      The DIP Facility is critical to the Debtors’ ability to pay the administrative costs of

these chapter 11 cases and fund distributions under the Plan, and provides the Debtors with

sufficient liquidity to operate their business. In tandem with the Debtors’ RSA, the DIP Facility




17   While one third party verbally indicated a willingness to offer up to $20 million of priming DIP financing, that
     quantum was insufficient to fund the Debtors’ liquidity needs and that third-party never provided a written
     proposal.


                                                         33
19-23774-rdd        Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25             Main Document
                                          Pg 34 of 452


provides a speedy path to emergence that is important to reassure customers and vendors, protect

operations, and maximize value for all stakeholders.

                                           Basis for Relief

I.     The DIP Financing Should be Approved Pursuant to Section 364(c) of the
       Bankruptcy Code.

       34.     The Debtors propose to obtain financing under the proposed DIP Facility by

providing security interests and liens as set forth above pursuant to section 364(c) of the

Bankruptcy Code. The statutory requirement for obtaining postpetition credit under section 364(c)

of the Bankruptcy Code is a finding, made after notice and hearing, that a debtor is “unable to

obtain unsecured credit allowable under Section 503(b)(1) of the [the Bankruptcy Code].”

11 U.S.C. § 364(c). See In re Crouse Grp. Inc., 71 B.R. 544, 549 (Bankr. E.D. Pa. 1987) (holding

that secured credit under section 364(c)(2) of the Bankruptcy Code is authorized, after notice and

hearing, upon showing that unsecured credit cannot be obtained).

       35.     Courts generally have set forth a three-part test to determine whether a debtor may

obtain financing under section 364(c) of the Bankruptcy Code. Specifically, courts consider

whether:

               a.       the debtor is unable to obtain unsecured credit under section 364(b) (i.e., by
                        allowing a lender only an administrative claim);

               b.       the credit transaction is necessary to preserve estate assets; and

               c.       the terms of the transaction are fair, reasonable, and adequate under the
                        circumstances of the debtor-borrower and the proposed lender.

See, e.g., In re Ames Dep’t Stores, Inc., 115 B.R. 34, 37–39 (Bankr. S.D.N.Y. 1990); Norris Square

Civic Ass’n v. St. Mary Hosp. (In re St. Mary Hosp.), 86 B.R. 393, 401–02 (Bankr. E.D. Pa. 1988);

Crouse, 71 B.R. at 549.




                                                  34
19-23774-rdd       Doc 19    Filed 10/04/19 Entered 10/04/19 04:37:25            Main Document
                                          Pg 35 of 452


       36.       As described in greater detail below and in the Baird Declaration, the Debtors,

together with their advisors, sought and marketed alternative sources of postpetition financing to

determine whether the Debtors could obtain debtor-in-possession financing as an administrative

expense. No parties were willing to provide postpetition financing solely on an unsecured,

administrative priority basis. Furthermore, and as described in the Baird Declaration, the Debtors

do not believe they can adequately protect, preserve, and maximize the value of their estates

without access to postpetition financing. Given the Debtors’ circumstances, the Debtors believe

that the terms of the DIP Facility are fair, reasonable, and adequate.

       37.       Where, as here, a debtor is unable to obtain unsecured credit, section 364(c)(1) of

the Bankruptcy Code provides that the debtor may obtain credit secured by an administrative

expense claim having priority “over any or all administrative expenses of the kind specified in

section 503(b) or 507(b) of [the Bankruptcy Code].” 11 U.S.C. § 364(c)(1). As described above

and in the Baird Declaration, the Debtors are unable to obtain unsecured credit. Therefore,

approving the superpriority claims in favor of the DIP Lenders is appropriate under the

circumstances.

II.    The DIP Financing Should be Approved Pursuant to Section 364(d)(1) of the
       Bankruptcy Code.

       A.        Cause Exists to Authorize the DIP Financing under Section 364 of the
                 Bankruptcy Code.

       38.       In addition to authorizing financing under section 364(c) of the Bankruptcy Code,

a debtor may be authorized to obtain postpetition credit secured by a lien that is senior or equal in

priority to existing liens on encumbered property without the consent of the existing lienholders if

the debtor cannot otherwise obtain such credit and the interests of existing lienholders are

adequately protected. See 11 U.S.C. § 364(d)(1). Consent by the secured creditors subject to

priming, however, obviates the need to show adequate protection. See, e.g., Anchor Savs.

                                                 35
19-23774-rdd     Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25              Main Document
                                         Pg 36 of 452


Bank FSB v. Sky Vallev, Inc., 99 B.R. 117, 122 (N.D. Ga. 1989) (“[B]y tacitly consenting to the

super-priority lien, those creditors relieved the debtor of having to demonstrate that they were

adequately protected”).     Accordingly, the Debtors may incur “priming” liens under the

DIP Facility if the Debtors are unable to obtain unsecured or junior secured credit and either (a) the

“primed” party has consented or (b) such “primed” party’s interests in collateral are adequately

protected.

       39.     Here, the “primed” parties have provided the requisite consent because the

Prepetition Secured Parties have consented to the proposed DIP Facility and the priming liens

granted thereunder as part of the Adequate Protection Obligations.

       B.      The Debtors are Unable to Obtain Unsecured or Junior Secured Credit.

       40.     To show that credit is not obtainable on an unsecured basis, the Debtors need only

demonstrate “by a good faith effort that credit was not available” without the protections afforded

to potential lenders by subsections 364(c) or (d) of the Bankruptcy Code. Bray v. Shenandoah

Fed. Savs. & Loan Ass’n (In re Snowshoe Co., Inc.), 789 F.2d 1085, 1088 (4th Cir. 1986); see also

Anchor Savings, 99 B.R. at 120 n.4 (noting that the debtor satisfied the requirement of section

364(d) by “approach[ing] all lenders reasonably likely to be willing to make a junior or unsecured

loan”); Ames, 115 B.R. at 37–40 (holding that the debtor must show that it made a reasonable

effort to seek other sources of financing under subsections 364(a) and (b) of the Bankruptcy Code).

Moreover, the Bankruptcy Code and courts do not require debtors to “seek credit from every

possible lender before concluding that such credit is unavailable.” Snowshoe, 789 F.2d at 1088;

see also In re Sky Valley, Inc., 100 B.R. 107, 113 (Bankr. N.D. Ga. 1988) (finding that “it would

be unrealistic and unnecessary to require [the debtor] to conduct such an exhaustive search for

financing” where the debtor “suffers some financial stress and has little or no unencumbered

property”), aff’d sub nom. Anchor Savings, 99 B.R. at 117; In re Reading Tube Indus., 72 B.R.

                                                 36
19-23774-rdd          Doc 19       Filed 10/04/19 Entered 10/04/19 04:37:25                   Main Document
                                                Pg 37 of 452


329, 332 (Bankr. E.D. Pa. 1987) (“Given the ‘time is of the essence’ nature of this type of

financing, we would not require this or any debtor to contact a seemingly infinite number of

possible lenders.”); but see Crouse Grp., 71 B.R. at 550 (noting the “relative ease” of establishing

the unavailability of unsecured credit, but denying the motion where the debtor only approached

one potential lender, and did not contact two large prepetition lenders).

           41.      As noted above, after a marketing process for postpetition financing, the Debtors

believe that there are no alternative sources of financing reasonably available, and no alternative

sources of financing available on better terms than those being provided by the DIP Facility.

In fact, no party that PJT communicated with as part of the marketing process, and no other party

that PJT was aware of, was interested in providing, or willing to provide, postpetition financing to

the Debtors on an unsecured basis. Indeed, no party was willing to provide postpetition financing

on anything other than a “priming” basis with respect to substantially all of the Debtors’ assets.

Thus, providing the DIP Lenders with a super-priority administrative claim and priming liens is

reasonable and appropriate here as it will allow the Debtors to obtain on a consensual basis the

critical financing they need to fund their operations and appropriately administer their chapter 11

cases. Therefore, the Debtors submit that they satisfy the requirements of section 364 of the

Bankruptcy Code that alternative credit on more favorable terms be unavailable to the Debtors.

III.       The Debtors Should Be Authorized to Use the Cash Collateral. 18

           42.      The Debtors’ use of property of their estates, including the Cash Collateral, is

governed by section 363 of the Bankruptcy Code. Pursuant to section 363(c)(2) of the Bankruptcy

Code, a debtor may not use cash collateral unless “(A) each entity that has an interest in such cash




18     Capitalized terms in this subsection not defined in this motion shall have the meaning ascribed to them in the
       Interim Order.



                                                          37
19-23774-rdd     Doc 19      Filed 10/04/19 Entered 10/04/19 04:37:25             Main Document
                                          Pg 38 of 452


collateral consents; or (B) the court, after notice and a hearing, authorizes such use, sale, or lease

in accordance with the provisions of this section.” 11 U.S.C. § 363(c)(2).

       43.     In addition, section 363(e) of the Bankruptcy Code provides for adequate protection

of interests in property when a debtor uses cash collateral. Further, section 362(d)(1) of the

Bankruptcy Code provides for adequate protection of interests in property due to the imposition

of the automatic stay. See In re Cont’l Airlines, 91 F.3d 553, 556 (3d Cir. 1996) (en banc). While

section 361 of the Bankruptcy Code provides examples of forms of adequate protection, such as

granting replacement liens and administrative claims, courts decide what constitutes sufficient

adequate protection on a case-by-case basis. See, e.g., In re Mosello, 195 B.R. 277, 289 (Bankr.

S.D.N.Y. 1996) (“The determination of adequate protection is a fact-specific inquiry . . . left to the

vagaries of each case”); In re Realty Sw. Assocs., 140 B.R. 360 (Bankr. S.D.N.Y. 1992); In re

Beker Indus. Corp., 58 B.R. 725, 736 (Bankr. S.D.N.Y. 1986) (the application of adequate

protection “is left to the vagaries of each case, but its focus is protection of the secured creditor

from diminution in the value of its collateral during the reorganization process”) (citation omitted);

In re Satcon Tech. Corp., No. 12-12869 (KG), 2012 WL 6091160, at *6 (Bankr. D. Del. Dec. 7,

2012); see also In re Dynaco Corp., 162 B.R. 389, 394 (Bankr. D.N.H. 1993) (citing 2 Collier on

Bankruptcy ¶ 361.01[1] at 361–66 (15th ed. 1993)) (explaining that adequate protection can take

many forms and “must be determined based upon equitable considerations arising from the

particular facts of each proceeding” (citations omitted)).

       44.     After extensive arms’ length, and good faith negotiations, the Prepetition Secured

Parties have agreed to consent to the use of their Prepetition Collateral, including Cash Collateral,

subject to the provision by the Debtors of adequate protection. Among other things, the adequate

protection contemplated by the DIP Facility is designed to protect the Prepetition Secured Parties’



                                                 38
19-23774-rdd       Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25             Main Document
                                         Pg 39 of 452


interests in the Debtors’ property from any diminution in value caused by the Debtors’ use of the

Prepetition Collateral, including Cash Collateral, during the pendency of these chapter 11 cases.

Specifically, the Debtors have agreed to provide the following forms of adequate protection.

       A.      Adequate Protection Provided to the Prepetition ABL Lender.

       45.     As set forth in the Interim Order, the Debtors propose to provide the prepetition

ABL lender with a variety of adequate protection to protect against the postpetition diminution in

value of the Cash Collateral resulting from the use, sale, or lease of the Cash Collateral by the

Debtors and the imposition of the automatic stay (collectively, the “ABL Adequate Protection

Obligations”), including:

               •       Adequate Protection Liens: valid and perfected security interests in and
                       liens on all ABL Loan Lenders’ interests in all DIP Collateral (subject to
                       the Carve-Out and, in the case of the Term Priority Collateral, the DIP
                       Liens, but senior to any and all other liens and security interests in the DIP
                       Collateral, as set out in the Interim Order);

               •       Adequate Protection Claims: allowed, superpriority administrative claims
                       under sections 503(b) and 507(b) of the Bankruptcy Code (subject to the
                       Carve-Out and the priorities set out in the Interim Order);

               •       Adequate Protection Payments and Cash Collateralization of Letters of
                       Credit: reasonable fees and expenses of the ABL Loan Agent. All Letters
                       of Credit (as defined in the ABL Loan Agreement) outstanding under the
                       ABL Loan Agreement shall be cash collateralized in accordance with the
                       terms thereof. Interest shall be paid at the default rate provided for in
                       Section 2.15(c) of the ABL Loan Agreement, provided, however, that the
                       ABL Loan Lenders shall waive any default interest (and only receive non-
                       default interest) to the extent the Debtors satisfy each of the Milestones set
                       forth in the Interim Order and times provided for in the ABL Loan
                       Agreement. If, at any time, the Aggregate Exposure (excluding the amount
                       of any cash collateralized Letters of Credit, to the extent otherwise included
                       in Aggregate Exposue) exceeds the Borrowing Base Threshold (as defined
                       in the Interim Order), (1) the Debtors shall make an immediate cash
                       payment to the ABL Loan Administrative Agent, for the benefit of the ABL
                       Loan Secured Parties, in an amount equal to such Borrowing Base
                       Deficiency, which payment shall be deemed a permanent repayment of the
                       Loans (as defined in the ABL Loan Agreement) in the amount of such
                       payment, and (2) if the Debtors shall not make such immediate payment to
                       the ABL Loan Administrative Agent, the ABL Loan Secured Parties shall

                                                 39
19-23774-rdd       Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25             Main Document
                                         Pg 40 of 452


                       be deemed to have received relief from the automatic stay, and may exercise
                       all rights and remedies available against the ABL Priority Collateral
                       permitted by applicable law or equity, without further notice to, hearing of,
                       or order from this Court, and without restriction or restraint by any stay
                       under sections 105 of 362 of the Bankruptcy Code, or otherwise, to
                       permanently repay Loans (as defined in the ABL Loan Agreement) in the
                       amount of such Borrowing Base Deficiency. The Debtors shall continue to
                       comply with their respective obligations under the ABL Loan Documents
                       with respect to cash management systems and the collection of payments in
                       respect of ABL Priority Collateral (including Section 5.4 of the Guarantee
                       and Collateral Agreement (as defined in the ABL Loan Agreement)).
                       Notwithstanding any automatic stay arising as a result of the Chapter 11
                       Cases, to the extent the payment of any Borrowing Base Deficiency is not
                       made in accordance with the terms hereof, the consent of the ABL Loan
                       Secured Parties to usage of their Cash Collateral shall be suspended until
                       such time as such Borrowing Base Deficiency shall have been paid.

       B.      Adequate Protection Provided to the Prepetition Term Loan Secured Parties.

       46.     As described more fully below and as set forth in the Interim Order, the Debtors

propose to provide the Prepetition Term Loan Secured Parties with a variety of adequate protection

to protect against the postpetition diminution in value of the Cash Collateral resulting from the

use, sale, or lease of the Cash Collateral by the Debtors and the imposition of the automatic stay

(collectively, the “Term Loan Adequate Protection Obligations”), including:

               •       Adequate Protection Liens: valid and perfected security interests in and
                       liens on all DIP Collateral (subject to the Carve-Out and the liens priorities
                       set forth in the Interim Order);

               •       Adequate Protection Claims: allowed, superpriority administrative claims
                       under section 507(b) of the Bankruptcy Code (subject to the Carve-Out and
                       the priorities set out in the Interim Order);

               •       Adequate Protection Payments: the reasonable professional fees and
                       expenses of certain of the Prepetition Term Loan Secured Parties, as set
                       forth in the Interim Order.

       C.      Additional Adequate Protection Provided to the Prepetition Secured Parties.

       47.     As described more fully below and as set forth in the Interim Order, the Debtors

propose to provide the Prepetition Secured Parties with the following additional Adequate



                                                 40
19-23774-rdd         Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25           Main Document
                                           Pg 41 of 452


Protection (the “Additional Adequate Protection,” and together with the Term Loan Adequate

Protection Obligations and the ABL Adequate Protection Obligations, the “Adequate Protection

Obligations”):

                 •       Senior Priming Term Loan Payment: To the extent the prepetition Senior
                         Priming Loan Obligations are not approved by the Interim Order to be paid
                         in full, in cash, on the Closing Date, the Senior Priming Term Loan Lenders
                         shall receive a payment, in cash, equal to 10.0% of the Senior Priming Term
                         Loan Obligations, which payment shall be paid upon the effective date of
                         any chapter 11 plan of the Debtors.

                 •       Insurance: The Borrower shall continue to maintain insurance of the
                         Prepetition Collateral and the DIP Collateral in amounts, and for the risks,
                         and by the entities, as required under the Prepetition Loan Documents, the
                         DIP Loan Documents and the Interim Order;

                 •       Financial Reporting: financial reporting and other reports and notices
                         delivered by the Debtors under the DIP Facility.

       48.       The Debtors submit that the proposed Adequate Protection Obligations are

sufficient to protect the Prepetition Secured Parties from any potential diminution in value to the

Cash Collateral. Accordingly, the Debtors further submit, and the Prepetition Secured Parties

agree, that the proposed Adequate Protection Obligations to be provided for the benefit of the

Prepetition Secured Parties are appropriate.       Thus, the Debtors’ provision of the Adequate

Protection Obligations is not only necessary to protect against any diminution in value, but is fair

and appropriate under the circumstances of these chapter 11 cases. In light of the foregoing,

subject to the terms and limitations set forth in the Interim Order, the Debtors use of Cash

Collateral is appropriate.

IV.    The Scope of the Carve-Out Is Appropriate.

       49.       The Adequate Protection Obligations are subject to the Carve-Out. Without the

Carve-Out, the Debtors and other parties in interest may be deprived of certain rights and powers

because the services for which professionals may be paid in these cases would be restricted.



                                                  41
19-23774-rdd     Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25              Main Document
                                         Pg 42 of 452


See In re Ames Dep’t Stores, Inc., 115 B.R. 34, 40 (Bankr. S.D.N.Y. 1990) (observing that courts

insist on carve-outs for professionals representing parties in interest because “[a]bsent such

protection, the collective rights and expectations of all parties-in-interest are sorely prejudiced”).

The Carve-Out does not directly or indirectly deprive the Debtors’ estates or other parties in

interest of possible rights and powers. Additionally, the Carve-Out protects against administrative

insolvency during the course of these chapter 11 cases by ensuring that assets remain for the

payment of the Clerk of the Court, U.S. Trustee fees, and professional fees of the Debtors and any

official committee appointed under section 1102 of the Bankruptcy Code in these chapter 11 cases.

V.     The Debtors Should be Authorized to Pay the Fees Required by the DIP Agent and
       the DIP Lenders Under the DIP Loan Documents.

       50.     In connection with negotiating the DIP Facility, the Debtors agreed, subject to

Court approval, to pay certain fees, expenses and other payments arising under the DIP Loan

Documents or the DIP Orders (the “DIP Payments”). Specifically, the Debtors will pay an initial

commitment fee for funding of the DIP Facility, a backstop fee to the Backstop Parties in

connection with the backstop commitments, an agency fee and an administration fee to the DIP

Agent, which the Debtors propose to seal pursuant to the Debtors’ Motion Seeking Entry of an

Order (I) Authorizing the Debtors to (I) Restrict Access to Certain Confidential Fee Letters

Related to Proposed Debtor-In-Possession Financing and (II) Redact Certain Terms in the DIP

Motion (the “Fee Sealing Motion”), filed contemporaneously herewith. The Debtors have also

agreed to pay the fees and expenses of counsel and other professionals retained as provided for in

the DIP Loan Documents.

       51.     As described in the Baird Declaration, these fees are reasonable in the context of

and the nature and extent of the credit provided under the Debtors’ circumstances. The amounts

the Debtors have agreed to pay and other obligations under the DIP Loan Documents and proposed


                                                 42
19-23774-rdd      Doc 19      Filed 10/04/19 Entered 10/04/19 04:37:25               Main Document
                                           Pg 43 of 452


DIP Orders represent the most favorable terms to the Debtors on which the DIP Lenders would

agree to make the DIP Facility available. The Debtors considered the amounts described above

when determining in their sound business judgment that the DIP Facility constituted the best terms

on which the Debtors could obtain the postpetition financing necessary to continue their operations

and prosecute these chapter 11 cases. Making the DIP Payments in order to obtain the DIP Facility

is in the best interests of the Debtors’ estates, creditors, and other parties in interest.

        52.     Courts routinely authorize debtors to pay amounts similar to those the Debtors

propose to pay, where the associated financing is, in the debtor’s business judgment, beneficial to

the debtors’ estates. See, e.g., In re Sungard Availability Serv’s Capital, Inc., No. 19-22915 (RDD)

(Bankr. S.D.N.Y. May 1, 2019) (approving upfront and commitment fees of 3% of the committed

DIP amount and 2.5% of the average daily unused delayed draw, respectively); In re Nine West

Holdings, Inc., No. 18-10947 (SCC) (Bankr. S.D.N.Y. April 4, 2018) (approving an upfront fee of

7.75% of the aggregate commitments and an exit fee of 2.50% of the aggregate commitments); In

re BCBG Max Azria Global Holdings, LLC, No. 17-10466 (Bankr. S.D.N.Y. March 28, 2017)

(approving 3.5% DIP closing fee); In re NR Liquidation III Co. (f/k/a Neff Corp.), Case No. 10-

12610 (SCC) (Bankr. S.D.N.Y. June 30, 2010) (approving 3.1% DIP and exit facility fee); In re

Lear Corp., Case No. 09-14326 (ALG) (Bankr. S.D.N.Y. Aug. 4, 2009) (approving 5.0% up front

fee and a 1.0% exit/conversion fee).

VI.     Good Faith under Section 364(e) of the Bankruptcy Code.

        53.     Section 364(e) of the Bankruptcy Code protects a good faith lender’s right to collect

on loans extended to a debtor, and its right in any lien securing those loans, even if the authority

of the debtor to obtain such loans or grant such liens is later reversed or modified on appeal.

Section 364(e) provides that:




                                                   43
19-23774-rdd     Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25               Main Document
                                         Pg 44 of 452


       The reversal or modification on appeal of an authorization under this section [364
       of the Bankruptcy Code] to obtain credit or incur debt, or of a grant under this
       section of a priority or a lien, does not affect the validity of any debt so incurred, or
       any priority or lien so granted, to an entity that extended such credit in good faith,
       whether or not such entity knew of the pendency of the appeal, unless such
       authorization and the incurring of such debt, or the granting of such priority or lien,
       were stayed pending appeal.

11 U.S.C. § 364(e).

       54.     As explained above, in the Baird Declaration, and in the First Day Declaration, the

DIP Facility is the result of (a) the Debtors’ reasonable and informed determination that the DIP

Lenders offered the most favorable (and only) terms on which postpetition financing was available

for these chapter 11 cases, and (b) extended arm’s-length, good faith negotiations between the

Debtors and the DIP Lenders. The Debtors submit that the terms and conditions of the DIP Facility

are fair and reasonable, and the proceeds of the DIP Loans will be used only for purposes that are

permissible under the Bankruptcy Code. Further, no consideration is being provided to any party

to the DIP Loan Documents other than as described herein. Accordingly, the Court should find

that the DIP Lenders are “good faith” lenders within the meaning of section 364(e) of the

Bankruptcy Code, and are entitled to all of the protections afforded by section 364(e) of the

Bankruptcy Code.

VII.   Failure to Obtain Immediate Interim Access to the DIP Facility, Including the Use of
       Cash Collateral, Would Cause Immediate and Irreparable Harm.

       55.     Bankruptcy Rules 4001(b) and 4001(c) provide that a final hearing on a motion to

obtain credit pursuant to section 364 of the Bankruptcy Code or to use cash collateral pursuant to

section 363 may not be commenced earlier than 14 days after the service of such motion. Upon

request, however, the Court is empowered to conduct a preliminary expedited hearing on the

motion and authorize the obtaining of credit and use of cash collateral to the extent necessary to

avoid immediate and irreparable harm to a debtor’s estate. See Bankruptcy Rules 4001(b)(2) and



                                                  44
19-23774-rdd      Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25               Main Document
                                          Pg 45 of 452


4001(c)(2) & Local Bankruptcy Rule 4001-2(g). Furthermore, section 363(c)(3) of the Bankruptcy

Code authorizes the Court to conduct a preliminary hearing and to authorize the use of cash

collateral “if there is a reasonable likelihood that the [debtor] will prevail at the final hearing under

[section 363(e) of the Bankruptcy Code].” 11 U.S.C. § 363(c)(3).

        56.     For the reasons noted above, the Debtors have an immediate postpetition need to

use Cash Collateral, and access the liquidity provided by the DIP Facility. The Debtors cannot

maintain the value of their estates during the pendency of these chapter 11 cases without access to

cash. Furthermore, substantially all of the Debtors’ available cash constitutes the Cash Collateral

of the Prepetition Secured Parties. The Debtors will therefore be unable to operate their business

or otherwise fund these chapter 11 cases without access to Cash Collateral and approval of the DIP

Facility, and will suffer immediate and irreparable harm to the detriment of all creditors and other

parties in interest. The Debtors will also be unable to provide a clear, strong message to the

Debtors’ customers, vendors, employees, and contract counterparties that operations are

appropriately funded and that the bankruptcy filing will not impact the Debtors’ businesses

operationally. Finally, a condition precedent to the effectiveness of the Plan and of the consensual

restructuring contemplated thereby requires entry and approval of the DIP Facility and access to

Cash Collateral. In short, the Debtors’ ability to administer these chapter 11 cases through the use

of Cash Collateral is vital to preserve and maximize the value of the Debtors’ estates.

        57.     The Debtors request that the Court hold and conduct a hearing to consider entry of

the Interim Order authorizing the Debtors, from and after entry of the Interim Order until the Final

Hearing, to receive initial funding under the DIP Facility. The Debtors require the initial funding

under the DIP Facility prior to the Final Hearing and entry of the Final Order to continue operating,

pay their administrative expenses, and to implement the relief requested in the Debtors’ other “first



                                                   45
19-23774-rdd     Doc 19      Filed 10/04/19 Entered 10/04/19 04:37:25           Main Document
                                          Pg 46 of 452


day” motions. This relief will enable the Debtors to preserve and maximize value and, therefore,

avoid immediate and irreparable harm and prejudice to their estates and all parties in interest,

pending the Final Hearing.

VIII. The Automatic Stay Should Be Modified on a Limited Basis.

       58.     The relief requested herein contemplates a modification of the automatic stay to

permit the Debtors to grant the security interests and liens described above to the DIP Parties and

the Prepetition Secured Parties, and to perform such acts as may be requested to assure the

perfection and priority of such security interests and liens. Paragraph 7(d) of the Interim Order

further provides that the automatic stay shall be vacated and modified to the extent necessary to

permit the DIP Agent and the DIP Lenders to exercise all rights and remedies provided for in the

DIP Loan Documents and the Interim Order. Stay modifications of this kind are ordinary and

standard features for the use of cash collateral, and in the Debtors’ business judgment, are

reasonable and fair under the present circumstances. Accordingly, the Debtors request that the

Court grant the requested relief from that automatic stay as provided in the DIP Orders.

                  The Requirements of Bankruptcy Rule 6003 Are Satisfied

       59.     Bankruptcy Rule 6003 empowers a court to grant relief within the first 21 days after

the Petition Date “to the extent that relief is necessary to avoid immediate and irreparable harm.”

For the reasons discussed above, granting the relief requested herein is integral to the Debtors’

ability to transition their operations into these chapter 11 cases.       Failure to receive such

authorization and other relief during the first 21 days of these chapter 11 cases would severely

disrupt the Debtors’ operations at this critical juncture. Furthermore, the relief requested is

necessary in order for the Debtors to operate their business in the ordinary course and preserve the

ongoing value of the Debtors’ operations and maximize the value of their estates for the benefit of

all stakeholders. Accordingly, the Debtors submit that they have satisfied the “immediate and

                                                46
19-23774-rdd        Doc 19       Filed 10/04/19 Entered 10/04/19 04:37:25                      Main Document
                                              Pg 47 of 452


irreparable harm” standard of Bankruptcy Rule 6003 to support granting the relief

requested herein.

                                         Request for a Final Hearing

         60.      Pursuant to Bankruptcy Rules 4001(b)(2) and 4001(c)(2), the Debtors request that

the Court set a date, which is no sooner than 15 days after the date of this DIP Motion and no later

than 25 days after the entry of the Interim Order, to hold a hearing (if necessary) to consider entry

of the Final Order and the permanent approval of the relief requested in this DIP Motion. 19 The

Debtors also request authority to serve a copy of the signed Interim Order, which fixes the time

and date for the filing of objections, if any, to entry of the Final Order, by first class mail upon the

notice parties listed below, and further request that the Court deem service thereof sufficient notice

of the hearing on the Final Order under Bankruptcy Rule 4001(c)(2).

                            Waiver of Bankruptcy Rule 6004(a) and 6004(h)

         61.      To implement the foregoing successfully, the Debtors request that the Court enter

an order providing that notice of the relief requested herein satisfies Bankruptcy Rule 6004(a) and

that the Debtors have established cause to exclude such relief from the 14-day stay period under

Bankruptcy Rule 6004(h).

                                                       Notice

         62.      The Debtors will provide notice of this Motion to: (a) the United States Trustee for

the Southern District of New York, Attn.: Richard C. Morrissey, Esq.; (b) the Holders of the 30

largest unsecured claims against the Debtors (on a consolidated basis); (c) the Existing ABL

Agent; (d) the Senior Priming Term Loan Agent; (e) the Priming Term Loan Agent; (f) the Existing

Term Loan Agent; (g) counsel to the Existing ABL Agent, Senior Priming Term Loan Agent,



19   The DIP Credit Agreement requires that the Final Order be entered no later than 35 days after the Petition Date.


                                                         47
19-23774-rdd       Doc 19    Filed 10/04/19 Entered 10/04/19 04:37:25          Main Document
                                          Pg 48 of 452


Priming Term Loan Agent, and Existing Term Loan Agent, Cravath, Swaine & Moore LLP, 825

Eighth Avenue, New York, New York 10019, Attn.: Paul H. Zumbro, George E. Zobitz, and Sarah

Rosen; (h) counsel to the Ad Hoc Group, Stroock & Stroock & Lavan LLP, 180 Maiden Lane,

New York, New York 10038, Attn.: Kristopher Hansen, Jonathan Canfield, and Gabriel Sasson;

(i) MAFCO; (j) counsel to MAFCO, Skadden, Arps, Slate, Meagher & Flom LLP, Four Times

Square, New York, New York 10036, Attn: Shana Elberg and Mark McDermott; (k) the United

States Attorney’s Office for the Southern District of New York; (l) the Internal Revenue Service;

(m) the United States Securities and Exchange Commission; (n) the Environmental Protection

Agency and all similar state environmental agencies; (o) attorneys general in the states where the

Debtors conduct their business operations; and (p) any party that has requested notice pursuant to

Bankruptcy Rule 2002. The Debtors submit that, in light of the nature of the relief requested, no

other or further notice need be give.

                                         No Prior Request

       63.     No prior request for the relief sought in this DIP Motion has been made to this or

any other court.



                            [Remainder of page left intentionally blank.]




                                                 48
19-23774-rdd     Doc 19      Filed 10/04/19 Entered 10/04/19 04:37:25            Main Document
                                          Pg 49 of 452


       WHEREFORE, for the reasons set forth herein, the First Day Declaration, and the Baird

Declaration, the Debtors respectfully request that the Court enter the Interim Order granting the

relief requested herein and such other relief as is just and proper.

Dated: October 3, 2019                 /s/ Jonathan S. Henes
New York, New York                     Jonathan S. Henes, P.C.
                                       KIRKLAND & ELLIS LLP
                                       KIRKLAND & ELLIS INTERNATIONAL LLP
                                       601 Lexington Avenue
                                       New York, New York 10022
                                       Telephone:     (212) 446-4800
                                       Facsimile:     (212) 446-4900

                                       Proposed Counsel to the Debtors and Debtors in Possession
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25   Main Document
                                     Pg 50 of 452


                                     Exhibit A

                                   Interim Order
19-23774-rdd         Doc 19       Filed 10/04/19 Entered 10/04/19 04:37:25                       Main Document
                                               Pg 51 of 452


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                       )
In re:                                                                 )        Chapter 11
                                                                       )
DELUXE ENTERTAINMENT SERVICES GROUP INC., et al., 1                    )        Case No. 19-23774 (RDD)
                                                                       )
                                                                       )
                                     Debtors.                          )        (Joint Administration Requested)


    INTERIM ORDER PURSUANT TO 11 U.S.C. §§ 105, 361, 362, 363, 364 AND 507
      (I) AUTHORIZING DEBTORS TO OBTAIN SENIOR SECURED PRIMING
 SUPERPRIORITY POSTPETITION FINANCING, (II) AUTHORIZING USE OF CASH
   COLLATERAL, (III) GRANTING LIENS AND PROVIDING SUPERPRIORITY
        ADMINISTRATIVE EXPENSE STATUS, (III) GRANTING ADEQUATE
  PROTECTION, (IV) MODIFYING AUTOMATIC STAY, (V) SCHEDULING FINAL
               HEARING, AND (VI) GRANTING RELATED RELIEF

         Upon the motion, dated October 4, 2019 (the “DIP Motion”), 2 of the above-captioned

debtors and debtors in possession (collectively, the “Debtors”) in the above-captioned chapter

11 cases (collectively, together with any Successor Cases (as defined below), the “Chapter 11

Cases”), seeking entry of an interim order (together with all annexes, schedules and exhibits

hereto, this “Interim Order”), pursuant to sections 105, 361, 362, 363, 364(c), 364(d), 364(e)

and 507 of title 11 of the United States Code, 11 U.S.C. §§ 101, et seq. (the “Bankruptcy

Code”), Rules 2002, 4001, 6004 and 9014 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”), and Rules 2002-1(b), 4001-2, 9006-1 and 9013-1 of the Local Rules of

Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the Southern

District of New York (the “Local Rules”), inter alia:


1
         The last four digits of Debtor Deluxe Entertainment Services Group Inc.’s tax identification number are
1725. Due to the large number of Debtors in these chapter 11 cases, for which joint administration has been
requested, a complete list of the Debtor entities and the last four digits of their federal tax identification numbers is
not provided herein. A complete list of such information may be obtained on the website of the Debtors’ claims and
noticing agent at https://cases.primeclerk.com/deluxe. The location of the Debtors’ service address for purposes of
these chapter 11 cases is: 50 Main Street, Suite 1014, White Plains, New York, 10606.
2
         Each capitalized term that is not defined herein shall have the meaning ascribed to such term in the
applicable DIP Loan Documents (as defined herein).
19-23774-rdd   Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25           Main Document
                                       Pg 52 of 452


              (1)    authorizing the Debtors to obtain postpetition financing on a priming
      senior secured superpriority basis in an aggregate principal amount not to exceed $115
      million (the “DIP Facility”), in the form of a new-money term loan facility, of which
      (x) approximately $55 million in aggregate principal amount shall be borrowed by the
      Debtors in a single draw to be made by the Debtors on the Closing Date (as defined in
      the DIP Loan Agreement), and (y) following entry of the Final Order (as defined below),
      an additional $60 million in aggregate principal amount shall be borrowed by the
      Debtors in a single draw to be made by the Debtors, in each case, pursuant to the terms
      and conditions of this Interim Order and that certain Senior Secured Priming and
      Superpriority Debtor-In-Possession Credit Agreement, substantially in the form attached
      to the DIP Motion as Exhibit A (as amended, restated, supplemented or otherwise
      modified from time to time in accordance with the terms thereof and hereof, and together
      with all schedules, annexes and exhibits thereto, the “DIP Loan Agreement”, together
      with all other agreements, documents (including any and all security, collateral,
      guarantee and other agreements), instruments and certificates executed and/or delivered
      in connection therewith, each as amended, supplemented, restated or otherwise modified
      from time to time in accordance with the terms thereof and hereof (collectively, together
      with the DIP Loan Agreement, the “DIP Loan Documents”), by and among Deluxe
      Entertainment Services Group Inc., as borrower (the “DIP Borrower”), DX Holdings
      LLC (“DX Holdings”) and each of the other Debtors and non-Debtor subsidiaries of DX
      Holdings who are guarantors from time to time under the DIP Loan Documents, as
      guarantors (each, a “DIP Guarantor”, and collectively, the “DIP Guarantors”, and
      together with the DIP Borrower, the “DIP Loan Parties”), Credit Suisse AG, as
      administrative and collateral agent (in such capacities, the “DIP Agent”), the initial
      lenders party thereto (collectively, the “Initial DIP Lenders”, and together with any
      additional lenders that become a party thereto from time to time in accordance with the
      terms thereof, the “DIP Lenders”, and together with the DIP Agent, the “DIP Secured
      Parties”);
              (2)    authorizing the DIP Loan Parties to incur, guarantee (as applicable) on a
      joint and several basis, and pay the principal, interest, premiums, fees, expenses and all
      other amounts (including without limitation, all “DIP Obligations” as defined in the DIP
      Loan Agreement) that may be due, as and when payable, under the DIP Loan
      Documents (collectively, the “DIP Obligations”);
             (3)     authorizing the DIP Loan Parties to execute, deliver and to perform under
      the DIP Loan Documents, and to perform such other and further acts as may be
      necessary or desirable in connection with this Interim Order, the DIP Loan Documents,
      and the transactions contemplated hereby and thereby;
            (4)   authorizing the indefeasible payment in full in cash of all Senior Priming
      Term Loan Obligations (as defined below), subject to paragraph 31 hereof;
              (5)     granting to the DIP Agent, for itself and for the benefit of the DIP
      Lenders, and authorizing the DIP Loan Parties to incur, the DIP Liens (as defined below)
      in all DIP Collateral (as defined below), in each case, in accordance with and subject to
      the relative priorities set forth herein;



                                              2
19-23774-rdd    Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25           Main Document
                                        Pg 53 of 452


               (6)     granting to the DIP Agent, for itself and for the benefit of the DIP
       Lenders, and authorizing the DIP Loan Parties to incur, allowed super-priority
       administrative expense claims against each of the Debtors, on a joint and several basis,
       in respect of all DIP Obligations;
               (7)    authorizing the Debtors’ use of Prepetition Collateral (as defined below),
       including Cash Collateral (as defined below), as well as the proceeds of the DIP Facility,
       solely in accordance with the Approved Budget (as defined below), subject to Permitted
       Variances (as defined below), and subject to the terms and conditions set forth in this
       Interim Order and the DIP Loan Documents;
               (8)   providing adequate protection, as and to the extent set forth herein, to the
       Prepetition Secured Parties (as defined below) to protect against the risk of any
       Diminution in Value (as defined below) of their interests in the Prepetition Collateral
       (including Cash Collateral);
               (9)    modifying or vacating the automatic stay imposed by Section 362 of the
       Bankruptcy Code or otherwise to the extent necessary to implement and effectuate the
       terms and provisions of this Interim Order and the DIP Loan Documents, and waiving
       any applicable stay (including under Bankruptcy Rule 6004) with respect to the
       effectiveness and enforceability of this Interim Order, and providing for the immediate
       effectiveness of this Interim Order;
               (10) waiving the Debtors’ right to surcharge the DIP Collateral and, subject to
       this Court’s approval at the Final Hearing, waiving the Debtors’ right to surcharge the
       Prepetition Collateral pursuant to section 506(c) of the Bankruptcy Code and waiving
       the “equities of the case” exception in section 552(b) of the Bankruptcy Code;
               (11) authorizing the Debtors to cause and/or require the other DIP Loan
       Parties to become parties to the DIP Loan Documents as and to the extent required by
       the DIP Loan Documents, and to grant any liens and perform all DIP Obligations, and to
       submit to the jurisdiction of this Court with regard to any and all disputes regarding the
       DIP Loan Documents or this Interim Order; and
               (12) scheduling a final hearing (the “Final Hearing”) to consider entry of a
       final order authorizing the relief requested in the DIP Motion on a final basis, which
       order shall be in form and substance and on terms acceptable in all respects to the
       Required DIP Lenders (as defined in the DIP Loan Agreement) and the Required ABL
       Lenders (as defined in the ABL Loan Agreement as “Required Lenders”) (the “Final
       Order”), and approving the form of notice with respect to the Final Hearing.
       The Court having reviewed the DIP Motion, the DIP Loan Documents on file with the

Court, the Declaration of John Eric “Eric” Cummins, Executive Vice President and Chief

Financial Officer of Deluxe Entertainment Services Group Inc., (I) in Support of Chapter 11

Petitions and First Day Pleadings and (II) Pursuant to Local Bankruptcy Rule 1007-2

(the “First Day Declaration”) and any exhibits thereto, the Declaration of James H. Baird in

                                               3
19-23774-rdd        Doc 19       Filed 10/04/19 Entered 10/04/19 04:37:25                     Main Document
                                              Pg 54 of 452


Support of the Debtors’ Motion Seeking Entry of Interim and Final Orders (I) Authorizing the

Debtors (A) to Obtain Postpetition Financing and (B) to Utilize Cash Collateral, (II) Granting

Adequate Protection to Prepetition Secured Parties, (III) Modifying the Automatic Stay,

(IV) Scheduling a Final Hearing, and (V) Granting Related Relief in Support of the DIP Motion

(the “DIP Declaration”), the pleadings filed with the Court, the evidence and arguments

proffered or adduced at the hearing held before this Court on October 4, 2019 (the “Interim

Hearing”), and upon the record of these Chapter 11 Cases; and adequate notice of the Interim

Hearing having been given in accordance with Bankruptcy Rules 4001 and 9014 and all

applicable Local Rules; and all objections, if any, to the relief requested in the DIP Motion

having been withdrawn, resolved or overruled by the Court; and it appearing to the Court that

granting the interim relief requested in the DIP Motion is necessary to avoid immediate and

irreparable harm to the Debtors and their estates pending the Final Hearing, and otherwise is fair

and reasonable and in the best interests of the Debtors, their estates and their creditors, represents

a sound exercise of the Debtors’ business judgment and is necessary for the continued operation

of the Debtors’ businesses; and after due deliberation and consideration, and for good and

sufficient cause appearing therefor:

        IT IS HEREBY FOUND, DETERMINED, ORDERED AND ADJUDGED: 3

        A.       Chapter 11 Cases.           On October 3, 2019 (the “Petition Date”), each of the

Debtors filed a voluntary petition for relief under Chapter 11 of the Bankruptcy Code in the

United States Bankruptcy Court for the Southern District of New York, White Plains Division

(this “Court”) commencing these Chapter 11 Cases.

3
         The findings and conclusions set forth herein constitute the Court’s findings of fact and conclusions of law
pursuant to Bankruptcy Rule 7052, made applicable to this proceeding pursuant to Bankruptcy Rule 9014. To the
extent that any of the following findings of fact constitute conclusions of law, they are adopted as such. To the
extent any of the following conclusions of law constitute findings of fact, they are adopted as such.

                                                         4
19-23774-rdd     Doc 19    Filed 10/04/19 Entered 10/04/19 04:37:25            Main Document
                                        Pg 55 of 452


       B.      Debtors-in-Possession.    The Debtors continue to manage and operate their

businesses and properties as debtors-in-possession pursuant to sections 1107 and 1108 of the

Bankruptcy Code. No trustee or examiner has been appointed in any of the Chapter 11 Cases.

As of the date hereof, the United States Trustee (the “U.S. Trustee”) has not appointed an

official committee of unsecured creditors in these Chapter 11 Cases (together with any statutory

committee that may appointed or formed in the Chapter 11 Cases or any Successor Cases the

“Official Committee”).

       C.      Jurisdiction and Venue.     The Court has jurisdiction, pursuant to 28 U.S.C.

§§ 157(b) and 1334, over these proceedings and over the persons and property affected thereby.

Consideration of the DIP Motion constitutes a core proceeding under 28 U.S.C. §§ 157(b)(2) and

1334. Venue for these Chapter 11 Cases and the proceedings on the DIP Motion is proper in this

district pursuant to 28 U.S.C. §§ 1408 and 1409. The statutory predicates for the relief set forth

herein are sections 105, 361, 362, 363, 364 and 507 of the Bankruptcy Code, Bankruptcy Rules

2002, 4001, 6004 and 9014 and Local Rules 2002-1(b), 4001-2, 9006-1 and 9013-1.

       D.      Debtors’ Stipulations. In requesting the DIP Facility, and in exchange for and as

a material inducement to the DIP Lenders to agree to provide the DIP Facility, and in exchange

for and in recognition of the priming of the Prepetition Term Loan Liens (as defined below) and

the consent of the Prepetition Secured Parties to usage of Cash Collateral, the Debtors hereby

admit, stipulate, acknowledge and agree (subject to paragraph 31 hereof), to the following:


               (i)    Junior Term Loans

                     (a)    Junior Prepetition Term Loan Facility. Pursuant to the Fifth
        Amended and Restated Credit Agreement dated as of July 31, 2019 (as amended on
        September 19, 2019, and as further amended, supplemented or modified prior to the
        Petition Date, the “Junior Term Loan Agreement”, and together with all other
        agreements, documents, instruments and certificates executed or delivered in connection

                                                5
19-23774-rdd   Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25            Main Document
                                       Pg 56 of 452


       therewith, collectively, including, without limitation, the Junior Term Loan Guarantee
       and Collateral Agreement (as defined below) and the Priming Term Loan Intercreditor
       Agreement (as defined below), the “Junior Term Loan Documents”), by and among
       Deluxe Entertainment Services Group Inc. (“DESG”), as borrower, DX Holdings,
       Credit Suisse AG, as administrative agent and collateral agent (the “Junior Term Loan
       Agent”), and the lenders party thereto from time to time (collectively, the “Junior
       Term Loan Lenders”, and together with the Junior Term Loan Agent, the “Junior
       Term Loan Secured Parties”), the Junior Term Loan Lenders provided a term loan
       facility to DESG. Pursuant to the Second Amended and Restated Term Loan Guarantee
       and Collateral Agreement dated as of July 31, 2019 (as amended, supplemented or
       modified prior to the Petition Date, the “Junior Term Loan Guarantee and Collateral
       Agreement”), by and among DX Holdings, DESG, the Subsidiary Guarantors and
       Grantors from time to time party thereto, including additional guarantors that executed
       assumption agreements thereto (collectively, together with DX Holdings, the “Junior
       Term Loan Guarantors”, and together with DESG, the “Junior Term Loan Parties”),
       and the Junior Term Loan Agent, the Junior Term Loan Guarantors jointly and
       severally, unconditionally and irrevocably, guaranteed the Junior Term Loan
       Obligations (as defined below).

                      (b)     Junior Term Loan Obligations. As of the Petition Date, without
       defense, counterclaim, or offset of any kind, the Junior Term Loan Parties were jointly
       and severally indebted and liable to the Junior Term Loan Secured Parties in the
       aggregate principal amount of at least $783.5 million, plus accrued but unpaid interest,
       plus any other amounts, including, without limitation, any reimbursement obligations
       (contingent or otherwise), any fees, expenses and disbursements (including, without
       limitation, attorneys’ fees, financial advisors’ fees, related expenses and disbursements),
       indemnification obligations, and any other charges, amounts, liabilities, obligations and
       costs of whatever nature, whether or not contingent, whenever arising or accruing, that
       may be due, owing or chargeable in respect thereof, including all “Obligations” as
       defined in the Junior Term Loan Agreement, in each case, as and to the extent provided
       in the Junior Term Loan Documents (collectively, the “Junior Term Loan
       Obligations”).

                      (c)     Junior Term Loan Collateral. To secure the Junior Term Loan
       Obligations, the Junior Term Loan Parties granted to the Junior Term Loan Agent, for
       the benefit of itself and the Junior Term Loan Lenders, properly perfected continuing
       liens, mortgages on and security interests in (collectively, the “Prepetition Junior
       Term Loan Liens”) all “Collateral” as defined in the Junior Term Loan Agreement
       (collectively, the “Prepetition Junior Term Loan Collateral”) it being understood that
       the Prepetition Junior Term Loan Collateral does not include any property or assets that
       have been expressly excluded from the definition of “Collateral” in the Junior Term
       Loan Agreement, in each case, subject to the relative rankings and priorities set forth in
       the ABL Intercreditor Agreement and the Priming Term Loan Intercreditor Agreement
       (each as defined below).

               (ii)   Priming Term Loans.


                                               6
19-23774-rdd   Doc 19    Filed 10/04/19 Entered 10/04/19 04:37:25           Main Document
                                      Pg 57 of 452


                      (a)    Priming Term Loan Facility. Pursuant to the Senior Secured
      Priming Delayed Draw Term Loan Credit Agreement dated as of July 31, 2019 (as
      amended on September 19, 2019, and as further amended, supplemented or modified
      prior to the Petition Date, the “Priming Term Loan Agreement”, and together with all
      other agreements, documents, instruments and certificates executed or delivered in
      connection therewith, including, without limitation, the Priming Term Loan Guarantee
      and Collateral Agreement (as defined below), and the Priming Term Loan Intercreditor
      Agreement, collectively, the “Priming Term Loan Documents”), among DESG, as
      borrower, DX Holdings, Credit Suisse AG, as administrative agent and collateral agent
      (the “Priming Term Loan Agent”), and the lenders party thereto from time to time
      (collectively, the “Priming Term Loan Lenders”, and together with the Priming Term
      Loan Agent, the “Priming Term Loan Secured Parties”), the Priming Term Loan
      Lenders provided a priming term loan facility to DESG. Pursuant to the Priming Term
      Loan Guarantee and Collateral Agreement dated as of July 31, 2019 (as amended,
      supplemented or modified prior to the Petition Date, the “Priming Term Loan
      Guarantee and Collateral Agreement”), by and among DX Holdings, DESG, the
      Subsidiary Guarantors and Grantors from time to time party thereto, including additional
      guarantors that executed assumption agreements thereto (collectively, together with DX
      Holdings, the “Priming Term Loan Guarantors”, and together with DESG, the
      “Priming Term Loan Parties”), and the Priming Term Loan Agent, the Priming Term
      Loan Guarantors jointly and severally, unconditionally and irrevocably, guaranteed the
      Priming Term Loan Obligations (as defined below).

                     (b)     Priming Term Loan Obligations. As of the Petition Date,
      without defense, counterclaim, or offset of any kind, the Priming Term Loan Parties were
      jointly and severally indebted and liable to the Priming Term Loan Secured Parties in the
      aggregate principal amount (including amounts due under the Applicable Premium (as
      defined in the Priming Term Loan Agreement)) of at least $73 million, plus any other
      amounts, including, without limitation, accrued and unpaid interest, any reimbursement
      obligations (contingent or otherwise), any fees, expenses and disbursements (including,
      without limitation, attorneys’ fees, financial advisors’ fees, related expenses and
      disbursements), indemnification obligations, and any other charges, amounts, liabilities,
      obligations and costs of whatever nature, whether or not contingent, whenever arising or
      accruing, that may be due, owing or chargeable in respect thereof, including all
      “Obligations” as defined in the Priming Term Loan Agreement, in each case, as and to
      the extent provided in the Priming Term Loan Documents (collectively, the “Priming
      Term Loan Obligations”).

                      (c)    Priming Term Loan Collateral. To secure the Priming Term
      Loan Obligations, the Priming Term Loan Parties granted to the Priming Term Loan
      Agent, for the benefit of itself and the Priming Term Loan Lenders, properly perfected
      continuing priming liens, mortgages on and security interests in (collectively, the
      “Prepetition Priming Term Loan Liens”) all “Collateral” as defined in the Priming
      Term Loan Agreement (collectively, the “Prepetition Priming Term Loan
      Collateral”), it being understood that the Prepetition Priming Term Loan Collateral does
      not include any property or assets that have been expressly excluded from the definition


                                              7
19-23774-rdd   Doc 19    Filed 10/04/19 Entered 10/04/19 04:37:25           Main Document
                                      Pg 58 of 452


      of “Collateral” in the Priming Term Loan Agreement, in each case, subject to the relative
      rankings and priorities set forth in the Intercreditor Agreements (as defined below).

               (iii) Senior Priming Term Loan

                     (a)     Senior Priming Term Loan Facility. Pursuant to the Super
      Secured Super Priming Term Loan Credit Agreement dated as of September 19, 2019 (as
      amended, supplemented or modified prior to the Petition Date, the “Senior Priming
      Term Loan Agreement”, and together with all other agreements, documents,
      instruments and certificates executed or delivered in connection therewith, collectively,
      including, without limitation, the Senior Priming Term Loan Guarantee and Collateral
      Agreement (as defined below) and the Senior Priming Intercreditor Agreement (as
      defined below), the “Senior Priming Term Loan Documents”, and together with the
      Priming Term Loan Documents and the Junior Term Loan Documents, the “Prepetition
      Term Loan Documents”), among DESG, as borrower, DX Holdings, Credit Suisse AG,
      as administrative agent and collateral agent (the “Senior Priming Term Loan Agent”),
      and the lenders party thereto from time to time (collectively, the “Senior Priming Term
      Loan Lenders”, and together with the Term Loan Agent, the “Senior Priming Term
      Loan Secured Parties”, and together with the Priming Term Loan Secured Parties and
      the Junior Term Loan Secured Parties, the “Prepetition Term Loan Secured Parties”),
      the Senior Priming Term Loan Lenders provided a senior priming term loan facility to
      DESG. Pursuant to the Super Priming Term Loan Guarantee and Collateral Agreement
      dated as of September 19, 2019 (as amended, supplemented or modified prior to the
      Petition Date, the “Senior Priming Term Loan Guarantee and Collateral
      Agreement”), by and among DX Holdings, DESG, the Subsidiary Guarantors and
      Grantors from time to time party thereto, including additional guarantors that executed
      assumption agreements thereto (collectively, together with DX Holdings, the “Senior
      Priming Term Loan Guarantors”, and together with DESG, the “Senior Priming
      Term Loan Parties”), and the Senior Priming Term Loan Agent, the Senior Priming
      Term Loan Guarantors jointly and severally, unconditionally and irrevocably, guaranteed
      the Senior Priming Term Loan Obligations.

                      (b)     Senior Priming Term Loan Obligations. As of the Petition Date,
      without defense, counterclaim, or offset of any kind, the Senior Priming Term Loan
      Parties were jointly and severally indebted and liable to the Senior Priming Term Loan
      Secured Parties in the aggregate principal amount (including amounts due under the
      Applicable Premium (as defined in the Priming Term Loan Agreement)) of at least
      $10 million, plus accrued but unpaid interest as of the Petition Date, plus any other
      amounts, including, without limitation, accrued and unpaid interest (including at the
      default rate), any reimbursement obligations (contingent or otherwise), any fees,
      expenses and disbursements (including, without limitation, attorneys’ fees, financial
      advisors’ fees, related expenses and disbursements), indemnification obligations, and any
      other charges, amounts, liabilities, obligations and costs of whatever nature, whether or
      not contingent, whenever arising or accruing, that may be due, owing or chargeable in
      respect thereof, including all “Obligations” as defined in the Senior Priming Term Loan
      Agreement, in each case, as and to the extent provided in the Senior Priming Term Loan
      Documents (collectively, the “Senior Priming Term Loan Obligations”, and together

                                              8
19-23774-rdd   Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25           Main Document
                                       Pg 59 of 452


      with the Priming Term Loan Obligations and the Junior Term Loan Obligations, the
      “Prepetition Term Loan Obligations”).

                      (c)      Senior Priming Term Loan Collateral. To secure the Senior
      Priming Term Loan Obligations, the Senior Priming Term Loan Parties granted to the
      Senior Priming Term Loan Agent, for the benefit of itself and the Senior Priming Term
      Loan Lenders, properly perfected continuing liens, mortgages on and security interests in
      (collectively, the “Prepetition Senior Priming Term Loan Liens”, and together with
      the Prepetition Priming Term Loan Liens and the Prepetition Junior Term Loan Liens, the
      “Prepetition Term Loan Liens”) all “Collateral” as defined in the Senior Priming Term
      Loan Agreement (collectively, the “Prepetition Senior Priming Term Loan
      Collateral”), it being understood that the Prepetition Senior Priming Term Loan
      Collateral does not include any property or assets that have been expressly excluded from
      the definition of “Collateral” in the Senior Priming Term Loan Agreement, in each case,
      subject to the relative rankings and priorities set forth in the Intercreditor Agreements.

               (iv) ABL Loan Facility

                      (a)    ABL Loan Facility. Pursuant to the Third Amended and Restated
      Asset-Based Revolving Credit Agreement, dated as of July 31, 2019 (as amended on
      September 19, 2019, and as further amended, supplemented or modified prior to the
      Petition Date, the “ABL Loan Agreement”, and together with all other agreements,
      documents, instruments and certificates executed or delivered in connection therewith,
      collectively, including, without limitation, the ABL Guarantee and Collateral Agreement
      (as defined below), the ABL Intercreditor Agreement, the “ABL Loan Documents”),
      among DESG, as borrower, DX Holdings, Credit Suisse AG, as administrative agent (the
      “ABL Loan Administrative Agent”), Bank of America, N.A., as collateral agent (the
      “ABL Loan Collateral Agent”, and together with the ABL Loan Administrative Agent,
      the “ABL Loan Agents”; the ABL Loan Agents, together with the Junior Term Loan
      Agent, the Priming Term Loan Agent and the Senior Priming Term Loan Agent, the
      “Prepetition Agents”), and the lenders party thereto from time to time (collectively, the
      “ABL Loan Lenders”, and together with the ABL Loan Administrative Agent and the
      ABL Loan Collateral Agent, the “ABL Loan Secured Parties”), the ABL Loan Lenders
      provided an asset-based revolving credit facility to the ABL Loan Parties (the “ABL
      Loan Facility”). Pursuant to the Second Amended and Restated ABL Guarantee and
      Collateral Agreement dated as of July 31, 2019 (as amended, supplemented or modified
      prior to the Petition Date, the “ABL Guarantee and Collateral Agreement”), by and
      among DX Holdings, DESG, the Subsidiary Guarantors and Grantors from time to time
      party thereto, including additional guarantors that executed assumption agreements
      thereto (collectively, together with DX Holdings, the “ABL Loan Guarantors”, and
      together with DESG, the “ABL Loan Parties”), and the ABL Loan Collateral Loan
      Agent, the ABL Loan Guarantors jointly and severally, unconditionally and irrevocably,
      guaranteed the ABL Loan Obligations (as defined below).

                     (b)     ABL Loan Obligations. As of the Petition Date, without defense,
      counterclaim, or offset of any kind, the ABL Loan Parties were jointly and severally
      indebted and liable to the ABL Loan Secured Parties in the aggregate principal amount of

                                              9
19-23774-rdd      Doc 19      Filed 10/04/19 Entered 10/04/19 04:37:25                Main Document
                                           Pg 60 of 452


        $56.35 million,4 plus any other amounts, including, without limitation, accrued and
        unpaid interest (including at the default rate), any reimbursement obligations (contingent
        or otherwise), any fees, expenses and disbursements (including, without limitation,
        attorneys’ fees, financial advisors’ fees, related expenses and disbursements), treasury,
        cash management and derivative obligations, indemnification obligations, and any other
        charges, amounts, liabilities, obligations and costs of whatever nature, whether or not
        contingent, whenever arising or accruing, that may be due, owing or chargeable in respect
        thereof, including all “Obligations” as defined in the ABL Loan Agreement, in each case
        as and to the extent provided in the ABL Loan Documents (collectively, the “ABL Loan
        Obligations”).

                        (c)     ABL Loan Collateral. To secure the ABL Loan Obligations, the
        ABL Loan Parties granted to the ABL Loan Collateral Agent, for the benefit of itself and
        the ABL Loan Lenders, properly perfected continuing liens, mortgages on and security
        interests in (collectively, the “Prepetition ABL Loan Liens”) all “Collateral” as defined
        in the ABL Loan Agreement (collectively, the “Prepetition ABL Loan Collateral”), it
        being understood that the Prepetition ABL Loan Collateral does not include any property
        or assets that have been expressly excluded from the definition of “Collateral” in the
        ABL Loan Agreement, in each case, subject to the relative rankings and priorities set
        forth in the ABL Intercreditor Agreement.

                (v)     Intercreditor Agreements.

                       (a)     The relative rights and remedies of the (i) the Senior Priming Term
        Loan Secured Parties, the Priming Term Loan Secured Parties, the Junior Term Loan
        Secured Parties and the ABL Loan Secured Parties (collectively, the “Prepetition
        Secured Parties”), and (ii) the relative priority of their respective security interests in
        any shared or common prepetition collateral constituting Prepetition Junior Term Loan
        Collateral, Prepetition Priming Term Loan Collateral, Prepetition Senior Priming Term
        Loan Collateral and Prepetition ABL Loan Collateral (collectively, “Prepetition
        Collateral”), respectively, are governed by the following intercreditor agreements:

                       (1)     the Super Priming Term Loan Intercreditor Agreement dated as of
                September 19, 2019, and as further amended, supplemented or modified prior to
                the Petition Date (the “Senior Priming Intercreditor Agreement”), among
                DESG, as a Grantor (as defined therein), each Other Senior Lien Representative
                from time to time party thereto (as defined therein), each Other Junior Lien
                Representative from time to time party thereto (as defined therein), the Senior
                Priming Term Loan Agent, the Priming Term Loan Agent and the other Grantors
                from time to time party thereto;

                       (2)    the Amended and Restated Term Loan Intercreditor Agreement
                dated as of September 19, 2019, and as further amended, supplemented or
                modified prior to the Petition Date (the “Priming Term Loan Intercreditor

4
         For the avoidance of doubt, such amount is exclusive of issued letters of credit and purchase card
obligations.

                                                    10
19-23774-rdd        Doc 19       Filed 10/04/19 Entered 10/04/19 04:37:25                       Main Document
                                              Pg 61 of 452


                  Agreement”), among DESG, as a Grantor (as defined therein), each Other Senior
                  Lien Representative from time to time party thereto (as defined therein), each
                  Other Junior Lien Representative from time to time party thereto (as defined
                  therein), the Senior Priming Term Loan Agent, the Priming Term Loan Agent, the
                  Term Loan Agent and the other Grantors from time to time party thereto; and

                          (3)     the Third Amended and Restated ABL Intercreditor Agreement
                  dated as of September 19, 2019, and as further amended, supplemented or
                  modified prior to the Petition Date (the “ABL Intercreditor Agreement”, and
                  together with the Senior Priming Intercreditor Agreement and the Priming Term
                  Loan Intercreditor Agreement, the “Intercreditor Agreements”), among DESG,
                  as borrower, DX Holdings, the subsidiaries of DESG party thereto, the ABL Loan
                  Collateral Agent, the Senior Priming Term Loan Agent, the Priming Term Loan
                  Agent, the Junior Term Loan Agent and each Other Term Loan Agent (as defined
                  therein) from time to time party thereto.

                          (b)    Pursuant to section 510(a) of the Bankruptcy Code, each of the
         Intercreditor Agreements, and any other applicable intercreditor or subordination
         provisions contained in any of the Prepetition Loan Documents (as defined below), shall
         (i) remain in full force and effect, (ii) continue to govern the relative obligations,
         priorities, rights, and remedies of the Prepetition Secured Parties and the DIP Secured
         Parties, respectively, and (iii) not be deemed to be amended, altered, or modified by the
         terms of this Interim Order or the DIP Loan Documents, unless expressly set forth herein
         or therein.

                 (vi)    Validity and Enforceability of Prepetition Liens. Each of the
         Prepetition Senior Priming Term Loan Liens, the Prepetition Priming Term Loan Liens,
         the Prepetition Junior Term Loan Liens and the Prepetition ABL Loan Liens
         (collectively, the “Prepetition Liens”), respectively, have been properly recorded and
         perfected under applicable non-bankruptcy law, and are valid, binding, enforceable, non-
         avoidable and perfected liens in the Prepetition Collateral securing the applicable facility,
         respectively, with priority over any and all other liens in the Prepetition Collateral
         securing the applicable facility, subject only to (x) pre-existing liens expressly permitted
         under the Senior Priming Term Loan Documents, the Priming Term Loan Documents,
         the Junior Term Loan Documents and the ABL Loan Documents (collectively, the
         “Prepetition Loan Documents”), respectively, solely to the extent such liens were
         senior to the respective Prepetition Liens and such permitted senior liens were existing,
         valid, enforceable, properly perfected and non-avoidable liens as of the Petition Date or
         were perfected subsequent to the Petition Date as permitted by Section 546(b) of the
         Bankruptcy Code against any of the DIP Loan Parties, the “Permitted Prior Senior
         Liens”) 5 and (y) the relative rights and priorities set forth in the Intercreditor Agreements


5
         Nothing herein shall constitute a finding or ruling by this Court that any such Permitted Prior Senior Liens
are valid, senior, enforceable, prior, perfected or non-avoidable. Moreover, nothing herein shall prejudice the rights
of any party-in-interest, including, but not limited to, the Debtors, the DIP Agents, the DIP Lenders, the Prepetition
Secured Parties or any Official Committee to challenge the validity, priority, enforceability, seniority, avoidability,
perfection or extent of any such Permitted Prior Senior Liens and/or security interests (subject to the terms of this

                                                         11
19-23774-rdd        Doc 19      Filed 10/04/19 Entered 10/04/19 04:37:25                     Main Document
                                             Pg 62 of 452


        (as applicable). The Prepetition Liens are not subject to any offset, contest, challenge,
        objection, defense, claim or counterclaim, subordination, recharacterization, avoidance or
        other claim, cause of action or challenge of any kind or nature whatsoever, whether under
        the Bankruptcy Code, applicable non-bankruptcy law or otherwise. The Prepetition Liens
        were granted to or for the benefit of the Prepetition Secured Parties for fair consideration
        and reasonably equivalent value, and were granted contemporaneously with, or
        covenanted to be provided as inducement for, the making of the loans and/or the
        commitments and other financial accommodations secured thereby.

                (vii) Validity and Enforceability of Prepetition Obligations. The Senior
        Priming Term Loan Obligations, the Priming Term Loan Obligations, the Junior Term
        Loan Obligations and the ABL Loan Obligations (collectively, the “Prepetition
        Obligations”), respectively, and the Prepetition Loan Documents, respectively, (a) are
        legal, valid, binding and enforceable against each of the Senior Priming Term Loan
        Parties, the Priming Term Loan Parties, the Junior Term Loan Parties and the ABL Loan
        Parties (collectively, the “Prepetition Loan Parties”), respectively (other than in respect
        of the stay of enforcement arising from section 362 of the Bankruptcy Code), and (b) are
        not subject to any offset, contest, challenge, objection, defense, claim or counterclaim,
        subordination, recharacterization, avoidance or any other claim, cause of action or
        challenge of any kind or nature whatsoever, whether under the Bankruptcy Code,
        applicable non-bankruptcy law or otherwise. Any payments made on account of the
        Prepetition Obligations to or for the benefit of the Prepetition Secured Parties prior to the
        Petition Date were proper and not subject to avoidance, disgorgement, recharacterization,
        disallowance or any other claim, cause of action or challenge of any kind or nature
        whatsoever, whether pursuant to the Bankruptcy Code, applicable non-bankruptcy law or
        otherwise.

                (viii) No Control. None of the DIP Secured Parties nor the Prepetition Secured
        Parties controls the Debtors or their properties or operations, has authority to determine
        the manner in which any of the Debtors’ operations are conducted or is a control person
        or insider of the Debtors or any of their affiliates by virtue of any of the actions taken
        with respect to, in connection with, related to, or arising from this Interim Order, the DIP
        Facility, the DIP Loan Documents and/or the Prepetition Loan Documents.

                (ix)   Release. To the best of the Debtors’ knowledge, as of the date of this
        Interim Order, there exist no claims or causes of action against any of the DIP Secured
        Parties or any of the Prepetition Secured Parties. The Debtors, on behalf of themselves
        and their respective estates, hereby forever and irrevocably discharge release the DIP
        Secured Parties and the Prepetition Secured Parties and each of their respective former,
        current and future officers, directors, employees, shareholders, owners, members,
        managers, partners, subsidiaries, affiliates, funds or managed accounts, agents, advisors,
        attorneys, accountants, investment bankers, consultants and other representatives,

Interim Order). For the purposes hereof, any alleged claim arising or asserted as a right of reclamation or return
(whether asserted under Section 546(c) of the Bankruptcy Code or otherwise) is not a Permitted Prior Senior Lien.
Any alleged claim arising or asserted as a right of reclamation or return (whether asserted under Section 546(c) of
the Bankruptcy Code or otherwise) shall have the same rights and priority with respect to the DIP Facility, the DIP
Liens and the DIP Collateral as such claims had with respect to the Prepetition Liens in the Prepetition Collateral.

                                                        12
19-23774-rdd     Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25             Main Document
                                         Pg 63 of 452


       together with each of their predecessors and successors in interest (collectively, the
       “Releasees”) from any and all claims, offsets, defenses, counterclaims, set off rights,
       objections, challenges, causes of action and/or choses in action, liabilities, losses,
       damages, responsibilities, disputes, remedies, actions, suits, controversies, reimbursement
       obligations (including, attorneys’ fees), costs, expenses or judgments of every type,
       whether known or unknown, asserted or unasserted, fixed or contingent, pending or
       threatened, of any kind or nature whatsoever, whether arising at law or in equity
       (including, without limitation, any so-called “lender liability” or equitable subordination
       claims or defenses, recharacterization, subordination, avoidance, any claim arising under
       or pursuant to Section 105 or Chapter 5 of the Bankruptcy Code or under any other
       similar provisions of applicable state or federal law or any other claim or cause of action
       arising under the Bankruptcy Code or applicable non-bankruptcy law), including, without
       limitation, any claim or cause of action arising under, in connection with, or related to the
       Debtors or their estates, the extent, amount, validity, enforceability, priority, security and
       perfection of any of the DIP Facility, the DIP Obligations, the DIP Liens, the DIP Loan
       Documents, the Prepetition Obligations, the Prepetition Liens or the Prepetition Loan
       Documents and/or the transactions contemplated thereunder, or any and all other acts,
       omissions or events occurring prior to entry of this Interim Order.

               (x)    Cash Collateral. All of the Debtors’ cash, whether existing on or after
       the Petition Date or thereafter, wherever located (including, without limitation, all cash in
       any deposit accounts of the Debtors), whether as original collateral or proceeds of other
       Prepetition Collateral, constitutes “cash collateral” of the Prepetition Secured Parties
       within the meaning of Section 363(a) of the Bankruptcy Code (the “Cash Collateral”).

              (xi)   Default. The Prepetition Loan Parties are in default under the Prepetition
       Loan Documents, including as a result of the Chapter 11 Cases, and an event of default
       has occurred under the Prepetition Loan Documents.

       E.      Findings Regarding Corporate Authority. Each DIP Loan Party has all requisite

corporate power and authority to execute and deliver the DIP Loan Documents to which it is a

party and to perform its obligations thereunder.

       F.      Findings Regarding Postpetition Financing and Use of Cash Collateral.

               (i)    Request for Postpetition Financing. The DIP Loan Parties seek authority

to enter into the DIP Facility and use Cash Collateral, in each case, on the terms described herein

and in the DIP Loan Documents, in order to administer the Chapter 11 Cases and fund the

operation of their businesses. At the Final Hearing, the Debtors will seek final approval of the

DIP Loan Documents, the proposed postpetition financing arrangements and use of Cash

                                                   13
19-23774-rdd       Doc 19    Filed 10/04/19 Entered 10/04/19 04:37:25          Main Document
                                          Pg 64 of 452


Collateral arrangements pursuant to the Final Order, and notice of the Final Hearing and the

Final Order will be provided in accordance with this Interim Order. Good cause has been shown

for the entry of this Interim Order.

               (ii)    Immediate Need for Postpetition Financing and Use of Cash Collateral.

The Debtors’ need to use Cash Collateral on an interim basis and to obtain credit pursuant to the

DIP Facility as provided for herein on an interim basis is immediate and necessary to avoid

serious and irreparable harm to the Debtors, their estates, their creditors and other parties-in-

interest, and to enable the Debtors to continue operations and to administer and preserve the

value of their estates. The ability of the Debtors to finance their operations, maintain business

relationships with their vendors, suppliers and customers, pay their employees and otherwise

finance their operations requires the availability of working capital from the DIP Facility and the

use of Cash Collateral. Without the ability to access the Interim Financing (as defined below)

and the DIP Facility, and without authority to use Cash Collateral, the Debtors, their estates and

their creditors would suffer immediate and irreparable harm, and the Debtors’ chances for a

successful reorganization would be jeopardized. The Debtors do not have sufficient available

sources of working capital and financing to operate their businesses or maintain their properties

in the ordinary course of business without the DIP Facility and without authority to use

Cash Collateral.

               (iii)   No Credit Available on More Favorable Terms. The Debtors have been

unable to obtain financing from sources other than the DIP Lenders on terms more favorable

than those provided under the DIP Facility and the DIP Loan Documents. The Debtors have

been unable to obtain adequate unsecured credit allowable as an administrative expense under

section 503(b)(1) of the Bankruptcy Code.        The Debtors also have been unable to obtain


                                                14
19-23774-rdd      Doc 19      Filed 10/04/19 Entered 10/04/19 04:37:25          Main Document
                                           Pg 65 of 452


adequate credit for money borrowed (a) having priority over administrative expenses of the kind

specified in sections 503(b), 507(a) and 507(b) of the Bankruptcy Code, (b) secured by a lien on

property of the Debtors and their estates that is not otherwise subject to a lien, or (c) secured

solely by a junior lien on property of the Debtors and their estates that is subject to a lien.

Postpetition financing is not otherwise available without granting the DIP Agent, for the benefit

of itself and the DIP Lenders: (1) the DIP Liens on all DIP Collateral, as set forth herein, (2) the

DIP Superpriority Claim, and (3) the other protections set forth in this Interim Order. After

considering all alternatives, the Debtors have properly concluded, in the exercise of their sound

business judgment, that the DIP Facility represents the best financing available to them at this

time, and is in the best interests of all of their stakeholders.

                (iv)    Use of Proceeds of the DIP Facility and Cash Collateral. As a condition

to entry into the DIP Loan Documents, the extension of credit under the DIP Facility and the

consent to use Cash Collateral (including, without limitation, the proceeds of the DIP Facility),

the DIP Agent and the DIP Lenders require, and the DIP Loan Parties have agreed, that Cash

Collateral and the proceeds of the DIP Facility shall be used solely in accordance with the terms

and conditions of this Interim Order and the DIP Loan Documents, and only for the expenditures

set forth in and permitted by the Approved Budget, and for no other purpose. The repayment in

full in cash of the outstanding Senior Priming Term Loan Obligations upon the Closing Date is

necessary because the Senior Priming Term Loan Lenders, the Priming Term Loan Lenders and

the Junior Term Loan Lenders (collectively, the “Prepetition Term Loan Lenders”, and

together with the ABL Loan Lenders, the “Prepetition Lenders”) would not have otherwise

provided the DIP Facility or consented to the subordination of their Prepetition Term Loan Liens




                                                   15
19-23774-rdd     Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25            Main Document
                                         Pg 66 of 452


to the DIP Liens, and the Prepetition Secured Parties would not have otherwise consented to the

DIP Loan Parties’ use of their Prepetition Collateral (including Cash Collateral).

               (v)     Adequate Protection. The Prepetition Term Loan Lenders have consented

to the subordination of their Prepetition Term Loan Liens to the DIP Liens, and the Prepetition

Secured Parties have agreed to permit the Debtors’ use of Prepetition Collateral (including Cash

Collateral), in each case, in accordance with and subject to the terms hereof, the Approved

Budget and the DIP Loan Documents. The Prepetition Secured Parties are entitled, pursuant to

sections 361, 362, 363 and 364 of the Bankruptcy Code, to receive adequate protection, as and to

the extent set forth in this Interim Order, against the risk of diminution in value of their

respective interests in the Prepetition Collateral (including Cash Collateral) resulting from,

among other things, (a) the use, sale or lease by the Debtors (or other decline in value) of such

collateral, (b) the market value decline of such collateral, (c) the imposition of the DIP Liens and

the priming (solely to the extent provided for herein) of the Prepetition Liens, (d) the imposition

of the Carve-Out (defined below), and (e) the imposition of the automatic stay pursuant to

section 362 of the Bankruptcy Code (collectively, the “Diminution in Value”).

               (vi)    New Loan. The DIP Facility (including the Interim Financing) constitutes

new loans and financial accommodations from the DIP Lenders to the DIP Loan Parties, separate

and distinct from the loans and financial accommodations provided prior to the Petition Date

under the Prepetition Loan Documents, and the proceeds of the DIP Facility may only be

borrowed, and such proceeds and Cash Collateral may only be used, in compliance with this

Interim Order, the Approved Budget and the DIP Loan Documents.

               (vii)   Sections 506(c) and 552(b). As a material inducement to the DIP Secured

Parties to agree to provide the DIP Facility, and in exchange for (a) the DIP Secured Parties’

                                                16
19-23774-rdd     Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25             Main Document
                                         Pg 67 of 452


agreement to subordinate their liens and superpriority claims to the Carve-Out (defined below),

(b) the Prepetition Term Loan Secured Parties’ agreement to subordinate their Prepetition Liens

to the DIP Liens, the DIP Superpriority Claim (as defined below) and the Carve-Out, and (c) the

Prepetition Term Loan Secured Parties’ and the ABL Loan Secured Parties’ agreement to

consent to the use of Cash Collateral, in each case, in accordance with and subject to the

Approved Budget, the DIP Loan Documents and this Interim Order, each of the DIP Secured

Parties and the Prepetition Secured Parties are entitled to receive, subject to this Court’s approval

at the Final Hearing, (1) a waiver of any “equities of the case” exceptions or claims under

Section 552(b) of the Bankruptcy Code, and (2) a waiver of the provisions of Section 506(c) of

the Bankruptcy Code (which waiver shall be without prejudice to the contention of the DIP

Agent and the DIP Lenders that Section 506(c) of the Bankruptcy Code does not apply to

secured claims incurred pursuant to section 364 of the Bankruptcy Code).

               (viii) Good Faith of the DIP Agent and the DIP Lenders. The DIP Agents and

the DIP Lenders have indicated a willingness to provide postpetition financing to the Debtors

subject to, among other things: (a) the entry by the Court of this Interim Order and the Final

Order; (b) approval by the Court of the terms and conditions of the DIP Facility and the DIP

Loan Documents; and (c) entry of findings by the Court that such financing is essential to the

Debtors’ estates, that the DIP Agent and the DIP Lenders are extending postpetition credit to the

Debtors pursuant to the DIP Loan Documents and this Interim Order in good faith, and that the

DIP Agents’ and DIP Lenders’ claims, superpriority claims, security interests and liens and other

protections granted pursuant to this Interim Order and the DIP Loan Documents will have the

protections provided in section 364(e) of the Bankruptcy Code and will not be affected by any




                                                 17
19-23774-rdd     Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25           Main Document
                                         Pg 68 of 452


subsequent reversal, modification, vacatur, amendment, reargument or reconsideration of this

Interim Order or any other order.

               (ix)   Business Judgment and Good Faith Pursuant to Section 364(e). The

extension of credit under the DIP Facility and the DIP Loan Documents, the fees and other

amounts paid and to be paid thereunder, and the Cash Collateral arrangements described therein

and herein (a) are fair, reasonable, and the best available to the Debtors under the circumstances;

(b) reflect the Debtors’ exercise of prudent business judgment consistent with their fiduciary

duties; and (c) are supported by reasonably equivalent value and fair consideration. The DIP

Facility and the use of Prepetition Collateral (including Cash Collateral) were negotiated in good

faith and at arms’ length among the DIP Loan Parties, the DIP Secured Parties and the

Prepetition Secured Parties. The use of Cash Collateral and credit to be extended under the DIP

Facility shall be deemed to have been so allowed, advanced, made, used and/or extended in good

faith, and for valid business purposes and uses, within the meaning of Section 364(e) of the

Bankruptcy Code, and the DIP Agent, the DIP Lenders and the Prepetition Secured Parties are

therefore entitled to the protection and benefits of section 364(e) of the Bankruptcy Code and

this Interim Order.

               (x)    Notice. Notice of the Interim Hearing and the emergency relief requested

in the DIP Motion has been provided by the Debtors, whether by facsimile, email, overnight

courier or hand delivery, to certain parties-in-interest, including: (i) the U.S. Trustee; (ii) the

Securities and Exchange Commission; (iii) the Internal Revenue Service; (iv) the parties

included on the Debtors’ consolidated list of their thirty (30) largest unsecured creditors;

(v) counsel to the DIP Agent and counsel to the DIP Lenders; (vi) counsel to each of the

Prepetition Agents; (vii) all other known parties with liens of record on assets of the Debtors as


                                                18
19-23774-rdd      Doc 19       Filed 10/04/19 Entered 10/04/19 04:37:25        Main Document
                                            Pg 69 of 452


of the Petition Date; (viii) all financial institutions at which the Debtors maintain deposit

accounts; (x) the landlords for all non-residential real properties occupied by the Debtors as of

the Petition Date; and (xi) all other parties required to receive notice pursuant to Bankruptcy

Rules 2002, 4001 or 9014 and Local Rules 2002-1, 4001-2 and 9013-1 or requesting to receive

notice prior to the date hereof. The Debtors have made reasonable efforts to afford the best

notice possible under the circumstances, and such notice is good and sufficient to permit the

interim relief set forth in this Interim Order.

                (xi)    Relief Essential; Necessity of Immediate Entry.       The Debtors have

requested immediate entry of this Interim Order pursuant to Bankruptcy Rules 4001(b)(2) and

4001(c)(2). Absent entry of this Interim Order, the Debtors’ businesses, properties and estates

will be immediately and irreparably harmed. The Court concludes that entry of this Interim

Order is in the best interests of the Debtors’ estates, and is necessary, essential and appropriate

for the continued operation of the Debtors’ businesses and the management and preservation of

their assets and properties.

        NOW THEREFORE, based upon the foregoing findings and conclusions, the DIP

Motion, the First Day Declaration, the DIP Declaration and the record before the Court, and after

due consideration, and good and sufficient cause appearing therefor,

        IT IS HEREBY ORDERED that:

       1.       DIP Motion Approved. The DIP Motion is granted on an interim basis, and the

Interim Financing (as defined below) is authorized and approved, in each case, in accordance

with and subject to the terms and conditions of this Interim Order and the DIP Loan Documents.

Any objections to the DIP Motion or to the entry of this Interim Order that have not been



                                                  19
19-23774-rdd      Doc 19    Filed 10/04/19 Entered 10/04/19 04:37:25           Main Document
                                         Pg 70 of 452


withdrawn, waived, or settled, and all reservation of rights included therein, are hereby overruled

on the merits.

      2.         Authorization of DIP Facility.       The Debtors are hereby expressly and

immediately authorized and empowered (and to cause the other DIP Loan Parties to the extent

permitted under applicable law), (a) to establish the DIP Facility, (b) to enter into the DIP Loan

Documents and to borrow, incur, guarantee (as applicable), provide security for, and pay the DIP

Obligations in accordance with and subject to the terms of this Interim Order and the DIP Loan

Documents, (c) to execute and/or deliver and perform under any and all DIP Loan Documents

and all other instruments, certificates, agreements and documents, and (d) to take any and all

other actions, which may be reasonably necessary or required, or otherwise requested by the DIP

Agent or the Required DIP Lenders, for the performance by the DIP Loan Parties under the DIP

Loan Documents and the implementation of any of the transactions contemplated by the DIP

Loan Documents or this Interim Order. Without limiting the foregoing, the Debtors are hereby

authorized and empowered to pay, in accordance with this Interim Order, the principal, interest,

costs, fees, payments, indemnities, expenses and other amounts provided in the DIP Loan

Documents, including, without limitation, all closing fees, unused line fees, arrangement fees,

structuring fees, duration fees, commitment fees, backstop fees, servicing fees, audit fees,

appraisal fees, servicing fees, liquidator fees, administrative agent’s fees, prepayment premiums

or similar amounts (including, without limitation, any amounts due under the Payments Letter,

dated October 2, 2019,      by and between DESG and signatories thereto and the Deluxe

Entertainment Services Group Inc. Senior Secured Super-Priority Debtor-In-Possession Term

Loan Facility Fee Letter, dated October 3, 2019, by and between DESG and the Commitment

Parties (as defined therein) (together, the “Payment Letters”)), the fees and disbursements of


                                                20
19-23774-rdd         Doc 19    Filed 10/04/19 Entered 10/04/19 04:37:25         Main Document
                                            Pg 71 of 452


the DIP Agent and the DIP Lenders (including the fees and expenses of (a) Stroock & Stroock &

Lavan LLP (“Stroock”), as counsel, and FTI Consulting Group (“FTI”), as financial advisor, to

the Initial DIP Lenders, and any other advisor or consultant retained by the Initial DIP Lenders

(collectively, the “DIP Lender Professionals”), and (b) Cravath, Swaine & Moore LLP, as lead

counsel (“Cravath”), and Norton Rose Fulbright, as local UK counsel (“Norton Rose”), to the

DIP Agent (including any successor or replacement agent or counsel), and all other DIP

Obligations, in each case, whether or not such fees arose before or after the Petition Date, and

whether or not the transactions contemplated hereby are consummated, as such amounts become

earned, due and payable under the DIP Loan Documents, without the need to obtain further

Court approval.        The DIP Loan Parties shall be jointly and severally liable for all DIP

Obligations. The DIP Loan Parties, the DIP Agent and the DIP Lenders are hereby expressly

authorized and empowered to take all actions determined by the DIP Agent and the Initial DIP

Lenders to be reasonably necessary or advisable to syndicate the DIP Facility to the extent

contemplated in the DIP Loan Documents (and neither the Initial DIP Lenders nor the DIP Agent

shall be liable to any person or entity with respect to any act taken or omitted from being taken in

connection with such syndication). Any DIP Loan Documents entered into by any DIP Loan

Party prior to the date hereof consistent with the this Interim Order are hereby approved and

ratified in full.

       3.           Authorization to Borrow. To prevent immediate and irreparable harm to the

Debtors’ estates, from the entry of this Interim Order through and including the earliest to occur

of (i) entry of the Final Order, or (ii) the DIP Termination Date (as defined below), the DIP

Borrower is hereby authorized to borrow under the DIP Facility (and the DIP Guarantors are

hereby authorized to unconditionally guarantee, on a joint and several basis, the repayment of the


                                                21
19-23774-rdd     Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25            Main Document
                                         Pg 72 of 452


DIP Facility) up to the aggregate principal amount of $55 million (the “Interim Financing”), in

each case, subject to the terms and conditions set forth in this Interim Order and the DIP Loan

Documents.

      4.       DIP Obligations.      This Interim Order and the DIP Loan Documents shall

constitute and evidence the DIP Obligations, which DIP Loan Documents and DIP Obligations

shall be valid, binding and enforceable against each of the DIP Loan Parties, their estates and any

successors thereto, including, without limitation, any estate representative or trustee appointed in

any of the Chapter 11 Cases, or any case under chapter 7 of the Bankruptcy Code upon the

conversion of any of the Chapter 11 Cases, or in any other proceedings superseding or related to

any of the foregoing, and/or upon the dismissal of any of the Chapter 11 Cases or any such

successor cases (collectively, the “Successor Cases”), and their creditors and other parties-in-

interest, in each case, in accordance with the terms of this Interim Order and the DIP Loan

Documents. All obligations incurred, payments made, and transfers or grants of security set

forth in this Interim Order and/or the DIP Loan Documents by any DIP Loan Party are granted to

or for the benefit of the DIP Loan Parties for fair consideration and reasonably equivalent value,

and are granted contemporaneously with the making of the loans and/or commitments and other

financial accommodations secured thereby. No obligation, payment, transfer, or grant of security

hereunder and/or under the DIP Loan Documents shall be stayed, restrained, voidable, avoidable,

or recoverable, under the Bankruptcy Code or under any applicable law (including, without

limitation, under Sections 502(d), 544 and 547 to 550 of the Bankruptcy Code or under any

applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act, or

similar statute or common law), or subject to any avoidance, reduction, setoff, recoupment,

offset, recharacterization, subordination (whether equitable, contractual or otherwise), counter-


                                                22
19-23774-rdd     Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25             Main Document
                                         Pg 73 of 452


claim, cross-claim, defense, or any other challenge under the Bankruptcy Code or any applicable

law or regulation by any person or entity.

      5.       DIP Liens.

                       Effective immediately upon entry of this Interim Order, the DIP Agent, for

the benefit of itself and each of the DIP Lenders, is hereby granted continuing, valid, binding,

enforceable, non-avoidable, and automatically and properly perfected liens and security interests

(collectively, the “DIP Liens”) in all DIP Collateral as collateral security for the prompt and

complete performance and payment when due (whether at the stated maturity, by acceleration or

otherwise) of the DIP Obligations.

                       The term “DIP Collateral” means all assets and properties of the Debtors

and the other DIP Loan Parties, whether tangible or intangible, real, personal or mixed, whether

now owned by or owing to, or hereafter acquired by, or arising in favor of, the Debtors and the

other DIP Loan Parties (including under any trade names, styles, or derivations thereof), whether

owned or consigned by or to, or leased from or to, or thereafter acquired by, the Debtors and the

other DIP Loan Parties, and regardless of where located, whether prior to or after the Petition

Date, including, without limitation, all of the Debtors and the other DIP Loan Parties’ rights, title

and interests in (1) all Prepetition Collateral, (2) all money, cash and cash equivalents; (3) all

funds in any deposit accounts, securities accounts, commodities accounts or other accounts

(together with and all money, cash and cash equivalents, instruments and other property

deposited therein or credited thereto from time to time); (4) all accounts and other receivables

(including those generated by intercompany transactions); (5) all contracts and contract rights;

(6) all instruments, documents and chattel paper; (7) all securities (whether or not marketable);

(8) all goods, as-extracted collateral, furniture, machinery, equipment, inventory and fixtures;

                                                 23
19-23774-rdd      Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25               Main Document
                                          Pg 74 of 452


(9) all real property interests; (10) all interests in leaseholds, (11) all franchise rights; (12) all

patents, tradenames, trademarks (other than intent-to-use trademarks), copyrights, licenses and

all other intellectual property; (13) all general intangibles, tax or other refunds, or insurance

proceeds; (14) all equity interests, capital stock, limited liability company interests, partnership

interests and financial assets; (15) all investment property; (16) all supporting obligations; (17)

all letters of credit and letter of credit rights; (18) all commercial tort claims; (19) all other claims

and causes of action and the proceeds thereof (including, subject to this Court’s approval at the

Final Hearing, proceeds of all claims and causes of action arising under chapter 5 of the

Bankruptcy Code (“Avoidance Actions”)); (20) all books and records (including, without

limitation, customers lists, credit files, computer programs, printouts and other computer

materials and records); (21) to the extent not covered by the foregoing, all other goods, assets or

properties of the Debtors and the other DIP Loan Parties, whether tangible, intangible, real,

personal or mixed; and (22) all products, offspring, profits, and proceeds of each of the foregoing

and all accessions to, substitutions and replacements for, and rents, profits and products of, each

of the foregoing, including any and all proceeds of any insurance, indemnity, warranty or

guaranty payable to such Debtor from time to time with respect to any of the foregoing;

provided, however, that the DIP Collateral shall not include Excluded Collateral (as defined in

the DIP Loan Agreement); provided, further, however, that DIP Collateral shall include all rents,

profits, proceeds and products of Excluded Collateral. Notwithstanding any provision of the DIP

Loan Agreement, this Interim Order or any other DIP Loan Document to the contrary, no non-

Debtor subsidiary or affiliate of the DIP Borrower shall be, or later be required to (i) become a

DIP Loan Party or DIP Guarantor, (ii) grant a security interest, pledge or otherwise encumber

any of its assets, or (iii) incur any indebtedness, in each case, to the extent such subsidiary or



                                                   24
19-23774-rdd        Doc 19       Filed 10/04/19 Entered 10/04/19 04:37:25                      Main Document
                                              Pg 75 of 452


affiliate is contractually prohibited from doing so (unless, in each case, the DIP Borrower or the

applicable subsidiary or affiliate has obtained consent from the applicable contractual

counterparty to take any such action after using commercially reasonable efforts to obtain the

same and only so long as such prohibition was not created solely in contemplation of the DIP

Loan Documents and this Interim Order).

       6.         Priority of DIP Liens.

         (a)      The DIP Liens shall have the following priorities:

                  (1)      Pursuant to section 364(c)(2) of the Bankruptcy Code, the DIP Liens shall

be valid, enforceable, non-avoidable and automatically and fully perfected first priority liens on

and security interests in all DIP Collateral that is not subject to a valid, perfected, enforceable

and non-avoidable lien or security interest as of the Petition Date (the “Unencumbered Assets”),

subject only to the Carve-Out 6; and

                  (2)      Pursuant to sections 364(c)(3) and 364(d)(1) of the Bankruptcy Code, the

DIP Liens shall be valid, enforceable, non-avoidable and automatically and fully perfected first

priority liens on and security interests in all DIP Collateral (other than Unencumbered Assets, as

described in, and which shall be treated as set forth in, sub-paragraph (a)(1)), wherever located,

which liens and security interests (x) shall be junior only to (i) the Carve-Out, (ii) the Permitted

Prior Senior Liens (except to the extent excluded in clause (y)(iii) in this paragraph 6(a)(2)), and

(iii) solely with respect to the “ABL Facility First Priority Collateral” (as defined in the ABL

Intercreditor Agreement, after giving effect to paragraph 43 of this Interim Order) and DIP

Collateral, in each case, of a type that would constitute “ABL Facility First Priority Collateral”



6
 For the avoidance of doubt, with respect to ABL Priority Collateral, the DIP Liens shall be junior to the Prepetition
ABL Loan Liens and the ABL Adequate Protection Liens on ABL Priority Collateral from after the Petition Date.

                                                         25
19-23774-rdd     Doc 19      Filed 10/04/19 Entered 10/04/19 04:37:25           Main Document
                                          Pg 76 of 452


(collectively, the “ABL Priority Collateral”), the Prepetition ABL Loan Liens and the ABL

Adequate Protection Liens, and (y) shall be senior to any and all other liens on and security

interests in the DIP Collateral, including, without limitation, (i) the Prepetition Term Loan Liens,

(ii) any ABL Adequate Protection Liens and Prepetition ABL Loan Liens in “Term Facility First

Priority Collateral” (as defined in the ABL Intercreditor Agreement, after giving effect to

paragraph 43 of this Interim Order) and DIP Collateral, in each case, of a type that would

constitute “Term Facility First Priority Collateral” (collectively, the “Term Priority

Collateral”), and (iii) any liens asserted by MacAndrews & Forbes Media Group, Inc. or any of

its affiliates against any of the DIP Loan Parties.

                       For the avoidance of doubt, the DIP Liens in the DIP Collateral consisting

of assets of any non-Debtor DIP Loan Parties (including any non-Debtor DIP Loan Parties

incorporated or formed in the United Kingdom or Wales) shall be senior to each of the

Prepetition Term Loan Liens in such assets subject, in the case of ABL Priority Collateral, to the

Prepetition ABL Loan Liens in such ABL Priority Collateral.

                       Notwithstanding anything contained herein or in any of the DIP Loan

Documents to the contrary, but subject to paragraphs 11 and 43 hereof and the Carve-Out, the

DIP Liens and the DIP Superpriority Claim (as defined below) (i) shall not be made subject to or

pari passu with (A) any lien, security interest or claim heretofore or hereinafter granted in any of

the Chapter 11 Cases or any Successor Cases, and shall be valid and enforceable against the

Debtors, their estates, any trustee or any other estate representative appointed or elected in the

Chapter 11 Cases or any Successor Cases and/or upon the dismissal of any of the Chapter 11

Cases or any Successor Cases, (B) any lien that is avoided and preserved for the benefit of the

Debtors and their estates under section 551 of the Bankruptcy Code or otherwise, and (C) any


                                                 26
19-23774-rdd     Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25            Main Document
                                         Pg 77 of 452


intercompany or affiliate lien or claim; and (ii) shall not be subject to sections 506(c), 510, 549,

550 or 551 of the Bankruptcy Code.

                       To the fullest extent permitted by applicable law, any provision of any

lease, loan document, easement, use agreement, proffer, covenant, license, contract,

organizational document, or other instrument or agreement that requires the consent, or the

payment of any fees or obligations to, any governmental entity or non-governmental entity in

order for the Debtors to pledge, grant, mortgage, sell, assign, or otherwise transfer any fee or

leasehold interest or the proceeds thereof or other DIP Collateral, is and shall be deemed to be

inconsistent with the provisions of the Bankruptcy Code, and shall have no force or effect with

respect to the DIP Liens on such leasehold interests or other applicable DIP Collateral or the

proceeds of any assignment and/or sale thereof by any Debtor, in favor of the DIP Secured

Parties in accordance with the terms of the DIP Loan Documents and this Interim Order or in

favor of the Prepetition Agents and the Prepetition Lenders in accordance with this Interim

Order.

         7.    DIP Superpriority Claim. Effective immediately upon entry of this Interim

Order, the DIP Agent, for itself and for the benefit of the DIP Lenders, is hereby granted,

pursuant to section 364(c)(1) and 364(e) of the Bankruptcy Code, an allowed superpriority

administrative expense claim in each of the Chapter 11 Cases and any Successor Cases on

account of the DIP Obligations, with priority over any and all administrative expenses of the

kind that are specified in or ordered pursuant to sections 105, 326, 328, 330, 331, 364(c)(1), 365,

503(a), 503(b), 506(c), 507(a), 507(b), 546(c), 1113, 1114 or any other provisions of the

Bankruptcy Code and any other claims against the Debtors (the “DIP Superpriority Claim”),

subject only to the Carve Out. The DIP Superpriority Claims shall, for purposes of section


                                                27
19-23774-rdd     Doc 19    Filed 10/04/19 Entered 10/04/19 04:37:25           Main Document
                                        Pg 78 of 452


1129(a)(9)(A) of the Bankruptcy Code, be considered administrative expenses allowed under

section 503(b) of the Bankruptcy Code. The DIP Superpriority Claims shall have recourse

against each of the Debtors on a joint and several basis, and shall be payable from and have

recourse to all DIP Collateral (including, subject to entry of the Final DIP Order, proceeds of

Avoidance Actions). The DIP Superpriority Claims shall, at all times be (x) junior only to the

Carve Out, and (y) senior to any and all other administrative expense claims or other claims

against the Debtors or their estates, in the Chapter 11 Cases and any Successor Cases, including,

without limitation, any claims allowed pursuant to the obligations under or in connection with

the Prepetition Obligations and any adequate protection claims granted thereunder.

      8.       No Obligation to Extend Credit. The DIP Agent and the DIP Lenders shall

have no obligation to make any loan or advance under the DIP Loan Documents unless all of the

conditions precedent to the making of such extension of credit under the DIP Loan Documents

and this Interim Order have been satisfied in full or waived by the Required DIP Lenders in their

discretion.

      9.       Deposit and Use of DIP Facility Proceeds.

               (a)    [RESERVED]

               (b)    Use of DIP Facility Proceeds and Cash Collateral. From and after the

Closing Date, the DIP Loan Parties shall be permitted to draw upon the Interim Financing and

use the proceeds of the DIP Facility and Cash Collateral only for the following purposes, in each

case, solely in accordance with and subject to this Interim Order, the DIP Loan Documents and

in compliance with the Approved Budget (subject to Permitted Variances):              (i) for the

indefeasible payment in full of the Senior Priming Term Loan Obligations; (ii) for the payment

of prepetition amounts acceptable to the Required DIP Lenders and the Required ABL Lenders

                                               28
19-23774-rdd     Doc 19    Filed 10/04/19 Entered 10/04/19 04:37:25            Main Document
                                        Pg 79 of 452


as authorized by the Court pursuant to orders approving the “first day” motions filed by the

Debtors; (iii) in accordance with the terms of the DIP Loan Documents and this Interim Order

and/or the Final Order (as applicable), (A) for the payment of working capital and other general

corporate needs of the DIP Loan Parties in the ordinary course of business, and (B) for the

payment of expenses incurred in connection with the Chapter 11 Cases; (iv) to make the

adequate protection payments expressly required hereunder (including the cash collateralization

of letters of credit as set forth herein); and (v) to pay the fees and expenses related to the DIP

Facility. For the avoidance of doubt, none of the DIP Loan Parties will use any proceeds of the

DIP Facility or the Cash Collateral in a manner or for a purpose other than those consistent with

the Approved Budget and this Interim Order.

               (c)    Repayment of Senior Priming Term Loan Obligations. Immediately

upon entry of this Interim Order, in connection with the Interim Financing, the DIP Loan Parties

are authorized to draw on the DIP Facility to pay in full in cash the Senior Priming Term Loan

Obligations (including, without limitation, accrued and unpaid interest (at the non-default rate),

the Applicable Premium (as defined in the Senior Priming Term Loan Agreement), fees,

expenses, legal fees, disbursements and other amounts properly chargeable thereunder). The

repayment of the Senior Priming Term Loan Obligations provided for herein shall be subject to

the reservation of rights of parties-in-interest set forth in paragraph 31 hereof, and upon

expiration of the Challenge Period (as defined below) without a timely Challenge (as defined

below) being brought, or upon the final resolution of a Challenge brought in compliance with the

provisions of this Interim Order and applicable law (where such Challenge did not have the

effect of successfully impairing any of the Senior Priming Term Loan Obligations), the DIP




                                               29
19-23774-rdd     Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25            Main Document
                                         Pg 80 of 452


Loan Parties’ repayment of the Senior Priming Term Loan Obligations shall be deemed to be

indefeasible, final and not subject to challenge or dismissal in any respect.

      10.      Authorization to Use Cash Collateral. Subject to the terms and conditions of

this Interim Order and the DIP Loan Documents, and solely to the extent expressly permitted in

the Approved Budget, the DIP Loan Parties are authorized to use Cash Collateral and proceeds

of the DIP Facility until the DIP Termination Date (as defined below) or the Cash Collateral

Termination Date (as defined below). All collections and proceeds, whether from ordinary

course collections, asset sales, debt or equity issuances, insurance recoveries, condemnations, or

otherwise, will be deposited and applied as required by this Interim Order and the DIP Loan

Documents (subject to the Intercreditor Agreements).         Nothing in this Interim Order shall

authorize the disposition of any assets of the Debtors or their estates outside the ordinary course

of business, or any of the DIP Loan Parties’ use of any Cash Collateral or other proceeds

resulting therefrom, except as expressly permitted in this Interim Order, the DIP Loan

Documents and the Approved Budget (subject to the Intercreditor Agreements).

      11.      Adequate Protection.

       (a)     Adequate Protection for Prepetition Term Loan Secured Parties. Pursuant to

Sections 361, 363(e) and 364(d) of the Bankruptcy Code, the Prepetition Term Loan Secured

Parties shall receive the following adequate protection:

               (1)     Term Loan Adequate Protection Liens. Each of the Senior Priming Term

       Loan Agent, the Priming Term Loan Agent and the Junior Term Loan Agent

       (collectively, the “Prepetition Term Loan Agents”), respectively, for its/their benefit

       and for the benefit of the Prepetition Term Loan Lenders under the applicable facility,

       respectively, are hereby granted continuing, valid, binding, enforceable and automatically

                                                 30
19-23774-rdd     Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25            Main Document
                                       Pg 81 of 452


      perfected postpetition liens on all DIP Collateral to the extent of any Diminution in Value

      of the Prepetition Term Loan Agent’s and Prepetition Term Loan Lenders’ interests in

      the Prepetition Collateral (including Cash Collateral) (the “Term Loan Adequate

      Protection Liens”), which adequate protection liens (x) shall rank junior only to (1) the

      Carve-Out, (2) the DIP Liens, (3) the Permitted Prior Senior Liens, and (4) solely with

      respect to ABL Priority Collateral, the ABL Adequate Protection Liens and the

      Prepetition ABL Loan Liens, (y) shall have the relative rank and priority among the

      respective Prepetition Term Loan Secured Parties as set forth in Annex A hereto, in

      accordance with the Intercreditor Agreements, and (z) shall rank senior to any and all

      other liens and security interests in DIP Collateral, including the Prepetition Term Loan

      Liens and the Prepetition ABL Loan Liens on Term Priority Collateral.

               (2)   Senior Priming Term Loan Payment.           To the extent that the Senior

      Priming Loan Obligations are not approved by the Interim Order to be paid in full, in

      cash, on the Closing Date as set forth in paragraph 9(b) hereof, the Senior Priming Term

      Loan Lenders shall receive a payment, in cash, equal to 10.0% of the Senior Priming

      Term Loan Obligations, which payment shall be paid upon the effective date of any

      chapter 11 plan of the Debtors.

               (3)   Term Loan Adequate Protection Claim. Pursuant to section 507(b) of the

      Bankruptcy Code, each of the Prepetition Term Loan Agents, respectively, for its benefit

      and for the benefit of the Prepetition Term Loan Lenders, respectively, are hereby

      granted an allowed superpriority administrative expense claim (the “Term Loan

      Adequate Protection Claim”) against each of the Debtors on a joint and several basis,

      and which shall be payable from and have recourse to all DIP Collateral; provided,


                                              31
19-23774-rdd     Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25             Main Document
                                       Pg 82 of 452


      however, that the Term Loan Adequate Protection Claim (x) shall rank junior only to the

      (1) Carve-Out, and (2) the DIP Superpriority Claim, (y) shall rank pari passu with the

      ABL Adequate Protection Claim, and (z) shall be senior to any and all other

      administrative expense claims or other claims against the Debtors or their estates in any

      of the Chapter 11 Cases or any Successor Cases.

               (4)   Adequate Protection Payments. The Debtors shall pay all reasonable and

      documented fees, costs and expenses of (x) the Prepetition Term Loan Agents (including

      all reasonable and documented fees and expenses of Cravath and Norton Rose), and

      (y) the ad hoc committee of beneficial owners (or nominees, investment managers,

      advisors, or subadvisors for the beneficial owners) of the Senior Priming Term Loans, the

      Priming Term Loans and the Existing Term Loans represented by Stroock and FTI, as

      may be reconstituted from time to time (the “Ad Hoc Committee”) (including all

      reasonable and documented fees and expenses of (A) Stroock, (B) FTI, and (C) such

      other professionals as may be retained by the Ad Hoc Committee), in each case, whether

      incurred prior to or following the Petition Date (and without duplication of any amounts

      to be paid pursuant to paragraph 2 hereof). The invoices for such fees and expenses shall

      not be required to comply with the U.S. Trustee guidelines, may be in summary form

      only, and shall be provided to counsel to the Debtors, with a copy to the U.S. Trustee and

      counsel to any Official Committee (collectively, the “Notice Parties”). If no objection to

      payment of the requested fees and expenses are made, in writing by any of the Notice

      Parties within ten (10) calendar days after delivery of such invoices (the “Fee Objection

      Period”), then, without further order of, or application to, the Court or notice to any other

      party, such fees and expenses shall be promptly paid by the Debtors. If an objection


                                               32
19-23774-rdd     Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25           Main Document
                                         Pg 83 of 452


       (solely as to reasonableness) is made by any of the Notice Parties within the Fee

       Objection Period to payment of the requested fees and expenses, then only the disputed

       portion of such fees and expenses shall not be paid until the objection is resolved by the

       applicable parties in good faith or by order of the Court, and the undisputed portion shall

       be promptly paid by the Debtors. Payments of any amounts set forth in this paragraph 11

       shall not be subject to recharacterization, subordination or disgorgement.

               (b)    Adequate Protection for ABL Loan Secured Parties.              Pursuant to

Sections 361, 363(e) and 364(d) of the Bankruptcy Code, the ABL Loan Secured Parties shall

receive the following adequate protection:

               (1)    ABL Adequate Protection Liens.          The ABL Loan Agents, for their

       benefit and for the benefit of the ABL Loan Lenders, is hereby granted continuing, valid,

       binding, enforceable and automatically perfected postpetition liens on all DIP Collateral

       to the extent of any Diminution in Value of the ABL Loan Agents’ and ABL Loan

       Lenders’ interests in the Prepetition Collateral (including Cash Collateral) (the “ABL

       Adequate Protection Liens”, and together with the Term Loan Adequate Protection

       Liens, the “Adequate Protection Liens”), which adequate protection liens (x) shall rank

       junior only to (1) the Carve-Out, (2) in the case of Term Priority Collateral, the DIP

       Liens, and (3) Permitted Prior Senior Liens, and (y) shall be senior to any and all other

       liens and security interests in the DIP Collateral.

               (2)    ABL Adequate Protection Claim.            As further adequate protection,

       pursuant to section 507(b) of the Bankruptcy Code, the ABL Loan Agents, for their

       benefit and for the benefit of the ABL Loan Lenders, are hereby granted an allowed

       superpriority administrative expense claim (the “ABL Adequate Protection Claim”, and

                                                 33
19-23774-rdd        Doc 19      Filed 10/04/19 Entered 10/04/19 04:37:25                     Main Document
                                             Pg 84 of 452


        together with the Term Loan Adequate Protection Claim, the “Adequate Protection

        Claims”) against each of the Debtors on a joint and several basis, and which shall be

        payable from and have recourse to all DIP Collateral; provided, however, that the ABL

        Adequate Protection Claim shall (x) rank junior only to the (1) Carve-Out, and (2) the

        DIP Superpriority Claim, (y) rank pari passu with the Term Loan Adequate Protection

        Claim, and (z) shall rank senior to any and all other claims against the Debtors or their

        estates in any of the Chapter 11 Cases or any Successor Cases.

                 (3)      Adequate Protection Payments and Cash Collateralization of Letters

        of Credit.

                       (i)         The Debtors shall pay all reasonable and documented fees, costs

        and expenses of the ABL Loan Agents and the ABL Loan Lenders (including all

        reasonable and documented fees and expenses of Cravath, Norton Rose, and one financial

        advisor retained by the ABL Loan Agents and the ABL Loan Lenders; provided,

        however, that the ABL Loan Agents and the ABL Loan Lenders shall not engage a

        financial advisor unless and until such time as the Required ABL Lenders determine in

        good faith that the information provided by the DIP Lender Professionals and the

        Professional Persons is insufficient for the ABL Loan Lenders’ purposes of evaluating a

        potential exit financing or for the protection of the ABL Loan Lenders’ interest in the

        ABL Priority Collateral) 7, provided, further, however, that any such financial advisor

        shall be subject to reasonable hourly rates and shall not be entitled to any success fee,

        transaction fee, or similar fee, whether incurred prior to or following the Petition Date



7
  It is understood and agreed that the adequate protection payments contemplated herein shall in no manner alter the
fees and expenses that are reimbursable pursuant to the terms of the ABL Loan Documents.

                                                        34
19-23774-rdd   Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25            Main Document
                                       Pg 85 of 452


      (and without duplication of any amounts to be paid pursuant to paragraphs 2 or 11

      hereof). The invoices for such fees and expenses shall not be required to comply with the

      U.S. Trustee guidelines, may be in summary form only, and shall be provided to the

      Notice Parties. If no objection to payment of the requested fees and expenses are made,

      in writing by any of the Notice Parties within the Fee Objection Period, then, without

      further order of, or application to, the Court or notice to any other party, such fees and

      expenses shall be promptly paid by the Debtors.            If an objection (solely as to

      reasonableness) is made by any of the Notice Parties within the Fee Objection Period to

      payment of the requested fees and expenses, then only the disputed portion of such fees

      and expenses shall not be paid until the objection is resolved by the applicable parties in

      good faith or by order of the Court, and the undisputed portion shall be promptly paid by

      the Debtors.

                  (ii)       The Debtors shall pay in full, in cash and in immediately available

      funds all accrued and unpaid (whether accrued prior to or after the Petition Date) interest,

      fees, indemnifications and other amounts (other than principal), at the rates, without

      allowing any continuations of existing LIBOR loans, and at the default rate provided for

      in Section 2.15(c) of the ABL Loan Agreement; provided, however, that the ABL Loan

      Lenders shall waive any default interest (and only receive non-default interest) to the

      extent the Debtors satisfy each of the Milestones (as defined below) set forth in

      paragraphs 22(b)(17)) and times provided for in the ABL Loan Agreement.

                 (iii)       If, at any time following the entry of this Interim Order, the

      Aggregate Exposure (as defined in the ABL Loan Agreement) (excluding the amount of

      any cash collateralized Letters of Credit (as defined in the ABL Loan Agreement), to the


                                              35
19-23774-rdd   Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25           Main Document
                                       Pg 86 of 452


      extent otherwise included in Aggregate Exposure) exceeds the Borrowing Base

      Threshold (as defined below) (any such excess, a “Borrowing Base Deficiency”), (1) the

      Debtors shall, concurrently with delivery of such Borrowing Base Certificate (and in any

      event no later than the close of business on the date of such delivery), make an immediate

      cash payment to the ABL Loan Administrative Agent, for the benefit of the ABL Loan

      Secured Parties, in an amount equal to such Borrowing Base Deficiency, which payment

      shall be deemed a permanent repayment of the principal amount of the Loans (as defined

      in the ABL Loan Agreement) in the amount of such payment, and (2) if the Debtors shall

      not make such immediate payment to the ABL Loan Administrative Agent, then the ABL

      Loan Secured Parties shall be deemed to have received relief from the automatic stay,

      and may exercise all rights and remedies available against the ABL Priority Collateral

      permitted by applicable law or equity, without further notice to, hearing of, or order from

      this Court, and without restriction or restraint by any stay under sections 105 of 362 of

      the Bankruptcy Code, or otherwise, to permanently repay Loans (as defined in the ABL

      Loan Agreement) in the amount of such Borrowing Base Deficiency. The Debtors shall

      continue to comply with their respective obligations under the ABL Loan Documents

      with respect to cash management systems. Notwithstanding any automatic stay arising as

      a result of the Chapter 11 Cases, to the extent the payment of any Borrowing Base

      Deficiency is not made in accordance with the terms hereof, the consent of the ABL Loan

      Secured Parties to usage of their Cash Collateral shall be suspended until such time as

      such Borrowing Base Deficiency shall have been paid.             The “Borrowing Base

      Threshold” shall mean an amount equal to (x) the Borrowing Base, based on the most

      recently delivered Borrowing Base Certificate (as defined below), minus (y) the greater



                                              36
19-23774-rdd     Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25             Main Document
                                         Pg 87 of 452


       of (i) the sum of the Pre-Carve-Out Trigger Reserve Estimate (as defined below) and the

       Post-Carve-Out Trigger Notice Cap (as defined below) and (ii) $7 million.

                   (iv)        Concurrent with the initial funding of the DIP Loans, all Letters of

       Credit outstanding under the ABL Loan Agreement shall be cash collateralized in

       accordance with the terms thereof. To the extent not so cash collateralized, then the ABL

       Loan Collateral Agent shall be deemed to have received relief from the automatic stay,

       and may exercise all rights and remedies available against the ABL Priority Collateral

       permitted by applicable law or equity, without further notice to, hearing of, or order from

       this Court, and without restriction or restraint by any stay under sections 105 of 362 of

       the Bankruptcy Code, or otherwise, to cash collateralize such Letters of Credit, in

       accordance with the ABL Loan Documents.

       (c)     Except as expressly provided in paragraph 6 or this paragraph 11, the Adequate

Protection Liens and the Adequate Protection Claims (i) shall not be made subject to or pari

passu with (A) any lien, security interest or claim heretofore or hereinafter granted in any of the

Chapter 11 Cases or any Successor Cases, and shall be valid and enforceable against the Debtors,

their estates, any trustee or any other estate representative appointed or elected in the Chapter 11

Cases or any Successor Cases and/or upon the dismissal of any of the Chapter 11 Cases or any

Successor Cases, (B) any lien that is avoided and preserved for the benefit of the Debtors and

their estates under section 551 of the Bankruptcy Code or otherwise, and (C) any intercompany

or affiliate lien or claim; and (ii) shall not be subject to sections 506(c), 510, 549, 550 or 551 of

the Bankruptcy Code, in each case, until such time as the Prepetition Term Loan Obligations and

the ABL Loan Obligations, as applicable, are indefeasibly paid in full in cash. Payments of any




                                                 37
19-23774-rdd      Doc 19    Filed 10/04/19 Entered 10/04/19 04:37:25            Main Document
                                         Pg 88 of 452


amounts set forth in this paragraph 11 shall not be subject to recharacterization, subordination or

disgorgement.

         12.    Additional Adequate Protection.         As further adequate protection to the

Prepetition Secured Parties:

                (a)    Insurance. The DIP Borrower shall continue to maintain insurance of the

Prepetition Collateral and the DIP Collateral in amounts, and for the risks, and by the entities, as

required under the Prepetition Loan Documents, the DIP Loan Documents and this Interim

Order.

                (b)    Financial Reporting; Access to Books and Records. The DIP Borrower

will provide to the DIP Agent, the DIP Lenders, the Prepetition Agents, the Ad Hoc Committee

and their respective professionals such reports and information described in section 6.15 of the

DIP Loan Agreement, and such other reports and information as may be reasonably requested by

each the foregoing. In addition, without limiting the rights of access and information afforded

the Prepetition Agents, the Prepetition Lenders, the DIP Agent and the DIP Lenders under this

Interim Order, the DIP Loan Documents and/or the Prepetition Loan Documents, the Debtors

shall be, and hereby are, required to afford representatives, agents and/or employees of the DIP

Agent, the DIP Lenders, the Prepetition Agents and the Ad Hoc Committee reasonable access to

the Debtors’ premises and their books and records, and shall reasonably cooperate, consult with,

and provide to such persons all such information as may be reasonably requested. In addition,

the Debtors hereby authorize their independent certified public accountants, attorneys, financial

advisors, investment bankers, and consultants to cooperate, consult with, and provide to the DIP

Agent, the DIP Lenders, the Prepetition Agents and the Ad Hoc Committee all such information



                                                38
19-23774-rdd     Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25           Main Document
                                         Pg 89 of 452


as may be reasonably requested with respect to the business, results of operations and financial

condition of any of the Debtors.

               (c)    The Debtors shall furnish an updated certificate (a “Borrowing Base

Certificate”) to the Prepetition Agents and the DIP Agent, for delivery to the respective

Prepetition Lenders and DIP Lenders, as soon as available, but in any event (i) in the case of a

month-end Borrowing Base Certificate, within fifteen business days of the end of the month and

(ii) in the case of a mid-month Borrowing Base Certificate, by the end of the month, which

Borrowing Base Certificate shall calculate the Borrowing Base (as defined in the ABL Loan

Agreement) as of the end of such each such period, and provides an estimate of unpaid

Professional Fees (as defined below) accrued or incurred by Professional Persons through the

end of such period (the “Pre-Carve-Out Trigger Reserve Estimate”), in the form previously

agreed to with the ABL Loan Collateral Agent, and supporting information in connection

therewith, together with any additional reports with respect to the Borrowing Base as the

Prepetition Agents, DIP Lenders or Ad Hoc Committee may reasonably request. The Debtors

shall furnish a Borrowing Base Certificate as of September 15, 2019 on or before October 9,

2019.

        13.    Section 507(b) Reservation. The receipt by the Prepetition Secured Parties of

the adequate protection provided pursuant to paragraphs 11 and 12 of this Interim Order shall not

be deemed an admission that the interests of such Prepetition Secured Parties are indeed

adequately protected. Further, this Interim Order shall not prejudice or limit the rights of such

Prepetition Secured Parties to seek additional relief with respect to the use of Cash Collateral or

for additional adequate protection; provided, however, that any such additional adequate

protection approved by the Court (subject to paragraph 43 hereof) shall, except with respect to


                                                39
19-23774-rdd    Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25          Main Document
                                        Pg 90 of 452


the ABL Priority Collateral (including the ABL Adequate Protection Liens) in favor of the ABL

Loan Secured Parties, at all times be subordinate and junior to the DIP Obligations and the DIP

Liens granted under this Interim Order and the DIP Loan Documents. Without limiting the

foregoing, nothing herein shall impair or modify the application of section 507(b) of the

Bankruptcy Code in the event that the adequate protection provided hereunder is insufficient to

compensate for any Diminution in Value during any of the Chapter 11 Cases.

                         Provisions Common to DIP Financing and
                           Use of Cash Collateral Authorization

      14.      Amendments. Notwithstanding anything contained herein to the contrary, no

amendment, modification or supplement of any of the DIP Loan Documents shall be effective

unless in writing and in accordance with the applicable DIP Loan Documents. Subject to the

terms and conditions of the applicable DIP Loan Documents, the DIP Loan Parties and the

applicable DIP Secured Parties may make any nonmaterial amendment, modification or

supplement of any provision of the DIP Loan Documents, and the DIP Loan Parties and the

Required DIP Lenders may waive any provisions in the DIP Loan Documents, without further

notice to any person or entity or approval of the Court. In the case of any material amendment,

modification or supplement to the DIP Loan Documents that is adverse to the DIP Loan Parties

(a “Material Amendment”), the Debtors shall provide notice (which may be provided via

electronic mail or other electronic means) to counsel to the Notice Parties and the ABL Loan

Agents; provided, however, that any amendment, modification or supplement to the DIP Loan

Documents for the purpose of adding additional financial institutions as DIP Lenders and

reallocating the commitments for the DIP Facility among the DIP Lenders in connection with

any syndication of the DIP Facility shall not require notice to any person or entity or further

order of the Court. If no objections are timely received (or if the Notice Parties and the ABL

                                              40
19-23774-rdd     Doc 19    Filed 10/04/19 Entered 10/04/19 04:37:25           Main Document
                                        Pg 91 of 452


Loan Agents indicate via electronic mail or otherwise that they have no objection) to a Material

Amendment within five (5) calendar days from the date of delivery of such notice, the DIP Loan

Parties may proceed to execute such Material Amendment, which shall become effective

immediately upon execution. If a Notice Party or an ABL Loan Agent timely objects, approval

of the Court will be necessary to effectuate a Material Amendment.

      15.      Budget.

               (a)    Initial Budget. The Debtors have prepared and delivered to the DIP

Agent, the Initial DIP Lenders, the ABL Loan Lenders and the ABL Loan Agents (and the DIP

Agent, the Initial DIP Lenders, the ABL Loan Lenders and the ABL Loan Agents                have

approved) an initial budget, a copy of which is attached hereto as Annex B (the “Initial

Budget”), which reflects the Debtors’ anticipated cash receipts and all anticipated necessary and

required disbursements for each calendar week during the period from the week immediately

prior to the week in which the Closing Date occurs through and including the end of the 13th

calendar week thereafter. The Initial Budget (as supplemented by any budget that is approved by

the Required DIP Lenders and the Required ABL Lenders in accordance with the terms of the

DIP Loan Documents and this Interim Order) shall be deemed the “Approved Budget” for all

purposes hereof, until superseded by a subsequent Approved Budget pursuant to the provisions

of the DIP Loan Documents and this Interim Order.

               (b)    Updated Budgets. The Debtors shall prepare in good faith and deliver to

the DIP Agent, the DIP Lenders, the professionals for the Initial DIP Lenders, the ABL Loan

Agents and the ABL Loan Lenders, updated cash flow statements, consistent with the form and

level of detail of the Initial Budget and otherwise in form and substance acceptable to the

Required DIP Lenders and the Required ABL Lenders, as and to the extent required by, and at

                                               41
19-23774-rdd     Doc 19    Filed 10/04/19 Entered 10/04/19 04:37:25           Main Document
                                        Pg 92 of 452


such times, and for the periods required under, the DIP Loan Agreement. Each budget delivered

to the DIP Agent, the DIP Lenders, the ABL Loan Agents or the ABL Loan Lenders shall be

accompanied by such supporting documentation as reasonably requested by the DIP Agent, the

DIP Lenders, the DIP Lender Professionals, the ABL Loan Agents and/or the ABL Loan

Lenders, and shall be prepared in good faith, with due care and based upon assumptions the

Debtors believe to be reasonable. For the avoidance of doubt, no amendment, modification or

update to an Approved Budget shall be effective without the approval of (i) the Required DIP

Lenders or the DIP Lender Professionals, or (ii) the Required ABL Lenders.

               (c)    Budget Compliance. All borrowings under the DIP Facility, and the use

of Cash Collateral, shall at all times comply with the Approved Budget, on the terms and subject

to the permitted variances expressly set forth in the DIP Loan Agreement without giving effect to

any amendment or waiver thereof unless consented to by the Required ABL Lenders (the

“Permitted Variances”). The Debtors shall provide all budget, variance reports, other reports

and other access to information as required in section 6.15 of the DIP Loan Agreement without

giving effect to any amendment or waiver thereof unless consented to by the Required ABL

Lenders. In addition, the Debtors shall comply with all Financial Covenants (as defined in the

DIP Loan Documents) in the DIP Loan Agreement without giving effect to any amendment or

waiver thereof unless consented to by the Required ABL Lenders. The Debtors’ failure to

comply with the Approved Budget (subject to Permitted Variances), to provide the reports and

other information required in section 6.15 of the DIP Loan Agreement, or maintain compliance

with all financial maintenance covenants in the DIP Loan Agreement, shall constitute a DIP

Termination Event and a Cash Collateral Termination Event.




                                               42
19-23774-rdd     Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25              Main Document
                                         Pg 93 of 452


      16.      Modification of Automatic Stay. Subject to paragraph 23 hereof, the automatic

stay imposed by section 362(a) of the Bankruptcy Code is hereby modified as necessary to

permit: (a) the Debtors to grant the DIP Liens and the DIP Superpriority Claim, and to perform

such acts as the DIP Agent or the DIP Lenders may reasonably request, to assure the perfection

and priority of the DIP Liens; (b) the Debtors to take all appropriate action to grant the Adequate

Protection Liens and the Adequate Protection Claims set forth herein, and to take all appropriate

action (including such action as the ABL Loan Agents or the ABL Loan Lenders may reasonably

request) to ensure that the Adequate Protection Liens granted thereunder are perfected and

maintain the priority set forth herein; (c) the Debtors to incur all liabilities and obligations,

including all the DIP Obligations, to the DIP Secured Parties as contemplated under this Interim

Order and the DIP Loan Documents, and to perform under the DIP Loan Documents any and all

other instruments, certificates, agreements and documents which may be required, necessary or

prudent for the performance by the applicable Debtors under the DIP Loan Documents and any

transactions contemplated therein or in this Interim Order; (d) the Debtors to pay all amounts

referred to, required under, in accordance with, and subject to the DIP Loan Documents, the

Payment Letters and this Interim Order; (e) the DIP Secured Parties and the applicable

Prepetition Secured Parties to retain and apply payments made in accordance with the DIP Loan

Documents and this Interim Order; (f) subject to paragraphs 23 and 43 hereof, the DIP Agent and

the DIP Lenders to exercise, upon the occurrence and during the continuance of any “Event of

Default” under the DIP Loan Agreement, all rights and remedies provided for in the DIP Loan

Documents and take any or all actions provided therein (subject, in each case, to the terms of the

Intercreditor Agreements); (g) the ABL Loan Agents to exercise their rights under paragraph

11(b)(3)(iii) of this Interim Order, and (h) the implementation of all of the terms, rights, benefits,



                                                 43
19-23774-rdd     Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25              Main Document
                                         Pg 94 of 452


privileges, remedies and provisions of this Interim Order and the DIP Loan Documents, in each

case, without further notice, motion or application to, or order of this Court.

      17.      Perfection of DIP Liens and Postpetition Liens. This Interim Order shall be

sufficient and conclusive evidence of the validity, perfection and priority of all liens granted

herein, including, without limitation, the DIP Liens and the Adequate Protection Liens, without

the necessity of execution, filing or recording any financing statement, mortgage, notice or other

instrument or document that may otherwise be required under the law or regulation of any

jurisdiction or the taking of any other action (including, for the avoidance of doubt, entering into

any deposit account control agreement) to validate or perfect (in accordance with applicable law)

such liens, or to entitle the Prepetition Agents, the Prepetition Lenders, the DIP Agent or the DIP

Lenders to the priorities granted herein (other than, to the extent applicable, any such filings

required under foreign law to validate or perfect such liens on DIP Collateral of non-Debtor DIP

Loan Parties). Notwithstanding the foregoing, each of the DIP Agent and the Prepetition Agents,

without any further consent of any party, is authorized to execute, file or record (and the DIP

Agent or Prepetition Agents may require the execution, filing or recording), as each, in its sole

discretion deems necessary, such financing statements, mortgages, notices of lien, and other

similar documents to enable the DIP Agent and the Prepetition Agents to further validate,

perfect, preserve and enforce the DIP Liens or other liens and security interests granted

hereunder, perfect in accordance with applicable law or to otherwise evidence the DIP Liens

and/or the Adequate Protection Liens, as applicable, and all such financing statements,

mortgages, notices, and other documents shall be deemed to have been filed or recorded as of the

Petition Date; provided, however, that no such filing or recordation shall be necessary or required

in order to create or perfect the DIP Liens and/or the Adequate Protection Liens (other than, to


                                                 44
19-23774-rdd     Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25            Main Document
                                         Pg 95 of 452


the extent applicable, any such filings required under foreign law to validate or perfect such liens

on DIP Collateral of non-Debtor DIP Loan Parties). The DIP Loan Parties are authorized and

directed to execute and deliver promptly upon demand to the DIP Agent or the Prepetition

Agents all such financing statements, mortgages, notices, and other documents as the DIP Agent

or the Prepetition Agents may reasonably request. The DIP Agent or the Prepetition Agents,

each in its discretion, may file a photocopy of this Interim Order as a financing statement with

any filing or recording office or with any registry of deeds or similar office, in addition to or in

lieu of such financing statements, notices of lien, or similar instruments. To the extent that any

Prepetition Agent is a secured party under any account control agreement, listed as an additional

insured, loss payee under any of the Debtors’ insurance policies or is the secured party under any

loan document, financing statement, deed of trust, mortgage or other instrument or document

which may otherwise be required under the law of any jurisdiction to validate, attach, perfect or

prioritize liens (any such instrument or document, a “Security Document”), the DIP Agent is

also deemed to be the secured party under each such Security Document, and shall have all the

rights and powers attendant to that position (including, without limitation, rights of

enforcement), and shall act in that capacity and distribute any proceeds recovered or received in

accordance with the terms of this Interim Order and/or the Final Order, as applicable, and the

other DIP Loan Documents (subject, in each case, to the terms of the Intercreditor Agreements).

The Prepetition Agents shall serve as agents for the DIP Agent solely for the purposes of

perfecting its security interests in and liens on all DIP Collateral that is of a type such that

perfection of a security interest therein (but for the entry of this Interim Order) may be

accomplished only by possession or control by a secured party.




                                                45
19-23774-rdd     Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25              Main Document
                                         Pg 96 of 452


      18.      Protection of DIP Lenders’ Rights and Adequate Protection Liens. Subject to

paragraph 43 hereof, so long as there are any DIP Obligations outstanding under the DIP Loan

Documents, the Prepetition Agents and the Prepetition Lenders shall (a) have no right to, and

take no action to, foreclose upon or recover in connection with the liens granted thereto pursuant

to the Prepetition Loan Documents, this Interim Order or otherwise seek or exercise any

enforcement rights or remedies against any DIP Collateral or in connection with the debt and

obligations underlying the Prepetition Loan Documents or the Adequate Protection Liens (as

defined below), including, without limitation, in respect of the occurrence or continuance of any

event of default under any of the Prepetition Loan Documents, (b) be deemed to have consented

to any release of DIP Collateral authorized under the DIP Loan Documents, (c) not file any

further financing statements, patent filings, trademark filings, copyright filings, mortgages,

memoranda of lease, notices of lien or similar instruments, or otherwise take any action to

perfect their security interests in the DIP Collateral unless, solely as to this clause (c), the DIP

Lenders file financing statements or other documents to perfect the liens granted pursuant to the

DIP Loan Documents and/or this Interim Order, or as may be required by applicable state law to

continue the perfection of valid and unavoidable liens or security interests as of the date of filing,

and (d) deliver or cause to be delivered, at the Debtors’ cost and expense (for which the

Prepetition Agents shall be reimbursed upon submission to the Debtors of invoices or billing

statements), any termination statements, releases and/or assignments (to the extent provided for

herein) in favor of the DIP Agent and the DIP Lenders or other documents necessary to

effectuate and/or evidence the release, termination and/or assignment of the Adequate Protection

Liens on any portion of the DIP Collateral subject to any sale or disposition approved or

arranged for by the DIP Agent.



                                                 46
19-23774-rdd     Doc 19    Filed 10/04/19 Entered 10/04/19 04:37:25            Main Document
                                        Pg 97 of 452


      19.      Proceeds of Subsequent Financing. Without limiting the provisions of the

immediately preceding paragraph, if the Debtors, any trustee, any examiner with enlarged

powers or any responsible officer subsequently appointed in any of the Chapter 11 Cases or any

Successor Cases, shall obtain credit or incur debt pursuant to sections 364(b), (c), or (d) of the

Bankruptcy Code in violation of this Interim Order or the DIP Loan Documents at any time prior

to the indefeasible payment in full in cash of all of the DIP Obligations and the Prepetition

Obligations, the satisfaction of the Superpriority DIP Claim and the Adequate Protection

Claims, and the termination of the DIP Agent’s and the DIP Lenders’ obligations to extend credit

under the DIP Facility and this Interim Order (including subsequent to the confirmation of any

plan with respect to any or all of the Debtors and the Debtors’ estates), then, unless otherwise

agreed by the Required DIP Lenders in their discretion, (i) all of the cash proceeds derived from

such credit or debt shall immediately be turned over to the DIP Agent to be applied to the

DIP Obligations pursuant to the DIP Loan Agreement, and (ii) after payment in full of all DIP

Obligations in cash, all the cash proceeds derived from such credit or debt shall immediately be

turned over to the Prepetition Agents to be applied pursuant to the applicable Prepetition Loan

Documents, in each case, consistent with the Intercreditor Agreements (as and to the extent

applicable).

      20.      Maintenance of DIP Collateral. The Debtors shall continue to maintain all

property, operational and other insurance as required and as specified in the DIP Loan

Documents. The Debtors shall provide the DIP Agent and its counsel (for distribution to the DIP

Lenders) with evidence of such insurance within one (1) calendar day after entry of this Interim

Order. Upon entry of this Interim Order and to the fullest extent provided by applicable law,

each of the DIP Agent and the DIP Lenders shall be, and shall be deemed to be, without any


                                               47
19-23774-rdd     Doc 19      Filed 10/04/19 Entered 10/04/19 04:37:25             Main Document
                                          Pg 98 of 452


further action or notice, named as additional insureds and loss payees on each insurance policy

maintained by the Debtors that in any way relates to the DIP Collateral. The Debtors shall also

maintain the cash management system in effect as of the Petition Date, as modified by this

Interim Order and any order that may be entered by the Court in accordance with this Interim

Order, which has first been agreed to by the Required DIP Lenders and the Required ABL

Lenders. The Debtors shall not open any new Deposit Account or Securities Account (in each

case, as defined in the ABL Intercreditor Agreement), other than the Adequate Assurance

Account, that is not subject to the security interests of each of the Prepetition Secured Parties.

      21.      Disposition of DIP Collateral.         The Debtors shall not sell, transfer, lease,

encumber or otherwise dispose of any portion of the DIP Collateral (or enter into any binding

agreement to do so) other than in the ordinary course of business without the prior written

consent of the Required DIP Lenders and, in the case of any ABL Priority Collateral, the

Required ABL Lenders and the Required DIP Lenders (and no such consent shall be implied

from any other action, inaction or acquiescence by the DIP Lenders or Required ABL Lenders,

as applicable), except as otherwise provided for in the DIP Loan Documents or otherwise

ordered by the Court, and, in each case, subject to the Intercreditor Agreements.

      22.      Termination Date.

               (a)     DIP Termination Events.          Each of the following shall constitute a

termination event under this Interim Order (each a “DIP Termination Event”, and the date upon

which such DIP Termination Event occurs, the “DIP Termination Date”), unless waived in

writing by the Required DIP Lenders: (1) the occurrence of an “Event of Default” under and as

defined in the DIP Loan Agreement; (2) the scheduled maturity date of the DIP Facility; (3) 4:00

p.m. New York time on the date that is thirty-five (35) calendar days after the Petition Date, if

                                                 48
19-23774-rdd      Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25           Main Document
                                        Pg 99 of 452


the Final Order, in form and substance acceptable to the DIP Agent and the Required DIP

Lenders, has not been entered by such date; (4) the date of consummation of any sale of all or

substantially all the assets of the Debtors; (5) the effective date of a chapter 11 plan; (6) the

Debtors seek any amendment, modification, or extension of this Interim Order without the prior

written consent of the Required DIP Lenders (and no such consent shall be implied by any other

action, inaction, or acquiescence of the DIP Secured Parties); (7) the failure by the Debtors to

timely perform any of the material terms, provisions, conditions, covenants, or other obligations

under this Interim Order, or (8) the occurrence of the Cash Collateral Termination Date (as

defined below).

               (b)    Cash Collateral Termination Events. Each of the following shall

constitute a termination event under this Interim Order with respect to the usage of Cash

Collateral (each a “Cash Collateral Termination Event”, and the date upon which such Cash

Collateral Termination Event occurs, the “Cash Collateral Termination Date”), unless waived

in writing by the Required ABL Lenders:

                      (1)      4:00 p.m. New York time on the date that is 35 calendar days after
       the Petition Date, if the Final Order, in form and substance acceptable to the ABL Loan
       Agents and the Required ABL Lenders, has not been entered by such date;
                       (2)    any Debtor’s failure to comply with any of the terms, provisions,
       conditions, covenants or obligations under this Interim Order that is material to the
       interests of the Prepetition ABL Secured Parties, including, but not limited to, failure to
       comply with the Approved Budget (subject to Permitted Variances);
                     (3)     the failure of the Debtors to make any payment under this Interim
       Order to any ABL Loan Agent or the ABL Loan Lenders (as applicable) within one (1)
       business day after such payment becomes due (other than payments required under
       paragraph 11(b)(3)(i) of this Interim Order, which payments shall be made as required
       therein);
                      (4)     the entry of an order in the Chapter 11 Cases amending,
       supplementing, staying, vacating or otherwise modifying this Interim Order in a manner
       materially adverse to the ABL Loan Agents or the ABL Loan Lenders without the prior
       written consent of the Required ABL Lenders;

                                               49
19-23774-rdd   Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25           Main Document
                                       Pg 100 of 452


                     (5)    the cessation of Liens, security interests or superpriority claims
      granted with respect to the ABL Loan Obligations to be valid, binding, enforceable and
      non-avoidable, and (with respect to the Liens), fully and properly perfected, in all
      respects;
                    (6)     the occurrence of a DIP Termination Event, unless waived or cured
      in accordance with paragraph 22(a) hereof (if applicable);
                     (7)    the payment of, or application by any Debtor for authority to pay,
      any prepetition claim without the Required ABL Lenders’ prior written consent other
      than (i) as provided in any “first day order” in form and substance acceptable to the
      Required ABL Lenders, or (ii) as set forth in the Approved Budget (subject to the
      Permitted Variances);
                     (8)     the Debtors shall institute any proceeding or investigation, or
      support the same instituted by any other person, challenging the status and/or validity of
      the Liens securing the Prepetition ABL Loan Obligations;
                      (9)     the entry of an order by the Bankruptcy Court appointing, or the
      filing of an application by any Debtor, for an order seeking the appointment of, in either
      case, without the consent of the Required ABL Lenders, an interim or permanent trustee
      in the Chapter 11 Cases or the appointment of a receiver or an examiner under section
      1104 of the Bankruptcy Code in the Chapter 11 Cases, with expanded powers (beyond
      those set forth in sections 1106(a)(3) and 1106(a)(4) of the Bankruptcy Code) to operate
      or manage the financial affairs, the business, or reorganization of the Debtors or with the
      power to conduct an investigation of (or compel discovery from) the ABL Loan Agents
      or the ABL Loan Lenders;
                    (10) the filing of any pleading by any Debtor in opposition, or in
      support of any other person’s opposition, to any motion filed in the Court by the ABL
      Loan Agents or the ABL Loan Lenders seeking confirmation of the amount of their
      claims or the validity or enforceability of the Prepetition ABL Loan Liens or the ABL
      Adequate Protection Liens, except with regard to good faith disputes over the payment of
      expenses and fees or contingent obligations;
                       (11) the payment of or granting adequate protection with respect to any
      prepetition Indebtedness (other than with respect to payment permitted under any “first
      day order” in form and substance satisfactory to the Required ABL Lenders or as set
      forth in this Interim Order);
                   (12)     the dismissal of any of the Chapter 11 Cases, other than in respect
      of DX Holdings;
                     (13) the conversion of any of the Chapter 11 Cases from one under
      chapter 11 to one under chapter 7 of the Bankruptcy Code or any Debtor shall file a
      motion or other pleading seeking the conversion of any of the Chapter 11 Cases under
      section 1112 of the Bankruptcy Code or otherwise;
                      (14) the remittance, use or application of Cash Collateral by the Debtors
      other than in accordance with this Interim Order;



                                              50
19-23774-rdd     Doc 19       Filed 10/04/19 Entered 10/04/19 04:37:25          Main Document
                                           Pg 101 of 452


                     (15) the Bankruptcy Court shall cease to have exclusive jurisdiction
       with respect to all matters relating to the exercise of rights and remedies under this
       Interim Order or the Liens granted hereunder;
                      (16) the entry of an order in the Chapter 11 Cases avoiding or requiring
       repayment or disgorgement of any portion of the payments made on account of the ABL
       Loan Obligations (including any of the adequate protection payments made pursuant to
       the terms hereof);
                       (17)    the failure of the Debtors to:
                          1. Obtain entry of (a) an order (the “Confirmation Order”)
                             confirming a chapter 11 plan that (a) repays in full, in cash, the
                             ABL Loan Obligations on the effective date of the plan, or (b) is
                             otherwise in form and substance acceptable to the Required ABL
                             Lenders with respect to the treatment of the ABL Loan Obligations
                             thereunder (the “Acceptable Plan”), and (b) an order approving a
                             disclosure statement for such chapter 11 plan, in form and
                             substance acceptable to the Required ABL Lenders (the
                             “Disclosure Statement”), and all other related relief, in each case,
                             in form and substance acceptable to the Required ABL Lenders
                             with respect to the treatment of the ABL Loan Obligations
                             thereunder, by November 15, 2019;
                          2. Cause the effective date of the Acceptable Plan to occur no later
                             than fourteen (14) calendar days after the entry of the Confirmation
                             Order; provided that if the Confirmation Order is entered after
                             November 7, 2019, the Debtors shall use commercially reasonable
                             efforts to lift any stay of effectiveness of the Confirmation Order
                             within seven (7) calendar days after the entry of the Confirmation
                             Order.
         Each of the Debtors’ obligations set forth in this paragraph 22(b)(17) shall be referred to
in this Interim Order as a “Milestone”.
                    (18) the filing by any Debtor of any plan of reorganization, or any
       amendment to such plan, that is not an Acceptable Plan;
                      (19) the entry of an order in any of the Chapter 11 Cases confirming a
       plan or plans of reorganization other than an Acceptable Plan;
                       (20) the bringing of a motion by any Debtor, or the entry of any order
       by the Court in the Chapter 11 Cases: (i) to obtain additional financing under section
       364(c) or (d) of the Bankruptcy Code secured by a senior lien on (x) ABL Priority
       Collateral or (y) Term Priority Collateral in excess of the threshold set forth in the ABL
       Intercreditor Agreement in the definition of “Term Loan Priority Claims”, in either case,
       that does not provide for the repayment of all ABL Loan Obligations in full in cash; (ii)
       to use cash collateral of the ABL Loan Agents or the ABL Loan Lenders under section
       363(c) of the Bankruptcy Code without the prior written consent of the ABL Loan Agents
       and the Required ABL Lenders; or (iii) that requests or seeks authority for or that
       approves or provides authority to take any other action or actions materially adverse to

                                                 51
19-23774-rdd     Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25            Main Document
                                       Pg 102 of 452


      the rights and remedies of the ABL Loan Agents or the ABL Loan Lenders or their
      interest in any DIP Collateral or Prepetition Collateral;
                      (21) the entry of an order by the Bankruptcy Court, as applicable,
      granting relief from or modifying the automatic stay of section 362 of the Bankruptcy
      Code (x) to allow any creditor to execute upon or enforce a Lien on any ABL Priority
      Collateral, or (y) with respect to any Lien of or the granting of any Lien on any ABL
      Priority Collateral to any state or local environmental or regulatory agency or authority
      having priority over the Liens in favor of the ABL Loan Agents;
                      (22) the Debtors’ failure to comply with paragraphs 11(b)(3)(iii) or
      11(b)(3)(iv) of this Interim Order;
                      (23) any lien or security interest purported to be created under the ABL
      Loan Documents shall cease to be, or shall be asserted by any Debtors not to be, a valid
      and perfected lien on or security interest in any Prepetition ABL Loan Collateral, with the
      priority required by the ABL Loan Documents and this Interim Order;
                     (24) except as expressly provided by this Interim Order, the entry of an
      order in any of the Chapter 11 Cases granting any other super priority administrative
      claim or Lien in ABL Priority Collateral equal or superior to that granted to the ABL
      Loan Agents, on behalf of itself and the ABL Loan Secured Parties, without the prior
      written consent of the Required ABL Lenders;
                      (25) the entry of an order precluding the ABL Loan Agents from having
      the right to, or being permitted to, “credit bid”, subject to the terms of the Intercreditor
      Agreements and paragraph 43 hereof;
                     (26) except as expressly provided by this Interim Order, any attempt by
      any Debtor to reduce, avoid, set off or subordinate, or the entry of an order in any of the
      Chapter 11 Cases reducing, avoiding, setting off or subordinating, the ABL Loan
      Obligations or the Liens securing such ABL Loan Obligations to any other debt;
                      (27) an application for any of the orders that would constitute a Cash
      Collateral Termination Event shall be made by a person other than the ABL Loan Agents
      or the ABL Loan Lenders and such application is not, to the extent requested by the ABL
      Loan Agents or the Required ABL Lenders, contested by any Debtor in good faith and
      the relief requested is granted in an order that is not stayed pending appeal;
                     (28) the termination of any Debtor’s exclusive right to file and solicit
      acceptances of a plan of reorganization; and
                     (29) the sale, without the ABL Loan Agents’ and the Required ABL
      Lenders’ consent, of all or substantially all of the Debtors’ assets either through a sale
      under section 363 of the Bankruptcy Code, through a confirmed plan of reorganization in
      the Chapter 11 Cases or otherwise, except in the case of an Acceptable Plan.
          23. Rights and Remedies Upon Termination Events.

               (a)   DIP Termination Event. Subject in all respects to paragraph 43 hereof,

immediately upon the occurrence and during the continuation of a DIP Termination Event, the

                                              52
19-23774-rdd     Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25           Main Document
                                         Pg 103 of 452


DIP Agent may, and at the request of the Required DIP Lenders, shall (and any automatic stay

otherwise applicable to the DIP Secured Parties, whether arising under section 362 of the

Bankruptcy Code or otherwise, is hereby modified, without further notice to, hearing of, or order

from this Court, to the extent necessary to permit the DIP Agent to), upon the delivery of written

notice (which may include electronic mail) to the Debtors, counsel to the Debtors, counsel for

the ABL Loan Agents, counsel for any Official Committee, and the U.S. Trustee (collectively,

the “Remedies Notice Parties”), (a) declare all DIP Obligations owing under the DIP Loan

Documents to be immediately due and payable, (b) terminate, reduce or restrict any commitment

to extend credit to the Debtors to the extent any such commitment remains, (c) terminate the DIP

Facility and any DIP Loan Document as to any future liability or obligation of the DIP Secured

Parties, but without affecting any of the DIP Obligations or the DIP Liens securing the DIP

Obligations; (d) terminate and/or revoke the Debtors’ right, if any, under this Interim Order and

the other DIP Loan Documents to use any Cash Collateral (subject to the last sentence of this

Paragraph 23(a)); (e) invoke the right to charge interest at the default rate under the DIP Loan

Documents, (f) freeze monies or balances in the Debtors’ accounts; (g) immediately set-off any

and all amounts in accounts maintained by the Debtors with the DIP Agent or the DIP Lenders

against the DIP Obligations, (h) otherwise enforce any and all rights against the DIP Collateral in

the possession of any of the applicable DIP Lenders, including, without limitation, disposition of

the DIP Collateral solely for application towards the DIP Obligations; and (i) take any other

actions or exercise any other rights or remedies permitted under this Interim Order, the DIP Loan

Documents or applicable law; provided, however, that prior to the exercise of any right in clauses

(f) though (i) of this paragraph, the DIP Agent shall be required to provide three (3) business

days’ written notice to the Remedies Notice Parties of the DIP Agent’s intent to exercise its



                                                53
19-23774-rdd     Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25            Main Document
                                         Pg 104 of 452


rights and remedies (the “DIP Remedies Notice Period”). Unless during such DIP Remedies

Notice Period the Court determines that a DIP Termination Event has not occurred, the DIP

Agent and the DIP Lenders shall be deemed to have received relief from the automatic stay, and

may foreclose on all or any portion of the DIP Collateral (including Term Loan Adequate

Protection Liens on Term Priority Collateral), collect accounts receivable, and apply the

proceeds thereof to the DIP Obligations, occupy the Debtors’ premises to sell or otherwise

dispose of the DIP Collateral, or otherwise exercise all rights and remedies available against the

DIP Collateral permitted by applicable law or equity, without further notice to, hearing of, or

order from this Court, and without restriction or restraint by any stay under sections 105 of 362

of the Bankruptcy Code, or otherwise (in each case, subject to paragraph 43 hereof). Upon the

occurrence and during the continuation of a DIP Termination Event and the expiration of the DIP

Remedies Notice Period, the DIP Agent and any liquidator or other professional acting at the

direction of the DIP Agent will have the right to access and utilize, on a royalty-free basis, any

trade names, trademarks, copyrights or other intellectual property and any warehouse,

distribution centers, store or other locations that the Debtors have a right to occupy to the extent

necessary or appropriate in order to sell, lease or otherwise dispose of any of the DIP Collateral,

including pursuant to any Court approved sale process. The Debtors shall cooperate with the

DIP Agent and the DIP Lenders in their exercise of rights and remedies, whether against the DIP

Collateral or otherwise, and the Debtors waive any right to seek relief under the Bankruptcy

Code, including under section 105 thereof, to the extent such relief would restrict or impair the

rights and remedies of the DIP Agent and the DIP Lenders set forth in this Interim Order and in

the DIP Loan Documents, other than to dispute whether a DIP Termination Event has in fact

occurred; provided, however, that that none of the DIP Secured Parties shall object to a request



                                                54
19-23774-rdd     Doc 19    Filed 10/04/19 Entered 10/04/19 04:37:25            Main Document
                                        Pg 105 of 452


by the Debtors for an expedited hearing before the Court to contest whether a DIP Termination

Event has in fact occurred. Notwithstanding anything to the contrary set forth in this paragraph

23, but subject to paragraph 22(b) hereof, during the DIP Remedies Notice Period, the Debtors

may use Cash Collateral to pay only the following amounts and expenses: (i) the Carve-Out

(subject to paragraph 29 hereof); and (ii) amounts that the Debtors and the Required DIP Lenders

have determined in good faith are in the ordinary course, are critical to the preservation of the

Debtors and their estates and have been approved in advance in writing by the Required DIP

Lenders.

               (b)    Cash Collateral Termination Event. Subject in all respects to paragraph

43 hereof, immediately upon the occurrence and during the continuation of a Cash Collateral

Termination Event, the ABL Loan Agents may, and at the request of the Required ABL Lenders,

shall (and any automatic stay otherwise applicable to the ABL Loan Secured Parties, whether

arising under section 362 of the Bankruptcy Code or otherwise, is hereby modified, without

further notice to, hearing of, or order from this Court, to the extent necessary to permit the ABL

Loan Agents to), upon the delivery of written notice (which may include electronic mail) to the

Remedies Notice Parties: (a) terminate and/or revoke the Debtors’ right, if any, under this

Interim Order to use any Cash Collateral of the ABL Loan Secured Parties (subject to the last

sentence of this Paragraph 23(b)); (b) freeze monies or balances in the Debtors’ accounts;

(c) immediately set-off any and all amounts constituting ABL Priority Collateral in accounts

maintained by the Debtors with the ABL Loan Agents or the ABL Loan Lenders against the

ABL Loan Obligations; (d) otherwise enforce any and all rights against the ABL Priority

Collateral, including, without limitation, disposition of any ABL Priority Collateral for

application towards the ABL Loan Obligations; and (e) take any other actions or exercise any



                                               55
19-23774-rdd     Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25            Main Document
                                         Pg 106 of 452


other rights or remedies permitted under this Interim Order, the DIP Loan Documents or

applicable law; provided, however, that prior to the exercise of any right in clauses (c) though

(e) of this paragraph, the ABL Loan Agents shall be required to provide three (3) business days’

written notice to the Remedies Notice Parties of the ABL Loan Agents’ intent to exercise its

rights and remedies (the “Cash Collateral Remedies Notice Period”). Unless during such Cash

Collateral Remedies Notice Period the Court determines that a Cash Collateral Termination

Event has not occurred, the ABL Loan Agents and the ABL Loan Lenders shall be deemed to

have received relief from the automatic stay, and may foreclose on all or any portion of the ABL

Priority Collateral (including ABL Adequate Protection Liens on ABL Priority Collateral),

collect accounts receivable, and apply the proceeds thereof to the Prepetition ABL Obligations,

occupy the Debtors’ premises to sell or otherwise dispose of the ABL Priority Collateral, or

otherwise exercise all rights and remedies available against the ABL Priority Collateral permitted

by applicable law or equity, without further notice to, hearing of, or order from this Court, and

without restriction or restraint by any stay under sections 105 of 362 of the Bankruptcy Code, or

otherwise (in each case, subject to paragraph 43 hereof). Upon the occurrence and during the

continuation of a Cash Collateral Termination Event and the expiration of the Cash Collateral

Remedies Notice Period, the ABL Loan Agents and any liquidator or other professional acting at

the direction of the ABL Loan Agents will have the right to access and utilize, on a royalty-free

basis, any trade names, trademarks, copyrights or other intellectual property and any warehouse,

distribution centers, store or other locations that the Debtors have a right to occupy to the extent

necessary or appropriate in order to sell, lease or otherwise dispose of any of the ABL Priority

Collateral, including pursuant to any Court approved sale process. The Debtors shall cooperate

with the ABL Loan Agents and the ABL Loan Lenders in their exercise of rights and remedies,



                                                56
19-23774-rdd     Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25           Main Document
                                         Pg 107 of 452


whether against the ABL Priority Collateral or otherwise, and the Debtors waive any right to

seek relief under the Bankruptcy Code, including under section 105 thereof, to the extent such

relief would restrict or impair the rights and remedies of the ABL Loan Agents and the ABL

Loan Lenders set forth in this Interim Order and in the ABL Loan Documents, other than to

dispute whether a Cash Collateral Termination Event has in fact occurred; provided, however,

that that none of the ABL Loan Secured Parties shall object to a request by the Debtors for an

expedited hearing before the Court to contest whether a Cash Collateral Termination Event has

in fact occurred. Notwithstanding anything to the contrary set forth in this paragraph 23(b), but

subject to paragraph 22(b) hereof, during the Cash Collateral Remedies Notice Period, the

Debtors may use Cash Collateral to pay only the following amounts and expenses: (i) the Carve-

Out; and (ii) amounts that the Debtors and the Required ABL Lenders have determined in good

faith are in the ordinary course, are critical to the preservation of the Debtors and their estates

and have been approved in advance in writing by the Required ABL Lenders. For the avoidance

of doubt, all references to “ABL Priority Collateral” in this Interim Order shall include any DIP

Collateral in which the ABL Loan Secured Parties have a Prepetition ABL Lien or an ABL

Adequate Protection Lien, in each case that constitutes ABL Priority Collateral, subject to the

terms hereof and the relative rights and priorities set forth herein and in the Intercreditor

Agreements.

       24.     Landlord Agreements; Access.           All landlord agreements to which the

Prepetition Agents are a party shall be deemed amended to include the DIP Agent as beneficiary

thereunder, and such agreements shall thereafter be additionally enforceable by the DIP Agent

against, and binding upon, each landlord party thereto (subject in each case to the terms of the

Intercreditor Agreements and paragraph 43 hereof). Any title, landlord’s lien, right of distraint


                                                57
19-23774-rdd     Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25           Main Document
                                         Pg 108 of 452


or levy, security interest or other interest that any landlord or mortgagee may have in any DIP

Collateral or Prepetition Collateral of the Debtors located on such leased premises, to the extent

the same is not void under section 545 of the Bankruptcy Code, is hereby expressly subordinated

to the DIP Liens. Without limiting any other rights or remedies of the DIP Agent or the other

DIP Secured Parties, or otherwise available at law or in equity, and subject to the terms of the

DIP Loan Documents and paragraph 43 hereof, upon three (3) business days’ written notice to

counsel to the Debtors and any landlord, lienholder, licensor, or other third party owner of any

leased or licensed premises or intellectual property, that a DIP Termination Event has occurred

and is continuing, the DIP Agent, (i) may, unless otherwise expressly provided in any separate

agreement by and between the applicable landlord or licensor and the DIP Agent or the

Prepetition Agents, as applicable (the terms of which shall be reasonably acceptable to the

parties thereto), enter upon any leased or licensed premises of the Debtors for the purpose of

exercising any remedy with respect to DIP Collateral located thereon, and (ii) shall be entitled to

all of the Debtors’ rights and privileges as lessee or licensee under the applicable license and to

use any and all trademarks, trade names, copyrights, licenses, patents, or any other similar assets

of the Debtors, which are owned by or subject to a lien of any third party and which are used by

Debtors in their businesses, in either the case of subparagraph (i) or (ii) of this paragraph 24,

without interference from lienholders or licensors thereunder; provided, however, that the DIP

Agent (on behalf of the DIP Secured Parties) shall pay only rent and additional rent, fees,

royalties, or other monetary obligations of the Debtors that first arise after the written notice

referenced above from the DIP Agent and that accrue during the period of such occupancy or use

by DIP Agent calculated on a per diem basis. Nothing herein shall require the Debtors, the DIP

Agent or the other DIP Secured Parties, to assume any lease or license under Bankruptcy Code



                                                58
19-23774-rdd     Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25           Main Document
                                         Pg 109 of 452


section 365(a) as a precondition to the rights afforded to the DIP Agent and the other DIP

Secured Parties herein.

       25.     Good Faith under Section 364(e) of the Bankruptcy Code; No Modification

or Stay of this Interim Order. The DIP Agent and the DIP Lenders have acted in good faith in

connection with the DIP Facility, the DIP Loan Documents, the Interim Financing, and with this

Interim Order, and their reliance on this Interim Order is in good faith. Based on the findings set

forth in this Interim Order and the record made during the Interim Hearing, and in accordance

with Section 364(e) of the Bankruptcy Code, in the event any or all of the provisions of this

Interim Order are hereafter modified, reversed, amended or vacated by a subsequent order of the

Court or any other court, the DIP Agent, the DIP Lenders, the Prepetition Agents and the

Prepetition Lenders are entitled to the protections provided in section 364(e) of the Bankruptcy

Code. Any such modification, reversal, amendment or vacatur shall not affect the validity and

enforceability of any advances previously made or made hereunder, or lien, claim or priority

authorized or created hereby. Any liens or claims granted to the DIP Agent, the DIP Lenders,

the Prepetition Agents and the Prepetition Lenders arising prior to the effective date of any such

modification, reversal, amendment or vacatur of this Interim Order shall be governed in all

respects by the original provisions of this Interim Order, including entitlement to all rights,

remedies, privileges and benefits granted herein.

       26.     DIP and Other Expenses. The Debtors are authorized and directed to pay, in

cash and on a current basis, all out-of-pocket fees, costs, disbursements and expenses of the DIP

Agent and the DIP Lenders incurred at any time, as provided by the DIP Loan Documents and

this Interim Order, whether or not the transactions contemplated hereby are consummated,

including, without limitation, legal, accounting, collateral examination, monitoring and appraisal


                                                59
19-23774-rdd     Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25           Main Document
                                         Pg 110 of 452


fees and expenses, financial advisory fees and expenses, fees and expenses of other consultants

and indemnification and reimbursement of fees and expenses (including, for the avoidance of

doubt, all fees, expenses and disbursements of the DIP Lender Professionals). Payment of all

such fees and expenses shall not be subject to review or allowance by the Court. The invoices

for such fees and expenses shall not be required to comply with the U.S. Trustee guidelines, may

be in summary form only, and shall be provided to counsel to the Debtors, with a copy to the

Notice Parties. If no objection to payment of the requested fees and expenses are made, in

writing by any of the Notice Parties within the Fee Objection Period, then, without further order

of, or application to, the Court or notice to any other party, such fees and expenses shall be

promptly paid by the Debtors. If an objection (solely as to reasonableness) is made by any of the

Notice Parties within the Fee Objection Period to payment of the requested fees and expenses,

then only the disputed portion of such fees and expenses shall not be paid until the objection is

resolved by the applicable parties in good faith or by order of the Court, and the undisputed

portion shall be promptly paid by the Debtors. Notwithstanding the foregoing, the Debtors are

authorized, without further notice or hearing, to (a) pay on the Closing Date all reasonable and

documented fees, costs, and out-of-pocket expenses of the DIP Agent and the Initial DIP Lenders

incurred on or prior to such date to the extent otherwise payable in accordance with the terms of

the DIP Loan Agreement, and (b) to pay on the Final Borrowing Date (as defined in the DIP

Loan Agreement) all reasonable and documented fees, costs and out-of-pocket expenses of the

DIP Agent and DIP Lenders incurred on or prior to such date to the extent otherwise payable in

accordance with the terms of the DIP Loan Agreement. Payments of any amounts set forth in

this paragraph 26 shall not be subject to recharacterization, subordination or disgorgement.




                                                60
19-23774-rdd     Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25           Main Document
                                         Pg 111 of 452


       27.     Indemnification. The Debtors shall jointly and severally indemnify and hold

harmless the DIP Agent (solely in its capacity as DIP Agent), each DIP Lender (solely in its

capacity as DIP Lender) and each of their respective officers, directors, employees, parents,

subsidiaries, affiliates, agents, advisors, attorneys and representatives (each, an “Indemnified

Party”) from and against any and all claims, damages, losses, liabilities, costs and expenses

(including, without limitation, fees and disbursements of counsel), joint or several, that may be

incurred by or asserted or awarded against any Indemnified Party, in each case, arising out of or

in connection with or relating to any investigation, litigation or proceeding or the preparation of

any defense with respect thereto, arising out of or in connection with or relating to the DIP

Facility, the DIP Liens, the DIP Loan Documents or the transactions contemplated thereby, or

any use made or proposed to be made with the proceeds of the DIP Facility, whether or not such

investigation, litigation or proceeding is brought by any Debtor or any of its subsidiaries, any

shareholders or creditors of the foregoing, an Indemnified Party or any other person, or an

Indemnified Party is otherwise a party thereto and whether or not the transactions contemplated

hereby or under the DIP Loan Documents are consummated, except to the extent such claim,

damage, loss, liability or expense is found in a final non appealable judgment by a court of

competent jurisdiction to have resulted solely from such Indemnified Party’s gross negligence or

willful misconduct.

       28.     Proofs of Claim. The DIP Agent, the DIP Lenders, the Prepetition Agents and

the Prepetition Lenders shall not be required to file proofs of claim in any of the Chapter 11

Cases or any of the Successors Cases for any claim allowed herein or therein in respect of the

ABL Loan Obligations or the Prepetition Term Loan Obligations. Any order entered by the

Court establishing a bar date in any of the Chapter 11 Cases or any Successor Cases shall not


                                                61
19-23774-rdd     Doc 19      Filed 10/04/19 Entered 10/04/19 04:37:25              Main Document
                                          Pg 112 of 452


apply to the DIP Agent, the DIP Lenders, any Prepetition Agent or any Prepetition Lenders;

provided, however, that notwithstanding any order entered by the Court establishing a bar date in

any of the Chapter 11 Cases or any Successor Cases to the contrary, the DIP Agent, on behalf of

itself and the DIP Lenders, and the Prepetition Agents on behalf of the Prepetition Lenders,

respectively, may (but are not required) in their discretion to file (and amend and/or supplement)

a proof of claim and/or aggregate proofs of claim in each of the Chapter 11 Cases or any

Successor Cases for any claim allowed herein, and any such proof of claim may (but is not

required to be) filed as one consolidated proof of claim against all of the Debtors, rather than as

separate proofs of claim against each Debtor. Any proof of claim filed by the DIP Agent, any

Prepetition Agent or any Prepetition Lenders shall be deemed to be in addition to (and not in lieu

of) any other proof of claim that may be filed by any such persons.

       29.     [Carve-Out.

               (a)     Carve-Out. For purposes of this Interim Order, the “Carve-Out” means

the sum of (i) all fees required to be paid to the Clerk of the Court and to the Office of the United

States Trustee under section 1930(a) of title 28 of the United States Code plus interest at the

statutory rate (without regard to the notice set forth in clause (iii) below); (ii) all reasonable fees

and expenses up to $75,000 incurred by a trustee under section 726(b) of the Bankruptcy Code

(without regard to the notice set forth in clause (iii) below); (iii) to the extent allowed at any

time, whether by interim order, procedural order, or otherwise, all unpaid fees (including success

or transaction fees) and expenses (collectively, the “Professional Fees”) accrued or incurred by

persons or firms retained by the Debtors pursuant to section 327, 328, or 363 of the Bankruptcy

Code (the “Debtor Professionals”), and any Official Committee pursuant to section 328 or 1103

of the Bankruptcy Code (the “Committee Professionals” and, together with the Debtor


                                                  62
19-23774-rdd      Doc 19      Filed 10/04/19 Entered 10/04/19 04:37:25         Main Document
                                           Pg 113 of 452


Professionals, the “Professional Persons”) at any time before or on the first Business Day (as

defined in the DIP Loan Agreement) following delivery by the DIP Agent (at the direction of the

Required DIP Lenders) of a Carve-Out Trigger Notice (as defined below), whether allowed by

the Court prior to or after delivery of a Carve-Out Trigger Notice; and (iv) Allowed Professional

Fees in an aggregate amount not to exceed $750,000 incurred after the first Business Day

following delivery by the DIP Agent of the Carve-Out Trigger Notice, to the extent allowed at

any time, whether by interim order, procedural order, or otherwise (the amounts set forth in this

clause (iv) being the “Post-Carve-Out Trigger Notice Cap”). For purposes of the foregoing,

“Carve Out Trigger Notice” shall mean a written notice delivered by email (or other electronic

means) by the DIP Agent (at the direction of the Required DIP Lenders) to the DIP Lenders, the

Debtors, their lead restructuring counsel, the U.S. Trustee, counsel to the Ad Hoc Committee and

counsel to the ABL Loan Administrative Agent, and counsel to the Official Committee, which

notice may be delivered following the occurrence and during the continuation of an Event of

Default and acceleration of the DIP Obligations under the DIP Facility, stating that the Post-

Carve Out Trigger Notice Cap has been invoked; provided that nothing herein shall be construed

to impair the ability of any party to object to the fees, expenses, reimbursement, or compensation

described in clauses (i), (ii), (iii), or (iv) above, on any grounds.

                (b)     On the day on which a Carve-Out Trigger Notice is given by the DIP

Agent to the Debtors with a copy to counsel to the Official Committee (if any) (the “Termination

Declaration Date”), the Carve-Out Trigger Notice shall constitute a demand to the Debtors to

utilize all cash on hand (including Cash Collateral) as of such date and any available cash

thereafter held by any Chapter 11 Debtor to fund a reserve in an amount equal to the then

accrued and unpaid amounts of the Professional Fees.


                                                   63
19-23774-rdd     Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25           Main Document
                                         Pg 114 of 452


               (c)    The Debtors shall deposit and hold such amounts in a segregated account

at the DIP Agent in trust to pay such then unpaid Professional Fees (the “Pre-Carve-Out Trigger

Notice Reserve”) prior to any and all other claims (including the DIP Superpriority Claim).

On the Termination Declaration Date, after funding the Pre-Carve Out Trigger Notice Reserve,

the Debtors shall utilize all remaining cash on hand as of such date and any available cash

thereafter held by any Debtor to fund a reserve in an amount equal to the Post-Carve-Out Trigger

Notice Cap (the “Post-Carve-Out Trigger Notice Reserve” and, together with the Pre-Carve-Out

Trigger Notice Reserve, the “Carve-Out Reserves”) prior to any and all other claims.

               (d)    All funds in the Pre-Carve-Out Trigger Notice Reserve shall be used first

to pay the obligations set forth in clauses (i) through (iii) of the definition of Carve-Out

(the “Pre-Carve-Out Amounts”), but not, for the avoidance of doubt, the Post-Carve-Out Trigger

Notice Cap, until paid in full, and then, to the extent the Pre-Carve-Out Trigger Notice Reserve

has not been reduced to zero, to pay the DIP Agent for the benefit of the DIP Lenders, unless the

DIP Facility has been indefeasibly paid in full, in cash, and all commitments under the DIP

Facility have been terminated, in which case any such excess shall be paid to the Prepetition

Lenders to be paid to the Prepetition Secured Parties pursuant to the Prepetition Loan

Documents, in accordance with their rights and priorities as of the Petition Date in accordance

with the Intercreditor Agreements.

               (e)    All funds in the Post-Carve-Out Trigger Notice Reserve shall be used first

to pay the obligations set forth in clause (iv) of the definition of Carve-Out (the “Post-Carve-Out

Amounts”), and then, to the extent the Post-Carve-Out Trigger Notice Reserve has not been

reduced to zero, to pay the DIP Agent for the benefit of the DIP Lenders, unless the DIP Facility

has been indefeasibly paid in full, in cash, and all commitments under the DIP Facility have been


                                                64
19-23774-rdd     Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25            Main Document
                                         Pg 115 of 452


terminated, in which case, any such excess shall be paid to the Prepetition Agents to be paid to

the Prepetition Secured Parties pursuant to the Prepetition Loan Documents, in accordance with

their rights and priorities as of the Petition Date in accordance with the Intercreditor Agreements.

               (f)     Notwithstanding anything herein or the DIP Loan Documents to the

contrary: (i) if either of the Carve-Out Reserves is not funded in full in the amounts set forth

herein, then, any excess funds in one of the Carve-Out Reserves following the payment of the

Pre-Carve-Out Amounts and Post-Carve-Out Amounts, respectively, shall be used to fund the

other Carve-Out Reserve, up to the applicable amount set forth herein, prior to making any

payments to the DIP Agent or the Prepetition Agents, as applicable; (ii) following delivery of a

Carve-Out Trigger Notice, the DIP Agent and the Prepetition Agents shall not sweep or foreclose

on cash (including cash received as a result of the sale or other disposition of any assets) of the

Debtors until the Carve-Out Reserves have been fully funded or unless the proceeds of such

sweep or foreclosure are applied immediately to fund the Carve-Out Reserves, but shall have a

security interest in any residual interest in the Carve-Out Reserves, with any excess paid to the

DIP Agent or the Prepetition Agents for application in accordance with this Interim Order;

(iii) disbursements by the Debtors from the Carve-Out Reserves shall not constitute DIP Loans

under the DIP Facility or increase or reduce the balance of the DIP Superpriority Claim

outstanding; (iv) the failure of the Carve-Out Reserves to satisfy, in full, the Allowed

Professional Fees shall not affect or impair the priority of the Carve-Out; and (v) in no way shall

any of the Carve-Out, Post-Carve-Out Trigger Notice Cap, Carve-Out Reserves, or any budget or

financial projection delivered in connection with this Interim Order or the DIP Facility be

construed as a cap or limitation on the amount of the Allowed Professional Fees due and payable

by, or that may be administrative claims allowed against, the Debtors. For the avoidance of


                                                65
19-23774-rdd      Doc 19      Filed 10/04/19 Entered 10/04/19 04:37:25         Main Document
                                           Pg 116 of 452


doubt and notwithstanding anything to the contrary in this Interim Order, the DIP Facility or in

any Prepetition Secured Facilities, the Carve Out shall be senior to all liens and claims securing

the DIP Facility, the Adequate Protection Liens, and the 507(b) Claim, and any and all other

forms of adequate protection, liens, or claims securing the DIP Obligations or the Prepetition

Secured Obligations.

               (g)      Any payment or reimbursement made prior to the occurrence of the

Termination Declaration Date in respect of any Allowed Professional Fees shall not reduce the

Carve-Out. Any payment or reimbursement made on a final basis on or after the occurrence of

the Termination Declaration Date in respect of any Professional Fees shall permanently reduce

the Carve-Out on a dollar-for-dollar basis.

               (h)      For the avoidance of doubt and notwithstanding anything to the contrary

herein or in the DIP Loan Documents, the Carve-Out shall be senior to all liens and claims

securing the DIP Facilities (including the DIP Superpriority Claim and the DIP Liens) and any

and all other forms of adequate protection, liens, or other claims securing the DIP Obligations or

the Prepetition Obligations (including any liens and claims granted on account of the Adequate

Protection Liens and Adequate Protection Claims).] 8

       30.     Limitations on the DIP Facility, the DIP Collateral, the Prepetition

Collateral, the Cash Collateral and the Carve-Out. No DIP Collateral, Prepetition Collateral,

DIP Loans, Cash Collateral, proceeds of any of the foregoing, any portion of the Carve-Out or

any other amounts may be used, directly or indirectly, by any of the Debtors, any Official

Committee or any trustee or other estate representative appointed in the Chapter 11 Cases or any

Successor Cases or any other person or entity (or to pay any professional fees, disbursements,

8
       Subject to ongoing negotiation.

                                               66
19-23774-rdd     Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25             Main Document
                                         Pg 117 of 452


costs or expenses incurred in connection therewith): (a) to object to, contest, prevent, hinder,

delay or interfere with, in any way, the DIP Agent’s, the DIP Lenders’, the Prepetition Agents’

or the Prepetition Lenders’ enforcement or realization upon any of the DIP Collateral, Prepetition

Collateral or Cash Collateral, once a DIP Termination Event or Cash Collateral Termination

Event occurs (other than with respect to rights otherwise granted herein with respect to the DIP

Remedies Notice Period or the Cash Collateral Remedies Notice Period); (b) except to the extent

expressly permitted by the terms of the DIP Loan Documents and this Interim Order, to use or

seek to use Cash Collateral or, to sell or otherwise dispose of DIP Collateral or Prepetition

Collateral, in each case, without the consent of the Required DIP Lenders and the Required ABL

Lenders; (c) except to the extent expressly permitted by the DIP Loan Documents, to use or seek

to use any insurance proceeds constituting DIP Collateral without the consent of the Required

DIP Lenders and the Required ABL Lenders; (d) except to the extent expressly permitted by the

DIP Loan Documents, to seek authorization to incur Indebtedness (as defined in the DIP Loan

Agreement) or to incur liens or security interests; (e) to investigate (including by way of

examinations or discovery proceedings, whether formal or informal), prepare, assert, join,

commence, support or prosecute any action for any claim, counter-claim, action, proceeding,

application, motion, objection, defense, or other contested matter seeking any order, judgment,

determination or similar relief against, or adverse to the interests of, in any capacity, against any

of the Releasees with respect to any transaction, occurrence, omission, action or other matter

arising under, in connection with or related to this Interim Order, the DIP Facility, the DIP Loan

Documents, the DIP Obligations, the Prepetition Liens, the Prepetition Obligations or the

Prepetition Loan Documents or the transactions contemplated therein or thereby, including,

without limitation, (A) any claims or causes of action arising under chapter 5 of the Bankruptcy



                                                 67
19-23774-rdd     Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25              Main Document
                                         Pg 118 of 452


Code, (B) any so-called “lender liability” claims and causes of action, (C) any claim or cause of

action with respect to the validity, enforceability, priority and extent of, or asserting any defense,

counterclaim, or offset to, the DIP Obligations, the DIP Superpriority Claim, the DIP Liens, the

DIP Loan Documents, the Prepetition Loan Documents, the Prepetition Liens, the Adequate

Protection Liens, the Adequate Protection Claims or the Prepetition Obligations, (D) any claim

or cause of action seeking to challenge, invalidate, modify, set aside, avoid, marshal,

subordinate, or recharacterize in whole or in part, the DIP Obligations, the DIP Liens, the DIP

Superpriority Claim, the DIP Collateral, the Prepetition Collateral, the Prepetition Obligations,

the Term Loan Adequate Protection Claims, and the ABL Adequate Protection Claims, (E) any

action seeking to modify any of the rights, remedies, priorities, privileges, protections and

benefits granted to either the DIP Agent or the DIP Lenders hereunder or under any of the DIP

Loan Documents or the Prepetition Secured Parties under any of the Prepetition Loan

Documents (in each case, including, without limitation, claims, proceedings or actions that might

prevent, hinder or delay any of the DIP Agent’s, the DIP Lenders’, the Prepetition Agents’ or the

Prepetition Lenders’ assertions, enforcements, realizations or remedies on or against the DIP

Collateral in accordance with the applicable DIP Loan Documents or Prepetition Loan

Documents and this Interim Order and/or the Final Order (as applicable); provided, however, that

no more than $35,000 may be used for allowed fees and expenses incurred solely by any Official

Committee, if appointed, in investigating, but not objecting to, challenging, litigating (including

by way of discovery), opposing, or seeking to subordinate or recharacterize the validity,

enforceability, perfection and priority of the Prepetition Liens, the Prepetition Obligations or the

Prepetition Loan Documents during the Challenge Period (as defined below).




                                                 68
19-23774-rdd     Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25            Main Document
                                         Pg 119 of 452


             31. Reservation of Certain Third Party Rights and Bar of Challenges and

                Claims.

       (a)      The stipulations, admissions, agreements and releases contained in this Interim

Order, including, without limitation, in paragraph D of this Interim Order (collectively, the

“Stipulations”), shall be binding upon the Debtors and any successor thereto (including, without

limitation, any chapter 7 or chapter 11 trustee appointed or elected for any of the Debtors in the

Chapter 11 Cases or any Successor Cases) in all circumstances and for all purposes.

       (b)      The Stipulations shall be binding upon all other parties in interest (including

without limitation, any Official Committee, if appointed) and any other person or entity acting or

seeking to act on behalf of the Debtors’ estates, in all circumstances and for all purposes, unless

(1) an Official Committee, if any, or a party in interest (in each case, to the extent requisite

standing is obtained pursuant to an order of this Court entered prior to the expiration of the

Challenge Period (as defined below)), has timely and duly filed an adversary proceeding or

contested matter (subject to the limitations contained herein) (each, a “Challenge Proceeding”)

by the Challenge Period (as defined below), objecting to or challenging the amount, validity,

perfection, enforceability, priority or extent of the Prepetition Obligations, the Prepetition Liens

or the Prepetition Loan Documents, or otherwise asserting or prosecuting any Avoidance Action

or any other claim, counterclaim, cause of action, objection, contest or defense (a “Challenge”)

against any of the Prepetition Secured Parties or any of their respective affiliates, subsidiaries,

officers, directors, managers, employees, agents, financial advisors, attorneys, accountants,

investment bankers, consultants, representatives and the respective successors and assigns

thereof (in each case, in their respective capacities as such), arising under, in connection with or

related to the Prepetition Obligations, the Prepetition Liens or the Prepetition Loan Documents,


                                                69
19-23774-rdd     Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25            Main Document
                                         Pg 120 of 452


and (2) there is entered a final non-appealable order in favor of the plaintiff in any such timely

filed Challenge Proceeding; provided, however, that (i) as to the Debtors, any and all such

Challenges are hereby irrevocably waived and relinquished as of the Petition Date, and (ii) any

pleadings filed in any Challenge Proceeding shall set forth with specificity the basis for such

Challenge (and any Challenges not so specified prior to the expiration of the Challenge Period

shall be deemed forever, waived, released and barred).

       (c)     If no such Challenge Proceeding is timely and properly filed prior to the

expiration of the Challenge Period, then, without further notice to any person or entity or order of

the Court, (a) the Stipulations shall be binding on all parties in interest (including, without

limitation, any Official Committee); (b) the Prepetition Obligations shall constitute allowed

claims and shall not be subject to any defense, claim, counterclaim, recharacterization,

subordination, offset, avoidance, for all purposes in these Chapter 11 Cases and any Successor

Cases; (c) the Prepetition Loan Documents shall be deemed to have been valid, as of the Petition

Date, and enforceable against each of the Debtors (subject to the Intercreditor Agreements) in the

Chapter 11 Cases and any Successor Cases; (d) the Prepetition Liens shall be deemed to have

been, as of the Petition Date, legal, valid, binding, perfected, security interests and liens, not

subject to recharacterization, subordination, avoidance or other defense; (e) the Prepetition

Obligations, the Prepetition Liens and the Prepetition Loan Documents shall not be subject to

any other or further claim or Challenge by any Official Committee, any non-statutory

committees appointed or formed in these Chapter 11 Cases or any Successor Cases or any other

party in interest acting or seeking to act on behalf of the Debtors’ estates; and (f) the repayment

of the Senior Priming Term Loan Obligations shall be irrevocable and shall not be subject to

recharacterization, disgorgement or any other Challenge under any circumstances.


                                                70
19-23774-rdd      Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25           Main Document
                                          Pg 121 of 452


        (d)     If any such Challenge Proceeding is timely and properly filed during the

Challenge Period, the Stipulations shall nonetheless remain binding and preclusive (as provided

in paragraph 31(b) hereof) on any Official Committee and on any other person or entity, except

to the extent that such Stipulations were expressly and successfully challenged in such Challenge

Proceeding as set forth in a final, non-appealable order of a court of competent jurisdiction.

        (e)     The “Challenge Period” shall mean the date that is (A) the earlier of (i) sixty (60)

days after the Petition Date, or (ii) two (2) business days prior to the date of the hearing to

consider confirmation of the Debtors’ proposed prepackaged chapter 11 plan, or (B) such later

date that has been agreed to in writing by the affected Prepetition Agent (at the direction of the

Required Lenders, as defined in the Prepetition Term Loan Documents or the ABL Loan

Documents, as applicable), or as ordered by the Court, for good cause shown, in each case, prior

to the expiration of the deadline to commence a Challenge.

        (f)     Nothing in this Interim Order vests or confers on any Person (as defined in the

Bankruptcy Code), including any Official Committee or any non-statutory committees appointed

or formed in these Chapter 11 Cases, standing or authority to pursue any claim or cause of action

belonging to the Debtors or their estates, and all rights to object to such standing are expressly

reserved.

        32.     No Third Party Rights. Except as explicitly provided for herein, this Interim

Order does not create any rights for the benefit of any third party, creditor, equity holder, or any

direct, indirect or incidental beneficiary.

        33.     Section 506(c) Waiver. In partial consideration for, among other things, the

Carve-Out, the payments to be made under the Approved Budget to administer the Chapter 11

Cases, and consent to the use of Cash Collateral, no costs or expenses of administration which

                                                 71
19-23774-rdd     Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25             Main Document
                                         Pg 122 of 452


have been or may be incurred in the Chapter 11 Cases at any time (including, without limitation,

any costs and expenses incurred in connection with the preservation, protection, or enhancement

of realization by the Prepetition Lenders upon the Prepetition Collateral, as applicable) shall be

charged against any of the DIP Secured Parties, the DIP Collateral (including in respect of the

Adequate Protection Liens) or any of the DIP Obligations (or, subject to this Court’s approval at

the Final Hearing, the Prepetition Secured Parties, the Prepetition Collateral or any of the

Prepetition Obligations) pursuant to sections 105 or 506(c) of the Bankruptcy Code or otherwise

without the prior express written consent of the DIP Agent, the affected DIP Lender, the affected

Prepetition Agent and the affected Prepetition Lender, in their sole discretion, and no such

consent shall be implied, directly or indirectly, from any other action, inaction, or acquiescence

by any such agents or creditors (including, without limitation, consent to the Carve-Out or the

approval of any budget hereunder).

       34.     Section 552(b) Waiver. The Prepetition Secured Parties are and shall each be

entitled to all of the rights and benefits of section 552(b) of the Bankruptcy Code, and, subject to

this Court’s approval at the Final Hearing, the “equities of the case” exception under

section 552(b) shall not apply to the Prepetition Secured Parties or the Prepetition Obligations.

Accordingly, any valid, perfected and non-avoidable liens created by the Prepetition Loan

Documents in any Prepetition Collateral shall attach with the same validity, priority, and

perfection in and to any and all proceeds of such Prepetition Collateral, subject to Permitted Prior

Senior Liens (if any).

       35.     No Marshaling/Application of Proceeds. In no event shall the DIP Secured

Parties or the Prepetition Secured Parties be subject to the equitable doctrine of “marshaling” or

any similar doctrine with respect to the DIP Collateral or the Prepetition Collateral, as applicable,


                                                 72
19-23774-rdd     Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25            Main Document
                                         Pg 123 of 452


and all proceeds shall be received and applied in accordance with this Interim Order, the DIP

Loan Documents and the Prepetition Loan Documents, as applicable.

       36.     Right to Credit Bid. Each of the DIP Agent (at the direction of the Required

DIP Lenders) and the Prepetition Agents (at the direction of the Required Lenders, as defined in

the Prepetition Term Loan Documents or the ABL Loan Documents, as applicable), shall have

the unqualified right to “credit bid” up to the full amount of the DIP Obligations or the

Prepetition Obligations, as applicable, in connection with any sale or other disposition of all or

any portion of the DIP Collateral or the Prepetition Collateral, respectively, including, without

limitation, sales occurring pursuant to section 363 of the Bankruptcy Code or included as part of

any restructuring plan subject to confirmation under section 1129(b)(2)(A)(iii) of the Bankruptcy

Code, and shall automatically be deemed a “qualified bidder” with respect to any disposition of

DIP Collateral or Prepetition Collateral under or pursuant to (a) section 363 of the Bankruptcy

Code, (b) a plan of reorganization or plan of liquidation under section 1129 of the Bankruptcy

Code, or (c) a sale or disposition by a chapter 7 trustee for any of the Debtors under section 725

of the Bankruptcy Code (subject in each case to the Intercreditor Agreements). The DIP Agent

(at the direction of the Required DIP Lenders) and the Prepetition Agents (at the direction of the

Required Lenders, as defined in the Prepetition Term Loan Documents or the ABL Loan

Documents, as applicable), have the absolute right to assign, transfer, sell or otherwise dispose of

its rights to credit bid, except as may be prohibited by the DIP Loan Documents.

       37.     Discharge Waiver/Release. The DIP Obligations shall not be discharged by the

entry of an order confirming any plan of reorganization in any of the Chapter 11 Cases,

notwithstanding the provisions of section 1141(d) of the Bankruptcy Code, unless the DIP

Obligations have been indefeasibly paid in full in cash, on or before the effective date of such


                                                73
19-23774-rdd     Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25             Main Document
                                         Pg 124 of 452


confirmed plan of reorganization, or each of the DIP Secured Parties has otherwise agreed in

writing, including as may be provided in the Acceptable Plan (as defined in the DIP Loan

Agreement). None of the Debtors shall propose or support any Chapter 11 plan or sale of all or

substantially all of the Debtors’ assets, or order confirming such plan or approving such sale, that

is not conditioned upon the indefeasible payment of (i) the DIP Obligations in full in cash on or

prior to the earlier to occur of the effective date of such Chapter 11 plan or sale, without the

written consent of the DIP Agent and the Required DIP Lenders, and (ii) the ABL Loan

Obligations in full in cash on or prior to the earlier to occur of the effective date of such Chapter

11 plan or sale, without the written consent of the ABL Loan Administrative Agent and the

Required ABL Lenders.

       38.     Rights Preserved. Notwithstanding anything herein to the contrary, the entry of

this Interim Order is without prejudice to, and does not constitute a waiver of, expressly or

implicitly: (a) the rights of the DIP Agent, the DIP Lenders, the Prepetition Agents or the

Prepetition Lenders to seek any other or supplemental relief in respect of the Debtors; (b) the

rights of the DIP Agent, the DIP Lenders, the Prepetition Agents or the Prepetition Lenders

under the DIP Loan Documents, the Bankruptcy Code, the applicable Prepetition Loan

Documents or applicable non-bankruptcy law, including, without limitation, the right to

(i) request modification of the automatic stay of section 362 of the Bankruptcy Code, (ii) request

dismissal of any of the Chapter 11 Cases, conversion of any or all of the Chapter 11 Cases to a

case under chapter 7, or appointment of a chapter 11 trustee or examiner with expanded powers,

or (iii) propose, subject to the provisions of section 1121 of the Bankruptcy Code, a Chapter 11

plan or plans; or (c) any other rights, claims, or privileges (whether legal, equitable or otherwise)

of the DIP Agent, the DIP Lenders, the Prepetition Agents or the Prepetition Lenders (subject to


                                                 74
19-23774-rdd     Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25            Main Document
                                         Pg 125 of 452


the Intercreditor Agreements). Notwithstanding anything herein to the contrary, the entry of this

Interim Order is without prejudice to, and does not constitute a waiver of, expressly or implicitly,

the Debtors’ or any party-in-interest’s right to oppose any of the relief requested in accordance

with the immediately preceding sentence, except as expressly set forth in this Interim Order.

       39.     Joint and Several Liability. Nothing in this Interim Order shall be construed to

constitute a substantive consolidation of any of the Debtors’ estates, it being understood,

however, that the Debtors shall be jointly and severally liable for the obligations hereunder and

in accordance with the terms of this Interim Order.

       40.     No Waiver by Failure to Seek Relief. The failure of the DIP Agent, the DIP

Lenders, the Prepetition Agents or the Prepetition Lenders to seek relief or otherwise exercise

their rights and remedies under this Interim Order, the DIP Loan Documents, the Prepetition

Loan Documents or applicable law, as the case may be, shall not constitute a waiver of any of

their respective rights hereunder, thereunder or otherwise. No delay on the part of any party in

the exercise of any right or remedy under this Interim Order shall preclude any other or further

exercise of any such right or remedy or the exercise of any other right or remedy. None of the

rights or remedies of any party under this Interim Order shall be deemed to have been amended,

modified, suspended or waived unless such amendment, modification, suspension or waiver is in

writing and signed by the party against whom such amendment, modification, suspension or

waiver is sought. No consents required hereunder by any of the DIP Agent, the DIP Lenders, the

Prepetition Agents or the Prepetition Lenders shall be implied by any inaction or acquiesce by

any of the DIP Agent, the DIP Lenders, the Prepetition Agents or the Prepetition Lenders.

       41.     Binding Effect of this Interim Order. Immediately upon entry by the Court,

this Interim Order shall inure to the benefit of the Debtors, the DIP Agent, the DIP Lenders, the

                                                75
19-23774-rdd     Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25            Main Document
                                         Pg 126 of 452


Prepetition Agents and the Prepetition Lenders, and it shall become valid and binding upon the

Debtors, the DIP Agent, the DIP Lenders, the Prepetition Agents and the Prepetition Lenders,

any and all other creditors of the Debtors, any Official Committee or other committee appointed

in the Chapter 11 Cases, any and all other parties in interest and their respective successors and

assigns, including any trustee or other fiduciary hereafter appointed as legal representative of any

of the Debtors in any of the Chapter 11 Cases or any Successor Cases, or upon dismissal of any

of the Chapter 11 Cases.

       42.     No Modification to Interim Order. Until and unless the DIP Obligations and

the Prepetition Obligations evidenced by the Prepetition Loan Documents have been indefeasibly

paid in full in cash, the Debtors irrevocably waive the right to seek and shall not seek or consent

to, directly or indirectly: (a) without the prior written consent of the Required DIP Lenders and

the Required Consenting Creditors (as defined in the DIP Loan Agreement), (i) any

modification, stay, vacatur or amendment to this Interim Order; or (ii) a priority claim for any

administrative expense or unsecured claim against any Debtor (now existing or hereafter arising

of any kind or nature whatsoever, including, without limitation any administrative expense of the

kind specified in Sections 503(b), 506(c), 507(a) or 507(b) of the Bankruptcy Code) in the

Chapter 11 Cases, equal or superior to the DIP Superpriority Claim, other than the Carve-Out;

(b) without the prior written consent of the Prepetition Agents (at the direction of the Required

Lenders, as defined in the Prepetition Term Loan Documents or the ABL Loan Documents, as

applicable) and the Required Consenting Creditors, any order authorizing the use of Cash

Collateral resulting from the DIP Collateral or the Prepetition Collateral that is inconsistent with

this Interim Order; (c) without the prior written consent of the Required DIP Lenders, grant any

lien on any of the DIP Collateral with priority equal or superior to the DIP Liens, except as


                                                76
19-23774-rdd     Doc 19       Filed 10/04/19 Entered 10/04/19 04:37:25           Main Document
                                           Pg 127 of 452


expressly provided in the DIP Loan Documents or this Interim Order; or (d) without the prior

written consent of the applicable Prepetition Agents (at the direction of the Required Lenders, as

defined in the Prepetition Term Loan Documents or the ABL Loan Documents, as applicable),

the Required DIP Lenders and the Required Consenting Creditors, grant any lien on any of the

Prepetition Collateral with priority equal or superior to the Prepetition Term Loan Liens or the

Term Loan Adequate Protection Liens other than the DIP Obligations or as specifically provided

in this Interim Order.

       43.     Intercreditor Arrangements.

               (a)       Notwithstanding anything contained herein to the contrary, the Debtors,

the DIP Agent, the DIP Lenders, the Prepetition Agents and the Prepetition Lenders each shall be

bound by, and in all respects the DIP Facility shall be governed by, and subject to the terms and

provisions of the Intercreditor Agreements as though the DIP Agents and the DIP Lenders were

party thereto, and shall not be modified by entry of this Interim Order. For purposes of the ABL

Intercreditor Agreement, the DIP Credit Agreement shall be deemed to constitute a “Term

Additional Agreement”, the DIP Agent shall be deemed to constitute an “Other Term Loan

Agent” and the “Designated Term Loan Agent” and the DIP Obligations shall be deemed to

constitute “Term Loan Priority Claims” and in each case shall be subject to the terms of such

Intercreditor Agreement as if the DIP Agent and the DIP Lenders were party thereto (it being

understood and agreed that all Adequate Protection Liens granted herein shall constitute “Liens”

of the ABL Loan Secured Parties or Term Loan Secured Parties, as applicable, for purposes of

the ABL Intercreditor Agreement).

               (b)       Until the DIP Obligations have been indefeasibly paid and satisfied in full

in cash, (A) the DIP Agent and the DIP Lenders shall have the sole and exclusive right to enforce

                                                  77
19-23774-rdd     Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25            Main Document
                                         Pg 128 of 452


rights, exercise remedies, and make determinations regarding the sale, release, or other

disposition of any of the Term Priority Collateral (including Term Priority Collateral on which

Adequate Protection Liens have been granted hereunder); and (B) the ABL Loan Agents, the

ABL Loan Lenders, the Prepetition Term Loan Agents, and the Prepetition Term Loan Lenders

(x) will not exercise any right or remedies with respect to any Term Priority Collateral or seek

relief from the automatic stay in order to commence any action with respect to such rights and

remedies, and (y) will not contest, protest or object to or otherwise interfere with any action or

proceeding brought by DIP Agent or any DIP Lenders to enforce its rights and remedies relating

to the Term Priority Collateral. Following the indefeasible payment and satisfaction in full in

cash of the DIP Obligations, until the Prepetition Term Loan Obligations have been indefeasibly

paid and satisfied in full in cash, (A) subject to the Intercreditor Agreements, the Prepetition

Term Loan Agents and Prepetition Term Loan Lenders shall have the sole and exclusive right to

enforce rights, exercise remedies, and make determinations regarding the sale, release, or other

disposition of any of the Term Priority Collateral (including Term Priority Collateral on which

Adequate Protection Liens have been granted hereunder); and (B) the ABL Loan Agents and the

ABL Loan Lenders (x) will not exercise any right or remedies with respect to any Term Priority

Collateral or seek relief from the automatic stay in order to commence any action with respect to

such rights and remedies, and (y) will not contest, protest or object to or otherwise interfere with

any action or proceeding brought by Prepetition Term Loan Agents and the Prepetition Term

Loan Lenders to enforce their rights and remedies relating to the Term Priority Collateral.

               (c)     Until the Prepetition ABL Loan Obligations have been indefeasibly paid

and satisfied in full in cash, (A) the ABL Loan Agents and the ABL Loan Lenders shall have the

sole and exclusive right to enforce rights, exercise remedies, and make determinations regarding


                                                78
19-23774-rdd     Doc 19    Filed 10/04/19 Entered 10/04/19 04:37:25             Main Document
                                        Pg 129 of 452


the sale, release, or other disposition of any of the ABL Priority Collateral; and (B) the DIP

Agent, the DIP Lenders, the Prepetition Term Loan Agents and the Prepetition Term Loan

Lenders (x) will not exercise any right or remedies with respect to any ABL Priority Collateral

(including any right of setoff or any right under any lockbox or control agreement with respect to

deposit accounts or securities accounts) or seek relief from the automatic stay in order to

commence any action with respect to such rights and remedies, and (y) will not contest, protest

or object to or otherwise interfere with any action or proceeding brought by the ABL Loan

Agents or any ABL Loan Lender to enforce its rights and remedies relating to the ABL Priority

Collateral.

               (d)    For the avoidance of doubt, (x) absent the prior written consent of the

Required ABL Lenders, in no event shall the security interests granted to the DIP Secured Parties

or the Prepetition Term Loan Secured Parties hereunder (including Adequate Protection Liens)

on ABL Priority Collateral be senior to, or pari passu with, the security interests of the ABL

Loan Secured Parties thereon, and (y) absent the prior written consent of the Required Lenders

(as defined in each of the Prepetition Term Loan Documents) or the Required DIP Lenders, as

applicable, in no event shall the security interests granted to the ABL Loan Secured Parties

hereunder on Term Priority Collateral be senior to, or pari passu with, the security interests of

the DIP Secured Parties or the Prepetition Term Loan Secured Parties thereon.

       44.     Order Controls. In the event of any conflict or inconsistency between or among

(a) the express terms or provisions of any of the DIP Loan Documents, the DIP Motion, any

other order of the Court or any other agreement, on the one hand, and (b) the terms and

provisions of this Interim Order, on the other hand, unless such term of provision herein is




                                               79
19-23774-rdd     Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25             Main Document
                                         Pg 130 of 452


phrased in terms of “defined in: or “as set forth in” the DIP Loan Agreement, the terms and

provisions of this Interim Order shall govern and control.

       45.     Limitation of Liability. In determining to make any loan under the DIP Loan

Agreement or permitting the use of Cash Collateral pursuant to this Interim Order, the DIP Loan

Documents or the Prepetition Loan Documents, the DIP Secured Parties and the Prepetition

Secured Parties shall not be deemed to be in control of the operations of the DIP Loan Parties to

be acting as a “responsible person” or “owner or operator” with respect to the operation or

management of the DIP Loan Parties (as such terms, or any similar terms, are used in the United

States Comprehensive Environmental Response, Compensation and Liability Act, 29, U.S. §§

9601 et seq., as amended, or any similar federal or state statute. Furthermore, nothing in this

Interim Order, the DIP Loan Documents, or the Prepetition Loan Documents shall in any way be

construed or interpreted to impose or allow the imposition upon the DIP Secured Parties or the

Prepetition Secured Parties of any liability for any claims arising from the prepetition or

postpetition activities of any of the DIP Loan Parties.

       46.     Survival. The provisions of this Interim Order and any actions taken pursuant

hereto shall survive, and shall not be modified, impaired or discharged by, entry of any order that

may be entered (a) confirming any plan of reorganization in any of the Chapter 11 Cases,

(b) converting any or all of the Chapter 11 Cases to a case under chapter 7 of the Bankruptcy

Code, (c) dismissing any or all of the Chapter 11 Cases, or (d) pursuant to which the Court

abstains from hearing any of the Chapter 11 Cases. The terms and provisions of this Interim

Order, including the claims, liens, security interests, and other protections (as applicable) granted

to the DIP Agent, the DIP Lenders, the Prepetition Agents and the Prepetition Lenders pursuant

to this Interim Order, notwithstanding the entry of any such order, shall continue in any of the


                                                 80
19-23774-rdd       Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25           Main Document
                                         Pg 131 of 452


Chapter 11 Cases, following dismissal of any of the Chapter 11 Cases, or any Successor Cases,

and shall maintain their priority as provided by this Interim Order until (i) in respect of the DIP

Facility, all of the DIP Obligations, pursuant to the DIP Loan Documents and this Interim Order,

have been indefeasibly paid in full in cash (such payment being without prejudice to any terms of

provisions contained in the DIP Facility which survive such discharge by their terms) and all

commitments to extend credit under the DIP Facility are terminated, and (ii) in respect of the

Prepetition Obligations, all of the Prepetition Obligations have been indefeasibly paid in full in

cash (or, in respect of outstanding letters of credit, cash collateralized). The DIP Protections

(defined below), as well as the terms and provisions concerning the indemnification of the DIP

Agent, the DIP Lenders, the Prepetition Agents and the Prepetition Lenders, shall continue in

any of the Chapter 11 Cases following dismissal of any of the Chapter 11 Cases, termination of

the provisions of this Interim Order, and/or the indefeasible payment in full of the

DIP Obligations.

       47.     Dismissal. If any order dismissing any of the Chapter 11 Cases under section

1112 of the Bankruptcy Code or otherwise is at any time entered, such order shall provide (in

accordance with sections 105 and 349 of the Bankruptcy Code), that (i) the rights, privileges,

benefits and protections afforded herein and in the DIP Loan Documents, including the DIP

Liens, the DIP Superpriority Claim, the Adequate Protection Liens and the Adequate Protection

Claims (collectively, the “DIP Protections”), shall continue in full force and effect and shall

maintain their priorities as provided in this Interim Order until all DIP Obligations and

Prepetition Obligations have been indefeasibly paid in full in cash (and that all DIP Protections

and the Prepetition Secured Parties’ adequate protection shall, notwithstanding such dismissal,

remain binding on all parties in interest), and (ii) this Court shall retain jurisdiction,


                                                81
19-23774-rdd     Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25           Main Document
                                         Pg 132 of 452


notwithstanding such dismissal, for the purposes of enforcing such DIP Protections and the

Prepetition Secured Parties’ adequate protection.

       48.     Entry of this Interim Order/Waiver of Applicable Stay. The Clerk of the

Court is hereby directed to forthwith enter this Interim Order on the docket of the Court

maintained in regard to the Chapter 11 Cases. This Interim Order shall be effective upon its

entry and not subject to any stay (all of which are hereby waived), notwithstanding anything to

the contrary contained in Bankruptcy Rule 4001(a)(3).

       49.     Notice of Entry of this Interim Order. The Debtors’ counsel shall serve a copy

of this Interim Order or a suitable notice respecting same on all of the following parties: (a) the

United States Trustee for the Southern District of New York, Attn.: Richard C. Morrissey, Esq.;

(b) the holders of the 30 largest unsecured claims against the Debtors (on a consolidated basis);

(c) the ABL Loan Agents; (d) the Senior Priming Term Loan Agent; (e) the Priming Term Loan

Agent; (f) the Junior Term Loan Agent; (g) counsel to the ABL Loan Agents, Senior Priming

Term Loan Agent, Priming Term Loan Agent, and Junior Term Loan Agent, Cravath, Swaine &

Moore LLP, 825 Eighth Avenue, New York, New York 10019, Attn.: Paul H. Zumbro, George

E. Zobitz, and Sarah Rosen; (h) counsel to the Ad Hoc Committee, Stroock & Stroock & Lavan

LLP, 180 Maiden Lane, New York, New York 10038, Attn.: Kristopher Hansen, Jonathan

Canfield, and Gabriel Sasson; (i) MacAndrews & Forbes Media Group, Inc.; (j) counsel to

MacAndrews & Forbes Media Group, Inc., Skadden, Arps, Slate, Meagher & Flom LLP, Four

Times Square, New York, New York 10036, Attn: Shana Elberg and Mark McDermott;

(k) the United States Attorney’s Office for the Southern District of New York; (l) the Internal

Revenue Service; (m) the United States Securities and Exchange Commission; (n) the

Environmental Protection Agency and all similar state environmental agencies; (o) attorneys


                                                82
19-23774-rdd     Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25           Main Document
                                         Pg 133 of 452


general in the states where the Debtors conduct their business operations; and (p) any party that

has requested notice pursuant to Bankruptcy Rule 2002.

       50.     Final Hearing. The Final Hearing shall take place on October 24, 2019, at

10:00 a.m. New York time, and parties shall have until October 21, 2019 at 5:00 p.m. New York

time, to file an objection if necessary and serve such objection on the parties set forth in

paragraph 49. Any objections by creditors or any other party-in-interest to the DIP Motion or

any of the provisions of this Interim Order shall be deemed waived unless filed and received in

accordance with the foregoing on or before the close of business on such date. In the event the

Court modifies any of the provisions of this Interim Order or other documents following the

Final Hearing, such modifications shall not affect the rights and priorities of the DIP Agent and

the DIP Lenders pursuant to this Interim Order with respect to the DIP Collateral and any portion

of the DIP Facility that arises, or is incurred or is advanced prior to such modifications (or

otherwise arising prior to such modifications), and this Interim Order shall remain in full force

and effect except as specifically modified pursuant to the Final Hearing.

       51.     Nunc Pro Tunc Effect of this Interim Order. This Interim Order shall take

effect and be enforceable nunc pro tunc to the Petition Date immediately upon execution thereof.

Notwithstanding Bankruptcy Rules 4001(a)(3), 6004(h), 6006(d) and 7062 or any other

Bankruptcy Rule, or Rule 62(a) of the Federal Rules of Civil Procedure, this Interim Order shall

be immediately effective and enforceable upon its entry and there shall be no stay of execution or

effectiveness of this Interim Order.

       52.     Submission of Jurisdiction. The non-Debtor DIP Loan Parties hereby submit

themselves to the jurisdiction of the Court to resolve any and all disputes regarding the DIP Loan

Documents and this Interim Order, and agree to be bound by this Court’s decisions with regard

                                                83
19-23774-rdd     Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25          Main Document
                                         Pg 134 of 452


to any such disputes or orders. The DIP Loan Parties are hereby authorized to grant liens and

claims to the DIP Secured Parties and the Prepetition Secured Parties, which liens and claims

(subject to paragraph 31 shall not be subject to any claim or cause of action, defense,

subordination (whether equitable, contractual or otherwise), set off, recoupment, disallowance,

disgorgement, recharacterization, impairment or any other challenge of any kind or nature

whatsoever. To the extent permitted by applicable law, the Debtors shall cause any controlled

non-Debtor affiliates not to take any actions seeking to avoid any transfers made, or obligations

incurred, in furtherance of the transactions contemplated by the DIP Loan Documents.

       53.     Retention of Jurisdiction. The Court shall retain jurisdiction to hear, determine

and, if applicable, enforce the terms of, any and all matters arising from or related to the

DIP Facility and/or this Interim Order.

Dated: _______________ [●], 2019
       White Plains, New York

                                            _________________________________________
                                            THE HONORABLE ROBERT D. DRAIN
                                            UNITED STATES BANKRUPTCY JUDGE




                                               84
               19-23774-rdd   Doc 19      Filed 10/04/19 Entered 10/04/19 04:37:25      Main Document
                                                       Pg 135 of 452


                                                       Annex A


                ABL Priority Collateral                                         Term Priority Collateral

1. ABL Adequate Protection Liens                                 1. DIP Liens

2. Prepetition ABL Loan Liens                                    2. Term Loan Adequate Protection Liens held by Senior
                                                                    Priming Term Loan Secured Parties

3. DIP Liens                                                     3. Term Loan Adequate Protection Liens held by Priming
                                                                    Term Loan Secured Parties

4. Term Loan Adequate Protection Liens held by Senior            4. Term Loan Adequate Protection Liens held by Junior
   Priming Term Loan Secured Parties                                Term Loan Secured Parties

5. Term Loan Adequate Protection Liens held by Priming           5. Prepetition Term Loan Liens
   Term Loan Secured Parties

6. Term Loan Adequate Protection Liens held by Junior            6. ABL Adequate Protection Liens
   Term Loan Secured Parties

7. Prepetition Term Loan Liens                                   7. Prepetition ABL Loan Liens
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25   Main Document
                                     Pg 136 of 452


                                     Annex B

                                   Initial Budget
CONFIDENTIAL
                                                                     19-23774-rdd                      Doc 19               Filed 10/04/19 Entered 10/04/19 04:37:25                                                                 Main Document                                    DRAFT ‐ SUBJECT TO SUBSTANTIAL REVISION
                                                                                                                                         Pg 137 of 452

Deluxe Entertainment Services Group
Illustrative DIP Budget
Dollars USD (in thousands)
                                                                  Week of Forecast                                                         1            2            3              4            5           6            7           8            9          10            11          12           13          14        TOTAL
                                                                    Week Ending       9/6          9/13         9/20        9/27         10/4         10/11        10/18          10/25        11/1        11/8         11/15       11/22        11/29       12/6         12/13       12/20        12/27       12/31
                                                                                     Actual       Actual       Actual      Actual       Forecast     Forecast     Forecast       Forecast     Forecast    Forecast     Forecast    Forecast     Forecast    Forecast     Forecast    Forecast     Forecast    Forecast     Forecast
                                                                                                                                                     Illustrative Restructuring Period
                               TOTAL US RECEIPTS                                       6,987        5,776        8,461      12,799         8,965         7,277        7,277        12,277       18,712       9,548       10,048      18,548       18,713      12,341       13,841      18,841       14,841       9,530      180,760
                               Salaries Wages & Benefits                                (989)      (11,847)       (930)    (12,425)         (937)      (11,736)      (1,065)      (10,249)      (2,565)     (9,906)      (1,865)    (13,016)      (2,565)     (9,795)      (1,865)     (9,896)      (2,565)     (9,655)     (87,680)
                                    Payroll                                             (178)      (10,880)       (138)    (10,866)         (140)      (10,631)        (165)        (9,944)       (165)     (9,601)        (165)    (12,711)        (165)     (9,490)        (165)     (9,591)        (165)     (9,350)     (72,447)
       Payroll




                                    Severance                                              -          (248)          -         (256)           -          (300)           -           (300)          -        (300)           -        (300)           -        (300)           -        (300)           -        (300)       (2,100)
                                    401K                                                (812)            -        (792)          (4)        (797)           (5)        (900)            (5)       (900)          (5)       (900)         (5)        (900)          (5)       (900)          (5)       (900)          (5)      (6,232)
                                    Benefits                                               -          (719)          -       (1,298)           -          (800)           -              -      (1,500)           -        (800)          -       (1,500)           -        (800)           -      (1,500)           -       (6,900)
                               Freelancers                                               (492)        (117)      (1,283)      (870)          (806)        (650)      (1,150)       (1,450)        (650)       (650)        (650)     (1,950)        (650)       (650)        (650)     (1,950)        (650)       (650)     (13,156)
                               Facilities                                              (2,676)        (484)        (165)         -         (1,129)      (1,961)        (152)            -          (30)     (3,075)        (170)        (40)           -      (3,005)        (270)        (40)           -           -       (9,871)
       Other Operating Costs




                               Credit Card                                                  -            -       (2,620)         -              -            -       (1,934)            -            -           -            -      (2,159)           -           -            -      (2,200)           -           -       (6,293)
                               Capital Expenditures                                      (389)        (356)        (688)         -         (1,024)      (1,296)      (1,204)         (318)      (1,051)       (900)        (337)       (645)        (200)       (470)        (698)       (645)        (100)       (100)      (8,987)
                               Rebates                                                      -            -            -          -           (625)           -            -             -         (625)          -            -           -            -           -            -           -            -           -       (1,250)
                               Ordinary Course Professionals                              (34)         (65)         (25)        (1)           (60)         (50)         (50)          (50)         (50)       (150)        (150)       (150)        (145)       (150)        (150)       (150)        (150)       (150)      (1,605)
                               Other Vendors                                           (1,356)      (1,330)      (2,290)      (456)        (8,186)      (2,826)        (961)          892       (3,146)     (2,260)      (2,000)     (2,600)      (3,902)     (1,900)      (3,085)     (2,600)      (1,854)     (1,100)     (35,528)
                               Insurance                                                  (89)           -            -          -           (156)        (119)           -          (151)        (156)          -            -           -          (67)        (89)           -           -            -         (67)        (806)
                               Taxes                                                     (888)           -          (87)         -              -            -          (49)          (34)        (200)          -          (30)        (34)           -           -          (30)        (59)           -        (155)        (591)

                               TOTAL US OPERATING DISBURSEMENTS                       (6,913)      (14,199)     (8,089)     (13,751)      (12,924)     (18,638)      (6,564)      (11,360)      (8,473)    (16,941)      (5,202)    (20,594)      (7,529)    (16,059)      (6,748)    (17,540)      (5,319)    (11,877)    (165,767)

                               UK                                                           -            -       (1,000)          -             -            -       (2,000)            -            -           -            -      (2,000)           -           -            -      (2,000)           -           -       (6,000)
   Funding




                               Canada                                                  (3,417)       5,930            -           -             -       (2,250)        (765)       (2,125)      (1,515)     (2,550)        (915)     (2,240)        (765)     (3,600)        (765)     (2,615)        (765)       (125)     (20,995)
    Inter'tl




                               Australia                                                    -            -            -       2,700             -            -       (1,100)       (1,500)       1,000        (450)        (550)     (1,500)         750           -          370       1,100       (1,500)          -       (3,380)
                               India                                                        -       (1,200)        (500)     (2,000)         (700)        (750)        (250)         (600)      (2,600)       (500)        (750)       (400)      (3,900)       (200)      (1,400)       (100)      (2,300)          -      (14,450)

                               TOTAL INTERNATIONAL FUNDING                            (3,417)       4,730       (1,500)        700          (700)       (3,000)      (4,115)       (4,225)      (3,115)     (3,500)      (2,215)     (6,140)      (3,915)     (3,800)      (1,795)     (3,615)      (4,565)       (125)     (44,825)
                               OPERATING CASH FLOW                                    (3,343)      (3,693)       (1,128)      (252)        (4,659)     (14,361)      (3,402)       (3,308)       7,124     (10,893)       2,631      (8,186)       7,268      (7,517)       5,299      (2,314)       4,958      (2,472)     (29,833)
                               ABL Interest/Fees                                              -            -         -              -      (1,261)           -               -           -        (350)           -           -            -           -            -           -            -           -        (800)      (2,411)
   North America Debt




                               DDTL Interest/Fees                                             -            -      (840)             -         (34)           -               -           -      (1,789)           -           -            -           -            -           -            -           -           -       (1,823)
                               Super Priming Term Loan Repayment                                                                                                                                                                                                                                                            (10,877)
         Service




                                                                                              -            -         -              -     (10,877)           -               -           -           -            -           -            -           -            -           -            -           -           -
                               DIP Interest/Fees                                              -            -         -              -     (11,500)           -               -           -        (510)           -           -            -           -            -           -            -           -           -      (12,010)
                               New Exit 1L Term Loan Cash Interest                            -            -         -              -           -            -               -           -           -            -           -            -           -            -           -            -           -      (1,581)      (1,581)
                               New Exit 2L Term Loan Cash Interest                            -            -         -              -           -            -               -           -           -            -           -            -           -            -           -            -           -      (1,238)      (1,238)
                               TOTAL US DEBT SERVICE                                          -            -      (840)             -    (23,672)            -               -           -      (2,650)           -           -            -           -            -           -            -           -      (3,619)     (29,942)
                               Professional Fees                                        (401)        (862)       (3,795)     (1,226)       (4,756)      (1,647)      (1,450)       (1,398)      (7,004)       (373)        (150)       (150)        (150)        (26)           -            -           -           -      (17,103)
Disbursem
Operating
  Non-




                               Utility Deposit                                             -            -             -           -          (500)           -            -             -            -         500            -           -            -           -            -            -           -           -            -
   ents




                               Transaction Related Expenses                             (187)           -         2,914           -             -            -            -             -       (4,580)          -            -           -            -           -            -            -           -      (4,580)      (9,161)
                               TOTAL NON-OPERATING DISBURSEMENTS                        (588)        (862)        (882)     (1,226)        (5,256)      (1,647)      (1,450)       (1,398)     (11,584)        127         (150)       (150)        (150)        (26)           -            -           -      (4,580)     (26,264)
                               NET CASH FLOW                                          (3,931)      (4,554)      (2,850)     (1,478)      (33,587)      (16,007)      (4,852)       (4,706)      (7,110)    (10,766)       2,481      (8,336)       7,118      (7,543)       5,299      (2,314)       4,958     (10,672)     (86,038)
                               ABL Line                                                      -          -            -              -          -             -               -           -     (22,350)           -           -            -           -            -           -            -           -            -     (22,350)
                               Cash Collateralization                                        -          -            -              -          -        (6,808)              -           -           -            -           -            -           -            -           -            -           -            -      (6,808)
       Funding




                               DDTL Draw                                                    16      4,876        9,986              -          -             -               -           -           -            -           -            -           -            -           -            -           -            -           -
                               DIP Draw                                                      -          -            -              -     55,000             -               -           -           -            -           -            -           -            -           -            -           -            -      55,000
                               Exit Financing                                                -          -            -              -          -             -               -           -      60,000            -           -            -           -            -           -            -           -            -      60,000
                               TOTAL LOC DRAWS/(REPAYMENTS)                                 16      4,876        9,986              -     55,000        (6,808)              -           -      37,650            -           -            -           -            -           -            -           -            -      85,842
                               US Opening Cash Balance                                11,332        7,416        7,738      14,874        13,396        34,808       11,993         7,141        2,435      32,975       22,209      24,690       16,354      23,472       15,929      21,228       18,914      23,872       13,396
                                   Total Cash Flow                                    (3,916)         322        7,136       (1,478)      21,413       (22,815)      (4,852)       (4,706)      30,540     (10,766)       2,481       (8,336)      7,118       (7,543)      5,299      (2,314)       4,958     (10,672)        (196)
                               US Ending Cash Balance                                  7,416        7,738       14,874      13,396        34,808        11,993        7,141         2,435       32,975      22,209       24,690      16,354       23,472      15,929       21,228      18,914       23,872      13,200       13,200
                                    Illustrative Float                                                                                     (1,000)      (1,000)      (1,000)       (1,000)      (1,000)     (1,000)      (1,000)     (1,000)      (1,000)     (1,000)      (1,000)     (1,000)      (1,000)     (1,000)      (1,000)
                               Illustrative US Ending Liquidity                        7,416        7,738       14,874      13,396        33,808        10,993        6,141         1,435       31,975      21,209       23,690      15,354       22,472      14,929       20,228      17,914       22,872      12,200       12,200



                                                                                                                                                                  Page 1 of 1
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25   Main Document
                                     Pg 138 of 452


                                     Exhibit B

                               DIP Credit Agreement
19-23774-rdd    Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25 Main Document
                                      Pg 139 of 452
                                   FIRST INTERIM ORDER FILING VERSION 10-4-2019




                  SENIOR SECURED SUPER-PRIORITY PRIMING

                 DEBTOR-IN-POSSESSION CREDIT AGREEMENT

                                       among

                DELUXE ENTERTAINMENT SERVICES GROUP INC.,
                              as the Borrower,

                               DX HOLDINGS LLC,
                                   as Holdings,

                The Several Lenders from Time to Time Parties Hereto,

                               CREDIT SUISSE AG,
                    as Administrative Agent and Collateral Agent,

                     ______________________________________



                            Dated as of October [●], 2019




NY 77805691v5
19-23774-rdd       Doc 19          Filed 10/04/19 Entered 10/04/19 04:37:25                                      Main Document
                                                Pg 140 of 452


                                              TABLE OF CONTENTS

                                                                                                                                   Page

ARTICLE 1.          DEFINITIONS ....................................................................................................1

        1.1     Defined Terms .........................................................................................................1
        1.2     Other Definitional Provisions ................................................................................32
        1.3     Exchange Rates; Currency Equivalents .................................................................33
        1.4     Covenants ...............................................................................................................33
        1.5     Divisions ................................................................................................................34

ARTICLE 2.          AMOUNT AND TERMS OF COMMITMENTS ............................................34

        2.1     Loans ......................................................................................................................34
        2.2     Procedure for Loan Borrowing ..............................................................................34
        2.3     [Reserved] ..............................................................................................................35
        2.4     [Reserved] ..............................................................................................................35
        2.5     [Reserved] ..............................................................................................................35
        2.6     [Reserved] ..............................................................................................................35
        2.7     Defaulting Lenders.................................................................................................35
        2.8     Interest; Register; Repayment of Loans .................................................................36
        2.9     Loan Commitment Payments, etc ..........................................................................37
        2.10    Termination or Reduction of Loan Commitments .................................................37
        2.11    Optional Prepayments ............................................................................................37
        2.12    Mandatory Prepayments ........................................................................................37
        2.13    Conversion and Continuation Options ...................................................................39
        2.14    Maximum Number of Eurocurrency Loans ...........................................................40
        2.15    Interest Rates and Payment Dates ..........................................................................40
        2.16    Computation of Interest and Other Payments ........................................................40
        2.17    Inability to Determine Interest Rate .......................................................................41
        2.18    Pro Rata Treatment and Payments .........................................................................42
        2.19    Requirements of Law .............................................................................................43
        2.20    Taxes ......................................................................................................................45
        2.21    Indemnity ...............................................................................................................48
        2.22    Illegality .................................................................................................................49
        2.23    Change of Lending Office .....................................................................................49
        2.24    Replacement of Lenders ........................................................................................49

ARTICLE 3.          [RESERVED] ...................................................................................................51

ARTICLE 4.          REPRESENTATIONS AND WARRANTIES .................................................51

        4.1     Financial Condition................................................................................................51
        4.2     No Change .............................................................................................................51
        4.3     Existence; Compliance with Law ..........................................................................51
        4.4     Corporate Power; Authorization; Enforceable Obligations ...................................52
        4.5     No Legal Bar ..........................................................................................................53

                                                                   i
NY 77805691v5
19-23774-rdd       Doc 19          Filed 10/04/19 Entered 10/04/19 04:37:25                                      Main Document
                                                Pg 141 of 452


        4.6     No Material Litigation ...........................................................................................53
        4.7     No Default ..............................................................................................................53
        4.8     Ownership of Property; Liens ................................................................................53
        4.9     Intellectual Property ...............................................................................................53
        4.10    Taxes ......................................................................................................................54
        4.11    Federal Regulations ...............................................................................................54
        4.12    ERISA . ..................................................................................................................54
        4.13    Investment Company Act ......................................................................................55
        4.14    Subsidiaries ............................................................................................................55
        4.15    Environmental Matters...........................................................................................55
        4.16    Accuracy of Information, etc .................................................................................55
        4.17    Security Documents ...............................................................................................56
        4.18    [Reserved] ..............................................................................................................58
        4.19    Anti-Terrorism .......................................................................................................58
        4.20    Use of Proceeds......................................................................................................58
        4.21    Labor Matters .........................................................................................................58
        4.22    Budget ....................................................................................................................59
        4.23    OFAC .....................................................................................................................59
        4.24    FCPA......................................................................................................................59
        4.25    Centre of Main Interests.........................................................................................59
        4.26    Initial Budget .........................................................................................................59
        4.27    Orders .....................................................................................................................59
        4.28    Bankruptcy Matters ................................................................................................60

ARTICLE 5.          CONDITIONS PRECEDENT ..........................................................................60

        5.1     Conditions to Closing Date and Initial Loans ........................................................60
        5.2     Conditions to Each Borrowing...............................................................................62

ARTICLE 6.          AFFIRMATIVE COVENANTS.......................................................................63

        6.1     Financial Statements ..............................................................................................64
        6.2     Certificates; Other Information ..............................................................................65
        6.3     Payment of Taxes ...................................................................................................66
        6.4     Conduct of Business and Maintenance of Existence, etc ......................................66
        6.5     Maintenance of Property; Insurance ......................................................................66
        6.6     Inspection of Property; Books and Records; Discussions .....................................67
        6.7     Notices ...................................................................................................................68
        6.8     Additional Collateral, etc .......................................................................................68
        6.9     Use of Proceeds......................................................................................................74
        6.10    Post Closing Date...................................................................................................74
        6.11    Credit Ratings ........................................................................................................75
        6.12    Line of Business .....................................................................................................75
        6.13    Changes in Jurisdictions of Organization; Name...................................................75
        6.14    Mafco Line of Credit .............................................................................................75
        6.15    Additional Chapter 11 Reporting ...........................................................................75
        6.16    Restructuring Obligations ......................................................................................76

                                                                  ii
NY 77805691v5
19-23774-rdd       Doc 19          Filed 10/04/19 Entered 10/04/19 04:37:25                                       Main Document
                                                Pg 142 of 452


        6.17    UK Pensions...........................................................................................................76
        6.18    Lender Meetings .................................................... Error! Bookmark not defined.
        6.19    Centre of Main Interests.........................................................................................76
        6.20    People with Significant Control Regime ...............................................................76
        6.21    Sale Process ........................................................... Error! Bookmark not defined.

ARTICLE 7.          NEGATIVE COVENANTS .............................................................................77

        7.1     Financial Covenants ...............................................................................................77
        7.2     Indebtedness ...........................................................................................................77
        7.3     Liens .......................................................................................................................81
        7.4     Fundamental Changes ............................................................................................84
        7.5     Dispositions of Property ........................................................................................84
        7.6     Restricted Payments ...............................................................................................86
        7.7     Investments ............................................................................................................88
        7.8     Prepayments, Etc....................................................................................................90
        7.9     Transactions with Affiliates ...................................................................................91
        7.10    Sales and Leasebacks .............................................................................................91
        7.11    Changes in Fiscal Periods ......................................................................................92
        7.12    Negative Pledge Clauses ........................................................................................92
        7.13    Clauses Restricting Subsidiary Distributions.........................................................94
        7.14    Limitation on Hedge Agreements ..........................................................................95
        7.15    Capital Expenditures ..............................................................................................95
        7.16    Business of Holdings .............................................................................................95
        7.17    Chapter 11 Cases....................................................................................................96
        7.18    Milestones ..............................................................................................................96

ARTICLE 8.          EVENTS OF DEFAULT ..................................................................................96

        8.1     Events of Default ...................................................................................................96
        8.2     Specified Event of Default ...................................................................................103
        8.3     Bankruptcy Code and Other Remedies ................................................................103

ARTICLE 9.          THE AGENTS ................................................................................................106

        9.1     Appointment ........................................................................................................106
        9.2     Delegation of Duties ............................................................................................106
        9.3     Exculpatory Provisions ........................................................................................106
        9.4     Reliance by the Agents ........................................................................................107
        9.5     Notice of Default..................................................................................................107
        9.6     Non-Reliance on Agents and Other Lenders .......................................................107
        9.7     Indemnification ....................................................................................................108
        9.8     Agent in Its Individual Capacity ..........................................................................108
        9.9     Successor Agents .................................................................................................108
        9.10    Authorization to Release Liens and Guarantees ..................................................109
        9.11    Agents May File Proofs of Claim ........................................................................110
        9.12    [Reserved] ............................................................................................................110


                                                                  iii
NY 77805691v5
19-23774-rdd       Doc 19          Filed 10/04/19 Entered 10/04/19 04:37:25                                    Main Document
                                                Pg 143 of 452


        9.13    [Reserved] ............................................................................................................110
        9.14    [Reserved] ............................................................................................................110
        9.15    [Reserved] ............................................................................................................110
        9.16    Appointment of the Collateral Agent as UK Security Trustee ............................110

ARTICLE 10.         MISCELLANEOUS .......................................................................................113

        10.1    Amendments and Waivers ...................................................................................113
        10.2    Notices; Electronic Communications ..................................................................116
        10.3    No Waiver; Cumulative Remedies ......................................................................118
        10.4    Survival ................................................................................................................119
        10.5    Payment of Expenses; Indemnification ...............................................................119
        10.6    Successors and Assigns; Participations and Assignments ...................................121
        10.7    Adjustments; Set off ............................................................................................125
        10.8    Counterparts .........................................................................................................126
        10.9    Severability ..........................................................................................................126
        10.10   Integration ............................................................................................................126
        10.11   GOVERNING LAW ............................................................................................126
        10.12   Submission to Jurisdiction; Waivers ....................................................................126
        10.13   Acknowledgments................................................................................................127
        10.14   Confidentiality .....................................................................................................128
        10.15   Release of Collateral and Guarantee Obligations; Subordination of Liens .........130
        10.16   Accounting Changes ............................................................................................131
        10.17   WAIVERS OF JURY TRIAL .............................................................................132
        10.18   USA PATRIOT ACT and UK “Know Your Customer” Checks ........................132
        10.19   Interest Rate Limitation .......................................................................................132
        10.20   Payments Set Aside..............................................................................................133
        10.21   Electronic Execution of Assignments and Certain Other Documents .................133
        10.22   Acknowledgement and Consent to Bail-In of EEA Financial Institutions ..........133
        10.23   Judgment Currency ..............................................................................................135




                                                                 iv
NY 77805691v5
19-23774-rdd      Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25        Main Document
                                          Pg 144 of 452



SCHEDULES:

1.1                      Loan Commitments
4.3                      Existence; Compliance with Law
4.4                      Consents, Authorizations, Filings and Notices
4.6                      Litigation
4.8A                     Excepted Property
4.8B                     Owned Real Property
4.14                     Subsidiaries
4.17                     UCC Filing Jurisdictions
6.10                     Post Closing Date Matters
7.7                      Existing Investments
7.12                     Existing Negative Pledge Clauses
7.13                     Clauses Restricting Subsidiary Distributions
7.18                     Milestones

EXHIBITS:

A           [Reserved]
B           Form of Compliance Certificate
C           [Reserved]
D           Form of Assignment and Assumption
E           [Reserved]
F-1         Form of Exemption Certificate for Non-US Lenders That Are Not Partnerships
F-2         Form of Exemption Certificate for Non-US Participants That Are Not Partnerships
F-3         Form of Exemption Certificate for Non-US Participants That Are Partnerships
F-4         Form of Exemption Certificate for Non-US Lenders That Are Partnerships
G           [Reserved]
H           Form of Joinder Agreement
I           [Reserved]
J           Form of Note

ANNEXES:

A           Initial Budget




                                                 v
NY 77805691v5
19-23774-rdd     Doc 19    Filed 10/04/19 Entered 10/04/19 04:37:25            Main Document
                                        Pg 145 of 452



                SENIOR      SECURED         SUPER-PRIORITY           PRIMING        DEBTOR-IN-
POSSESSION CREDIT AGREEMENT, dated as of October [●], 2019, among DELUXE
ENTERTAINMENT SERVICES GROUP INC., a Delaware corporation (the “Borrower”) and a
debtor and a debtor-in-possession in the Chapter 11 Cases, DX HOLDINGS LLC, a Delaware
limited liability company (“Holdings”), as a debtor and a debtor-in-possession in the Chapter 11
Cases, the several banks and other financial institutions or entities from time to time parties to
this Agreement (the “Lenders”) and CREDIT SUISSE AG, as Administrative Agent and
Collateral Agent.

                                          RECITALS

                WHEREAS, each of the Borrower, Holdings, Bobco Productions, LLC,
DELUXE 3D LLC, Deluxe Creative Services Inc. (F/K/A Deluxe Media Creative Services Inc.),
Deluxe (Delaware) Canada Holdings Corporation, Deluxe Digital Cinema Inc., Deluxe Digital
Distribution Inc., Deluxe Encore Inc., Deluxe Government Solutions LLC, Deluxe India
Holdings 1 LLC, Deluxe India Holdings 2 LLC, Deluxe Laboratories LLC, Deluxe Media Inc.
(F/K/A Deluxe Digital Studios, Inc.), Deluxe Media Management Inc., Deluxe Shared Services
Inc., Deluxe One LLC (F/K/A Deluxe Mediusone LLC), Global Digital Media Xchange LLC,
MediaRecall LLC, SFERA Labs, LLC, SFERA Studios LLC, Softitler Net, Inc., TS Interest
Holdco 1 LLC, TS Interest Holdco 2 LLC, TS GP 2 LLC, TS US LLC and Company 3 LLC
(collectively, the “Chapter 11 Debtors” and each, a “Chapter 11 Debtor”) filed voluntary
petitions for relief (collectively, the “Chapter 11 Cases”) under chapter 11 of title 11 of the
United States Bankruptcy Code (the “Bankruptcy Code”) in the United States Bankruptcy Court
for the Southern District of New York, White Plains Division (the “Bankruptcy Court”);

              WHEREAS, each Chapter 11 Debtor is continuing in the possession of its assets
and continuing to operate its business and manage its properties as a debtor and a debtor-in-
possession pursuant to Sections 1107(a) and 1108 of the Bankruptcy Code;

               WHEREAS, the Borrower has asked the Lenders to provide the Borrower with a
senior secured super-priority priming term loan facility in an aggregate principal amount of up to
$115,000,000, and the Lenders are willing to do so, subject to the terms and conditions set forth
in this Agreement and the Orders; and

                WHEREAS, the Obligations of the Borrower are guaranteed by the Guarantors
and, subject to the Carve-Out, secured by Liens on the Collateral, in each case, as set forth in,
and subject to, the Loan Documents and the Orders.

              NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereto hereby covenant and agree as follows:

                                 ARTICLE 1. DEFINITIONS

               1.1     Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.



NY 77805691v5
19-23774-rdd     Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25           Main Document
                                         Pg 146 of 452


              “2017 Mafco Broadcast Services Loan”: an unsecured loan in an aggregate
principal amount of $7,000,000 from MacAndrews & Forbes Media Group, Inc., as lender, to
Deluxe Broadcast Services Limited d/b/a Media Cloud.

              “2018 Mafco Line of Credit Agreement”: the Amended and Restated Line of
Credit Agreement dated as of April 16, 2018, as amended, between the Borrower and
MacAndrews & Forbes Media Group, Inc., as lender, under which $47,750,000 in aggregate
principal amount is outstanding as of the Closing Date.

              “2018 Mafco Loan”: an unsecured loan in an aggregate principal amount of
$50,000,000 from MacAndrews & Forbes Media Group, Inc., as lender, to the Borrower.

              “2019 Mafco Note”: the Senior Secured Promissory Note, dated as of July 18,
2019, by Deluxe One LLC, a Delaware limited liability company, in favor of MacAndrew &
Forbes Media Group, Inc., a Delaware corporation, as amended, restated, supplemented, waived
or otherwise modified from time to time.

              “ABL Designated Banking Services Obligations”: as defined in the Prepetition
ABL Intercreditor Agreement.

               “ABL Designated Swap Obligations”:           as defined in the Prepetition ABL
Intercreditor Agreement.

                “ABR”: for any day, a rate per annum equal to the highest of (a) the Prime Rate
in effect for such day (b) the Federal Funds Effective Rate in effect on such day plus ½ of 1%
and (c) the Eurocurrency Rate for a one-month interest period beginning on such day (or if such
day is not a Business Day, on the immediately preceding Business Day) plus 1%; provided that,
for the avoidance of doubt, the Eurocurrency Rate for any day shall be based on the rate
appearing on the Screen on such day at approximately 11 A.M., London time, as the
Eurocurrency Rate for deposits denominated with a one-month interest period. Any change in
the ABR due to a change in the Prime Rate, the Federal Funds Effective Rate or the
Eurocurrency Rate shall be effective on the effective date of such change in the Prime Rate, the
Federal Funds Effective Rate or the Eurocurrency Rate, as the case may be; provided, further,
that the ABR shall not be less than 2.50%.

                “ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.

                “Accounting Changes”: as defined in Section 10.16.

               “Administrative Agent”: Credit Suisse AG, as the administrative agent for the
Lenders under this Agreement and the other Loan Documents, together with any of its successors
and permitted assigns in such capacity in accordance with Section 9.9.

                “Affiliate”: as to any Person, any other Person that, directly or indirectly, is in
control of, is controlled by, or is under common control with, such Person. For purposes of this
definition, “control” of a Person means the power, directly or indirectly, to direct or cause the


                                                2
NY 77805691v5
19-23774-rdd     Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25          Main Document
                                         Pg 147 of 452


direction of the management and policies of such Person, in either case whether by contract or
otherwise.

              “Agents”: the collective reference to the Collateral Agent and the Administrative
Agent[, and solely for purposes of Sections 10.13 and 10.14 and the definitions of Obligations,
the Lead Arranger].

               “Aggregate Exposure”: with respect to any Lender at any time, an amount equal
to the sum of (i) the aggregate then unpaid principal amount of such Lender’s Loans and (ii) the
aggregate amount of such Lender’s undrawn Loan Commitments.

               “Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such time to the total
Aggregate Exposures of all Lenders at such time.

                “Agreed Purposes”: as defined in Section 10.14.

             “Agreement”: this Senior Secured Super-Priority Priming Debtor-In-Possession
Credit Agreement, as amended, supplemented, waived or otherwise modified from time to time.

                “Agreement Currency”: as defined in Section 10.23.

               “Applicable Margin”: for any day, 6.50% with respect to ABR Loans and 7.50%
with respect to Eurocurrency Loans.

               “Approved Budget”: means the Initial Budget, until supplemented by a Budget
that has been approved by the Required DIP Lenders in their sole discretion.

                “Approved Fund”: as defined in Section 10.6(b).

               “Asset Sale”: any Disposition of Property or series of related Dispositions of
Property by Holdings or any of its Restricted Subsidiaries not in the ordinary course of business
(a) under Section 7.5(p) or (b) not otherwise permitted under Section 7.5.

                “Assignee”: as defined in Section 10.6(b).

              “Assignment and Assumption”: an Assignment and Assumption, substantially in
the form of Exhibit D or such other form reasonably acceptable to the Administrative Agent and
the Borrower.

                “Bankruptcy Code”: as defined in the Recitals.

                “Bankruptcy Court”: as defined in the Recitals.

              “Beneficial Ownership Certification”: a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.

                “Beneficial Ownership Regulation”: 31 C.F.R. § 1010.230.


                                                3
NY 77805691v5
19-23774-rdd     Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25           Main Document
                                         Pg 148 of 452


                “Benefited Lender”: as defined in Section 10.7(a).

                “Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

               “Board of Directors”: (a) with respect to a corporation, the board of directors of
the corporation or any committee thereof duly authorized to act on behalf of such board; (b) with
respect to a partnership, the board of directors of the general partner of the partnership, or any
committee thereof duly authorized to act on behalf of such board or the board or committee of
any Person serving a similar function; (c) with respect to a limited liability company, the
managing member or members or any controlling committee of managing members thereof or
any Person or Persons serving a similar function; and (d) with respect to any other Person, the
board or committee of such Person serving a similar function.

                “Borrower”: as defined in the preamble hereto.

                “Borrower Materials”: as defined in Section 10.2(c).

                “Borrowing Request”: as defined in Section 10.2(c).

               “Budget”: a 13-week cash flow forecast (in form and substance consistent with
the Initial Budget and acceptable to the Required DIP Lenders) setting forth all line-item and
cumulative cash receipts and expenditures (including all necessary and required expenses which
the Borrower and its Subsidiaries expect to incur) on a weekly basis for the 13-week period
covered thereby.

                “Budget Covenant”: as defined in Section 7.1(a).

               “Business”: the business activities and operations of the Borrower and/or its
Subsidiaries on the Closing Date.

                “Business Day”: a day (a) other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close and (b) with
respect to notices and determinations in connection with, and payments of principal and interest
on, Eurocurrency Loans, that is also a day for trading by and between banks in Dollar deposits in
the London interbank eurocurrency market.

                “Capital Expenditures”: for any period, (a) the additions to property, plant and
equipment or computer software (including replacements, capitalized repairs and improvements
during such period) which are required to be capitalized under GAAP on a balance sheet of such
Person, other intangible assets and intellectual property and software development expenditures
and other capital expenditures of the Borrower and its consolidated Subsidiaries that are (or
should be) set forth in a consolidated statement of cash flows of the Borrower for such period
prepared in accordance with GAAP and (b) Capital Lease Obligations incurred by the Borrower
and its consolidated Subsidiaries during such period; provided that in any event the term “Capital
Expenditures” shall exclude: (i) [reserved], (ii) [reserved]; (iii) [reserved]; (iv) [reserved];
(v) capital expenditures to the extent they are made with the proceeds of equity contributions
(other than in respect of Disqualified Capital Stock) made to the Borrower after the Closing Date

                                                4
NY 77805691v5
19-23774-rdd     Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25           Main Document
                                         Pg 149 of 452


and applied within five calendar days of such contribution; (vi) capitalized interest in respect of
operating or capital leases; (vii) the book value of any asset owned to the extent such book value
is included as a capital expenditure as a result of reusing or beginning to reuse such asset during
such period without a corresponding expenditure actually having been made in such period; and
(viii) any non-cash amounts reflected as additions to property, plant or equipment on such
Person’s consolidated balance sheet.

                “Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the right to use)
real or personal Property, or a combination thereof, which obligations are required to be
classified and accounted for as capital leases on a balance sheet of such Person under GAAP and,
for the purposes of this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP, provided that for
the purposes of this definition, “GAAP” shall mean generally accepted accounting principles in
the United States as in effect on the Closing Date.

                “Capital Stock”: any and all shares, interests, participations or other equivalents
(however designated) of capital stock of a corporation, and any and all equivalent ownership
interests in a Person (other than a corporation).

                “Carve-Out”: as defined in the Orders.

                “Cash Equivalents”:

               (a)    direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States (or by any agency thereof to the extent such
obligations are backed by the full faith and credit of the United States), in each case maturing
within 18 months from the date of acquisition thereof;

               (b)    certificates of deposit, time deposits and eurodollar time deposits with
maturities of 18 months or less from the date of acquisition, bankers’ acceptances with maturities
not exceeding 18 months and overnight bank deposits, in each case, with any United States
commercial bank having capital and surplus at the date of acquisition thereof in excess of
$250,000,000;

                (c)    repurchase obligations with a term of not more than 30 days for
underlying securities of the types described in clauses (a) and (b) above entered into with any
financial institution meeting the qualifications specified in clause (b) above;

                (d)   commercial paper having a rating of at least A-1 from S&P or P-1 from
Moody’s (or, if at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another rating agency) and maturing within 18 months after the date of
acquisition and Indebtedness and preferred stock issued by Persons with a rating of “A” or
higher from S&P or “A2” or higher from Moody’s with maturities of 18 months or less from the
date of acquisition;

              (e)    readily marketable direct obligations issued by or directly and fully
guaranteed or insured by any state of the United States or any political subdivision thereof

                                                5
NY 77805691v5
19-23774-rdd      Doc 19    Filed 10/04/19 Entered 10/04/19 04:37:25           Main Document
                                         Pg 150 of 452


having one of the two highest rating categories obtainable from either Moody’s or S&P with
maturities of 18 months or less from the date of acquisition;

                (f)     marketable short-term money market and similar securities having a rating
of at least P-1 or A-1 from Moody’s or S&P, respectively (or, if at any time neither Moody’s nor
S&P shall be rating such obligations, an equivalent rating from another rating agency) and in
each case maturing within 18 months after the date of creation or acquisition thereof;

               (g)     investments with average maturities of 12 months or less from the date of
acquisition in money market funds rated AA- (or the equivalent thereof) or better by S&P or Aa3
(or the equivalent thereof) or better by Moody’s;

               (h)     (x) such local currencies in those countries in which the Borrower and its
Restricted Subsidiaries transact business from time to time in the ordinary course of business and
(y) investments of comparable tenor and credit quality to those described in the foregoing clauses
(a) through (f) or otherwise customarily utilized in countries in which the Borrower and its
Restricted Subsidiaries operate for short term cash management purposes; and

               (i)    investments in funds which invest substantially all of their assets in Cash
Equivalents of the kinds described in clauses (a) through (g) of this definition.

                 “Cash Management Obligations”: obligations in respect of any overdraft and
other liabilities arising from treasury, depository and cash management services, credit or debit
card, or any automated clearing house transfers of funds provided to Holdings, the Borrower or
any other Loan Party.

                “Certificated Security”: as defined in the Guarantee and Collateral Agreement.

                “Change of Control”: as defined in Section 8.1(j).

                “Chapter 11 Cases”: as defined in the Recitals.

                “Chapter 11 Debtors”: as defined in the Recitals.

                “Charges”: as defined in Section 10.19.

                “Chattel Paper”: as defined in the Guarantee and Collateral Agreement.

                “Closing Date”: October [], 2019.

               “Code”: the Internal Revenue Code of 1986, as amended from time to time
(unless otherwise indicated).

              “Collateral”: all the “Collateral” as defined in any Security Document and shall
include (without limitation) the Mortgaged Properties.




                                                6
NY 77805691v5
19-23774-rdd     Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25           Main Document
                                         Pg 151 of 452


               “Collateral Agent”: Credit Suisse AG, in its capacity as collateral agent for the
Secured Parties under the Security Documents and any of its successors and permitted assigns in
such capacity in accordance with Section 9.9.

               “Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

              “Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of ERISA or is
part of a group that includes the Borrower and that is treated as a single employer under
Section 414(b), (c), (m) or (o) of the Code.

                “Commonly Controlled Plan”: as defined in Section 4.12(b).

               “Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B or such other form reasonably acceptable to the
Administrative Agent and the Borrower.

                “Confidential Information”: as defined in Section 10.14.

               “Confirmation Order”: the final order entered by the Bankruptcy Court in the
Chapter 11 Cases confirming the Plan of Reorganization pursuant to section 1129 of the
Bankruptcy Code, in form and substance acceptable to the Administrative Agent and the
Required DIP Lenders, which shall be in full force and effect and shall not be reversed, vacated,
stayed, amended, supplemented or otherwise modified or subject to the possibility of appeal, in
each case, without the prior written consent of the Required DIP Lenders.

              “Consolidated Adjusted EBITDA”: the Consolidated Adjusted EBITDA of the
Borrower and its Restricted Subsidiaries calculated in a manner consistent with the Consolidated
Adjusted EBITDA set forth in the business plan that was delivered to the Specified Financial
Advisor on September 1, 2019.

                “Consolidated Total Assets”: at any date, the total assets of the Borrower and its
Restricted Subsidiaries, determined on a consolidated basis in accordance with GAAP, as shown
on the consolidated balance sheet of the Borrower for the most recently completed fiscal quarter
for which financial statements have been delivered pursuant to Section 6.1 or, prior to the first
such delivery, the latest financial statements referred to in Section 4.1.

              “Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any written or recorded agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its Property is bound.

              “Customer Advances”: the advances and inducements paid by the Borrower or
any of the Subsidiaries to any of their customers, whether or not such payments are refundable or
recoupable.

              “Debtor Relief Laws”: the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors, moratorium, rearrangement,

                                                7
NY 77805691v5
19-23774-rdd     Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25            Main Document
                                         Pg 152 of 452


receivership, insolvency, reorganization, administration or similar debtor relief Laws of the
Specified Jurisdictions or other applicable jurisdictions from time to time in effect.

              “Default”: any of the events specified in Section 8.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been satisfied.

                “Defaulting Lender”: subject to Section 2.7, any Lender that (a) has failed to
(i) fund all or any portion of its Loans within two Business Days of the date such Loans were
required to be funded hereunder, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two Business Days of the date when due,
(b) has notified the Borrower or the Administrative Agent in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to that effect with
respect to its funding obligations hereunder, (c) has failed, within seven Business Days after
written request by the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective funding
obligations hereunder (provided that such Lender shall cease to be a Defaulting Lender pursuant
to this clause (c) upon receipt of such written confirmation by the Administrative Agent and the
Borrower), (d) has, or has a direct or indirect parent company that has, (i) become the subject of
a proceeding under any Debtor Relief Law or (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the Federal Deposit
Insurance Corporation or any other state or federal regulatory authority acting in such a capacity;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority, or (e) owns Prepetition Loan Obligations and is not a party to the
Restructuring Support Agreement.

                “Deluxe One”: Deluxe One LLC, a Delaware limited liability company.

                “Deluxe One Assets”: the property and assets of Deluxe One.

               “Designated Acquisition”: the acquisition consummated pursuant to that certain
Asset Purchase Agreement, dated as of August 22, 2019, by and among Company 3 LLC, a
Delaware limited liability company, Autumn Post LLC, a Delaware limited liability company,
PowerHouse VFX, LLC, a Delaware limited liability company and, solely with respect to
Section 11.13 thereof, Deluxe Creative Services Inc., a Delaware corporation, which closed prior
to the Closing Date and was 100% financed from the proceeds of the Priming Term Facility
Loans.

              “Designated Jurisdiction” any country or territory to the extent that the
government of such country or territory itself is the subject of any Sanction.

                “Disclosure Statement”: as defined in Schedule 7.18.

              “Disposition”: with respect to any Property, any sale, sale and leaseback,
assignment, conveyance, transfer or other disposition thereof, in each case, to the extent the same
constitutes a complete sale, sale and leaseback, assignment, conveyance, transfer or other


                                                 8
NY 77805691v5
19-23774-rdd      Doc 19      Filed 10/04/19 Entered 10/04/19 04:37:25            Main Document
                                           Pg 153 of 452


disposition, as applicable.    The terms “Dispose” and “Disposed of” shall have correlative
meanings.

                “Disqualified Capital Stock”: Capital Stock that (a) requires the payment of any
dividends (other than dividends payable solely in shares of Qualified Capital Stock), (b) matures
or is mandatorily redeemable or subject to mandatory repurchase or redemption or repurchase at
the option of the holders thereof (other than solely for Qualified Capital Stock), in each case in
whole or in part and whether upon the occurrence of any event, pursuant to a sinking fund
obligation on a fixed date or otherwise (including as the result of a failure to maintain or achieve
any financial performance standards) or (c) is convertible or exchangeable, automatically or at
the option of any holder thereof, into any Indebtedness, Capital Stock or other assets other than
Qualified Capital Stock, in the case of each of clauses (a), (b) and (c), prior to the date that is 91
days after the date in clause (a) of the definition of “Maturity Date” (other than (i) upon payment
in full of the Obligations (other than indemnification and other contingent obligations for which
no claim has been asserted) or (ii) upon a “change in control”; provided that any payment
required pursuant to this clause (ii) is subject to the prior repayment in full of the Obligations
(other than indemnification and other contingent obligations for which no claim has been
asserted) that are then accrued and payable and the termination of the Loan Commitments);
provided further, however, that if such Capital Stock is issued to any employee or to any plan for
the benefit of employees of Holdings, the Borrower or the Subsidiaries or by any such plan to
such employees, such Capital Stock shall not constitute Disqualified Capital Stock solely
because it may be required to be repurchased by Holdings, the Borrower or a Subsidiary in order
to satisfy applicable statutory or regulatory obligations or as a result of such employee’s
termination, death or disability.

               “Disqualified Institution”: business competitors of the Borrower and its
Subsidiaries and such business competitors’ Affiliates, in each case, identified by Borrower in
writing to the Administrative Agent from time to time. A list of the Disqualified Institutions will
be posted by the Administrative Agent on the Platform and available for inspection by all
Lenders.

                “Dollars” and “$”: dollars in lawful currency of the United States.

               “Domestic Subsidiary”: any direct or indirect Restricted Subsidiary that (i) is
organized under the laws of any jurisdiction within the United States and (ii) is not a direct or
indirect Subsidiary of a Foreign Subsidiary.

                “E&Y”: Ernst & Young LLP.

                “Effective Date”: the effective date of the Plan of Reorganization.

               “Eligible Assignee”: any Person that meets the requirements to be an assignee
under Section 10.6(b) (subject to receipt of such consents, if any, as may be required for the
assignment of the applicable Loan or Loan Commitment to such Person under
Section 10.6(b)(i)).

                “Environmental Laws”: any and all applicable laws, rules, orders, regulations,
statutes, ordinances, codes or decrees (including common law) of any international authority,

                                                  9
NY 77805691v5
19-23774-rdd     Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25              Main Document
                                         Pg 154 of 452


foreign government, the Specified Jurisdictions or any state, provincial, local, municipal or other
governmental authority, regulating, relating to or imposing liability or standards of conduct
concerning protection of the environment, natural resources or human health and safety as it
relates to Releases of Materials of Environmental Concern, as has been, is now, or at any time
hereafter is, in effect.

                “Environmental Liability”: any liability, claim, action, suit, judgment or order
under or relating to any Environmental Law for any damages, injunctive relief, losses, fines,
penalties, fees, expenses (including reasonable fees and expenses of attorneys and consultants) or
costs, whether contingent or otherwise, to the extent arising from or relating to: (a) violation of
any Environmental Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Materials of Environmental Concern, (c) exposure to any Materials of
Environmental Concern, (d) the Release of any Materials of Environmental Concern or (e) any
contract, agreement or other consensual arrangement pursuant to which any Environmental
Liability under clause (a) through (d) above is assumed or imposed.

               “Equity Issuance”: any issuance by Holdings or any Restricted Subsidiary of its
Capital Stock in a public or private offering.

               “ERISA”: the Employee Retirement Income Security Act of 1974, as amended
from time to time.

                “Eurocurrency Base Rate”:

               (a)       for any Interest Period with respect to a Eurocurrency Loan, the rate per
annum equal to (i) the Intercontinental Exchange Benchmark Administration Ltd. LIBOR Rate
or the successor thereto if the Intercontinental Exchange Benchmark Administration Ltd. is no
longer making a LIBOR rate available (“LIBOR”), as published by Reuters (or such other
commercially available source providing quotations of LIBOR as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, for deposits in the relevant
currency (for delivery on the first day of such Interest Period) with a term equivalent to such
Interest Period or, (ii) if such rate is not available at such time for any reason, the rate per annum
determined by the Administrative Agent to be the rate at which deposits in the relevant currency
for delivery on the first day of such Interest Period in same day funds in the approximate amount
of the Eurocurrency Loan being made, continued or converted and with a term equivalent to such
Interest Period would be offered by the Administrative Agent’s London Branch (or other branch
of the Administrative Agent or Affiliate) to major banks in the London or other offshore
interbank market for such currency at their request at approximately 11:00 a.m. (London time)
two Business Days prior to the commencement of such Interest Period; and

               (b)    for any interest calculation with respect to an ABR Loan on any date, the
rate per annum equal to (i) LIBOR, at approximately 11:00 a.m., London time determined on
such date for Dollar deposits being delivered in the London interbank market for a term of one
month commencing that day or (ii) if such published rate is not available at such time for any
reason, the rate per annum determined by the Administrative Agent to be the rate at which
deposits in Dollars for delivery on the date of determination in same day funds in the


                                                 10
NY 77805691v5
19-23774-rdd      Doc 19    Filed 10/04/19 Entered 10/04/19 04:37:25              Main Document
                                         Pg 155 of 452


approximate amount of the ABR Loan being made or maintained and with a term equal to one
month would be offered by the Administrative Agent’s London Branch to major banks in the
London interbank Eurodollar market at their request at the date and time of determination.

              “Eurocurrency Loans”: Loans the rate of interest applicable to which is based
upon the Eurocurrency Rate.

                “Eurocurrency Rate”: with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan, a rate per annum determined for such day in accordance with
the formula below; provided, that the Eurocurrency Rate shall, in no event, be less than 1.00%.

                                      Eurocurrency Base Rate
                            1.00 - Eurocurrency Reserve Requirements

                “Eurocurrency Reserve Requirements”: for any day as applied to a Eurocurrency
Loan, the aggregate (without duplication) of the maximum rates (expressed as a decimal
fraction) of reserve requirements in effect on such day (including basic, supplemental, marginal
and emergency reserves) under any regulations of the Board or other Governmental Authority
having jurisdiction with respect thereto dealing with reserve requirements prescribed for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

              “Event of Default”: any of the events specified in Section 8.1; provided that any
requirement set forth therein for the giving of notice, the lapse of time, or both, has been
satisfied.

                “Exchange Act”: the Securities Exchange Act of 1934, as amended.

                “Excluded Accounts”: as defined in the Guarantee and Collateral Agreement.

                “Excluded Collateral”: as defined in Section 6.8(e).

                 “Excluded Equity Securities”: (i) to the extent applicable law requires that any
Subsidiary issue directors’ qualifying shares, such shares or nominee or other similar shares,
(ii) [reserved], (iii) any Capital Stock of any Subsidiary that is not held directly by a Loan Party,
(iv) [reserved] and (v) any other Capital Stock owned on or acquired after the Closing Date
(other than Capital Stock in a wholly owned Subsidiary) in accordance with this Agreement but
only in the case of this clause (v) if, and to the extent that, and for so long as granting a security
interest or other Liens therein would violate applicable law or regulation (in each case, after
giving effect to Section 9-406(d), 9-407(a) or 9-408 of the Uniform Commercial Code, if and to
the extent applicable and other applicable law) binding on such Capital Stock.

              “Excluded Real Property”: (a) any Real Property of a non-Chapter 11 Debtor that
is subject to a Lien expressly permitted by Section 7.3(g) (securing Indebtedness incurred
pursuant to Section 7.2(c)) (in each case, solely to the extent that the Indebtedness secured by
such Lien would prohibit a Lien on such Real Property to secure the Obligations), (b) any Real
Property with respect to which, in the reasonable judgment of the Administrative Agent (in

                                                 11
NY 77805691v5
19-23774-rdd     Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25             Main Document
                                         Pg 156 of 452


consultation with the Required DIP Lenders), the cost of providing a mortgage on such Real
Property in favor of the Secured Parties under the Security Documents shall be excessive in view
of the benefits to be obtained by the Lenders therefrom, unless a Lien on such Real Property may
be granted pursuant to the Orders and (c) any Real Property to the extent providing a mortgage
on such Real Property would (i) result in adverse tax consequences to Holdings, the Borrower or
any of Holdings’ Subsidiaries as reasonably determined by the Borrower and the Required DIP
Lenders (provided that any such designation of Real Property as Excluded Real Property shall be
subject to the prior written consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed)), (ii) violate any applicable Requirement of Law, (iii) be
prohibited by any applicable Contractual Obligations (other than customary non-assignment
provisions which are ineffective under the Uniform Commercial Code or other applicable law) or
(iv) give any other party (other than a Loan Party or a wholly-owned Subsidiary) to any contract,
agreement, instrument or indenture governing such Real Property the right to terminate its
obligations thereunder (other than customary non-assignment provisions which are ineffective
under the Uniform Commercial Code or other applicable law).

                “Excluded Subsidiary”: any Subsidiary that is (a) an Unrestricted Subsidiary, (b)
an Immaterial Subsidiary, (c) [reserved], (d) a Foreign Subsidiary that is not organized under the
laws of, or incorporated in, a Specified Jurisdiction, (e) [reserved], (f) a Subsidiary that is
prohibited by applicable Requirement of Law from guaranteeing the Facilities, or which would
require governmental (including regulatory) consent, approval, license or authorization to
provide a guarantee unless, such consent, approval, license or authorization has been received,
(g) a Subsidiary that is prohibited from guaranteeing the Facilities by any Contractual Obligation
in existence on the Closing Date (or, in the case of any newly-acquired Subsidiary, in existence
at the time of acquisition thereof but not entered into in contemplation thereof), provided that this
clause (g) shall not be applicable if (1) the other party to such Contractual Obligation is a Loan
Party or a Restricted Subsidiary of Holdings or (2) consent has been obtained to provide such
guarantee or such prohibition is otherwise no longer in effect, (h) a Subsidiary with respect to
which a guarantee by it of the Facilities would result in material adverse tax consequences (other
than any such consequences contemplated by Section 10.15(d), which shall be governed
thereunder) to Holdings, the Borrower or one or more Restricted Subsidiaries, as reasonably
determined by the Borrower, (i) a not-for-profit subsidiary, (j) [reserved], (k) a Subsidiary that is
not wholly owned directly or indirectly by Holdings and/or one or more of its Restricted
Subsidiaries and is expressly prohibited from guaranteeing the Facilities by its organizational
documents, including any applicable equityholder agreement, (l) [reserved], or (m) any other
Subsidiary with respect to which, in the reasonable judgment of the Administrative Agent (with
consent of the Required DIP Lenders), the cost or other consequences of guaranteeing the
Facilities shall be excessive in view of the benefits to be obtained by the Secured Parties
therefrom; provided that (x) if a Subsidiary executes the Guarantee and Collateral Agreement as
a “Guarantor,” then it shall not constitute an “Excluded Subsidiary” (unless released from its
obligations under the Guarantee and Collateral Agreement as a “Guarantor” in accordance with
the terms hereof and thereof) and (y) the Borrower may designate in a prior written notice to the
Administrative Agent and the Lenders that a Subsidiary does not to constitute an “Excluded
Subsidiary”; provided, further that no Chapter 11 Debtor shall be an Excluded Subsidiary.

               “Excluded Taxes”: any of the following Taxes imposed on or with respect to any
Recipient or required to be withheld or deducted from a payment to any Recipient, (i) net income

                                                 12
NY 77805691v5
19-23774-rdd      Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25               Main Document
                                          Pg 157 of 452


Taxes (however denominated), net profits Taxes, franchise Taxes, and branch profits Taxes (and
net worth Taxes and capital Taxes imposed in lieu of net income Taxes), in each case,
(A) imposed as a result of such Recipient being organized under the laws of, or having its
principal office or, if such Recipient is a Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (B) that are Other
Connection Taxes, (ii) if such Recipient is a Lender, any U.S. federal withholding Taxes
(including backup withholding) imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Loan Commitment or this Agreement
pursuant to a law in effect on the date on which (A) such Lender becomes a party to this
Agreement (other than pursuant to an assignment request by the Borrower under Section 2.24) or
(B) such Lender changes its lending office, except in each case to the extent that, pursuant to
Section 2.20, amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (iii) Taxes attributable to such Recipient’s failure to comply with
Section 2.20(d) and (iv) any withholding Taxes imposed under FATCA.

               “Existing Foreign Intercompany Indebtedness”: (i) the revolving promissory note
by Deluxe UK Holdings Limited and Deluxe Two UK Holdings Limited (subsequently
dissolved) in favor of the Borrower, dated as of January 27, 2006, in an aggregate principal
amount not to exceed $154,377,935 at any time outstanding and (ii) the amended and restated
revolving promissory note by Deluxe Toronto Ltd. in favor of the Borrower, dated as of January
3, 2012 in an aggregate principal amount not to exceed $40,987,000 at any time outstanding.

               “Exit First Lien Facility”: that certain term loan facility to be provided either by
(a) the Lenders, and/or (b) third parties acceptable to the Chapter 11 Debtors and the Requisite
Consenting Creditors (each as defined in the Plan of Reorganization), in each case, upon terms
and conditions consistent with those set forth in the Restructuring Support Agreement and
otherwise acceptable to the Requisite Consenting Creditors.

               “Extraordinary Receipts” means receipt by any Loan Party or any of their
respective Subsidiaries of Net Cash Proceeds not in the ordinary course of business, including,
without limitation, (i) foreign, federal, state or local tax refunds, (ii) pension plan reversions, (iii)
judgments, proceeds of settlements or other consideration of any kind in connection with any
cause of action or litigation, (iv) indemnity payments in respect of any purchase and sale
agreement and related documentation and (v) any purchase price adjustment (or similar
payments) received in connection with any purchase and sale agreement and related
documentation.

                “Facility”: the facility under this Agreement providing for the Loans.

               “Fair Market Value”: with respect to any assets, Property (including Capital
Stock) or Investment, the fair market value thereof as determined in good faith by the Borrower.

                “Fair Value”: the amount at which the assets (both tangible and intangible), in
their entirety, of Holdings and its Subsidiaries taken as a whole and after giving effect to the
consummation of the Transactions would change hands between a willing buyer and a willing



                                                   13
NY 77805691v5
19-23774-rdd    Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25           Main Document
                                        Pg 158 of 452


seller, within a commercially reasonable period of time, each having reasonable knowledge of
the relevant facts, with neither being under any compulsion to act.

                “FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or official
interpretations thereof, any agreements entered into pursuant to Section 1471(b)(1) of the Code
and any intergovernmental agreements (together with any law implementing such agreements).

                “Federal Funds Effective Rate”: for any day, the weighted average of the rates on
overnight federal funds transactions with members of the Federal Reserve System, as published
on the next succeeding Business Day by the Federal Reserve Bank of New York, or, if such rate
is not so published for any day that is a Business Day, the average of the quotations for the day
of such transactions received by the Administrative Agent from three federal funds brokers of
recognized standing selected by it.

              “Final Borrowing Amount”: an amount equal to the lesser of (i) $60,000,000 plus
the aggregate amount (if any) of Prepetition Super Priming Obligations outstanding as of the
Final Borrowing Date and (ii) such amount as is approved for borrowing by the Borrower on the
Final Borrowing Date by the Bankruptcy Court in the Final DIP Order.

               “Final Borrowing Date”: the Business Day that is immediately prior to the
Effective Date.

                “Final DIP Order”: the final order entered by the Bankruptcy Court in the
Chapter 11 Cases approving the Loans and the Facility, in form and substance acceptable to the
Administrative Agent and the Required DIP Lenders, which shall be in full force and effect and
shall not be reversed, vacated, stayed, amended, supplemented or otherwise modified or subject
to the possibility of appeal, in each case, without the prior written consent of the Required DIP
Lenders.

               “Foreign Guarantors”: the collective reference to the UK Guarantors and any
other Foreign Subsidiary that may from time to time guarantee all or any part of the Obligations.

             “Foreign Subsidiary”:      any Restricted Subsidiary of Holdings that is not a
Domestic Subsidiary.

               “Funding Office”:       the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the Administrative
Agent as its funding office by written notice to the Borrower and the Lenders.

               “GAAP”: generally accepted accounting principles in the United States as in
effect from time to time.

              “Global Intercompany Note”: an intercompany note in form and substance
reasonably acceptable to the Administrative Agent and the Borrower.



                                               14
NY 77805691v5
19-23774-rdd     Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25             Main Document
                                         Pg 159 of 452


                “Governmental Authority”: any nation or government, any state, province or
other political subdivision thereof and any governmental entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government and, as to any
Lender, any securities exchange and any self-regulatory organization (including the National
Association of Insurance Commissioners and any supra-national bodies such as the European
Union or the European Central Bank).

               “Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement,
dated as of the Closing Date, among Holdings, the Borrower and each Subsidiary Guarantor, as
the same may be amended, supplemented, waived or otherwise modified from time to time.

                 “Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any bank under any
letter of credit) pursuant to which the guaranteeing person has issued a guarantee,
reimbursement, counterindemnity or similar obligation, in either case guaranteeing or by which
such Person becomes contingently liable for any Indebtedness (the “primary obligations”) of any
other third Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of the guaranteeing person, whether or not contingent, (i) to purchase
any such primary obligation or any Property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor or otherwise to maintain the net worth or solvency of the primary
obligor, (iii) to purchase Property, securities or services primarily for the purpose of assuring the
owner of any such primary obligation of the ability of the primary obligor to make payment of
such primary obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, however, that the term Guarantee
Obligation shall not include endorsements of instruments for deposit or collection in the ordinary
course of business and reasonable indemnity obligations in effect on the Closing Date or entered
into in connection with any acquisition or disposition of assets or any Investment permitted
under this Agreement. The amount of any Guarantee Obligation of any guaranteeing Person
shall be deemed to be the lower of (a) an amount equal to the stated or determinable amount of
the primary obligation in respect of which such Guarantee Obligation is made and (b) the
maximum amount for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation and the
maximum amount for which such guaranteeing person may be liable are not stated or
determinable, in which case, the amount of such Guarantee Obligation shall be such
guaranteeing person’s maximum reasonably anticipated liability in respect thereof (assuming
such person is required to perform thereunder) as determined by such Person in good faith.

                “Guarantors”:     the collective reference to Holdings and the Subsidiary
Guarantors.

               “Guaranty”: collectively, the guaranty made by the Guarantors under the
Guarantee and Collateral Agreement in favor of the Secured Parties, together with each other
guaranty delivered pursuant to Section 6.8.




                                                 15
NY 77805691v5
19-23774-rdd     Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25            Main Document
                                         Pg 160 of 452


                “Hedge Agreements”: all agreements with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by reference to, one or
more rates, currencies, commodities, equity or debt instruments or securities, or economic,
financial or pricing indices or measures of economic, financial or pricing risk or value or any
similar transaction or any combination of these transactions, in each case, entered into by
Holdings or any Restricted Subsidiary, provided that no phantom stock, deferred compensation
or similar plan providing for payments only on account of services provided by current or former
directors, officers, employees or consultants of Holdings, the Borrower or any of its Subsidiaries
shall be a Hedge Agreement.

                “Holdings”: as defined in the introductory paragraph of this Agreement.

                “Immaterial Subsidiary”: on any date, any Restricted Subsidiary of the Borrower
(other than a Chapter 11 Debtor) designated as such by the Borrower, but only to the extent that
such Restricted Subsidiary has less than 5% of Consolidated Total Assets and 5% of annual
consolidated revenues of the Borrower and its Restricted Subsidiaries as reflected on the most
recent financial statements delivered pursuant to Section 6.1 prior to such date or, prior to the
first such delivery, the latest financial statements referred to in Section 4.1; provided that at no
time shall all Immaterial Subsidiaries have in the aggregate Consolidated Total Assets or annual
consolidated revenues (as reflected on the most recent financial statements delivered pursuant to
Section 6.1 prior to such time or, prior to the first such delivery, the latest financial statements
referred to in Section 4.1) in excess of 7.5% of Consolidated Total Assets or annual consolidated
revenues, respectively, of the Borrower and its Restricted Subsidiaries.

                 “Indebtedness” of any Person: without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person evidenced by (i) bonds (excluding
surety bonds), debentures, notes or similar instruments, and (ii) surety bonds, (c) all obligations
of such Person for the deferred purchase price of Property or services already received, (d) all
Guarantee Obligations by such Person of Indebtedness of others, (e) all Capital Lease
Obligations of such Person, (f) [reserved], (g) the principal component of all obligations,
contingent or otherwise, of such Person (i) as an account party in respect of letters of credit
(other than any letters of credit, bank guarantees or similar instrument in respect of which a
back-to-back letter of credit has been issued under or permitted by this Agreement) and (ii) in
respect of bankers’ acceptances and (h) all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Disqualified Capital Stock of such
Person or any other Person, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid dividends;
provided that Indebtedness shall not include (A) trade and other payables, accrued expenses and
liabilities and intercompany liabilities arising in the ordinary course of business, (B) prepaid or
deferred revenue arising in the ordinary course of business, (C) purchase price holdbacks arising
in the ordinary course of business in respect of a portion of the purchase price of an asset to
satisfy unperformed obligations of the seller of such asset, (D) earn-out and other contingent
obligations until such obligations become a liability on the balance sheet of such Person in
accordance with GAAP and (E) obligations owing under any Hedge Agreements or in respect of
Cash Management Obligations. The Indebtedness of any Person shall include the Indebtedness
of any partnership in which such Person is a general partner, other than to the extent that the


                                                16
NY 77805691v5
19-23774-rdd      Doc 19    Filed 10/04/19 Entered 10/04/19 04:37:25           Main Document
                                         Pg 161 of 452


instrument or agreement evidencing such Indebtedness expressly limits the liability of such
Person in respect thereof (or provides for reimbursement to such Person).

                “Indebtedness for Borrowed Money”: (a) to the extent the following would be
reflected on a consolidated balance sheet of the Borrower and its Restricted Subsidiaries
prepared in accordance with GAAP, the principal amount of all Indebtedness of the Borrower
and its Restricted Subsidiaries with respect to (i) borrowed money, evidenced by debt securities,
debentures, acceptances, notes or other similar instruments and (ii) Capital Lease Obligations,
(b) reimbursement obligations for letters of credit and financial guarantees (without duplication)
(other than ordinary course of business contingent reimbursement obligations) and (c) Hedge
Agreements. For purposes of determining Material Indebtedness, the “principal amount” of the
obligations of Holdings, the Borrower or any Subsidiary in respect of any Hedge Agreement at
any time shall be the maximum aggregate amount (giving effect to any netting agreements) that
Holdings, the Borrower or such Subsidiary would be required to pay if such Hedge Agreement
were terminated at such time.

                “Indemnified Liabilities”: as defined in Section 10.5.

               “Indemnified Taxes”: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any Obligation of any Loan Party under any
Loan Document and (b) to the extent not otherwise described in the immediately preceding
clause (a), Other Taxes.

                “Indemnitee”: as defined in Section 10.5.

                “Initial Borrowing Amount”: an amount equal to the lesser of (a) $55,000,000;
provided that, to the extent that the Interim DIP Order does not permit all Prepetition Senior
Priming Obligations (including any premiums, including any “make-whole” premiums) to be
repaid, satisfied and discharged in full with proceeds of the Loans on the Closing Date, such
aggregate principal amount shall be reduced by the amount of such Prepetition Senior Priming
Obligations (including any premiums, including any “make-whole” premiums) that are not
permitted to be so repaid, satisfied and discharged on the Closing Date and (b) the amount
approved for borrowing by the Borrower on the Closing Date by the Bankruptcy Court in the
Interim DIP Order.

               “Initial Budget”: a Budget for the 13-week period beginning as of the Monday of
the week immediately prior to the week in which the Closing Date occurs and attached as Annex
A hereto, as the same may be amended, supplemented or modified from time to time with the
prior consent of the Required DIP Lenders.

               “Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

                “Insolvent”: pertaining to a condition of Insolvency.

                “Instrument”: as defined in the Guarantee and Collateral Agreement.



                                                17
NY 77805691v5
19-23774-rdd     Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25             Main Document
                                         Pg 162 of 452


               “Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under the Specified Jurisdictions,
multinational or foreign laws or otherwise, including copyrights, copyright licenses, domain
names, patents, patent licenses, industrial designs, trademarks, trademark licenses, trade names,
technology, know-how and processes, and all rights to sue at law or in equity for any
infringement or other impairment thereof, including the right to receive all proceeds and
damages therefrom.

             “Intercreditor Agreements”: collectively, the Prepetition ABL Intercreditor
Agreement, the Prepetition Term Loan Intercreditor Agreement and the Prepetition Super
Priming Term Loan Intercreditor Agreement.

               “Interest Payment Date”: with respect to any Loan (a) the last Business Day of
each calendar month to occur while such Loan is outstanding and the final maturity date of such
Loan and (b) the date of any repayment or prepayment made in respect of such Loan.

                “Interest Period”: as to any Eurocurrency Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect to such
Eurocurrency Loan and ending one, two, three or six months (or such other period agreed to by
all such Lenders and the Administrative Agent or such period shorter than one month agreed to
by the Administrative Agent) thereafter, as selected by the Borrower in its notice of borrowing or
notice of continuation or conversion, as the case may be, given with respect thereto; and
(b) thereafter, each period commencing on the last day of the next preceding Interest Period
applicable to such Eurocurrency Loan and ending one, two, three or six or (if agreed to by all
Lenders) twelve months (or such other period agreed to by all such Lenders and the
Administrative Agent or such period shorter than one month agreed to by the Administrative
Agent) thereafter, as selected by the Borrower by irrevocable notice to the Administrative Agent
not later than 1:00 P.M., New York City time, on the date that is three Business Days prior to the
last day of the then current Interest Period with respect thereto; provided that all of the foregoing
provisions relating to Interest Periods are subject to the following:

                (i)     if any Interest Period would otherwise end on a day that is not a Business
        Day, such Interest Period shall be extended to the next succeeding Business Day unless
        the result of such extension would be to carry such Interest Period into another calendar
        month in which event such Interest Period shall end on the immediately preceding
        Business Day;

                 (ii)   any Interest Period that would otherwise extend beyond the date in clause
        (a) of the definition of “Maturity Date” shall end on such date; and

               (iii) any Interest Period that begins on the last Business Day of a calendar
        month (or on a day for which there is no numerically corresponding day in the calendar
        month at the end of such Interest Period) shall end on the last Business Day of a calendar
        month.

               “Interim DIP Order”: that certain Interim Order [●], which Interim DIP Order
shall be in form and substance acceptable to the Administrative Agent and the Required DIP


                                                 18
NY 77805691v5
19-23774-rdd      Doc 19    Filed 10/04/19 Entered 10/04/19 04:37:25         Main Document
                                         Pg 163 of 452


Lenders and shall be in full force and effect, and shall not, subject to entry of the Final DIP
Order, be reversed, vacated, stayed, amended, supplemented or otherwise modified without the
prior written consent of the Required DIP Lenders.

                “Investments”: as defined in Section 7.7.

               “Joinder Agreement”: an agreement substantially in the form of Exhibit H or
such other form reasonably acceptable to the Administrative Agent and the Borrower.

                “Judgment Currency”: as defined in Section 10.25.

                “Junior Financing”: as defined in Section 7.8(a).

                “Junior Financing Documentation”: any documentation governing any Junior
Financing.

                [“Lead Arranger”:]

                “Lender Advisors”: as defined in Section 6.9(a).

                “Lenders”: as defined in the preamble hereto.

               “Lien”:    any mortgage, pledge, hypothecation, collateral assignment,
encumbrance, lien (statutory or other), charge or other security interest or any other security
agreement of any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic effect as any
of the foregoing).

               “Loan Commitment”: as to any Lender, the obligation of such Lender, to make
Loans on the Closing Date and on the Final Borrowing Date in an aggregate principal amount
not to exceed the amount set forth under the heading “Loan Commitment” opposite such
Lender’s name on Schedule 1.1 or in the Assignment and Assumption pursuant to which such
Lender became a party hereto, as the same may be changed or reduced from time to time
pursuant to the terms hereof. The aggregate amount of the Loan Commitments on the Closing
Date is $115,000,000.

               “Loan Documents”: the collective reference to this Agreement, the Security
Documents, the Notes (if any), and any other agreement, document or instrument entered into by
any Loan Party in connection herewith or therewith, as the case may be and identified therein as
a Loan Document, together with any amendment, supplement, waiver, or other modification to
any of the foregoing.

                “Loan Parties”: Holdings, the Borrower and each Subsidiary Guarantor.

                “Loans”: as defined in Section 2.1(a).

                “Mafco”: MacAndrews & Forbes Incorporated.



                                                19
NY 77805691v5
19-23774-rdd      Doc 19    Filed 10/04/19 Entered 10/04/19 04:37:25              Main Document
                                         Pg 164 of 452


               “Mafco Indebtedness”: Indebtedness under (i) the 2018 Mafco Line of Credit
Agreement, (ii) the 2018 Mafco Loan and (iii) the 2017 Mafco Broadcast Services Loan.

                “Management Conference Call”: as defined in Section 6.15(e).

                “Material Adverse Effect”: a material adverse effect on (a) the business,
operations, assets, financial condition or results of operations of Holdings and its Restricted
Subsidiaries, taken as a whole, in each case, other than as occurs as a result of events leading up
to and following a comprehensive delevering transaction, or (b) the material rights and remedies
available to the Administrative Agent and the Lenders, taken as a whole, or on the ability of the
Loan Parties, taken as a whole, to perform their payment obligations to the Lenders, in each case,
under the Loan Documents, in each case, other than events leading up to, related to, or resulting
from the commencement or continuation of a proceeding under chapter 11 of the Bankruptcy
Code and the commencement or continuation of the Chapter 11 Cases, the events that
customarily occur following the commencement of a proceeding under chapter 11 of the
Bankruptcy Code and the consummation of the transactions contemplated by the “first day”
pleadings or the Plan of Reorganization.

               “Material Real Property”:     any Real Property located in the Specified
Jurisdictions and owned in fee by a Loan Party on the Closing Date having an estimated Fair
Market Value exceeding $1,500,000 and any after-acquired Real Property located in the
Specified Jurisdictions owned in fee by a Loan Party having a gross purchase price exceeding
$1,500,000 at the time of acquisition.

               “Materials of Environmental Concern”: any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products, polychlorinated biphenyls, urea-
formaldehyde insulation, asbestos, pollutants, contaminants, radioactivity and any other
substances that are defined as hazardous or toxic under any Environmental Law, that are
regulated pursuant to any Environmental Law.

                 “Maturity Date”: the earliest of: (a) the first anniversary of the Closing Date; (b)
the date that is thirty-five (35) calendar days after the Petition Date if the Final DIP Order has not
been entered by the Bankruptcy Court on or before such date; (c) the date of consummation of
any sale of all or substantially all of the assets of the Chapter 11 Debtors pursuant to section 363
of the Bankruptcy Code; (d) the date of acceleration of the Loans and the termination of the Loan
Commitments upon the occurrence of an Event of Default pursuant to the terms of this
Agreement; and (e) the Effective Date.

                “Maximum Rate”: as defined in Section 10.19.

                “Milestones”: as defined in Section 7.18.

               “Moody’s”: Moody’s Investors Service, Inc. or any successor to the rating agency
business thereof.

                “Mortgage”: any mortgage, deed of trust, hypothec, assignment of leases and
rents or other similar document delivered on or after the Closing Date by any Loan Party in favor
of, or for the benefit of, the Collateral Agent for the benefit of the Secured Parties, with respect

                                                 20
NY 77805691v5
19-23774-rdd      Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25               Main Document
                                          Pg 165 of 452


to Mortgaged Properties, each in form and substance reasonably acceptable to the Administrative
Agent and the Borrower (taking into account the law of the jurisdiction in which such mortgage,
deed of trust, hypothec or similar document is to be recorded), as the same may be amended,
restated, amended and restated, supplemented or otherwise modified from time to time.

                 “Mortgaged Properties”: all Material Real Property owned by a Loan Party that
is, or is required to be, subject to a Mortgage pursuant to the terms of this Agreement.

              “Multiemployer Plan”:         a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

               “Net Cash Flows”: for any period, an amount equal to (x) total receipts for such
period less (y) total disbursements for such period (excluding disbursements in respect of
regularly scheduled interest and amortization on Indebtedness for Borrowed Money and any
professional fees), in each case, for all such categories as set forth in the Approved Budget.

                 “Net Cash Proceeds”: (a) in connection with any Asset Sale, any Recovery Event
or any Extraordinary Receipts occurring after the Closing Date, the proceeds thereof in the form
of cash and Cash Equivalents (including any such proceeds received by way of deferred payment
of principal pursuant to a note or installment receivable or purchase price adjustment receivable
or otherwise, but only as and when received), in each case, received by any Loan Party, net of (i)
(x) selling expenses, including, attorneys’ fees, accountants’ fees, investment banking fees,
brokers’ fees and consulting fees, and (y) other customary fees and expenses actually incurred by
any Loan Party in connection therewith; (ii) taxes paid or estimated by the Borrower in good
faith (in consultation with the Required DIP Lenders) to be payable by any Loan Party as a result
thereof; and (iii) the pro rata portion of the Net Cash Proceeds thereof (calculated without regard
to this clause (iii)) attributable to minority interests and not available for distribution to or for the
account of the Borrower or any Domestic Subsidiary as a result thereof; and (b) in connection
with any Equity Issuance or capital contributions or issuance or sale of debt securities or
instruments or the incurrence of Indebtedness, the cash proceeds received from such issuance or
incurrence, net of attorneys’ fees, investment banking fees, accountants’ fees, consulting fees,
underwriting discounts and commissions and other customary fees and expenses actually
incurred in connection therewith.

                “Non-Defaulting Lender”: any Lender other than a Defaulting Lender.

             “Non-Excluded Subsidiary”: any Restricted Subsidiary of Holdings or the
Borrower which is not an Excluded Subsidiary.

              “Non-Guarantor Subsidiary”: any Restricted Subsidiary of Holdings (other than
the Borrower) or the Borrower, in each case, which is not a Subsidiary Guarantor.

                “Non-US Lender”: as defined in Section 2.20(d).

               “Note”: any promissory note evidencing any Loan, which promissory note shall
be in the form of Exhibit J, or such other form as agreed upon by the Administrative Agent and
the Borrower.


                                                   21
NY 77805691v5
19-23774-rdd      Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25          Main Document
                                          Pg 166 of 452


                “Obligations”: the unpaid principal of, premium on and interest on (including
interest accruing after the maturity of the Loans and interest accruing after the filing of the
Chapter 11 Cases or any other petition in bankruptcy, or the commencement of any other
insolvency, reorganization or like proceeding, relating to the Borrower, whether or not a claim
for post-filing or post-petition interest is allowed or allowable in such proceeding) the Loans and
all other obligations and liabilities of the Borrower to the Administrative Agent, the Collateral
Agent or to any Lender, whether direct or indirect, absolute or contingent, due or to become due,
or now existing or hereafter incurred, in each case, which may arise under, out of, or in
connection with, this Agreement, any other Loan Document or any other document made,
delivered or given in connection herewith or therewith, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including all fees, charges and
disbursements of counsel to the Administrative Agent or any Lender that are required to be paid
by the Borrower pursuant hereto) or otherwise.

               “OFAC”: the Office of Foreign Assets Control of the United States Department
of the Treasury.

                “Orders”: the Interim DIP Order and/or the Final DIP Order, as the context
requires.

              “Other Affiliate”: the Sponsor and any Affiliate of the Sponsor, other than
Holdings, any Subsidiary of Holdings and any natural person.

               “Other Connection Taxes”: with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the jurisdiction imposing
such Tax (other than connections arising from such Recipient having executed, delivered,
become a party to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

               “Other Taxes”: any and all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies arising from any payment made
hereunder or from the execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document, except any such Taxes that are Other Connection
Taxes imposed with respect to an assignment (other than an assignment made pursuant to
Section 2.24).

                “Parent Company”: any direct or indirect parent of Holdings.

              “Payment Letter”: that certain letter, dated October 2, 2019, executed by the
Borrower and the Commitment Parties (as defined therein).

                “Participant”: as defined in Section 10.6(c)(i).

                “Participant Register”: as defined in Section 10.6(c)(iii).

               “PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

                                                 22
NY 77805691v5
19-23774-rdd      Doc 19    Filed 10/04/19 Entered 10/04/19 04:37:25             Main Document
                                         Pg 167 of 452


               “Permitted Business”: the Business and any other services, activities or
businesses incidental or related, similar or complementary to any line of business engaged in by
Holdings and/or its Subsidiaries as of the Closing Date or any business activity that is a
reasonable extension, development or expansion thereof or ancillary thereto.

               “Permitted Investors”: the collective reference to the Sponsor and any Affiliates
of any Person included in the definition of Sponsor herein (but excluding any operating portfolio
companies of the foregoing), the members of management of any Parent Company, Holdings or
any of its Subsidiaries that have ownership interests in any Parent Company or Holdings as of
the Closing Date, and the directors of Holdings or any of its Subsidiaries or any Parent Company
as of the Closing Date.

                “Permitted Refinancing”: with respect to any Person, refinancings, replacements,
modifications, refundings, renewals or extensions of Indebtedness (or of a prior Permitted
Refinancing of Indebtedness); provided that (a) there is no increase in the principal amount (or
accreted value) thereof (except by an amount equal to accrued interest, fees, discounts,
redemption and tender premiums, penalties and expenses and by an amount equal to any existing
commitment unutilized thereunder and as otherwise permitted under the applicable clause of
Section 7.2), (b) the weighted average life to maturity of such Indebtedness (other than a
revolving credit facility that does not include scheduled commitment reductions prior to
maturity) is greater than or equal to the shorter of (i) the weighted average life to maturity of the
Indebtedness being refinanced and (ii) the remaining weighted average life to maturity of the
date in clause (a) of the definition of “Maturity Date” (other than a shorter weighted average life
to maturity for customary bridge financings, which, subject to customary conditions, would
either be automatically converted into or required to be exchanged for permanent financing
which does not provide for a shorter weighted average life to maturity than the shorter of (i) the
weighted average life to maturity of the Indebtedness being refinanced and (ii) the remaining
weighted average life to maturity of the date in clause (a) of the definition of “Maturity Date”),
(c) immediately after giving effect to such refinancing, replacement, refunding, renewal or
extension, no Event of Default shall be continuing and (d) neither Holdings nor any Restricted
Subsidiary shall be an obligor or guarantor of any such refinancings, replacements,
modifications, refundings, renewals or extensions except to the extent that such Person was (or,
would have been required to be) such an obligor or guarantor in respect of the applicable
Indebtedness being modified, refinanced, replaced, refunded, renewed or extended or such
Person is permitted to incur such Indebtedness or a Guarantee thereof at the time pursuant to
Section 1.01(e) or otherwise.

               “Permitted Transferees”: with respect to any Person that is a natural person (and
any Permitted Transferee of such Person), (a) such Person’s immediate family, including his or
her spouse, ex-spouse, children, step-children and their respective lineal descendants, (b) the
estate of Ronald O. Perelman and (c) any other trust or other legal entity the primary beneficiary
of which is such Person’s immediate family, including his or her spouse, ex-spouse, children,
step-children or their respective lineal descendants and which is controlled by such Person.

                “Permitted Variance”: as defined in Section 7.1.




                                                 23
NY 77805691v5
19-23774-rdd      Doc 19    Filed 10/04/19 Entered 10/04/19 04:37:25           Main Document
                                         Pg 168 of 452


                “Person”: an individual, partnership, corporation, limited liability company,
unlimited liability company, business trust, joint stock company, trust, unincorporated
association, joint venture, Governmental Authority or other entity of whatever nature.

                “Petition Date”: October [3], 2019.

              “Plan”: at a particular time, any employee benefit plan as defined in Section 3(3)
of ERISA and in respect of which Holdings or any of its Restricted Subsidiaries is (or, if such
plan were terminated at such time, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA, including a Multiemployer Plan.

                “Plan of Reorganization”: a plan of reorganization under the Chapter 11 Cases
(including all related schedules, supplements, exhibits and orders, as applicable), which shall be
consistent with the Restructuring Support Agreement and otherwise shall be in form and
substance satisfactory to the Required DIP Lenders.

              “Platform”: IntraLinks or another similar electronic system and/or the SEC’s
website at www.sec.gov or another relevant website, if any, to which each Lender and the
Administrative Agent has access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent).

                “Pledged Securities”: as defined in the Guarantee and Collateral Agreement.

               “Preferred Stock”: any Capital Stock with preferential right of payment of
dividends or upon liquidation, dissolution, winding up or some other event.

               “Prepetition Agent”: Credit Suisse AG, as “Administrative Agent” under, and as
such term is defined in, the Prepetition Credit Agreements.

               “Prepetition ABL Credit Agreement”: that certain the Third Amended and
Restated Asset-Based Revolving Credit Agreement dated as of July 31, 2019, among the
Borrower, the other borrowers party thereto, Holdings, the lenders from time to time party
thereto, Credit Suisse AG, as administrative agent, and Bank of America, N.A., as collateral
agent, as amended, restated, supplemented or otherwise modified from time to time.

                “Prepetition ABL Facility Collateral”: the “ABL Facility First Priority Collateral”
as defined in the Prepetition ABL Intercreditor Agreement.

               “Prepetition ABL Facility Loan Documents”: the “Loan Documents” (or any
similar term) under the Prepetition ABL Credit Agreement.

                “Prepetition ABL Facility Loans”: the “Loans” under the Prepetition ABL Credit
Agreement.

               “Prepetition ABL Intercreditor Agreement”: the Third Amended and Restated
ABL Intercreditor Agreement, dated as of September 19, 2019, among the Borrower, the other
Loan Parties, the collateral agent under the Prepetition ABL Facility Loan Documents, the
collateral agent under the Term Facility Loan Documents, the collateral agent under the

                                                24
NY 77805691v5
19-23774-rdd     Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25           Main Document
                                         Pg 169 of 452


Prepetition Priming Term Facility Loan Documents and the collateral agent under the Prepetition
Super Priming Term Facility Loan Documents, as amended on the Closing Date and as may be
further amended, amended and restated, supplemented, waived or otherwise modified from time
to time.

              “Prepetition ABL Obligations”: all “Obligations”, as such term is defined in the
Prepetition ABL Credit Agreement.

               “Prepetition Canadian Facility Credit Agreement”: the Credit Agreement, dated as
of December 7, 2017, among Deluxe Toronto Ltd., as the Borrower, the Borrower, as Deluxe,
Deluxe (Delaware) Canada Holdings Corporation, as Parent, the several lenders from time to
time parties thereto, and Wilmington Trust, National Association, as Administrative Agent and
Collateral Agent, as the same has been amended, amended and restated, supplemented or
otherwise modified from time to time (including as amended on October 3, 2019).

             “Prepetition Credit Agreements”: collectively, the Prepetition Term Credit
Agreement, the Prepetition Priming Credit Agreement, the Prepetition Super Priming Credit
Agreement and the Prepetition ABL Credit Agreement (and, individually, each a “Prepetition
Credit Agreement”).

                “Prepetition Lenders”: collectively, all “Lenders”, as such term is defined in each
of the Prepetition Credit Agreements.

                “Prepetition Loan Documents”: collectively, the “Loan Documents” as such term
is defined in each of the Prepetition Credit Agreements.

               “Prepetition Loan Obligations”: collectively, all Prepetition Term Obligations, all
Prepetition Priming Obligations, all Prepetition Super Priming Obligations and all Prepetition
ABL Obligations.

               “Prepetition Priming Credit Agreement”: that certain Senior Secured Priming
Delayed Draw Term Loan Credit Agreement dated as of July 31, 2019, among the Borrower,
Holdings, the lenders from time to time party thereto, and Credit Suisse AG, as administrative
agent and collateral agent, as amended, restated, supplemented or otherwise modified from time
to time.

                “Prepetition Priming Obligations:” all “Obligations”, as such term is defined in
the Prepetition Priming Credit Agreement.

              “Prepetition Priming Term Loan Intercreditor Agreement”: the Amended and
Restated Priming Term Loan Intercreditor Agreement, dated as of September 19, 2019, among
the Borrower, the other Loan Parties, the collateral agent under the Term Facility Loan
Documents, the collateral agent under the Priming Term Facility Loan Documents and the
collateral agent under the Super Priming Term Facility Loan Documents, as amended,
supplemented, waived or otherwise modified from time to time.




                                                25
NY 77805691v5
19-23774-rdd      Doc 19    Filed 10/04/19 Entered 10/04/19 04:37:25            Main Document
                                         Pg 170 of 452


               “Prepetition Secured Parties”: collectively, Prepetition Agent and the other
Persons constituting “Secured Parties”, as such term is defined in each of the Prepetition Credit
Agreements.

               “Prepetition Super Priming Credit Agreement”: that certain Senior Secured Super
Priming Term Loan Credit Agreement dated as of September 19, 2019, among the Borrower,
Holdings, the lenders from time to time party thereto, and Credit Suisse AG, as administrative
agent and collateral agent, as amended, restated, supplemented or otherwise modified from time
to time.

               “Prepetition Super Priming Obligations”: all “Obligations”, as such term is
defined in the Prepetition Super Priming Credit Agreement.

               “Prepetition Super Priming Term Loan Intercreditor Agreement”: the Priming
Term Loan Intercreditor Agreement, dated as of September 19, 2019, among the Borrower, the
other Loan Parties, the collateral agent under the Term Facility Loan Documents, the collateral
agent under the Priming Term Facility Loan Documents and the collateral agent under the Super
Priming Term Facility Loan Documents, as the same may be amended, supplemented, waived or
otherwise modified from time to time.

                “Prepetition Term Credit Agreement”: that certain Fifth Amended and Restated
Credit Agreement, dated as of July 31, 2019, among the Borrower, Holdings, the several banks
and other financial institutions or entities from time to time parties thereto as lenders and agents
and Credit Suisse AG, as administrative agent and collateral agent thereunder, as amended,
restated, supplemented or otherwise modified from time to time.

               “Prepetition Term Loan Intercreditor Agreement”: the Amended and Restated
Term Loan Intercreditor Agreement, dated as of September 19, 2019, among the Borrower, the
other Loan Parties, the collateral agent under the Term Facility Loan Documents, the collateral
agent under the Priming Term Facility Loan Documents and the collateral agent under the Super
Priming Term Facility Loan Documents, as amended, restated, supplemented or otherwise
modified from time to time.

               “Prepetition Term Obligations”: all “Obligations”, as such term is defined in the
Prepetition Term Credit Agreement.

                 “Prime Rate”: the rate of interest per annum determined from time to time by the
Administrative Agent as its prime rate in effect at its principal office in New York City and
notified to the Borrower.

               “Property”: any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including Capital Stock.

                “Public Information”: as defined in Section 10.2(c).

                “Public Lender”: as defined in Section 10.2(c).



                                                26
NY 77805691v5
19-23774-rdd      Doc 19      Filed 10/04/19 Entered 10/04/19 04:37:25           Main Document
                                           Pg 171 of 452


                “Qualified Capital Stock”: any Capital Stock that is not Disqualified Capital
Stock.

               “Real Property”: collectively, all right, title and interest of Holdings or any of its
Restricted Subsidiaries in and to any and all parcels of real property owned or leased by
Holdings or any such Restricted Subsidiary together with all improvements and appurtenant
fixtures, easements and other property and rights incidental to the ownership, lease or operation
thereof.

               “Recipient”:     (a) any Lender, (b) the Administrative Agent and (c) any other
Agent, as applicable.

               “Recovery Event”: any settlement of or payment in respect of any Property or
casualty insurance claim or any condemnation proceeding relating to any asset of Holdings or
any Restricted Subsidiary, in an amount for each such event exceeding $500,000.

                “Register”: as defined in Section 10.6(b)(iv).

                “Regulation”: as defined in Section 4.25.

                “Related Parties”: with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents, trustees, administrators, managers, advisors and
representatives of such Person and of such Person’s Affiliates.

                “Related Persons”: as defined in Section 10.5.

               “Release”: any release, spill, emission, leaking, dumping, injection, pouring,
deposit, disposal, discharge, dispersal, leaching or migration into or through the environment or
within or upon any building, structure or facility.

                “Remedies Notice Period”: as defined in the applicable Order.

                “Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

                “Replaced Lender”: as defined in Section 2.24.

              “Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived by the PBGC in
accordance with the regulations thereunder.

                “Representatives”: as defined in Section 10.14.

               “Required DIP Lenders”: at any time, the holders of more than 50% of the sum
of (i) the aggregate unpaid principal amount of the Loans and (ii) the aggregate amount of the
undrawn Loan Commitments; provided, however, that determinations of the “Required DIP
Lenders” shall exclude any Loan Commitments or Loans held by Defaulting Lenders.



                                                 27
NY 77805691v5
19-23774-rdd      Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25              Main Document
                                          Pg 172 of 452


               “Requirement of Law”: as to any Person, the certificate of incorporation and by-
laws or other organizational or governing documents of such Person, and any law, treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental Authority, in each
case applicable to or binding upon such Person or any of its Property or to which such Person or
any of its Property is subject.

                “Responsible Officer”: the chairman, chief executive officer, president, chief
administrative officer, chief financial officer (or similar title), chief accounting officer, controller
or treasurer (or similar title), and, with respect to financial matters, the chief financial officer (or
similar title), chief accounting officer, controller or treasurer (or similar title); any reference
herein or in any other Loan Document to a Responsible Officer shall be deemed to refer to a
Responsible Officer of the Borrower, unless otherwise specified.

              “Restricted Indebtedness”: Indebtedness of Holdings, the Borrower or any
Restricted Subsidiary, the payment, prepayment, repurchase or defeasance of which is restricted
under Section 7.8(a), (c) or (d).

                “Restricted Payments”: as defined in Section 7.6.

                “Restricted Subsidiary”: any Subsidiary of Holdings which is not an Unrestricted
Subsidiary.

              “Restructuring Support Agreement”:          that certain Restructuring Support
Agreement (including all exhibits, schedules and attachments hereto), dated as of August 30,
2019 (as amended by that certain Amendment No. 1 to Restructuring Support Agreement, dated
as of October 2, 2019, and as may be further amended, supplemented, amended and restated or
otherwise modified from time to time in accordance with the terms thereof), by and among the
Chapter 11 Debtors, the Consenting Creditors (as defined therein), and Mafco.

                “S&P”: S&P Global Ratings, or any successor to the rating agency business
thereof.

                “Sanction(s)”: any international economic sanction administered or enforced by
OFAC, the United Nations Security Council, the European Union, Her Majesty’s Treasury or
other relevant sanctions authority.

               “Screen”: the relevant display page for the Eurocurrency Base Rate (as
reasonably determined by the Administrative Agent) on the Bloomberg Information Service or
any other such service provider; provided that if the Administrative Agent determines that there
is no such relevant display page or otherwise in Bloomberg or other such service provider for the
Eurocurrency Base Rate, “Screen” means such other comparable publicly available service for
displaying the Eurocurrency Base Rate (as reasonably determined by the Administrative Agent).

             “SEC”: the Securities and Exchange Commission (or successors thereto or an
analogous Governmental Authority).

                “Secured Obligations”: the Obligations.


                                                  28
NY 77805691v5
19-23774-rdd      Doc 19    Filed 10/04/19 Entered 10/04/19 04:37:25         Main Document
                                         Pg 173 of 452


                “Secured Parties”: collectively, the Lenders, the Administrative Agent, the
Collateral Agent, any other holder from time to time of any of the Secured Obligations and, in
each case, their respective successors and permitted assigns.

              “Security Documents”: the collective reference to the Orders, the Guarantee and
Collateral Agreement, the UK Security Documents and all other security documents (including
any Mortgages) hereafter delivered to the Administrative Agent or the Collateral Agent granting
or purporting to grant a Lien on any Property of any Loan Party to secure the Secured
Obligations.

               “Single Employer Plan”: any Plan (other than a Multiemployer Plan) subject to
the provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA and in
respect of which Holdings or any of its Restricted Subsidiaries is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

                “Specified Financial Advisor”: FTI Consulting, as financial advisor to certain
Lenders.

                “Specified Jurisdictions”: the United States and England and Wales.

                “Sponsor”: (a) Mafco, (b) each of Mafco’s direct and indirect subsidiaries and
Affiliates, (c) Ronald O. Perelman, (d) any of the directors or executive officers of Mafco or
(e) any of their respective Permitted Transferees.

                  “Spot Rate”: with respect to any currency, the rate determined by the
Administrative Agent to be the rate quoted by the Administrative Agent as the spot rate for the
purchase by the Administrative Agent of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the date two Business
Days prior to the date as of which the foreign exchange computation is made; provided that the
Administrative Agent may obtain such spot rate from another financial institution designated by
it if it does not have as of the date of determination a spot buying rate for any such currency.

               “Stated Maturity”: with respect to any Indebtedness, the date specified in such
Indebtedness as the fixed date on which the payment of principal of such Indebtedness is due and
payable, including pursuant to any mandatory redemption provision (but excluding any provision
providing for the re-purchase or repayment of such Indebtedness at the option of the holder
thereof upon the happening of any contingency).

                “Stroock”: as defined in Section 6.9(a).

                “Subject Disposition”: as defined in Section 6.20.

               “Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests having ordinary
voting power (other than stock or such other ownership interests having such power only by
reason of the happening of a contingency) to elect a majority of the Board of Directors of such
corporation, partnership or other entity are at the time owned, or the management of which is

                                                 29
NY 77805691v5
19-23774-rdd      Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25            Main Document
                                          Pg 174 of 452


otherwise controlled, directly or indirectly through one or more intermediaries, or both, by such
Person; provided that any joint venture that is not required to be consolidated with the Borrower
and its consolidated Subsidiaries in accordance with GAAP shall not be deemed to be a
“Subsidiary” for purposes hereof. Unless otherwise qualified, all references to a “Subsidiary” or
to “Subsidiaries” in this Agreement shall refer to a direct or indirect Subsidiary or Subsidiaries of
Holdings.

              “Subsidiary Guarantors”: (a) each Subsidiary of Holdings (other than any
Excluded Subsidiary and the Borrower) and (b) any other Subsidiary of Holdings (other than the
Borrower) that is a party to the Guarantee and Collateral Agreement (including, for the
avoidance of doubt, each Foreign Guarantor).

               “Synthetic Purchase Agreement”: any swap, derivative or other agreement or
combination of agreements pursuant to which Holdings, the Borrower or any Restricted
Subsidiary is or may become obligated to make (a) any payment in connection with a purchase
by any third party from a person other than Holdings, the Borrower or any Restricted Subsidiary
of any Equity Interest or Restricted Indebtedness or (b) any payment (other than on account of a
permitted purchase by it of any Equity Interest or Restricted Indebtedness) the amount of which
is determined by reference to the price or value at any time of any Equity Interest or Restricted
Indebtedness; provided that no phantom stock or similar plan providing for payments only to
current or former directors, officers or employees of Holdings, the Borrower or the Restricted
Subsidiaries (or to their heirs or estates) shall be deemed to be a Synthetic Purchase Agreement.

                “Tax Group”: a consolidated, affiliated, unitary, fiscal unity or similar tax group.

               “Tax Payments”: payments in cash by the Borrower or any of its Subsidiaries (or
by Holdings on behalf of the Borrower or any of its Subsidiaries) to Mafco or any of its
subsidiaries (other than Holdings or any of its subsidiaries) in respect of Taxes pursuant to the
Tax Sharing Agreement.

               “Tax Sharing Agreement”: (i) the Tax Sharing Agreement dated as of January 3,
2012, among Mafco, Holdings, the Borrower and certain of the Subsidiaries, and any
amendments, modifications or supplements thereof, or (ii) an agreement substantially similar to
the agreement described in clause (i) that is entered into by Holdings, the Borrower, certain of
the Subsidiaries and a party other than Mafco that, as a result of an event other than a Change in
Control, becomes the parent of a Tax Group of which Holdings, the Borrower and certain of the
Subsidiaries are members.

               “Taxes”: all present and future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges now or
hereafter imposed, levied, collected, withheld or assessed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

              “Transactions”: collectively, (a) the execution, delivery and performance by the
Loan Parties and their applicable Subsidiaries of the Loan Documents to which they are or are
intended to be a party, (b) the borrowing of Loans and the use of proceeds thereof, (c) the
Chapter 11 Cases, (d) the consummation of all other transactions contemplated by or relating to


                                                 30
NY 77805691v5
19-23774-rdd      Doc 19    Filed 10/04/19 Entered 10/04/19 04:37:25             Main Document
                                         Pg 175 of 452


any of the foregoing and (e) the payment of the fees, costs, disbursements and expenses incurred
in connection with the consummation of the foregoing (the “Transaction Costs”).

                “Transaction Costs”: as defined in “Transactions.”

                “Type”: as to any Loan, its nature as an ABR Loan or Eurocurrency Loan.

               “UCC” or “Uniform Commercial Code”: the Uniform Commercial Code as in
effect from time to time in the State of New York or any other state the laws of which are
required to be applied in connection with the creation or perfection of security interests.

               “UK Debenture”: the English law governed debenture to be entered into
pursuant to Section 6.10 granted by each UK Guarantor in favor of the Collateral Agent.

                “UK Guarantor”: any Subsidiary Guarantor that is incorporated in England and
Wales.

                 “UK Legal Reservations”: in the case of any UK Guarantor or any UK Security
Document: (i) the principle that certain remedies may be granted or refused at the discretion of
the court, the limitation of enforcement by laws relating to bankruptcy, insolvency, liquidation,
reorganization, court schemes, moratoria, administration and other laws generally affecting the
rights of creditors and secured creditors; (ii) the time barring of claims under applicable
limitation laws and defenses of acquiescence, set off or counterclaim and the possibility that an
undertaking to assume liability for or to indemnify a person against non-payment of stamp duty
may be void; (iii) the principle that in certain circumstances Collateral granted by way of fixed
charge may be recharacterized as a floating charge or that Collateral purported to be constituted
as an assignment may be recharacterized as a charge; (iv) the principle that additional interest
imposed pursuant to any relevant agreement may be held to be unenforceable on the grounds that
it is a penalty and thus void; (v) the principle that a court may not give effect to an indemnity for
legal costs incurred by an unsuccessful litigant; (vi) the principle that the creation or purported
creation of Collateral over any contract or agreement which is subject to a prohibition on
transfer, assignment or charging may be void, ineffective or invalid and may give rise to a breach
of the contract or agreement over which Collateral has purportedly been created; (vii) similar
principles, rights and defenses under the laws of any relevant jurisdiction; (viii) the making or
the procuring of the appropriate registrations, filing, endorsements, notarization, stampings
and/or notifications of the Security Documents and/or the Collateral created thereunder and (ix)
any other matters which are set out as qualifications or reservations (however described) as to
matters of law (but not of fact) in any legal opinion delivered to the Administrative Agent
pursuant to any Loan Document.¶

                “UK Perfection Requirement”: any registration, filing, endorsement, notarization,
stamping, notification or other action or step to be made or procured in any jurisdiction in order
to create, perfect or enforce the Lien created by a Security Document and/or to achieve the
relevant priority for the Lien created thereunder.

               “UK Security Documents”: the UK Debenture, the UK Share Mortgage and all
other security documents governed by English law hereafter delivered to the Collateral Agent
purporting to grant a Lien on any Property of any Loan Party to secure the Secured Obligations.

                                                 31
NY 77805691v5
19-23774-rdd      Doc 19    Filed 10/04/19 Entered 10/04/19 04:37:25          Main Document
                                         Pg 176 of 452


               “UK Share Mortgage”: the English law governed equitable share mortgage to be
entered into pursuant to Section 6.10 granted by the Borrower in favor of the Collateral Agent.

                “United Kingdom”: the United Kingdom of Great Britain and Northern Ireland.

                “United States”: the United States of America.

                “Unrestricted Subsidiary”: each of the following Persons: Centro Digital Pictures
(Shanghai) Limited, Centro Digital Pictures Limited, Centro TV Limited, Laurels Limited, IT
Holding S.r.l., Digital Roma S.r.l., Deluxe Asia Holdings Limited, Deluxe Laboratories Limited
and Deluxe Media Technologies Limited.

                “Updated Budget”: as defined in Section 6.15.

                “US Lender”: as defined in Section 2.20(e).

                “USA Patriot Act”: as defined in Section 10.18.

                “Variance Report Date”: as defined in Section 6.15.

                “Variance Report”: as defined in Section 6.15.

                1.2    Other Definitional Provisions.

               (a)    Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any certificate or
other document made or delivered pursuant hereto or thereto.

                (b)    As used herein and in the other Loan Documents, and any certificate or
other document made or delivered pursuant hereto or thereto, (i) accounting terms relating to
Holdings and its Subsidiaries or the Borrower and its Subsidiaries, as the case may be, not
defined in Section 1.1 and accounting terms partly defined in Section 1.1, to the extent not
defined, shall have the respective meanings given to them under GAAP, (ii) the words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without limitation,”
and (iii) references to agreements or other Contractual Obligations shall, unless otherwise
specified, be deemed to refer to such agreements or Contractual Obligations as amended,
supplemented, restated or otherwise modified from time to time.

               (c)     The words “hereof,” “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, and Annex, Section, Schedule and Exhibit references are
to this Agreement unless otherwise specified.

               (d)     The term “license” shall include sub-license.     The term “documents”
includes any and all documents whether in physical or electronic form.

               (e)     The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.


                                                32
NY 77805691v5
19-23774-rdd     Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25              Main Document
                                         Pg 177 of 452


                (f)    Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all computations of amounts
and ratios referred to herein shall be made (i) without giving effect to any election under
Accounting Standards Codification 825-10-25 (or any other Accounting Standards Codification
or Financial Accounting Standard having a similar result or effect) to value any Indebtedness or
other liabilities of the Borrower or any Subsidiary at “fair value”, as defined therein, and
(ii) without giving effect to any treatment of Indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result or effect) to
value any such Indebtedness in a reduced or bifurcated manner as described therein, and such
Indebtedness shall at all times be valued at the full stated principal amount thereof.

                1.3     Exchange Rates; Currency Equivalents. If any basket is exceeded solely
as a result of fluctuations in applicable currency exchange rates after the last time such basket
was utilized, such basket will not be deemed to have been exceeded solely as a result of such
fluctuations in currency exchange rates.

                 1.4     Covenants. For purposes of determining compliance with Section 7, in the
event that an item or event meets the criteria of more than one of the categories described in a
particular covenant contained in Section 7, the Borrower may, in its sole discretion, classify and
reclassify or later divide, classify or reclassify such item or event (or any portion thereof) and
may include the amount and type of such item or event in one or more of the relevant clauses or
subclauses, in each case, within such covenant. If any Indebtedness bears a floating rate of
interest and is being given pro forma effect, the interest on such Indebtedness shall be calculated
as if the rate in effect on the date of calculation had been the applicable rate for the entire period
(taking into account the net effect of any Hedge Agreements applicable to such Indebtedness).
Furthermore, (A) for purposes of Section 7.1, the amount of any Indebtedness denominated in
any currency other than Dollars shall be calculated based on the applicable Spot Rate, in the case
of such Indebtedness incurred (in respect of funded term Indebtedness) or committed (in respect
of revolving or delayed draw Indebtedness), on the date that such Indebtedness was incurred (in
respect of funded term Indebtedness) or committed (in respect of revolving or delayed draw
Indebtedness); provided that if such Indebtedness is incurred to refinance other Indebtedness
denominated in a currency other than Dollars (or in a different currency from the Indebtedness
being refinanced), and such refinancing would cause the applicable Dollar-denominated
restriction to be exceeded if calculated at the applicable Spot Rate on the date of such
refinancing, such Dollar-denominated restriction shall be deemed not to have been exceeded so
long as the principal amount of such refinancing Indebtedness does not exceed (i) the
outstanding or committed principal amount, as applicable, of such Indebtedness being refinanced
plus (ii) the aggregate amount of accrued interest, fees, underwriting discounts, premiums and
other costs and expenses incurred in connection with such refinancing, (B) for purposes of
Sections 7.3, 7.5, 7.6 and 7.7, the amount of any Liens, Dispositions, Restricted Payments and
Investments, as applicable, denominated in any currency other than Dollars shall be calculated
based on the applicable Spot Rate and (C) for purposes of any calculation under Sections 7.1 and
7.3, if the Borrower elects to give pro forma effect in such calculation to the entire committed
amount of any proposed Indebtedness, whether or not then drawn, such committed amount may
thereafter be borrowed and reborrowed, in whole or in part, from time to time, without further
compliance with Section 7.1 or 7.3, but for so long as such Indebtedness is outstanding or in

                                                 33
NY 77805691v5
19-23774-rdd      Doc 19    Filed 10/04/19 Entered 10/04/19 04:37:25              Main Document
                                         Pg 178 of 452


effect, the entire committed amount of such Indebtedness then in effect shall be included in any
calculations under Sections 7.1 and 7.3.

                1.5     Divisions. For all purposes under the Loan Documents, in connection
with any division or plan of division under Delaware law (or any comparable event under a
different jurisdiction’s laws): (a) if any asset, right, obligation or liability of any Person becomes
the asset, right, obligation or liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any new Person comes
into existence, such new Person shall be deemed to have been organized on the first date of its
existence by the holders of its equity interests at such time.

                 ARTICLE 2. AMOUNT AND TERMS OF COMMITMENTS

                2.1    Loans.

               (a)     Subject to the terms and conditions hereof and the Orders, the Lenders
hereby severally, but not jointly, agree to make term loans in Dollars (“Loans”) to the Borrower
(i) on the Closing Date, in an aggregate principal amount not to exceed the Initial Borrowing
Amount and (ii) on the Final Borrowing Date, in an aggregate principal amount not to exceed the
Final Borrowing Amount; provided, that in no event shall any Lender be required to make Loans
to the Borrower in excess of such Lender’s Loan Commitment.

                (b)     Each Lender’s Loan Commitment shall be (A) permanently reduced on a
dollar-for-dollar basis by the aggregate principal amount of any Loans made by such Lender in
accordance with this Section 2.1, (B) terminated in full upon the Maturity Date, (C) reduced
from time to time pursuant to Section 2.10 and (D) terminated in full to the extent done so
pursuant to Article 8.

                (c)    [Reserved].

               (d)    The Loans may be repaid or prepaid in accordance with the provisions
hereof, but once repaid or prepaid may not be reborrowed. The Loans may from time to time be
Eurocurrency Loans or ABR Loans, as determined by the Borrower and notified to the
Administrative Agent in accordance with Section 2.2 and Section 2.13.

               (e)     The Loans of each Lender shall be paid in full in cash on the Maturity
Date; provided that pursuant to the Plan of Reorganization, in lieu of being paid in full in cash on
the Effective Date, the Loans may be converted into Indebtedness of the reorganized Chapter 11
Debtors, as contemplated by, and in accordance with, the Restructuring Support Agreement and
the Plan of Reorganization.

               2.2    Procedure for Loan Borrowing. The Borrower may borrow Loans on the
Closing Date and the Final Borrowing Date as set forth in Section 2.1; provided, that the
Borrower shall give the Administrative Agent irrevocable written notice (such notice, a
“Borrowing Request”) (which Borrowing Request must be received by the Administrative
Agent, unless otherwise agreed by the Administrative Agent, (x) in the case of Eurocurrency
Loans, prior to 11:00 a.m., New York City time, two Business Days prior to the applicable date
of borrowing or (y) in the case of ABR Loans, prior to 3:00 p.m., New York City time, one

                                                 34
NY 77805691v5
19-23774-rdd     Doc 19    Filed 10/04/19 Entered 10/04/19 04:37:25           Main Document
                                        Pg 179 of 452


Business Day prior to the applicable date of borrowing) specifying (i) the amount of Loans to be
borrowed, subject to the limitations set forth in Section 2.1(a), (ii) the Type of Loans to be
borrowed; provided, that if no election as to the Type of Loan is specified, then the requested
Loan shall be an ABR Loan, (iii) whether the Loans shall be borrowed on the Closing Date or
the Final Borrowing Date, and the applicable anticipated date thereof, (iv) in the case of
Eurocurrency Loans, the length of the initial Interest Period therefor and (v) the account into
which such Loans are to be disbursed by the Administrative Agent upon receipt of the same from
the Lenders. Upon receipt of any Borrowing Request from the Borrower delivered in accordance
with this Section 2.2, the Administrative Agent shall promptly notify each Lender thereof. In the
case of a borrowing of Loans, each Lender will make the amount of its pro rata share of each
borrowing available to the Administrative Agent for the account of the Borrower at the Funding
Office prior to 2:00 P.M., New York City time, on the Closing Date and the Final Borrowing
Date, as applicable, in funds immediately available to the Administrative Agent. The proceeds
of Loans made on the Closing Date and the Final Borrowing Date, as applicable, will then be
made available to the Borrower by the Administrative Agent crediting the account designated in
writing by the Borrower to the Administrative Agent in the Borrowing Request with the
aggregate of the amounts made available to the Administrative Agent by the Lenders and in like
funds as received by the Administrative Agent.

                2.3   [Reserved].

                2.4   [Reserved].

                2.5   [Reserved].

                2.6   [Reserved].

                2.7   Defaulting Lenders.

               (a)     Defaulting Lender Cure. If the Borrower and the Administrative Agent
agree in writing that a Lender is no longer a Defaulting Lender (or, in the case of a Defaulting
Lender under clause (e) of the definition thereof, upon such Defaulting Lender becoming a party
to the Restructuring Support Agreement), the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject to any conditions
set forth therein (which may include arrangements with respect to any cash collateral), that
Lender will no longer be deemed a Defaulting Lender.

               (b)      Defaulting Lender Waterfall. Any payment of principal, interest or other
amounts (other than the payment of (i) amounts under Section 2.9 and (ii) default interest under
Section 2.15(c)) received by the Administrative Agent for the account of any Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Section 8 or otherwise shall be applied
by the Administrative Agent as follows: first, to the payment of any amounts owing by such
Defaulting Lender to the Administrative Agent pursuant to Section 9.7; second, [reserved]; third,
[reserved]; fourth, as the Borrower may request (so long as no Default exists), to the funding of
any Loan in respect of which such Defaulting Lender has failed to fund its portion thereof as
required by this Agreement; fifth, if so determined by the Administrative Agent and the
Borrower, to be held in a deposit account and released in order to satisfy such Defaulting


                                               35
NY 77805691v5
19-23774-rdd     Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25           Main Document
                                         Pg 180 of 452


Lender’s potential future funding obligations with respect to Loans under this Agreement; sixth,
to the payment of any amounts owing to the Lenders as a result of any final non-appealable
judgment of a court of competent jurisdiction obtained by any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default exists, to the payment of any amounts owing to the Borrower as a
result of any final non-appealable judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made at a time when the conditions set forth in
Section 5.2 were satisfied or waived, such payment shall be applied solely to pay the Loans of all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment of any Loans of
such Defaulting Lender. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting Lender or to
be held as security in a cash collateral account pursuant to this Section 2.7(b) shall be deemed
paid to and redirected by such Defaulting Lender and shall satisfy the Borrower’s payment
obligation in respect thereof in full, and each Lender irrevocably consents hereto.

                2.8   Interest; Register; Repayment of Loans.

               (a)    The Borrower hereby agrees to pay interest on the unpaid principal
amount of the Loans made to the Borrower from time to time outstanding from the applicable
date of borrowing until payment in full thereof at the rates per annum, and on the dates, set forth
in Section 2.15.

               (b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing indebtedness of the Borrower to such Lender resulting from each
Loan of such Lender from time to time, including the amounts of principal and interest payable
and paid to such Lender from time to time under this Agreement.

                (c)    The Administrative Agent, on behalf of the Borrower, shall maintain the
Register pursuant to Section 10.6(b)(iv), and a subaccount therein for each Lender, in which
shall be recorded (i) the amount of each Loan made hereunder and any Note evidencing such
Loan, the Type of such Loan and each Interest Period applicable thereto, (ii) the amount of any
principal, interest and fees, as applicable, due and payable or to become due and payable from
the Borrower to each Lender hereunder and (iii) the amount of any sum received by the
Administrative Agent hereunder from the Borrower and each Lender’s share thereof.

              (d)     The entries made in the Register and the accounts of each Lender
maintained pursuant to Section 2.8(c) shall, to the extent permitted by applicable law, be
presumptively correct absent demonstrable error of the existence and amounts of the obligations
of the Borrower therein recorded; provided, however, that the failure of the Administrative
Agent or any Lender to maintain the Register or any such account, or any error therein, shall not
in any manner affect the obligation of the Borrower to repay (with applicable interest) the Loans
made to the Borrower by such Lender in accordance with the terms of this Agreement.



                                                36
NY 77805691v5
19-23774-rdd     Doc 19    Filed 10/04/19 Entered 10/04/19 04:37:25            Main Document
                                        Pg 181 of 452


              2.9     Agent Payments. The Borrower agrees to pay to the Administrative Agent
the payments in the amounts and on the dates as set forth in any agreements with the
Administrative Agent.

                2.10 Termination or Reduction of Loan Commitments. With the written
consent of the Required DIP Lenders, the Borrower may terminate the Loan Commitments on a
pro rata basis or, from time to time, to reduce the amount of the Loan Commitments on a pro rata
basis. Any such partial reduction shall be in an amount equal to $1,000,000, or a whole multiple
of $500,000 in excess thereof, and shall reduce permanently the Loan Commitments.
Notwithstanding anything to the contrary contained in this Agreement, the Borrower may rescind
any notice of termination under this Section 2.10 if the notice of such termination stated that
such notice was conditioned upon the occurrence or non-occurrence of a transaction or the
receipt of a replacement of all, or a portion, of the Loan Commitments outstanding at such time,
in which case such notice may be revoked by the Borrower (by written notice to the
Administrative Agent on or prior to the specified date) if such condition is not satisfied.

                2.11   Optional Prepayments.

                 (a)     The Borrower may at any time and from time to time prepay any of the
Loans, in whole or in part, without premium or penalty, upon irrevocable written notice
delivered to the Administrative Agent no later than 12:00 Noon, New York City time, (i) two
Business Days prior thereto, in the case of Eurocurrency Loans and (ii) one Business Day prior
thereto, in the case of ABR Loans, which notice shall specify (x) the date and amount of
prepayment and (y) whether the prepayment is of Eurocurrency Loans or ABR Loans; provided
that if a Eurocurrency Loan is prepaid on any day other than the last day of the Interest Period
applicable thereto, the Borrower shall also pay any amounts owing pursuant to Section 2.21.
Upon receipt of any such notice the Administrative Agent shall promptly notify each relevant
Lender thereof. If any such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein (provided that any such notice may state that such notice is
conditioned upon the occurrence or non-occurrence of any transaction or the receipt of proceeds
to be used for such payment, in each case specified therein (including the effectiveness of other
credit facilities), in which case such notice may be revoked by the Borrower (by written notice to
the Administrative Agent on or prior to the specified effective date) if such condition is not
satisfied), together with accrued interest to such date on the amount prepaid. Partial optional
prepayments of Loans shall be in an aggregate principal amount of at least $1,000,000 or a
whole multiple of $100,000 in excess thereof (in the case of prepayments of ABR Loans).

              (b)     In connection with any optional prepayments by the Borrower of the
Loans pursuant to this Section 2.11, such prepayments shall be applied on a pro rata basis to the
then outstanding Loans irrespective of whether such outstanding Loans are ABR Loans or
Eurocurrency Loans.

                2.12   Mandatory Prepayments.

               (a)    If (x) any Indebtedness (excluding any Indebtedness expressly permitted
to be incurred in accordance with Section 7.1) shall be incurred by Holdings, Borrower or any
Restricted Subsidiary or (y) Holdings, Borrower or any Restricted Subsidiary shall effect any


                                               37
NY 77805691v5
19-23774-rdd      Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25           Main Document
                                        Pg 182 of 452


Equity Issuance (other than to Holdings, the Borrower or any Restricted Subsidiary), in each
case, an amount equal to 100% of the Net Cash Proceeds thereof shall be applied substantially
simultaneously with (and in any event not later than one Business Day after) the date of receipt
of such Net Cash Proceeds toward the prepayment of the Loans as set forth in Section 2.12(d).

              (b)     If on any date Holdings or any Restricted Subsidiary shall for its own
account receive Net Cash Proceeds from any Asset Sale, Recovery Event or Extraordinary
Receipts, such Net Cash Proceeds shall be applied not later than three (3) Business Days after
such date toward the prepayment of the Loans as set forth in Section 2.12(d).

                (c)   [Reserved].

                (d)     Amounts to be applied in connection with prepayments of Loans pursuant
to this Section 2.12 shall be applied to the prepayment of the Loans in accordance with
Section 2.18(b) until paid in full. In connection with any mandatory prepayments by the
Borrower of the Loans pursuant to this Section 2.12, such prepayments shall be applied on a pro
rata basis to the then outstanding Loans irrespective of whether such outstanding Loans are ABR
Loans or Eurocurrency Loans; provided that with respect to such mandatory prepayment, the
amount of such mandatory prepayment shall be applied first to Loans that are ABR Loans to the
full extent thereof before application to Loans that are Eurocurrency Loans in a manner that
minimizes the amount of any payments required to be made by the Borrower pursuant to
Section 2.21. Each prepayment of the Loans under this Section 2.12 shall be accompanied by
accrued interest to the date of such prepayment on the amount prepaid.

                (e)   [Reserved].

                (f)   [Reserved].

                (g)     Notwithstanding any other provisions of this Section 2.12, (A) to the
extent that any or all of the Net Cash Proceeds of any Asset Sale by a Foreign Subsidiary (a
“Foreign Asset Sale”) or the Net Cash Proceeds of any Recovery Event with respect to a
Foreign Subsidiary (a “Foreign Recovery Event”), in each case giving rise to a prepayment event
pursuant to Section 2.12(b) are or is prohibited, restricted or delayed by applicable local law
from being repatriated to the United States, the portion of such Net Cash Proceeds so affected
will not be required to be applied to repay Loans at the times provided in this Section 2.12 but
may be retained by the applicable Foreign Subsidiary so long, but only so long, as the applicable
local law will not permit or restricts repatriation to the United States (the Borrower hereby
agreeing to use commercially reasonable efforts to cause the applicable Foreign Subsidiary to
promptly take all actions reasonably required by the applicable local law to permit such
repatriation), and once such repatriation of any of such affected Net Cash Proceeds is permitted
under the applicable local law, such repatriation will be immediately effected and such
repatriated Net Cash Proceeds will be promptly (and in any event not later than five Business
Days after such repatriation) applied (net of additional taxes payable or reserved against as a
result thereof) to the repayment of the Loans in accordance with this Section 2.12 and (B) to the
extent that the Borrower has determined in good faith that repatriation of any or all of the Net
Cash Proceeds of any Foreign Asset Sale or any Foreign Recovery Event derived from a Foreign
Subsidiary would have a material adverse tax consequence (taking into account any foreign tax


                                               38
NY 77805691v5
19-23774-rdd     Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25             Main Document
                                         Pg 183 of 452


credit or benefit, in the Borrower’s reasonable judgment, expected to be realized in connection
with such repatriation) with respect to such Net Cash Proceeds, the Net Cash Proceeds so
affected may be retained by the applicable Foreign Subsidiary, provided that, in the case of this
clause (B), on or before the date on which any Net Cash Proceeds so retained would otherwise
have been required to be applied to prepayments pursuant to this Section 2.12, the Borrower
shall apply an amount equal to such Net Cash Proceeds to such prepayments as if such Net Cash
Proceeds had been received by the Borrower rather than such Foreign Subsidiary, less the
amount of additional taxes that would have been payable or reserved against if such Net Cash
Proceeds had been repatriated (or, if less, the Net Cash Proceeds that would be calculated if
received by such Foreign Subsidiary).

                2.13   Conversion and Continuation Options.

               (a)    The Borrower may elect from time to time to convert Eurocurrency Loans
made to the Borrower to ABR Loans by giving the Administrative Agent prior irrevocable
written notice of such election no later than 12:00 Noon, New York City time, on the Business
Day preceding the proposed conversion date; provided that if any Eurocurrency Loan is so
converted on any day other than the last day of the Interest Period applicable thereto, the
Borrower shall also pay any amounts owing pursuant to Section 2.21. The Borrower may elect
from time to time to convert ABR Loans made to the Borrower to Eurocurrency Loans by giving
the Administrative Agent prior irrevocable written notice of such election no later than 12:00
Noon, New York City time, on the third Business Day preceding the proposed conversion date
(which notice shall specify the length of the initial Interest Period therefor); provided that no
ABR Loan may be converted into a Eurocurrency Loan when any Event of Default has occurred
and is continuing and the Administrative Agent or the Required DIP Lenders in its or their sole
discretion not to permit such conversions. Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof.

               (b)      Any Eurocurrency Loan may be continued as such by the Borrower giving
irrevocable written notice to the Administrative Agent, in accordance with the applicable
provisions of the term “Interest Period” set forth in Section 1.1 and no later than 12:00 Noon,
New York City time, on the third Business Day preceding the proposed continuation date, of the
length of the next Interest Period to be applicable to such Loans; provided that if any
Eurocurrency Loan is so continued on any day other than the last day of the Interest Period
applicable thereto, the Borrower shall also pay any amounts owing pursuant to Section 2.21;
provided, further, that no Eurocurrency Loan may be continued as such when any Event of
Default has occurred and is continuing and the Administrative Agent has or the Required DIP
Lenders have determined in its or their sole discretion not to permit such continuations; and
provided, further, that (i) if the Borrower shall fail to give any required notice as described above
in this paragraph such Eurocurrency Loans shall be automatically continued as Eurocurrency
Loans having an Interest Period of one month’s duration on the last day of such then-expiring
Interest Period and (ii) if such continuation is not permitted pursuant to the preceding proviso,
such Eurocurrency Loans shall be automatically converted to ABR Loans on the last day of such
then expiring Interest Period. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.



                                                 39
NY 77805691v5
19-23774-rdd     Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25              Main Document
                                         Pg 184 of 452


                2.14 Maximum Number of Eurocurrency Loans. Notwithstanding anything to
the contrary in this Agreement, all borrowings, conversions, continuations and optional
prepayments of Eurocurrency Loans and all selections of Interest Periods shall be in such
amounts and be made pursuant to such elections so that no more than ten Eurocurrency Loans
shall be outstanding at any one time.

                2.15   Interest Rates and Payment Dates.

               (a)    Each Eurocurrency Loan shall bear interest for each day during each
Interest Period with respect thereto at a rate per annum equal to the Eurocurrency Rate
determined for such day plus the Applicable Margin.

               (b)   Each ABR Loan shall bear interest at a rate per annum equal to the ABR
plus the Applicable Margin.

                (c)      (i) If all or a portion of the principal amount of any Loan shall not be paid
when due (whether at the stated maturity, by acceleration or otherwise), such overdue amount
shall bear interest at a rate per annum equal to the rate that would otherwise be applicable thereto
pursuant to the foregoing provisions of this Section 2.15 plus 2.00%; (ii) if all or a portion of any
interest or premium payable on any Loan or any commitment payment or other amount payable
hereunder shall not be paid when due (whether at the stated maturity, by acceleration or
otherwise), such overdue amount shall bear interest at a rate per annum equal to the rate then
applicable to ABR Loans plus 2.00%, in each case, with respect to clauses (i) and (ii) above,
from the date of such nonpayment until such amount is paid in full (after as well as before
judgment); and (iii) if an Event of Default shall have occurred, the Loans shall bear interest at a
rate per annum equal to the rate that would otherwise be applicable thereto pursuant to the
foregoing provisions of this Section 2.15 plus 2.00%; provided that no amount shall be payable
pursuant to this Section 2.15(c) to a Defaulting Lender so long as such Lender shall be a
Defaulting Lender; provided further that no amounts shall accrue pursuant to this Section 2.15(c)
on any overdue Loan, commitment payment, premium or other amount payable to a Defaulting
Lender so long as such Lender shall be a Defaulting Lender.

                (d)     Interest shall be payable by the Borrower in arrears on each Interest
Payment Date; provided that interest accruing pursuant to clauses (i) and (ii) or paragraph (c) of
this Section 2.15 shall be payable from time to time on demand.

                2.16   Computation of Interest and Other Payments.

                (a)   Interest and other amounts payable pursuant hereto shall be calculated on
the basis of a 360-day year for the actual days elapsed, except that interest on ABR Loans shall
be calculated on the basis of a 365- (or 366-, as the case may be) day year for the actual days
elapsed. The Administrative Agent shall as soon as practicable notify the Borrower and the
relevant Lenders of each determination of a Eurocurrency Rate. Any change in the interest rate
on a Loan resulting from a change in the ABR or the Eurocurrency Reserve Requirements shall
become effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the Borrower and the
relevant Lenders of the effective date and the amount of each such change in interest rate.


                                                 40
NY 77805691v5
19-23774-rdd      Doc 19    Filed 10/04/19 Entered 10/04/19 04:37:25              Main Document
                                         Pg 185 of 452


              (b)     Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be presumptively correct in the absence of
demonstrable error. The Administrative Agent shall, at the request of the Borrower, deliver to
the Borrower a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 2.15(a) and Section 2.15(b).

                2.17   Inability to Determine Interest Rate.

                (a)    If prior to the first day of any Interest Period for any Eurocurrency Loan:

                (i)    the Administrative Agent shall have determined (which determination
        shall be presumptively correct absent demonstrable error) that, by reason of
        circumstances affecting the relevant market, adequate and reasonable means do not exist
        for ascertaining the Eurocurrency Rate for such Interest Period, or

               (ii)   the Administrative Agent shall have received notice from the Required
        DIP Lenders that by reason of any changes arising after the Closing Date, the
        Eurocurrency Rate determined or to be determined for such Interest Period will not
        adequately and fairly reflect the cost to such Lenders (as certified by such Lenders) of
        making or maintaining their affected Loans during such Interest Period,

the Administrative Agent shall give telecopy notice thereof to the Borrower and the relevant
Lenders as soon as practicable thereafter. If such notice is given (x) any Eurocurrency Loans
requested to be made on the first day of such Interest Period shall be made as ABR Loans,
(y) any Loans that were to have been converted on the first day of such Interest Period to
Eurocurrency Loans shall be continued as ABR Loans and (z) any outstanding Eurocurrency
Loans shall be converted, on the last day of the then-current Interest Period with respect thereto,
to ABR Loans. Until such notice has been withdrawn by the Administrative Agent (which action
the Administrative Agent will take promptly after the conditions giving rise to such notice no
longer exist), no further Eurocurrency Loans shall be made or continued as such, nor shall the
Borrower have the right to convert Loans to Eurocurrency Loans.

                 (b)     If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth in clause (a)(i) of
this Section have arisen and such circumstances are unlikely to be temporary or (ii) the
circumstances set forth in clause (a)(i) of this Section have not arisen but the supervisor for the
administrator of the Eurocurrency Base Rate has made a public statement identifying a specific
date after which the Eurocurrency Base Rate shall no longer be used for determining interest
rates for loans, then the Administrative Agent and the Borrower shall endeavor to establish an
alternate rate of interest to the Eurocurrency Base Rate that gives due consideration to the then-
prevailing market convention for determining a rate of interest for syndicated loans in the United
States at such time, and shall enter into an amendment to this Agreement to reflect such alternate
rate of interest and such other related changes to this Agreement as may be applicable; provided
that, if such alternate rate of interest shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement. Notwithstanding anything to the contrary in Section 10.1,
such amendment shall become effective without any further action or consent of any other party
to this Agreement so long as the Administrative Agent shall not have received, within five


                                                 41
NY 77805691v5
19-23774-rdd      Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25            Main Document
                                        Pg 186 of 452


Business Days of the date notice of such alternate rate of interest is provided to the Lenders, a
written notice from the Required DIP Lenders stating that such Lenders object to such
amendment.

                2.18   Pro Rata Treatment and Payments.

               (a)    Subject to Section 2.7, each payment in respect of principal or interest in
respect of any Loans and each payment in respect of commitment payments shall be applied to
the obligations owing to the Lenders, pro rata according to the respective amounts then due and
owing to such Lenders.

              (b)    Each mandatory prepayment of the Loans shall be allocated among the
Loans then outstanding pro rata. Amounts repaid or prepaid on account of the Loans may not be
reborrowed.

                (c)    [Reserved].

                (d)    All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, premium, fees or otherwise, shall be made
without setoff, deduction or counterclaim and shall be made prior to 3:00 P.M., New York City
time, on the due date thereof to the Administrative Agent, for the account of the relevant
Lenders, at the Funding Office, in immediately available funds. Any payment received by the
Administrative Agent after 3:00 P.M., New York City time may be considered received on the
next Business Day in the Administrative Agent’s sole discretion. The Administrative Agent
shall distribute such payments to the relevant Lenders promptly upon receipt in like funds as
received. If any payment hereunder (other than payments on the Eurocurrency Loans) becomes
due and payable on a day other than a Business Day, such payment shall be extended to the next
succeeding Business Day. If any payment on a Eurocurrency Loan becomes due and payable on
a day other than a Business Day, the maturity thereof shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such payment into another
calendar month, in which event such payment shall be made on the immediately preceding
Business Day. In the case of any extension of any payment of principal pursuant to the
preceding two sentences, interest thereon shall be payable at the then applicable rate during such
extension.

                (e)    Unless the Administrative Agent shall have been notified in writing by
any Lender prior to a borrowing that such Lender will not make the amount that would constitute
its share of such borrowing available to the Administrative Agent, the Administrative Agent may
assume that such Lender is making such amount available to the Administrative Agent, and the
Administrative Agent may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. If such amount is not made available to the Administrative Agent by the
required time on the applicable borrowing date therefor, such Lender shall pay to the
Administrative Agent on demand, such amount with interest thereon, at a rate equal to the
greater of (i) the Federal Funds Effective Rate and (ii) a rate reasonably determined by the
Administrative Agent in accordance with banking industry rules on interbank compensation, for
the period until such Lender makes such amount immediately available to the Administrative
Agent. A certificate of the Administrative Agent submitted to any Lender with respect to any


                                               42
NY 77805691v5
19-23774-rdd     Doc 19      Filed 10/04/19 Entered 10/04/19 04:37:25             Main Document
                                          Pg 187 of 452


amounts owing under this paragraph shall be presumptively correct in the absence of
demonstrable error. If such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days after such applicable
borrowing date, the Administrative Agent shall give notice of such fact to the Borrower and the
Administrative Agent shall also be entitled to recover such amount with interest thereon at the
rate per annum applicable to ABR Loans, on demand, from the Borrower. Nothing herein shall
be deemed to limit the rights of the Administrative Agent or the Borrower against any Defaulting
Lender.

                (f)    Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower hereunder that the
Borrower will not make such payment to the Administrative Agent, the Administrative Agent
may assume that the Borrower is making such payment, and the Administrative Agent may, but
shall not be required to, in reliance upon such assumption, make available to the relevant
Lenders their respective pro rata shares of a corresponding amount. If such payment is not made
to the Administrative Agent by the Borrower within three Business Days after such due date, the
Administrative Agent shall be entitled to recover, on demand, from each relevant Lender to
which any amount which was made available pursuant to the preceding sentence, such amount
with interest thereon at the rate per annum equal to the daily average Federal Funds Effective
Rate. Nothing herein shall be deemed to limit the rights of the Administrative Agent or any
Lender against the Borrower.

                2.19   Requirements of Law.

               (a)    Except with respect to Excluded Taxes and Indemnified Taxes, if the
adoption of or any change in any Requirement of Law or in the interpretation or application
thereof or compliance by any Lender with any request or directive (whether or not having the
force of law) from any central bank or other Governmental Authority first made, in each case,
subsequent to the Closing Date:

                (i)    shall impose, modify or hold applicable any reserve, special deposit,
        compulsory loan or similar requirement against assets held by, deposits or other liabilities
        in or for the account of, advances, loans or other extensions of credit by, or any other
        acquisition of funds by, any office of such Lender that is not otherwise included in the
        determination of the Eurocurrency Rate hereunder;

                (ii)    shall subject any Recipient to any Taxes on its loans, loan principal, letters
        of credit, commitments, or other obligations or its deposits, reserves, other liability or
        capital attributable thereto; or

              (iii) shall impose on such Lender any other condition not otherwise
        contemplated hereunder;

and the result of any of the foregoing is to increase the cost to such Lender, by an amount which
such Lender reasonably deems to be material, of making, converting into, continuing or
maintaining Eurocurrency Loans, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the Borrower shall promptly pay such Lender, in Dollars, within


                                                 43
NY 77805691v5
19-23774-rdd     Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25            Main Document
                                         Pg 188 of 452


thirty Business Days after the Borrower’s receipt of a reasonably detailed invoice therefor
(showing with reasonable detail the calculations thereof), any additional amounts necessary to
compensate such Lender for such increased cost or reduced amount receivable. If any Lender
becomes entitled to claim any additional amounts pursuant to this Section 2.19, it shall promptly
notify the Borrower (with a copy to the Administrative Agent) of the event by reason of which it
has become so entitled.

                (b)     If any Lender shall have reasonably determined that the adoption of or any
change in any Requirement of Law regarding capital adequacy or liquidity requirements or in the
interpretation or application thereof or compliance by such Lender or any entity controlling such
Lender with any request or directive regarding capital adequacy or liquidity requirements
(whether or not having the force of law) from any Governmental Authority first made, in each
case, subsequent to the Closing Date shall have the effect of reducing the rate of return on such
Lender’s or such entity’s capital as a consequence of its obligations hereunder to a level below
that which such Lender or such entity could have achieved but for such adoption, change or
compliance (taking into consideration such Lender’s or such entity’s policies with respect to
capital adequacy or liquidity requirements) by an amount deemed by such Lender to be material,
then from time to time, after submission by such Lender to the Borrower (with a copy to the
Administrative Agent) of a reasonably detailed written request therefor (consistent with the detail
provided by such Lender to similarly situated borrowers), the Borrower shall pay to such Lender,
in Dollars, such additional amount or amounts as will compensate such Lender or such entity for
such reduction.

                (c)     A certificate prepared in good faith as to any additional amounts payable
pursuant to this Section 2.19 submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) shall be presumptively correct in the absence of demonstrable error.
Notwithstanding anything to the contrary in this Section 2.19, the Borrower shall not be required
to compensate a Lender pursuant to this Section 2.19 for any amounts incurred more than 120
days prior to the date that such Lender notifies the Borrower of such Lender’s intention to claim
compensation therefor; provided that if the circumstances giving rise to such claim have a
retroactive effect, then such 120-day period shall be extended to include the period of such
retroactive effect. The obligations of the Borrower pursuant to this Section 2.19 shall survive the
termination of this Agreement and the payment of the Obligations. Notwithstanding the
foregoing, the Borrower shall not be obligated to make payment to any Lender with respect to
penalties, interest and expenses if written demand therefor was not made by such Lender within
120 days from the date on which such Lender makes payment for such penalties, interest and
expenses.

                (d)    Notwithstanding anything in this Section 2.19 to the contrary, solely for
purposes of this Section 2.19, (i) the Dodd Frank Wall Street Reform and Consumer Protection
Act, and all requests, rules, regulations, guidelines and directives promulgated thereunder or
issued in connection therewith and (ii) all requests, rules, guidelines, requirements and directives
promulgated by the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall, in each case, be deemed to have been
enacted, adopted or issued, as applicable, subsequent to the Closing Date.


                                                44
NY 77805691v5
19-23774-rdd     Doc 19    Filed 10/04/19 Entered 10/04/19 04:37:25          Main Document
                                        Pg 189 of 452


                2.20   Taxes.

               (a)     Except as otherwise provided in this Agreement or as required by law, all
payments made by the Borrower or any Loan Party under this Agreement and the other Loan
Documents to any Recipient under this Agreement shall be made free and clear of, and without
deduction or withholding for or on account of, any Taxes. If any applicable law (as determined
in the good faith discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the applicable
withholding agent shall be entitled to make such deduction or withholding and shall timely pay
the full amount deducted or withheld to the relevant Governmental Authority in accordance with
applicable law and, if such Tax is an Indemnified Tax, the amounts so payable to the applicable
Recipient shall be increased to the extent necessary so that after deduction or withholding of
such Indemnified Taxes (including Indemnified Taxes attributable to amounts payable under this
Section 2.20(a)) the applicable Recipient receives an amount equal to the sum it would have
received had no such deduction or withholding been made.

               (b)     In addition, the Borrower or any Loan Party under this Agreement and the
other Loan Documents shall pay to the relevant Governmental Authority in accordance with
applicable law, or at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.

               (c)    Whenever any Taxes are paid by the Borrower and any Loan Party under
this Section, as promptly as possible thereafter the Borrower or applicable Loan Party, as the
case may be, shall send to the Administrative Agent for the account of the Administrative Agent
or Lender, as the case may be, a certified copy of an original official receipt received by the
Borrower or applicable Loan Party showing payment thereof, a copy of the return reporting such
payment, or, if not, such other evidence of payment as may be reasonably satisfactory to the
Administrative Agent or such Lender. The Borrower shall indemnify each Recipient,
within 10 days after demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or liability delivered to
the Borrower by a Lender (with a copy to the Administrative Agent), or by the Administrative
Agent on its own behalf or on behalf of a Lender, shall be conclusive absent manifest error.

              (d)     Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information reporting

                                              45
NY 77805691v5
19-23774-rdd     Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25           Main Document
                                         Pg 190 of 452


requirements. Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such documentation set
forth in paragraphs (d)(i), (ii) and (iv) of this Section 2.20(d)) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender. Solely for purposes of this paragraph (d), “Lender” shall
also refer to each Agent, such that each Agent shall be required to provide the documentation
required by this paragraph (d) as if it were a Lender. Without limiting the generality of the
foregoing:

                (i)     Each Lender that is not a United States person (as such term is defined in
        Section 7701(a)(30) of the Code) (a “Non-US Lender”) shall deliver to the Borrower and
        the Administrative Agent (or, in the case of a Participant, to the Borrower and to the
        Lender from which the related participation shall have been purchased) (A) two accurate
        and complete copies of IRS Form W-8ECI, W-8BEN or W-8BEN-E, as applicable, (B) in
        the case of a Non-US Lender claiming exemption from United States federal withholding
        tax under Section 871(h) or 881(c) of the Code with respect to payments of “portfolio
        interest”, a statement substantially in the form of Exhibit F-1 and two accurate and
        complete copies of IRS Form W-8BEN or W-8BEN-E, or any subsequent versions or
        successors to such forms or (C) to the extent a Non-US Lender is not the beneficial
        owner, two accurate and complete copies of IRS Form W-8IMY, accompanied by IRS
        Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, a statement substantially in the form
        of Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or other certification documents from
        each beneficial owner, as applicable, provided that if the Non-US Lender is a partnership
        and one or more direct or indirect partners of such Non-US Lender are claiming the
        portfolio interest exemption, such Non-US Lender may provide a statement substantially
        in the form of Exhibit F-4 on behalf of each such direct and indirect partner, in each case
        properly completed and duly executed by such Non-US Lender claiming complete
        exemption from, or a reduced rate of, United States federal withholding tax on all
        payments by the Borrower or any Loan Party under this Agreement and the other Loan
        Documents. Such forms shall be delivered by each Non-US Lender on or before the date
        it becomes a party to this Agreement (or, in the case of any Participant, on or before the
        date such Participant purchases the related participation). In addition, each Non-US
        Lender shall, promptly upon the obsolescence or invalidity of any form previously
        delivered by such Non-US Lender, update such form. Each Non-US Lender shall
        (X) promptly notify the Borrower at any time it determines that it is no longer in a
        position to provide any previously delivered certificate to the Borrower (or any other
        form of certification adopted by the United States taxing authorities for such purpose)
        and (Y) take such steps as shall not be disadvantageous to it, in its reasonable judgment,
        and as may be reasonably necessary (including the re-designation of its lending office
        pursuant to Section 2.23) to avoid any requirement of applicable laws of any such
        jurisdiction that the Borrower or any Loan Party make any deduction or withholding for
        Taxes from amounts payable to such Lender. Notwithstanding any other provision of this
        paragraph, a Non-US Lender shall not be required to deliver any form pursuant to this
        paragraph that such Non-US Lender is not legally able to deliver.



                                                46
NY 77805691v5
19-23774-rdd      Doc 19    Filed 10/04/19 Entered 10/04/19 04:37:25            Main Document
                                         Pg 191 of 452


                (ii)    Each Lender (and, in the case of a Lender that is a non-United States pass-
        through entity, each of its beneficial owners) that is a United States person (as such term
        is defined in Section 7701(a)(30) of the Code) (a “US Lender”) shall deliver to the
        Borrower and the Administrative Agent two accurate and complete copies of IRS Form
        W-9, or any subsequent versions or successors to such form and certify that such Lender
        is not subject to backup withholding. Such forms shall be delivered by each US Lender
        on or before the date it becomes a party to this Agreement. In addition, each US Lender
        shall, promptly upon the obsolescence or invalidity of any form previously delivered by
        such US Lender, update such form. Each US Lender shall promptly notify the Borrower
        at any time it determines that it is no longer in a position to provide any previously
        delivered certifications to the Borrower (or any other form of certification adopted by the
        United States taxing authorities for such purpose).

                (iii) Any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
        deliver to the Borrower and the Administrative Agent (in such number of copies as shall
        be requested by the recipient) on or about the date on which such Non-U.S. Lender
        becomes a Lender under this Agreement (and from time to time thereafter upon the
        reasonable request of the Borrower or the Administrative Agent), executed copies of any
        other form prescribed by applicable law as a basis for claiming exemption from or a
        reduction in U.S. federal withholding Tax, duly completed, together with such
        supplementary documentation as may be prescribed by applicable law to permit the
        Borrower or the Administrative Agent to determine the withholding or deduction
        required to be made.

                (iv)    If a payment made to a Lender under any Loan Document would be
        subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail
        to comply with the applicable reporting requirements of FATCA (including those
        contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
        deliver to the Borrower and Administrative Agent at the time or times prescribed by law
        and at such time or times reasonably requested by the Borrower or Administrative Agent
        such documentation prescribed by applicable law (including as prescribed by
        Section 1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
        requested by the Borrower or Administrative Agent as may be necessary for the
        Borrower and Administrative Agent to comply with their obligations under FATCA and
        to determine that such Lender has complied with such Lender’s obligations under
        FATCA or to determine the amount to deduct and withhold from such payment. Each
        Lender shall, promptly upon the obsolescence or invalidity of any documentation
        previously delivered by such Lender, update such documentation. Each Lender shall
        promptly notify the Borrower at any time it determines that it is no longer in a position to
        provide any previously delivered documentation to the Borrower (or any other form of
        documentation adopted by the United States taxing authorities for such purpose). Solely
        for purposes of this paragraph, “FATCA” shall include any amendments made to FATCA
        after the date of this Agreement.

                (e)    [reserved].



                                                47
NY 77805691v5
19-23774-rdd      Doc 19    Filed 10/04/19 Entered 10/04/19 04:37:25            Main Document
                                         Pg 192 of 452


                (f)     If any Recipient determines, in good faith, that it has received a refund of
any Taxes as to which it has been indemnified pursuant to this Section 2.20 (including by the
payment of additional amounts pursuant to Section 2.20), it shall promptly pay to the
indemnifying party an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid under this Section 2.20 with respect to the
Indemnified Taxes giving rise to such refund), net of all out-of-pocket expenses of such
Recipient and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that such indemnifying party, upon the request
of such Recipient, shall repay the amount paid over to the indemnifying party (plus any
penalties, interest or other charges imposed by the relevant Governmental Authority other than
any such penalties, interest or other charges resulting from the gross negligence or willful
misconduct of the relevant Recipient) to such Recipient in the event such Recipient is required to
repay such refund to such Governmental Authority. This paragraph shall not be construed to
require any Recipient to make available its Tax returns (or any other information relating to its
Taxes which it deems confidential) to the Borrower or any other Person. In no event will any
Recipient be required to pay any amount to an indemnifying party the payment of which would
place such Recipient in a less favorable net after-Tax position than such Recipient would have
been in if the additional amounts giving rise to such refund of any Indemnified Taxes had never
been paid.

                (g)    [reserved].

               (h)     Each Lender shall severally indemnify the Administrative Agent, within
10 days after demand therefor, for (i) any Indemnified Taxes attributable to such Lender (but
only to the extent that the Borrower or any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the obligation of the
Borrower or any Loan Party to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 10.6(c)(iii) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case, that are payable
or paid by the Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the Administrative Agent to
set off and apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this paragraph (h).

                (i)    [Reserved].

                (j)    Each party’s obligations under this Section 2.20 shall survive the
resignation or replacement of the Administrative Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Loan Commitments and the repayment,
satisfaction or discharge of all obligations under any Loan Document.

              2.21 Indemnity. Other than with respect to Taxes, which shall be governed
solely by Section 2.20, the Borrower agrees to indemnify each Lender for, and to hold each

                                                48
NY 77805691v5
19-23774-rdd     Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25             Main Document
                                         Pg 193 of 452


Lender harmless from, any loss or expense (other than lost profits, including the loss of
Applicable Margin) that such Lender actually sustains or incurs as a consequence of (a) any
failure by the Borrower in making a borrowing of, conversion into or continuation of
Eurocurrency Loans after the Borrower has given notice requesting the same in accordance with
the provisions of this Agreement, (b) any failure by the Borrower in making any prepayment of
or conversion from Eurocurrency Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement or (c) the making of a prepayment, conversion
or continuation of Eurocurrency Loans on a day that is not the last day of an Interest Period with
respect thereto. A reasonably detailed certificate as to (showing in reasonable detail the
calculation of) any amounts payable pursuant to this Section 2.21 submitted to the Borrower by
any Lender shall be presumptively correct in the absence of demonstrable error. This covenant
shall survive the termination of this Agreement and the payment of the Obligations.

                2.22 Illegality. Notwithstanding any other provision herein, if the adoption of
or any change in any Requirement of Law or in the interpretation or application thereof, in each
case, first made after the Closing Date, shall make it unlawful for any Lender to make or
maintain Eurocurrency Loans as contemplated by this Agreement, such Lender shall promptly
give notice thereof to the Administrative Agent and the Borrower, and (a) the commitment of
such Lender hereunder to make Eurocurrency Loans, continue Eurocurrency Loans as such and
convert ABR Loans to Eurocurrency Loans shall be suspended during the period of such
illegality and (b) such Lender’s Loans then outstanding as Eurocurrency Loans, if any, shall be
converted automatically to ABR Loans on the respective last days of the then current Interest
Periods with respect to such Loans or within such earlier period as required by law. If any such
conversion of a Eurocurrency Loan occurs on a day which is not the last day of the then current
Interest Period with respect thereto, the Borrower shall pay to such Lender such amounts, if any,
as may be required pursuant to Section 2.21.

               2.23 Change of Lending Office. Each Lender agrees that, upon the occurrence
of any event giving rise to the operation of Section 2.19, 2.20(a)-(c) or 2.22 with respect to such
Lender, it will, if requested by the Borrower, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another lending office for any Loans affected by
such event with the object of avoiding the consequences of such event; provided that such
designation is made on terms that, in the good faith judgment of such Lender, cause such Lender
and its lending office(s) to suffer no material economic, legal or regulatory disadvantage;
provided, further, that nothing in this Section 2.23 shall affect or postpone any of the obligations
of the Borrower or the rights of any Lender pursuant to Section 2.19, 2.20(a)-(c) or 2.22.

                2.24 Replacement of Lenders. The Borrower shall be permitted to (a) replace
with one or more Eligible Assignees (the “Replacement Entities”) or (b) prepay or terminate,
without premium or penalty (but subject to Section 2.21), the Loans or Loan Commitments, as
applicable, of any Lender (each such Lender, a “Replaced Lender”) that (i) requests
reimbursement for amounts owing or otherwise results in increased costs imposed on the
Borrower or on account of which the Borrower is required to pay additional amounts to any
Governmental Authority pursuant to Section 2.19, 2.20 or 2.21 (to the extent a request made by a
Lender pursuant to the operation of Section 2.21 is materially greater than requests made by
other Lenders) or gives a notice of illegality pursuant to Section 2.22, (ii) is a Defaulting Lender,
(iii) is, or the Borrower reasonably believes could constitute, a Disqualified Institution, or

                                                 49
NY 77805691v5
19-23774-rdd      Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25           Main Document
                                          Pg 194 of 452


(iv) has refused to consent to any waiver or amendment with respect to any Loan Document that
requires such Lender’s consent and has been consented to by the Required DIP Lenders;
provided that, in the case of a replacement pursuant to clause (a) above,

                       (A)     such replacement does not conflict with any Requirement of Law,

                      (B)    the Replacement Entities shall purchase, at par, all Loans and other
                amounts owing to such Replaced Lender on or prior to the date of replacement,

                        (C)     the Borrower shall be liable to such Replaced Lender under
                Section 2.21 (as though Section 2.21 were applicable) if any Eurocurrency Loan
                owing to such Replaced Lender shall be purchased other than on the last day of
                the Interest Period relating thereto,

                       (D)     the Replacement Entities, (x) if not already a Lender, shall be
                reasonably satisfactory to the Administrative Agent to the extent that an
                assignment to such Replacement Entity of the rights and obligations being
                acquired by it would otherwise require the consent of the Administrative Agent
                pursuant to Section 10.6(b) and (y) shall pay (unless otherwise paid by the
                Borrower) any processing and recordation fee required under
                Section 10.6(b)(ii)(B),

                        (E)     the Administrative Agent and any Replacement Entities shall
                execute and deliver, and such Replaced Lender shall thereupon be deemed to have
                executed and delivered, an appropriately completed Assignment and Assumption
                to effect such substitution,

                        (F)    the Borrower shall pay all additional amounts (if any) required
                pursuant to Section 2.19 or 2.20, as the case may be, in respect of any period prior
                to the date on which such replacement shall be consummated,

                       (G)   in respect of a replacement pursuant to clause (iv) above, the
                Replacement Entities shall consent to such amendment or waiver, and

                        (H)     any such replacement shall not be deemed to be a waiver of any
                rights that the Borrower, the Administrative Agent or any other Lender shall have
                against the Replaced Lender.

Prepayments pursuant to clause (b) above (i) shall be accompanied by accrued and unpaid
interest on the principal amount so prepaid up to the date of such prepayment and (ii) shall not be
subject to the provisions of Section 2.18. The termination of the Revolving Commitments of any
Lender pursuant to clause (b) above shall not be subject to the provisions of Section 2.18. In
connection with any such replacement under this Section 2.24, if the Replaced Lender does not
execute and deliver to the Administrative Agent a duly completed Assignment and Assumption
and/or any other documentation necessary to reflect such replacement by the later of (a) the date
on which the replacement Lender executes and delivers such Assignment and Assumption and/or
such other documentation and (b) the date as of which all obligations of the Borrower owing to
the Replaced Lender relating to the Loans and participations so assigned shall be paid in full to

                                                 50
NY 77805691v5
19-23774-rdd     Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25            Main Document
                                         Pg 195 of 452


such Replaced Lender, then such Replaced Lender shall be deemed to have executed and
delivered such Assignment and Assumption and/or such other documentation as of such date and
the Borrower shall be entitled (but not obligated) to execute and deliver such Assignment and
Assumption and/or such other documentation on behalf of such Replaced Lender, and the
Administrative Agent shall record such assignment in the Register.

                                  ARTICLE 3. [RESERVED]

                   ARTICLE 4. REPRESENTATIONS AND WARRANTIES

               To induce the Agents and the Lenders to enter into this Agreement and to make
the Loans, each of Holdings and the Borrower hereby represents and warrants (as to itself and
each of its Restricted Subsidiaries) to the Agents and each Lender, which representations and
warranties shall be deemed made on the Closing Date (after giving effect to the Transactions)
and on the date of each borrowing of Loans:

                4.1    Financial Condition.

               (a)     The audited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at December 31, 2017, and the related statements of income,
stockholders’ equity and of cash flows for the fiscal year ended on such date, reported on by and
accompanied by an unqualified report from E&Y, present fairly in all material respects the
financial condition of the Borrower and its Subsidiaries as at such dates and the results of their
operations, their cash flows and their changes in stockholders’ equity for the fiscal year then
ended. All such financial statements, including the related schedules and notes thereto and year-
end adjustments, have been prepared in accordance with GAAP (except as otherwise noted
therein).

               (b)     The unaudited consolidated balance sheets of the Borrower and its
consolidated Subsidiaries as of June 30, 2019, and the related statements of income,
stockholders’ equity and of cash flows for the fiscal periods ended on such date each as certified
by a Responsible Officer, present fairly in all material respects the financial condition of the
Borrower and its Subsidiaries as at such dates and the results of their operations, their cash flows
and their changes in stockholders’ equity for the respective fiscal periods then ended (subject to
normal year-end audit adjustments and the absence of footnotes). All such financial statements
and the notes thereto have been prepared in accordance with GAAP (except as otherwise noted
therein and subject to normal year-end audit adjustments and the absence of footnotes).

              4.2   No Change. Since the Closing Date, there has been no event,
development or circumstance that has had or would reasonably be expected to have a Material
Adverse Effect.

                4.3      Existence; Compliance with Law. Each Chapter 11 Debtor is a debtor in
the Chapter 11 Cases. Except as set forth in Schedule 4.3, each of Holdings and its Restricted
Subsidiaries (a) (i) is duly organized (or incorporated), validly existing and in good standing (or,
only where applicable, the equivalent status in any foreign jurisdiction) under the laws of the
jurisdiction of its organization or incorporation, except in each case (other than with respect to
the Borrower) to the extent such failure to do so would not reasonably be expected to have a

                                                51
NY 77805691v5
19-23774-rdd     Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25             Main Document
                                         Pg 196 of 452


Material Adverse Effect, (ii) subject to the entry of the Orders, has the corporate or other
organizational power and authority, and the legal right, to own and operate its Property, to lease
the Property it operates as lessee and to conduct the business in which it is currently engaged,
except where the failure to do so would not reasonably be expected to have a Material Adverse
Effect and (iii) is duly qualified as a foreign corporation or other entity and in good standing
(where such concept is relevant) under the laws of each jurisdiction where its ownership, lease or
operation of Property or the conduct of its business requires such qualification except, in each
case, to the extent that the failure to be so qualified or in good standing (where such concept is
relevant) would not have a Material Adverse Effect and (b) is in compliance with all
Requirements of Law except to the extent that any such failure to comply therewith would not
reasonably be expected to have a Material Adverse Effect.

                4.4    Corporate Power; Authorization; Enforceable Obligations.

               (a)    Subject to the entry of the Orders, each Loan Party has the corporate or
other organizational power and authority to execute and deliver, and perform its obligations
under, the Loan Documents to which it is a party and, in the case of the Borrower, to borrow
hereunder, except in each case (other than with respect to the Borrower) to the extent such failure
to do so would not reasonably be expected to have a Material Adverse Effect. Subject to the
entry of the Orders, each Loan Party has taken all necessary corporate or other action to
authorize the execution and delivery of, and the performance of its obligations under, the Loan
Documents to which it is a party and, in the case of the Borrower, to authorize the Loans on the
terms and conditions of this Agreement, except in each case (other than with respect to the
Borrower) to the extent such failure to do so would not reasonably be expected to have a
Material Adverse Effect.

                (b)     Subject to the entry of the Orders, no consent or authorization of, filing
with, or notice to, any Governmental Authority is required to be obtained or made by any Loan
Party for the Loans hereunder or such Loan Party’s execution and delivery of, or performance of
its obligations under, or validity or enforceability of, this Agreement or any of the other Loan
Documents to which it is party, as against or with respect to such Loan Party, except (i) consents,
authorizations, filings and notices described in Schedule 4.4, (ii) consents, authorizations, filings
and notices which have been obtained or made and are in full force and effect, (iii) consents,
authorizations, filings and notices the failure of which to obtain would not reasonably be
expected to have a Material Adverse Effect and (iv) the filings referred to in Section 4.17.

                (c)    Subject to the entry of the Orders, each Loan Document has been duly
executed and delivered on behalf of each Loan Party that is a party thereto. Subject to the entry
of the Orders, assuming the due authorization of, and execution and delivery by, the parties
thereto (other than the applicable Loan Parties), this Agreement constitutes, and each other Loan
Document upon execution and delivery by each Loan Party that is a party thereto will constitute,
a legal, valid and binding obligation of each such Loan Party that is a party thereto, enforceable
against each such Loan Party in accordance with its terms (provided that, with respect to the
creation and perfection of security interests with respect to the Capital Stock of Foreign
Subsidiaries (other than the Capital Stock of a UK Guarantor), only to the extent enforceability
thereof is governed by the Uniform Commercial Code or the Bankruptcy Code), except as
enforceability may be limited by applicable bankruptcy, insolvency, reorganization, moratorium,

                                                 52
NY 77805691v5
19-23774-rdd     Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25              Main Document
                                         Pg 197 of 452


administration or similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in equity or at law)
and the implied covenants of good faith and fair dealing (but only to the extent such concept may
be recognized under the relevant jurisdiction) and, in each case of the UK Guarantors and each
UK Security Document, subject to the UK Legal Reservations and the UK Perfection
Requirements.

               4.5      No Legal Bar. Subject to the entry of the Orders, assuming the consents,
authorizations, filings and notices referred to in Section 4.4(b) are obtained or made and in full
force and effect, the execution, delivery and performance of this Agreement and the other Loan
Documents by the Loan Parties thereto, the borrowings hereunder and the use of the proceeds
thereof will not (a) violate the organizational or governing documents of (i) the Borrower or
(ii) except as would not reasonably be expected to have a Material Adverse Effect, any other
Loan Party, (b) except as would not reasonably be expected to have a Material Adverse Effect,
violate any Requirement of Law binding on Holdings or any of its Restricted Subsidiaries,
(c) except as would not reasonably be expected to have a Material Adverse Effect, violate any
Contractual Obligation of Holdings or any of its Restricted Subsidiaries or (d) except as would
not have a Material Adverse Effect, result in or require the creation or imposition of any Lien on
any of their respective properties or revenues pursuant to any Requirement of Law or any such
Contractual Obligation (other than the Liens permitted by Section 7.3).

               4.6     No Material Litigation. Except as set forth in Schedule 4.6 and the
commencement of the Chapter 11 Cases, no litigation, investigation or proceeding of or before
any arbitrator or Governmental Authority is pending or, to the knowledge of the Borrower,
threatened against Holdings or any of its Restricted Subsidiaries or against any of their Properties
which, taken as a whole, would reasonably be expected to have a Material Adverse Effect or, to
the extent such litigation, investigation or proceeding has a reasonable likelihood of adverse
determination, and such determination would reasonably be expected to prevent or enjoin the
Transactions.

                4.7    No Default.      No Default or Event of Default has occurred and is
continuing.

                4.8    Ownership of Property; Liens. Except as set forth in Schedule 4.8A (and
in the case of the UK Guarantors, subject to the UK Legal Reservations), each of Holdings and
its Restricted Subsidiaries has good title in fee simple to, or a valid leasehold interest in, all its
Real Property, and good title to, or a valid leasehold interest in, all of its other Property (other
than Intellectual Property), in each case, except where the failure to do so would not reasonably
be expected to have a Material Adverse Effect, and none of such Property is subject to any Lien
except as permitted by the Loan Documents. Schedule 4.8B lists all Real Property owned in fee
simple with a Fair Market Value in excess of $2,500,000 by any Loan Party as of the Closing
Date.

               4.9     Intellectual Property. Each of Holdings and its Restricted Subsidiaries
owns, or has a valid license or right to use, all Intellectual Property necessary for the conduct of
its business as currently conducted free and clear of all Liens except as permitted by the Loan
Documents, except where the failure to do so would not reasonably be expected to have a

                                                 53
NY 77805691v5
19-23774-rdd     Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25             Main Document
                                         Pg 198 of 452


Material Adverse Effect. To the Borrower’s knowledge, the use of such Intellectual Property by
Holdings or its Restricted Subsidiaries does not infringe on the rights of any Person in a manner
that would reasonably be expected to have a Material Adverse Effect. Holdings and its
Restricted Subsidiaries take all reasonable actions that in the exercise of their reasonable
business judgment should be taken to protect their Intellectual Property, including Intellectual
Property that is confidential in nature, except where the failure to do so would not reasonably be
expected to have a Material Adverse Effect.

                4.10 Taxes. Each of Holdings and its Restricted Subsidiaries (a) has filed or
caused to be filed all federal, state, provincial, foreign and other Tax returns that are required to
be filed and (b) has paid or caused to be paid all Taxes shown to be due and payable on said
returns and all other Taxes, fees or other charges imposed on it or on any of its Property by any
Governmental Authority (other than (i) any returns or amounts that are not yet due or
(ii) amounts the validity of which are currently being contested in good faith by appropriate
proceedings and with respect to which any reserves required in conformity with GAAP have
been provided on the books of Holdings or such Restricted Subsidiary, as the case may be),
except in each case where the failure to do so would not reasonably be expected to have a
Material Adverse Effect.

                4.11 Federal Regulations. No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used for any purpose that violates the provisions of the
regulations of the Board.

                4.12   ERISA .

                (a)    Except as would not reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect: (i) neither a Reportable Event nor a failure to meet
the minimum funding standards (within the meaning of Section 412(a)(2) of the Code or
Section 302(a)(2) of ERISA) has occurred during the five year period prior to the date on which
this representation is made with respect to any Single Employer Plan, and each Single Employer
Plan has complied with the applicable provisions of ERISA and the Code; (ii) no termination of a
Single Employer Plan has occurred, and no Lien in favor of the PBGC or a Plan has arisen on the
assets of Holdings or any of its Restricted Subsidiaries, during such five-year period; the present
value of all accrued benefits under each Single Employer Plan (based on those assumptions used
to fund such Plans) did not, as of the last annual valuation date prior to the date on which this
representation is made or deemed made, exceed the value of the assets of such Single Employer
Plan allocable to such accrued benefits; (iii) none of Holdings or any of its Restricted
Subsidiaries has had a complete or partial withdrawal from any Multiemployer Plan that has
resulted or would reasonably be expected to result in a liability under ERISA; (iv) none of
Holdings or any of its Restricted Subsidiaries would become subject to any liability under
ERISA if Holdings or such Restricted Subsidiary were to withdraw completely from all
Multiemployer Plans as of the valuation date most closely preceding the date on which this
representation is made; and (v) no Multiemployer Plan is in Reorganization or Insolvent.

              (b)    Holdings and its Restricted Subsidiaries have not incurred, and do not
reasonably expect to incur, any liability under ERISA or the Code with respect to any plan
within the meaning of Section 3(3) of ERISA which is subject to Title IV of ERISA or

                                                 54
NY 77805691v5
19-23774-rdd      Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25           Main Document
                                        Pg 199 of 452


Section 412 of the Code or Section 302 of ERISA that is maintained by a Commonly Controlled
Entity (other than Holdings and its Restricted Subsidiaries) (a “Commonly Controlled Plan”)
merely by virtue of being treated as a single employer under Title IV of ERISA with the sponsor
of such plan that would reasonably be likely to have a Material Adverse Effect and result in a
direct obligation of Holdings or any of its Restricted Subsidiaries to pay money.

                (c)   [Reserved].

               (d)    Neither Holdings nor any of its Restricted Subsidiaries is or has at any
time been (a) an employer (for the purposes of sections 38 to 51 of the Pensions Act 2004) of an
occupational pension scheme which is not a money purchase scheme (both terms as defined in
the Pensions Schemes Act 1993) or (b) to Holdings’ or any Restricted Subsidiary’s knowledge,
having made due and careful inquiry, “connected” with or an “associate” (as those terms are used
in sections 38 and 43 of the Pensions Act 2004) of such an employer, where being so
“connected” with or an “associate” of such employer would result in a direct obligation of
Holdings or any of its Restricted Subsidiaries to pay money that would have a Material Adverse
Effect.

            4.13 Investment Company Act. No Loan Party is an “investment company,” or
a company “controlled” by an “investment company,” within the meaning of the Investment
Company Act of 1940, as amended.

               4.14 Subsidiaries. The Subsidiaries listed on Schedule 4.14 constitute all the
Subsidiaries of Holdings at the Closing Date. Schedule 4.14 sets forth as of the Closing Date the
name and jurisdiction of incorporation of each Subsidiary and, as to each Subsidiary, the
percentage of each class of Capital Stock owned by any Loan Party, and includes an
organizational chart that includes all of the Subsidiaries of Holdings.

               4.15 Environmental Matters. Other than exceptions to any of the following that
would not reasonably be expected to have a Material Adverse Effect, none of Holdings or any of
its Restricted Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any Environmental
Law for the operation of the Business; or (ii) has become subject to any Environmental Liability.

               4.16 Accuracy of Information, etc.. As of the Closing Date, no statement or
information (excluding the projections and pro forma financial information referred to below)
contained in this Agreement, any other Loan Document or any certificate furnished to the
Administrative Agent or the Lenders or any of them (in their capacities as such), by or on behalf
of any Loan Party for use in connection with the transactions contemplated by this Agreement or
the other Loan Documents, including the Transactions, when taken as a whole, contained as of
the date such statement, information or certificate was so furnished, any untrue statement of a
material fact or omitted to state a material fact necessary in order to make the statements
contained herein or therein, in light of the circumstances under which they were made, not
materially misleading. As of the Closing Date, the projections and pro forma financial
information contained in the materials referenced above are based upon good faith estimates and
assumptions believed by management of Holdings to be reasonable at the time made, in light of
the circumstances under which they were made, it being recognized by the Agents and the


                                               55
NY 77805691v5
19-23774-rdd      Doc 19    Filed 10/04/19 Entered 10/04/19 04:37:25            Main Document
                                         Pg 200 of 452


Lenders that such financial information as it relates to future events is not to be viewed as fact
and that actual results during the period or periods covered by such financial information may
differ from the projected results set forth therein by a material amount.

                4.17   Security Documents.

                (a)    With respect to the Loan Parties that are Chapter 11 Debtors:

                (i)     this Agreement and the Security Documents, including the Orders, are
        effective to create in favor of the Administrative Agent, for the benefit of the Lenders and
        any other Secured Parties, valid, binding, enforceable, non-avoidable and automatically
        and fully and properly perfected Liens on, and security interests in, the Collateral pledged
        under the Loan Documents and the Orders, in each case, having the priorities set forth in
        the Orders and subject only to the Carve-Out in all respects;

                (ii)    pursuant to the Orders, no filing or other action will be necessary to
        perfect or protect such Liens and security interests; and

                (iii) pursuant to and to the extent provided in the Orders, the Obligations of the
        Loan Parties under this Agreement will constitute allowed superpriority administrative
        expense claims in the Chapter 11 Cases under section 364(c) of the Bankruptcy Code,
        having priority over all administrative expense claims and unsecured claims against such
        Loan Parties now existing or hereafter arising, of any kind whatsoever, including, without
        limitation, all administrative expense claims of the kind specified in sections 503(b) and
        507(b) of the Bankruptcy Code and all superpriority administrative expense claims
        granted to any other Person (including avoidance actions and the proceeds thereof),
        subject only to the Carve-Out in all respects, which claims shall have recourse to all of
        the Loan Parties’ assets (including avoidance actions and the proceeds thereof).

                (b)    With respect to the Loan Parties that are not Chapter 11 Debtors:

                (i)     Subject to Section 6.10, the Guarantee and Collateral Agreement and the
        other Security Documents are each effective to create in favor of the Collateral Agent, for
        the benefit of the Secured Parties, a lawful, valid and enforceable security interest in the
        Collateral described therein (other than Excluded Collateral) of a type in which a security
        interest can be created under Article 9 of the UCC or any equivalent law in any Specified
        Jurisdiction (including any proceeds of any such item of Collateral), except as
        enforceability may be limited by applicable bankruptcy, insolvency, reorganization,
        moratorium or similar laws affecting the enforcement of creditors’ rights generally and
        by general equitable principles (whether enforcement is sought by proceedings in equity
        or at law) and the implied covenants of good faith and fair dealing (but only to the extent
        such concept may be recognized under the relevant jurisdiction) and, in each case of the
        UK Guarantors and each UK Security Document, subject to the UK Legal Reservations
        and the UK Perfection Requirements. In the case of (i) the Pledged Securities described
        in the Guarantee and Collateral Agreement and the other Security Documents (other than
        Excluded Collateral) when any stock certificates or notes, as applicable, representing
        such Pledged Securities are delivered to the Collateral Agent (or, in the case of Pledged


                                                56
NY 77805691v5
19-23774-rdd     Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25             Main Document
                                         Pg 201 of 452


        Securities that are ABL Facility First Priority Collateral, the collateral agent under the
        ABL Facility Credit Agreement) together with any proper endorsements executed in
        blank and such other actions have been taken with respect to the Pledged Securities of
        Foreign Subsidiaries as are required under the applicable law of the jurisdiction of
        organization or incorporation of the applicable Foreign Subsidiary (it being understood
        that no such actions under applicable Law of the jurisdiction of organization of the
        applicable Foreign Subsidiary (other than the United Kingdom in respect of the UK
        Guarantors) shall be required by any Loan Document), (ii) the Collateral comprised of
        registered and pending patents, industrial designs, trademarks and copyrights under any
        Specified Jurisdiction, upon the completion of the filings and other actions specified on
        Schedule 4.17, and (iii) the other Collateral described in the Guarantee and Collateral
        Agreement and the other Security Documents (other than Excluded Collateral), when
        financing statements in appropriate form are filed in the offices specified on
        Schedule 4.17 (or, in the case of other Collateral not in existence on the Closing Date,
        such other offices as may be appropriate) and such other filings and actions as are
        specified on Schedule 4.17 are made (or, in the case of other Collateral not in existence
        on the Closing Date, such other filings or actions as may be appropriate), the Collateral
        Agent shall have a fully perfected first priority Lien (or with respect to the ABL Facility
        First Priority Collateral, a fully perfected second priority Lien) on, and security interest
        in, all right, title and interest of the Loan Parties in such Collateral (including any
        proceeds of any item of Collateral) (to the extent a security interest in such Collateral can
        be perfected through the filing of such documents and financing statements in the offices
        specified on Schedule 4.17 (or, in the case of other Collateral not in existence on the
        Closing Date, such other offices as may be appropriate) and the other filings and actions
        specified on Schedule 4.17 (or, in the case of other Collateral not in existence on the
        Closing Date, such other filings and actions as may be appropriate), and through the
        delivery of the Pledged Securities required to be delivered on the Closing Date), as
        security for the Secured Obligations, in each case prior in right to the Lien of any other
        Person (except (i) in the case of Collateral other than Pledged Securities that comprise
        stock of wholly-owned Subsidiaries, Liens permitted by Section 7.3, (ii) Liens having
        priority by operation of law and (iii) with respect to the ABL Facility First Priority
        Collateral) to the extent required by the Guarantee and Collateral Agreement and the
        other Security Documents.

                (ii)    Upon the execution and delivery of any Mortgage to be executed and
        delivered pursuant to Section 6.8(b), such Mortgage shall be effective to create in favor
        of the Collateral Agent for the benefit of the Secured Parties a legal, valid and
        enforceable Lien on the Mortgaged Property described therein and proceeds thereof,
        except as enforceability may be limited by applicable bankruptcy, insolvency,
        reorganization, moratorium or similar laws affecting the enforcement of creditors’ rights
        generally and by general equitable principles (whether enforcement is sought by
        proceedings in equity or at law) and the implied covenants of good faith and fair dealing
        (but only to the extent such concept may be recognized under the relevant jurisdiction)
        and, in each case of the UK Guarantors and each UK Security Document, subject to the
        UK Legal Reservations and the UK Perfection Requirements; and when such Mortgage is
        filed in the recording office designated by the Borrower, such Mortgage shall constitute a
        fully perfected Lien on, and security interest in, all right, title and interest of the Loan

                                                 57
NY 77805691v5
19-23774-rdd     Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25            Main Document
                                         Pg 202 of 452


        Parties in such Mortgaged Property and the proceeds thereof, as security for the Secured
        Obligations (as defined in the relevant Mortgage), in each case prior and superior in right
        to any other Person (other than Liens permitted by Section 7.3 or other encumbrances or
        rights permitted by the relevant Mortgage).

                (iii) Under the laws of any Foreign Guarantor’s jurisdiction of incorporation or
        organization it is not necessary that the Security Documents be filed, recorded or enrolled
        with any court or other authority in that jurisdiction or that any stamp, registration,
        notarial or similar taxes or fees be paid on or in relation to the Security Documents or the
        transactions contemplated by the Security Documents, except (i) registration of the
        particulars of each Security Document granted by a UK Guarantor at Companies House
        in England and Wales under section 859A of the Companies Act 2006, and, in each case,
        payment of associated fees, (ii) as applicable, registration of the particulars of each
        Security Document creating a Lien in respect of any Real Property located in England
        and Wales at the Land Registry or Land Charges Registry in England and Wales and the
        payment of associated fees and (iii) registration of the particulars of each Security
        Document creating a Lien in respect of any Intellectual Property registered in the United
        Kingdom at the Trade Marks Registry at the Patent Office in England and Wales and
        payment of associated fees, which registrations, filings, taxes and fees will be made and
        paid promptly after the date of the relevant Security Document.

                4.18   [Reserved].

               4.19 Anti-Terrorism. As of the Closing Date, (a) Holdings and its Restricted
Subsidiaries are in compliance with the USA Patriot Act and the Proceeds of Crime (Money
Laundering), including any guidelines thereunder, and any other applicable anti-money
laundering, sanctions, anti-terrorist financing and “know your client” policies and laws, (b) none
of Holdings and its Restricted Subsidiaries is a person on the list of “Specially Designated
Nationals and Blocked Persons” or subject to the limitations and prohibitions under any other
U.S. Department of Treasury’s Office of Foreign Asset Control regulation or executive order,
and (c) none of Holdings and its Restricted Subsidiaries is a person on the list of “Financial
Sanctions: Consolidated List of Targets” or “Ukraine: list of persons subject to restrictive
measures in view of Russia’s actions destabilizing the situation in Ukraine”, each administered
and enforced by Her Majesty’s Treasury, in each case, as amended, supplemented or substituted
from time to time and except as would not reasonably be expected to have a Material Adverse
Effect.

              4.20 Use of Proceeds. The Borrower will use the proceeds of the Loans solely
in compliance with Section 6.9 of this Agreement.

              4.21 Labor Matters. Except as, in the aggregate, would not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other labor disputes
against Holdings or its Restricted Subsidiaries pending or, to the knowledge of Holdings and the
Borrower, threatened, (b) hours worked by and payment made to employees of Holdings or its
Restricted Subsidiaries have not been in violation of the Fair Labor Standards Act or any other
applicable Requirement of Law dealing with such matters and (c) all payments due from
Holdings or any of its Restricted Subsidiaries on account of employee health and welfare

                                                58
NY 77805691v5
19-23774-rdd     Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25             Main Document
                                         Pg 203 of 452


insurance have been paid or accrued as a liability on the books of Holdings or such Restricted
Subsidiary, as applicable.

                4.22 Budget. The Initial Budget, each Approved Budget and each Updated
Budget is based upon good faith estimates and assumptions believed by management of the
Borrower to be reasonable at the time made, in light of the circumstances under which they were
made, it being recognized by the Agents and the Lenders that such financial information as it
relates to future events is not to be viewed as fact and that actual results during the period or
periods covered by such financial information may differ from the projected results set forth
therein by a material amount. A true and complete copy of the Initial Budget, as agreed to with
the Required DIP Lenders as of the Closing Date, is attached as Annex A.

                 4.23 OFAC. No Loan Party, nor, to the knowledge of Holdings or the
Borrower, any of its Related Parties, (i) is currently the subject of any Sanctions, (ii) is located,
organized or residing in any Designated Jurisdiction in violation of any applicable Sanctions, or
(iii) is or has been (within the previous five years) engaged in any transaction with any Person
who, to the knowledge of Holdings or the Borrower, was at the time of such transaction the
subject of Sanctions or who was at the time of such transaction located, organized or residing in
any Designated Jurisdiction in violation of any applicable Sanctions. No Loan, nor the proceeds
from any Loan, has been used by any Loan Party, or to the knowledge of Holdings or the
Borrower, any of their respective Related Parties, directly or indirectly, to lend, contribute,
provide or has otherwise been made available to fund any activity or business in any Designated
Jurisdiction or to fund any activity or business of any Person located, organized or residing in
any Designated Jurisdiction or who is the subject of any Sanctions, or in any other manner that
will, in each case, result in any violation by any party hereto (including any Lender, Lead
Arranger or Administrative Agent) of Sanctions.

               4.24 FCPA. Holdings, the Borrower and each of its Subsidiaries is in
compliance with the U.S. Foreign Corrupt Practices Act of 1977, as amended, except as would
not reasonably be expected to result in a Material Adverse Effect. No part of the proceeds of the
Loans has been or will be used by Holdings or its Subsidiaries, directly or indirectly, for any
payments to any Person, governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation of the U.S.
Foreign Corrupt Practices Act of 1977, as amended, in each case, except as would not reasonably
expected to have a Material Adverse Effect.

                4.25 Centre of Main Interests. For the purposes of Regulation (EU) 2015/848
of 20 May 2015 on insolvency proceedings (recast) (the “Regulation”), the centre of main
interest of each Loan Party to which the Regulation applies (as that term is used in Article 3(1) of
the Regulation) is situated in its jurisdiction of incorporation and it has no “establishment” (as
that term is used in Article 2(10) of the Regulation) in any other jurisdiction.

                4.26   [Reserved].

               4.27 Orders. The Interim DIP Order is in full force and effect and has not been
vacated, reversed or rescinded or, without the prior written consent of the Administrative Agent


                                                 59
NY 77805691v5
19-23774-rdd     Doc 19      Filed 10/04/19 Entered 10/04/19 04:37:25              Main Document
                                          Pg 204 of 452


and Required DIP Lenders, amended or modified and no appeal of such order has been timely
filed or, if timely filed, no stay pending such appeal is currently effective. After entry of the Final
DIP Order, the Final DIP Order is in full force and effect and has not been vacated, reversed or
rescinded or, without the prior written consent of the Administrative Agent and Required DIP
Lenders, amended or modified and no appeal of such order has been timely filed or, if timely
filed, no stay pending such appeal is currently effective.

                4.28   Bankruptcy Matters.

               (a)    The Chapter 11 Cases were commenced on the Petition Date, in
accordance with applicable Requirements of Law and proper notice thereof under the
circumstances, and proper notice under the circumstances of (x) the motion seeking approval of
the Loan Documents and entry of the Orders, as applicable and (y) the hearings for the approval
of the Interim DIP Order have been held by the Bankruptcy Court.

                (b)   After the entry of the Orders, the Obligations will constitute [DIP
Superpriority Claims] (as defined in the Orders) having the priorities set forth in the Orders,
subject to the Carve-Out in all respects.

                           ARTICLE 5. CONDITIONS PRECEDENT

               5.1     Conditions to Closing Date and Borrowing of Loans on the Closing Date.
This Agreement, and the obligations of the Lenders to make Loans on the Closing Date in an
amount equal to the Initial Borrowing Amount, shall become effective as of the Business Day
(the “Closing Date”) when each of the following conditions precedent shall have been satisfied
in a manner satisfactory to, or otherwise waived by, the Required DIP Lenders:

              (a)    Credit Agreement and Loan Documents. Subject to Section 6.10, the
Administrative Agent (or its counsel) shall have received from each Loan Party a counterpart
signature signed by each such Loan Party of (A) this Agreement (solely in respect of the
Borrower and Holdings), (B) the Guarantee and Collateral Agreement, and (C) in the case of the
Borrower only, any Note requested by a Lender at least three Business Days prior to the Closing
Date.

                (b)    Fees. (i) All fees and other amounts due and payable hereunder or under
any other Loan Document by the Borrower on or prior to the Closing Date, including, to the
extent invoiced at least two Business Days prior to the Closing Date, reimbursement or payment
of all reasonable and documented out-of-pocket expenses and reasonable fees, charges and
disbursements of Cravath, Swaine & Moore LLP, counsel to the Administrative Agent, and
Norton Rose Fulbright, foreign counsel to the Administrative Agent, shall have been paid; and
(ii) all reasonable and documented out-of-pocket expenses and reasonable fees, charges and
disbursements, to the extent invoiced at least two Business Days prior to the Closing Date, of the
Lender Advisors, including Stroock and the Specified Financial Advisor, shall have been paid.

              (c)      Payment. The Borrower shall have paid the payments required by the
Payment Letter.



                                                  60
NY 77805691v5
19-23774-rdd     Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25            Main Document
                                         Pg 205 of 452


              (d)     Legal Opinion. The Administrative Agent shall have received an executed
legal opinion of Kirkland & Ellis LLP, special New York and California counsel to the Loan
Parties.

               (e)     Closing Certificate; Officer’s Certificate. The Administrative Agent shall
have received (i) a certificate of the Borrower and each of the other Loan Parties, dated as of the
Closing Date and in such form as is customary for the jurisdiction in which the relevant Loan
Party is organized, with appropriate insertions and attachments; and (ii) a certificate of the
Borrower certifying as to the satisfaction of the conditions set forth in Section 5.3(a).

                (f)    KYC Information. The Lenders shall have received from the Borrower
and each of the Loan Parties, at least three Business Days prior to the Closing Date, (i)
documentation and other information requested by any Lender a reasonable period prior to the
required delivery date that is required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA Patriot Act and
(ii) if the Borrower qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, the Lenders shall have received from the Borrower, at least three Business Days
prior to the Closing Date, a Beneficial Ownership Certification in relation to the Borrower.

                 (g)    Interim DIP Order. The Bankruptcy Court shall have entered the Interim
DIP Order no later than two (2) Business Days after the Petition Date, which Interim DIP Order
shall be in full force and effect and shall not have been reversed, vacated or stayed, and shall not
have been amended, supplemented or otherwise modified without the prior written consent of the
Required DIP Lenders.

              (h)    Initial Budget. The Administrative Agent and the Lenders shall have
received the Initial Budget, which shall be in form and substance satisfactory to the
Administrative Agent and the Lenders.

              (i)     Plan of Reorganization. The Plan of Reorganization shall have been filed
with the Bankruptcy Court and, to the extent not otherwise waived by the Required DIP Lenders,
each other Milestone required to be complied with prior to or concurrently with the entry of the
Interim DIP Order shall have been complied with.

               (j)    Liens. Subject to Section 6.10 and in the case of the UK Security
Documents, subject to the UK Legal Reservations and the UK Perfection Requirements, the
Collateral Agent shall have a valid, binding, enforceable, non-avoidable, and automatically and
fully and properly perfected Lien on the Collateral to the extent required by this Agreement and
the Interim DIP Order, having the priorities set forth in the Interim DIP Order and subject to the
Carve-Out.

                 (k)    Filings. Each Uniform Commercial Code financing statement and each
intellectual property security agreement required by the Security Documents to be filed in order
to create in favor of the Collateral Agent, a perfected Lien on the Collateral having the priorities
set forth in the Orders shall have been filed.

              (l)      Pledged Securities; Stock Powers. The Collateral Agent shall have
received the certificates, if any, representing the shares of Pledged Securities held by a Loan

                                                61
NY 77805691v5
19-23774-rdd     Doc 19    Filed 10/04/19 Entered 10/04/19 04:37:25            Main Document
                                        Pg 206 of 452


Party pledged pursuant to the Guarantee and Collateral Agreement, together with an undated
stock power for each such certificate executed in blank by a duly authorized officer of the
pledgor thereof.

               (m)    Insurance. Subject to Section 6.10, the Collateral Agent shall have been
named as an additional insured with respect to liability policies (other than worker’s
compensation policies and public liability policies) and the Collateral Agent shall be named as
loss payee with respect to the property insurance (other than public property policies) maintained
by the Borrower and each other Loan Party.

               (n)     ABL Intercreditor Amendment. The Administrative Agent shall have
received a legal, valid and binding copy of an amendment to the Prepetition ABL Intercreditor
Agreement, which shall be in form and substance acceptable to the Administrative Agent and the
Required DIP Lenders.

               (o)    Canadian Amendment. The Administrative Agent shall have received a
legal, valid and binding copy of an amendment to the Prepetition Canadian Facility Credit
Agreement, which shall be in form and substance acceptable to the Administrative Agent and the
Required DIP Lenders.

                 (p)    Closing Date. The Closing Date shall have occurred on or before the date
that is three (3) Business Days after the date of entry of the Interim DIP Order.

The Administrative Agent shall notify the Borrower and the Lenders of the Closing Date, and
such notice shall be conclusive and binding.

               5.2    Conditions to Borrowing of Loans on the Final Borrowing Date. The
obligations of the Lenders to make Loans to the Borrower on the Final Borrowing Date in an
amount equal to the Final Borrowing Amount is subject to the satisfaction (or waiver in writing
by the Required DIP Lenders) of the following conditions precedent:

               (a)    Final DIP Order. The Bankruptcy Court shall have entered the Final DIP
Order no later than thirty five (35) calendar days after the Petition Date, which shall be in full
force and effect and shall not have been reversed, vacated or stayed, and shall not have been
amended, supplemented or otherwise modified without the prior written consent of the Required
DIP Lenders.

               (b)     Confirmation Order. The Bankruptcy Court shall have entered the
Confirmation Order no later than thirty five (35) calendar days after the Petition Date, which
Confirmation Order shall be in full force and effect and shall not have been reversed, vacated or
stayed, and shall not have been amended, supplemented or otherwise modified without the prior
written consent of the Required DIP Lenders.

               5.3     Conditions to Each Borrowing. The agreement of each Lender to make
any Loan hereunder (including the Loan on the Closing Date) is subject to the satisfaction (or
waiver in writing by the Required DIP Lenders) of the following conditions precedent:



                                               62
NY 77805691v5
19-23774-rdd     Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25           Main Document
                                         Pg 207 of 452


               (a)     Representations and Warranties; No Default. Each of the representations
and warranties made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects (and in all respects if any such representation or warranty is
already qualified by materiality or Material Adverse Effect), in each case on and as of such date
as if made on and as of such date except to the extent that such representations and warranties
relate to an earlier date, in which case such representations and warranties shall be true and
correct in all material respects (and in all respects if any such representation or warranty is
already qualified by materiality or Material Adverse Effect) as of such earlier date. No Default or
Event of Default shall have occurred and be continuing on such date or after giving effect to the
Loans requested to be made on such date.

                (b)    Restructuring Support Agreement. The Administrative Agent shall have
received a copy of the Restructuring Support Agreement, duly executed and delivered by each of
the parties thereto, and such Restructuring Support Agreement shall be in full force and effect
and shall not have been amended, waived or otherwise modified without the prior written
consent of the Required DIP Lenders. The Restructuring Support Agreement shall be in full
force and effect, and no breach, default or event of default shall have occurred and be continuing
thereunder. Each Lender that owns Prepetition Loan Obligations shall be a party to the
Restructuring Support Agreement.

                (c)    Motions and Documents. All first day motions filed by the Loan Parties
on the Petition Date and related orders entered by the Bankruptcy Court in the Chapter 11 Cases
shall be in form and substance satisfactory to the Required DIP Lenders.

                (d)    Validity and Priority of Liens. Subject to Section 6.10, the Administrative
Agent, for the benefit of the Secured Parties, shall have valid, binding, enforceable, non-
avoidable, and automatically and fully and properly perfected Liens on, and security interests in,
the Collateral, in each case, having the priorities set forth in the Orders and subject only to the
Carve-Out in all respects.

               (e)    Borrowing Request. The Administrative Agent shall have received a
signed Borrowing Request from the Borrower in respect of each applicable Loan in accordance
with the requirements of Section 2.2.

               The borrowing of Loans on the Final Borrowing Date shall constitute a
representation and warranty by the Borrower as of the date of such extension of credit that the
conditions contained in Section 5.2 and this Section 5.3 have been satisfied.

                          ARTICLE 6. AFFIRMATIVE COVENANTS

              Each of Holdings and the Borrower (on behalf of itself and each of the Restricted
Subsidiaries) hereby agrees that from and after the Closing Date, so long as the Loan
Commitments remain in effect, or any Loan or other amount is owing to any Lender or any
Agent hereunder (other than contingent or indemnification obligations for which no claim has
been asserted), Holdings and the Borrower shall, and shall cause (except in the case of the
covenants set forth in Section 6.1, Section 6.2, Section 6.7 and Section 6.11) each of the
Restricted Subsidiaries to:


                                                63
NY 77805691v5
19-23774-rdd     Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25            Main Document
                                         Pg 208 of 452


              6.1   Financial Statements. Furnish to the Administrative Agent for delivery to
each Lender (which may be delivered via posting on the Platform):

                (a)     within 90 calendar days after the end of each fiscal year of the Borrower,
(i) a copy of the audited consolidated balance sheet of the Borrower and its consolidated
Subsidiaries as at the end of such year and the related audited consolidated statements of income
and of cash flows for such year, setting forth, in comparative form the figures as of the end of
and for the previous year, certified by a Responsible Officer as fairly presenting in all material
respects the financial condition of the Borrower and its consolidated Subsidiaries in conformity
with GAAP (subject to normal year-end audit adjustments and the lack of complete footnotes)
and (ii) a customary management’s discussion and analysis of the important operational and
financial developments during such fiscal year and the Updated Budget;

                (b)     within 45 calendar days after the end of each of the first three quarterly
periods of each fiscal year of Holdings, commencing with the fiscal quarter ending September
30, 2019, (i) the unaudited consolidated balance sheet of the Borrower and its consolidated
Subsidiaries as at the end of such quarter and the related unaudited consolidated statements of
income and of cash flows for such quarter and the portion of the fiscal year through the end of
such quarter, setting forth, in comparative form the figures as of the end of and for the
corresponding period in the previous year, certified by a Responsible Officer as fairly presenting
in all material respects the financial condition of the Borrower and its consolidated Subsidiaries
in conformity with GAAP (subject to normal year-end audit adjustments and the lack of
complete footnotes) and (ii) a customary management’s discussion and analysis of the important
operational and financial developments during such fiscal quarter; and

              (c)     within 20 calendar days after the end of each calendar month,
commencing with the calendar month ending September 30, 2019, (i) the unaudited consolidated
balance sheet of the Borrower and its consolidated Subsidiaries as at the end of such calendar
month and the related unaudited consolidated statements of income and of cash flows for such
month and the portion of the fiscal year through the end of such calendar month, certified by a
Responsible Officer as fairly presenting in all material respects the financial condition of the
Borrower and its consolidated Subsidiaries in conformity with GAAP (subject to normal year-
end audit adjustments and the lack of complete footnotes) and (ii) a customary management’s
discussion and analysis of the important operational and financial developments during such
calendar month;

all such financial statements to be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior periods (except as
disclosed therein and except in the case of the financial statements referred to in clause (b), for
customary year-end adjustments and the absence of complete footnotes). Any financial
statements or other deliverables required to be delivered pursuant to this Section 6.1 and any
financial statements or reports required to be delivered pursuant to clause (d) of Section 6.2 shall
be deemed to have been furnished to the Administrative Agent on the date that (i) such financial
statements or deliverable (as applicable) is posted on the Platform and (ii) the Administrative
Agent has been provided written notice of such posting.




                                                64
NY 77805691v5
19-23774-rdd      Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25               Main Document
                                          Pg 209 of 452


              Documents required to be delivered pursuant to this Section 6.1 may also be
delivered by posting such documents electronically with written notice of such posting to the
Administrative Agent and if so posted, shall be deemed to have been delivered on the date on
which such documents are posted on the Borrower’s behalf on the Platform.

               6.2    Certificates; Other Information. Furnish to the Administrative Agent for
delivery to each Lender, or, in the case of clause (f), to the relevant Lender (in each case, which
may be delivered via posting on the Platform):

                (a)     [reserved];

                 (b)    concurrently with the delivery of any financial statements pursuant to
Section 6.1(a), (b) and (c), (i) a Compliance Certificate of a Responsible Officer on behalf of the
Borrower stating that such Responsible Officer has obtained no knowledge of any Default or
Event of Default that has occurred and is continuing except as specified in such certificate and
(ii) to the extent not previously disclosed to the Administrative Agent, (x) a description of any
Default or Event of Default that occurred, (y) a description of any new Subsidiary and of any
change in the name or jurisdiction of organization of any Loan Party since the date of the most
recent list delivered pursuant to this clause (or, in the case of the first such list so delivered, since
the Closing Date) to the extent not previously disclosed pursuant to Section 6.8 and (z) solely in
the case of financial statements delivered pursuant to Section 6.1(a), a listing of any material
registrations of or applications for registered or applied for Intellectual Property by any Loan
Party filed with the United States Copyright Office, the United States Patent and Trademark
Office or any similar office in any other Specified Jurisdiction since the last such report;

               (c)     not later than 105 days after the end of each fiscal year of Holdings, a
consolidated forecast for the following fiscal year (including a projected consolidated balance
sheet of the Borrower and its Subsidiaries as of the end of the following fiscal year and the
related consolidated statements of projected cash flow and projected income);

                (d)    to the extent applicable, promptly after the same become publicly
available, copies of all financial statements and reports that Holdings may make to, or file with,
the SEC, in each case to the extent not already provided pursuant to Section 6.1 or any other
clause of this Section 6.2;

                (e)   promptly (and no later than the next Business Day) with delivery or
provision thereof, any written notices delivered, or other written information required to be
delivered to the administrative agent or collateral agent or lenders pursuant to the terms of the
Prepetition ABL Facility Loan Documents, the Prepetition Priming Term Facility Loan
Documents, the Prepetition Term Facility Loan Documents and/or the Prepetition Canadian
Facility Credit Agreement; and

               (f)    promptly, such additional financial and other information regarding the
operations, business affairs and financial condition of Holdings, the Borrower or any Subsidiary
as the Administrative Agent (for its own account or upon the request from any Lender) may from
time to time reasonably request.



                                                   65
NY 77805691v5
19-23774-rdd     Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25           Main Document
                                         Pg 210 of 452


                Notwithstanding anything to the contrary in this Section 6.2, (a) none of Holdings
or any of its Restricted Subsidiaries will be required to disclose any document, information or
other matter that (i) constitutes non-financial trade secrets or non-financial proprietary
information, (ii) in respect of which disclosure to the Administrative Agent or any Lender (or
their respective representatives or contractors) is prohibited or restricted by Requirements of Law
or any binding agreement or obligation, (iii) is subject to attorney-client or similar privilege or
constitutes attorney work product or (iv) constitutes classified information and (b) unless such
material is identified in writing by the Borrower as “Public” information, the Administrative
Agent shall deliver such information only to “private-side” Lenders (i.e., Lenders that have
affirmatively requested to receive information other than Public Information).

              Documents required to be delivered pursuant to this Section 6.2 may be delivered
by posting such documents electronically with notice of such posting to the Administrative
Agent and if so posted, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on Holdings’ website or (ii) on which
such documents are posted on the Borrower’s behalf on the Platform.

               6.3     Payment of Taxes. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its Taxes, governmental
assessments and governmental charges (other than Indebtedness), except (a) where the amount or
validity thereof is currently being contested in good faith by appropriate proceedings and
reserves required in conformity with GAAP with respect thereto have been provided on the
books of Holdings or its Restricted Subsidiaries, as the case may be, or (b) to the extent that
failure to pay or satisfy such obligations would not reasonably be expected to have a Material
Adverse Effect.

               6.4     Conduct of Business and Maintenance of Existence, etc.; Compliance.
(a) Preserve and keep in full force and effect its corporate or other existence and take all
reasonable action to maintain all rights, privileges and franchises necessary in the normal
conduct of its business, except, in each case, as otherwise permitted by Section 7.4 or except to
the extent that failure to do so would not reasonably be expected to have a Material Adverse
Effect; and (b) comply with all Requirements of Law (including ERISA, Environmental Laws,
and the USA Patriot Act) except to the extent that failure to comply therewith would not
reasonably be expected to have a Material Adverse Effect and provided that with respect to
Environmental Laws, none of Holdings, the Borrower or any Subsidiary shall be required to
undertake any remedial action required by Environmental Laws to the extent that its obligation to
do so is being contested in good faith and by proper proceedings and appropriate reserves are
being maintained with respect to such circumstances in accordance with GAAP.

                6.5   Maintenance of Property; Insurance.

              (a)    Keep all Property useful and necessary in its business in reasonably good
working order and condition, ordinary wear and tear excepted, except where the failure to do so
would not reasonably be expected to have a Material Adverse Effect.

              (b)    Take all reasonable steps, including in any proceeding before the United
States Patent and Trademark Office, the United States Copyright Office or other equivalent


                                                66
NY 77805691v5
19-23774-rdd     Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25             Main Document
                                         Pg 211 of 452


Governmental Authority under any Specified Jurisdiction, to maintain and pursue each
application (and to obtain the relevant registration) and to maintain each registration of the
material registered or applied for Intellectual Property owned by Holdings or its Restricted
Subsidiaries, including filing of applications for renewal, affidavits of use and affidavits of
incontestability, except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect.

                (c)     Maintain insurance with financially sound and reputable insurance
companies on all its Property that is necessary in, and material to, the conduct of business by
Holdings and its Restricted Subsidiaries, taken as a whole, in at least such amounts and against at
least such risks as are usually insured against in the same general area by companies engaged in
the same or a similar business, and except as the Administrative Agent may otherwise agree, use
its commercially reasonable efforts to ensure that all such material insurance policies shall, to the
extent customary (but in any event, not including business interruption insurance and personal
injury insurance) name the Administrative Agent (or in the case of Prepetition ABL Facility
Collateral, the collateral agent under the Prepetition ABL Credit Agreement), as applicable, as
additional insured party or loss payee.

               (d)    With respect to any Mortgaged Properties, if at any time the area in which
the Premises (as defined in the Mortgages, if any) are located is designated a “flood hazard area”
in any Flood Insurance Rate Map published by the Federal Emergency Management Agency (or
any successor agency), use commercially reasonable efforts to obtain flood insurance in such
reasonable total amount as the Collateral Agent may from time to time reasonably require, and
otherwise to ensure compliance with the National Flood Insurance Program as set forth in the
Flood Disaster Protection Act of 1973, as it may be amended from time to time.

                6.6    Inspection of Property; Books and Records; Discussions.

               (a)    Keep proper books of records and accounts in a manner to allow financial
statements to be prepared in conformity with GAAP or, with respect to Subsidiaries organized
outside of the United States, the local accounting standards applicable to the relevant
jurisdiction.

                (b)    (x) Permit representatives designated by the Administrative Agent and the
Specified Financial Advisor to visit and inspect any of its properties and examine and make
abstracts from any of its books and records upon notice and at such times during normal business
hours, (y) permit representatives designated by the Administrative Agent and the Specified
Financial Advisor to have discussions regarding the business, operations, properties and financial
and other condition of Holdings and its Restricted Subsidiaries with officers of Holdings and its
Restricted Subsidiaries upon notice and at such times during normal business hours (provided
that (i) a Responsible Officer of Holdings or the Borrower shall be afforded the opportunity to be
present during such discussions and (ii) such discussions shall be coordinated by the
Administrative Agent and the Specified Financial Advisor) and (z) permit representatives of the
Administrative Agent and the Specified Financial Advisor to have discussions regarding the
business, operations, properties and financial and other condition of Holdings and its Restricted
Subsidiaries with its independent certified public accountants to the extent permitted by the
internal policies of such independent certified public accountants upon notice and at such times

                                                 67
NY 77805691v5
19-23774-rdd      Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25              Main Document
                                          Pg 212 of 452


during normal business hours (provided that a Responsible Officer of Holdings the Borrower
shall be afforded the opportunity to be present during such discussions). Each Monday, the
Borrower shall discuss expected disbursements for the upcoming week with the Specified
Financial Advisor prior to making any such disbursements. Notwithstanding anything to the
contrary in this Section 6.6 and solely with respect to the representatives of the Administrative
Agent, none of Holdings, the Borrower or any of the Restricted Subsidiaries will be required to
disclose, permit the inspection, examination or making copies or abstracts of, or discuss, any
document, information or other matter that (i) constitutes non-financial trade secrets or non-
financial proprietary information, (ii) in respect of which disclosure to the Administrative Agent
or any Lender (or their respective representatives or contractors) is prohibited or restricted by
Requirements of Law or any binding agreement or obligation, (iii) is subject to attorney-client or
similar privilege or constitutes attorney work product or (iv) constitutes classified information.

             6.7      Notices. Promptly upon a Responsible Officer of the Borrower obtaining
knowledge thereof, give notice to the Administrative Agent of:

                (a)    the occurrence of any Default or Event of Default;

             (b)     any litigation, investigation or proceeding which may exist at any time
between Holdings or any of its Restricted Subsidiaries and any other Person, that in either case,
would reasonably be expected to have a Material Adverse Effect;

               (c)   the occurrence of any Reportable Event, where there is any reasonable
likelihood of the imposition of liability on any Loan Party as a result thereof that would
reasonably be expected to have a Material Adverse Effect;

              (d)    any other development or event that has had or would reasonably be
expected to have a Material Adverse Effect;

                (e)     any other material written notices or material developments or events
related to a transfer of the Borrower’s creative services business, including its subsidiaries that
operate the creative services business and certain other assets included in the creative services
business, to one or more third party investors unaffiliated with the Borrower and any other
alternative sale transaction relating to the Borrower; and

               (f)   any written notices or material information delivered to lenders under the
Prepetition Loan Documents;

                (g)     any change in the information provided in the Beneficial Ownership
Certification that would result in a change to the list of beneficial owners identified in parts (c) or
(d) of such certification.

                Each notice pursuant to Section 6.7(a) shall be accompanied by a statement of a
Responsible Officer setting forth in reasonable detail the occurrence referred to therein and
stating what action the Borrower or the relevant Restricted Subsidiary proposes to take with
respect thereto.

                6.8    Additional Collateral, etc.

                                                  68
NY 77805691v5
19-23774-rdd     Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25            Main Document
                                         Pg 213 of 452


                (a)     With respect to any Property (other than Excluded Collateral) located in
any Specified Jurisdiction having a value, individually or in the aggregate, of at least $1,000,000
acquired after the Closing Date by any Loan Party (other than (i) any interests in Real Property
and any Property described in paragraph (c) or paragraph (d) of this Section 6.8, (ii) [reserved],
and (iii) Instruments, Certificated Securities and Chattel Paper, which are referred to in the last
sentence of this paragraph) as to which the Collateral Agent for the benefit of the Secured Parties
does not have a perfected Lien, promptly take all actions reasonably requested by the Collateral
Agent to grant to the Collateral Agent, for the benefit of the Secured Parties, a perfected security
interest (to the extent required by the Loan Documents and with the priority required by
Section 4.17 and subject, in the case of any UK Guarantors to the UK Perfection Requirements
and UK Legal Reservations) in such Property (with respect to Property of a type owned by a
Loan Party as of the Closing Date to the extent the Collateral Agent, for the benefit of the
Secured Parties, has a perfected security interest in such Property as of the Closing Date),
including the filing of Uniform Commercial Code financing statements in such jurisdictions as
may be required by the Guarantee and Collateral Agreement, the other Security Documents or by
law or as may be reasonably requested by the Collateral Agent. If any amount in excess of
$1,000,000 payable under or in connection with any of the Collateral shall be or become
evidenced by any Instrument, Certificated Security or Chattel Paper (or, if more than $1,000,000
in the aggregate payable under or in connection with the Collateral shall become evidenced by
Instruments, Certificated Securities or Chattel Paper), such Instrument, Certificated Security or
Chattel Paper shall be promptly delivered to the Collateral Agent indorsed in a manner
reasonably satisfactory to the Collateral Agent to be held as Collateral pursuant to this
Agreement (or, in the case of any such Collateral that is Prepetition ABL Facility Collateral,
delivered to the collateral agent under the Prepetition ABL Credit Agreement).

                 (b)     With respect to any fee interest in any Material Real Property acquired
after the Closing Date by any Loan Party (other than Excluded Real Property) (which, for the
purposes of this paragraph, shall include any Material Real Property that was previously
Excluded Real Property that becomes Material Real Property that is not Excluded Real
Property), (i) give notice of such acquisition to the Collateral Agent and, if requested by the
Collateral Agent, execute and deliver a first priority Mortgage (subject to liens permitted by
Sections 7.3(a), (b), (c), (d), (e), (g) (to the extent securing Indebtedness permitted by Section
7.2(c)), (j), (cc), (dd) and (ee)) in favor of the Collateral Agent, for the benefit of the Secured
Parties, covering such Real Property (provided that no Mortgage shall be obtained if the
Administrative Agent reasonably determines in consultation with the Borrower that the costs of
obtaining such Mortgage are excessive in relation to the value of the security to be afforded
thereby), (ii) if reasonably requested by the Collateral Agent (A) provide the Lenders with a
lenders’ title insurance policy with extended coverage covering such Real Property in an amount
equal to the purchase price (if applicable) or the Fair Market Value of the applicable Material
Real Property, as determined in good faith by the Borrower and reasonably acceptable to the
Administrative Agent, as well as a current ALTA survey thereof, together with a surveyor’s
certificate unless the title insurance policy referred to above shall not contain an exception for
any matter shown by a survey (except to the extent an existing survey has been provided and
specifically incorporated into such title insurance policy or if the Administrative Agent
reasonably determines in consultation with the Borrower that the costs of obtaining such survey
are excessive in relation to the value of the security to be afforded thereby), each in form and
substance reasonably satisfactory to the Collateral Agent, and (B) provide to the Administrative

                                                69
NY 77805691v5
19-23774-rdd     Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25           Main Document
                                         Pg 214 of 452


Agent evidence of flood hazard insurance if any portion of the improvements on the owned
Material Real Property is currently or at any time in the future identified by the Federal
Emergency Management Agency as an area having special flood hazards and in which flood
insurance has been made available under the National Flood Insurance Act of 1968 (and any
amendment or successor act thereto) or otherwise being designated as a “special flood hazard
area or part of a 100 year flood zone”, in an amount equal to 100% of the full replacement cost
of the improvements (or such lower amount as shall be reasonably specified by the Collateral
Agent); provided, however, that a portion of such flood hazard insurance may be obtained under
the National Flood Insurance Act of 1968, the Flood Disaster Protection Act of 1973 or the
National Flood Insurance Reform Act of 1994, as each may be amended and (iii) if reasonably
requested by the Collateral Agent, deliver to the Collateral Agent customary legal opinions
relating to the matters described above, which opinions shall be in form and substance
reasonably satisfactory to the Collateral Agent.

                (c)     With respect to any new Subsidiary that is a Non-Excluded Subsidiary
created or acquired after the Closing Date (which, for the purposes of this paragraph, shall
include any Subsidiary that was previously an Excluded Subsidiary that becomes a Non-
Excluded Subsidiary) by any Loan Party, promptly (i) give notice of such acquisition or creation
to the Collateral Agent and, if requested by the Collateral Agent, execute and deliver to the
Collateral Agent such amendments to the Guarantee and Collateral Agreement, the other
Security Documents or such other documents as the Collateral Agent reasonably deems
necessary to grant to the Collateral Agent, for the benefit of the Secured Parties, a perfected
security interest (to the extent required by the Security Documents and with the priority required
by Section 4.17) in the Capital Stock of such new Subsidiary that is owned by such Loan Party,
(ii) deliver to the Collateral Agent (or, in the case of Pledged Collateral (as defined in the
Guarantee and Collateral Agreement) that is Prepetition ABL Facility Collateral, the collateral
agent under the Prepetition ABL Credit Agreement) the certificates, if any, representing such
Capital Stock (other than Excluded Collateral), together with undated stock powers, in blank,
executed and delivered by a duly authorized officer of such Loan Party, and (iii) cause such new
Subsidiary (A) to become a party to the Guarantee and Collateral Agreement or the other
Security Documents, as applicable, and (B) (x) to take such actions reasonably requested by the
Collateral Agent to grant to the Collateral Agent, for the benefit of the Secured Parties, a
perfected security interest (to the extent required by the Security Documents and with the priority
required by Section 4.17) in the Collateral described in the Guarantee and Collateral Agreement
or the other Security Documents, as applicable, with respect to such new Subsidiary (to the
extent the Collateral Agent, for the benefit of the Secured Parties, has a perfected security
interest in the same type of Collateral as of the Closing Date), including the filing of Uniform
Commercial Code financing statements in such jurisdictions as may be required by the
Guarantee and Collateral Agreement, the other Security Documents or by law or as may be
reasonably requested by the Collateral Agent and (y) comply with the provisions of Section
6.8(b) with respect to any Material Real Property owned by such Subsidiary. Without limiting
the foregoing, if (i) the aggregate Consolidated Total Assets or annual consolidated revenues of
all Restricted Subsidiaries designated as “Immaterial Subsidiaries” hereunder shall at any time
exceed 7.5% of Consolidated Total Assets or annual consolidated revenues, respectively, of the
Borrower and its Restricted Subsidiaries (based on the most recent financial statements delivered
pursuant to Section 6.1 prior to such time) or (ii) if any Restricted Subsidiary shall at any time
cease to constitute an Immaterial Subsidiary under the definition of “Immaterial Subsidiary”

                                                70
NY 77805691v5
19-23774-rdd      Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25             Main Document
                                          Pg 215 of 452


(based on the most recent financial statements delivered pursuant to Section 6.1 prior to such
time), the Borrower shall promptly, (x) in the case of clause (i) above, rescind the designation as
“Immaterial Subsidiaries” of one or more of such Restricted Subsidiaries so that, after giving
effect thereto, the aggregate Consolidated Total Assets or annual consolidated revenues, as
applicable, of all Restricted Subsidiaries so designated (and which designations have not been
rescinded) shall not exceed 7.5% of Consolidated Total Assets or annual consolidated revenues,
respectively, of the Borrower and its Restricted Subsidiaries (based on the most recent financial
statements delivered pursuant to Section 6.1 prior to such time), as applicable, and (y) in the case
of clauses (i) and (ii) above, to the extent not already effected, (A) cause each affected Restricted
Subsidiary to take such actions to become a “Subsidiary Guarantor” hereunder and under the
Guarantee and Collateral Agreement and execute and deliver the documents and other
instruments referred to in this paragraph (c) to the extent such affected Subsidiary is not
otherwise an Excluded Subsidiary and (B) cause the owner of the Capital Stock of such affected
Restricted Subsidiary to take such actions to pledge such Capital Stock to the extent required by,
and otherwise in accordance with, the Guarantee and Collateral Agreement or the other Security
Documents, as applicable, and execute and deliver the documents and other instruments required
hereby and thereby unless such Capital Stock otherwise constitutes Excluded Collateral.
Notwithstanding the foregoing in this clause (c), no Chapter 11 Debtor shall be an Immaterial
Subsidiary.

                (d)     With respect to any new first-tier Foreign Subsidiary created or acquired
after the Closing Date by any Loan Party, promptly (i) give notice of such acquisition or creation
to the Collateral Agent and, if requested by the Collateral Agent, execute and deliver to the
Collateral Agent such amendments to the Guarantee and Collateral Agreement or any other
Security Document as the Collateral Agent reasonably deems necessary or reasonably advisable
in order to grant to the Collateral Agent, for the benefit of the Secured Parties, a perfected
security interest (to the extent required by the Security Documents and with the priority required
by Section 4.17) in the Capital Stock of such new Subsidiary (other than any Excluded
Collateral) that is owned by such Loan Party and (ii) deliver to the Collateral Agent (or, in the
case of Pledged Collateral (as defined in the Guarantee and Collateral Agreement) that is
Prepetition ABL Facility Collateral, the collateral agent under the Prepetition ABL Credit
Agreement) the certificates, if any, representing such Capital Stock (other than any Excluded
Collateral), together with undated stock powers, in blank, executed and delivered by a duly
authorized officer of such Loan Party.

                (e)    Notwithstanding anything in this Section 6.8 or any Security Document to
the contrary:

                (i)    neither Holdings nor any of its Restricted Subsidiaries shall be required to
        take any actions in order to create or perfect the security interest in the Collateral granted
        to the Collateral Agent for the benefit of the Secured Parties under the laws of any
        jurisdiction outside of the Specified Jurisdictions; provided, that Holdings and its
        Restricted Subsidiaries shall take all actions reasonably requested by the Administrative
        Agent or the Required DIP Lenders to create and perfect security interests under local
        law in the Capital Stock of Foreign Subsidiaries (other than Excluded Equity Securities)
        required to be pledged under this Agreement or any other Loan Document.


                                                 71
NY 77805691v5
19-23774-rdd      Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25             Main Document
                                          Pg 216 of 452


              (ii)     no control agreement shall be required with respect to (i) any Excluded
        Account or (ii) any other Deposit Accounts for which control agreements are not required
        under Section 5.3 of the Guarantee and Collateral Agreement or the other Security
        Documents, as applicable;

               (iii) no Liens other than any English law floating charge granted by a UK
        Guarantor shall be required to be pledged or created with respect to any of the following
        Property (collectively, the “Excluded Collateral”):

                        (A)     (x) assets located outside the Specified Jurisdictions (it being
                agreed that each deposit account of any Loan Party shall be deemed to be located
                within the Specified Jurisdictions regardless of where the financial institution with
                respect to such deposit account is organized or located and any accounts
                receivable, notes payable or other amounts owing to any Loan Party shall be
                deemed to be located within the Specified Jurisdictions regardless of where the
                account debtor, payor or obligor, as applicable in respect thereof, is organized or
                located), (y) motor vehicles or other assets subject to certificates of title unless a
                Lien may be perfected against the same by the filing of a financing statement or
                by the Orders or (z) applications for any trademarks that have been filed with the
                U.S. Patent and Trademark Office on the basis of an “intent to use” with respect
                to such trademarks until an appropriate amendment to allege usage or statement of
                use is filed in and accept by the United States Patent and Trademark Office and
                any successor office,

                        (B)     any property or asset to the extent that such grant of a security
                interest is prohibited or effectively restricted by any applicable law or requires a
                consent not obtained of any Governmental Authority pursuant to such applicable
                laws, unless the Orders override any such prohibition or restriction,

                       (C)     any Excluded Accounts and any Excluded Equity Securities,

                        (D)     (w) any assets owned on or acquired after the Closing Date, to the
                extent that, and for so long as, taking such actions would violate applicable law or
                regulation (after giving effect to Section 9-406(d), 9-407(a), 9-408 or 9-409 of the
                Uniform Commercial Code and other applicable law and the Orders), (x) any
                assets acquired before or after the Closing Date, to the extent that and for so long
                as such grant would violate an enforceable contractual obligation binding on such
                assets that existed at the time of the acquisition thereof and was not created or
                made binding on such assets in contemplation or in connection with the
                acquisition of such assets, (y) any assets (1) owned on the Closing Date or
                (2) acquired after the Closing Date with Indebtedness of the type permitted
                pursuant to Section 7.2(c), in each case in this clause (y) that is secured by a Lien
                permitted by Section 7.3 so long as the documents governing such Lien do not
                permit the pledge of such assets to the Collateral Agent, or (z) any lease, license
                or other agreement, any asset embodying rights, priorities or privileges granted
                under such leases, licenses or agreements, or any property subject to a purchase
                money security interest or similar arrangement to the extent that a grant of a

                                                 72
NY 77805691v5
19-23774-rdd      Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25            Main Document
                                          Pg 217 of 452


                security interest therein would violate, breach or invalidate such lease, license or
                agreement or purchase money arrangement or create a right of acceleration,
                modification, termination or cancellation in favor of any other party thereto (other
                than any Loan Party) after giving effect to the applicable anti-assignment
                provisions of the Uniform Commercial Code and other applicable law, other than
                proceeds and receivables thereof, the assignment of which is expressly deemed
                effective under the Uniform Commercial Code and other applicable law
                notwithstanding such prohibition,

                        (E)     (x) any assets to the extent a security interest in such assets would
                result in material adverse tax consequences (including as a result of the operation
                of Section 956 of the IRS Code or any similar law or regulation in any applicable
                jurisdiction) as reasonably determined by the Borrower, or (y) solely with respect
                to Loan Parties that are not Chapter 11 Debtors, any assets as to which the
                Administrative Agent and the Borrower shall reasonably determine that the costs
                and burdens of obtaining a security interest therein outweigh the value of the
                security afforded thereby,

                        (F)   (x) solely with respect to Loan Parties that are not Chapter 11
                Debtors, any leasehold interest in Real Property (and any Fixtures relating
                thereto) and (y) solely with respect to Loan Parties that are not Chapter 11
                Debtors, any Fixtures relating to any owned Real Property to the extent that the
                Collateral Agent is not entitled to a security interest with respect to such owned
                Real Property under the terms of this Agreement, and

                       (G)    solely with respect to Loan Parties that are not Chapter 11 Debtors,
                any owned Real Property other than Material Real Property, but in any event
                excluding any Excluded Real Property.

                (f)    [Reserved].

                (g)    From time to time the Loan Parties shall execute and deliver, or cause to
be executed and delivered, such additional instruments, certificates or documents, and take all
such actions, as the Collateral Agent may reasonably request for the purposes implementing or
effectuating the provisions of this Agreement and the other Loan Documents, or of renewing the
rights of the Secured Parties with respect to the Collateral as to which the Collateral Agent, for
the benefit of the Secured Parties, has a fully effective, enforceable and perfected Lien pursuant
hereto or thereto, including filing any financing or continuation statements or financing
statement amendments under the Uniform Commercial Code (or other similar laws) in effect in
any jurisdiction with respect to the security interests created thereby. Notwithstanding the
foregoing, the provisions of this Section 6.8 shall not apply to assets as to which the
Administrative Agent and the Borrower shall reasonably determine that the costs and burdens of
obtaining a security interest therein or perfection thereof outweigh the value of the security
afforded thereby. The Administrative Agent may grant extensions of time or waivers of
requirement for the creation or perfection of security interests in or the obtaining of insurance
(including title insurance) or surveys with respect to particular assets (including extensions
beyond the Closing Date for the perfection of security interests in the assets of the Loan Parties

                                                 73
NY 77805691v5
19-23774-rdd     Doc 19    Filed 10/04/19 Entered 10/04/19 04:37:25            Main Document
                                        Pg 218 of 452


on such date) where it reasonably determines, in consultation with the Borrower, that perfection
or obtaining of such items cannot be accomplished without undue effort or expense by the time
or times at which it would otherwise be required by this Agreement or the other Loan
Documents.

                6.9   Use of Proceeds.

                (a)    Subject to the Orders and the other Loan Documents, proceeds of the
Loans made on the Closing Date will be used only for the following purposes: (a) to repay (on a
dollar-for-dollar basis), satisfy and discharge all accrued and unpaid Prepetition Super Priming
Obligations (including, for the avoidance of doubt, all interest thereon accrued through the
Closing Date and all premiums, fees and expenses payable thereon); (b) to pay interest, fees,
costs and expenses related to the Facility (including the fees, costs, disbursements and expenses
of the Agents and their counsel, financial advisors, consultants and other professionals), (c) to
pay the fees, costs and expenses of the estate professionals retained in the Chapter 11 Cases and
approved by the Bankruptcy Court, (d) to fund the Carve-Out, (e) to pay the fees, costs,
disbursements and expenses of the Lenders (including the fees and expenses of Stroock &
Stroock & Lavan LLP (“Stroock”), counsel to certain Lenders, the Specified Financial Advisor,
and such other consultants, local counsel, financial advisors and other professionals as
reasonably required by the Required DIP Lenders (together with Stroock and the Specified
Financial Advisor, collectively, the “Lender Advisors”)), (f) to make all permitted payments of
costs of administration of the Chapter 11 Cases, (g) to pay such prepetition expenses as are
consented to by the Required DIP Lenders and approved by the Bankruptcy Court, (h) to satisfy
any adequate protection obligations owing under the Orders; (i) to make any other payments
permitted by the Approved Budget; and (j) for general corporate and working capital purposes of
the Debtors during the Chapter 11 Cases.

               (b)    Subject to the Orders and the other Loan Documents, proceeds of Loans
made on the Final Borrowing Date shall be used solely for the following purposes: (a) to (and
solely in such amount as is required to) repay, satisfy and discharge in full in cash any
Prepetition Super Priming Obligations that were not repaid, satisfied and discharged in full with
proceeds of Loans made on the Closing Date; (b) for working capital and general corporate
purposes in accordance with the Approved Budget; (c) for professional fees; and (d) for such
other purposes as expressly consented to in writing by the Required DIP Lenders.

                (c)     Notwithstanding anything to the contrary contained in any Loan
Documents, no proceeds of any Loans shall be used to investigate, challenge, object to or contest
the validity, security, perfection, priority, extent or enforceability of any amount due under, or
the liens or claims granted under or in connection with the Facility or the Prepetition Loan
Documents; provided that the creditors’ committee, if any, may use up to $35,000 of the
proceeds in respect of the foregoing.

               6.10 Post Closing Date. Satisfy the requirements set forth on Schedule 6.10, if
any, on or before the date set forth opposite such requirements or such later date as consented to
by the Administrative Agent in its reasonable discretion.




                                               74
NY 77805691v5
19-23774-rdd     Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25           Main Document
                                         Pg 219 of 452


                6.11 Credit Ratings. The Borrower shall use commercially reasonable efforts
to obtain, and thereafter maintain, a rating from S&P and Moody’s of the Facility (but no
specific rating).

                6.12   Line of Business. Continue to operate solely as a Permitted Business.

               6.13 Changes in Jurisdictions of Organization; Name. Provide prompt written
notice to the Collateral Agent of any change of name or change of jurisdiction of organization of
any Loan Party, and deliver to the Collateral Agent all additional executed financing statements,
financing statement amendments and other documents reasonably requested by the Collateral
Agent to maintain the validity, perfection and priority of the security interests to the extent
provided for in the Security Documents.

                6.14   [Reserved].

                6.15   Additional Chapter 11 Reporting.

               (a)     Initial Budget/Approved Budget. The Loan Parties shall ensure that the
Initial Budget shall be in effect as the Approved Budget at all times until superseded with the
consent of the Required DIP Lenders.

                (b)     Updated Budget. Not later than 5:00 p.m. Pacific time on each Monday
after the Petition Date, the Loan Parties shall deliver to the Administrative Agent and the
Lenders a supplement to the Approved Budget covering the 13-week period that commences
with the week in which such supplemental budget is delivered, consistent with the form and level
of detail set forth in the Initial Budget (each such supplement, an “Updated Budget”). For the
avoidance of doubt, the Updated Budget shall not constitute the Approved Budget.

               (c)     Variance Reporting. Not later than 5:00 p.m. Pacific time on each
Monday after the Petition Date, the Loan Parties shall deliver to the Administrative Agent and
the Lenders a variance report (each, a “Variance Report”) setting forth, in reasonable detail, (a)
on a line-by-line basis, any differences between actual receipts and disbursements for each line
item for the prior week versus projected receipts and disbursements set forth in each of (x) the
Approved Budget and (y) the Updated Budget, in each case, for each such line item for such
prior week and (b) on a cumulative basis for the period from the first date in the original Initial
Budget to the report date (each such period, a “Test Period”) the difference between actual Net
Cash Flows for such Test Period and projected Net Cash Flows set forth for such Test Period in
the Approved Budget, together with a statement certifying compliance with the Budget Covenant
(as defined below), which statement shall be accompanied by supporting evidence reflecting
such as is required by the Required DIP Lenders to ascertain compliance with the Budget
Covenant.

              (d)     Management Conference Calls. The Borrower shall arrange for a
teleconference with the Lenders and their professionals (including Stroock and the Specified
Financial Advisor) (the “Management Conference Call”) to take place at least once per calendar
week (at such time as is reasonably satisfactory to the Required DIP Lenders), which
Management Conference Call shall (i) require participation by at least one senior member of the
Borrower’s management team and such professional advisors to the Borrower as the Required

                                                75
NY 77805691v5
19-23774-rdd     Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25             Main Document
                                         Pg 220 of 452


DIP Lenders and Lender Advisors elect (provided, that, each Lender, the Specified Financial
Advisor and any other Lender Advisors shall be provided with an invitation to, and details of,
such Management Conference Call at least two (2) Business Days prior to the scheduled date
therefor) and (ii) include discussion of the Variance Report, the Chapter 11 Cases, the financial
and operational performance of Holdings and its Subsidiaries, and such other matters as may be
requested by the Lenders.

              6.16 UK Pensions. Ensure that neither it nor any of its Restricted Subsidiaries
is an employer (for the purposes of sections 38 to 51 of the Pensions Act 2004) of an
occupational pension scheme which is not a money purchase scheme (both terms as defined in
the Pension Schemes Act 1993) or to Holdings’ or any Restricted Subsidiary’s knowledge
having made due and careful inquiry, “connected” with or an “associate” of (as those terms are
used in sections 38 or 43 of the Pensions Act 2004) such an employer, where being so
“connected” with or an “associate” of such employer would result in a direct obligation of
Holdings or any of its Restricted Subsidiaries to pay money that would have a Material Adverse
Effect.

                6.17 Centre of Main Interests. Each Loan Party that is incorporated in a
jurisdiction to which the Regulation applies shall maintain its “centre of main interests” in its
jurisdiction of incorporation for the purposes of the Regulation.

              6.18 People with Significant Control Regime. Each of Holdings and each of its
Restricted Subsidiaries shall (a) within the relevant timeframe, comply with any notice it
receives pursuant to Part 21A of the Companies Act 2006 from any company incorporated in
England and Wales whose shares are the subject of a Lien in favor of the Administrative Agent
or Collateral Agent and (b) promptly provide the Administrative Agent with a copy of that
notice.

               6.19 Restructuring Support Agreement. Maintain at all times the Restructuring
Support Agreement in full force and effect with respect to all parties party thereto (including the
Loan Parties).

               6.20 Sale Process. Use commercially reasonable efforts, (a) in consultation
with the Lenders, to (i) explore bona fide potential transactions identified by the Lenders for the
sale by the Loan Parties or any of their Subsidiaries of the assets or equity interests of any or all
of the businesses comprising the Distribution business and/or all of the Creative business (the
“Subject Dispositions”), (ii) promptly respond to reasonable diligence requests made in
connection with the Subject Dispositions and (iii) provide the Lenders with regular updates
regarding the status of the Subject Dispositions and information materials prepared with respect
to such Subject Dispositions; and (b) to (i) explore bona fide potential transactions identified by
the Borrower for the sale by the Loan Parties or any of their Subsidiaries of the assets or equity
interests of any or all of the businesses comprising the Distribution business and/or all of the
Creative business and (ii) provide the professional advisors to the Lenders with updates on
reasonable basis regarding the status of the transactions described clause (b)(i).




                                                 76
NY 77805691v5
19-23774-rdd      Doc 19    Filed 10/04/19 Entered 10/04/19 04:37:25           Main Document
                                         Pg 221 of 452


                           ARTICLE 7. NEGATIVE COVENANTS

               Each of Holdings and the Borrower hereby agrees that from and after the Closing
Date, so long as the Loan Commitments remain in effect or any Loan or other amount is owing
to any Lender or any Agent hereunder (other than contingent or indemnification obligations not
then due), each of Holdings and the Borrower shall not, and shall not permit any of the
Restricted Subsidiaries to:

                7.1   Financial Covenants.

               (a)    Permit with respect to any Test Period, the actual Net Cash Flows for such
Test Period to be lower than the projected Net Cash Flows set forth in the Approved Budget for
such period by an amount in excess of $3,000,000 (such permitted variance, the “Permitted
Variance” and, such limitation, the “Budget Covenant”).

               (b)    Permit Consolidated Adjusted EBITDA at the end of each calendar month
(beginning with the calendar month in which the Closing Date occurs) to be more than 25%
lower than the Consolidated Adjusted EBITDA for such month set forth in the business plan that
was delivered to the Specified Financial Advisor on September 1, 2019.

               7.2    Indebtedness.    Create, issue, incur, assume, or permit to exist any
Indebtedness, except:

              (a)  Indebtedness of Holdings and any of its Restricted Subsidiaries pursuant
to any Loan Document;

               (b)    Indebtedness of Holdings or any of its Restricted Subsidiaries owing to
Holdings or any of its Restricted Subsidiaries, provided that (i) any such Indebtedness owing by
a Loan Party to a Restricted Subsidiary that is not a Loan Party is expressly subordinated in right
of payment to the Obligations pursuant to the Global Intercompany Note or otherwise and
(ii) any such Indebtedness owing by a non-Loan Party to a Loan Party is permitted by
Section 7.7;

                (c)    (x) Capital Lease Obligations, and Indebtedness incurred to finance the
acquisition, construction or improvement of any fixed or capital assets (or reimburse the cost
thereof), in an aggregate outstanding principal amount for this clause (i) not to exceed $500,000
at the time of such incurrence; and (y) Indebtedness in respect of up to $1,100,000 aggregate
principal amount of Capital Leases acquired in connection with the Designated Acquisition;

                (d)   [reserved];

               (e)    Guarantee Obligations (i) by Holdings or any of its Restricted Subsidiaries
of obligations of Holdings, the Borrower or any Subsidiary Guarantor not prohibited by this
Agreement to be incurred, (ii) by any Loan Party of obligations of any Non-Guarantor
Subsidiary or joint venture or other Person not a Subsidiary to the extent permitted by
Section 7.7, and (iii) by any Non-Guarantor Subsidiary of obligations of any other Non-
Guarantor Subsidiary not prohibited by this Agreement to be incurred;


                                                77
NY 77805691v5
19-23774-rdd      Doc 19    Filed 10/04/19 Entered 10/04/19 04:37:25           Main Document
                                         Pg 222 of 452


               (f)   Indebtedness of Holdings or any of its Restricted Subsidiaries arising from
the honoring by a bank or other financial institution of a check, draft or similar instrument
inadvertently drawn by Holdings or such Restricted Subsidiary in the ordinary course of business
and consistent with past practice against insufficient funds, so long as such Indebtedness is
promptly repaid;

                (g)   [reserved];

              (h)     Indebtedness in the form of earn-outs, indemnification, incentive, non-
compete, consulting, ordinary course deferred purchase price or other similar arrangements and
other contingent obligations in respect of acquisitions or Investments permitted by Section 7.7
(both before or after any liability associated therewith becomes fixed), including any such
obligations which may exist on the Closing Date as a result of acquisitions consummated prior to
the Closing Date;

                (i)   [reserved];

                (j)   [reserved];

               (k)    Indebtedness outstanding on or prior to the Petition Date and constituting
Prepetition Loan Obligations;

               (l)    Indebtedness of Holdings or any of its Restricted Subsidiaries in respect of
workers’ compensation claims, bank guarantees, warehouse receipts or similar facilities,
property casualty or liability insurance, take-or-pay obligations in supply arrangements, self-
insurance obligations, performance, bid, customs, government, VAT, duty, tariff, appeal and
surety bonds, completion guarantees, and other obligations of a similar nature, in each case in the
ordinary course of business and consistent with past practice;

               (m)    Indebtedness incurred by Holdings or any of its Restricted Subsidiaries
arising from agreements providing for indemnification related to sales, leases or other
Dispositions of goods or adjustment of purchase price or similar obligations in any case incurred
in connection with the acquisition or Disposition of any business, assets or Subsidiary;

              (i)     Indebtedness pursuant to the 2019 Mafco Note in an aggregate principal
        amount at any time outstanding not to exceed $4,750,000;

                (n)   [reserved];

                (o)   [reserved];

                (p)   [reserved];

                (q)     Indebtedness of Holdings or any Restricted Subsidiary as an account party
in respect of trade letters of credit issued in the ordinary course of business and consistent with
past practice or otherwise consistent with industry practice in an aggregate outstanding face
amount not to exceed $500,000;


                                                78
NY 77805691v5
19-23774-rdd      Doc 19    Filed 10/04/19 Entered 10/04/19 04:37:25           Main Document
                                         Pg 223 of 452


                 (r)     Indebtedness (i) owing to any insurance company in connection with the
financing of any insurance premiums permitted by such insurance company in the ordinary
course of business and consistent with past practice and (ii) in the form of pension and retirement
liabilities not constituting an Event of Default, to the extent constituting Indebtedness;

                 (s)   (i) Guarantee Obligations made in the ordinary course of business and
consistent with past practice; provided that such Guarantee Obligations are not of Indebtedness
for Borrowed Money, (ii) Guarantee Obligations in respect of lease obligations of Holdings and
its Restricted Subsidiaries, (iii) Guarantee Obligations in respect of Indebtedness of Non-
Guarantor Subsidiaries the aggregate principal amount of which shall not exceed $500,000 at any
time outstanding, (iv) Guarantee Obligations in respect of Indebtedness permitted by clause
(r)(ii) above, (v) Guarantee Obligations by Holdings or any of its Restricted Subsidiaries of any
Restricted Subsidiary’s purchase obligations under supplier agreements and in respect of
obligations of or to customers, distributors, franchisees, lessors, licensees and sublicensees;
provided that such Guarantee Obligations are not of Indebtedness for Borrowed Money, and
(vi) Guarantee Obligations of the Borrower or any Subsidiary of Indebtedness of any Person that
is not a Subsidiary; provided that any such Guarantee under this clause (vi) shall be treated as an
Investment in such Person for purposes of Section 7.7;

                (t)   [reserved];

                (u)   [reserved];

              (v)     Indebtedness in an aggregate principal amount outstanding at any time not
to exceed $1,000,000;

               (w)     unsecured Indebtedness representing deferred compensation or stock-
based compensation to employees of Holdings, any Parent Company, the Borrower or any
Restricted Subsidiary incurred in the ordinary course of business and consistent with past
practice; provided, that the aggregate principal amount of all Indebtedness outstanding at any
time pursuant to this clause (v) shall not exceed $1,000,000;

                (x)   [reserved];

               (y)     Indebtedness (and Guarantee Obligations in respect thereof) in respect of
overdraft facilities, employee credit card programs, netting services, automatic clearinghouse
arrangements and other cash management and similar arrangements in the ordinary course of
business and consistent with past practice;

                (z)    (i) Indebtedness of Holdings or any of its Restricted Subsidiaries
undertaken in connection with cash management and related activities with respect to any
Subsidiary or joint venture in the ordinary course of business and consistent with past practice
and (ii) Indebtedness of Holdings or any of its Restricted Subsidiaries to any joint venture
(regardless of the form of legal entity) that is not a Subsidiary arising in the ordinary course of
business and consistent with past practice in connection with the cash management operations
(including in respect of intercompany self-insurance arrangements);



                                                79
NY 77805691v5
19-23774-rdd     Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25              Main Document
                                         Pg 224 of 452


               (aa) the Existing Foreign Intercompany Indebtedness and any amendment,
extension or replacement thereof, in an aggregate principal amount at any time outstanding not to
exceed the aggregate principal amount outstanding as of the Closing Date and the promissory
notes which shall be pledged to the Collateral Agent for the ratable benefit of the Secured Parties
pursuant to the Guarantee and Collateral Agreement or the other Security Documents and
Permitted Refinancings thereof;

                (bb)   [reserved];

              (cc) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges, accretion or amortization of original issue discount, accretion of interest paid
in kind and additional or contingent interest on obligations described in clauses (a) through (aa)
above; and

                 (dd) (A) unsecured Indebtedness of the Borrower (i) incurred under the 2018
Mafco Line of Credit Agreement to fund the working capital purposes of the Borrower and its
Subsidiaries and (ii) in respect of paid-in-kind interest on such Indebtedness (it being understood
that such Indebtedness in respect of paid-in-kind interest shall not constitute Funded Debt);
provided that the terms of such Indebtedness (x) do not provide for any scheduled amortization,
scheduled payments of principal, mandatory redemption, sinking fund obligations or similar
scheduled payments (other than regularly scheduled payments of interest in the form of
additional principal) or a final maturity prior to the date that is 91 days after the date referred to
in clause (a) of the definition of “Maturity Date”, (y) provide that the interest applicable to such
Indebtedness will be payable only in the form of additional principal and at a rate not to exceed
the rate that is equal to three-month LIBOR plus 0.50% per annum, compounded quarterly, and
(z) do not include any financial maintenance covenants more restrictive than (or in addition to)
those contained in this Agreement; (B) unsecured Indebtedness of the Borrower under the 2018
Mafco Loan in an aggregate principal amount not to exceed $50,000,000; and (C) unsecured
Indebtedness of Deluxe Broadcast Services Limited under the 2017 Mafco Broadcast Services
Loan in an aggregate principal amount not to exceed $7,000,000; and

              (ee) (i) Indebtedness (including Capital Lease Obligations) outstanding on the
Closing Date or committed to be incurred as of such date and listed (including such commitment
amount) on Schedule 7.2(ee) of the Prepetition Super Priming Credit Agreement as of the
Closing Date (or to the extent not listed on such Schedule 7.2(ee) where the aggregate principal
amount of such Indebtedness is less than $1,000,000) and any Permitted Refinancing thereof.

Notwithstanding anything contained herein to the contrary, Holdings, the Borrower and the other
Loan Parties shall not permit any Non-Guarantor Subsidiary to create, issue, incur, assume, or
permit to exist (x) any Preferred Stock (other than as held by the Borrower or any Restricted
Subsidiary) or (y) any Disqualified Capital Stock.

Notwithstanding anything contained herein to the contrary, Holdings, the Borrower and the other
Loan Parties shall not, and shall not permit their Restricted Subsidiaries, to create, issue, incur,
assume, or permit to exist any Indebtedness for Borrowed Money that is secured by Liens on the
Collateral on a pari passu or senior basis to the Liens on the Collateral securing the Obligations
pursuant to the Loan Documents.


                                                 80
NY 77805691v5
19-23774-rdd     Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25            Main Document
                                         Pg 225 of 452


              7.3    Liens. Create, incur, assume or suffer to exist any Lien upon any of its
Property, whether now owned or hereafter acquired, except for:

                (a)    (i) Liens for Taxes not yet due and payable or which are being contested in
good faith by appropriate proceedings and for which Holdings, or its Restricted Subsidiaries, as
applicable, shall have set aside adequate reserves with respect thereto maintained on the books of
Holdings or its Restricted Subsidiaries, as the case may be, to the extent required by GAAP, and
(ii) Liens for Taxes which are imposed solely as a result of the failure of a member (other than
Holdings, the Borrower and the Subsidiaries) of a Tax Group to timely pay Taxes imposed on it,
or such Tax Group’s income or gains;

               (b)     landlords’, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business and consistent with past
practice which are not overdue for a period of more than 60 days or (i) that are being contested in
good faith by appropriate proceedings or (ii) with respect to which the failure to make payment
could not reasonably be expected to have a Material Adverse Effect;

                (c)    (i) pledges, deposits or statutory trusts in connection with workers’
compensation, unemployment insurance and other social security legislation and (ii) Liens
incurred in the ordinary course of business and consistent with past practice securing liability for
reimbursement or indemnification obligations of insurance carriers providing property, casualty
or liability insurance to Holdings or any of its Restricted Subsidiaries in respect of such
obligations;

               (d)     deposits and other Liens to secure the performance of bids, government,
trade and other similar contracts (other than for borrowed money), leases, subleases, statutory or
regulatory obligations, surety, judgment and appeal bonds, performance bonds and other
obligations of a like nature incurred in the ordinary course of business and consistent with past
practice;

                (e)    encumbrances shown as exceptions in the title insurance policies insuring
the Mortgages, easements, zoning restrictions, rights-of-way, restrictions and other similar
encumbrances incurred in the ordinary course of business and consistent with past practice that,
in the aggregate, do not materially detract from the value of the Property subject thereto or
materially interfere with the ordinary conduct of the business of Holdings or any of its Restricted
Subsidiaries;

               (f)     Liens in existence on the Closing Date (after giving effect to the
Transactions) listed on Schedule 7.3(f) of the Prepetition Super Priming Credit Agreement as of
the Closing Date (or to the extent not listed on such Schedule 7.3(f), where the Fair Market
Value of the Property to which such Lien is attached is less than $2,000,000);

                (g)    Liens securing Indebtedness of Holdings or any of its Restricted
Subsidiaries incurred pursuant to Section 7.2(c) and Section 7.2(r); provided that (A) [reserved],
(B) in the case of any such Liens securing Indebtedness incurred pursuant to Section 7.2(r), such
Liens do not encumber any Property other than cash paid to any such insurance company in
respect of such insurance, (C) [reserved]; (D) in the case of Liens securing Guarantee


                                                81
NY 77805691v5
19-23774-rdd      Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25            Main Document
                                        Pg 226 of 452


Obligations pursuant to Section 7.2(e), the underlying obligations are secured by a Lien
permitted to be incurred pursuant to this Agreement and (E) in the case of any such Liens
securing Indebtedness incurred pursuant to Section 7.2(c), such Liens shall encumber only the
assets subject to such Capital Lease or acquired with the proceeds of such Indebtedness;

                (h)   Liens created pursuant to the Loan Documents;

              (i)     Liens arising from judgments in circumstances not constituting an Event
of Default under Section 8.1(h);

               (j)    Liens on Property or assets acquired pursuant to an acquisition permitted
under Section 7.7 (and the proceeds thereof) or assets of a Restricted Subsidiary in existence at
the time such Restricted Subsidiary is acquired pursuant to an acquisition permitted under
Section 7.7 and not created in contemplation thereof and Liens created after the Closing Date in
connection with any refinancing, refundings, replacements or renewals or extensions of the
obligations secured thereby permitted hereunder, provided that no such Lien is spread to cover
any additional Property (other than other Property of such Restricted Subsidiary or the proceeds
or products of the acquired assets or any accessions or improvements thereto and after-acquired
property subjected to a Lien pursuant to terms existing at the time of such acquisition) after the
Closing Date (unless such Lien utilizes a separate basket under this Section 7.3);

                (k)   [reserved];

               (l)     receipt of progress payments and advances from customers in the ordinary
course of business and consistent with past practice to the extent same creates a Lien on the
related inventory and proceeds thereof;

               (m)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure the payment of customs duties in connection with the importation of goods;

              (n)     Liens arising out of consignment or similar arrangements for the sale by
Holdings and its Restricted Subsidiaries of goods through third parties in the ordinary course of
business and consistent with past practice;

                (o)    Liens solely on any cash earnest money deposits made by Holdings or any
of its Restricted Subsidiaries in connection with an Investment permitted by Section 7.7;

               (p)     Liens deemed to exist in connection with Investments permitted by
Section 7.7(b) that constitute repurchase obligations;

                 (q)    Liens upon specific items of inventory, equipment or other goods and
proceeds of Holdings or any of its Restricted Subsidiaries arising in the ordinary course of
business and consistent with past practice securing such Person’s obligations in respect of
bankers’ acceptances and letters of credit issued or created for the account of such Person to
facilitate the purchase, shipment or storage of such inventory, equipment or other goods;

                (r)   [reserved];


                                               82
NY 77805691v5
19-23774-rdd      Doc 19    Filed 10/04/19 Entered 10/04/19 04:37:25            Main Document
                                         Pg 227 of 452


               (s)     any interest or title of a lessor under any leases or subleases entered into
by Holdings or any of its Restricted Subsidiaries in the ordinary course of business and
consistent with past practice and any financing statement filed in connection with any such lease;

                (t)    [reserved];

               (u)      (i) Liens that are contractual rights of set-off (A) relating to the
establishment of depository relations with banks not given in connection with the issuance of
Indebtedness, (B) relating to pooled deposit or sweep accounts of Holdings or any of its
Restricted Subsidiaries to permit satisfaction of overdraft or similar obligations incurred in the
ordinary course of business of Holdings and its Restricted Subsidiaries and consistent with past
practice or (C) relating to purchase orders and other agreements entered into with customers of
Holdings or any of its Restricted Subsidiaries in the ordinary course of business and consistent
with past practice, (ii) other Liens securing cash management obligations in the ordinary course
of business and consistent with past practice and (iii) Liens encumbering reasonable and
customary initial deposits and margin deposits in respect of, and similar Liens attaching to,
commodity trading accounts and other brokerage accounts incurred in the ordinary course of
business and consistent with past practice and not for speculative purposes;

               (v)      Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights;

               (w)    Liens on Capital Stock in joint ventures and other non-wholly owned
entities securing obligations of such joint venture or entity and options, put and call
arrangements, rights of first refusal and similar rights relating to Capital Stock in joint ventures
and other non-wholly owned entities;

              (x)     Liens securing obligations in respect of trade-related letters of credit
permitted under Section 7.2 and covering the goods (or the documents of title in respect of such
goods) financed by such letters of credit and the proceeds and products thereof;

              (y)    other Liens with respect to obligations, the principal amount of which do
not exceed $1,000,000 at any time outstanding;

              (z)     licenses, sublicenses, cross-licensing or pooling of, or similar
arrangements with respect to, Intellectual Property granted by Holdings or any of its Restricted
Subsidiaries which do not interfere in any material respect with the ordinary conduct of the
business of Holdings or such Restricted Subsidiary;

               (aa) Liens arising from precautionary UCC financing or Canadian PPSA
financing statement filings (or other similar filings in non-U.S. jurisdictions) regarding leases,
subleases, licenses or consignments, in each case, entered into by Holdings or any of its
Restricted Subsidiaries;

              (bb) Liens on cash and Cash Equivalents (and the related escrow accounts) in
connection with the issuance into (and pending the release from) escrow of any Indebtedness
permitted under Section 7.2, and, in each case, any Permitted Refinancing thereof;


                                                83
NY 77805691v5
19-23774-rdd     Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25             Main Document
                                         Pg 228 of 452


               (cc) (i) Liens on the Collateral securing Indebtedness incurred pursuant to
Section 7.2(k), provided, that such liens shall have the priorities set forth in the Orders, and (ii)
Liens solely on the Deluxe One Assets securing Indebtedness incurred pursuant to Section
7.2(n), provided, that such liens shall have the priorities set forth in the Orders;

               (dd) zoning or similar laws or rights reserved to or vested in any Governmental
Authority to control or regulate the use of any real property;

               (ee) the reservations, limitations, provisos and conditions expressed in any
original grants from the Crown of real or immoveable property in Canada, which do not
materially impair the use of the affected land for the purpose used or intended to be used by that
person; and

               (ff)   any extension, renewal or replacement of the foregoing or the following;
provided that the Liens permitted by this clause (ff) shall not extend to or cover any additional
Indebtedness (other than applicable Permitted Refinancings) or property (other than the proceeds
or products thereof or any accessions or improvements thereto and after-acquired property
subjected to a Lien pursuant to terms no broader than the equivalent terms existing at the time of
such extension, renewal or replacement, and other than a substitution of like property) unless
such Lien uses a separate basket under this Section 7.3.

               7.4     Fundamental Changes. Consummate any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any liquidation or dissolution),
or Dispose of all or substantially all of its Property or business in one or a series of related
transactions, except in accordance with the Plan of Reorganization and implementation thereof,
including as may be set forth in the Restructuring Transaction Memorandum (as defined in the
Plan of Reorganization).

                7.5    Dispositions of Property. Dispose of any of its owned Property (including
receivables) whether now owned or hereafter acquired, or, in the case of any Restricted
Subsidiary, issue or sell any shares of such Restricted Subsidiary’s Capital Stock (other than
directors’ qualifying shares) to any Person, except:

               (a)      (i) the Disposition of surplus, obsolete, damaged or worn out Property
(including intellectual property no longer material to the business of the Borrower and the
Subsidiaries, scrap and byproducts) in the ordinary course of business and consistent with past
practice, Dispositions of Property no longer used or useful or economically practicable to
maintain in the conduct of the business of the Borrower and other Restricted Subsidiaries in the
ordinary course and consistent with past practice and Dispositions of Property necessary in order
to comply with applicable Requirements of Law or licensure requirements (as determined by the
Borrower in good faith), (ii) the sale of defaulted receivables in the ordinary course of business
and consistent with past practice and (iii) sales, leases or other dispositions of inventory
reasonably determined by the management of the Borrower to be no longer useful or necessary
in the operation of the Business;

             (b)     (i) the sale of inventory or other Property in the ordinary course of
business and consistent with past practice, (ii) the cross-licensing, pooling, sublicensing or


                                                 84
NY 77805691v5
19-23774-rdd      Doc 19    Filed 10/04/19 Entered 10/04/19 04:37:25           Main Document
                                         Pg 229 of 452


licensing of, or similar arrangements (including disposition of marketing rights) with respect to,
Intellectual Property in the ordinary course of business and consistent with past practice, and
(iii) the contemporaneous exchange, in the ordinary course of business and consistent with past
practice, of Property for Property of a like kind, to the extent that the Property received in such
exchange is of a Fair Market Value equivalent to the Fair Market Value of the Property
exchanged (provided that after giving effect to such exchange, the Fair Market Value of the
Property of any Loan Party subject to Liens in favor of the Collateral Agent under the Security
Documents is not materially reduced);

                (c)   Dispositions permitted by Section 7.4;

                (d)    the sale or issuance of (i) any Subsidiary’s Capital Stock to any Loan
Party and (ii) the Capital Stock of any Non-Guarantor Subsidiary that is a Restricted Subsidiary
to any other Non-Guarantor Subsidiary that is a Restricted Subsidiary, in each case, including in
connection with any tax restructuring activities not otherwise prohibited hereunder;

                (e)   [reserved];

               (f)     (i) any Recovery Event; provided that the requirements of Section 2.12(b)
are complied with in connection therewith; and (ii) any event that would constitute a Recovery
Event but for the Dollar threshold set forth in the definition thereof;

               (g)    the leasing, licensing, occupying pursuant to occupancy agreements or
sub-leasing of Property that would not materially interfere with the required use of such Property
by Holdings or its Restricted Subsidiaries;

                (h)   [reserved];

               (i)     the sale or discount, in each case without recourse and in the ordinary
course of business and consistent with past practice, of accounts receivable arising in the
ordinary course of business and consistent with past practice, but only in connection with the
compromise or collection thereof consistent with customary industry practice (and not as part of
any bulk sale or financing of receivables);

                (j)     transfers of condemned or expropriated Property as a result of the exercise
of “eminent domain”, expropriation or other similar policies to the respective Governmental
Authority or agency that has condemned or expropriated the same (whether by deed in lieu of
condemnation, expropriation or otherwise), and transfers of properties that have been subject to a
casualty to the respective insurer of such Property as part of an insurance settlement;

                (k)   [reserved];

                (l)   [reserved];

               (m)   the transfer of Property (i) by any Loan Party to any other Loan Party or
(ii) from a Non-Guarantor Subsidiary to (A) any Loan Party; provided that the portion (if any) of
such Disposition made for more than Fair Market Value shall constitute an Investment and


                                                85
NY 77805691v5
19-23774-rdd      Doc 19    Filed 10/04/19 Entered 10/04/19 04:37:25            Main Document
                                         Pg 230 of 452


comply with Section 7.7 or (B) any other Non-Guarantor Subsidiary that is a Restricted
Subsidiary;

              (n)     the Disposition of cash and Cash Equivalents in the ordinary course of
business and consistent with past practice;

                (o)     (i) Liens permitted by Section 7.3, (ii) Restricted Payments permitted by
Section 7.6, (iii) Investments permitted by Section 7.7 and (iv) sale and leaseback transactions
permitted by Section 7.10;

                 (p)     Dispositions of Investments in joint ventures and other non-wholly owned
entities to the extent required by, or made pursuant to, customary buy/sell arrangements between
the joint venture parties set forth in joint venture arrangements, shareholder agreements and
similar binding arrangements;

                (q)    [reserved];

                (r)    [reserved];

                (s)    the unwinding of Hedge Agreements permitted hereunder, pursuant to
their terms;

                (t)    [reserved];

                (u)    [reserved];

              (v)     the sale of services, or the termination of any contracts, in each case in the
ordinary course of business and consistent with past practice;

                (w)    [reserved]; and

               (x)     Dispositions of Property between or among Holdings and/or its Restricted
Subsidiaries as a substantially simultaneous interim Disposition in connection with a Disposition
otherwise permitted pursuant to clauses (a) through (q) above.

                Notwithstanding anything to the contrary contained herein, (i) no Loan Party shall
Dispose of any material Intellectual Property except for any such Disposition to another Loan
Party and (ii) no Restricted Subsidiary that is not a Loan Party shall dispose of any material
Intellectual Property except for any such Disposition to the Borrower or any other Restricted
Subsidiary for no more than Fair Market Value, in each case, other than non-exclusive licenses
solely to the extent otherwise permitted by this Agreement.

                7.6    Restricted Payments. Declare or pay any dividend on, or make any
payment on account of, or set apart assets for a sinking or other analogous fund for, the purchase,
redemption, defeasance, retirement or other acquisition of, any Capital Stock of Holdings or any
of its Restricted Subsidiaries, whether now or hereafter outstanding, or make any other
distribution in respect thereof, including pursuant to any Synthetic Purchase Agreement, either



                                                86
NY 77805691v5
19-23774-rdd      Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25            Main Document
                                        Pg 231 of 452


directly or indirectly, whether in cash or Property or in obligations of Holdings or such
Restricted Subsidiary (collectively, “Restricted Payments”), except that:

              (a)     (i) any Restricted Subsidiary may make Restricted Payments to any Loan
Party and (ii) Non-Guarantor Subsidiaries may make Restricted Payments to other Non-
Guarantor Subsidiaries;

                (b)   [reserved];

              (c)    the Borrower or any Restricted Subsidiary may make Restricted Payments
to Holdings in an amount not to exceed $100,000 in any fiscal year, to the extent necessary to
pay general corporate and overhead expenses incurred by Holdings in the ordinary course of
business;

              (d)     Holdings may make Restricted Payments in the form of Capital Stock of
Holdings (other than Disqualified Capital Stock);

                (e)   [reserved];

                (f)   [reserved];

                (g)   [reserved];

                (h)   [reserved];

                (i)   [reserved];

               (j)     to the extent constituting Restricted Payments, Holdings and its Restricted
Subsidiaries may enter into and consummate transactions expressly permitted by any provision
of Sections 7.4, 7.5 and 7.7; and

                (k)     any non-wholly owned Restricted Subsidiary of Holdings may declare and
pay cash dividends to its equity holders generally so long as Holdings or its respective
Subsidiary which owns the equity interests in the Restricted Subsidiary paying such dividend
receives at least its proportional share thereof (based upon its relative holding of the equity
interests in the Restricted Subsidiary paying such dividends and taking into account the relative
preferences, if any, of the various classes of equity interest of such Restricted Subsidiary).

               Notwithstanding anything contained in any Loan Document to the contrary,
Holdings, the Borrower and the other Loan Parties shall not, and shall not permit their Restricted
Subsidiaries to, make any Restricted Payment in respect of any Capital Stock issued in
connection with the conversion or exchange of Junior Financing or any Mafco Indebtedness.

               Notwithstanding anything contained in any Loan Document to the contrary,
Holdings, the Borrower and the other Loan Parties shall not, and shall not permit their Restricted
Subsidiaries to, pay any management fees to the Sponsor.




                                               87
NY 77805691v5
19-23774-rdd      Doc 19    Filed 10/04/19 Entered 10/04/19 04:37:25           Main Document
                                         Pg 232 of 452


               7.7   Investments. Make any advance, loan, extension of credit (by way of
guarantee or otherwise) or capital contribution to, or purchase any Capital Stock, bonds, notes,
debentures or other debt securities of, or all or substantially all of the assets constituting an
ongoing business from, or make any other similar investment in, any other Person (all of the
foregoing, “Investments”), except:

               (a)     (i) extensions of trade credit in the ordinary course of business and
consistent with past practice, (ii) loans and advances made to distributors, customers, vendors
and suppliers in the ordinary course of business and consistent with past practice, (iii) purchases
and acquisitions of inventory, supplies, materials and equipment, in each case in the ordinary
course of business and consistent with past practice, to the extent such purchases and
acquisitions constitute Investments, (iv) Investments among Holdings and its Restricted
Subsidiaries in connection with the sale of inventory and parts in the ordinary course of business
and consistent with past practice, and (v) purchases and acquisitions of Intellectual Property or
purchases of contract rights or licenses or leases of Intellectual Property, to the extent such
purchases and acquisitions constitute Investments;

              (b)   Investments in Cash Equivalents and Investments that were Cash
Equivalents when made;

                (c)    Investments arising in connection with (i) the incurrence of Indebtedness
permitted by Section 7.2(e), (s) or (y) to the extent arising as a result of Indebtedness among
Holdings or any of its Restricted Subsidiaries and Guarantee Obligations permitted by such
Section 7.2(e), (s) or (y) and payments made in respect of such Guarantee Obligations and
(ii) guarantees by Holdings or any of its Restricted Subsidiaries of leases (other than Capital
Lease Obligations) or of other obligations that do not constitute Indebtedness, in each case
entered into in the ordinary course of business and consistent with past practice or otherwise not
prohibited hereunder;

                (d)   [reserved];

               (e)    Investments (i) (other than those relating to the incurrence of Indebtedness
permitted by Section 7.7(c)) by Holdings or any of its Restricted Subsidiaries in Holdings, the
Borrower or any Person that, prior to such Investment, is a Loan Party (or is a Subsidiary that
becomes a Loan Party in connection with such Investment), (ii) by Loan Parties in any Non-
Guarantor Subsidiaries so long as such Investment is part of a series of Investments by Restricted
Subsidiaries in other Restricted Subsidiaries that result in the proceeds of the initial Investment
being invested substantially simultaneously in one or more Loan Parties or (iii) comprised solely
of equity purchases by Holdings or any of its Restricted Subsidiaries in any other Restricted
Subsidiary made for tax purposes, so long as the Borrower provides to the Administrative Agent
evidence reasonably acceptable to the Administrative Agent that, after giving pro forma effect to
such Investments, the granting, perfection, validity and priority of the security interest of the
Secured Parties in the Collateral, taken as a whole, is not impaired in any material respect by
such Investment;

                (f)   [reserved];



                                                88
NY 77805691v5
19-23774-rdd      Doc 19    Filed 10/04/19 Entered 10/04/19 04:37:25             Main Document
                                         Pg 233 of 452


                (g)    [reserved];

                (h)    [reserved];

               (i)     Investments (including debt obligations) received in the ordinary course of
business by Holdings or any of its Restricted Subsidiaries and consistent with past practice in
connection with (w) the bankruptcy or reorganization of suppliers, customers and other Persons,
(x) settlement of delinquent obligations of, and other disputes with, suppliers, customers and
other Persons arising in the ordinary course of business and consistent with past practice,
(y) endorsements for collection or deposit and (z) customary trade arrangements with customers,
including consisting of Capital Stock of customers issued to the Borrower or any Subsidiary in
consideration for goods provided and/or services rendered;

             (j)      Investments by any Non-Guarantor Subsidiary in any other Non-
Guarantor Subsidiary;

              (k)      (i) Investments outstanding on the Closing Date (after giving effect to the
Transactions) and listed on Schedule 7.7 and (ii) any extensions, renewals or replacements of
such Investments set forth on Schedule 7.7 so long as the amount of any such extension, renewal
or replacement is not greater than the amount so extended, renewed or replaced;

             (l)    Investments of Holdings or any of its Restricted Subsidiaries under Hedge
Agreements permitted hereunder;

                (m)    [reserved];

             (n)     Investments made on or substantially concurrently with the Closing Date
to consummate the Transactions;

               (o)     to the extent constituting Investments, transactions expressly permitted
(other than by reference to this Section 7.7 or any clause thereof) under Sections 7.4, 7.5 and 7.6;

                (p)    [reserved];

              (q)     Investments arising directly out of the receipt by Holdings or any of its
Restricted Subsidiaries of non-cash consideration for any sale of assets permitted under
Section 7.5;

               (r)    (i) Investments resulting from pledges and deposits referred to in
Sections 7.3(c) and (d), and (ii) cash earnest money deposits made in connection with other
Investments permitted by Section 7.7;

                (s)    Investments in the ordinary course of business and consistent with past
practice consisting of (i) the licensing, sublicensing, cross-licensing, pooling or contribution of,
or similar arrangements with respect to, Intellectual Property, and (ii) the transfer or licensing of
non-U.S. Intellectual Property to a Foreign Subsidiary;

                (t)    [reserved];

                                                 89
NY 77805691v5
19-23774-rdd      Doc 19    Filed 10/04/19 Entered 10/04/19 04:37:25             Main Document
                                         Pg 234 of 452


               (u)     Investments in the ordinary course of business and consistent with past
practice consisting of UCC Article 3 endorsements for collection or deposit and UCC Article 4
customary trade arrangements with customers;

                 (v)     any other Investments made after the Closing Date (i) in an aggregate
amount made not to exceed $1,000,000 or (ii) to the extent permitted in accordance with, and set
forth in, the Initial Budget;

                (w)     advances of payroll payments to employees, or fee payments to directors
or consultants, in the ordinary course of business and consistent with past practice;

                (x)    [reserved];

               (y)     Investments in respect of capital expenditures (subject to compliance with
Section 7.15 to the extent applicable);

                (z)    [reserved];

               (aa) Investments to the extent that payment for such Investments is made
solely by the issuance of Capital Stock (other than Disqualified Capital Stock) of Holdings (or
any Parent Company) to the seller of such Investments (it being understood that, for the
avoidance of doubt, no payment for any such Investment under this Section 7.7(aa) may be made
in the form of proceeds from the issuance of such Capital Stock, or in reliance on the receipt of
any such proceeds); and

               (bb) Investments in respect of Customer Advances made by the Borrower and
the Subsidiaries in any fiscal year not to exceed $3,000,000.

It is further understood and agreed that for purposes of determining the value of any Investment
outstanding for purposes of this Section 7.7, such amount shall be deemed to be the amount of
such Investment when made, purchased or acquired less any returns on such Investment (not to
exceed the original amount invested).

                7.8    Prepayments, Etc. of Indebtedness; Amendments.

                (a)     Optionally prepay, redeem, purchase, defease or otherwise satisfy prior to
the scheduled maturity thereof in any manner the principal amount of any Indebtedness that is
expressly subordinated by contract in right of payment to the Obligations (other than
intercompany Indebtedness permitted hereunder and Indebtedness of the type described in clause
(c) of the definition of such term) (collectively, “Junior Financing”) (it being understood that, for
the avoidance of doubt, (A) payments of regularly scheduled interest and principal on all of the
foregoing shall be permitted and (B) the term “Junior Financing” does not include any
Indebtedness under the Prepetition ABL Credit Agreement), or make any payment in violation of
any subordination terms of any Junior Financing Documentation, except

                (i)    [reserved],



                                                 90
NY 77805691v5
19-23774-rdd      Doc 19    Filed 10/04/19 Entered 10/04/19 04:37:25            Main Document
                                         Pg 235 of 452


               (ii)   the conversion of any Junior Financing to Capital Stock (other than
        Disqualified Capital Stock); and

               (iii) the prepayment, redemption, purchase, defeasance or other satisfaction of
        any Prepetition Super Priming Obligations to consummate the Transactions;

              (b)      amend, modify or change any term or condition of (x) any Junior
Financing Documentation, in each case, governing Indebtedness in an aggregate principal
amount or having aggregate commitments individually in excess of $15,000,000, (y) any Mafco
Indebtedness or (z) the Prepetition Loan Documents, in any manner that is, taken as a whole with
any contemporaneous amendments to such documentation, materially adverse to the interests of
the Lenders;

               (c)     prepay, redeem, purchase, defease or otherwise satisfy any Mafco
Indebtedness; or

                (d)    optionally prepay Indebtedness outstanding under the Prepetition Loan
Documents.

               7.9     Transactions with Affiliates. Enter into any transaction, including any
purchase, sale, lease or exchange of Property, the rendering of any service or the payment of any
management, advisory or similar fees, with any Affiliate thereof (other than Holdings or any of
its Restricted Subsidiaries) unless (a) such transaction is otherwise not prohibited under this
Agreement and (b) such transaction (or transactions) is upon terms no less favorable to Holdings
or such Restricted Subsidiary, as the case may be, than it would obtain in a comparable arm’s
length transaction with a Person that is not an Affiliate. Notwithstanding the foregoing,
Holdings and its Restricted Subsidiaries may:

               (i)    make any Restricted Payment permitted pursuant to Section 7.6 or any
        Investment permitted pursuant to Section 7.7;

                (ii)   perform their obligations pursuant to the Transactions; and

               (iii) enter into transactions set forth on Schedule 7.9 of the Prepetition Super
        Priming Credit Agreement as of the Closing Date.

For the avoidance of doubt, this Section 7.9 shall not apply to employment, benefits,
compensation, bonus, retention and severance arrangements with, and payments of compensation
or benefits (including customary fees, expenses and indemnities) to or for the benefit of, current
or former employees, consultants, officers or directors of Holdings or any of its Restricted
Subsidiaries in the ordinary course of business and consistent with past practice.

               7.10 Sales and Leasebacks. Enter into any arrangement, with any Person
providing for the leasing by Holdings or any of its Restricted Subsidiaries of real or personal
Property which is to be sold or transferred by Holdings or any of its Restricted Subsidiaries (a) to
such Person or (b) to any other Person to whom funds have been or are to be advanced by such
Person on the security of such Property or rental obligations of Holdings or any of its Restricted
Subsidiaries, which Property Holdings or such Subsidiary intends to use for substantially the

                                                91
NY 77805691v5
19-23774-rdd       Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25            Main Document
                                         Pg 236 of 452


same purpose, except for (i) sales or transfers by Holdings or any of its Restricted Subsidiaries to
any Loan Party and (ii) sales or transfers by any Non-Guarantor Subsidiary to any other Non-
Guarantor Subsidiary that is a Restricted Subsidiary.

               7.11 Changes in Fiscal Periods. Permit the fiscal year of Holdings to end on a
day other than December 31; provided, that Holdings may, upon written notice to the
Administrative Agent, change its fiscal year to any other fiscal year reasonably acceptable to the
Administrative Agent, in which case, Holdings, the Borrower and the Administrative Agent will,
and are hereby authorized by the Lenders to, make any adjustments to this Agreement that are
necessary to reflect such change in fiscal year.

                7.12 Negative Pledge Clauses. Enter into any agreement that prohibits or limits
the ability of any Loan Party to create, incur, assume or suffer to exist any Lien upon any of its
Property, whether now owned or hereafter acquired, to secure the Obligations or, in the case of
any Subsidiary Guarantor, its obligations under the Guarantee and Collateral Agreement or the
other Security Documents, other than:

                 (a)   this Agreement and the other Loan Documents;

               (b)      any agreements governing Indebtedness and/or other obligations secured
by a Lien permitted by this Agreement (in which case, any prohibition or limitation shall only be
effective against the assets subject to such Liens permitted by this Agreement);

               (c)     software and other Intellectual Property licenses pursuant to which such
Loan Party is the licensee of the relevant software or Intellectual Property, as the case may be (in
which case, any prohibition or limitation shall relate only to the assets subject to the applicable
license);

                (d)    Contractual Obligations incurred in the ordinary course of business and
consistent with past practice which (i) limit Liens on the assets that are the subject of the
applicable Contractual Obligation or (ii) contain customary provisions restricting the assignment,
transfer or pledge of such agreements;

               (e)     any agreements regarding Indebtedness or other obligations of any Non-
Guarantor Subsidiary not prohibited under Section 7.2 (in which case, any prohibition or
limitation shall only be effective against the assets of such Non-Guarantor Subsidiary and its
Subsidiaries);

                 (f)   prohibitions and limitations in effect on the Closing Date and listed on
Schedule 7.12;

               (g)    customary provisions contained in joint venture agreements, shareholder
agreements and other similar agreements applicable to joint ventures and other non-wholly
owned entities not prohibited by this Agreement;

                (h)     customary provisions restricting the subletting, assignment, pledge or
other transfer of any lease governing a leasehold interest;


                                                92
NY 77805691v5
19-23774-rdd      Doc 19    Filed 10/04/19 Entered 10/04/19 04:37:25            Main Document
                                         Pg 237 of 452


               (i)    customary restrictions and conditions contained in any agreement relating
to any Disposition of Property, leases, subleases, licenses, sublicenses, cross license, pooling and
similar agreements not prohibited hereunder;

              (j)      any agreement in effect at the time any Person becomes a Subsidiary of
Holdings or is merged with or into Holdings or a Subsidiary of Holdings, so long as such
agreement was not entered into in contemplation of such Person becoming a Subsidiary of
Holdings or party to such merger;

                (k)    restrictions imposed by applicable law or regulation or license
requirements;

                (l)    restrictions in any agreements or instruments relating to any Indebtedness
permitted to be incurred by this Agreement (including indentures, instruments or agreements
governing any Permitted Refinancings of each of the foregoing) (i) if the encumbrances and
restrictions contained in any such agreement or instrument taken as a whole are not materially
more restrictive on the Restricted Subsidiaries than the encumbrances contained in this
Agreement (as determined in good faith by the Borrower) or (ii) if such encumbrances and
restrictions are customary for similar financings in light of prevailing market conditions at the
time of incurrence thereof (as determined in good faith by the Borrower) and the Borrower
determines in good faith that such encumbrances and restrictions would not reasonably be
expected to materially impair the Borrower’s ability to create and maintain the Liens on the
Collateral pursuant to the Security Documents;[;

               (m)     restrictions in respect of Indebtedness secured by Liens permitted by
Sections 7.3(g) relating solely to the assets or proceeds thereof secured by such Indebtedness;

               (n)     customary provisions restricting assignment of any agreement entered into
in the ordinary course of business and consistent with past practice;

              (o)     restrictions arising in connection with cash or other deposits not prohibited
hereunder and limited to such cash or other deposit;

                (p)    restrictions and conditions contained in the Prepetition Loan Documents;
and

               (q)    the foregoing shall not apply to any restrictions or conditions imposed by
any amendments, modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings of the contracts, instruments or other obligations referred to in
clauses (a) through (p) above, provided that the restrictions and conditions contained in such
amendments, modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are, in good faith judgment of the Borrower no more restrictive
than those restrictions and conditions in effect immediately prior to such amendment,
modification, restatement, renewal, increase, supplement, refunding, replacement or refinancing
under the applicable contract, instrument or other obligation.




                                                93
NY 77805691v5
19-23774-rdd      Doc 19    Filed 10/04/19 Entered 10/04/19 04:37:25           Main Document
                                         Pg 238 of 452


               7.13 Clauses Restricting Subsidiary Distributions. Enter into any consensual
encumbrance or restriction on the ability of any Restricted Subsidiary to (a) make Restricted
Payments in respect of any Capital Stock of such Restricted Subsidiary held by, or pay any
Indebtedness owed to, Holdings or any of its Restricted Subsidiaries or (b) make Investments in
Holdings or any of its Restricted Subsidiaries, except for such encumbrances or restrictions
existing under or by reason of or consisting of

                (i)    this Agreement or any other Loan Documents;

                (ii)   [reserved];

                (iii) customary net worth provisions contained in Real Property leases entered
        into by Holdings and its Restricted Subsidiaries, so long as the Borrower has determined
        in good faith that such net worth provisions would not reasonably be expected to impair
        the ability of the Borrower to meet its ongoing payment obligations hereunder or, in the
        case of any Subsidiary Guarantor, its obligations under the Guarantee and Collateral
        Agreement or the other Security Documents;

                 (iv)  agreements related to Indebtedness permitted by this Agreement
        (including indentures, instruments or agreements governing any Permitted Refinancings
        of each of the foregoing) to the extent that (x) the encumbrances and restrictions
        contained in any such agreement or instrument taken as a whole are not materially more
        restrictive on the Restricted Subsidiaries than the encumbrances and restrictions
        contained in this Agreement (as determined in good faith by the Borrower) or (y) such
        encumbrances and restrictions are customary for similar financings in light of prevailing
        market conditions at the time of incurrence thereof (as determined in good faith by the
        Borrower) and the Borrower determines in good faith that such encumbrances and
        restrictions would not reasonably be expected to materially impair the Borrower’s ability
        to pay the Obligations when due;

                 (v)    licenses, sublicenses, cross-licensing or pooling by Holdings and its
        Restricted Subsidiaries of, or similar arrangements with respect to, Intellectual Property
        in the ordinary course of business and consistent with past practice (in which case such
        restriction shall relate only to such Intellectual Property);

               (vi)    Contractual Obligations incurred in the ordinary course of business and
        consistent with past practice which include customary provisions restricting the
        assignment, transfer or pledge thereof;

               (vii) customary provisions contained in joint venture agreements, shareholder
        agreements and other similar agreements applicable to joint ventures and other non-
        wholly owned entities not prohibited by this Agreement;

               (viii) customary provisions restricting the subletting or assignment of any lease
        governing a leasehold interest;




                                               94
NY 77805691v5
19-23774-rdd     Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25           Main Document
                                         Pg 239 of 452


               (ix)    customary restrictions and conditions contained in any agreement relating
        to any Disposition of Property, leases, subleases, licenses and similar agreements not
        prohibited hereunder;

               (x)     any agreement in effect at the time any Person becomes a Subsidiary of
        Holdings or is merged with or into Holdings or a Subsidiary of Holdings, so long as such
        agreement was not entered into in contemplation of such Person becoming a Subsidiary
        of Holdings or party to such merger;

               (xi)    encumbrances or restrictions on cash or other deposits imposed by
        customers under contracts entered into in the ordinary course of business and consistent
        with past practice;

              (xii) encumbrances or restrictions imposed by applicable law, regulation or
        customary license requirements;

              (xiii) any agreement in effect on the Closing Date and described on
        Schedule 7.13;

               (xiv) restrictions or conditions imposed by any agreement relating to secured
        Indebtedness permitted by this Agreement, or other obligations secured by liens
        permitted pursuant to Section 7.3, if such restrictions or conditions apply only to the
        property or assets securing such Indebtedness or obligations;

                (xv) restrictions and conditions contained in the Prepetition Credit Agreements
        or the other Prepetition Loan Documents; and

                (xvi) the foregoing shall not apply to any restrictions or conditions imposed by
        any amendments, modifications, restatements, renewals, increases, supplements,
        refundings, replacements or refinancings of the contracts, instruments or other obligations
        referred to in sub-clauses (i) through (xv) above, provided that the restrictions and
        conditions contained in such amendments, modifications, restatements, renewals,
        increases, supplements, refundings, replacements or refinancings are, in good faith
        judgment of the Borrower no more restrictive than those restrictions and conditions in
        effect immediately prior to such amendment, modification, restatement, renewal,
        increase, supplement, refunding, replacement or refinancing under the applicable
        contract, instrument or other obligation.

               7.14 Limitation on Hedge Agreements. Enter into any Hedge Agreement other
than Hedge Agreements entered into in the ordinary course of business and consistent with past
practice and not for speculative purposes.

                7.15 Capital Expenditures.    Permit the aggregate amount of Capital
Expenditures made by the Borrower and the Subsidiaries to exceed the amount set forth therefor
in the Initial Budget.

                7.16 Business of Holdings. With respect to Holdings, engage in any business
activities or have any assets or liabilities other than its ownership of the Capital Stock of the

                                                95
NY 77805691v5
19-23774-rdd     Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25             Main Document
                                         Pg 240 of 452


Borrower and liabilities incidental thereto, including its liabilities pursuant to the Loan
Documents and the Prepetition ABL Facility Loan Documents or Indebtedness secured by Liens
incurred pursuant to Sections 7.3(g), (p), (y) and (cc) (and (ff) to the extent relating to any Liens
referred to in the foregoing clauses) (and any Permitted Refinancings in respect of any of the
foregoing) to which it is a party.

                7.17   Chapter 11 Cases.

               (a)    Except for the Carve-Out, incur, create, assume, suffer to exist or permit,
or file any motion seeking, any other superpriority claim which is pari passu with, or senior to,
the Obligations.

              (b)    Make or permit to be made any amendment, modification, supplement or
change to the Orders, as applicable, (other than immaterial modifications or modifications to
correct grammatical, ministerial or typographical errors) without the prior written consent of the
Required DIP Lenders.

               (c)    Commence any adversary proceeding, contested matter or other action
asserting any claims or defenses or otherwise against the Administrative Agent, any Lender, any
other Secured Party and any Prepetition Secured Party with respect to this Agreement, the other
Loan Documents, the transactions contemplated hereby or thereby, the Prepetition Loan
Documents, the other documents or agreements executed or delivered in connection therewith or
the transactions contemplated thereby.

                (d)    Subject to the Restructuring Support Agreement, make (i) any payments
on account of Accounts Payable Claims (as defined in the Restructuring Support Agreement, as
amended), (ii) payments on account of claims or expenses arising under section 503(b)(9) of the
Bankruptcy Code or (iii) payments under any management incentive plan or on account of
claims or expenses arising under section 503(c) of the Bankruptcy Code, except in amounts and
on terms and conditions that (a) are approved by order of the Bankruptcy Court after notice and a
hearing and (b) are expressly permitted by the terms of the Loan Documents and within the
limits, including any allowed variance, of the Approved Budget or otherwise with the consent of
the Required DIP Lenders.

                (e)    File any motion or application with the Bankruptcy Court with regard to
actions taken outside the ordinary course of business of the Loan Parties without consulting with
the Lenders and providing the Lenders prior (in any case, not less than two (2) Business Days’
(or such lesser time as may be acceptable to Required DIP Lenders in their reasonable
discretion)) notice and the opportunity to review and comment on each such motion.

              7.18 Milestones. Fail to comply with any of the milestones set forth on
Schedule 7.18 hereto (the “Milestones”).

                             ARTICLE 8. EVENTS OF DEFAULT

                8.1    Events of Default. If any of the following events shall occur and be
continuing:


                                                 96
NY 77805691v5
19-23774-rdd     Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25            Main Document
                                         Pg 241 of 452


              (a)     The Borrower shall fail to pay (i) any principal of any Loan when due in
accordance with the terms hereof or (ii) any interest owed by it on any Loan, or any other
amount payable by it hereunder or under any other Loan Document, within three (3) Business
Days after any such interest or other amount becomes due in accordance with the terms hereof;
or

               (b)     Any representation or warranty made or deemed made by any Loan Party
herein or in any other Loan Document or that is contained in any certificate or other document
furnished by it at any time under or in connection with this Agreement or any such other Loan
Document shall in either case prove to have been inaccurate in any material respect and such
inaccuracy is adverse to the Lenders on or as of the date made or deemed made or furnished; or

               (c)    Any Loan Party shall default in the observance or performance of any
agreement contained in Section 6.7(a), Section 6.8, Section 6.9, Section 6.10, Section 6.16,
Section 6.19, Section 6.20 or Article 7; or

               (d)    (i) Any Loan Party shall default in the observance or performance of any
other agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section 8.1), and such default shall continue
unremedied for a period of 15 days after such Loan Party receives from the Administrative
Agent or the Required DIP Lenders notice of the existence of such default or (ii) any Loan Party
shall default in the observance or performance of any agreement contained in Section 6.1 or
Section 6.15 and such default shall continue unremedied for a period of 5 days after such Loan
Party receives from the Administrative Agent or the Required DIP Lenders notice of the
existence of such default; or

                (e)     Holdings or any of its Restricted Subsidiaries shall (i) default in making
any payment of any principal of any Indebtedness for Borrowed Money on the scheduled or
original due date with respect thereto beyond the period of grace, if any, provided in the
instrument or agreement under which such Indebtedness for Borrowed Money was created; or
(ii) default in making any payment of any interest on any such Indebtedness for Borrowed
Money beyond the period of grace, if any, provided in the instrument or agreement under which
such Indebtedness for Borrowed Money was created; or (iii) default in the observance or
performance of any other agreement or condition relating to any such Indebtedness for Borrowed
Money or contained in any instrument or agreement evidencing, securing or relating thereto, or
any other event of default shall occur, the effect of which payment or other default or other event
of default is to cause, or to permit the holder or beneficiary of such Indebtedness (or a trustee or
agent on behalf of such holder or beneficiary) to cause, with the giving of notice if required (but
after giving effect to any applicable cure period), such Indebtedness for Borrowed Money to
become due prior to its Stated Maturity or to become subject to a mandatory offer to purchase by
the obligor thereunder; provided that (A) a default, event or condition described in this paragraph
shall not at any time constitute an Event of Default unless, at such time, one or more defaults or
events of default of the type described in this paragraph shall have occurred and be continuing
with respect to Indebtedness for Borrowed Money the outstanding principal amount of which
individually exceeds $10,000,000, and in the case of Indebtedness for Borrowed Money of the
types described in clauses (i) and (ii) of the definition thereof, with respect to such Indebtedness
which exceeds such amount either individually or in the aggregate; (B) this paragraph (e) shall

                                                97
NY 77805691v5
19-23774-rdd      Doc 19    Filed 10/04/19 Entered 10/04/19 04:37:25              Main Document
                                         Pg 242 of 452


not apply to (i) secured Indebtedness that becomes due as a result of the sale, transfer,
destruction or other disposition of the Property or assets securing such Indebtedness for
Borrowed Money if such sale, transfer, destruction or other disposition is not prohibited
hereunder and under the documents providing for such Indebtedness, or (ii) any Guarantee
Obligations except to the extent such Guarantee Obligations shall become due and payable by
any Loan Party and remain unpaid after any applicable grace period or period permitted
following demand for the payment thereof and (C) a default, event or condition described in this
paragraph shall not at any time constitute an Event of Default if the exercise of the rights and
remedies by a holder of such Indebtedness against the obligors thereof is subject to the automatic
stay in the Chapter 11 Cases; provided, further, that no Event of Default under this clause
(e) shall arise or result from any change of control (or similar event) under any other
Indebtedness for Borrowed Money that is triggered due to the Permitted Investors (as defined
herein) obtaining the requisite percentage contemplated by such change of control provision,
unless both (x) such Indebtedness for Borrowed Money shall become due and payable or shall
otherwise be required to be repaid, repurchased, redeemed or defeased, whether at the option of
any holder thereof or otherwise and (y) at such time, Holdings and/or its Restricted Subsidiaries
would not be permitted to repay such Indebtedness for Borrowed Money in accordance with the
terms of this Agreement; provided, however, if the exercise of any rights or remedies by a holder
of such Indebtedness or beneficiary of such Guarantee with respect to any of the foregoing
events is stayed by the Bankruptcy Code or enjoined by the Bankruptcy Court, then such events
shall not constituted an “Event of Default” so long as such exercise of rights or remedies remain
stayed or enjoined; or

                (f)    [reserved]; or

               (g)     (i) Holdings or any of its Restricted Subsidiaries shall incur any liability in
connection with any “prohibited transaction” (as defined in Section 406 of ERISA or
Section 4975 of the Code) involving any Plan, (ii) a failure to meet the minimum funding
standards (as defined in Section 302(a) of ERISA), whether or not waived, shall exist with
respect to any Single Employer Plan or any Lien in favor of the PBGC or a Lien shall arise on
the assets of Holdings or any of its Restricted Subsidiaries, (iii) a Reportable Event shall occur
with respect to, or proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which Reportable Event or
commencement of proceedings or appointment of a trustee is reasonably likely to result in the
termination of such Single Employer Plan for purposes of Title IV of ERISA, (iv) any Single
Employer Plan shall terminate in a distress termination under Section 4041(c) of ERISA or in an
involuntary termination by the PBGC under Section 4042 of ERISA, (v) Holdings or any of its
Restricted Subsidiaries shall, or is reasonably likely to, incur any liability as a result of a
withdrawal from, or the Insolvency or Reorganization of, a Multiemployer Plan or (vi) any other
event or condition shall occur or exist with respect to a Plan or a Commonly Controlled Plan;
and in each case in clauses (i) through (vi) above, which event or condition, together with all
other such events or conditions, if any, would reasonably be expected to result in a direct
obligation of Holdings or any of its Restricted Subsidiaries to pay money that would reasonably
be expected to have a Material Adverse Effect; or

               (h)      One or more final judgments or decrees shall be entered against Holdings
or any of its Restricted Subsidiaries (other than a judgment or decree against a Loan Party that is

                                                 98
NY 77805691v5
19-23774-rdd     Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25             Main Document
                                         Pg 243 of 452


a Chapter 11 Debtor entered prior to the Petition Date that is subject to the automatic stay in the
Chapter 11 Cases) pursuant to which Holdings and any such Restricted Subsidiaries taken as a
whole has a liability (not paid or fully covered by third-party insurance or effective indemnity) of
$10,000,000 or more (net of any amounts which are covered by insurance or an effective
indemnity), and all such judgments or decrees shall not have been vacated, discharged,
dismissed, stayed or bonded within 60 days from the entry thereof; or

                (i)     (i) Any of the Security Documents shall cease, for any reason (other than
by reason of the express release thereof in accordance with the terms thereof or hereof) to be in
full force and effect or shall be asserted in writing by the Borrower or any Guarantor not to be a
legal, valid and binding obligation of any party thereto, (ii) any security interest purported to be
created by any Security Document with respect to any material portion of the Collateral of the
Loan Parties on a consolidated basis shall cease to be, or shall be asserted in writing by any Loan
Party not to be, a valid and perfected security interest (having the priorities set forth in the
Orders) in the securities, assets or properties covered thereby, except to the extent that (x) any
such loss of perfection or priority results from limitations of foreign laws, rules and regulations
as they apply to pledges of Capital Stock in Foreign Subsidiaries or the application thereof, or
from the failure of the Collateral Agent (or, in the case of the Prepetition ABL Facility
Collateral, the collateral agent under the Prepetition ABL Credit Agreement) to maintain
possession of certificates actually delivered to it representing securities pledged under the
Guarantee and Collateral Agreement, the other Security Documents or otherwise or to file UCC
continuation statements, (y) such loss is covered by a lender’s title insurance policy and the
Administrative Agent shall be reasonably satisfied with the credit of such insurer or (z) any such
loss of validity, perfection or priority is the result of any failure by the Collateral Agent (or, in
the case of the Prepetition ABL Facility Collateral, the collateral agent under the Prepetition
ABL Credit Agreement) to take any action necessary to secure the validity, perfection or priority
of the security interests or (iii) the Guarantee Obligations pursuant to the Security Documents by
any Loan Party of any of the Obligations shall cease to be in full force and effect (other than in
accordance with the terms hereof or thereof), or such Guarantee Obligations shall be asserted in
writing by any Loan Party not to be in effect or not to be legal, valid and binding obligations; or

                (j)     (i) Holdings shall cease to own, directly or indirectly, 100% of the Capital
Stock of the Borrower; or (ii) for any reason whatsoever, any “person” or “group” (within the
meaning of Rule 13d-5 of the Exchange Act as in effect on the Closing Date, but excluding any
employee benefit plan of such person and its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan, and excluding the
Permitted Investors) shall become the “beneficial owner” (within the meaning of Rule 13d-3 and
13d-5 of the Exchange Act as in effect on the Closing Date), directly or indirectly, of more than
the greater of (x) 35% of the then outstanding voting securities having ordinary voting power of
Holdings and (y) the percentage of the then outstanding voting securities having ordinary voting
power of Holdings owned, directly or indirectly, beneficially (within the meaning of Rule 13d-3
and 13d-5 of the Exchange Act as in effect on the Closing Date) by the Permitted Investors (it
being understood that if any such person or group includes one or more Permitted Investors, the
outstanding voting securities having ordinary voting power of Holdings directly or indirectly
owned by the Permitted Investors that are part of such person or group shall not be treated as
being owned by such person or group for purposes of determining whether this clause (y) is
triggered) (any of the foregoing, a “Change of Control”);

                                                 99
NY 77805691v5
19-23774-rdd      Doc 19    Filed 10/04/19 Entered 10/04/19 04:37:25           Main Document
                                         Pg 244 of 452


              (k)     the Restructuring Support Agreement is terminated by any party thereto or
otherwise terminates in accordance with the terms thereof; or

                (l)   any of the following shall have occurred in the Chapter 11 Cases:

                (i)    the bringing of a motion by any Chapter 11 Debtor or other Loan Party, or
        the entry of any order by the Bankruptcy Court in the Chapter 11 Cases: (i) to obtain
        additional financing under section 364(c) or (d) of the Bankruptcy Code that does not
        provide for the repayment of all Obligations under this Agreement in full in cash; (ii) to
        grant any Lien other than Liens expressly permitted under this Agreement and the Orders
        upon or affecting any Collateral; (iii) except as provided in this Agreement and the
        Orders, as the case may be, to use cash collateral of the Administrative Agent under
        section 363(c) of the Bankruptcy Code without the prior written consent of the
        Administrative Agent and the Required DIP Lenders; or (iv) that requests or seeks
        authority for or that approves or provides authority to take any other action or actions
        adverse to the rights and remedies of the Administrative Agent and the Lenders
        hereunder or their interest in the Collateral;

                (ii)  the filing by any Chapter 11 Debtor, or other Loan Party, of any plan of
        reorganization or disclosure statement attendant thereto, or any direct or indirect
        amendment to such plan or disclosure statement, to which the Administrative Agent and
        the Required DIP Lenders do not consent or otherwise agree to the treatment of their
        claims;

                 (iii) the termination of any Chapter 11 Debtor’s exclusive right to file and
        solicit acceptances of a plan of reorganization;

               (iv)    the entry of an order in any of the Chapter 11 Cases confirming a plan or
        plans of reorganization (other than the Plan of Reorganization, unless consistent in all
        material respects with the Restructuring Support Agreement as in effect on the Closing
        Date and otherwise satisfactory to the Required DIP Lenders);

               (v)      the entry of an order in the Chapter 11 Cases amending, supplementing,
        staying, vacating or otherwise modifying any Loan Document or any of the Orders in a
        manner adverse to the Administrative Agent and the Lenders, in any case, without the
        prior written consent of the Required DIP Lenders;

                (vi)    the payment of, or application by any Loan Party for authority to pay, any
        prepetition claim without the Required DIP Lenders’ prior written consent other than (i)
        as provided in any “first day order” in form and substance reasonably acceptable to the
        Required DIP Lenders, or (ii) as set forth in the Approved Budget (subject to the
        Permitted Variances) unless otherwise permitted under this Agreement;

               (vii) the entry of an order by the Bankruptcy Court appointing, or the filing of
        an application by any Chapter 11 Debtor or other Loan Party, for an order seeking the
        appointment of, in either case, without the consent of the Required DIP Lenders, an
        interim or permanent trustee in the Chapter 11 Cases or the appointment of a receiver or
        an examiner under section 1104 of the Bankruptcy Code in the Chapter 11 Cases, with

                                               100
NY 77805691v5
19-23774-rdd      Doc 19    Filed 10/04/19 Entered 10/04/19 04:37:25            Main Document
                                         Pg 245 of 452


        expanded powers (beyond those set forth in sections 1106(a)(3) and 1106(a)(4) of the
        Bankruptcy Code) to operate or manage the financial affairs, the business, or
        reorganization of the Chapter 11 Debtors or with the power to conduct an investigation of
        (or compel discovery from) the Agents or the Lenders or any Prepetition Secured Parties;

               (viii) the sale, without the Administrative Agent’s and the Required DIP
        Lenders’ consent, of all or substantially all of the Borrower’s assets either through a sale
        under section 363 of the Bankruptcy Code, through a confirmed plan of reorganization in
        the Chapter 11 Cases or otherwise;

                (ix)   the dismissal of the Chapter 11 Cases;

               (x)    the Chapter 11 Debtors shall institute any proceeding or investigation, or
        support the same instituted by any other person, challenging the status and/or validity of
        the Liens securing the Obligations or any Liens securing any Prepetition Loan
        Obligations;

                (xi)   the conversion of the Chapter 11 Cases from one under chapter 11 to one
        under chapter 7 of the Bankruptcy Code or any Chapter 11 Debtor, or other Loan Party,
        shall file a motion or other pleading seeking the conversion of the Chapter 11 Cases
        under section 1112 of the Bankruptcy Code or otherwise;

                 (xii) the entry of an order by the Bankruptcy Court, as applicable, granting
        relief from or modifying the automatic stay of section 362 of the Bankruptcy Code (x) to
        allow any creditor to execute upon or enforce a Lien on any Collateral, or (y) with respect
        to any Lien of or the granting of any Lien on any Collateral to any state or local
        environmental or regulatory agency or authority having priority over the Liens in favor of
        the Administrative Agent;

               (xiii) the entry of an order in the Chapter 11 Cases avoiding or requiring
        repayment of any portion of the payments made on account of the Obligations owing
        under this Agreement or the other Loan Documents;

                (xiv) the failure of any Loan Party to perform any of its obligations under the
        Orders or any violation of any of the terms of the Orders, to the extent any such failure or
        violation is the direct result of the conduct of the Loan Parties;

                (xv) the challenge by any Loan Party to the validity, extent, perfection or
        priority of any liens granted under the Prepetition Loan Documents or the Loan
        Documents;

                (xvi) the remittance, use or application of cash collateral of the Loan Parties
        other than in accordance with the Orders;

                (xvii) other than the Orders, the entry of an order in any of the Chapter 11 Cases
        granting any other super priority administrative claim or Lien equal or superior to that
        granted to the Administrative Agent, on behalf of itself and the Secured Parties, without
        the prior written consent of the Required DIP Lenders;

                                                101
NY 77805691v5
19-23774-rdd     Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25            Main Document
                                         Pg 246 of 452


                (xviii) other than the DIP Motion and Orders, the filing of a motion by any Loan
        Party requesting, or the entry of any order granting, any superpriority claim which is
        senior or pari passu with the Lenders’ claims;

              (xix) other than the Orders, the entry of an order precluding the Administrative
        Agent or the Prepetition Agent from having the right to, or being permitted to, “credit
        bid”;

               (xx) other than as set forth in the Orders, any attempt by any Loan Party to
        reduce, avoid, set off or subordinate the Obligations or the Liens securing such
        Obligations to any other debt;

               (xxi) the reversal, vacation or stay of the effectiveness of the Orders or any
        provision thereof without the prior written consent of the Required DIP Lenders;

                (xxii) the payment of or granting adequate protection with respect to any
        prepetition Indebtedness (other than with respect to payment permitted under any “first
        day order” in form and substance satisfactory to the Required DIP Lenders or as set forth
        in the Orders);

               (xxiii) subject to the Orders, an application for any of the orders described in this
        Section 8.01(l) shall be made by a Person other than the Administrative Agent or the
        Lenders and such application is not, to the extent requested by the Administrative Agent
        or the Required DIP Lenders, contested by any Borrower in good faith and the relief
        requested is granted in an order that is not stayed pending appeal;

                (xxiv) the cessation of Liens, security interests or superpriority claims granted
        with respect to this Agreement or the Obligations to be valid, binding, enforceable and
        non-avoidable, and (with respect to the Liens) automatically, fully and properly
        perfected, in all respects; or

               (xxv) the Bankruptcy Court shall cease to have exclusive jurisdiction with
        respect to all matters relating to the exercise of rights and remedies under the Loan
        Documents, the Orders, the Liens granted under the Security Documents and the
        Collateral,

               then, and in any such event: with the consent of the Required DIP Lenders, the
Administrative Agent may, or upon the request of the Required DIP Lenders, the Administrative
Agent shall, by notice to the Borrower (i) declare the Loan Commitments to be terminated
forthwith, whereupon the Loan Commitments shall immediately terminate; (ii) declare the Loans
(with accrued interest thereon) and all fees and other Obligations and amounts owing under this
Agreement and the other Loan Documents to be due and payable forthwith, whereupon the same
shall immediately become due and payable; (iii) exercise any and all of its other rights and
remedies under applicable law, hereunder and under the other Loan Documents, in each case, as
directed by the Required DIP Lenders, including (y) setting-off any and all amounts in accounts
maintained by the Loan Parties with the Administrative Agent or the Lenders against the
Obligations and/or cause Administrative Agent to enforce any and all Liens and security interests
created pursuant to Security Documents; and (iv) deliver written notice to the Bankruptcy Court

                                                102
NY 77805691v5
19-23774-rdd     Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25            Main Document
                                         Pg 247 of 452


that, pursuant to the Orders, the automatic stay provisions of section 362 of the Bankruptcy Code
have been vacated and modified to the extent necessary to permit the Administrative Agent and
the Lenders to exercise all rights and remedies provided for in the Loan Documents upon the
expiration of the Remedies Notice Period. Except as expressly provided above in this Section,
presentment, demand, protest and all other notices of any kind are hereby expressly waived by
the Borrower and each other Loan Party.

                8.2    [Reserved].

                8.3    Bankruptcy Code and Other Remedies.

                (a)    Bankruptcy Code Remedies. During the continuance of an Event of
Default, subject to the Remedies Notice Period and the Orders, the Administrative Agent may
exercise, in addition to all other rights and remedies granted to it in this Agreement (including,
without limitation, Section 8.1) and in any other instrument or agreement securing, evidencing or
relating to any Obligation, all rights and remedies of a secured party under the Bankruptcy Code,
the Uniform Commercial Code and any other applicable law.

                 (b)     Disposition of Collateral. Subject to the Orders, without limiting the
generality of the foregoing, the Administrative Agent may, without demand of performance or
other demand, presentment, protest, advertisement or notice of any kind (except any notice
required by the Orders and any notice required by law referred to below, including compliance
with the Remedies Notice Period) to or upon any Loan Party or any other Person (all and each of
which demands, defenses, advertisements and notices are hereby waived (except as required by
the Orders)), during the continuance of any Event of Default (personally or through its agents or
attorneys), (i) enter upon the premises where any Collateral is located, without any obligation to
pay rent, through self- help, without judicial process, without first obtaining a final judgment or
giving any Loan Party or any other Person notice or opportunity for a hearing on the
Administrative Agent’s claim or action, (ii) collect, receive, appropriate and realize upon any
Collateral, (iii) Dispose of, sell, grant option or options to purchase and deliver any Collateral
(enter into contractual obligations to do any of the foregoing), in one or more parcels at public or
private sale or sales, at any exchange, broker’s board or office of any Secured Party or elsewhere
upon such terms and conditions as it may deem advisable and at such prices as it may deem best,
for cash or on credit or for future delivery without assumption of any credit risk, (iv) withdraw
all cash and Cash Equivalents in any deposit account or securities account of a Loan Party and
apply such cash and Cash Equivalents and other cash, if any, then held by it as Collateral in
satisfaction of the Obligations, and (v) give notice and take sole possession and control of all
amounts on deposit in or credited to any deposit account or securities account pursuant to any
related control agreement. The Administrative Agent shall have the right, upon any such public
sale or sales and, to the extent permitted by the Bankruptcy Code and other applicable
Requirements of Law, upon any such private sale, to purchase the whole or any part of the
Collateral so sold (and, in lieu of actual payment of the purchase price, may “credit bid” or
otherwise set off the amount of such price against the Obligations), free of any right or equity of
redemption of any Loan Party, which right or equity is hereby waived and released.

               (c)     Management of the Collateral. Subject to the Orders, each Loan Party
further agrees, that, during the continuance of any Event of Default, subject to the Remedies

                                                103
NY 77805691v5
19-23774-rdd      Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25              Main Document
                                          Pg 248 of 452


Notice Period, (i) at the Administrative Agent’s request, it shall assemble the Collateral and
make it available to the Administrative Agent at places that the Administrative Agent shall
reasonably select, whether at such Loan Party’s premises or elsewhere, (ii) without limiting the
foregoing, the Administrative Agent also has the right to require that each Loan Party store and
keep any Collateral pending further action by the Administrative Agent and, while any such
Collateral is so stored or kept, provide such guards and maintenance services as shall be
necessary to protect the same and to preserve and maintain such Collateral in good condition,
(iii) until the Administrative Agent is able to sell any Collateral, the Administrative Agent shall
have the right to hold or use such Collateral to the extent that it deems appropriate for the
purpose of preserving the Collateral or its value or for any other purpose deemed appropriate by
the Administrative Agent and (iv) the Administrative Agent may, if it so elects, seek the
appointment of a receiver or keeper to take possession of any Collateral and to enforce any of the
Administrative Agent’s remedies (for the benefit of the Secured Parties), with respect to such
appointment without prior notice or hearing as to such appointment. The Administrative Agent
shall not have any obligation to any Loan Party to maintain or preserve the rights of any Loan
Party as against third parties with respect to any Collateral while such Collateral is in the
possession of the Administrative Agent.

               (d)     Direct Obligation. Subject to the Orders, neither the Administrative Agent
nor any other Secured Party shall be required to make any demand upon, or pursue or exhaust
any right or remedy against, any Loan Party or any other Person with respect to the payment of
the Obligations or to pursue or exhaust any right or remedy with respect to any Collateral
therefor or any direct or indirect guaranty thereof. All of the rights and remedies of the
Administrative Agent and any other Secured Party under any Loan Document shall be
cumulative, may be exercised individually or concurrently and not exclusive of any other rights
or remedies provided by any Requirements of Law. To the extent it may lawfully do so, each
Loan Party absolutely and irrevocably waives and relinquishes the benefit and advantage of, and
covenants not to assert against the Administrative Agent or any Lender or other Secured Party,
any valuation, stay, appraisement, extension, redemption or similar laws and any and all rights or
defenses it may have as a surety, now or hereafter existing, arising out of the exercise by them of
any rights hereunder. If any notice of a proposed sale or other disposition of any Collateral shall
be required by law, such notice shall be deemed reasonable and proper if given at least 10
calendar days before such sale or other disposition.

              (e)    Commercially Reasonable. To the extent that any Requirements of Law
impose duties on the Administrative Agent to exercise remedies in a commercially reasonable
manner, each Loan Party acknowledges and agrees that it is not commercially unreasonable for
the Administrative Agent to do any of the following:

                (i)   fail to incur significant costs, expenses or other liabilities reasonably
        deemed as such by the Administrative Agent to prepare any Collateral for disposition or
        otherwise to complete raw material or work in process into finished goods or other
        finished products for disposition;

                (ii)    fail to obtain permits, or other consents, for access to any Collateral to sell
        or for the collection or sale of any Collateral, or, if not required by other Requirements of


                                                 104
NY 77805691v5
19-23774-rdd      Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25             Main Document
                                          Pg 249 of 452


        Law, fail to obtain permits or other consents for the collection or disposition of any
        Collateral;

                (iii) fail to exercise remedies against account debtors or other Persons
        obligated on any Collateral or to remove Liens on any Collateral or to remove any
        adverse claims against any Collateral;

                (iv)    advertise dispositions of any Collateral through publications or media of
        general circulation, whether or not such Collateral is of a specialized nature or to contact
        other Persons, whether or not in the same business as any Loan Party, for expressions of
        interest in acquiring any such Collateral;

                (v)     exercise collection remedies against account debtors and other Persons
        obligated on any Collateral, directly or through the use of collection agencies or other
        collection specialists, hire one or more professional auctioneers to assist in the disposition
        of any Collateral, whether or not such Collateral is of a specialized nature or, to the extent
        deemed appropriate by the Administrative Agent, obtain the services of other brokers,
        investment bankers, consultants and other professionals to assist the Administrative
        Agent in the collection or disposition of any Collateral, or utilize Internet sites that
        provide for the auction of assets of the types included in the Collateral or that have the
        reasonable capacity of doing so, or that match buyers and sellers of assets to dispose of
        any Collateral;

                (vi)   dispose of assets in wholesale rather than retail markets;

              (vii) disclaim disposition warranties, such as title, possession or quiet
        enjoyment; or

               (viii) purchase insurance or credit enhancements to insure the Administrative
        Agent against risks of loss, collection or disposition of any Collateral or to provide to the
        Administrative Agent a guaranteed return from the collection or disposition of any
        Collateral.

               Each Loan Party acknowledges that the purpose of clauses (i) through (viii) of
this Section 8.3 is to provide a non-exhaustive list of actions or omissions that are commercially
reasonable when exercising remedies against any Collateral and that other actions or omissions
by the Secured Parties shall not be deemed commercially unreasonable solely on account of not
being indicated in such clauses. Without limitation upon the foregoing, nothing contained herein
shall be construed to grant any rights to any Loan Party or to impose any duties on the
Administrative Agent that would not have been granted or imposed by this Agreement or by
applicable Requirements of Law in the absence of this Section 8.3.

              (f)     Deficiency. Each Loan Party shall remain liable for any deficiency if the
proceeds of any sale or other disposition of any Collateral are insufficient to pay the Obligations
and the fees and disbursements of any attorney employed by the Administrative Agent or any
other Secured Party to collect such deficiency.



                                                 105
NY 77805691v5
19-23774-rdd      Doc 19       Filed 10/04/19 Entered 10/04/19 04:37:25          Main Document
                                            Pg 250 of 452


                                     ARTICLE 9. THE AGENTS

               9.1      Appointment. Each Lender hereby irrevocably designates and appoints
each Agent as the agent of such Lender under the Loan Documents and each such Lender
irrevocably authorizes each Agent, in such capacity, to take such action on its behalf under the
provisions of the applicable Loan Documents and to exercise such powers and perform such
duties as are expressly delegated to such Agent by the terms of the applicable Loan Documents,
together with such other powers as are reasonably incidental thereto, including the authority to
enter into any Joinder Agreement, Lender Joinder Agreement and any Extension Amendment.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the Agents shall not
have any duties or responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Agents. 1

                9.2    Delegation of Duties. Each Agent may execute any of its duties under the
applicable Loan Documents by or through any of its branches, agents or attorneys in fact and
shall be entitled to advice of counsel concerning all matters pertaining to such duties. Neither
Agent shall be responsible for the negligence or misconduct of any agents or attorneys in fact
selected by it with reasonable care. Each Agent and any such agent or attorney-in-fact may
perform any and all of its duties by or through their respective Related Persons. The exculpatory
provisions of this Article shall apply to any such agent or attorney-in-fact and to the Related
Persons of each Agent and any such agent or attorney-in-fact, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided for herein as well as
activities as Agent.

                9.3    Exculpatory Provisions. Neither any Agent nor any of their respective
officers, directors, employees, agents, attorneys in fact or Affiliates shall be (i) liable for any
action lawfully taken or omitted to be taken by it or such Person under or in connection with this
Agreement or any other Loan Document (except to the extent that any of the foregoing are found
by a final and nonappealable decision of a court of competent jurisdiction to have resulted from
its or such Person’s own gross negligence or willful misconduct) or (ii) responsible in any
manner to any of the Lenders for any recitals, statements, representations or warranties made by
any Loan Party or any officer thereof contained in this Agreement or any other Loan Document
or in any certificate, report, statement or other document referred to or provided for in, or
received by the Agents under or in connection with, this Agreement or any other Loan Document
or for the value, validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document or for any failure of any Loan Party a party thereto to
perform its obligations hereunder or thereunder or the creation, perfection or priority of any Lien
purported to be created by the Security Documents or the value or the sufficiency of any
Collateral. The Agents shall not be under any obligation to any Lender to ascertain or to inquire
as to the observance or performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or records of any
Loan Party, nor shall any Agent be required to take any action that, in its opinion or the opinion


1
        NTD: discuss UK intercreditor.

                                                106
NY 77805691v5
19-23774-rdd     Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25             Main Document
                                         Pg 251 of 452


of its counsel, may expose it to liability that is not subject to indemnification under Section 10.5
or that is contrary to any Loan Document or applicable law.

                  9.4    Reliance by the Agents. The Agents shall be entitled to rely, and shall be
fully protected in relying, upon any instrument, writing, resolution, notice, consent, certificate,
affidavit, letter, telecopy, telex or teletype message, statement, order or other document or
conversation believed by it to be genuine and correct and to have been signed, sent or made by
the proper Person or Persons and upon advice and statements of legal counsel (including counsel
to the Borrower), independent accountants and other experts selected by the Agents. Each Agent
may deem and treat the payee of any Note as the owner thereof for all purposes unless a written
notice of assignment, negotiation or transfer thereof shall have been filed with the Administrative
Agent. Each Agent shall be fully justified in failing or refusing to take any action under the
applicable Loan Document unless it shall first receive such advice or concurrence of the
Required DIP Lenders (or, if so specified by this Agreement, all Lenders) as it deems appropriate
or it shall first be indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any such action.
The Agents shall in all cases be fully protected in acting, or in refraining from acting, under the
applicable Loan Documents in accordance with a request of the Required DIP Lenders (or, if so
specified by this Agreement, all Lenders), and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and all future holders of the Loans. In
determining compliance with any conditions hereunder to the making of a Loan, that by its terms
must be fulfilled to the satisfaction of a Lender, the Agents may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan.

                9.5    Notice of Default. Neither Agent shall be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default unless such Agent has received
written notice from a Lender or the Borrower referring to this Agreement, describing such
Default or Event of Default and stating that such notice is a “notice of default.” In the event that
an Agent receives such a notice, such Agent shall give notice thereof to the Lenders. The Agents
shall take such action with respect to such Default or Event of Default as shall be reasonably
directed by the Required DIP Lenders (or, if so specified by this Agreement, all Lenders);
provided that unless and until such Agent shall have received such directions, such Agent may
(but shall not be obligated to) take such action, or refrain from taking such action, with respect to
such Default or Event of Default as it shall deem advisable in the best interests of the Lenders.

               9.6      Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers, directors, employees,
agents, attorneys in fact or Affiliates have made any representations or warranties to it and that
no act by any Agent hereafter taken, including any review of the affairs of a Loan Party or any
Affiliate of a Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender. Each Lender represents to the Agents that it has, independently and
without reliance upon any Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and investigation into the
business, operations, Property, financial and other condition and creditworthiness of the Loan
Parties and their Affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and without reliance

                                                107
NY 77805691v5
19-23774-rdd        Doc 19      Filed 10/04/19 Entered 10/04/19 04:37:25                     Main Document
                                             Pg 252 of 452


upon any Agent or any other Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis, appraisals and decisions
in taking or not taking action under the applicable Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business, operations, Property,
financial and other condition and creditworthiness of the Loan Parties and their Affiliates.
Except for notices, reports and other documents expressly required to be furnished to the Lenders
by the Agents hereunder, the Agents shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations, Property,
condition (financial or otherwise), prospects or creditworthiness of any Loan Party or any
Affiliate of a Loan Party that may come into the possession of either Agent or any of its officers,
directors, employees, agents, attorneys in fact or Affiliates.

                9.7     Indemnification. The Lenders severally agree to indemnify each Agent in
its capacity as such, and in its capacity as initial Lender solely to the extent set forth in clause (b)
below (to the extent not reimbursed by the Borrower and without limiting the obligation of the
Borrower to do so), ratably according to their respective Aggregate Exposure Percentages in
effect on the date on which indemnification is sought under this Section 9.7 (or, if
indemnification is sought after the date upon which the Loan Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance with such Aggregate
Exposure Percentages immediately prior to such date), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind whatsoever that may at any time (whether before or after the payment
of the Loans) be imposed on, incurred by or asserted against (a) such Agent in any way relating
to or arising out of, the Loan Commitments, this Agreement, any of the other Loan Documents
or any documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent under or in
connection with any of the foregoing or (b) Agent, in its capacity as initial Lender, in any way
relating to or arising out of receipt of any payments made pursuant to the Payment Letter that are
subsequently paid to any Lender that is assigned any Loan and/or Loan Commitments; provided
that no Lender shall be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or disbursements that are
found by a final and nonappealable decision of a court of competent jurisdiction to have resulted
from such Agent’s gross negligence or willful misconduct. The agreements in this Section 9.7
shall survive the payment of the Loans and all other amounts payable hereunder.

               9.8    Agent in Its Individual Capacity. Each Agent and its Affiliates may make
loans to, accept deposits from and generally engage in any kind of business with any Loan Party
as though such Agent were not an Agent. With respect to its Loans made by it, each Agent shall
have the same rights and powers under the applicable Loan Documents as any Lender and may
exercise the same as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.

                 9.9      Successor Agents. 2


2
         NTD: Provisions with respect to the resignation and replacement of Credit Suisse as administrative agent
and collateral agent to be included in final agreement.

                                                       108
NY 77805691v5
19-23774-rdd     Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25             Main Document
                                         Pg 253 of 452


                 (a)    Subject to the appointment of a successor as set forth herein, any Agent
may resign upon 30 days’ notice to the Lenders, the Borrower and the other Agent effective upon
appointment of a successor Agent. Upon receipt of any such notice of resignation, the Required
DIP Lenders shall appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall be a bank that has an office in New York, New York with a combined
capital and surplus of at least $500,000,000 and shall (unless an Event of Default under
Section 8.1(a) or Section 8.1(f) with respect to the Borrower shall have occurred and be
continuing) be subject to approval by the Borrower (which approval shall not be unreasonably
withheld or delayed), whereupon such successor agent shall succeed to the rights, powers and
duties of such retiring Agent, and the retiring Agent’s rights, powers and duties as Agent shall be
terminated, without any other or further act or deed on the part of such retiring Agent or any of
the parties to this Agreement or any holders of the Loans. If no successor Agent shall have been
so appointed by the Required DIP Lenders with such consent of the Borrower and shall have
accepted such appointment within 30 days after the retiring Agent’s giving of notice of
resignation, such Agent’s resignation shall become effective and the Required DIP Lenders shall
thereafter perform all the duties of such Agent hereunder and/or under any other Loan Document
until such time, if any, as the Required DIP Lenders appoint a successor Administrative Agent
and/or Collateral Agent, as the case may be, with the qualifications set forth above. After any
retiring Agent’s resignation as Agent, the provisions of this Article 9 shall inure to its benefit as
to any actions taken or omitted to be taken by it while it was Agent under this Agreement and the
other Loan Documents.

                (b)    If at any time either the Borrower or the Required DIP Lenders determine
that any Person serving as an Agent is a Defaulting Lender, the Borrower by notice to the
Lenders and such Person or the Required DIP Lenders by notice to the Borrower and such
Person may, subject to the appointment of a successor as set forth herein, remove such Person as
an Agent. If such Person is removed as an Agent, the Required DIP Lenders shall appoint from
among the Lenders a successor agent for the Lenders, which successor agent shall (unless an
Event of Default under Section 8.1(a) or Section 8.1(f) with respect to the Borrower shall have
occurred and be continuing) be subject to approval by the Borrower (which approval shall not be
unreasonably withheld or delayed), whereupon such successor agent shall succeed to the rights,
powers and duties of such retiring Agent, and the retiring Agent’s rights, powers and duties as
Agent shall be terminated, without any other or further act or deed on the part of such retiring
Agent or any of the parties to this Agreement or any holders of the Loans. Such removal will, to
the fullest extent permitted by applicable law, be effective on the date a replacement Agent is
appointed.

                (c)      Any resignation by the Administrative Agent pursuant to this Article 9
shall also constitute its resignation as the Collateral Agent. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, (i) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring Collateral Agent.

               9.10 Authorization to Release Liens and Guarantees. The Agents are hereby
irrevocably authorized by each of the Lenders to effect any release or subordination of Liens or
Guarantee Obligations contemplated by Section 10.15.



                                                109
NY 77805691v5
19-23774-rdd      Doc 19    Filed 10/04/19 Entered 10/04/19 04:37:25             Main Document
                                         Pg 254 of 452


               9.11 Agents May File Proofs of Claim. In case of the pendency of any
proceeding under any Debtor Relief Law or any other judicial proceeding relative to any Loan
Party, to the maximum extent permitted by applicable law, each Agent (irrespective of whether
the principal of any Loan shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether either Agent shall have made any demand on the
Borrower) shall be entitled and empowered, by intervention in such proceeding or otherwise,

                (a)    to file a proof of claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are owing and unpaid
and to file such other documents as may be necessary or advisable in order to have the claims of
the Lenders and the Agents (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Agents and their respective agents and
counsel and all other amounts due the Lenders and the Agents under Sections 2.9 and 10.5)
allowed in such judicial proceeding; and

               (b)   to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or other similar official in
any such judicial proceeding is hereby authorized by each Lender to make such payments to the
Agents and, if either Agent shall consent to the making of such payments directly to the Lenders
to pay to such Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of such Agent and its agents and counsel, and any other amounts due to such Agent
under Sections 2.9 and 10.5.

               Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan of reorganization,
arrangement, adjustment or composition affecting the Obligations or the rights of any Lender to
authorize such Agent to vote in respect of the claim of any Lender or in any such proceeding.

                9.12   [Reserved].

                9.13   [Reserved].

                9.14   [Reserved].

                9.15   [Reserved].

              9.16 Appointment of the Collateral Agent as UK Security Trustee. For the
purposes of any Liens created under a UK Security Document, the following additional
provisions shall apply, in addition to the provisions set out in this Article 9 or otherwise
hereunder.

                (a)    In this Section 9.16, the following expressions have the following
meanings:

                “Appointee” means any receiver, administrator or other insolvency officer
                appointed in respect of any Loan Party or its assets.

                                                110
NY 77805691v5
19-23774-rdd      Doc 19    Filed 10/04/19 Entered 10/04/19 04:37:25            Main Document
                                         Pg 255 of 452


                “Charged Property” means the assets of a Loan Party subject to a security interest
                under a UK Security Document.

                “Delegate” means any delegate, agent, attorney or co-trustee appointed by the
                Collateral Agent (in its capacity as security trustee).

                (b)    The Secured Parties appoint the Collateral Agent to hold the security
interests constituted by the UK Security Documents on trust for the Secured Parties on the terms
of the Loan Documents and the Collateral Agent accepts that appointment.

                 (c)     The Collateral Agent, its subsidiaries and associated companies may each
retain for its own account and benefit any fee, remuneration and profits paid to it in connection
with (i) its activities under the Loan Documents and (ii) its engagement in any kind of banking or
other business with any Loan Party.

                (d)     Nothing in this Agreement constitutes the Collateral Agent as a trustee or
fiduciary of, nor shall the Collateral Agent have any duty or responsibility to, any Loan Party.

              (e)     The Collateral Agent shall have no duties or obligations to any other
Person except for those which are expressly specified in the Loan Documents or mandatorily
required by applicable law.

               (f)    The Collateral Agent may appoint one or more Delegates on such terms
(which may include the power to sub-delegate) and subject to such conditions as it thinks fit, to
exercise and perform all or any of the duties, rights, powers and discretions vested in it by the
UK Security Documents and shall not be obliged to supervise any Delegate or be responsible to
any person for any loss incurred by reason of any act, omission, misconduct or default on the
part of any Delegate.

               (g)     The Collateral Agent may (whether for the purpose of complying with any
law or regulation of any overseas jurisdiction, or for any other reason) appoint (and subsequently
remove) any person to act jointly with the Collateral Agent either as a separate trustee or as a co-
trustee on such terms and subject to such conditions as the Collateral Agent thinks fit and with
such of the duties, rights, powers and discretions vested in the Collateral Agent by the UK
Security Documents as may be conferred by the instrument of appointment of that person.

              (h)     The Collateral Agent shall notify the Lenders of the appointment of each
Appointee (other than a Delegate).

               (i)   The Collateral Agent may pay reasonable remuneration to any Delegate or
Appointee, together with any costs and expenses (including legal fees) reasonably incurred by
the Delegate or Appointee in connection with its appointment. All such remuneration, costs and
expenses shall be treated, for the purposes of this Agreement, as paid or incurred by the
Collateral Agent.

                (j)     Each Delegate and each Appointee shall have every benefit, right, power
and discretion and the benefit of every exculpation (together, “Rights”) of the Collateral Agent
(in its capacity as security trustee) under the UK Security Documents, and each reference to the

                                                111
NY 77805691v5
19-23774-rdd     Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25              Main Document
                                         Pg 256 of 452


Collateral Agent (where the context requires that such reference is to the Collateral Agent in its
capacity as security trustee) in the provisions of the UK Security Documents which confer Rights
shall be deemed to include a reference to each Delegate and each Appointee.

               (k)     Each Secured Party confirms its approval of the UK Security Documents
and authorizes and instructs the Collateral Agent: (i) to execute and deliver the UK Security
Documents; (ii) to exercise the rights, powers and discretions given to the Collateral Agent (in its
capacity as security trustee) under or in connection with the UK Security Documents together
with any other incidental rights, powers and discretions; and (iii) to give any authorizations and
confirmations to be given by the Collateral Agent (in its capacity as security trustee) on behalf of
the Secured Parties under the UK Security Documents.

             (l)     The Collateral Agent may accept without inquiry the title (if any) which
any person may have to the Charged Property.

                (m)    Each other Secured Party confirms that it does not wish to be registered as
a joint proprietor of any security interest constituted by a UK Security Document and
accordingly authorizes: (i) the Collateral Agent to hold such security interest in its sole name (or
in the name of any Delegate) as trustee for the Secured Parties and (ii) the Land Registry (or
other relevant registry) to register the Collateral Agent (or any Delegate or Appointee) as a sole
proprietor of such security interest.

                (n)    Except to the extent that a UK Security Document otherwise requires, any
moneys which the Collateral Agent receives under or pursuant to a UK Security Document may
be: (i) invested in any investments which the Collateral Agent selects and which are authorized
by applicable law or (ii) placed on deposit at any bank or institution (including the Collateral
Agent) on terms that the Collateral Agent thinks fit, in each case in the name or under the control
of the Collateral Agent, and the Collateral Agent shall hold those moneys, together with any
accrued income (net of any applicable Taxes) to the order of the Lenders, and shall pay them to
the Lenders on demand.

                (o)     On a disposal of any of the Charged Property which is permitted under the
Loan Documents, the Collateral Agent shall (at the cost of the Loan Parties) execute any release
of the UK Security Documents or other claim over that Charged Property and issue any
certificates of non-crystallization of floating charges that may be required or take any other
action that the Collateral Agent considers desirable.

                 (p)     The Collateral Agent shall not be liable for (i) any defect in or failure of
the title (if any) which any person may have to any assets over which security is intended to be
created by a UK Security Document, (ii) any loss resulting from the investment or deposit at any
bank of moneys which it invests or deposits in a manner permitted by a UK Security Document,
(iii) the exercise of, or the failure to exercise, any right, power or discretion given to it by or in
connection with any Loan Document or any other agreement, arrangement or document entered
into, or executed in anticipation of, under or in connection with, any Loan Document or (iv) any
shortfall which arises on enforcing a UK Security Documents.




                                                 112
NY 77805691v5
19-23774-rdd     Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25           Main Document
                                         Pg 257 of 452


                 (q)   The Collateral Agent shall not be obligated to (i) obtain any authorization
or environmental permit in respect of any of the Charged Property or a UK Security Documents,
(ii) hold in its own possession a UK Security Document, title deed or other document relating to
the Charged Property or a UK Security Document, (iii) perfect, protect, register, make any filing
or give any notice in respect of a UK Security Document (or the order of ranking of a UK
Security Document), unless that failure arises directly from its own gross negligence or willful
misconduct or (iv) require any further assurances in relation to a UK Security Document.

                (r)     In respect of any UK Security Document, the Collateral Agent shall not be
obligated to: (i) insure, or require any other person to insure, the Charged Property or (ii) make
any inquiry or conduct any investigation into the legality, validity, effectiveness, adequacy or
enforceability of any insurance existing over such Charged Property.

                (s)     In respect of any UK Security Documents, the Collateral Agent shall not
have any obligation or duty to any person for any loss suffered as a result of: (i) the lack or the
inadequacy of any insurance or (ii) the failure of the Collateral Agent to notify the insurers of
any material fact relating to the risk assumed by them, or of any other information of any kind,
unless Required DIP Lenders have requested it to do so in writing and the Collateral Agent has
failed to do so within fourteen (14) days after receipt of that request.

             (t)     Every appointment of a successor Collateral Agent under a UK Security
Document shall be by deed.

              (u)      Section 1 of the Trustee Act 2000 shall not apply to the duty of the
Collateral Agent in relation to the trusts constituted by this Agreement.

               (v)    In the case of any conflict between the provisions of this Agreement and
those of the Trustee Act 1925 or the Trustee Act 2000, the provisions of this Agreement shall
prevail to the extent allowed by law, and shall constitute a restriction or exclusion for the
purposes of the Trustee Act 2000.

             (w)   The perpetuity period under the rule against perpetuities if applicable to
this Agreement and any UK Security Document shall be 80 years from the date of this
Agreement.

                               ARTICLE 10. MISCELLANEOUS

                10.1   Amendments and Waivers.

              (a)     Except to the extent otherwise expressly set forth in this Agreement
(including Sections 2.25, 7.11 and 10.16) or the applicable Loan Documents, neither this
Agreement, any other Loan Document, nor any terms hereof or thereof may be amended,
supplemented or modified except in accordance with the provisions of this Section 10.1. The
Required DIP Lenders and each Loan Party party to the relevant Loan Document may, subject to
the acknowledgment of the Administrative Agent, or, with the written consent of the Required
DIP Lenders, the Administrative Agent and each Loan Party party to the relevant Loan
Document may, from time to time, (i) enter into written amendments, supplements or
modifications hereto and to the other Loan Documents for the purpose of adding, deleting or

                                               113
NY 77805691v5
19-23774-rdd      Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25             Main Document
                                          Pg 258 of 452


otherwise modifying any provisions to this Agreement or the other Loan Documents or changing
in any manner the rights or obligations of the Agents or the Lenders or of the Loan Parties or
their Subsidiaries hereunder or thereunder or (ii) waive, on such terms and conditions as the
Required DIP Lenders or the Administrative Agent may specify in such instrument, any of the
requirements of this Agreement or the other Loan Documents or any Default or Event of Default
and its consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall

                        (A)     forgive or reduce the principal amount or extend the final
                scheduled date of maturity of any Loan, extend the scheduled date or reduce the
                amount of any amortization payment in respect of any Loans, reduce the stated
                rate, form or manner of payment of any interest, fee or premium payable
                hereunder (except (i) in connection with the waiver of applicability of any post-
                default increase in interest rates (which waiver shall be effective with the consent
                of the Required DIP Lenders)) or extend the scheduled date of any payment
                thereof, or increase the amount or extend the expiration date of any Lender’s Loan
                Commitment, in each case without the written consent of each Lender directly
                and adversely affected thereby, which such consent of each Lender directly and
                adversely affected thereby shall be sufficient to effect such waiver without regard
                for a Required DIP Lender consent;

                       (B)    amend, modify or waive any provision of paragraph (a) of this
                Section 10.1 without the written consent of all Lenders;

                      (C)      reduce any percentage specified in the definition of Required DIP
                Lenders;

                       (D)     consent to the assignment or transfer by the Borrower of any of its
                rights and obligations under this Agreement and the other Loan Documents
                (except as provided in Section 7.4(i));

                        (E)     release all or substantially all of the value of the Collateral or
                release all or substantially all of the value of the Guarantors from their obligations
                under the Guarantee and Collateral Agreement, in each case without the written
                consent of all Lenders (except as expressly permitted hereby (including pursuant
                to Section 7.4 or 7.5) or by any Security Document);

                       (F)      (i) amend, modify or waive any provision of Section 2.18, or
                Section 6.6 of the Guarantee and Collateral Agreement or otherwise subordinate
                the Obligations in right of payment, (ii) except as set forth in the Orders,
                subordinate the Liens on the Collateral securing the Obligations to any other Lien
                on the Collateral or (iii) amend, modify or waive any provision of Section 7.2 or
                Section 7.3, in each case, without the written consent of all Lenders; or

                      (G)     amend, modify or waive any provision of Section 9 with respect to
                any Agent without the written consent of such Agent.



                                                 114
NY 77805691v5
19-23774-rdd      Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25            Main Document
                                        Pg 259 of 452


Any such waiver and any such amendment, supplement or modification shall apply equally to
each of the Lenders and shall be binding upon the Loan Parties, the Lenders, the Agents and all
future holders of the Loans. In the case of any waiver, the Loan Parties, the Lenders and the
Agents shall be restored to their former position and rights hereunder and under the other Loan
Documents, and any Default or Event of Default waived shall be deemed to be cured and not
continuing unless limited by the terms of such waiver; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent thereon.

                (b)   [Reserved].

                (c)   [Reserved].

               (d)      Furthermore, notwithstanding the foregoing, if following the Closing
Date, the Administrative Agent and the Borrower shall have jointly identified an ambiguity,
mistake, omission, defect, or inconsistency, in each case, in any provision of this Agreement or
any other Loan Document, then the Administrative Agent and the Borrower shall be permitted to
amend such provision and such amendment shall become effective without any further action or
consent of any other party to this Agreement or any other Loan Document if the same is not
objected to in writing by the Required DIP Lenders within five Business Days following receipt
of notice thereof; it being understood that posting such amendment electronically on the Platform
to the Required DIP Lenders shall be deemed adequate receipt of notice of such amendment.

             (e)    Furthermore, notwithstanding the foregoing, this Agreement may be
amended, supplemented or otherwise modified in accordance with Sections 7.11 and 10.16.

                (f)    Notwithstanding anything to the contrary herein, (a) any amendment,
modification, waiver or other action which by its terms requires the consent of all Lenders or
each affected Lender may be effected with the consent of the applicable Lenders other than
Defaulting Lenders or Other Affiliates, except that (x) the Loan Commitment of any such
Defaulting Lender may not be increased or extended, the maturity of the Loans of any such
Defaulting Lender may not be extended, the rate of interest on any of such Loans may not be
reduced and the principal amount of any of such Loans may not be forgiven, in each case without
the consent of such Defaulting Lender and (y) any amendment, modification, waiver or other
action that by its terms adversely affects any such Defaulting Lender in its capacity as a Lender
in a manner that differs in any material respect from, and is more adverse to such Defaulting
Lender than it is to, other affected Lenders shall require the consent of such Defaulting Lender
and (b) each Other Affiliate, in connection with any (i) consent to any amendment, modification,
waiver, consent or other action with respect to any of the terms of any Loan Document or (ii)
direction to Administrative Agent or any Lender to undertake any action (or refrain from taking
any action) with respect to or under any Loan Document, agrees that such Other Affiliate shall
be deemed to have voted its interest as a Lender without discretion in such proportion as the
allocation of voting with respect to such matter by Lenders who are not Other Affiliates. Each
Other Affiliate, solely in its capacity as a Lender, hereby further agrees that if any Loan Party
shall be subject to any voluntary or involuntary proceeding commenced under any Debtor Relief
Law, such Other Affiliate shall be deemed to have voted in such proceedings in the same
proportion as the allocation of voting with respect to such matter by those Lenders who are not
Other Affiliate, except to the extent that any plan under the Debtor Relief Laws proposes to treat

                                               115
NY 77805691v5
19-23774-rdd     Doc 19    Filed 10/04/19 Entered 10/04/19 04:37:25            Main Document
                                        Pg 260 of 452


the Obligations of the Loan Parties under the Loan Documents held by such Other Affiliate in a
manner that is disproportionately less favorable to such Other Affiliate than the proposed
treatment of similar Obligations of the Loan Parties under the Loan Documents held by other
Lenders. Each Other Affiliate agrees and acknowledges that the foregoing constitutes an
irrevocable proxy in favor of Administrative Agent to vote or consent on behalf of such Other
Affiliate in any proceeding in the manner set forth above.

                10.2   Notices; Electronic Communications.

                (a)    All notices, requests and demands to or upon the respective parties hereto
to be effective shall be in writing (including by telecopy), and, unless otherwise expressly
provided herein, shall be deemed to have been duly given or made when delivered or posted to
the Platform, or three Business Days after being deposited in the mail, postage prepaid, hand
delivered, or, in the case of telecopy notice, when sent (except in the case of a telecopy notice
not given during normal business hours (New York time) for the recipient, which shall be
deemed to have been given at the opening of business on the next Business Day for the
recipient), addressed as follows in the case of the Borrower or the Agents, and as set forth in an
administrative questionnaire delivered to the Administrative Agent in the case of the Lenders, or
to such Person or at such other address as may be hereafter notified by the respective parties
hereto:

 The Borrower, Holdings or
 any other Loan Party:           Deluxe Entertainment Services Group Inc.
                                 2400 West Empire Avenue
                                 Burbank, California 91504
                                 Attention: Chief Financial Officer and General Counsel
                                 Telecopy: (323) 389-0506
                                 Telephone: (323) 960-1817

 With a copy (which shall not
 constitute notice) to:          Kirkland & Ellis LLP
                                 601 Lexington Avenue
                                 New York, NY 10022
                                 Attention: Jonathan S Henes, P.C.; Melissa J. Hutson, P.C.
                                 Telephone: (212)446-4927; (212) 446-6459

 Administrative Agent:           Credit Suisse AG
                                 Eleven Madison Avenue, 23rd Floor
                                 New York, NY 10010
                                 Attention: Loan Operations – Agency Manager
                                 Telecopy: (212) 322-2291
                                 Telephone: (919) 994-6396

                                 Email: agency.loanops@credit-suisse.com




                                               116
NY 77805691v5
19-23774-rdd     Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25            Main Document
                                         Pg 261 of 452


 Collateral Agent:                Credit Suisse AG
                                  Eleven Madison Avenue, 23rd Floor
                                  New York, NY 10010
                                  Attention: Loan Operations – Boutique Management
                                  Telecopy: (212) 325-8315
                                  Telephone: (212) 538-3525

                                  Email: ops-collateral@credit-suisse.com


provided that any notice, request or demand to or upon the Agents, the Lenders or the Borrower
shall not be effective until received.

               (b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by posting to the Platform or by any electronic communications pursuant
to procedures approved by the Administrative Agent; provided that the foregoing shall not apply
to notices pursuant to Section 2 unless otherwise agreed by the Administrative Agent and the
applicable Lender. Any Agent or the Borrower may, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to procedures
approved by it; provided that approval of such procedures may be limited to particular notices or
communications.

               (c)      The Borrower, each Agent and each Lender hereby acknowledges that
(i) Holdings, the Borrower, the Administrative Agent and/or the Lead Arranger will make
available to the Lenders materials and/or information provided by or on behalf of the Borrower
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials on the
Platform, and (ii) certain of the Lenders (each, a “Public Lender”) may have personnel who do
not wish to receive information other than information of a type that would reasonably be
expected to be publicly available if Holdings or the Borrower were a public company, or not
material with respect to Holdings, the Borrower or its Subsidiaries, or their respective securities,
for purposes of the United States Federal and state securities laws (collectively, “Public
Information”). The Borrower hereby agrees that it will use commercially reasonable efforts to
identify that portion of the Borrower Materials that is Public Information and that (w) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at a minimum,
shall mean that the word “PUBLIC” shall appear prominently on the first page thereof; (x) by
marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent and the Lenders to treat such Borrower Materials as containing only Public
Information (although it may be sensitive and proprietary) (provided, however, that to the extent
such Borrower Materials constitute Confidential Information, they shall be treated as set forth in
Section 10.14); (y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not designated “Public
Side Information”; provided that there is no requirement that the Borrower identify any such
information as “PUBLIC.”




                                                117
NY 77805691v5
19-23774-rdd     Doc 19    Filed 10/04/19 Entered 10/04/19 04:37:25            Main Document
                                        Pg 262 of 452


               (d)     THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY
OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR
OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE
BORROWER MATERIALS OR THE PLATFORM. In no event shall the Administrative Agent
or any of its Related Persons (collectively, the “Agent Parties”) have any liability to the
Borrower, any Lender or any other Person for losses, claims, damages, liabilities or expenses of
any kind (whether in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined by a court of
competent jurisdiction by a final and nonappealable judgment to have resulted from the gross
negligence, bad faith or willful misconduct of such Agent Party or any of its Related Persons;
provided, however, that in no event shall any Agent Party have any liability to the Borrower, any
Lender or any other Person for indirect, special, incidental, consequential or punitive damages
(as opposed to direct or actual damages).

                (e)     Each of the Borrower, the Administrative Agent may change its address
and telecopier or telephone number for notices and other communications hereunder by notice to
such other Persons. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the Borrower, the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from time to time to
ensure that the Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender. Furthermore,
each Public Lender agrees to cause at least one individual at or on behalf of such Public Lender
to at all times have selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law, including
United States Federal securities laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that may contain
information other than Public Information.

               (f)     The Administrative Agent and the Lenders shall be entitled to rely and act
upon any notices (including telephonic notices of borrowing) believed in good faith by the
Administrative Agent to be given by or on behalf of the Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the Administrative Agent,
and each of the parties hereto hereby consents to such recording.

                10.3   No Waiver; Cumulative Remedies.

                                               118
NY 77805691v5
19-23774-rdd     Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25             Main Document
                                         Pg 263 of 452


               (a)    No failure to exercise and no delay in exercising, on the part of any Agent
or any Lender, any right, remedy, power or privilege hereunder or under the other Loan
Documents shall operate as a waiver thereof; nor shall any single or partial exercise of any right,
remedy, power or privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.

                (b)    Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under the other Loan
Documents against the Loan Parties or any of them shall be vested exclusively in, and all actions
and proceedings at law in connection with such enforcement shall be instituted and maintained
exclusively by, the Administrative Agent in accordance with Section 8.1 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (i) each Agent from exercising
on its own behalf the rights and remedies that inure to its benefit (solely in its capacity as Agent)
hereunder and under the other Loan Documents, (ii) [reserved], (iii) any Lender from exercising
setoff rights in accordance with 10.7(b) (subject to the terms of Section 10.7(a)), or (iv) any
Lender from filing proofs of claim or appearing and filing pleadings on its own behalf during the
pendency of a proceeding relative to any Loan Party under any Debtor Relief Law.

               10.4 Survival. All representations and warranties made hereunder, in the other
Loan Documents and in any document, certificate or statement delivered pursuant hereto or in
connection herewith shall survive the execution and delivery of this Agreement and the making
of the Loans hereunder.

                10.5 Payment of Expenses; Indemnification. Except with respect to Taxes
which are addressed in Section 2.20, the Borrower agrees (a) to pay or reimburse each Agent and
the Lenders for all of their reasonable and documented out-of-pocket costs and expenses incurred
in connection with the syndication of the Facilities (other than fees payable to syndicate
members) and the development, preparation, execution and delivery of this Agreement and the
other Loan Documents and any other documents prepared in connection herewith or therewith
and any amendment, supplement or modification hereto or thereto, including the reasonable and
documented fees and disbursements of a single firm of counsel and, if necessary, a single firm of
special regulatory counsel and a single firm of local counsel per material jurisdiction as may
reasonably be necessary, for the Lenders (selected by Required DIP Lenders), taken as a whole,
including Stroock and the Specified Financial Advisor, and, as to the Agents only, the
administration of the transactions contemplated hereby and thereby, including the reasonable
fees and disbursements and other charges of a single firm of counsel to the Agents (plus one firm
of special regulatory counsel and one firm of local counsel per material jurisdiction as may
reasonably be necessary in connection with collateral matters) in connection with all of the
foregoing, (b) to pay or reimburse each Lender and each Agent for all their reasonable and
documented out-of-pocket costs and expenses incurred in connection with the enforcement of
any rights under this Agreement, the other Loan Documents and any such other documents
referred to in Section 10.5(a) above (including all such costs and expenses incurred in connection
with any legal proceeding, including any proceeding under any Debtor Relief Law or in
connection with the Chapter 11 Cases and any other workout or restructuring), including the
reasonable and documented fees and disbursements of a single firm of counsel and, if necessary,

                                                119
NY 77805691v5
19-23774-rdd     Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25            Main Document
                                         Pg 264 of 452


a single firm of special regulatory counsel and a single firm of local counsel per material
jurisdiction as may reasonably be necessary, for each of the Agents, taken as a whole, and the
reasonable and documented fees and disbursements of a single firm of counsel and, if necessary,
a single firm of special regulatory counsel and a single firm of local counsel per material
jurisdiction as may reasonably be necessary for the Lenders (selected by Required DIP Lenders),
taken as a whole, including Stroock and the Specified Financial Advisor and (c) to pay,
indemnify or reimburse each Lender, each Agent and their respective Affiliates, and their
respective partners that are natural persons, members that are natural persons, officers, directors,
employees, trustees, advisors, agents and controlling Persons (each, an “Indemnitee”) for, and
hold each Indemnitee harmless from and against any and all other liabilities, obligations, losses,
damages, penalties, costs, expenses or disbursements arising out of any actions, judgments or
suits of any kind or nature whatsoever, arising out of or in connection with any claim, action or
proceeding (any of the foregoing, a “Proceeding”) relating to or otherwise with respect to the
execution, delivery, enforcement, performance and administration of this Agreement, the other
Loan Documents and any such other documents referred to in Section 10.5(a) above and the
transactions contemplated hereby and thereby, including any of the foregoing relating to the use
of proceeds of the Loans or the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of the Borrower, any of its Subsidiaries or any
of the Properties and the reasonable fees and disbursements and other charges of legal counsel in
connection with claims, actions or proceedings by any Indemnitee against the Borrower
hereunder (all the foregoing in this clause (c), collectively, the “Indemnified Liabilities”);
provided that, the Borrower shall not have any obligation hereunder to any Indemnitee with
respect to Indemnified Liabilities to the extent such Indemnified Liabilities have resulted from
(i) the gross negligence, bad faith or willful misconduct of such Indemnitee or its Related
Persons as determined by a court of competent jurisdiction in a final non-appealable decision (or
settlement tantamount thereto), (ii) a material breach of the Loan Documents by such Indemnitee
or its Related Persons as determined by a court of competent jurisdiction in a final non-
appealable decision (or settlement tantamount thereto), (iii) disputes solely among Indemnitees
or their Related Persons (it being understood that this clause (iii) shall not apply to the
indemnification of an Agent or the Lead Arranger in a suit involving an Agent or the Lead
Arranger in its capacity as such that does not involve an act or omission by any Parent Company,
Holdings, Borrower or any of its Subsidiaries as determined by a court of competent jurisdiction
in a final non-appealable decision (or settlement tantamount thereto)), or (iv) any settlement of
any Proceeding effected without the Borrower’s consent (which consent shall not be
unreasonably withheld, conditioned or delayed), but if settled with the Borrower’s written
consent or if there is a judgment by a court of competent jurisdiction in any such Proceeding, the
Borrower shall indemnify and hold harmless each Indemnitee from and against any and all
losses, claims, damages, liabilities and expenses by reason of such settlement or judgment in
accordance with the other provisions of this Section 10.5. For purposes hereof, a “Related
Person” of an Indemnitee means (i) if the Indemnitee is any Agent or any of its Affiliates or their
respective partners that are natural persons, members that are natural persons, officers, directors,
employees, agents and controlling Persons, any of such Agent and its Affiliates and their
respective officers, directors, employees, agents and controlling Persons; provided that solely for
purposes of Section 9, references to each Agent’s Related Persons shall also include such
Agent’s trustees and advisors, and (ii) if the Indemnitee is any Lender or any of its Affiliates or
their respective partners that are natural persons, members that are natural persons, officers,


                                                120
NY 77805691v5
19-23774-rdd      Doc 19    Filed 10/04/19 Entered 10/04/19 04:37:25            Main Document
                                         Pg 265 of 452


directors, employees, agents and controlling Persons, any of such Lender and its Affiliates and
their respective officers, directors, employees, agents and controlling Persons. All amounts due
under this Section 10.5 shall be payable promptly after receipt of a reasonably detailed invoice
therefor. Statements payable by the Borrower pursuant to this Section 10.5 shall be submitted to
the Borrower at the address thereof set forth in Section 10.2, or to such other Person or address
as may be hereafter designated by the Borrower in a written notice to the Administrative Agent.
The agreements in this Section 10.5 shall survive repayment of the Obligations.

                10.6   Successors and Assigns; Participations and Assignments.

                (a)     The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns permitted hereby, except
that (i) the Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder (other than in accordance with Section 7.4(i)) without the prior written consent of each
Lender (and any attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) subject to Section 2.24, no Lender may assign or otherwise transfer its
rights or obligations hereunder except in accordance with this Section 10.6.

                (b)    (i)     Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may, in compliance with applicable law, assign (other than to any Disqualified Institution
or a natural person) to one or more assignees including an Other Affiliate, Holdings or any
Subsidiary to the extent contemplated by Sections 10.6(g) and (h), respectively (each, an
“Assignee”), all or a portion of its rights and obligations under this Agreement (including all or a
portion of its Loan Commitments and the Loans at the time owing to it) (x) with the prior written
consent (such consent not to be unreasonably withheld or delayed, it being understood that it
shall be deemed reasonable for the Borrower to withhold such consent in respect of a prospective
Lender if the Borrower reasonably believes such prospective Lender would constitute a
Disqualified Institution) of the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment (other than an assignment in respect of
any Loans) to a Lender, an Affiliate of a Lender or an Approved Fund (other than a Defaulting
Lender) and (y) solely to the extent that such Assignee is a party to the Restructuring Support
Agreement or becomes a party to the Restructuring Support Agreement prior to, or concurrently
with, such assignment.

               (ii)    Subject to Section 2.24, assignments shall be subject to the following
        additional conditions:

                        (A)     except in the case of an assignment to a Lender, an Affiliate of a
                Lender or an Approved Fund or an assignment of the entire remaining amount of
                the assigning Lender’s Loan Commitments or Loans, the amount of the Loan
                Commitments or Loans of the assigning Lender subject to each such assignment
                (determined as of (I) the date the Assignment and Assumption with respect to
                such assignment is delivered to the Administrative Agent or (II) if earlier, the
                “trade date” (if any) specified in such Assignment and Assumption) shall not be
                less than $1,000,000, unless the Administrative Agent otherwise consents;
                provided that such amounts shall be aggregated in respect of each Lender and its
                Affiliates or Approved Funds, if any;

                                                121
NY 77805691v5
19-23774-rdd     Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25              Main Document
                                         Pg 266 of 452


                       (B)    the parties to each assignment shall execute and deliver to the
                Administrative Agent an Assignment and Assumption via an electronic settlement
                system acceptable to the Administrative Agent and the Borrower (or, at the
                Borrower’s request, manually) together with a processing and recordation fee of
                $3,500 to be paid by either the applicable assignor or assignee (which fee may be
                waived or reduced in the sole discretion of the Administrative Agent); provided
                that only one such fee shall be payable in the case of contemporaneous
                assignments to or by two or more related Approved Funds; and

                       (C)    the Assignee, if it shall not be a Lender, shall deliver to the
                Administrative Agent an administrative questionnaire and all applicable tax
                forms.

                For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or investing in bank loans
and similar extensions of credit in the ordinary course and that is administered or managed by (I)
a Lender, (II) an Affiliate of a Lender, (III) an entity or an Affiliate of an entity that administers
or manages a Lender or (IV) an entity or an Affiliate of an entity that is the investment advisor to
a Lender. Notwithstanding the foregoing, no Lender shall be permitted to make assignments
under this Agreement to any Disqualified Institutions without the written consent of the
Borrower.

                (iii) Subject to acceptance and recording thereof pursuant to paragraph
        (b)(iv) below, from and after the effective date specified in each Assignment and
        Assumption, the Assignee thereunder shall be a party hereto and, to the extent of the
        interest assigned by such Assignment and Assumption have the rights and obligations of
        a Lender under this Agreement, and the assigning Lender thereunder shall, to the extent
        of the interest assigned by such Assignment and Assumption be released from its
        obligations under this Agreement (and, in the case of an Assignment and Assumption
        covering all of the assigning Lender’s rights and obligations under this Agreement, such
        Lender shall cease to be a party hereto but shall continue to be subject to the obligations
        under and entitled to the benefits of Sections 2.19, 2.20, 2.21, 10.5 and 10.14). Any
        assignment or transfer by a Lender of rights or obligations under this Agreement that
        does not comply with this Section 10.6 shall be treated for purposes of this Agreement as
        a sale by such Lender of a participation in such rights and obligations in accordance with
        paragraph (c) of this Section 10.6 (and will be required to comply therewith), other than
        any sale to a Disqualified Institution, which shall be null and void.

                (iv)   The Administrative Agent, acting for this purpose as a non-fiduciary agent
        of the Borrower, shall maintain at one of its offices a copy of each Assignment and
        Assumption delivered to it and a register for the recordation of the names and addresses
        of the Lenders, and the Loan Commitments of, and principal amount (and stated interest)
        of the Loans owing to, each Lender pursuant to the terms hereof from time to time (the
        “Register”). The Borrower, the Administrative Agent and the Lenders may treat each
        Person whose name is recorded in the Register pursuant to the terms hereof as a Lender
        hereunder for all purposes of this Agreement (and the entries in the Register shall be
        conclusive absent demonstrable error for such purposes), notwithstanding notice to the

                                                 122
NY 77805691v5
19-23774-rdd     Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25            Main Document
                                         Pg 267 of 452


        contrary. The Register shall be available for inspection by the Borrower and any Lender,
        at any reasonable time and from time to time upon reasonable prior notice.

               (v)     Upon its receipt of a duly completed Assignment and Assumption
        executed by an assigning Lender and an Assignee (except as contemplated by
        Section 2.24), the Assignee’s completed administrative questionnaire (unless the
        Assignee shall already be a Lender hereunder) and all applicable tax forms, the
        processing and recordation fee referred to in paragraph (b) of this Section 10.6 (unless
        waived by the Administrative Agent) and any written consent to such assignment
        required by paragraph (b) of this Section, the Administrative Agent shall accept such
        Assignment and Assumption and promptly record the information contained therein in
        the Register. No assignment shall be effective for purposes of this Agreement unless it
        has been recorded in the Register as provided in this paragraph.

                (c)    (i)     Any Lender may, without the consent of any Person, in compliance
with applicable law, sell participations (other than to any Disqualified Institution) to one or more
banks or other entities (excluding Other Affiliates) (a “Participant”), in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion of its Loan
Commitments and the Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (C) the Borrower, the Administrative
Agent and the other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any agreement
pursuant to which a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement may provide that such Lender
will not, without the consent of the Participant, agree to any amendment, modification or waiver
that (1) requires the consent of each Lender directly and adversely affected thereby pursuant to
the proviso to the second sentence of Section 10.1 and (2) directly affects such Participant.
Subject to paragraph (c)(ii) of this Section 10.6, the Borrower agrees that each Participant shall
be entitled to the benefits of Sections 2.19, 2.20 and 2.21 (if such Participant agrees to have
related obligations thereunder) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section 10.6. Notwithstanding the
foregoing, no Lender shall be permitted to sell participations under this Agreement to any
Disqualified Institutions without the written consent of the Borrower.

                (ii)    A Participant shall not be entitled to receive any greater payment under
        Section 2.19, 2.20 or 2.21 than the applicable Lender would have been entitled to receive
        with respect to the participation sold to such Participant, unless the sale of the
        participation to such Participant is made with the Borrower’s prior written consent to
        such greater amounts. No Participant shall be entitled to the benefits of Section 2.20
        unless such Participant complies with Section 2.20(d), (e) or (g), as (and to the extent)
        applicable, as if such Participant were a Lender.

                (iii) Each Lender that sells a participation, acting solely for U.S. federal
        income tax purposes as a non-fiduciary agent of the Borrower, shall maintain at one of its
        offices a register on which it enters the name and addresses of each Participant, and the

                                                123
NY 77805691v5
19-23774-rdd      Doc 19    Filed 10/04/19 Entered 10/04/19 04:37:25            Main Document
                                         Pg 268 of 452


        principal amounts (and stated interest) of each Participant’s interest in the Loans or other
        obligations under this Agreement (the “Participant Register”); provided that no Lender
        shall have any obligation to disclose all or any portion of the Participant Register to any
        Person (including the identity of any Participant or any information relating to a
        Participant’s interest in any Loan Commitments, Loans, or its other obligations under this
        Agreement) except to the extent that the relevant parties, acting reasonably and in good
        faith, determine that such disclosure is necessary to establish that such Loan
        Commitment, Loan or other obligation is in registered form under Section 5f.103-1(c) of
        the United States Treasury Regulations. Unless otherwise required by the Internal
        Revenue Service, any disclosure required by the foregoing sentence shall be made by the
        relevant Lender directly and solely to the Internal Revenue Service. The entries in the
        Participant Register shall be conclusive absent manifest error, and such Lender shall treat
        each person whose name is recorded in the Participant Register as the owner of such
        participation for all purposes of this Agreement, notwithstanding any notice to the
        contrary. For the avoidance of doubt, the Administrative Agent (it its capacity as such)
        shall have no responsibility for maintaining a Participant Register. Section 10.6(b)(iv)
        and this Section 10.6(c)(iii) shall be construed so that the Loan is at all times maintained
        in “registered form” within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of
        the Code and the Loans shall be treated by the parties hereto as such.

                (d)     Any Lender may, without the consent of or notice to the Administrative
Agent or the Borrower, at any time pledge or assign a security interest in all or any portion of its
rights under this Agreement to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank or other central banking authority,
and this Section 10.6 shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release a Lender from any
of its obligations hereunder or substitute any such pledgee or Assignee for such Lender as a party
hereto.

               (e)     The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring the same (in the case of an assignment, following
surrender by the assigning Lender of all Notes representing its assigned interests).

               (f)    The Borrower may prohibit any assignment if it would require the
Borrower to make any filing with any Governmental Authority or qualify any Loan or Note
under the laws of any jurisdiction and the Borrower shall be entitled to request and receive such
information and assurances as it may reasonably request from any Lender or any Assignee to
determine whether any such filing or qualification is required or whether any assignment is
otherwise in accordance with applicable law.

                (g)     Notwithstanding anything to the contrary herein, no Lender may assign all
or any portion of its Loan Commitment or Loans hereunder to any Other Affiliate or to Holdings
or any of its Subsidiaries.

                (h)    [Reserved].




                                                124
NY 77805691v5
19-23774-rdd      Doc 19    Filed 10/04/19 Entered 10/04/19 04:37:25              Main Document
                                         Pg 269 of 452


              (i)    None of the Sponsor, any Other Affiliate, Holdings or any of its
Subsidiaries may acquire by assignment, participation or otherwise any right to or interest in any
of the Loan Commitments or Loans hereunder (and any such attempted acquisition shall be null
and void).

                (j)    [Reserved].

               (k)   Notwithstanding anything to the contrary contained herein, the
replacement of any Lender pursuant to Section 2.24 shall be deemed an assignment pursuant to
Section 10.6(b) and shall be valid and in full force and effect for all purposes under this
Agreement.

               (l)     Any assignor of a Loan or Loan Commitment or seller of a participation
hereunder shall be entitled to rely conclusively on a representation of the assignee Lender or
purchaser of such participation in the relevant Assignment and Assumption or participation
agreement, as applicable, that such assignee or purchaser is not a Disqualified Institution.
Neither of the Agents shall have any responsibility or liability for monitoring the list or identities
of, or enforcing provisions relating to, Disqualified Institutions.

                10.7   Adjustments; Set off.

                (a)     Except to the extent that this Agreement provides for payments to be
allocated to a particular Lender or to the Lenders under a particular Facility, if any Lender (a
“Benefited Lender”) shall at any time receive any payment of all or part of the principal
Obligations owing to it, or receive any collateral in respect thereof (whether voluntarily or
involuntarily, by setoff, pursuant to events or proceedings of the nature referred to in
Section 8.1(f), or otherwise) in a greater proportion than any such payment to or collateral
received by any other Lender, if any, in respect of such other Lender’s principal Obligations,
such Benefited Lender shall purchase for cash from the other Lenders a participating interest in
such portion of each such other Lender’s Obligations, or shall provide such other Lenders with
the benefits of any such collateral, as shall be necessary to cause such Benefited Lender to share
the excess payment or benefits of such collateral ratably with each of the Lenders; provided,
however, that (i) if all or any portion of such excess payment or benefits is thereafter recovered
from such Benefited Lender, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest and (ii) the provisions of
this Section 10.7 shall not be construed to apply to any payment made by any Loan Party
pursuant to and in accordance with the express terms of this Agreement (including prepayments
received pursuant to Sections 10.6(g) or (h)) or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its Loans to any assignee
or participant.

               (b)   In addition to any rights and remedies of the Lenders provided by law,
each Lender shall have the right, without prior notice to the Borrower, any such notice being
expressly waived by the Borrower to the extent permitted by applicable law, upon any amount
becoming due and payable by the Borrower hereunder (whether at the stated maturity, by
acceleration or otherwise) after the expiration of any cure or grace periods, to set off and
appropriate and apply against such amount any and all deposits (general or special, time or


                                                 125
NY 77805691v5
19-23774-rdd      Doc 19    Filed 10/04/19 Entered 10/04/19 04:37:25              Main Document
                                         Pg 270 of 452


demand, provisional or final but excluding trust accounts), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Lender or any Affiliate,
branch or agency thereof to or for the credit or the account of the Borrower. Each Lender agrees
promptly to notify the Borrower and the Administrative Agent after any such setoff and
application made by such Lender; provided that the failure to give such notice shall not affect the
validity of such setoff and application.

                10.8 Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument. Delivery of an
executed signature page of this Agreement by facsimile or electronic (i.e., “pdf” or “tiff”)
transmission shall be effective as delivery of a manually executed counterpart hereof. A set of
the copies of this Agreement signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.

               10.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

               10.10 Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrower, the Agents and the Lenders with respect to the subject matter
hereof and thereof.

          10.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF
LAWS TO THE EXTENT THAT THE SAME ARE NOT MANDATORILY APPLICABLE
BY STATUTE AND THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION
WOULD BE REQUIRED THEREBY AND, AS MAY BE APPLICABLE, THE
BANKRUPTCY CODE.

                10.12 Submission to Jurisdiction; Waivers. Each party hereto hereby irrevocably
and unconditionally:

                (a)     submits for itself and its Property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party to the exclusive
jurisdiction of of the Bankruptcy Court, and to the extent the Bankruptcy Court does not have (or
abstains from exercising) jurisdiction, the Supreme Court of the State of New York for the County
of New York (the “New York Supreme Court”), and the United States District Court for the
Southern District of New York (the “Federal District Court” and, together with the New York
Supreme Court, the “New York Courts”), and appellate courts from either of them; provided that
nothing in this Agreement shall be deemed or operate to preclude (i) any Agent from bringing
suit or taking other legal action in any other jurisdiction to realize on the Collateral or any other


                                                 126
NY 77805691v5
19-23774-rdd     Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25            Main Document
                                         Pg 271 of 452


security for the Obligations (in which case any party shall be entitled to assert any claim or
defense, including any claim or defense that this Section 10.12 would otherwise require to be
asserted in a legal action or proceeding in a New York Court), or to enforce a judgment or other
court order in favor of the Administrative Agent or the Collateral Agent, (ii) any party from
bringing any legal action or proceeding in any jurisdiction for the recognition and enforcement of
any judgment and (iii) if all such New York Courts decline jurisdiction over any person, or
decline (or in the case of the Federal District Court, lack) jurisdiction over any subject matter of
such action or proceeding, a legal action or proceeding may be brought with respect thereto in
another court having jurisdiction;

               (b)    consents that any such action or proceeding may be brought in the
New York Courts and appellate courts from either of them, and waives any objection that it may
now or hereafter have to the venue of any such action or proceeding in any such court or that
such action or proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

              (c)     agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any substantially similar
form of mail), postage prepaid, to it at its address set forth in Section 10.2 or at such other
address of which the Administrative Agent shall have been notified pursuant thereto;

              (d)     agrees that nothing herein shall affect the right to effect service of process
in any other manner permitted by law; and

               (e)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this Section 10.12 any
special, exemplary, punitive or consequential damages (provided that such waiver shall not limit
the indemnification obligations of the Loan Parties to the extent such special, exemplary,
punitive or consequential damages are included in any third party claim with respect to which the
applicable Indemnitee is entitled to indemnification under Section 10.5).

                10.13 Acknowledgments. The Borrower hereby acknowledges that:

              (a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents;

              (b)    neither the Agents nor any Lender has any fiduciary relationship with or
duty to the Borrower arising out of or in connection with this Agreement or any of the other
Loan Documents, and the relationship between the Agents and Lenders, on the one hand, and the
Borrower, on the other hand, in connection herewith or therewith is solely that of debtor and
creditor;

               (c)     no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the Lenders or among
the Borrower and the Lenders;




                                                127
NY 77805691v5
19-23774-rdd     Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25             Main Document
                                         Pg 272 of 452


                (d)     no advisory or agency relationship between it and any Agent or Lender (in
their capacities as such) is intended to be or has been created in respect of any of the transactions
contemplated hereby,

               (e)    the Agents and the Lenders, on the one hand, and the Borrower, on the
other hand, have an arms-length business relationship,

               (f)    the Borrower is capable of evaluating and understanding, and understands
and accepts, the terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents,

               (g)     each of the Agents and the Lenders is engaged in a broad range of
transactions that may involve interests that differ from the interests of the Borrower and none of
the Agents or the Lenders has any obligation to disclose such interests and transactions to the
Borrower by virtue of any advisory or agency relationship, and

               (h)     none of the Agents or the Lenders (in their capacities as such) has advised
the Borrower as to any legal, tax, investment, accounting or regulatory matters in any jurisdiction
(including the validity, enforceability, perfection or avoidability of any aspect of any of the
transactions contemplated hereby under applicable law, including the U.S. Bankruptcy Code or
any consents needed in connection therewith), and none of the Agents or the Lenders (in their
capacities as such) shall have any responsibility or liability to the Borrower with respect thereto
and the Borrower has consulted with its own advisors regarding the foregoing to the extent it has
deemed appropriate.

              To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against the Agents and the Lenders with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.

                10.14 Confidentiality. Each of the Agents and the Lenders agree to treat any and
all information, regardless of the medium or form of communication, that is disclosed, provided
or furnished, directly or indirectly, by or on behalf of the Borrower or any of its Affiliates in
connection with this Agreement or the transactions contemplated hereby (including any potential
amendments, modifications or waivers, or any request therefor), whether furnished before or
after the Closing Date (“Confidential Information”), as strictly confidential and not to use
Confidential Information for any purpose other than evaluating the Transactions and negotiating,
making available, syndicating and administering this Agreement (the “Agreed Purposes”).
Without limiting the foregoing, each Agent and each Lender agrees to treat any and all
Confidential Information with adequate means to preserve its confidentiality, and each Agent
and each Lender agrees not to disclose Confidential Information, at any time, in any manner
whatsoever, directly or indirectly, to any other Person whomsoever, except (1) to its partners that
are natural persons, members that are natural persons, directors, officers, employees, counsel,
advisors, trustees and Affiliates (collectively, the “Representatives”), to the extent necessary to
permit such Representatives to assist in connection with the Agreed Purposes (it being
understood that the Representatives to whom such disclosure is made will be informed of the
confidential nature of such Confidential Information and instructed to keep such Confidential


                                                128
NY 77805691v5
19-23774-rdd     Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25           Main Document
                                         Pg 273 of 452


Information confidential, with the applicable Agent or Lender responsible for the breach of this
Section 10.14 by such Representatives as if they were party hereto), (2) to any pledgee referred
to in Section 10.6(d) and prospective Lenders and participants in connection with the syndication
(including secondary trading) of the Facilities and Loan Commitments and Loans hereunder
(excluding any Disqualified Institution), in each case who are informed of the confidential nature
of the information and agree to observe and be bound by standard confidentiality terms at least as
favorable to the Borrower and its Affiliates as those contained in this Section 10.14, (3) to any
party or prospective party (or their advisors) to any swap, derivative or similar transaction under
which payments are made by reference to the Borrower and the Obligations, this Agreement or
payments hereunder, in each case who are informed of the confidential nature of the information
and agree to observe and be bound by standard confidentiality terms at least as favorable to the
Borrower and its Affiliates as those contained in this Section 10.14, (4) upon the request or
demand of any Governmental Authority having or purporting to have jurisdiction over it, (5) in
response to any order of any Governmental Authority or as may otherwise be required pursuant
to any Requirement of Law, provided, that in the case of clauses (4) and (5), the disclosing Agent
or Lender, as applicable, agrees, to the extent practicable and not prohibited by applicable Law,
to notify the Borrower prior to such disclosure and cooperate with the Borrower in obtaining an
appropriate protective order, (6) to the extent reasonably required or necessary, in connection
with any litigation or similar proceeding relating to the Facilities, (7) information that has been
publicly disclosed other than in breach of this Section 10.14, (8) to the National Association of
Insurance Commissioners or any similar organization or any nationally recognized rating agency
that requires access to information about a Lender’s investment portfolio in connection with
ratings issued with respect to such Lender or in connection with examinations or audits of such
Lender, (9) to the extent reasonably required or necessary in connection with the exercise of any
remedy under the Loan Documents, provided each Agent and Lender uses commercially
reasonable efforts to ensure that such information is kept confidential in connection with such
exercise of remedies and the recipient is informed of the confidential nature of the information,
(10) to the extent the Borrower has consented to such disclosure in writing, (11) to any other
party to this Agreement, or (12) by the Administrative Agent to the extent reasonably required or
necessary to obtain a CUSIP for any Loans or Loan Commitment hereunder, to the CUSIP
Service Bureau. Each Agent and each Lender acknowledges that (i) Confidential Information
includes information that is not otherwise publicly available and that such non-public
information may constitute confidential business information which is proprietary to the
Borrower and/or its Affiliates and (ii) the Borrower has advised the Agents and the Lenders that
it is relying on the Confidential Information for its success and would not disclose the
Confidential Information to the Agents and the Lenders without the confidentiality provisions of
this Agreement. All information, including requests for waivers and amendments, furnished by
the Borrower or the Administrative Agent pursuant to, or in the course of administering, this
Agreement will be syndicate-level information, which may contain material non-public
information about the Borrower and its Affiliates and their related parties or their respective
securities. Accordingly, each Lender represents to the Borrower and the Administrative Agent
that it has identified in its administrative questionnaire a credit contact who may receive
information that may contain material non-public information in accordance with its compliance
procedures and applicable law, including Federal and state securities laws. Notwithstanding any
other provision of this Agreement, any other Loan Document or any Assignment and
Assumption, the provisions of this Section 10.14 shall survive with respect to each Agent and


                                               129
NY 77805691v5
19-23774-rdd     Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25              Main Document
                                         Pg 274 of 452


Lender until the second anniversary of such Agent or Lender ceasing to be an Agent or a Lender,
respectively.

                10.15 Release of Collateral and Guarantee Obligations; Subordination of Liens.

                (a)    Notwithstanding anything to the contrary contained herein or in any other
Loan Document, upon request of the Borrower in connection with any Disposition of Property
permitted by the Loan Documents (including by way of merger or amalgamation and including
any assets transferred to a Subsidiary that is not a Loan Party in a transaction permitted by this
Agreement) or any Loan Party becoming an Excluded Subsidiary or ceasing to be a Subsidiary,
all Liens and Guaranties on such assets or all assets of such Excluded Subsidiary or former
Subsidiary shall automatically terminate and the Collateral Agent shall (with notice to the
Lenders) execute and deliver all releases reasonably necessary or desirable (i) to evidence the
release of Liens created in any Collateral being Disposed of in such Disposition (including any
assets of any Loan Party that becomes an Excluded Subsidiary) or of such Excluded Subsidiary
or former Subsidiary, as applicable, (ii) to provide notices of the termination of the assignment of
any Property for which an assignment had been made pursuant to any of the Loan Documents
which is being Disposed of in such Disposition or of such Excluded Subsidiary or former
Subsidiary, as applicable, (iii) to release the Guaranty and any other obligations under any Loan
Document of any Person being Disposed of in such Disposition or which becomes an Excluded
Subsidiary or former Subsidiary, as applicable, and (iv) to acknowledge any Excluded Collateral
is not subject to any Lien under the Loan Documents. Any representation, warranty or covenant
contained in any Loan Document relating to any such Property so Disposed of (other than
Property Disposed of to Holdings or any of its Restricted Subsidiaries) or of a Loan Party which
becomes an Excluded Subsidiary or former Subsidiary, as applicable, shall no longer be deemed
to be repeated once such Property is so Disposed of. Notwithstanding anything to the contrary
contained herein or in any other Loan Document, with the prior written consent of the Required
DIP Lenders (subject to Section 10.1(a)(E)), any Loan Party (other than Holdings and the
Borrower) may be released from its Guaranty, and any Lien on any asset of any such Loan Party
securing the Obligations may be released, and the Administrative Agent and Collateral Agent
will take all reasonable action requested by the Required DIP Lenders and the Borrower to
evidence any such release.

                (b)    Notwithstanding anything to the contrary contained herein or any other
Loan Document, when all Obligations (other than any contingent or indemnification obligations
for which no claim has been asserted) have been paid in full, all Loan Commitments have
terminated or expired, upon the request of the Borrower, all Liens and Guaranties shall
automatically terminate and the Collateral Agent shall (with notice to the Lenders) take such
actions as shall be required to release its security interest in all Collateral and/or any other claim
over that Collateral and issue any certificates of non-crystallization of floating charges that may
be required or take any other action that the Borrower or Collateral Agent considers desirable,
and to release all Guarantee Obligations under any Loan Document, whether or not on the date
of such release there may be outstanding obligations in respect of contingent or indemnification
obligations for which no claim has been asserted. Any such release of Guarantee Obligations
shall be deemed subject to the provision that such Guarantee Obligations shall be reinstated if
after such release any portion of any payment in respect of the obligations guaranteed thereby
shall be rescinded or must otherwise be restored or returned upon the insolvency, bankruptcy,

                                                 130
NY 77805691v5
19-23774-rdd     Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25           Main Document
                                         Pg 275 of 452


dissolution, liquidation or reorganization of, arrangement, adjustment, winding up, dissolution,
composition, assignments for the benefit of creditors, formal or informal moratoria,
compromises, suspension of payments, extensions generally with creditors or other relief with
respect to the Borrower or any Guarantor, or upon or as a result of the appointment of a receiver,
intervenor or conservator of, trustee, receiver, administrator, compulsory manager, controller or
similar officer for, the Borrower or any Guarantor or any substantial part of its Property, or
otherwise, all as though such payment had not been made.

               (c)    Notwithstanding anything to the contrary contained herein or in any other
Loan Document, upon request of the Borrower, and (other than with respect to any action as may
be necessary or desirable to evidence the subordination of the Liens on the ABL Facility First
Priority Collateral securing the Obligations in accordance with the terms of the ABL
Intercreditor Agreement) with the written consent of each Lender, in connection with any Liens
permitted by the Loan Documents, the Collateral Agent shall take such actions as shall be
required to subordinate the Lien on any Collateral to any Lien permitted under Section 7.3.

                10.16 Accounting Changes. In the event that any Accounting Change (as
defined below) shall occur and such change results in a change in the method of calculation of
financial ratios, covenants, standards or terms in this Agreement, then following notice either
from the Borrower to the Administrative Agent or from the Administrative Agent to the
Borrower (which the Administrative Agent shall give at the request of the Required DIP
Lenders), the Borrower and the Administrative Agent agree to enter into negotiations in order to
amend such provisions of this Agreement so as to equitably reflect such Accounting Changes
with the desired result that the criteria for evaluating Holdings’ financial condition and covenant
capacities shall be the same after such Accounting Changes as if such Accounting Changes had
not been made. If any such notices are given then, regardless of whether such notice is given
prior to or following such Accounting Change, until such time as such an amendment shall have
been executed and delivered by the Borrower, the Administrative Agent and the Required DIP
Lenders and have become effective, all financial ratios, covenants, standards and terms in this
Agreement shall continue to be calculated or construed as if such Accounting Changes had not
occurred. Any amendment contemplated by the prior sentence shall become effective upon the
consent of the Required DIP Lenders, it being understood that a Lender shall be deemed to have
consented to and executed such amendment if such Lender has not objected in writing within
five Business Days following receipt of notice of execution of the applicable amendment by the
Borrower and the Administrative Agent, it being understood that the posting of an amendment
referred to in the preceding sentence electronically on the Platform to the Lenders shall be
deemed adequate receipt of notice of such amendment. “Accounting Changes” refers to changes
in accounting principles required by the promulgation of any rule, regulation, pronouncement or
opinion by the Financial Accounting Standards Board of the American Institute of Certified
Public Accountants or, if applicable, the SEC, in each case, occurring after the Closing Date.
Notwithstanding anything to the contrary contained in this Section 10.16 or in the definition of
“Capital Lease Obligations,” only those leases (assuming for purposes hereof that such leases
were in existence as of December 15, 2018) that would constitute capital leases in conformity
with GAAP as of December 15, 2018 shall be considered capital leases, and all calculations and
deliverables under this Agreement or any other Loan Document shall be made or delivered, as
applicable, in accordance therewith.


                                               131
NY 77805691v5
19-23774-rdd     Doc 19    Filed 10/04/19 Entered 10/04/19 04:37:25            Main Document
                                        Pg 276 of 452


          10.17 WAIVERS OF JURY TRIAL. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY
LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY AND FOR ANY COUNTERCLAIM THEREIN.

                10.18 USA PATRIOT ACT and UK “Know Your Customer” Checks.

               (a)   Each Lender hereby notifies the Loan Parties that pursuant to the
requirements of the USA Patriot Act (Title III of Publ. 107 56 (signed into law October 26,
2001)) (the “USA Patriot Act”), it is required to obtain, verify and record information that
identifies the Loan Parties, which information includes the name and address of such Loan
Parties and other information that will allow such Lender to identify the Loan Parties in
accordance with the USA Patriot Act, and the Borrower agrees to provide such information from
time to time to any Lender or Agent reasonably promptly upon request from such Lender or
Agent.

                 (b)   (i) If (A) the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation made after the date of this Agreement; (B)
any change in the status of a Foreign Guarantor after the date of this Agreement; (C) a proposed
assignment or transfer by a Lender of any of its rights and obligations under this Agreement to a
party that is not a Lender prior to such assignment or transfer; or (D) any law, regulation,
applicable market guidance or internal policy in relation to the period review and/or updating of
customer information obliges the Administrative Agent or any Lender (or, in the case of clause
(C) above, any prospective new Lender) to comply with “know your customer” or similar
identification procedures in circumstances where the necessary information is not already
available to it, each Foreign Guarantor shall promptly upon the request of the Administrative
Agent or any Lender supply, or procure the supply of, such documentation and other evidence as
is reasonably requested by the Administrative Agent (for itself or on behalf of any Lender) or
any Lender (for itself or, in the case of the event described in paragraph (C) above, on behalf of
any prospective new Lender) in order for the Administrative Agent, such Lender or, in the case
of the event described in clause (C) above, any prospective new Lender to carry out and be
satisfied it has complied with all necessary “know your customer” or other similar checks under
all applicable laws and regulations pursuant to the transactions contemplated in the Loan
Documents; and (ii) each Lender shall promptly upon the request of the Administrative Agent
supply, or procure the supply of, such documentation and other evidence as is reasonably
requested by the Administrative Agent (for itself) in order for the Administrative Agent to carry
out and be satisfied it has complied with all necessary “know your customer” or other similar
checks under all applicable laws and regulations pursuant to the transactions contemplated in the
Loan Documents.

               10.19 Interest Rate Limitation. Notwithstanding anything herein to the contrary,
if at any time the interest rate applicable to any Loan, together with all fees, charges and other
amounts that are treated as interest on such Loan under applicable law (collectively, the
“Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) that may be
contracted for, charged, taken, received or reserved by the Lender holding such Loan in
accordance with applicable law, the rate of interest payable in respect of such Loan hereunder,

                                               132
NY 77805691v5
19-23774-rdd      Doc 19    Filed 10/04/19 Entered 10/04/19 04:37:25            Main Document
                                         Pg 277 of 452


together with all Charges payable in respect thereof, shall be limited to the Maximum Rate and,
to the extent lawful, the interest and Charges that would have been payable in respect of such
Loan but were not payable as a result of the operation of this Section 10.19 shall be cumulated
and the interest and Charges payable to such Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of repayment, shall have
been received by such Lender.

               10.20 Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent, any Lender, or the Administrative Agent or
any Lender exercises its right of setoff, and such payment or the proceeds of such setoff or any
part thereof is subsequently invalidated, declared to be fraudulent or preferential, set aside or
required (including pursuant to any settlement entered into by the Administrative Agent, or such
Lender in its discretion) to be repaid to a trustee, receiver or any other party, in connection with
any proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such setoff had not
occurred, and (b) each Lender severally agrees to pay to the Administrative Agent upon demand
its applicable share (without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the Federal Funds Effective Rate from time to time
in effect. The obligations of the Lenders under clause (b) of the preceding sentence shall survive
the payment in full of the Obligations and the termination of this Agreement.

                10.21 Electronic Execution of Assignments and Certain Other Documents. The
words “execution,” “signed,” “signature,” and words of like import in any Assignment and
Assumption or in any amendment or other modification hereof (including waivers and consents)
shall be deemed to include electronic signatures or the keeping of records in electronic form,
each of which shall be of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act, or any
other similar state laws based on the Uniform Electronic Transactions Act.

                10.22 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other agreement,
arrangement or understanding among the parties hereto, each party hereto acknowledges that any
liability of any EEA Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to be bound by:

               (a)      the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be payable to it by any
party hereto that is an EEA Financial Institution; and

                (b)    the effects of any Bail-in Action on any such liability, including, if
applicable:

                                                133
NY 77805691v5
19-23774-rdd      Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25              Main Document
                                          Pg 278 of 452


                (i)    a reduction in full or in part or cancellation of any such liability;

                 (ii)   a conversion of all, or a portion of, such liability into shares or other
        instruments of ownership in such EEA Financial Institution, its parent entity, or a bridge
        institution that may be issued to it or otherwise conferred on it, and that such shares or
        other instruments of ownership will be accepted by it in lieu of any rights with respect to
        any such liability under this Agreement or any other Loan Document; or

               (iii) the variation of the terms of such liability in connection with the exercise
        of the Write-Down and Conversion Powers of any EEA Resolution Authority.

               The following terms shall for purposes of this Section 10.24 have the meanings
set forth below:

                “Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
                applicable EEA Resolution Authority in respect of any liability of such EEA
                Financial Institution.

                “Bail-In Legislation”: with respect to any EEA Member Country implementing
                Article 55 of Directive 2014/59/EU of the European Parliament and of the
                Council of the European Union, the implementing law for such EEA Member
                Country from time to time which is described in the EU Bail-In Legislation
                Schedule.

                “EEA Financial Institution”: (a) any credit institution or investment firm
                established in any EEA Member Country which is subject to the supervision of an
                EEA Resolution Authority, (b) any entity established in an EEA Member Country
                which is a parent of an institution described in clause (a) of this definition, or (c)
                any financial institution established in an EEA Member Country which is a
                subsidiary of an institution described in clause (a) or (b) of this definition and is
                subject to consolidated supervision with its parent.

                “EEA Member Country”: any member state of the European Union, Iceland,
                Liechtenstein and Norway.

                “EEA Resolution Authority”: any public administrative authority or any person
                entrusted with public administrative authority of any EEA Member Country
                (including any delegee) having responsibility for the resolution of any EEA
                Financial Institution.

                “EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule
                published by the Loan Market Association (or any successor person), as in effect
                from time to time.

                “Write-Down and Conversion Powers”: with respect to any EEA Resolution
                Authority, the write-down and conversion powers of such EEA Resolution
                Authority from time to time under the Bail-In Legislation for the applicable EEA


                                                 134
NY 77805691v5
19-23774-rdd     Doc 19    Filed 10/04/19 Entered 10/04/19 04:37:25         Main Document
                                        Pg 279 of 452


                Member Country, which write-down and conversion powers are described in the
                EU Bail-In Legislation Schedule.

                10.23 Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or under any other Loan Document in one
currency into another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first currency with
such other currency on the Business Day preceding that on which final judgment is given. The
obligation of each Loan Party in respect of any such sum due from them to the Administrative
Agent or the Secured Parties hereunder or under the other Loan Documents shall,
notwithstanding any judgment in any currency (the “Judgment Currency”) other than that in
which such sum is denominated in accordance with the applicable provisions of this Agreement
(the “Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or the relevant Secured Party of any sum adjudged
to be so due in the Judgment Currency, the Administrative Agent or the relevant Secured Party
may in accordance with normal banking procedures purchase the Agreement Currency with the
Judgment Currency. If the amount of the Agreement Currency so purchased is less than the sum
originally due to the Administrative Agent or such Secured Party from a Loan Party in the
Agreement Currency, each Loan Party agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or the Person to whom such obligation
was owing against such loss. If the amount of the Agreement Currency so purchased is greater
than the sum originally due to the Administrative Agent or such Secured Party in such currency,
the Administrative Agent or such Lender agrees to return the amount of any excess to the Loan
Party (or to any other Person who may be entitled thereto under applicable law).

                [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                             135
NY 77805691v5
19-23774-rdd    Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25      Main Document
                                      Pg 280 of 452


              IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of
this Agreement to be duly executed and delivered as of the date first above written.

                                        DELUXE ENTERTAINMENT SERVICES
                                        GROUP INC.,
                                        as Borrower


                                        By:
                                                Name:
                                                Title:

                                        DX HOLDINGS LLC,
                                        as Holdings


                                        By:
                                                Name:
                                                Title:




                                          136
NY 77805691v5
19-23774-rdd    Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25      Main Document
                                      Pg 281 of 452


                                       CREDIT SUISSE AG, CAYMAN ISLANDS
                                       BRANCH
                                       as Administrative Agent and Collateral Agent


                                       By:
                                              Name:
                                              Title:

                                       By:
                                              Name:
                                              Title:




                                        137
NY 77805691v5
19-23774-rdd    Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25   Main Document
                                      Pg 282 of 452



                                    Schedule 1.1

                                  Loan Commitments

                                      [To come]




                                    Schedule 1.1-1
NY 77805691v5
19-23774-rdd     Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25           Main Document
                                         Pg 283 of 452



                                          Schedule 7.18

                                           Milestones

The Loan Parties shall comply with the following Milestones:

    1. Commence the Chapter 11 Cases on or before October 3, 2019;

    2. File the Plan of Reorganization, the disclosure statement for the Plan, in form and
    substance acceptable to the Required DIP Lenders (the “Disclosure Statement”), and the
    motion (in form and substance acceptable to the Required DIP Lenders) seeking to schedule
    a combined hearing to consider confirmation of the Plan and approval of the Disclosure
    Statement on the Petition Date;

    3. Obtain entry of the Interim DIP Order approving the DIP Facility by the Bankruptcy
    Court as soon as reasonably practicable after the Petition Date (but in no event later than two
    (2) Business Days after the Petition Date);

    4. Obtain entry of (a) the Confirmation Order (as defined in the Restructuring Support
    Agreement), (b) an order approving the Disclosure Statement and all other related relief, and
    (c) an order approving the Exit First Lien Facility (which may be the Confirmation Order), in
    each case, in form and substance acceptable to the Required DIP Lenders, by the Bankruptcy
    Court as soon as reasonably practicable after the Petition Date (but in no event later than
    thirty-five (35) calendar days after the Petition Date); and

    5. Cause the Effective Date to occur as soon as reasonably practicable after entry of the
    Confirmation Order by the Bankruptcy Court (but in no event later than fourteen (14)
    calendar days after the entry of the Confirmation Order).




                                         Schedule 7.18-1
NY 77805691v5
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25   Main Document
                                     Pg 284 of 452


                                     Exhibit C

                              DIP Commitment Letter
19-23774-rdd       Doc 19      Filed 10/04/19 Entered 10/04/19 04:37:25                   Main Document
                                            Pg 285 of 452
                                                                                             (;(&87,219(56,21
                                                                                                              
                                                                                                                       
2FWREHU




'HOX[H(QWHUWDLQPHQW6HUYLFHV*URXS,QF
:HVW(PSLUH$YHQXH
%XUEDQN&DOLIRUQLD
$WWHQWLRQ%RDUGRI'LUHFWRUV&KLHI)LQDQFLDO2IILFHUDQG*HQHUDO&RXQVHO



                                ',3)$&,/,7<&200,70(17/(77(5

                     83726(1,256(&85('683(535,25,7<
                        '(%725,13266(66,217(50/2$1)$&,/,7<



/DGLHVDQG*HQWOHPHQ

        :H XQGHUVWDQG WKDW '(/8;( (17(57$,10(17 6(59,&(6 *5283 ,1& D 'HODZDUH
FRUSRUDWLRQ WKH ³&RPSDQ\´  '; +2/',1*6 //& D 'HODZDUH OLPLWHG OLDELOLW\ FRPSDQ\
  ³+ROGLQJV´ DQGFHUWDLQRIWKH&RPSDQ\¶VGLUHFWDQGLQGLUHFWVXEVLGLDULHV VXFKVXEVLGLDULHVWRJHWKHU
ZLWK +ROGLQJV WKH ³*XDUDQWRUV´ DQG WRJHWKHU ZLWK WKH &RPSDQ\ FROOHFWLYHO\ WKH ³'HEWRUV´ DQG
³\RX´ PD\GHWHUPLQHWRILOHYROXQWDULO\SHWLWLRQVXQGHU&KDSWHURI7LWOHRIWKH8QLWHG6WDWHV
&RGH WKH ³%DQNUXSWF\ &RGH´  LQ WKH 8QLWHG 6WDWHV %DQNUXSWF\ &RXUW IRU WKH 6RXWKHUQ 'LVWULFW RI
1HZ <RUN :KLWH 3ODLQV 'LYLVLRQ WKH ³%DQNUXSWF\ &RXUW´  VXFK SHWLWLRQV FROOHFWLYHO\ WKH
³&KDSWHU&DVHV´ ,QFRQQHFWLRQZLWKWKH&KDSWHU&DVHVHDFK&RPPLWPHQW3DUW\ DVGHILQHG
EHORZ LVSOHDVHGWRLQIRUP\RXRILWVVHYHUDOEXWQRWMRLQWFRPPLWPHQWWRSURYLGH GLUHFWO\RUWKURXJK
DQDIILOLDWH WRWKH'HEWRUVDVGHEWRUVDQGGHEWRUVLQSRVVHVVLRQGXULQJWKH&KDSWHU&DVHVLQHDFK
FDVH RQ WKH WHUPV DQG VXEMHFW WR WKH FRQGLWLRQV VHW IRUWK LQ WKLV OHWWHU DJUHHPHQW WRJHWKHU ZLWK WKH
6XPPDU\RI7HUPVDQG&RQGLWLRQVDWWDFKHGKHUHWRDV$QQH[, WRJHWKHUZLWKDOODWWDFKPHQWVWKHUHWR
WKH³',37HUP6KHHW´ DQGDOORWKHUDQQH[HVVFKHGXOHVH[KLELWVRUDWWDFKPHQWVKHUHWRFROOHFWLYHO\
WKLV ³',3 &RPPLWPHQW /HWWHU´  WKH SULQFLSDO DPRXQW VHW IRUWK RSSRVLWH VXFK &RPPLWPHQW 3DUW\¶V
QDPH RQ 6FKHGXOH , KHUHWR RI D VHQLRU VHFXUHG VXSHUSULRULW\ GHEWRULQSRVVHVVLRQ WHUP ORDQ IDFLOLW\
  WKH³',3)DFLOLW\´ LQVXFKDJJUHJDWHSULQFLSDODPRXQW QRWH[FHHGLQJ DVLVDSSURYHG
E\ WKH %DQNUXSWF\ &RXUW LQ WKH )LQDO ',3 2UGHU WKH ³',3 &RPPLWPHQW´   )RU WKH DYRLGDQFH RI
GRXEW WKH ',3 &RPPLWPHQWV DUH VXEMHFW WR WKH IXQGLQJ RI WKH ORDQV XQGHU WKH ',3 )DFLOLW\ RQ WKH
&ORVLQJ 'DWH E\ WKH ',3 $JHQW WKH ',3 $UUDQJHU RU DQRWKHU ILQDQFLDO LQVWLWXWLRQ WKH ³,QLWLDO
/HQGHU´ UHDVRQDEO\DFFHSWDEOHWRWKH&RPPLWPHQW3DUWLHVIROORZLQJZKLFKHDFK&RPPLWPHQW3DUW\
ZLOO QHJRWLDWH ZLWK WKH ,QLWLDO /HQGHU WR SXUFKDVH VXFK ORDQV LQ DQ DPRXQW HTXDO WR HDFK UHVSHFWLYH
&RPPLWPHQW3DUW\¶V',3&RPPLWPHQWVRQWHUPVVXEMHFWWRGRFXPHQWDWLRQDQGZLWKLQDWLPHIUDPHWR
EHDJUHHGDPRQJWKH&RPPLWPHQW3DUWLHVDQGWKH,QLWLDO/HQGHU

&DSLWDOL]HGWHUPVXVHGLQWKLVOHWWHUDJUHHPHQWEXWQRWGHILQHGKHUHLQVKDOOKDYHWKHPHDQLQJVJLYHQWR
WKHP LQ WKH ',3 7HUP 6KHHW  )RU WKH SXUSRVHV RI WKLV ',3 &RPPLWPHQW /HWWHU WKH WHUP L 
19-23774-rdd       Doc 19      Filed 10/04/19 Entered 10/04/19 04:37:25                  Main Document
                                            Pg 286 of 452


³&RPPLWPHQW3DUW\´PHDQVHDFKRIWKHILQDQFLDOLQVWLWXWLRQVDQGRWKHUHQWLWLHVQDPHGRQ6FKHGXOH,
KHUHWR ZKHUH DSSOLFDEOH LQ VXFK HQWLW\¶V FDSDFLW\ DV LQYHVWPHQW DGYLVRU RU PDQDJHU ZLWK UHVSHFW WR
FHUWDLQ PDQDJHG DFFRXQWV  DQGRU RQH RU PRUH DIILOLDWHV GHVLJQDWHG E\ VXFK HQWLWLHV DQG
³&RPPLWPHQW3DUWLHV´³ZH´RU³XV´LVDFROOHFWLYHUHIHUHQFHWRHDFKVXFK&RPPLWPHQW3DUW\DQG LL 
³7UDQVDFWLRQV´ PHDQV FROOHFWLYHO\ WKH HQWHULQJ LQWR DQG IXQGLQJ RI WKH ',3 )DFLOLW\ DQG DQ\
WUDQVDFWLRQVLQFRQQHFWLRQWKHUHZLWK LQFOXGLQJWKHSD\PHQWRIDQ\UHODWHGIHHVDQGH[SHQVHV 

        7KH&RPSDQ\¶VREOLJDWLRQVLQUHVSHFWRIWKH',3)DFLOLW\VKDOOEHJXDUDQWHHGE\+ROGLQJVDQG
WKHRWKHU*XDUDQWRUVDQGWKH'HEWRUV¶REOLJDWLRQVLQUHVSHFWRIWKH',3)DFLOLW\VKDOOFRQVWLWXWHVXSHU
SULRULW\ FODLPV XQGHU %DQNUXSWF\ &RGH VHFWLRQ  F   DQG EH HQWLWOHG WR ILUVW SULRULW\ VHFXULW\
LQWHUHVWV XQGHU %DQNUXSWF\ &RGH VHFWLRQV  F   F   DQG G   LQ HDFK FDVH DV PRUH IXOO\
GHVFULEHGLQWKH',37HUP6KHHW

         7KH'HEWRUVDJUHHWKDWDQLQVWLWXWLRQUHDVRQDEO\DFFHSWDEOHWRWKH&RPPLWPHQW3DUWLHVDQGWKH
'HEWRUVZLOODFWDVWKHVROHDGPLQLVWUDWLYHDJHQWDQGFROODWHUDODJHQWLQUHVSHFWRIWKH',3)DFLOLW\ LQ
VXFKFDSDFLWLHVWRJHWKHUZLWKLWVVXFFHVVRUVDQGSHUPLWWHGDVVLJQVLQVXFKFDSDFLWLHVWKH³',3$JHQW´ 
RQWKHWHUPVDQGVXEMHFWWRWKHFRQGLWLRQVVHWIRUWKLQWKLV',3&RPPLWPHQW/HWWHUDQGWKH',37HUP
6KHHW7KH'HEWRUVDOVRDJUHHWKDWWKH&RPPLWPHQW3DUWLHVPD\UHTXLUHWKDWDQLQVWLWXWLRQDFFHSWDEOH
WR WKH &RPPLWPHQW 3DUWLHV DFW DV WKH VROH DUUDQJHU LQ UHVSHFW RI WKH ',3 )DFLOLW\ LQ VXFK FDSDFLW\
WRJHWKHUZLWKLWVVXFFHVVRUVDQGSHUPLWWHGDVVLJQVWKH³',3$UUDQJHU´ RQWKHWHUPVDQGVXEMHFWWR
WKHFRQGLWLRQVVHWIRUWKLQWKLV',3&RPPLWPHQW/HWWHUDQGWKH',37HUP6KHHW([FHSWDVVHWIRUWK
KHUHLQZLWKRXWWKHSULRUZULWWHQFRQVHQWRIWKH&RPPLWPHQW3DUWLHVQRRWKHUDUUDQJHUVERRNUXQQHUV
RURWKHUDJHQWVRUFRDJHQWVZLOOEHDSSRLQWHGRURWKHUWLWOHVFRQIHUUHGZLWKUHVSHFWWRWKH',3)DFLOLW\
([FHSW DV VHW IRUWK LQ WKDW FHUWDLQ ',3 3D\PHQWV /HWWHU RI HYHQ GDWH KHUHZLWK E\ DQG DPRQJ WKH
&RPPLWPHQW3DUWLHVDQGWKH'HEWRUVSURYLGLQJDPRQJRWKHUWKLQJVIRUFHUWDLQSD\PHQWVUHODWLQJWR
WKH',3)DFLOLW\ WKH³',33D\PHQWV/HWWHU´ ZLWKRXWWKHSULRUZULWWHQFRQVHQWRIWKH&RPPLWPHQW
3DUWLHVQR',3/HQGHU DVGHILQHGLQWKH',37HUP6KHHW ZLOOUHFHLYHDQ\FRPSHQVDWLRQRIDQ\NLQG
IRULWVFRPPLWPHQWWRSDUWLFLSDWHLQWKH',3)DFLOLW\

        7KH&RPPLWPHQW3DUWLHV PD\V\QGLFDWHWKH',3)DFLOLW\WRRQHRUPRUHILQDQFLDOLQVWLWXWLRQV
WKDW KROG 3UHSHWLWLRQ -XQLRU 2EOLJDWLRQV DV GHILQHG LQ WKH ',3 7HUP 6KHHW  LQ DFFRUGDQFH ZLWK
V\QGLFDWLRQ SURFHGXUHV DFFHSWDEOH WR WKH &RPPLWPHQW 3DUWLHV  1RWZLWKVWDQGLQJ WKH IRUHJRLQJ LQ
FRQQHFWLRQZLWKDQ\V\QGLFDWLRQRIWKH',3)DFLOLW\QR&RPPLWPHQW3DUW\VKDOOEHUHOLHYHGUHOHDVHG
RU QRYDWHG IURP LWV REOLJDWLRQV KHUHXQGHU LQFOXGLQJ LWV REOLJDWLRQ WR IXQG WKH ',3 )DFLOLW\ RQ WKH
&ORVLQJ'DWH LQFOXGLQJLWVFRPPLWPHQWVLQUHVSHFWWKHUHRIXQWLODIWHUWKHLQLWLDOIXQGLQJRIWKH',3
)DFLOLW\KDVRFFXUUHGRQWKH&ORVLQJ'DWH

      &RQGLWLRQV 3UHFHGHQW  7KH REOLJDWLRQV RI WKH &RPPLWPHQW 3DUWLHV KHUHXQGHU DUH VHYHUDO DQG
QRW MRLQW DQG DUH LQ DOO UHVSHFWV VXEMHFW WR WKH VDWLVIDFWLRQ RU ZDLYHU E\ WKH &RPPLWPHQW 3DUWLHV LQ
WKHLU VROH GLVFUHWLRQ  RI WKH FRQGLWLRQV SUHFHGHQW VHW IRUWK LQ WKH ',3 7HUP 6KHHW XQGHU WKH KHDGLQJ
³&RQGLWLRQV 3UHFHGHQW WR &ORVLQJ ,QLWLDO 'UDZ 'DWH DQG $GGLWLRQDO ',3 'UDZV´ LQ WKH ',3 7HUP
6KHHW

     ,QIRUPDWLRQ5HSUHVHQWDWLRQVDQG:DUUDQWLHV&RYHQDQWV(DFK'HEWRUUHSUHVHQWVDQGZDUUDQWV
WKDW L  DOO LQIRUPDWLRQ WKDW KDV EHHQ RU ZLOO KHUHDIWHU EH PDGH DYDLODEOH WR WKH ',3 $JHQW ',3
$UUDQJHURUDQ\&RPPLWPHQW3DUW\RUWKHLUILQDQFLDORUOHJDODGYLVRUVE\RURQEHKDOIRIWKH'HEWRUVRU
DQ\RIWKHLUUHVSHFWLYHDIILOLDWHVRUUHSUHVHQWDWLYHVLQFRQQHFWLRQZLWKWKH7UDQVDFWLRQV RWKHUWKDQWKH


                                                         
19-23774-rdd       Doc 19      Filed 10/04/19 Entered 10/04/19 04:37:25                  Main Document
                                            Pg 287 of 452


3URMHFWLRQV DV GHILQHGEHORZ  WKH³,QIRUPDWLRQ´  ZKHQ WDNHQ DV D ZKROH LV DQG ZLOO EH FRPSOHWH
DQGFRUUHFWLQDOOPDWHULDOUHVSHFWVDVRIWKHWLPHSURYLGHGDQGGRHVQRWDQGZLOOQRWFRQWDLQDQ\XQWUXH
VWDWHPHQWRIDPDWHULDOIDFWNQRZQDWWKHWLPHVXFK,QIRUPDWLRQZDVSURYLGHGRURPLWWRVWDWHDWKHQ
NQRZQPDWHULDOIDFWQHFHVVDU\LQRUGHUWRPDNHWKHVWDWHPHQWVFRQWDLQHGWKHUHLQQRWPLVOHDGLQJLQOLJKW
RIWKHFLUFXPVWDQFHVXQGHUZKLFKVXFKVWDWHPHQWVZHUHRUDUHPDGHDQG LL DOOILQDQFLDOSURMHFWLRQVLI
DQ\ WKDW KDYH EHHQ RU ZLOO EH SUHSDUHG E\ RU RQ EHKDOI RI WKH 'HEWRUV RU DQ\ RI WKHLU UHVSHFWLYH
UHSUHVHQWDWLYHVDQGPDGHDYDLODEOHWRWKH',3$JHQW',3$UUDQJHURUDQ\&RPPLWPHQW3DUW\RUWKHLU
ILQDQFLDORUOHJDODGYLVRUVLQFRQQHFWLRQZLWKWKHWUDQVDFWLRQVFRQWHPSODWHGKHUHE\ WKH³3URMHFWLRQV´ 
KDYHEHHQRUZLOOEHSUHSDUHGLQJRRGIDLWKEDVHGXSRQUHDVRQDEOHDVVXPSWLRQVDWWKHWLPHPDGHDQGDW
WKH WLPH WKH UHODWHG 3URMHFWLRQV DUH PDGH DYDLODEOH WR VXFK SDUWLHV LW EHLQJ XQGHUVWRRG WKDW VXFK
3URMHFWLRQV DUH VXEMHFW WR XQFHUWDLQWLHV DQG FRQWLQJHQFLHV PDQ\ RI ZKLFK DUH EH\RQG WKH 'HEWRUV¶
FRQWURODQGWKDWQRDVVXUDQFHFDQEHJLYHQWKDWWKH3URMHFWLRQVZLOOEHUHDOL]HG ,IDWDQ\WLPHIURP
WKH GDWH KHUHRI XQWLO WKH HIIHFWLYHQHVV RI WKH ',3 /RDQ 'RFXPHQWV DQ\ RI WKH UHSUHVHQWDWLRQV DQG
ZDUUDQWLHV LQ WKH SUHFHGLQJ VHQWHQFH ZRXOG EH LQFRUUHFW LI WKH ,QIRUPDWLRQ RU 3URMHFWLRQV ZHUH WKHQ
EHLQJIXUQLVKHGDQGVXFKUHSUHVHQWDWLRQVDQGZDUUDQWLHVZHUHWKHQEHLQJPDGHDWVXFKWLPHWKHQWKH
'HEWRUV ZLOO SURPSWO\ VXSSOHPHQW RU FDXVH WR EH SURPSWO\ VXSSOHPHQWHG WKH ,QIRUPDWLRQ DQG WKH
3URMHFWLRQV VR WKDW VXFK UHSUHVHQWDWLRQV DQG ZDUUDQWLHV FRQWDLQHG LQ WKLV SDUDJUDSK ZLOO EH FRUUHFW DW
VXFKWLPH,QLVVXLQJWKLV',3&RPPLWPHQW/HWWHUDQGLQDUUDQJLQJDQGSURYLGLQJWKH',3)DFLOLW\WKH
',3$JHQWWKH',3$UUDQJHUDQGWKH&RPPLWPHQW3DUWLHVZLOOEHHQWLWOHGWRXVHDQGWRUHO\RQWKH
DFFXUDF\RIWKH,QIRUPDWLRQDQG3URMHFWLRQVIXUQLVKHGWRWKHPE\RURQEHKDOIRIWKH'HEWRUVDQGWKHLU
UHVSHFWLYHDIILOLDWHVZLWKRXWUHVSRQVLELOLW\IRULQGHSHQGHQWYHULILFDWLRQWKHUHRI

       ,QGHPQLILFDWLRQ7KH'HEWRUVDJUHHMRLQWO\DQGVHYHUDOO\DQGLUUHVSHFWLYHRIWKHRFFXUUHQFHRI
WKH &ORVLQJ WR LQGHPQLI\ DQG KROG KDUPOHVV WKH ',3 $JHQW ',3 $UUDQJHU HDFK &RPPLWPHQW 3DUW\
DQGHDFK',3/HQGHULQHDFKFDVHLQVXFKFDSDFLWLHVDQGHDFKRIWKHLUUHVSHFWLYHDIILOLDWHVDQGHDFK
RI WKHLU DQG WKHLU DIILOLDWHV¶ UHVSHFWLYH RIILFHUV GLUHFWRUV HPSOR\HHV DJHQWV DGYLVRUV OHJDO FRXQVHO
FRQVXOWDQWVUHSUHVHQWDWLYHVFRQWUROOLQJSHUVRQVPHPEHUVDQGVXFFHVVRUVDQGSHUPLWWHGDVVLJQV HDFK
DQ³,QGHPQLILHG3HUVRQ´ IURPDQGDJDLQVWDQ\DQGDOOORVVHVFODLPVGDPDJHVH[SHQVHV LQFOXGLQJ
ZLWKRXWOLPLWDWLRQUHDVRQDEOHIHHVDQGGLVEXUVHPHQWVRIFRXQVHO DQGOLDELOLWLHV LQFOXGLQJDQ\DFWLRQV
RU RWKHU SURFHHGLQJV FRPPHQFHG RU WKUHDWHQHG LQ UHVSHFW WKHUHRI  MRLQW RU VHYHUDO WKDW PD\ EH
LQFXUUHG E\ RU DVVHUWHG RU DZDUGHG DJDLQVW DQ\ ,QGHPQLILHG 3HUVRQ LQFOXGLQJ ZLWKRXW OLPLWDWLRQ LQ
FRQQHFWLRQ ZLWK DQ\ DFWLRQ LQYHVWLJDWLRQ OLWLJDWLRQ RU SURFHHGLQJ RU WKH SUHSDUDWLRQ RU FRQGXFW RI D
GHIHQVHLQFRQQHFWLRQWKHUHZLWK ZKHWKHURUQRWVXFK,QGHPQLILHG3HUVRQLVDSDUW\WRDQ\VXFKDFWLRQ
LQYHVWLJDWLRQOLWLJDWLRQRUSURFHHGLQJ LQHDFKFDVHDULVLQJRXWRIRULQFRQQHFWLRQZLWKRUE\UHDVRQ
RI WKLV ',3 &RPPLWPHQW /HWWHU LQFOXGLQJ WKH ',3 7HUP 6KHHW  WKH ',3 3D\PHQWV /HWWHU WKH ',3
/RDQ 'RFXPHQWV WKH 7UDQVDFWLRQV RU DQ\ RWKHU WUDQVDFWLRQV FRQWHPSODWHG KHUHE\ RU WKHUHE\ RU DQ\
XVH PDGH RU SURSRVHG WR EH PDGH ZLWK WKH SURFHHGV RI WKH ',3 )DFLOLW\ H[FHSW WR WKH H[WHQW VXFK
FODLP GDPDJH ORVV OLDELOLW\ RU H[SHQVH LV IRXQG LQ D ILQDO QRQDSSHDODEOH MXGJPHQW E\ D FRXUW RI
FRPSHWHQW MXULVGLFWLRQ WR KDYH UHVXOWHG VROHO\ IURP VXFK ,QGHPQLILHG 3HUVRQ¶V JURVV QHJOLJHQFH RU
ZLOOIXOPLVFRQGXFW7KH'HEWRUVIXUWKHUDJUHHWRUHLPEXUVHHDFK,QGHPQLILHG3HUVRQSURPSWO\XSRQ
 EXW LQ DQ\ HYHQW ZLWKLQ WZR GD\V RI  GHPDQG IRU DOO OHJDO DQG RWKHU H[SHQVHV LQFXUUHG E\ LW LQ
FRQQHFWLRQZLWKLQYHVWLJDWLQJSUHSDULQJWRGHIHQGRUGHIHQGLQJRUSURYLGLQJHYLGHQFHLQRUSUHSDULQJ
WRVHUYHRUVHUYLQJDVDZLWQHVVZLWKUHVSHFWWRDQ\VXFKLQYHVWLJDWLRQOLWLJDWLRQRUSURFHHGLQJWRZKLFK
WKH LQGHPQLW\ LQ WKLV SDUDJUDSK DSSOLHV LQFOXGLQJ ZLWKRXW OLPLWDWLRQ LQ FRQQHFWLRQ ZLWK WKH
HQIRUFHPHQWRIWKHLQGHPQLILFDWLRQREOLJDWLRQVVHWIRUWKKHUHLQ ,QWKHFDVHRIDQ\VXFKLQYHVWLJDWLRQ
OLWLJDWLRQRURWKHUSURFHHGLQJWRZKLFKWKHLQGHPQLW\LQWKLVSDUDJUDSKDSSOLHVVXFKLQGHPQLW\VKDOOEH
HIIHFWLYH ZKHWKHU RU QRW VXFK LQYHVWLJDWLRQ OLWLJDWLRQ RU SURFHHGLQJ LV EURXJKW E\ DQ\ 'HEWRU DQ\


                                                         
19-23774-rdd       Doc 19      Filed 10/04/19 Entered 10/04/19 04:37:25                   Main Document
                                            Pg 288 of 452


VHFXULW\KROGHURUFUHGLWRURIDQ\'HEWRUDQ,QGHPQLILHG3HUVRQRUDQ\RWKHUSHUVRQRUDQ,QGHPQLILHG
3HUVRQ LV RWKHUZLVH D SDUW\ WKHUHWR DQG ZKHWKHU RU QRW WKH WUDQVDFWLRQV FRQWHPSODWHG KHUHE\ DUH
FRQVXPPDWHG

        1R ,QGHPQLILHG 3HUVRQVKDOO EHOLDEOH IRUDQ\ GDPDJHV DULVLQJ IURPWKHXVHE\RWKHUV RI DQ\
LQIRUPDWLRQ RU RWKHU PDWHULDOV REWDLQHG WKURXJK LQWHUQHW HOHFWURQLF WHOHFRPPXQLFDWLRQV RU RWKHU
LQIRUPDWLRQWUDQVPLVVLRQV\VWHPVH[FHSWWRWKHH[WHQWVXFKGDPDJHVKDYHUHVXOWHGIURP LQHDFKFDVH
DVILQDOO\GHWHUPLQHGE\DFRXUWRIFRPSHWHQWMXULVGLFWLRQLQDILQDODQGQRQDSSHDODEOHMXGJPHQW WKH
ZLOOIXOPLVFRQGXFWRUJURVVQHJOLJHQFHRIVXFK,QGHPQLILHG3HUVRQ1R,QGHPQLILHG3HUVRQVKDOOKDYH
DQ\ OLDELOLW\ ZKHWKHU GLUHFW RU LQGLUHFW LQ FRQWUDFW WRUW RU RWKHUZLVH  WR DQ\ 'HEWRU RU DQ\ RI LWV
VHFXULW\KROGHUVRUFUHGLWRUVIRURULQFRQQHFWLRQZLWKWKHWUDQVDFWLRQVFRQWHPSODWHGKHUHE\

        7KH'HEWRUVIXUWKHUDJUHHWKDWZLWKRXWWKHSULRUZULWWHQFRQVHQWRIDQ,QGHPQLILHG3HUVRQWKH
'HEWRUVZLOOQRWHQWHULQWRDQ\VHWWOHPHQWRIDQ\VXFKLQYHVWLJDWLRQOLWLJDWLRQRURWKHUSURFHHGLQJWR
ZKLFK WKH LQGHPQLW\ LQ WKLV 6HFWLRQ  DSSOLHV XQOHVV VXFK VHWWOHPHQW L  LQFOXGHV DQ H[SUHVV DQG
XQFRQGLWLRQDOUHOHDVHRIVXFK,QGHPQLILHG3HUVRQIURPWKHSDUW\EULQJLQJVXFKODZVXLWFODLPRURWKHU
SURFHHGLQJ RI VXFK ,QGHPQLILHG 3HUVRQ IURP OLDELOLW\ DQG FODLPV WKDW DUH WKH VXEMHFW PDWWHU RI VXFK
SURFHHGLQJVDQG LL GRHVQRWLQFOXGHDVWDWHPHQWDVWRRUDQDGPLVVLRQRIIDXOWFXOSDELOLW\RUDIDLOXUH
WRDFWE\RURQEHKDOIRIVXFK,QGHPQLILHG3HUVRQ

     )HHV&RVWVDQG([SHQVHV7KH'HEWRUVZLOOSD\ RUFDXVHWREHSDLG WKHIHHVVHWIRUWKLQWKH
',33D\PHQWV/HWWHUDQGDQ\IHHOHWWHUHQWHUHGLQWRZLWKWKH',3$JHQW7KH&RPSDQ\DQGWKHRWKHU
'HEWRUVVKDOOMRLQWO\DQGVHYHUDOO\SD\SURPSWO\DIWHUUHFHLSWRIDQLQYRLFHIURPWKH',3$UUDQJHUWKH
',3 $JHQW WKH &RPPLWPHQW 3DUWLHV RU FRXQVHO WR WKH &RPPLWPHQW 3DUWLHV DOO UHDVRQDEOH DQG
GRFXPHQWHG IHHV DQG RXWRISRFNHW FRVWV H[SHQVHV DQG GLVEXUVHPHQWV RI WKH ',3 $UUDQJHU WKH ',3
$JHQW DQG WKH &RPPLWPHQW 3DUWLHV DV IROORZV  D L  RWKHU WKDQ ZLWKUHVSHFW WR WKH IHHV DQG RXWRI
SRFNHW FRVWV H[SHQVHV DQG GLVEXUVHPHQWV RI FRXQVHO DQG ILQDQFLDO DGYLVRUV WR WKH ',3 $UUDQJHU WKH
',3$JHQWDQGWKH&RPPLWPHQW3DUWLHVFRYHUHGLQFODXVH D LL DOOUHDVRQDEOHDQGGRFXPHQWHGIHHV
DQG RXWRISRFNHW FRVWV H[SHQVHV DQG GLVEXUVHPHQWV RI WKH ',3 $UUDQJHU ',3 $JHQW DQG WKH
&RPPLWPHQW 3DUWLHV DQG LL  ZLWK UHVSHFW WR WKH IHHV DQG RXWRISRFNHW FRVWV H[SHQVHV DQG
GLVEXUVHPHQWV RI FRXQVHO DQG ILQDQFLDO DGYLVRUV WR WKH ',3 $UUDQJHU WKH ',3 $JHQW DQG WKH
&RPPLWPHQW 3DUWLHV UHDVRQDEOH DQG GRFXPHQWHG IHHV DQG RXWRISRFNHW FRVWV H[SHQVHV DQG
GLVEXUVHPHQWVRIWKHIROORZLQJ Z RQHFRXQVHORQHORFDOFRXQVHODQGRQHVSHFLDOFRXQVHOLIDQ\LQ
HDFKUHOHYDQWPDWHULDOMXULVGLFWLRQWRWKH',3$UUDQJHUDQGWKH',3$JHQWSURYLGHGKRZHYHUWKDWWKH
8QLWHG.LQJGRP&DQDGDDQG$XVWUDOLDVKDOOEHGHHPHGUHOHYDQWPDWHULDOMXULVGLFWLRQVIRUDOOSXUSRVHV
 [ 6WURRFN 6WURRFN /DYDQ//3DQGLWVORFDOFRXQVHODQGVSHFLDOFRXQVHOLIDQ\LQHDFKUHOHYDQW
PDWHULDO MXULVGLFWLRQ LQFOXGLQJ IRU WKH DYRLGDQFH RI GRXEW WKH 8QLWHG .LQJGRP &DQDGD DQG
$XVWUDOLD  \ )7,&RQVXOWLQJ,QFDQG ] RWKHUSURIHVVLRQDODGYLVRUVKLUHGE\DQ\RIWKHIRUHJRLQJ
FRXQVHO QDPHG RU UHIHUHQFHG DERYH DOO RI WKH IRUHJRLQJ SURIHVVLRQDOV FROOHFWLYHO\ ³',3
3URIHVVLRQDOV´  LQ HDFK FDVH LQ FRQQHFWLRQ ZLWK WKH ',3 )DFLOLW\ DQG WKH SUHSDUDWLRQ QHJRWLDWLRQ
H[HFXWLRQ DQG GHOLYHU\ RI WKLV ',3 &RPPLWPHQW /HWWHU WKH ',3 3D\PHQWV /HWWHU WKH ',3 /RDQ
'RFXPHQWVWKH',32UGHUVDQGWKHDGPLQLVWUDWLRQRIWKH',3)DFLOLW\LQFOXGLQJZLWKRXWOLPLWDWLRQDOO
GXH GLOLJHQFH V\QGLFDWLRQ WUDQVSRUWDWLRQ FRPSXWHU GXSOLFDWLRQ PHVVHQJHU DXGLW LQVXUDQFH
DSSUDLVDO YDOXDWLRQ DQG FRQVXOWDQW FRVWV DQG H[SHQVHV DQG DOO VHDUFK ILOLQJ DQG UHFRUGLQJ IHHV
LQFXUUHG RU VXVWDLQHG E\ WKH ',3 $JHQW DQG WKH &RPPLWPHQW 3DUWLHV LQ FRQQHFWLRQ ZLWK WKH ',3
)DFLOLW\WKH',3/RDQ'RFXPHQWVRUWKHWUDQVDFWLRQVFRQWHPSODWHGWKHUHE\WKHDGPLQLVWUDWLRQRIWKH
',3 )DFLOLW\ DQG DQ\ DPHQGPHQW RU ZDLYHU RI DQ\ SURYLVLRQ RI WKH ',3 /RDQ 'RFXPHQWV DQG E 


                                                         
19-23774-rdd      Doc 19      Filed 10/04/19 Entered 10/04/19 04:37:25               Main Document
                                           Pg 289 of 452


UHDVRQDEOH DQG GRFXPHQWHG IHHV DQG RXWRISRFNHW FRVWV H[SHQVHV DQG GLVEXUVHPHQWV RI WKH ',3
$UUDQJHUWKH',3$JHQWDQGWKH&RPPLWPHQW3DUWLHV LQFOXGLQJUHDVRQDEOHDQGGRFXPHQWHGIHHVDQG
RXWRISRFNHWFRVWVH[SHQVHVDQGGLVEXUVHPHQWVRIWKH',33URIHVVLRQDOV LQFXUUHGLQFRQQHFWLRQZLWK
 L WKHHQIRUFHPHQWRIDQ\RIWKHLUULJKWVDQGUHPHGLHVKHUHXQGHURUXQGHUWKH',33D\PHQWV/HWWHURU
WKH ',3 /RDQ 'RFXPHQWV RU HQIRUFLQJ DQ\ ',3 /RDQ 'RFXPHQW RU 2UGHU RU ',3 2EOLJDWLRQ RU DQ\
VHFXULW\WKHUHIRURUH[HUFLVLQJRUHQIRUFLQJDQ\RWKHUULJKWRUUHPHG\DYDLODEOHE\UHDVRQRIDQ(YHQW
RI 'HIDXOW DV GHILQHG LQ WKH ',3 7HUP 6KHHW  LL  DQ\ UHILQDQFLQJ RU UHVWUXFWXULQJ RI WKH FUHGLW
DUUDQJHPHQWV SURYLGHG KHUHXQGHU LQ WKH QDWXUH RI D ³ZRUNRXW´ RU LQ DQ\ LQVROYHQF\ RU EDQNUXSWF\
SURFHHGLQJ LLL  FRPPHQFLQJ GHIHQGLQJ RU LQWHUYHQLQJ LQ DQ\ OLWLJDWLRQ RU LQ ILOLQJ D SHWLWLRQ
FRPSODLQWDQVZHUPRWLRQRURWKHUSOHDGLQJVLQDQ\OHJDOSURFHHGLQJUHODWLQJWRWKH',32EOLJDWLRQV
DQ\'HEWRUDQ\RI+ROGLQJV¶6XEVLGLDULHVDQGUHODWHGWRRUDULVLQJRXWRIWKHWUDQVDFWLRQVFRQWHPSODWHG
KHUHE\ RU XQGHU WKH ',3 3D\PHQWV /HWWHU RU WKH ',3 /RDQ 'RFXPHQWV DQG WKH ',3 2UGHU DQG LY 
WDNLQJDQ\RWKHUDFWLRQLQRUZLWKUHVSHFWWRDQ\VXLWRUSURFHHGLQJ EDQNUXSWF\RURWKHUZLVH GHVFULEHG
LQFODXVHV L WKURXJK LLL DERYH

     &RQILGHQWLDOLW\%\DFFHSWLQJGHOLYHU\RIWKLV',3&RPPLWPHQW/HWWHUHDFK'HEWRUDJUHHVWKDW
WKHH[LVWHQFHFRQWHQWVDQGWHUPVRIWKLV',3&RPPLWPHQW/HWWHU LQFOXGLQJWKH',37HUP6KHHWDQG
WKH([LW)LUVW/LHQ)DFLOLW\7HUP6KHHW DQGWKH',33D\PHQWV/HWWHUDUHFRQILGHQWLDODQGDUHVROHO\
IRULWVFRQILGHQWLDOXVHLQFRQQHFWLRQZLWKWKHWUDQVDFWLRQVFRQWHPSODWHGKHUHE\DQGWKDWZLWKRXWWKH
SULRU ZULWWHQ FRQVHQW RI WKH &RPPLWPHQW 3DUWLHV QHLWKHU WKH H[LVWHQFH QRU WKH WHUPV DQG FRQWHQWV
KHUHRIDQGWKHUHRIVKDOOEHGLVFORVHGE\LWWRDQ\SHUVRQRUHQWLW\ ZKHWKHUOHJDORURWKHUHQWLW\ RWKHU
WKDQRIILFHUVGLUHFWRUVHPSOR\HHVDJHQWVUHSUHVHQWDWLYHVHTXLW\KROGHUVDFFRXQWDQWVDWWRUQH\VDQG
RWKHUDGYLVRUVRIWKH'HEWRUVDQGWKHQRQO\RQDFRQILGHQWLDOEDVLVLQFRQQHFWLRQZLWKWKHWUDQVDFWLRQV
FRQWHPSODWHG KHUHE\  1RWZLWKVWDQGLQJ WKH IRUHJRLQJ IROORZLQJ WKH 'HEWRUV¶ DFFHSWDQFH RI WKH
SURYLVLRQVKHUHRIDQGLWVUHWXUQRIDQH[HFXWHGFRXQWHUSDUWRIWKLV',3&RPPLWPHQW/HWWHUWKH'HEWRUV
PD\GLVFORVHWKLV',3&RPPLWPHQW/HWWHU LQFOXGLQJIRUWKHDYRLGDQFHRIGRXEWWKH',37HUP6KHHW 
 EXWQRWWKH',33D\PHQWV/HWWHURUDQ\SDUWWKHUHRI  L DVFRPSHOOHGLQDMXGLFLDORUDGPLQLVWUDWLYH
SURFHHGLQJ RU DV RWKHUZLVH UHTXLUHG E\ DSSOLFDEOH ODZ LQ ZKLFK FDVH WKH 'HEWRUV DJUHH WR SURYLGH
SURPSWZULWWHQQRWLFHWKHUHRIWRWKH&RPPLWPHQW3DUWLHVWRWKHH[WHQWOHJDOO\SHUPLWWHGWRGRVR  LL 
LQILOLQJVZLWKWKH%DQNUXSWF\&RXUWSUHVLGLQJRYHUWKH&KDSWHU&DVHVDQG LLL LQDQ\VXLWRUOHJDO
DFWLRQRUSURFHHGLQJUHODWLQJWRWKH'HEWRUV¶H[HUFLVHRIDQ\ULJKWVRUUHPHGLHVKHUHXQGHURUXQGHUWKH
',33D\PHQWV/HWWHU LQZKLFKFDVHWKH'HEWRUVDJUHHWRSURYLGHSURPSWZULWWHQQRWLFHWKHUHRIWRWKH
&RPPLWPHQW3DUWLHVDQGWROLPLWGLVFORVXUHWRUHOHYDQWSURFHHGLQJVDQGFRXUWILOLQJVUHODWLQJWKHUHWR 
LWEHLQJXQGHUVWRRGDQGDJUHHGWKDWWKLVFODXVH LLL VKDOOQRWSHUPLWDQ\GLVFORVXUHLQWKHFRQWH[WRIDQ\
PDUNHWLQJRUSUHVVPDWHULDOVRURWKHUIRUPRIJHQHUDOSXEOLFUHOHDVH

       ,IWKH',33D\PHQWV/HWWHULVUHTXLUHGWREHILOHGZLWKWKH%DQNUXSWF\&RXUWRUGLVFORVHGWRWKH
8QLWHG6WDWHV7UXVWHHDSSRLQWHGLQWKHMXULVGLFWLRQRIWKH&KDSWHU&DVHV WKH³867UXVWHH´ RUDQ\
VWDWXWRU\FRPPLWWHHDSSRLQWHGLQWKH&KDSWHU&DVHVIRUSXUSRVHVRIREWDLQLQJDSSURYDOWRSD\DQ\
IHHVSURYLGHGIRUWKHUHLQRURWKHUZLVHWKHQ\RXDJUHHWKDW\RXVKDOOSURPSWO\QRWLI\WKH',3$UUDQJHU
WKH',3$JHQWDQGWKH&RPPLWPHQW3DUWLHVDQGWDNHDOOFRPPHUFLDOO\UHDVRQDEOHDFWLRQVQHFHVVDU\WR
SUHYHQW WKH ',3 3D\PHQWV /HWWHU IURP EHFRPLQJ SXEOLFO\ DYDLODEOH LQFOXGLQJ ZLWKRXW OLPLWDWLRQ
ILOLQJDPRWLRQRUDQH[SDUWHUHTXHVWSXUVXDQWWRVHFWLRQV D DQG E RIWKH%DQNUXSWF\&RGH
DQG 5XOH  RI WKH )HGHUDO 5XOHV RI %DQNUXSWF\ 3URFHGXUH VHHNLQJ D %DQNUXSWF\ &RXUW RUGHU
DXWKRUL]LQJ \RX WR ILOH WKH ',3 3D\PHQWV /HWWHU XQGHU VHDO WR WKH PD[LPXP H[WHQW SHUPLWWHG E\ WKH
%DQNUXSWF\&RXUWprovided, however, WKDWLIWKH%DQNUXSWF\&RXUWGRHVQRWSHUPLWVXFKILOLQJXQGHU
VHDOWKHQDQ\VXFKILOLQJVKDOOEHUHGDFWHGWRWKHPD[LPXPH[WHQWSHUPLWWHGE\WKH%DQNUXSWF\&RXUW


                                                       
19-23774-rdd       Doc 19      Filed 10/04/19 Entered 10/04/19 04:37:25                  Main Document
                                            Pg 290 of 452


DQGDSSURYHGE\WKH&RPPLWPHQW3DUWLHVLQZULWLQJ7KHSURYLVLRQVRIWKLVVHFWLRQVKDOOVXUYLYHDQ\
WHUPLQDWLRQRUFRPSOHWLRQRIWKHDUUDQJHPHQWSURYLGHGE\WKLV',3&RPPLWPHQW/HWWHU

      1R 7KLUG 3DUW\ 5HOLDQFH (WF  7KH DJUHHPHQWV RI WKH &RPPLWPHQW 3DUWLHV KHUHXQGHU DQG RI
DQ\/HQGHUWKDWLVVXHVDFRPPLWPHQWWRSURYLGHILQDQFLQJXQGHUWKH',3)DFLOLW\DUHPDGHVROHO\IRU
WKH EHQHILW RI WKH 'HEWRUV DQG PD\ QRW EH UHOLHG XSRQ RU HQIRUFHG E\ DQ\ RWKHU SHUVRQ SURYLGHG
KRZHYHUWKDWWKH',3$JHQW LQFOXGLQJLQLWVFDSDFLW\DVWKHLQLWLDOOHQGHUXQGHUWKH',3)DFLOLW\ LVD
WKLUG SDUW\EHQHILFLDU\RI WKH DJUHHPHQWVRIWKH&RPPLWPHQW3DUWLHVLQ WKLV ',3&RPPLWPHQW /HWWHU
DQG RI WKH SURYLVLRQV RI 6HFWLRQ  KHUHRI DQG VKDOO EH HQWLWOHG WR HQIRUFH VXFK DJUHHPHQWV DQG
SURYLVLRQV

     6KDULQJ ,QIRUPDWLRQ $EVHQFH RI )LGXFLDU\ 5HODWLRQVKLS  <RX DFNQRZOHGJH WKDW WKH ',3
$UUDQJHU ',3 $JHQW HDFK &RPPLWPHQW 3DUW\ DQGRU RQH RU PRUH RI WKHLU DIILOLDWHV PD\ SURYLGH
ILQDQFLQJ HTXLW\ FDSLWDO RU RWKHU VHUYLFHV LQFOXGLQJ ILQDQFLDO DGYLVRU\ VHUYLFHV  WR SDUWLHV ZKRVH
LQWHUHVWVPD\FRQIOLFWZLWKWKHLQWHUHVWVRIWKH'HEWRUV1RQHRIWKH',3$UUDQJHUWKH',3$JHQWDQ\
&RPPLWPHQW3DUW\RUDQ\RIWKHLUDIILOLDWHVZLOOXVHLQFRQQHFWLRQZLWKWKH7UDQVDFWLRQVRUIXUQLVKWR
WKH'HEWRUVFRQILGHQWLDOLQIRUPDWLRQWKDWWKH',3$UUDQJHUWKH',3$JHQWVXFK&RPPLWPHQW3DUW\RU
DQ\RIWKHLUDIILOLDWHVREWDLQHGRUPD\REWDLQIURPDQ\RWKHUSHUVRQ

       <RX IXUWKHU DFNQRZOHGJH DQG DJUHH WKDW D  QR ILGXFLDU\ DGYLVRU\ RU DJHQF\ UHODWLRQVKLS
EHWZHHQ\RXRQWKHRQHKDQGDQGWKH',3$UUDQJHUWKH',3$JHQWDQGRUDQ\RIWKH&RPPLWPHQW
3DUWLHVRQWKHRWKHUKDQGKDVEHHQRUZLOOEHFUHDWHGLQUHVSHFWRIDQ\RIWKHWUDQVDFWLRQVFRQWHPSODWHG
E\ WKLV ',3 &RPPLWPHQW /HWWHU RU WKH ',3 7HUP 6KHHW LUUHVSHFWLYH RI ZKHWKHU WKH &RPPLWPHQW
3DUWLHVRUWKHLUUHVSHFWLYHDIILOLDWHVKDYHDGYLVHGRUDUHDGYLVLQJ\RXRQRWKHUPDWWHUVDQG E \RXZLOO
QRW EULQJ RU RWKHUZLVH DVVHUW DQ\ FODLP DJDLQVW WKH ',3 $UUDQJHU WKH ',3 $JHQW RU DQ\ RI WKH
&RPPLWPHQW 3DUWLHV IRU EUHDFK RI ILGXFLDU\ GXW\ RU DOOHJHG EUHDFK RI ILGXFLDU\ GXW\ DQG DJUHH WKDW
QRQHRIWKH',3$UUDQJHU',3$JHQWDQG&RPPLWPHQW3DUWLHVVKDOOKDYHDQ\OLDELOLW\ ZKHWKHUGLUHFW
RULQGLUHFW WR\RXLQUHVSHFWRIVXFKDILGXFLDU\GXW\FODLPRUWRDQ\SHUVRQDVVHUWLQJDILGXFLDU\GXW\
FODLP RQ EHKDOI RI RU LQ ULJKW RI WKH 'HEWRUV LQFOXGLQJ WKH 'HEWRUV¶ VWRFNKROGHUV HPSOR\HHV RU
FUHGLWRUV

        <RXIXUWKHUDFNQRZOHGJHWKDWHDFKRIWKH',3$UUDQJHUWKH',3$JHQWDQGWKH&RPPLWPHQW
3DUWLHV DQG WKHLU UHVSHFWLYH DIILOLDWHV FROOHFWLYHO\ WKH ³*URXS´  LV D IXOO VHUYLFH VHFXULWLHV ILUPV
HQJDJHG LQ VHFXULWLHV WUDGLQJ DQG EURNHUDJH DFWLYLWLHV DV ZHOO DV SURYLGLQJ LQYHVWPHQW EDQNLQJ DQG
RWKHU ILQDQFLDO VHUYLFHV  ,Q WKH RUGLQDU\ FRXUVH RI EXVLQHVV DQ\ PHPEHU RI WKH *URXS PD\ SURYLGH
LQYHVWPHQW EDQNLQJ DQG RWKHU ILQDQFLDOVHUYLFHV WR DQGRU DFTXLUH KROG RU VHOO IRULWV RZQ DFFRXQWV
DQG WKH DFFRXQWV RI FXVWRPHUV HTXLW\ GHEW DQG RWKHU VHFXULWLHV DQG ILQDQFLDO LQVWUXPHQWV LQFOXGLQJ
EDQNORDQVDQGRWKHUREOLJDWLRQV RI\RXDQG\RXUVXEVLGLDULHVDQGRWKHUFRPSDQLHVZLWKZKLFK\RXRU
\RXU VXEVLGLDULHV PD\ KDYH FRPPHUFLDO RU RWKHU UHODWLRQVKLSV  :LWK UHVSHFW WR DQ\ VHFXULWLHV DQGRU
ILQDQFLDOLQVWUXPHQWVVRKHOGE\DQ\PHPEHURIWKH*URXSRUDQ\RILWVFXVWRPHUVDOOULJKWVLQUHVSHFW
RIVXFKVHFXULWLHVDQGILQDQFLDOLQVWUXPHQWVLQFOXGLQJDQ\YRWLQJULJKWVZLOOEHH[HUFLVHGE\WKHKROGHU
RI WKH ULJKWV LQ LWV VROH GLVFUHWLRQ  $FFRUGLQJO\ WKHUH PD\ EH VLWXDWLRQV ZKHUH SDUWV RI WKH *URXS
DQGRU WKHLU FOLHQWV HLWKHU QRZ KDYH RU PD\ LQ WKH IXWXUH KDYH LQWHUHVWV RU WDNH DFWLRQV WKDW PD\
FRQIOLFWZLWKWKH'HEWRUV¶LQWHUHVWV)RUH[DPSOHWKH*URXSPD\LQWKHRUGLQDU\FRXUVHRIEXVLQHVV
HQJDJHLQWUDGLQJLQILQDQFLDOSURGXFWVRUXQGHUWDNHRWKHULQYHVWPHQWEXVLQHVVHVIRUWKHLURZQDFFRXQW
RURQEHKDOIRIRWKHUFOLHQWVLQFOXGLQJZLWKRXWOLPLWDWLRQWUDGLQJLQRUKROGLQJORQJVKRUWRUGHULYDWLYH



                                                         
19-23774-rdd      Doc 19      Filed 10/04/19 Entered 10/04/19 04:37:25                 Main Document
                                           Pg 291 of 452


SRVLWLRQVLQVHFXULWLHVORDQVRURWKHUILQDQFLDOSURGXFWVRIWKH'HEWRUVRULWVDIILOLDWHVRURWKHUHQWLWLHV
FRQQHFWHGZLWKWKH',3)DFLOLW\RUWKHWUDQVDFWLRQVFRQWHPSODWHGKHUHE\

   &RPPLWPHQW 7HUPLQDWLRQ  7KLV ',3 &RPPLWPHQW /HWWHU DQG HDFK &RPPLWPHQW 3DUW\¶V
FRPPLWPHQWV DQG XQGHUWDNLQJV VHW IRUWK LQ WKLV ',3 &RPPLWPHQW /HWWHU ZLOO WHUPLQDWH DQG H[SLUH
DXWRPDWLFDOO\RQWKHHDUOLHVWWRRFFXURI

         ȋȌ SP1HZ<RUN&LW\WLPHRQ2FWREHU DVVXFKWLPHPD\EHH[WHQGHGZLWK
WKH SULRU ZULWWHQ FRQVHQW RI WKH &RPPLWPHQW 3DUWLHV DQG WKH &RPSDQ\  XQOHVV E\ VXFK WLPH L  WKH
'HEWRUVDQGHDFKRIWKH&RPPLWPHQW3DUWLHVH[HFXWHVDQGGHOLYHUVWKLV',3&RPPLWPHQW/HWWHUDQG
 \ WKH'HEWRUVH[HFXWHDQGGHOLYHUWKH',33D\PHQWV/HWWHU

        ȋȌ    WKH&ORVLQJ'DWH

       ȋ Ȍ   WKHGDWHRQZKLFKDQ\LVVXDQFHSODFHPHQWLQFXUUHQFHRUIXQGLQJRIGHEWVHFXULWLHVRU
EDQNILQDQFLQJE\DQ\RIWKH'HEWRUVZLWKWKLUGSDUWLHV RWKHUWKDQWKH',3)DFLOLW\ LVFRQVXPPDWHG

        ȋȌ      L SP1HZ<RUN&LW\WLPHRQ2FWREHUXQOHVV3HWLWLRQ'DWHVKDOOKDYH
RFFXUUHGSULRUWRVXFKWLPHDQGLIWKH3HWLWLRQ'DWHKDVRFFXUUHGE\VXFKWLPHDWSP LL 1HZ
<RUN&LW\WLPHRQWKHGDWHWKDWLVWZR  EXVLQHVVGD\VDIWHUVXFK3HWLWLRQ'DWHXQOHVVSULRUWRWKDW
WLPHWKH%DQNUXSWF\&RXUWVKDOOKDYHHQWHUHGWKH,QWHULP',32UGHURU LLL LIWKH,QWHULP',32UGHU
KDVEHHQHQWHUHGE\VXFKWLPHDWSP1HZ<RUN&LW\WLPHRQWKHGDWHWKDWLVWZR  EXVLQHVV
GD\V WKHUHDIWHU DV VXFK WLPH PD\ EH H[WHQGHG ZLWK WKH SULRU ZULWWHQ FRQVHQW RI WKH &RPPLWPHQW
3DUWLHV DQG WKH &RPSDQ\  XQOHVV DOO ',3 /RDQ 'RFXPHQWV KDYH EHHQ H[HFXWHG DQG GHOLYHUHG E\ DOO
SDUWLHVWKHUHWRE\VXFKWLPHRU

         ȋȌ WKH ILOLQJ E\ DQ\ 'HEWRU RI DQ\ PRWLRQ RU UHTXHVW LQ WKH &KDSWHU  &DVHV RU LQ DQ\
RWKHU OHJDO SURFHHGLQJ VHHNLQJ RU WKH HQWU\ E\ WKH %DQNUXSWF\ &RXUW RI DQ RUGHU L  GLUHFWLQJ WKH
DSSRLQWPHQWRIDQH[DPLQHUZLWKH[SDQGHGSRZHUVRUDFKDSWHUWUXVWHH LL FRQYHUWLQJWKH&KDSWHU
&DVHVWRFDVHVXQGHUFKDSWHURIWKH%DQNUXSWF\&RGH LLL GLVPLVVLQJWKH&KDSWHU&DVHVRU
 LY WHUPLQDWLQJRUPRGLI\LQJWKHH[FOXVLYHULJKWRIWKH'HEWRUVWRILOHDSODQRIUHRUJDQL]DWLRQXQGHU
VHFWLRQRIWKH%DQNUXSWF\&RGH

     $VVLJQPHQWV7KLV',3&RPPLWPHQW/HWWHUDQGWKH',33D\PHQWV/HWWHUPD\QRWEHDVVLJQHG
E\ DQ\ 'HEWRU WR DQ\ RWKHU SHUVRQ RU HQWLW\ ZLWKRXW WKH SULRU ZULWWHQ FRQVHQW RI HDFK &RPPLWPHQW
3DUW\DQGDQ\DWWHPSWHGDVVLJQPHQWZLWKRXWVXFKFRQVHQWVKDOOEHYRLG([FHSWLQFRQQHFWLRQZLWKWKH
V\QGLFDWLRQ RI WKH ',3 )DFLOLW\ DV VHW IRUWK DERYH SULRU WR WKH HQWU\ RI WKH )LQDO ',3 2UGHU QR
&RPPLWPHQW3DUW\PD\DVVLJQLWVULJKWVRUREOLJDWLRQVZLWKUHVSHFWWRLWVSRUWLRQRIWKH',3)DFLOLW\
FRPPLWPHQWVXQGHUWKLV',3&RPPLWPHQW/HWWHUWKDWKDYHQRWEHHQIXQGHG RWKHUWKDQDQDVVLJQPHQW
WRDQDIILOLDWHRIVXFK&RPPLWPHQW3DUW\ ZLWKRXWWKHFRQVHQWRIHDFKRWKHU&RPPLWPHQW3DUW\

 $PHQGPHQWV7KLV',3&RPPLWPHQW/HWWHUDQGWKH',33D\PHQWV/HWWHUPD\QRWEHDPHQGHG
RUDQ\SURYLVLRQKHUHRIZDLYHGRUPRGLILHGH[FHSWE\ZULWWHQDJUHHPHQWVLJQHGE\HDFKSDUW\KHUHWR
 ZKLFKDPHQGPHQWZDLYHURUPRGLILFDWLRQPD\EHHIIHFWHGYLDHPDLO SURYLGHGWKDWDQ\DPHQGPHQW
RURWKHUPRGLILFDWLRQKHUHRIWKDWDIIHFWVWKHULJKWVRUREOLJDWLRQVRIWKH',3$JHQWRUWKH',3$UUDQJHU
VKDOOUHTXLUHWKHFRQVHQWRIWKH',3$JHQWRUWKH',3$UUDQJHUDVDSSOLFDEOH




                                                        
19-23774-rdd       Doc 19       Filed 10/04/19 Entered 10/04/19 04:37:25                   Main Document
                                             Pg 292 of 452


 *RYHUQLQJ/DZ:DLYHURI-XU\7ULDO-XULVGLFWLRQ7KLV',3&RPPLWPHQW/HWWHUDQGWKH',3
3D\PHQWV/HWWHUDQGWKHULJKWVDQGREOLJDWLRQVRIWKHSDUWLHVKHUHXQGHUDQGWKHUHXQGHUDQGDQ\FODLP
FRQWURYHUV\RUGLVSXWHDULVLQJXQGHURULQFRQQHFWLRQKHUHZLWKRUWKHUHZLWKVKDOOEHJRYHUQHGE\DQG
FRQVWUXHG LQ DFFRUGDQFH ZLWK WKH ODZV RI WKH 6WDWH RI 1HZ <RUN  (DFK SDUW\ KHUHWR LUUHYRFDEO\
ZDLYHV WR WKH IXOOHVW H[WHQW SHUPLWWHG E\ ODZ DOO ULJKW WR WULDO E\ MXU\ LQ DQ\ DFWLRQ SURFHHGLQJ RU
FRXQWHUFODLP ZKHWKHU EDVHG RQ FRQWUDFW WRUW RU RWKHUZLVH  DULVLQJ RXW RI RU UHODWLQJ WR WKLV ',3
&RPPLWPHQW /HWWHU RU WKH 7UDQVDFWLRQV RU WKH DFWLRQV RI WKH SDUWLHV KHUHWR LQ WKH QHJRWLDWLRQ
SHUIRUPDQFH RU HQIRUFHPHQW KHUHRI  %\ LWV H[HFXWLRQ DQG GHOLYHU\ RI WKLV ',3 &RPPLWPHQW /HWWHU
HDFK RI WKH SDUWLHV KHUHE\ LUUHYRFDEO\ DQG XQFRQGLWLRQDOO\ DJUHHV WKDW DQ\ OHJDO DFWLRQ VXLW RU
SURFHHGLQJDJDLQVWLWZLWKUHVSHFWWRDQ\PDWWHUXQGHURUDULVLQJRXWRIRULQFRQQHFWLRQZLWKWKLV',3
&RPPLWPHQW /HWWHU RU WKH ',3 3D\PHQWV /HWWHU RU IRU UHFRJQLWLRQ RU HQIRUFHPHQW RI DQ\ MXGJPHQW
UHQGHUHG LQ DQ\ VXFK DFWLRQ VXLW RU SURFHHGLQJ PD\ EH EURXJKW LQ DQ\ IHGHUDO RU VWDWH FRXUW LQ WKH
ERURXJKRI0DQKDWWDQWKHFLW\RI1HZ<RUNDQGE\H[HFXWLRQDQGGHOLYHU\RIWKLV',3&RPPLWPHQW
/HWWHUHDFKRIWKHSDUWLHVKHUHE\LUUHYRFDEO\DFFHSWVDQGVXEPLWVLWVHOIWRWKHQRQH[FOXVLYHMXULVGLFWLRQ
RIHDFKVXFKFRXUWJHQHUDOO\DQGXQFRQGLWLRQDOO\ZLWKUHVSHFWWRDQ\VXFKDFWLRQVXLWRUSURFHHGLQJ
1RWZLWKVWDQGLQJWKHIRUHJRLQJFRQVHQWWRMXULVGLFWLRQIROORZLQJWKHFRPPHQFHPHQWRIWKH&KDSWHU
&DVHV HDFK RI WKH SDUWLHV DJUHHV WKDW WKH %DQNUXSWF\ &RXUW VKDOO KDYH H[FOXVLYH MXULVGLFWLRQ ZLWK
UHVSHFWWRDQ\PDWWHUXQGHURUDULVLQJRXWRIRULQFRQQHFWLRQZLWKWKLV',3&RPPLWPHQW/HWWHUDQGWKH
',3 3D\PHQWV /HWWHU SURYLGHG WKDW WKH SDUWLHV DFNQRZOHGJH WKDW DQ\ DSSHDOV IURP WKH %DQNUXSWF\
&RXUWPD\KDYHWREHKHDUGE\DFRXUWRWKHUWKDQWKH%DQNUXSWF\&RXUW

 &RXQWHUSDUWV7KLV',3&RPPLWPHQW/HWWHUDQGWKH',33D\PHQWV/HWWHUPD\EHH[HFXWHGLQ
DQ\QXPEHURIFRXQWHUSDUWVHDFKRIZKLFKZKHQVRH[HFXWHGVKDOOEHGHHPHGWREHDQRULJLQDODQGDOO
RIZKLFKWDNHQWRJHWKHUVKDOOFRQVWLWXWHRQHDQGWKHVDPH',3&RPPLWPHQW/HWWHURU',33D\PHQWV
/HWWHUUHVSHFWLYHO\'HOLYHU\RIDQH[HFXWHGFRXQWHUSDUWRIDVLJQDWXUHSDJHWRWKLV',3&RPPLWPHQW
/HWWHU RU WKH ',3 3D\PHQWV /HWWHU E\ IDFVLPLOH RU HOHFWURQLF WUDQVPLVVLRQ HJ ³SGI´  VKDOO EH DV
HIIHFWLYH DV GHOLYHU\ RI D PDQXDOO\ H[HFXWHG FRXQWHUSDUW RI WKLV ',3 &RPPLWPHQW /HWWHU RU WKH ',3
3D\PHQWV/HWWHUUHVSHFWLYHO\

 (QWLUH $JUHHPHQW  7KLV ',3 &RPPLWPHQW /HWWHU DQG WKH ',3 3D\PHQWV /HWWHU VHW IRUWK WKH
HQWLUH DJUHHPHQW DPRQJ WKH SDUWLHV ZLWK UHVSHFW WR WKH PDWWHUV DGGUHVVHG KHUHLQ DQG WKHUHLQ DQG
VXSHUVHGHVDOOSULRUFRPPXQLFDWLRQVZULWWHQRURUDOZLWKUHVSHFWKHUHWR

 7HUPLQDWLRQ<RXPD\WHUPLQDWHWKLV',3&RPPLWPHQW/HWWHUXSRQZULWWHQQRWLFHWRWKH',3
$UUDQJHU WKH ',3 $JHQW DQG WKH &RPPLWPHQW 3DUWLHV DW DQ\ WLPH SURYLGHG WKDW WKH SURYLVLRQV RI
6HFWLRQ6HFWLRQ6HFWLRQ6HFWLRQ6HFWLRQWKHVHFRQGSDUDJUDSKRI6HFWLRQ6HFWLRQDQG
WKLV6HFWLRQRIWKLV',3&RPPLWPHQW/HWWHUVKDOOVXUYLYHWKHH[SLUDWLRQDQGWHUPLQDWLRQRIWKLV',3
&RPPLWPHQW /HWWHU XQWLO VXFK WLPH DV VXFK SURYLVLRQV VKDOO EH VXSHUVHGHG E\ WKH FRPSDUDEOH
SURYLVLRQVLQWKH',3/RDQ'RFXPHQWV

 3$75,27 $FW 1RWLILFDWLRQ  7KH &RPPLWPHQW 3DUWLHV KHUHE\ QRWLI\ \RX WKDW SXUVXDQW WR WKH
UHTXLUHPHQWVRIWKH86$3$75,27$FW7LWOH,,,RI3XE/ VLJQHGLQWRODZ2FWREHU 
 WKH ³3$75,27 $FW´  WKH &RPPLWPHQW 3DUWLHV DQG HDFK /HQGHU LV UHTXLUHG WR REWDLQ YHULI\ DQG
UHFRUG LQIRUPDWLRQ WKDW LGHQWLILHV WKH LVVXHU DQG HDFK JXDUDQWRU XQGHU WKH ',3 )DFLOLW\ ZKLFK
LQIRUPDWLRQLQFOXGHVWKHQDPHDGGUHVVWD[LGHQWLILFDWLRQQXPEHUDQGRWKHULQIRUPDWLRQUHJDUGLQJWKH
LVVXHUDQGHDFKJXDUDQWRUWKDWZLOODOORZWKH&RPPLWPHQW3DUWLHVRUVXFK/HQGHUWRLGHQWLI\WKHLVVXHU



                                                          
19-23774-rdd     Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25             Main Document
                                         Pg 293 of 452


DQGHDFKJXDUDQWRULQDFFRUGDQFHZLWKWKH3$75,27$FWDQGLVHIIHFWLYHDVWRHDFK&RPPLWPHQW3DUW\
DQGHDFK/HQGHU

        3OHDVHLQGLFDWH\RXUDFFHSWDQFHRIWKHSURYLVLRQVKHUHRIE\VLJQLQJWKHHQFORVHGFRS\ RI WKLV
',3&RPPLWPHQW/HWWHUDQGUHWXUQLQJWKHPWRWKH&RPPLWPHQW3DUWLHV7KLV',3&RPPLWPHQW/HWWHU
VKDOOEHHIIHFWLYHXSRQWKHH[HFXWLRQWKHUHRIE\WKH&RPPLWPHQW3DUWLHVDQGWKH'HEWRUVLUUHVSHFWLYH
RIZKHWKHULWKDVEHHQDFNQRZOHGJHGE\WKH',3$UUDQJHURUWKH',3$JHQW

       7KH &RPPLWPHQW 3DUWLHV DUH SOHDVHG WR KDYH EHHQ JLYHQ WKH RSSRUWXQLW\ WR DVVLVW \RX LQ
FRQQHFWLRQZLWKWKLVILQDQFLQJ

       

       

                              [Remainder of Page Intentionally Left Blank]




                                                    
19-23774-rdd   Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25   Main Document
                                       Pg 294 of 452




                       October 2__ , 2019:
ACCEPTED AND AGREED on _________

DELUXE ENTERTAINMENT SERVICES GROUP
INC.


By:
      Name:    John Eric Cummins
      Title:   Executive Vice President,
               Chief Financial Officer and
               Treasurer




DX HOLDINGS LLC


By:
      Name:    Paul Savas
      Title:   Executive Vice President and
               Chief Financial Officer




                                    Deluxe – DIP Commitment Letter
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25   Main Document
                                     Pg 295 of 452




                              October   2
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25   Main Document
                                     Pg 296 of 452
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25   Main Document
                                     Pg 297 of 452
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25         Main Document
                                     Pg 298 of 452




                                          Very truly yours, CIFC Event Driven Opportunities
                                          Master Fund, LP
                                          as a Commitment Party
                                          By: CIFC Asset Management LLC, as Collateral
                                          Manager




                                          By:
                                            Name: Ira Ginsburg
                                            Title: Managing Director




                             Deluxe – DIP Commitment Letter
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25        Main Document
                                     Pg 299 of 452




                                          Very truly yours, CIFC Funding 2012-II-R, Ltd.
                                          as a Commitment Party
                                          By: CIFC VS Management LLC, its Collateral Manager




                                          By:
                                            Name: Ira Ginsburg
                                            Title: Managing Director




                             Deluxe – DIP Commitment Letter
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25         Main Document
                                     Pg 300 of 452




                                          Very truly yours, CIFC Funding 2013-I, Ltd.
                                          as a Commitment Party
                                          By: CIFC Asset Management LLC, its Collateral
                                          Manager




                                          By:
                                            Name: Ira Ginsburg
                                            Title: Managing Director




                             Deluxe – DIP Commitment Letter
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25         Main Document
                                     Pg 301 of 452




                                          Very truly yours, CIFC Funding 2013-II, Ltd.
                                          as a Commitment Party
                                          By: CIFC Asset Management LLC, its Collateral
                                          Manager




                                          By:
                                            Name: Ira Ginsburg
                                            Title: Managing Director




                             Deluxe – DIP Commitment Letter
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25        Main Document
                                     Pg 302 of 452




                                          Very truly yours, CIFC Funding 2013-III-R Ltd.
                                          as a Commitment Party
                                          By: CIFC VS Management LLC, as Collateral Manager




                                          By:
                                            Name: Ira Ginsburg
                                            Title: Managing Director




                             Deluxe – DIP Commitment Letter
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25         Main Document
                                     Pg 303 of 452




                                          Very truly yours, CIFC Funding 2013-IV, Ltd.
                                          as a Commitment Party
                                          By: CIFC Asset Management LLC, its Collateral
                                          Manager




                                          By:
                                            Name: Ira Ginsburg
                                            Title: Managing Director




                             Deluxe – DIP Commitment Letter
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25         Main Document
                                     Pg 304 of 452




                                          Very truly yours, CIFC Funding 2014, Ltd.
                                          as a Commitment Party
                                          By: CIFC Asset Management LLC, its Portfolio
                                          Manager




                                          By:
                                            Name: Ira Ginsburg
                                            Title: Managing Director




                             Deluxe – DIP Commitment Letter
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25         Main Document
                                     Pg 305 of 452




                                          Very truly yours, CIFC Funding 2014-III, Ltd.
                                          as a Commitment Party
                                          BY: CIFC Asset Management LLC, its Collateral
                                          Manager




                                          By:
                                            Name: Ira Ginsburg
                                            Title: Managing Director




                             Deluxe – DIP Commitment Letter
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25         Main Document
                                     Pg 306 of 452




                                          Very truly yours, CIFC Funding 2014-II-R, Ltd.
                                          as a Commitment Party
                                          By: CIFC Asset Management LLC, as Collateral
                                          Manager




                                          By:
                                            Name: Ira Ginsburg
                                            Title: Managing Director




                             Deluxe – DIP Commitment Letter
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25        Main Document
                                     Pg 307 of 452




                                          Very truly yours, CIFC Funding 2014-IV-R, Ltd.
                                          as a Commitment Party
                                          By: CIFC Asset Management LLC, its Collateral
                                          Manager




                                          By:
                                            Name: Ira Ginsburg
                                            Title: Managing Director




                             Deluxe – DIP Commitment Letter
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25         Main Document
                                     Pg 308 of 452




                                          Very truly yours, CIFC Funding 2014-V, Ltd.
                                          as a Commitment Party
                                          By: CIFC Asset Management LLC, its Collateral
                                          Manager




                                          By:
                                            Name: Ira Ginsburg
                                            Title: Managing Director




                             Deluxe – DIP Commitment Letter
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25         Main Document
                                     Pg 309 of 452




                                          Very truly yours, CIFC Funding 2015-I, Ltd.
                                          as a Commitment Party
                                          BY: CIFC Asset Management LLC, its Collateral
                                          Manager




                                          By:
                                            Name: Ira Ginsburg
                                            Title: Managing Director




                             Deluxe – DIP Commitment Letter
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25         Main Document
                                     Pg 310 of 452




                                          Very truly yours, CIFC Funding 2015-II, Ltd.
                                          as a Commitment Party
                                          By: CIFC Asset Management LLC, its Collateral
                                          Manager




                                          By:
                                            Name: Ira Ginsburg
                                            Title: Managing Director




                             Deluxe – DIP Commitment Letter
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25         Main Document
                                     Pg 311 of 452




                                          Very truly yours, CIFC Funding 2015-III, Ltd.
                                          as a Commitment Party
                                          By: CIFC Asset Management LLC, its Collateral
                                          Manager




                                          By:
                                            Name: Ira Ginsburg
                                            Title: Managing Director




                             Deluxe – DIP Commitment Letter
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25         Main Document
                                     Pg 312 of 452




                                          Very truly yours, CIFC Funding 2015-IV, Ltd.
                                          as a Commitment Party
                                          By: CIFC Asset Management LLC, its Collateral
                                          Manager




                                          By:
                                            Name: Ira Ginsburg
                                            Title: Managing Director




                             Deluxe – DIP Commitment Letter
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25         Main Document
                                     Pg 313 of 452




                                          Very truly yours, CIFC Funding 2015-V, Ltd
                                          as a Commitment Party
                                          By: CIFC Asset Management LLC, its Collateral
                                          Manager




                                          By:
                                            Name: Ira Ginsburg
                                            Title: Managing Director




                             Deluxe – DIP Commitment Letter
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25         Main Document
                                     Pg 314 of 452




                                          Very truly yours, CIFC Funding 2016-I, Ltd.
                                          as a Commitment Party
                                          By: CIFC Asset Management LLC, its Collateral
                                          Manager




                                          By:
                                            Name: Ira Ginsburg
                                            Title: Managing Director




                             Deluxe – DIP Commitment Letter
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25         Main Document
                                     Pg 315 of 452




                                          Very truly yours, CIFC Funding 2017-I, Ltd
                                          as a Commitment Party
                                          By: CIFC Asset Management LLC, its Collateral
                                          Manager




                                          By:
                                            Name: Ira Ginsburg
                                            Title: Managing Director




                             Deluxe – DIP Commitment Letter
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25         Main Document
                                     Pg 316 of 452




                                          Very truly yours, CIFC Funding 2017-II, Ltd.
                                          as a Commitment Party
                                          By: CIFC CLO Management LLC, its Collateral
                                          Manager




                                          By:
                                            Name: Ira Ginsburg
                                            Title: Managing Director




                             Deluxe – DIP Commitment Letter
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25         Main Document
                                     Pg 317 of 452




                                          Very truly yours, CIFC Funding 2017-III, Ltd.
                                          as a Commitment Party
                                          By: CIFC Asset Management LLC, its Collateral
                                          Manager




                                          By:
                                            Name: Ira Ginsburg
                                            Title: Managing Director




                             Deluxe – DIP Commitment Letter
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25             Main Document
                                     Pg 318 of 452




                                          Very truly yours, CIFC Funding 2017-IV, Ltd.
                                          as a Commitment Party
                                          By: CIFC CLO Management LLC, its Collateral
                                          Manager, by and on behalf of each of its series, Series
                                          M-1, Series O-1 and Series R-1




                                          By:
                                            Name: Ira Ginsburg
                                            Title: Managing Director




                             Deluxe – DIP Commitment Letter
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25          Main Document
                                     Pg 319 of 452




                                          Very truly yours, CIFC Funding 2017-V, Ltd.
                                          as a Commitment Party
                                          By: CIFC CLO MANAGEMENT II LLC, as Collateral
                                          Manager
                                           By and on behalf of each of its series, SERIES M-1,
                                          SERIES O-1, and SERIES R-1




                                          By:
                                            Name: Ira Ginsburg
                                            Title: Managing Director




                             Deluxe – DIP Commitment Letter
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25         Main Document
                                     Pg 320 of 452




                                          Very truly yours, CIFC Funding 2018-I, Ltd.
                                          as a Commitment Party
                                          By: CIFC CLO MANAGEMENT II LLC, as Collateral
                                          Manager
                                          By and on behalf of each of its series, SERIES M-1,
                                          SERIES O-1, and SERIES R-1




                                          By:
                                            Name: Ira Ginsburg
                                            Title: Managing Director




                             Deluxe – DIP Commitment Letter
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25             Main Document
                                     Pg 321 of 452




                                          Very truly yours, CIFC Funding 2018-II, Ltd.
                                          as a Commitment Party
                                          By: CIFC CLO Management II LLC, its Collateral
                                          Manager, by and on behalf of each of its series, Series
                                          M-1, Series O-1 and Series R-1




                                          By:
                                            Name: Ira Ginsburg
                                            Title: Managing Director




                             Deluxe – DIP Commitment Letter
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25         Main Document
                                     Pg 322 of 452




                                          Very truly yours, CIFC Funding 2018-III, Ltd.
                                          as a Commitment Party




                                          By:
                                            Name: Ira Ginsburg
                                            Title: Managing Director




                             Deluxe – DIP Commitment Letter
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25           Main Document
                                     Pg 323 of 452




                                          Very truly yours, CIFC Funding 2018-IV, Ltd.
                                          as a Commitment Party
                                          By: CIFC CLO Management II LLC, as Collateral
                                          Manager
                                          By and on behalf of each of its series, SERIES M-1,
                                          SERIES O-1, and SERIES R-1




                                          By:
                                            Name: Ira Ginsburg
                                            Title: Managing Director




                             Deluxe – DIP Commitment Letter
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25        Main Document
                                     Pg 324 of 452




                                          Very truly yours, CIFC Loan Opportunity Fund II,
                                          Ltd.
                                          as a Commitment Party
                                          By: CIFC Asset Management LLC, its Collateral
                                          Manager




                                          By:
                                            Name: Ira Ginsburg
                                            Title: Managing Director




                             Deluxe – DIP Commitment Letter
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25        Main Document
                                     Pg 325 of 452




                                          Very truly yours, CIFC Loan Opportunity Fund, Ltd.
                                          as a Commitment Party
                                          By: CIFC Asset Management LLC, its Collateral
                                          Manager




                                          By:
                                            Name: Ira Ginsburg
                                            Title: Managing Director




                             Deluxe – DIP Commitment Letter
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25         Main Document
                                     Pg 326 of 452




                                          Very truly yours, JSS Special Investments FCP (SIF)
                                          as a Commitment Party
                                          By: CIFC Asset Management LLC, its Sub-Investment
                                          Manager




                                          By:
                                            Name: Ira Ginsburg
                                            Title: Managing Director




                             Deluxe – DIP Commitment Letter
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25           Main Document
                                     Pg 327 of 452




                                          Very truly yours, Swiss Capital Alternative Strategies
                                          Funds SPC re: SC Alternative Strategy 10 SP
                                          as a Commitment Party




                                          By:
                                            Name: Ira Ginsburg
                                            Title: Managing Director




                             Deluxe – DIP Commitment Letter
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25   Main Document
                                     Pg 328 of 452
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25   Main Document
                                     Pg 329 of 452
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25   Main Document
                                     Pg 330 of 452
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25        Main Document
                                     Pg 331 of 452



                                        Very truly yours,


                                        Invesco Oppenheimer Fundamental Alternatives
                                        Fund, as a Commitment Party




                                        By: __________________
                                        Name: Kathleen Schmitz
                                        Title: Authorized Signatory




                             Deluxe – DIP Commitment Letter
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25      Main Document
                                     Pg 332 of 452



                                        Very truly yours,


                                        HarbourView CLO VII-R, LTD, as a
                                        Commitment Party




                                        By: __________________
                                        Name: Kathleen Schmitz
                                        Title: Authorized Signatory




                             Deluxe – DIP Commitment Letter
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25        Main Document
                                     Pg 333 of 452



                                        Very truly yours,


                                        Invesco Oppenheimer Master Loan Fund, as a
                                        Commitment Party




                                        By: __________________
                                        Name: Kathleen Schmitz
                                        Title: Authorized Signatory




                             Deluxe – DIP Commitment Letter
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25         Main Document
                                     Pg 334 of 452



                                        Very truly yours,


                                        Invesco Oppenheimer Senior Floating Rate Fund, as a
                                        Commitment Party




                                        By: __________________
                                        Name: Kathleen Schmitz
                                        Title: Authorized Signatory




                             Deluxe – DIP Commitment Letter
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25         Main Document
                                     Pg 335 of 452



                                        Very truly yours,


                                        Invesco Oppenheimer Senior Floating Rate Plus Fund,
                                        as a Commitment Party




                                        By: __________________
                                        Name: Kathleen Schmitz
                                        Title: Authorized Signatory




                             Deluxe – DIP Commitment Letter
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25   Main Document
                                     Pg 336 of 452
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25   Main Document
                                     Pg 337 of 452
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25   Main Document
                                     Pg 338 of 452
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25   Main Document
                                     Pg 339 of 452
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25   Main Document
                                     Pg 340 of 452
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25   Main Document
                                     Pg 341 of 452
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25   Main Document
                                     Pg 342 of 452
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25   Main Document
                                     Pg 343 of 452
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25   Main Document
                                     Pg 344 of 452
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25   Main Document
                                     Pg 345 of 452
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25   Main Document
                                     Pg 346 of 452
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25   Main Document
                                     Pg 347 of 452
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25   Main Document
                                     Pg 348 of 452
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25   Main Document
                                     Pg 349 of 452
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25   Main Document
                                     Pg 350 of 452
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25   Main Document
                                     Pg 351 of 452
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25   Main Document
                                     Pg 352 of 452
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25   Main Document
                                     Pg 353 of 452
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25       Main Document
                                     Pg 354 of 452



                                         
                                         9HU\WUXO\\RXUV
                                         
                                         
                                         7+/&UHGLW6HQLRU/RDQ)XQGE\
                                         7+/&UHGLW$GYLVRUV//&DV$GYLVHU
                                         DVD&RPPLWPHQW3DUW\
                                         
                                              
                                         %\ 
                                              1DPH %ULDQ:*RRG
                                              7LWOH   6HQLRU0DQDJLQJ'LUHFWRU
                                         




                             'HOX[H±',3&RPPLWPHQW/HWWHU
19-23774-rdd     Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25   Main Document
                                       Pg 355 of 452


                                         6FKHGXOH,

                            &RPPLWPHQW3DUWLHVDQG&RPPLWPHQWV




1<Y
19-23774-rdd        Doc 19       Filed 10/04/19 Entered 10/04/19 04:37:25                      Main Document
                                              Pg 356 of 452
                                                                                                          $11(;,
                                                           
                                6(1,256(&85('683(535,25,7<
                             '(%725,13266(66,21&5(',7)$&,/,7<
                                               
                              6800$5<2)7(506$1'&21',7,216

        &DSLWDOL]HGWHUPVXVHGEXWQRWRWKHUZLVHGHILQHGLQWKLV6XPPDU\RI7HUPVDQG&RQGLWLRQV WKLV
³',37HUP6KHHW´ VKDOOKDYHWKHPHDQLQJVDVVLJQHGWKHUHWRLQWKH',3)DFLOLW\&RPPLWPHQW/HWWHUWKLV
',37HUP6KHHWLVDWWDFKHGWRDQGLIQRWGHILQHGWKHUHLQLQWKH3UHSHWLWLRQ3ULPLQJ&UHGLW$JUHHPHQW DV
GHILQHGEHORZ 

%RUURZHU              '(/8;( (17(57$,10(17 6(59,&(6 *5283 ,1& D 'HODZDUH
                        FRUSRUDWLRQ WKH ³%RUURZHU´  LQ LWV FDSDFLW\ DV D GHEWRU DQG GHEWRULQ
                        SRVVHVVLRQ LQ WKH FDVH WRJHWKHU ZLWK WKH FDVHV RI LWV DIILOLDWHG GHEWRUV DQG
                        GHEWRUVLQSRVVHVVLRQ FROOHFWLYHO\ WKH ³&KDSWHU  &DVHV´  WR EH ILOHG XQGHU
                        FKDSWHU  RI WLWOH  RI WKH 8QLWHG 6WDWHV &RGH WKH ³%DQNUXSWF\ &RGH´  ZLWK
                        WKH 8QLWHG 6WDWHV %DQNUXSWF\ &RXUW IRU WKH 6RXWKHUQ 'LVWULFW RI 1HZ <RUN
                        :KLWH3ODLQV'LYLVLRQ WKH³%DQNUXSWF\&RXUW´ 7KHGDWHRIFRPPHQFHPHQWRI
                        WKH&KDSWHU&DVHVLVUHIHUUHGWRKHUHLQDVWKH³3HWLWLRQ'DWH´
                       
*XDUDQWRUV            ';+2/',1*6//&D'HODZDUHOLPLWHGOLDELOLW\FRPSDQ\ ³+ROGLQJV´ LQLWV
                        FDSDFLW\ DV D GHEWRU DQG GHEWRULQSRVVHVVLRQ LQ WKH &KDSWHU  &DVHV DQG DOO
                        GLUHFWDQGLQGLUHFWZKROO\RZQHGGRPHVWLFDQGIRUHLJQ6XEVLGLDULHVRI+ROGLQJV
                        RWKHU WKDQ WKH %RUURZHU WKDW DUH JXDUDQWRUV RI DQ\ 3UHSHWLWLRQ 'HEW EXW
                        H[FOXGLQJVXFKLPPDWHULDO6XEVLGLDULHVDVPD\EHDJUHHGWRE\WKH5HTXLUHG',3
                        /HQGHUV  WRJHWKHU ZLWK +ROGLQJV FROOHFWLYHO\ WKH ³*XDUDQWRUV´ DQG WRJHWKHU
                        ZLWKWKH%RUURZHUWKH³'HEWRUV´ RQDMRLQWDQGVHYHUDOEDVLV
                        
                        ³3UHSHWLWLRQ'HEW´PHDQVLQGHEWHGQHVVRUREOLJDWLRQVDULVLQJLQFRQQHFWLRQZLWK
                        RQHRUPRUHRIWKHIROORZLQJ
                        
                              D  WKDW FHUWDLQ 7KLUG $PHQGHG DQG 5HVWDWHG $VVHW%DVHG 5HYROYLQJ
                                 &UHGLW$JUHHPHQWGDWHGDVRI-XO\ DVPRGLILHGIURPWLPHWR
                                 WLPH SULRU WR DQG DV LQ HIIHFW RQ WKH 3HWLWLRQ 'DWH WKH ³3UHSHWLWLRQ
                                 $%/&UHGLW$JUHHPHQW´DQGDOOGHEWDQGRWKHU2EOLJDWLRQV DVGHILQHG
                                 WKHUHLQ  WKHUHXQGHU WKH ³3UHSHWLWLRQ $%/ 2EOLJDWLRQV´  DPRQJ WKH
                                 %RUURZHU+ROGLQJVWKHOHQGHUVIURPWLPHWRWLPHSDUW\WKHUHWR&UHGLW
                                 6XLVVH $* DV DGPLQLVWUDWLYH DJHQW LQ VXFK FDSDFLW\ WKH ³3UHSHWLWLRQ
                                 $%/$GPLQLVWUDWLYH$JHQW´ DQG%DQNRI$PHULFD1$DVFROODWHUDO
                                 DJHQW LQVXFKFDSDFLW\WKH³3UHSHWLWLRQ$%/&ROODWHUDO$JHQW´ 
                                   
                              E  WKDW FHUWDLQ 6HQLRU 6HFXUHG 6XSHU 3ULPLQJ 7HUP /RDQ &UHGLW
                                   $JUHHPHQWGDWHGDVRI6HSWHPEHU DVPRGLILHGIURPWLPHWR
                                   WLPH SULRU WR DQG DV LQ HIIHFW RQ WKH 3HWLWLRQ 'DWH WKH ³3UHSHWLWLRQ
                                   6HQLRU3ULPLQJ&UHGLW$JUHHPHQW´DQGDOOGHEWDQGRWKHU2EOLJDWLRQV
                                     DV GHILQHG WKHUHLQ  WKHUHXQGHU LQFOXGLQJ DOO PDNHZKROH SD\PHQWV
                                   DQGSUHSD\PHQWSUHPLXPVDSSOLFDEOHWKHUHWR WKH³3UHSHWLWLRQ6HQLRU
                                   3ULPLQJ 2EOLJDWLRQV´  DPRQJ WKH %RUURZHU +ROGLQJV WKH OHQGHUV
                                   IURP WLPH WR WLPH SDUW\ WKHUHWR DQG &UHGLW 6XLVVH $* DV
                                   DGPLQLVWUDWLYH DJHQW DQG FROODWHUDO DJHQW LQ VXFK FDSDFLWLHV WKH
                                   ³3UHSHWLWLRQ6HQLRU3ULPLQJ$JHQW´ 
                                   
19-23774-rdd    Doc 19    Filed 10/04/19 Entered 10/04/19 04:37:25                     Main Document
                                       Pg 357 of 452
                                                                                                              

                          F  WKDWFHUWDLQ6HQLRU6HFXUHG3ULPLQJ'HOD\HG'UDZ7HUP/RDQ&UHGLW
                              $JUHHPHQWGDWHGDVRI-XO\ DVPRGLILHGIURPWLPHWRWLPH
                              SULRUWRDQGDVLQHIIHFWRQWKH3HWLWLRQ'DWHWKH³3UHSHWLWLRQ3ULPLQJ
                              &UHGLW $JUHHPHQW´ DQG DOO GHEW DQG RWKHU 2EOLJDWLRQV DV GHILQHG
                              WKHUHLQ  WKHUHXQGHU LQFOXGLQJ DQ\ SUHSD\PHQW SUHPLXP DSSOLFDEOH
                              WKHUHWR WKH³3UHSHWLWLRQ3ULPLQJ2EOLJDWLRQV´ DPRQJWKH%RUURZHU
                              +ROGLQJV WKH OHQGHUV IURP WLPH WR WLPH SDUW\ WKHUHWR DQG &UHGLW
                              6XLVVH $* DV DGPLQLVWUDWLYH DJHQW DQG FROODWHUDO DJHQW LQ VXFK
                              FDSDFLWLHVWKH³3UHSHWLWLRQ3ULPLQJ$JHQW´ DQG
                    
                          G  WKDWFHUWDLQ)LIWK$PHQGHGDQG5HVWDWHG&UHGLW$JUHHPHQWGDWHGDVRI
                              -XO\ DVPRGLILHGIURPWLPHWRWLPHSULRUWRDQGDVLQHIIHFW
                              RQ WKH 3HWLWLRQ 'DWH WKH ³3UHSHWLWLRQ -XQLRU &UHGLW $JUHHPHQW´ DQG
                              DOO GHEW DQG RWKHU 2EOLJDWLRQV DV GHILQHG WKHUHLQ  WKHUHXQGHU
                               LQFOXGLQJ DQ\ SUHSD\PHQW SUHPLXP DSSOLFDEOH WKHUHWR  WKH
                              ³3UHSHWLWLRQ -XQLRU 2EOLJDWLRQV´ DQG WRJHWKHU ZLWK WKH 3UHSHWLWLRQ
                              6HQLRU 3ULPLQJ 2EOLJDWLRQV DQG WKH 3UHSHWLWLRQ 3ULPLQJ 2EOLJDWLRQV
                              WKH ³3UHSHWLWLRQ 7HUP 2EOLJDWLRQV´  DPRQJ WKH %RUURZHU +ROGLQJV
                              WKHOHQGHUVIURPWLPHWRWLPHSDUW\WKHUHWRDQG&UHGLW6XLVVH$*DV
                              DGPLQLVWUDWLYH DJHQW DQG FROODWHUDO DJHQW LQ VXFK FDSDFLWLHV WKH
                              ³3UHSHWLWLRQ-XQLRU$JHQW´ 
                   
',3$JHQW         $QLQVWLWXWLRQVHOHFWHGE\WKH&RPPLWPHQW3DUWLHVDQGUHDVRQDEO\DFFHSWDEOHWR
                    WKH %RUURZHU ZLOO DFW DV DGPLQLVWUDWLYH DJHQW DQG FROODWHUDO DJHQW IRU WKH ',3
                    /HQGHUV ZLWK UHVSHFW WR WKH ',3 )DFLOLW\ LQ VXFK FDSDFLWLHV WKH ³',3 $JHQW´ 
                    DQGZLOOSHUIRUPWKHGXWLHVFXVWRPDULO\DVVRFLDWHGZLWKVXFKUROHV
                   
',3/HQGHUV       7KHOHQGHUVXQGHUWKH',3)DFLOLW\ HDFKD³',3/HQGHU´DQGFROOHFWLYHO\WKH
                    ³',3 /HQGHUV´  VKDOO EH WKH &RPPLWPHQW 3DUWLHV DQGRU RQH RU PRUH RI WKHLU
                    UHVSHFWLYHGHVLJQDWHGDIILOLDWHVDQGRUUHODWHGIXQGVRUDFFRXQWV DQGVXEMHFWWR
                    WKH ',3 &RPPLWPHQW /HWWHU LQFOXGLQJ WKH V\QGLFDWLRQ RI WKH ',3 )DFLOLW\
                    FRQWHPSODWHGWKHUHE\ DQGWKH',3&UHGLW$JUHHPHQW LQFOXGLQJWKHDVVLJQPHQW
                    SURYLVLRQV WKHUHLQ  VXFK RWKHU ILQDQFLDO LQVWLWXWLRQV RU HQWLWLHV LI DQ\  WKDW
                    EHFRPHSDUW\WRWKH',3&UHGLW$JUHHPHQWLQDFFRUGDQFHZLWKLWVWHUPVDQGWKH
                    ',3 &RPPLWPHQW /HWWHU SURYLGHG WKDW D  HDFK ',3 /HQGHU RWKHU WKDQ DQ\
                    ILQDQFLDO LQVWLWXWLRQ RWKHU WKDQ DQ\ &RPPLWPHQW 3DUW\  WKDW DFWV DV WKH LQLWLDO
                    ',3 /HQGHU XQGHU WKH ',3 &UHGLW $JUHHPHQW  WKDW RZQV DQ\ 3UHSHWLWLRQ 'HEW
                    VKDOO DW DOO WLPHV EH D SDUW\ WR WKDW FHUWDLQ 5HVWUXFWXULQJ 6XSSRUW $JUHHPHQW
                    GDWHG DV RI $XJXVW   WRJHWKHU ZLWK DOO H[KLELWV VFKHGXOHV DQG
                    DWWDFKPHQWV WKHUHWR DV WKH VDPH PD\ EH DPHQGHG DPHQGHG DQG UHVWDWHG
                    VXSSOHPHQWHG RU RWKHUZLVH PRGLILHG IURP WLPH WR WLPH  E\ DQG DPRQJ WKH
                    &RPSDQ\+ROGLQJVWKHRWKHU/RDQ3DUWLHVHDFKRIWKH&RQVHQWLQJ&UHGLWRUV DV
                    GHILQHG WKHUHLQ  SDUW\ WKHUHWR 0DF$QGUHZV  )RUEHV 0HGLD *URXS ,QF
                    0$)&2 7KUHH //& DQG 0DF$QGUHZV 'HOX[H +ROGLQJV //& WKH
                    ³5HVWUXFWXULQJ6XSSRUW$JUHHPHQW´ DQG E LQWKHLQLWLDOV\QGLFDWLRQRIWKH',3
                    /RDQVHDFK',3/HQGHUWKDWKROGVDQ\3UHSHWLWLRQ-XQLRU2EOLJDWLRQVEXWGRHV
                    QRWKROGDQ\3UHSHWLWLRQ3ULPLQJ2EOLJDWLRQVVKDOOE\EHFRPLQJDQLQLWLDO',3
                    /HQGHU LQ VXFK V\QGLFDWLRQ EH GHHPHG WR LUUHYRFDEO\ RIIHU WR SXUFKDVH DW SDU
                    3UHSHWLWLRQ 3ULPLQJ 2EOLJDWLRQV LQ DQ DJJUHJDWH DPRXQW HTXDO WR LWV $YDLODEOH
                    $PRXQW ³$YDLODEOH $PRXQW´ PHDQV ZLWK UHVSHFW WR HDFK ',3 /HQGHU DQ
                    DPRXQW HTXDO WR WKH OHVVHU RI [  VXFK ',3 /HQGHU¶V pro rata VKDUH RI WKH


                                                  
19-23774-rdd       Doc 19       Filed 10/04/19 Entered 10/04/19 04:37:25                   Main Document
                                             Pg 358 of 452
                                                                                                                 

                    DJJUHJDWH DPRXQW RI 3UHSHWLWLRQ 3ULPLQJ 2EOLJDWLRQV EDVHG RQ WKH DPRXQW RI
                    VXFK ',3 /HQGHU¶V 3UHSHWLWLRQ -XQLRU 2EOLJDWLRQV DV FRPSDUHG WR DOO RI WKH
                    3UHSHWLWLRQ-XQLRU2EOLJDWLRQVDQG \ WKHDPRXQWPDGHDYDLODEOHE\WKHKROGHUV
                    RIWKH3UHSHWLWLRQ6HQLRU2EOLJDWLRQVWREHVRSXUFKDVHGLQWKHLUVROHGLVFUHWLRQ
                   
7\SHDQG$PRXQWRI $ PXOWLGUDZ QHZ PRQH\ VHQLRU VHFXUHG VXSHUSULRULW\ GHEWRULQSRVVHVVLRQ
WKH',3)DFLOLW\  WHUP ORDQ IDFLOLW\ WKH ³',3 )DFLOLW\´ DQG WKH WHUP ORDQV WKHUHXQGHU ³',3
                    /RDQV´ LQVXFKDJJUHJDWHSULQFLSDODPRXQW QRWH[FHHGLQJ DVLV
                    DSSURYHG E\ WKH %DQNUXSWF\ &RXUW LQ WKH )LQDO ',3 2UGHU DV GHILQHG EHORZ 
                      WKH DJJUHJDWH SULQFLSDO DPRXQW RI WKH ',3 /HQGHUV¶ FRPPLWPHQWV WKH ³',3
                    &RPPLWPHQWV´ XQGHUWKH',3)DFLOLW\WKH³7RWDO',3&RPPLWPHQWV´ 
                    
                    ',3/RDQVVKDOO VXEMHFWWRWKH',32UGHUV DVGHILQHGEHORZ DQGWKHERUURZLQJ
                    FRQGLWLRQV VHW IRUWK KHUHLQ DQG LQ WKH ',3 &UHGLW $JUHHPHQW  EH LQFXUUHG DV
                    IROORZV
                    
                                 D  LQ RQH GUDZ RQ WKH &ORVLQJ 'DWH DV GHILQHG EHORZ  WKH ',3 /RDQ
                               PDGH WKHUHRQ WKH ³,QLWLDO ',3 /RDQ´  LQ VXFK DJJUHJDWH SULQFLSDO
                               DPRXQW QRWH[FHHGLQJ   DV LV DSSURYHGE\ WKH %DQNUXSWF\
                               &RXUW LQ WKH ,QWHULP ',3 2UGHU SURYLGHG WKDW WR WKH H[WHQW WKDW WKH
                               ,QWHULP ',3 2UGHU GRHV QRW SHUPLW DOO 3UHSHWLWLRQ 6HQLRU 3ULPLQJ
                               2EOLJDWLRQV LQFOXGLQJ DQ\ SUHPLXPV LQFOXGLQJ DQ\ ³PDNHZKROH´
                               SUHPLXPV WREHUHSDLGVDWLVILHGDQGGLVFKDUJHGLQIXOOZLWKSURFHHGVRI
                               ,QLWLDO ',3 /RDQ WKH DJJUHJDWH SULQFLSDO DPRXQW RI ,QLWLDO ',3 /RDQ
                               VKDOOEHUHGXFHGE\WKHDPRXQWRIVXFKDFFUXHGDQGXQSDLG3UHSHWLWLRQ
                               6HQLRU 3ULPLQJ 2EOLJDWLRQV LQFOXGLQJ DQ\ SUHPLXPV LQFOXGLQJ DQ\
                               ³PDNHZKROH´SUHPLXPV WKDWDUHQRWSHUPLWWHGWREHVRGLVFKDUJHGDQG
                               
                                 E VXEMHFWWRHQWU\E\WKH%DQNUXSWF\&RXUWRIWKH)LQDO',32UGHUDQG
                               WKH &RQILUPDWLRQ 2UGHU DV GHILQHG LQ WKH 5HVWUXFWXULQJ 6XSSRUW
                               $JUHHPHQW  DQG RWKHUZLVH LQ DFFRUGDQFH ZLWK WKH DSSOLFDEOH WHUPV RI
                               WKH 5HVWUXFWXULQJ 6XSSRUW $JUHHPHQW DQG WKH 3ODQ DV GHILQHG LQ WKH
                               5HVWUXFWXULQJ 6XSSRUW $JUHHPHQW  LQ RQH GUDZ RQ WKH GDWH WKDW LV
                               LPPHGLDWHO\SULRUWRWKH(IIHFWLYH'DWH DVGHILQHGLQWKH5HVWUXFWXULQJ
                               6XSSRUW$JUHHPHQW LQDQDJJUHJDWHSULQFLSDODPRXQWHTXDOWRWKHOHVVHU
                               RI L   plus WKH DJJUHJDWH DPRXQW LI DQ\  RI 3UHSHWLWLRQ
                               6HQLRU 3ULPLQJ 2EOLJDWLRQV WKDW ZHUH QRW UHSDLG VDWLVILHG DQG
                               GLVFKDUJHGLQIXOOZLWKSURFHHGVRI,QLWLDO',3/RDQDQG LL VXFKDPRXQW
                               DVLVDSSURYHGE\WKH%DQNUXSWF\&RXUWLQWKH)LQDO',32UGHU
                    
                    2QFHUHSDLGRUSUHSDLGQRSRUWLRQRIWKH',3/RDQVPD\EHUHERUURZHG
                   
$PRUWL]DWLRQ      1RQH
                   
,QWHUHVW          $W DOO WLPHV SULRU WR WKH RFFXUUHQFH RI DQ (YHQW RI'HIDXOW DV GHILQHG EHORZ 
                    LQWHUHVWRQWKH',3/RDQVVKDOODFFUXHDWDUDWHSHUDQQXPHTXDOWR [ LQWKHFDVH
                    RI/,%25ORDQV/,%25 WREHVXEMHFWWRDIORRUDQGRWKHUZLVHGHILQHGLQ
                    DFFRUGDQFHZLWKWKH'RFXPHQWDWLRQ3ULQFLSOHV SOXVDQG \ LQWKHFDVHRI
                    $%5ORDQVDQDGMXVWHGEDVHUDWH WREHVXEMHFWWRDIORRUDQGRWKHUZLVH
                    GHILQHG LQ DFFRUGDQFH ZLWK WKH 'RFXPHQWDWLRQ 3ULQFLSOHV  SOXV  WKH
                    ³,QWHUHVW5DWH´ DQGLQHDFKFDVHVKDOOEHSD\DEOHLQFDVKPRQWKO\LQDUUHDUV


                                                       
19-23774-rdd      Doc 19    Filed 10/04/19 Entered 10/04/19 04:37:25                     Main Document
                                         Pg 359 of 452
                                                                                                                

                      
                      $OO RYHUGXH DPRXQWV VKDOO DFFUXH LQWHUHVW DW WKH ,QWHUHVW 5DWH SOXV  SHU
                      DQQXP DQG VKDOO EH SD\DEOH LQ FDVK RQ GHPDQG DQG XSRQ WKH RFFXUUHQFH DQG
                      GXULQJWKH FRQWLQXDQFH RIDQ (YHQW RI'HIDXOW LQWHUHVW RQ WKH ',3 /RDQV VKDOO
                      DFFUXHDWWKH,QWHUHVW5DWHSOXVSHUDQQXPDQGVKDOOEHSD\DEOHLQFDVK
                      
                      $OOLQWHUHVWVKDOOEHFRPSXWHGRQWKHEDVLVRIDGD\\HDUFRQVLVWLQJRIWZHOYH
                         GD\PRQWKVH[FHSWWKDW$%5ORDQVVKDOOEHFRPSXWHGRQWKH
                      EDVLVRIDGD\\HDU
                     
$JHQF\)HH          7KH'HEWRUVVKDOOSD\DQDJHQF\IHHWRWKH',3$JHQWRQWKH&ORVLQJ'DWHLQDQ
                      DPRXQWWREHDJUHHGEHWZHHQWKH'HEWRUVDQGWKH',3$JHQW
                     
'RFXPHQWDWLRQ       7KH ',3 )DFLOLW\ VKDOO EH VXEMHFW WR WHUPV DQG FRQGLWLRQV WKDW DUH XVXDO DQG
                      FXVWRPDU\IRUGHEWRULQSRVVHVVLRQILQDQFLQJVDQGFRQVLVWHQWZLWKWKLV',37HUP
                      6KHHWDQGVXFKRWKHUWHUPVDQGFRQGLWLRQVDVDUHUHTXLUHGE\WKH5HTXLUHG',3
                      /HQGHUVDQGWKH',3$JHQWSURYLGHGWKDWDOOWHUPVDQGFRQGLWLRQVDSSOLFDEOHWR
                      WKH',3)DFLOLW\VKDOOEHVDWLVIDFWRU\WRWKH5HTXLUHG',3/HQGHUVDQGWKH',3
                      $JHQW  6XEMHFW WR WKH IRUHJRLQJ WKH ',3 )DFLOLW\ LQFOXGLQJ WKH WHUPV DQG
                      FRQGLWLRQVDSSOLFDEOHWKHUHWR ZLOOEHGRFXPHQWHGSXUVXDQWWRDQGHYLGHQFHGE\
                        D  D FUHGLW DJUHHPHQW LQ IRUP DQG VXEVWDQFH VXEVWDQWLDOO\ VLPLODU WR WKH
                      3UHSHWLWLRQ 6HQLRU 3ULPLQJ &UHGLW $JUHHPHQW ZLWK VXFK PRGLILFDWLRQV
                      VDWLVIDFWRU\WRWKH',3/HQGHUVDQGWKH',3$JHQWDVDUH L VHWIRUWKKHUHLQDQG
                        LL  XVXDO DQG FXVWRPDU\ IRU GHEWRULQSRVVHVVLRQ ILQDQFLQJV DQGRU RWKHUZLVH
                      QHFHVVDU\RUGHVLUDEOHWRHIIHFWXDWHWKHILQDQFLQJFRQWHPSODWHGKHUHE\DQGRUWR
                      UHIOHFW WKH FDSLWDO VWUXFWXUH DQG RSHUDWLRQDO UHTXLUHPHQWV RI WKH /RDQ 3DUWLHV 
                        WKH³',3&UHGLW$JUHHPHQW´  E DQRUGHU LQIRUPDQGVXEVWDQFHDFFHSWDEOHWR
                      WKH5HTXLUHG',3/HQGHUVDQGWKH',3$JHQW HQWHUHGE\WKH%DQNUXSWF\&RXUW
                      DSSURYLQJWKH',3)DFLOLW\RQDQLQWHULPEDVLV WKH³,QWHULP',32UGHU´  F DQ
                      RUGHU LQ IRUP DQG VXEVWDQFH DFFHSWDEOH WR WKH 5HTXLUHG ',3 /HQGHUV DQG WKH
                      ',3$JHQW HQWHUHGE\WKH%DQNUXSWF\&RXUWDSSURYLQJWKH',3)DFLOLW\DQGWKH
                      1HZ )LUVW /LHQ 7HUP /RDQ DV GHVFULEHG RQ ([KLELW & KHUHWR  RQ D ILQDO EDVLV
                      DQGLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRIWKH5HVWUXFWXULQJ6XSSRUW$JUHHPHQW
                        WKH ³)LQDO ',3 2UGHU´ DQG WRJHWKHU ZLWK WKH ,QWHULP ',3 2UGHU WKH ³',3
                      2UGHUV´ DQG G DVDSSOLFDEOHWKHUHODWHGQRWHVVHFXULW\DJUHHPHQWVFROODWHUDO
                      DJUHHPHQWV SOHGJH DJUHHPHQWV FRQWURO DJUHHPHQWV JXDUDQWHHVPRUWJDJHV DQG
                      RWKHU OHJDO GRFXPHQWDWLRQ RU LQVWUXPHQWV DV DUH LQ HDFK FDVH XVXDO DQG
                      FXVWRPDU\ IRU ILQDQFLQJV RI WKLV W\SH QHFHVVDU\ RU GHVLUDEOH WR HIIHFWXDWH WKH
                      ILQDQFLQJ FRQWHPSODWHG KHUHE\ DQGRU RWKHUZLVH UHDVRQDEO\ UHTXLUHG E\ WKH
                      5HTXLUHG',3/HQGHUVRUWKH',3$JHQW LQFOXGLQJVXFKDJUHHPHQWVGRFXPHQWV
                      DQG LQVWUXPHQWV FRQVWLWXWLQJ ³/RDQ 'RFXPHQWV´ XQGHU DQG DV GHILQHG LQ WKH
                      3UHSHWLWLRQ 6HQLRU 3ULPLQJ &UHGLW $JUHHPHQW  DOO RI WKH IRUHJRLQJ WRJHWKHU
                      ZLWK WKH ',3 &UHGLW $JUHHPHQW DQG WKH ',3 2UGHUV LQ HDFK FDVH LQ IRUP DQG
                      VXEVWDQFH VDWLVIDFWRU\ WR WKH 5HTXLUHG ',3 /HQGHUV DQG WKH ',3 $JHQW
                      FROOHFWLYHO\ WKH ³',3 /RDQ 'RFXPHQWV´   7KH IRUHJRLQJ VKDOO FROOHFWLYHO\ EH
                      UHIHUUHGWRKHUHLQDVWKH³'RFXPHQWDWLRQ3ULQFLSOHV´
                     




                                                    
19-23774-rdd        Doc 19    Filed 10/04/19 Entered 10/04/19 04:37:25                       Main Document
                                           Pg 360 of 452
                                                                                                                     

&ORVLQJ'DWH          7KH EXVLQHVV GD\ RQ RU LPPHGLDWHO\ DIWHU WKH GDWH RI HQWU\ RI WKH ,QWHULP ',3
                        2UGHU RQ ZKLFK DOO RI WKH FRQGLWLRQV SUHFHGHQW WR HIIHFWLYHQHVV DQG LQLWLDO
                        ERUURZLQJV XQGHU WKH ',3 &UHGLW $JUHHPHQW VHW IRUWK LQ WKH ',3 &UHGLW
                        $JUHHPHQWDUHVDWLVILHGRUZDLYHGE\WKH5HTXLUHG',3/HQGHUV LQDFFRUGDQFH
                        ZLWKWKH',3&UHGLW$JUHHPHQW VXFKGDWHWKH³&ORVLQJ'DWH´ 
                        
0DWXULW\              $OO XQIXQGHG ',3 &RPPLWPHQWV ZLOO WHUPLQDWH DQG DOO ',3 2EOLJDWLRQV DV
                        GHILQHG EHORZ  ZLOO EH LPPHGLDWHO\ GXH DQG SD\DEOH LQ IXOO LQ FDVK RQ WKH
                        HDUOLHVWRI
                                D  WKHILUVWDQQLYHUVDU\RIWKH&ORVLQJ'DWH WKH³0DWXULW\'DWH´ 
                                E  LIWKH)LQDO',32UGHUKDVQRWEHHQHQWHUHGE\WKH%DQNUXSWF\&RXUW
                                    RQ RU EHIRUH WKH GDWH WKDW LV WKLUW\ILYH   FDOHQGDU GD\V DIWHU WKH
                                    3HWLWLRQ'DWHRQVXFKGDWH
                                F  WKHGDWHRIFRQVXPPDWLRQRIDQ\VDOHRIDOORUVXEVWDQWLDOO\DOORIWKH
                                    DVVHWVRIWKH'HEWRUVSXUVXDQWWRVHFWLRQRIWKH%DQNUXSWF\&RGH
                                G  WKH GDWH RI DFFHOHUDWLRQ RI WKH ',3 /RDQV DQG WKH WHUPLQDWLRQ RI WKH
                                    ',3 &RPPLWPHQWV XSRQ WKH RFFXUUHQFH RI DQ (YHQW RI 'HIDXOW DV
                                    GHILQHGEHORZ SXUVXDQWWRWKHWHUPVRIWKH',3&UHGLW$JUHHPHQWDQG
                                H  WKH (IIHFWLYH 'DWH SURYLGHG WKDW VXEMHFW WR WKH DSSURYDO E\ WKH
                                   %DQNUXSWF\&RXUWRIWKH3ODQDQGVXEMHFWIXUWKHUWRDQGLQDFFRUGDQFH
                                   ZLWK WKH 5HVWUXFWXULQJ 6XSSRUW $JUHHPHQW ',3 2EOLJDWLRQV PD\ EH
                                   VDWLVILHGDQGGLVFKDUJHGRQWKH(IIHFWLYH'DWHSXUVXDQWWRDUHILQDQFLQJ
                                   WKHUHRIZLWKSURFHHGVRIRU DVWKHFDVHPD\EH DUROOWKHUHRILQWRWKH
                                   1HZ)LUVW/LHQ7HUP/RDQ
                        
8VHRI3URFHHGV       6XEMHFW WR WKH DSSOLFDEOH ',3 2UGHU DQG WKH RWKHU ',3 /RDQ 'RFXPHQWV
                        SURFHHGVRIWKH,QLWLDO',3/RDQZLOOEHXVHGRQO\IRUWKHIROORZLQJSXUSRVHV D 
                        WR UHSD\ RQ D GROODUIRUGROODU EDVLV  VDWLVI\ DQG GLVFKDUJH DOO DFFUXHG DQG
                        XQSDLG 3UHSHWLWLRQ 6HQLRU 3ULPLQJ 2EOLJDWLRQV LQFOXGLQJ IRU WKH DYRLGDQFH RI
                        GRXEW DOO LQWHUHVW WKHUHRQ DFFUXHG WKURXJK WKH &ORVLQJ 'DWH DQG DOO SUHPLXPV
                        IHHVDQGH[SHQVHVSD\DEOHWKHUHRQ  E WRSD\LQWHUHVWIHHVFRVWVDQGH[SHQVHV
                        UHODWHGWRWKH',3)DFLOLW\ LQFOXGLQJWKHIHHVFRVWVGLVEXUVHPHQWVDQGH[SHQVHV
                        RI WKH ',3 $JHQW DQG LWV FRXQVHO ILQDQFLDO DGYLVRUV FRQVXOWDQWV DQG RWKHU
                        SURIHVVLRQDOV FROOHFWLYHO\WKH³',3$JHQW$GYLVRUV´  F WRSD\WKHIHHVFRVWV
                        DQG H[SHQVHV RI WKH HVWDWH SURIHVVLRQDOV UHWDLQHG LQ WKH &KDSWHU  &DVHV DQG
                        DSSURYHGE\WKH%DQNUXSWF\&RXUW G WRIXQGWKH&DUYH2XW DVGHILQHGEHORZ 
                          H  WR SD\ WKH IHHV FRVWV GLVEXUVHPHQWV DQG H[SHQVHV RI WKH ',3 /HQGHUV
                          LQFOXGLQJ WKH IHHV DQG H[SHQVHV RI 6WURRFN  6WURRFN  /DYDQ //3
                          ³6WURRFN´  FRXQVHO WR FHUWDLQ ',3 /HQGHUV )7, &RQVXOWLQJ ,QF ³)7,´ 
                        ILQDQFLDO DGYLVRU WR FHUWDLQ ',3 /HQGHUV DQG VXFK RWKHU FRQVXOWDQWV ORFDO
                        FRXQVHOILQDQFLDODGYLVRUVDQGRWKHUSURIHVVLRQDOVDVUHDVRQDEO\UHTXLUHGE\WKH
                        5HTXLUHG ',3 /HQGHUV WRJHWKHU ZLWK 6WURRFN DQG )7, FROOHFWLYHO\ WKH ³',3
                        /HQGHU $GYLVRUV´  I  WR PDNH DOO SHUPLWWHG SD\PHQWV RI FRVWV RI
                        DGPLQLVWUDWLRQRIWKH&KDSWHU&DVHV J WRSD\VXFKSUHSHWLWLRQH[SHQVHVDV
                        DUHFRQVHQWHGWRE\WKH5HTXLUHG',3/HQGHUVDQGDSSURYHGE\WKH%DQNUXSWF\
                        &RXUW K  WR VDWLVI\ DQ\ DGHTXDWH SURWHFWLRQ REOLJDWLRQV RZLQJ XQGHU WKH ',3
                        2UGHUV DV VHW IRUWK EHORZ L  WR PDNH DQ\ RWKHU SD\PHQWV SHUPLWWHG E\ WKH
                        $SSURYHG%XGJHWDQG M IRUJHQHUDOFRUSRUDWHDQGZRUNLQJFDSLWDOSXUSRVHVRI
                        WKH'HEWRUVGXULQJWKH&KDSWHU&DVHV
                        
                        6XEMHFW WR WKH DSSOLFDEOH ',3 2UGHU DQG WKH RWKHU ',3 /RDQ 'RFXPHQWV


                                                       
19-23774-rdd    Doc 19      Filed 10/04/19 Entered 10/04/19 04:37:25                      Main Document
                                         Pg 361 of 452
                                                                                                                 

                      SURFHHGVRI',3/RDQVPDGHDIWHUWKH&ORVLQJ'DWHVKDOOEHXVHGVROHO\IRUWKH
                      IROORZLQJ SXUSRVHV D  WR DQG VROHO\ LQ VXFK DPRXQW DV LV UHTXLUHG WR  UHSD\
                      VDWLVI\DQGGLVFKDUJHLQIXOOLQFDVKDQ\3UHSHWLWLRQ6HQLRU3ULPLQJ2EOLJDWLRQV
                      WKDWZHUHQRWUHSDLGVDWLVILHGDQGGLVFKDUJHGLQIXOOZLWKSURFHHGVRI,QLWLDO',3
                      /RDQV E IRUZRUNLQJFDSLWDODQGJHQHUDOFRUSRUDWHSXUSRVHVLQDFFRUGDQFHZLWK
                      WKH $SSURYHG %XGJHW DQG F  IRU VXFK RWKHU SXUSRVHV DV FRQVHQWHG WR E\ WKH
                      5HTXLUHG',3/HQGHUV
                      
                      )RUWKHDYRLGDQFHRIGRXEWDQGQRWZLWKVWDQGLQJDQ\WKLQJWRWKHFRQWUDU\KHUHLQ
                      QRSURFHHGVRIDQ\',3/RDQVVKDOOEHXVHGWRLQYHVWLJDWHFKDOOHQJHREMHFWWRRU
                      FRQWHVWWKHYDOLGLW\VHFXULW\SHUIHFWLRQSULRULW\H[WHQWRUHQIRUFHDELOLW\RIDQ\
                      DPRXQWGXHXQGHURUWKHOLHQVRUFODLPVJUDQWHGXQGHURULQFRQQHFWLRQZLWKWKH
                      ',3 )DFLOLW\ RU WKH 3UHSHWLWLRQ 'HEW SURYLGHG WKDW WKH FUHGLWRUV¶ FRPPLWWHH LI
                      DQ\PD\XVHXSWRRIWKHSURFHHGVLQUHVSHFWRIWKHIRUHJRLQJ
                     
0DQGDWRU\            7KH ',3 &UHGLW $JUHHPHQW ZLOO FRQWDLQ WKH IROORZLQJ PDQGDWRU\ SUHSD\PHQW
3UHSD\PHQWV         HYHQWV ³0DQGDWRU\ 3UHSD\PHQWV´  VXEMHFW WR WKH ',3 2UGHUV DQG WKH $%/
                      ,QWHUFUHGLWRU$JUHHPHQWSUHSD\PHQWVRIRIWKHQHWFDVKSURFHHGVUHFHLYHG
                      E\DQ\RIWKH'HEWRUVIURP D DQ\DVVHWVDOH RUVHULHVRIUHODWHGDVVHWVDOHV  E 
                      LQVXUDQFHDQGFRQGHPQDWLRQHYHQWV F HTXLW\ RWKHUWKDQLQWHUFRPSDQ\HTXLW\
                      LVVXDQFHV RUGHEWLVVXDQFHVDQG G H[WUDRUGLQDU\UHFHLSWVLQHDFKFDVHVXEMHFW
                      WR VXFK FXVWRPDU\ H[FHSWLRQV DV PD\ EH DJUHHG E\ WKH 5HTXLUHG ',3 /HQGHUV
                      DQGVHWIRUWKLQWKH',3&UHGLW$JUHHPHQW0DQGDWRU\3UHSD\PHQWVZLOOUHVXOW
                      LQDGROODUIRUGROODUSHUPDQHQWUHGXFWLRQRIWKHWKHQRXWVWDQGLQJ',3/RDQV
                     
9ROXQWDU\            7KH',3/RDQVPD\EHSUHSDLGLQZKROHRULQSDUWDWDQ\WLPHDQGIURPWLPHWR
3UHSD\PHQWV         WLPHDIWHUWKH&ORVLQJ'DWHZLWKRXWSUHPLXPRUSHQDOW\(DFKSUHSD\PHQWVKDOO
                      EHDFFRPSDQLHGE\SD\PHQWRIDOODFFUXHGDQGXQSDLGLQWHUHVW
                     
3ULRULW\DQG         $OOREOLJDWLRQVRIWKH%RUURZHUDQGWKH*XDUDQWRUVWRWKH',3$JHQWDQGWKH',3
6HFXULW\XQGHU',3   /HQGHUV XQGHU WKH ',3 )DFLOLW\ LQFOXGLQJ ZLWKRXW OLPLWDWLRQ DOO SULQFLSDO DQG
)DFLOLW\            DFFUXHG LQWHUHVW SUHPLXPV LI DQ\  FRVWV IHHV H[SHQVHV GLVEXUVHPHQWV
                      UHLPEXUVHPHQW REOLJDWLRQV LQGHPQLWLHV DQG DQ\ DQG DOO RWKHU DPRXQWV GXH RU
                      SD\DEOH XQGHU WKH ',3 )DFLOLW\ FROOHFWLYHO\ WKH ³',3 2EOLJDWLRQV´  VKDOO EH
                      VHFXUHG E\ FRQWLQXLQJ YDOLG ELQGLQJ HQIRUFHDEOH QRQDYRLGDEOH DQG
                      DXWRPDWLFDOO\DQGIXOO\DQGSURSHUO\SHUIHFWHGOLHQVDQGVHFXULW\LQWHUHVWV VXFK
                      OLHQVDQGVHFXULQJLQWHUHVWVVHFXULQJWKH',32EOLJDWLRQVFROOHFWLYHO\WKH³',3
                      /LHQV´ LQDOO',3&ROODWHUDO DVGHILQHGEHORZ RQWKHIROORZLQJEDVLV
                      
                           D  SXUVXDQWWR%DQNUXSWF\&RGH F   VXEMHFWWRWKH&DUYH2XW WKH
                                ',3 /LHQV VKDOO KDYH ILUVWSULRULW\ RU ZLWK UHVSHFW WR 8QHQFXPEHUHG
                                $VVHWV DVGHILQHGEHORZ WKDWZRXOGFRQVWLWXWH$%/3ULRULW\&ROODWHUDO
                                VHFRQGSULRULW\ ZLWKUHVSHFWWRDOO ',3&ROODWHUDOWKDWLVQRWVXEMHFWWR
                                DQRWKHUYDOLGSHUIHFWHGHQIRUFHDEOHDQGQRQDYRLGDEOHOLHQRUVHFXULW\
                                LQWHUHVWDVRIWKH3HWLWLRQ'DWH VXFK',3&ROODWHUDOWKH³8QHQFXPEHUHG
                                $VVHWV´ DQG

                           E  SXUVXDQWWR%DQNUXSWF\&RGH F  DQG G  WKH',3/LHQV
                               RQDOO',3&ROODWHUDORWKHUWKDQ8QHQFXPEHUHG$VVHWVVKDOOUDQN

                                         [ MXQLRURQO\WR L WKH&DUYH2XW LL YDOLGXQDYRLGDEOHDQG


                                                     
19-23774-rdd   Doc 19    Filed 10/04/19 Entered 10/04/19 04:37:25                       Main Document
                                      Pg 362 of 452
                                                                                                                

                                      HQIRUFHDEOH OLHQV RU VHFXULW\ LQWHUHVWV RQ VXFK ',3 &ROODWHUDO
                                      H[LVWLQJ RQ WKH 3HWLWLRQ 'DWH ZKLFK DUH $  IXOO\ DQG SURSHUO\
                                      SHUIHFWHG DV RI WKH 3HWLWLRQ 'DWH WR WKH H[WHQW UHTXLUHG E\
                                      %DQNUXSWF\ &RGH  E  RU %  SHUIHFWHG VXEVHTXHQW WR WKH
                                      3HWLWLRQ 'DWH LQ WKH PDQQHU DQG WR WKH H[WHQW SHUPLWWHG E\
                                      %DQNUXSWF\&RGH E LQHDFKFDVHVROHO\WRWKHH[WHQWWKDW
                                      VXFKOLHQVDQGVHFXULW\LQWHUHVWVDUHSHUPLWWHGWREHVHQLRUWRWKH
                                      ',3 /LHQV RQ VXFK ',3 &ROODWHUDO SXUVXDQW WR WKH ',3 2UGHUV
                                      DQG LLL  VROHO\ ZLWK UHVSHFW WR DQ\ DVVHWV WKDW DUH RU ZRXOG
                                      FRQVWLWXWH$%/3ULRULW\&ROODWHUDOWKHOLHQVWKHUHRQVHFXULQJWKH
                                      3UHSHWLWLRQ $%/ 2EOLJDWLRQV DQG WKH DGHTXDWH SURWHFWLRQ OLHQV
                                      JUDQWHG XQGHU WKH ',3 2UGHUV LQ IDYRU RI WKH 3UHSHWLWLRQ $%/
                                      &ROODWHUDO$JHQWDQG

                                       \ VHQLRUWRDQ\DQGDOORWKHUOLHQVRQDQGVHFXULW\LQWHUHVWVLQ
                                      VXFK',3&ROODWHUDOLQFOXGLQJZLWKRXWOLPLWDWLRQWKHOLHQVDQG
                                      VHFXULW\ LQWHUHVWV WKHUHRQ VHFXULQJ WKH 3UHSHWLWLRQ 6HQLRU
                                      3ULPLQJ 2EOLJDWLRQV WKH 3UHSHWLWLRQ 3ULPLQJ 2EOLJDWLRQV WKH
                                      3UHSHWLWLRQ -XQLRU 2EOLJDWLRQV WKH  0DIFR /RDQ WKH 
                                      0DIFR 1RWH DQG DOO RWKHU ,QGHEWHGQHVV RI DQ\ 'HEWRU H[LVWLQJ
                                      SULRUWRWKH3HWLWLRQ'DWH

                   7KH',3/LHQVVKDOOEHHIIHFWLYHDQGSHUIHFWHGDVRIWKHHQWU\RIWKH,QWHULP',3
                   2UGHU DQG ZLWKRXW UHTXLULQJ WKH H[HFXWLRQ ILOLQJ RU UHFRUGLQJ RI PRUWJDJHV
                   VHFXULW\ DJUHHPHQWV SOHGJH DJUHHPHQWV FRQWURO DJUHHPHQWV ILQDQFLQJ
                   VWDWHPHQWV RU RWKHU DJUHHPHQWV RU LQVWUXPHQWV RU WKH WDNLQJ RI DQ\ DFWLRQ WR
                   REWDLQ SRVVHVVLRQ RU FRQWURO RI DQ\ FROODWHUDO  +RZHYHU WKH 5HTXLUHG ',3
                   /HQGHUVPD\LQWKHLUVROHGLVFUHWLRQUHTXLUHWKHH[HFXWLRQILOLQJRUUHFRUGLQJRI
                   DQ\RUDOORIWKHGRFXPHQWVGHVFULEHGLQWKHSUHFHGLQJVHQWHQFHDQGRUWKHWDNLQJ
                   RI DQ\ DFWLRQ VR WKDW WKH ',3 $JHQW REWDLQV SRVVHVVLRQ RU FRQWURO RI DQ\
                   FROODWHUDO RWKHUWKDQ$%/3ULRULW\&ROODWHUDO 

                   $VXVHGKHUHLQ

                   ³$%/ 3ULRULW\ &ROODWHUDO´ PHDQV ³$%/ )DFLOLW\ )LUVW 3ULRULW\ &ROODWHUDO´ DV
                   VXFK WHUP LV GHILQHG LQ WKH 7KLUG $PHQGHG DQG 5HVWDWHG $%/ ,QWHUFUHGLWRU
                   $JUHHPHQW GDWHG DV RI 6HSWHPEHU   WKH ³$%/ ,QWHUFUHGLWRU
                   $JUHHPHQW´  E\ DQG DPRQJ WKH %RUURZHU WKH RWKHU ',3 /RDQ 3DUWLHV WKH
                   3UHSHWLWLRQ6HQLRU3ULPLQJ$JHQWWKH3UHSHWLWLRQ3ULPLQJ$JHQWWKH3UHSHWLWLRQ
                   -XQLRU $JHQW DQG WKH FROODWHUDO DJHQW XQGHU WKH 3UHSHWLWLRQ $%/ &UHGLW
                   $JUHHPHQW

                  ³',3&ROODWHUDO´PHDQVDOODVVHWVDQGSURSHUWLHVRIWKH'HEWRUV ZKHWKHUWDQJLEOH
                   RULQWDQJLEOHZKHWKHUUHDOSHUVRQDORUPL[HGZKHWKHURZQHGE\RURZLQJWR
                   WKH'HEWRUVRQWKH3HWLWLRQ'DWHRUDFTXLUHGE\RUDULVLQJLQIDYRURIWKH'HEWRUV
                   DIWHU WKH 3HWLWLRQ 'DWH LQFOXGLQJ XQGHU DQ\ WUDGH QDPHV VW\OHV RU GHULYDWLRQV
                   WKHUHRI  DQG ZKHWKHU RZQHG RU FRQVLJQHG E\ RU WR RU OHDVHG IURP RU WR RU
                   WKHUHDIWHU DFTXLUHG E\ WKH 'HEWRUV DQG UHJDUGOHVV RI ZKHUH ORFDWHG EHIRUH RU
                   DIWHU WKH 3HWLWLRQ 'DWH LQFOXGLQJ ZLWKRXW OLPLWDWLRQ D  DOO DVVHWV VHFXULQJ WKH
                   3UHSHWLWLRQ 'HEW LQFOXGLQJ DOO DVVHWV FRQVWLWXWLQJ ³&ROODWHUDO´ DV VXFK WHUP LV
                   GHILQHGLQWKH*XDUDQWHHDQG&ROODWHUDO$JUHHPHQW DVGHILQHGLQWKH3UHSHWLWLRQ


                                                  
19-23774-rdd    Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25                         Main Document
                                        Pg 363 of 452
                                                                                                                    

                     6HQLRU3ULPLQJ&UHGLW$JUHHPHQW  FROOHFWLYHO\WKH³3UHSHWLWLRQ&ROODWHUDO´  E 
                     DOO PRQH\ FDVK DQG FDVK HTXLYDOHQWV F  HDFK GHSRVLW DFFRXQW VHFXULWLHV
                     DFFRXQW FRPPRGLWLHV DFFRXQW DQG HDFK RWKHU DFFRXQW RI DQ\ RI WKH 'HEWRUV
                     WRJHWKHUZLWKDOOPRQH\FDVKFDVKHTXLYDOHQWVLQVWUXPHQWVDQGRWKHUSURSHUW\
                     GHSRVLWHGWKHUHLQRUFUHGLWHGWKHUHWRIURPWLPHWRWLPH G DOODFFRXQWVDQGRWKHU
                     UHFHLYDEOHV LQFOXGLQJ WKRVH RZHG WR WKH 'HEWRUV JHQHUDWHG E\ LQWHUFRPSDQ\
                     WUDQVDFWLRQV  H DOOFRQWUDFWVDQGFRQWUDFWULJKWV I DOOLQVWUXPHQWVGRFXPHQWV
                     DQGFKDWWHOSDSHU J DOOVHFXULWLHV ZKHWKHURUQRWPDUNHWDEOH  K DOOJRRGVDV
                     H[WUDFWHG FROODWHUDO HTXLSPHQW LQYHQWRU\ DQG IL[WXUHV L  DOO UHDO SURSHUW\
                     LQWHUHVWV M  DOO LQWHUHVWV LQ OHDVHKROGV N  DOO IUDQFKLVH ULJKWV O  DOO SDWHQWV
                     WUDGHQDPHVWUDGHPDUNV RWKHUWKDQLQWHQWWRXVHWUDGHPDUNV FRS\ULJKWVDQGDOO
                     RWKHU LQWHOOHFWXDO SURSHUW\ FROOHFWLYHO\ ³,QWHOOHFWXDO 3URSHUW\ &ROODWHUDO´  P 
                     DOO JHQHUDO LQWDQJLEOHV Q  DOO FDSLWDO VWRFN OLPLWHG OLDELOLW\ FRPSDQ\ LQWHUHVWV
                     SDUWQHUVKLS LQWHUHVWV DQG ILQDQFLDO DVVHWV R  DOO LQYHVWPHQW SURSHUW\ S  DOO
                     VXSSRUWLQJREOLJDWLRQV T DOOOHWWHUVRIFUHGLWLVVXHGWRWKH'HEWRUVDQGOHWWHURI
                     FUHGLW ULJKWV U  DOO FRPPHUFLDO WRUW FODLPV V  DOO RWKHU FODLPV DQG FDXVHV RI
                     DFWLRQDQGWKHSURFHHGVWKHUHRI LQFOXGLQJDOOFODLPVDQGFDXVHVRIDFWLRQDULVLQJ
                     XQGHUFKDSWHURIWKH%DQNUXSWF\&RGHDQGWKHSURFHHGVWKHUHRI  W DOOERRNV
                     DQGUHFRUGV LQFOXGLQJZLWKRXWOLPLWDWLRQFXVWRPHUVOLVWVFUHGLWILOHVFRPSXWHU
                     SURJUDPVSULQWRXWVDQGRWKHUFRPSXWHUPDWHULDOVDQGUHFRUGV  X WRWKHH[WHQW
                     QRWFRYHUHGE\WKHIRUHJRLQJDOORWKHUJRRGVDVVHWVRUSURSHUWLHVRIWKH'HEWRUV
                     ZKHWKHUWDQJLEOHLQWDQJLEOHUHDOSHUVRQDORUPL[HG Y DOO'HOX[H2QH$VVHWV
                     DQG Z  DOO SURGXFWV RIIVSULQJ SURILWV DQG SURFHHGV RI HDFK RI WKH IRUHJRLQJ
                     DQG DOO DFFHVVLRQV WR VXEVWLWXWLRQV DQG UHSODFHPHQWV IRU DQG UHQWV SURILWV DQG
                     SURGXFWV RI HDFK RI WKH IRUHJRLQJ DQ\ DQG DOO SURFHHGV RI DQ\ LQVXUDQFH
                     LQGHPQLW\ZDUUDQW\RUJXDUDQW\SD\DEOHWRVXFK'HEWRUIURPWLPHWRWLPHZLWK
                     UHVSHFWWRDQ\RIWKHIRUHJRLQJSURYLGHGKRZHYHUWKDW L ZLWKWKHFRQVHQWRI
                     WKH 5HTXLUHG ',3 /HQGHUV WKH ',3 &ROODWHUDO VKDOO QRW LQFOXGH FHUWDLQ
                     LPPDWHULDODVVHWVDQG LL FHUWDLQRWKHUFXVWRPDU\DVVHWVUHDVRQDEO\DFFHSWDEOHWR
                     WKH 5HTXLUHG ',3 /HQGHUV VKDOO EH H[FOXGHG FROOHFWLYHO\ WKH ³([FOXGHG
                     $VVHWV´  SURYLGHG IXUWKHU KRZHYHU WKDW ([FOXGHG $VVHWV VKDOO QRW LQFOXGH
                     SURFHHGVDQGSURGXFWVRIDQ\RIWKHDVVHWVWKDWFRQVWLWXWH([FOXGHG$VVHWV

6XSHUSULRULW\',3   (IIHFWLYHLPPHGLDWHO\XSRQHQWU\RIWKH,QWHULP',32UGHUDOORIWKHFODLPVRI
&ODLPV             WKH',3$JHQWDQGWKH',3/HQGHUVRQDFFRXQWRIWKH',32EOLJDWLRQVVKDOOEH
                     HQWLWOHGWRWKHEHQHILWVRIVHFWLRQ F  DQG H RIWKH%DQNUXSWF\&RGH
                     DQGVKDOOKDYHVXSHUSULRULW\LQHDFKRIWKH&KDSWHU&DVHVRUDQ\6XFFHVVRU
                     &DVHVRYHUDQ\DQGDOODGPLQLVWUDWLYHH[SHQVHVRIWKHNLQGWKDWDUHVSHFLILHGLQ
                     RURUGHUHGSXUVXDQWWRVHFWLRQV F   D 
                      E  F  D  E  F RUDQ\RWKHUSURYLVLRQV
                     RI WKH %DQNUXSWF\ &RGH WKH ³6XSHUSULRULW\ ',3 &ODLPV´  VXEMHFW RQO\ WR WKH
                     &DUYH2XW

                     7KH 6XSHUSULRULW\ ',3 &ODLPV ZLOO DW DOO WLPHV GXULQJ WKH SHULRG WKDW WKH ',3
                     /RDQVUHPDLQRXWVWDQGLQJDQGKDYHQRWRWKHUZLVHEHHQLQGHIHDVLEO\SDLGLQIXOO
                     LQ FDVK RU UROOHG LQWR D QHZ H[LW IDFLOLW\ XSRQ WKH (IIHFWLYH 'DWH LQFOXGLQJ
                     ZLWKRXW OLPLWDWLRQ XQWLO H[SLUDWLRQ RI DQ\ FKDOOHQJH SHULRGV DVVRFLDWHG
                     WKHUHZLWK  UHPDLQ VHQLRU LQ SULRULW\ WR DOO RWKHU FODLPV RU DGPLQLVWUDWLYH
                     H[SHQVHV LQFOXGLQJ ZLWKRXW OLPLWDWLRQ DQ\ FODLPV DOORZHG SXUVXDQW WR WKH
                     REOLJDWLRQV XQGHU RU LQ FRQQHFWLRQ ZLWK WKH 3UHSHWLWLRQ 'HEW DQG DQ\ DGHTXDWH
                     SURWHFWLRQ FODLPV JUDQWHG WKHUHXQGHU VXEMHFW RQO\ WR WKH &DUYH 2XW  7KH


                                                     
19-23774-rdd   Doc 19    Filed 10/04/19 Entered 10/04/19 04:37:25                         Main Document
                                      Pg 364 of 452
                                                                                                                  

                   6XSHUSULRULW\ ',3 &ODLPV VKDOO KDYH UHFRXUVH DJDLQVW HDFK RI WKH 'HEWRUV RQ D
                   MRLQWDQGVHYHUDOEDVLVDQGVKDOOEHSD\DEOHIURPDQGKDYHUHFRXUVHWRDOO',3
                   &ROODWHUDO VXEMHFWWRWKHWHUPVRIWKH',32UGHUV LQFOXGLQJVXEMHFWWRHQWU\RI
                   WKH)LQDO',32UGHU$YRLGDQFH$FWLRQVDQGWKHSURFHHGVWKHUHRI

&DUYH2XW
                   7KH³&DUYH2XW´PHDQVWKHVXPRI L DOOIHHVUHTXLUHGWREHSDLGWRWKH&OHUNRI
                   WKH&RXUWDQGWRWKH2IILFHRIWKH8QLWHG6WDWHV7UXVWHHXQGHUVHFWLRQ D RI
                   WLWOH  RI WKH 8QLWHG 6WDWHV &RGH SOXV LQWHUHVW DW WKH VWDWXWRU\ UDWH ZLWKRXW
                   UHJDUG WR WKH QRWLFH VHW IRUWK LQ FODXVH LLL  EHORZ  LL  DOO UHDVRQDEOH IHHV DQG
                   H[SHQVHV XS WR  LQFXUUHG E\ D WUXVWHH XQGHU VHFWLRQ  E  RI WKH
                   %DQNUXSWF\ &RGH ZLWKRXW UHJDUG WR WKH QRWLFH VHW IRUWK LQ FODXVH LLL  EHORZ 
                    LLL WR WKH H[WHQW DOORZHG DW DQ\ WLPH ZKHWKHU E\ LQWHULP RUGHU SURFHGXUDO
                   RUGHU RU RWKHUZLVH DOO XQSDLG IHHV LQFOXGLQJ VXFFHVV RU WUDQVDFWLRQ IHHV  DQG
                   H[SHQVHV FROOHFWLYHO\ WKH ³3URIHVVLRQDO )HHV´  DFFUXHG RU LQFXUUHG E\ SHUVRQV
                   RU ILUPV UHWDLQHG E\ WKH 'HEWRUV SXUVXDQW WR VHFWLRQ   RU  RI WKH
                   %DQNUXSWF\ &RGH WKH ³'HEWRU 3URIHVVLRQDOV´  DQG DQ\ 2IILFLDO &RPPLWWHH
                   SXUVXDQW WR VHFWLRQ  RU  RI WKH %DQNUXSWF\ &RGH WKH ³&RPPLWWHH
                   3URIHVVLRQDOV´ DQG WRJHWKHU ZLWK WKH 'HEWRU 3URIHVVLRQDOV WKH ³3URIHVVLRQDO
                   3HUVRQV´ DWDQ\WLPHEHIRUHRURQWKHILUVW%XVLQHVV'D\ DVGHILQHGLQWKH',3
                   /RDQ $JUHHPHQW  IROORZLQJ GHOLYHU\ E\ WKH ',3 $JHQW DW WKH GLUHFWLRQ RI WKH
                   5HTXLUHG ',3 /HQGHUV  RI D &DUYH2XW 7ULJJHU 1RWLFH DV GHILQHG EHORZ 
                   ZKHWKHUDOORZHGE\WKH&RXUWSULRUWRRUDIWHUGHOLYHU\RID&DUYH2XW7ULJJHU
                   1RWLFHDQG LY $OORZHG3URIHVVLRQDO)HHVLQDQDJJUHJDWHDPRXQWQRWWRH[FHHG
                    LQFXUUHG DIWHU WKH ILUVW %XVLQHVV 'D\ IROORZLQJ GHOLYHU\ E\ WKH ',3
                   $JHQW RI WKH &DUYH2XW 7ULJJHU 1RWLFH WR WKH H[WHQW DOORZHG DW DQ\ WLPH
                   ZKHWKHUE\LQWHULPRUGHUSURFHGXUDORUGHURURWKHUZLVH WKHDPRXQWVVHWIRUWK
                   LQ WKLV FODXVH LY  EHLQJ WKH ³3RVW&DUYH2XW 7ULJJHU 1RWLFH &DS´   )RU
                   SXUSRVHV RI WKH IRUHJRLQJ ³&DUYH 2XW 7ULJJHU 1RWLFH´ VKDOO PHDQ D ZULWWHQ
                   QRWLFH GHOLYHUHG E\ HPDLO RU RWKHU HOHFWURQLF PHDQV  E\ WKH ',3$JHQW DW WKH
                   GLUHFWLRQ RI WKH 5HTXLUHG ',3 /HQGHUV  WR WKH ',3 /HQGHUV WKH 'HEWRUV WKHLU
                   OHDGUHVWUXFWXULQJFRXQVHOWKH 867UXVWHHFRXQVHO WRWKH$G+RF&RPPLWWHH
                   DQG FRXQVHO WR WKH $%/ $GPLQLVWUDWLYH $JHQW DQG FRXQVHO WR WKH &UHGLWRUV¶
                   &RPPLWWHHZKLFKQRWLFHPD\EHGHOLYHUHGIROORZLQJWKHRFFXUUHQFHDQGGXULQJ
                   WKHFRQWLQXDWLRQRIDQ(YHQWRI'HIDXOWDQGDFFHOHUDWLRQRIWKH',32EOLJDWLRQV
                   XQGHUWKH',3)DFLOLW\VWDWLQJWKDWWKH3RVW&DUYH 2XW7ULJJHU1RWLFH&DSKDV
                   EHHQ LQYRNHG provided that QRWKLQJ KHUHLQ VKDOO EH FRQVWUXHG WR LPSDLU WKH
                   DELOLW\ RI DQ\ SDUW\ WR REMHFW WR WKH IHHV H[SHQVHV UHLPEXUVHPHQW RU
                   FRPSHQVDWLRQGHVFULEHGLQFODXVHV L  LL  LLL RU LY DERYHRQDQ\JURXQGV
                   2QWKHGD\RQZKLFKD&DUYH2XW7ULJJHU1RWLFHLVJLYHQE\WKH',3$JHQWWR
                   WKH 'HEWRUV ZLWK D FRS\ WR FRXQVHO WR WKH &UHGLWRUV¶ &RPPLWWHH LI DQ\  WKH
                   ³7HUPLQDWLRQ'HFODUDWLRQ'DWH´ WKH&DUYH2XW7ULJJHU1RWLFHVKDOOFRQVWLWXWHD
                   GHPDQGWRWKH'HEWRUVWRXWLOL]HDOOFDVKRQKDQG LQFOXGLQJ&DVK&ROODWHUDO DV
                   RIVXFKGDWHDQGDQ\DYDLODEOHFDVKWKHUHDIWHUKHOGE\DQ\&KDSWHU'HEWRUWR
                   IXQGDUHVHUYHLQDQDPRXQWHTXDOWRWKHWKHQDFFUXHGDQGXQSDLGDPRXQWVRIWKH
                   3URIHVVLRQDO)HHV
                   7KH'HEWRUVVKDOOGHSRVLWDQGKROGVXFKDPRXQWVLQDVHJUHJDWHGDFFRXQWDWWKH
                   ',3 $JHQW LQ WUXVW WR SD\ VXFK WKHQ XQSDLG 3URIHVVLRQDO )HHV WKH ³3UH&DUYH
                   2XW 7ULJJHU 1RWLFH 5HVHUYH´  SULRU WR DQ\ DQG DOO RWKHU FODLPV LQFOXGLQJ WKH
                   ',36XSHUSULRULW\&ODLP 2QWKH7HUPLQDWLRQ'HFODUDWLRQ'DWHDIWHUIXQGLQJ



                                                   
19-23774-rdd   Doc 19    Filed 10/04/19 Entered 10/04/19 04:37:25                      Main Document
                                      Pg 365 of 452
                                                                                                              

                   WKH3UH&DUYH2XW7ULJJHU1RWLFH5HVHUYHWKH'HEWRUVVKDOOXWLOL]HDOOUHPDLQLQJ
                   FDVK RQ KDQG DV RI VXFK GDWH DQG DQ\ DYDLODEOH FDVK WKHUHDIWHU KHOG E\ DQ\
                   'HEWRU WR IXQG D UHVHUYH LQ DQ DPRXQW HTXDO WR WKH 3RVW&DUYH2XW 7ULJJHU
                   1RWLFH&DS WKH³3RVW&DUYH2XW7ULJJHU1RWLFH5HVHUYH´DQGWRJHWKHUZLWKWKH
                   3UH&DUYH2XW7ULJJHU1RWLFH5HVHUYHWKH³&DUYH2XW5HVHUYHV´ SULRUWRDQ\
                   DQGDOORWKHUFODLPV
                   $OOIXQGVLQWKH3UH&DUYH2XW7ULJJHU1RWLFH5HVHUYHVKDOOEHXVHGILUVWWRSD\
                   WKHREOLJDWLRQVVHWIRUWKLQFODXVHV L WKURXJK LLL RIWKHGHILQLWLRQRI&DUYH2XW
                    WKH ³3UH&DUYH2XW $PRXQWV´  EXW QRW IRU WKH DYRLGDQFH RI GRXEW WKH
                   3RVW&DUYH2XW7ULJJHU1RWLFH&DSXQWLOSDLGLQIXOODQGWKHQWRWKHH[WHQWWKH
                   3UH&DUYH2XW7ULJJHU1RWLFH5HVHUYHKDVQRWEHHQUHGXFHGWR]HURWRSD\WKH
                   ',3$JHQWIRUWKHEHQHILWRIWKH',3/HQGHUVXQOHVVWKH',3)DFLOLW\KDVEHHQ
                   LQGHIHDVLEO\ SDLG LQ IXOO LQ FDVK DQG DOO FRPPLWPHQWV XQGHU WKH ',3 )DFLOLW\
                   KDYH EHHQ WHUPLQDWHG LQ ZKLFK FDVH DQ\ VXFK H[FHVV VKDOO EH SDLG WR WKH
                   3UHSHWLWLRQ/HQGHUVWREHSDLGWRWKH3UHSHWLWLRQ6HFXUHG3DUWLHVSXUVXDQWWRWKH
                   3UHSHWLWLRQ/RDQ'RFXPHQWVLQDFFRUGDQFHZLWKWKHLUULJKWVDQGSULRULWLHVDVRI
                   WKH3HWLWLRQ'DWHLQDFFRUGDQFHZLWKWKH,QWHUFUHGLWRU$JUHHPHQWV
                   $OOIXQGVLQWKH3RVW&DUYH2XW7ULJJHU1RWLFH5HVHUYHVKDOOEHXVHGILUVWWRSD\
                   WKHREOLJDWLRQVVHWIRUWKLQFODXVH LY RIWKHGHILQLWLRQRI&DUYH2XW WKH³3RVW
                   &DUYH2XW$PRXQWV´ DQGWKHQWRWKHH[WHQWWKH3RVW&DUYH2XW7ULJJHU1RWLFH
                   5HVHUYHKDVQRWEHHQUHGXFHGWR]HURWRSD\WKH',3$JHQWIRUWKHEHQHILWRIWKH
                   ',3/HQGHUVXQOHVVWKH',3)DFLOLW\KDVEHHQLQGHIHDVLEO\SDLGLQIXOOLQFDVK
                   DQGDOOFRPPLWPHQWVXQGHUWKH',3)DFLOLW\KDYHEHHQWHUPLQDWHGLQZKLFKFDVH
                   DQ\ VXFK H[FHVV VKDOO EH SDLG WR WKH 3UHSHWLWLRQ $JHQWV WR EH SDLG WR WKH
                   3UHSHWLWLRQ 6HFXUHG 3DUWLHV SXUVXDQW WR WKH 3UHSHWLWLRQ /RDQ 'RFXPHQWV LQ
                   DFFRUGDQFHZLWKWKHLUULJKWVDQGSULRULWLHVDVRIWKH3HWLWLRQ'DWHLQDFFRUGDQFH
                   ZLWKWKH,QWHUFUHGLWRU$JUHHPHQWV
                   1RWZLWKVWDQGLQJDQ\WKLQJKHUHLQRUWKH',3/RDQ'RFXPHQWVWRWKHFRQWUDU\ L 
                   LIHLWKHURIWKH&DUYH2XW5HVHUYHVLVQRWIXQGHGLQIXOOLQWKHDPRXQWVVHWIRUWK
                   KHUHLQ WKHQ DQ\ H[FHVV IXQGV LQ RQH RI WKH &DUYH2XW 5HVHUYHV IROORZLQJ WKH
                   SD\PHQW RI WKH 3UH&DUYH2XW $PRXQWV DQG 3RVW&DUYH2XW $PRXQWV
                   UHVSHFWLYHO\ VKDOO EH XVHG WR IXQG WKH RWKHU &DUYH2XW 5HVHUYH XS WR WKH
                   DSSOLFDEOH DPRXQW VHW IRUWK KHUHLQ SULRU WR PDNLQJ DQ\ SD\PHQWV WR WKH ',3
                   $JHQW RU WKH 3UHSHWLWLRQ $JHQWV DV DSSOLFDEOH LL  IROORZLQJ GHOLYHU\ RI D
                   &DUYH2XW 7ULJJHU 1RWLFH WKH ',3 $JHQW DQG WKH 3UHSHWLWLRQ $JHQWV VKDOO QRW
                   VZHHS RU IRUHFORVH RQ FDVK LQFOXGLQJ FDVK UHFHLYHG DV D UHVXOW RI WKH VDOH RU
                   RWKHUGLVSRVLWLRQRIDQ\DVVHWV RIWKH'HEWRUVXQWLOWKH&DUYH2XW5HVHUYHVKDYH
                   EHHQ IXOO\ IXQGHG RU XQOHVV WKH SURFHHGV RI VXFK VZHHS RU IRUHFORVXUH DUH
                   DSSOLHG LPPHGLDWHO\ WR IXQG WKH &DUYH2XW 5HVHUYHV EXW VKDOO KDYH D VHFXULW\
                   LQWHUHVWLQDQ\UHVLGXDOLQWHUHVWLQWKH&DUYH2XW5HVHUYHVZLWKDQ\H[FHVVSDLG
                   WRWKH',3$JHQWRUWKH3UHSHWLWLRQ$JHQWVIRUDSSOLFDWLRQLQDFFRUGDQFHZLWKWKH
                   ,QWHULP ',3 2UGHU LLL  GLVEXUVHPHQWV E\ WKH 'HEWRUV IURP WKH &DUYH2XW
                   5HVHUYHV VKDOO QRW FRQVWLWXWH ',3 /RDQV XQGHU WKH ',3 )DFLOLW\ RU LQFUHDVH RU
                   UHGXFHWKHEDODQFHRIWKH',36XSHUSULRULW\&ODLPRXWVWDQGLQJ LY WKHIDLOXUHRI
                   WKH &DUYH2XW 5HVHUYHV WR VDWLVI\ LQ IXOO WKH $OORZHG 3URIHVVLRQDO )HHV VKDOO
                   QRWDIIHFWRULPSDLUWKHSULRULW\RIWKH&DUYH2XWDQG Y LQQRZD\VKDOODQ\RI
                   WKH&DUYH2XW3RVW&DUYH2XW7ULJJHU1RWLFH&DS&DUYH2XW5HVHUYHVRUDQ\
                   EXGJHW RU ILQDQFLDO SURMHFWLRQ GHOLYHUHG LQ FRQQHFWLRQ ZLWK WKH ,QWHULP ',3
                   2UGHURUWKH',3)DFLOLW\EHFRQVWUXHGDVDFDSRUOLPLWDWLRQRQWKHDPRXQWRIWKH



                                                 
19-23774-rdd    Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25                       Main Document
                                        Pg 366 of 452
                                                                                                                 

                     $OORZHG 3URIHVVLRQDO )HHV GXH DQG SD\DEOH E\ RU WKDW PD\ EH DGPLQLVWUDWLYH
                     FODLPV DOORZHG DJDLQVW WKH 'HEWRUV  )RU WKH DYRLGDQFH RI GRXEW DQG
                     QRWZLWKVWDQGLQJ DQ\WKLQJ WR WKH FRQWUDU\ LQ WKH ,QWHULP ',3 2UGHU WKH ',3
                     )DFLOLW\RULQDQ\3UHSHWLWLRQ6HFXUHG)DFLOLWLHVWKH&DUYH2XWVKDOOEHVHQLRUWR
                     DOOOLHQVDQGFODLPVVHFXULQJWKH',3)DFLOLW\WKH$GHTXDWH3URWHFWLRQ/LHQVDQG
                     WKH  E  &ODLP DQG DQ\ DQG DOO RWKHU IRUPV RI DGHTXDWH SURWHFWLRQ OLHQV RU
                     FODLPVVHFXULQJWKH',32EOLJDWLRQVRUWKH3UHSHWLWLRQ6HFXUHG2EOLJDWLRQV
                     $Q\SD\PHQWRUUHLPEXUVHPHQWPDGHSULRUWRWKHRFFXUUHQFHRIWKH7HUPLQDWLRQ
                     'HFODUDWLRQ 'DWH LQ UHVSHFW RI DQ\ $OORZHG 3URIHVVLRQDO )HHV VKDOO QRW UHGXFH
                     WKH&DUYH2XW$Q\SD\PHQWRUUHLPEXUVHPHQWPDGHRQDILQDOEDVLVRQRUDIWHU
                     WKH RFFXUUHQFH RI WKH 7HUPLQDWLRQ 'HFODUDWLRQ 'DWH LQ UHVSHFW RI DQ\
                     3URIHVVLRQDO)HHVVKDOOSHUPDQHQWO\UHGXFHWKH&DUYH2XWRQDGROODUIRUGROODU
                     EDVLV)RUWKHDYRLGDQFHRIGRXEWDQGQRWZLWKVWDQGLQJDQ\WKLQJWRWKHFRQWUDU\
                     KHUHLQRULQWKH',3/RDQ'RFXPHQWVWKH&DUYH2XWVKDOOEHVHQLRUWRDOOOLHQV
                     DQG FODLPV VHFXULQJ WKH ',3 )DFLOLWLHV LQFOXGLQJ WKH ',3 6XSHUSULRULW\ &ODLP
                     DQGWKH',3/LHQV DQGDQ\DQGDOORWKHUIRUPVRIDGHTXDWHSURWHFWLRQOLHQVRU
                     RWKHUFODLPVVHFXULQJWKH',32EOLJDWLRQVRUWKH3UHSHWLWLRQ'HEW LQFOXGLQJDQ\
                     OLHQVDQGFODLPVJUDQWHGRQDFFRXQWRIWKH$GHTXDWH3URWHFWLRQ2EOLJDWLRQV 
&KDSWHU&DVHV    7KH'HEWRUVVKDOOEHUHTXLUHGWRFRPSO\ZLWKPLOHVWRQHVUHODWHGWRWKH'HEWRUV¶
0LOHVWRQHV         &KDSWHU&DVHVDVDUHVHWIRUWKRQ([KLELW$KHUHWRDQGLQWKH5HVWUXFWXULQJ
                     6XSSRUW $JUHHPHQW DQG VXFK RWKHU PLOHVWRQHV DV PD\ EH LQFOXGHG LQ WKH ',3
                     &UHGLW $JUHHPHQW DV GHWHUPLQHG E\ WKH 5HTXLUHG ',3 /HQGHUV LQ WKHLU VROH
                     GLVFUHWLRQ FROOHFWLYHO\WKH³0LOHVWRQHV´ 
)LQDQFLDO 2WKHU   7KH ',3 &UHGLW $JUHHPHQW VKDOO FRQWDLQ ILQDQFLDO UHSRUWLQJ DQG RWKHU
5HSRUWLQJ          LQIRUPDWLRQ GHOLYHU\ UHTXLUHPHQWV GHWHUPLQHG LQ DFFRUGDQFH ZLWK WKH
                     'RFXPHQWDWLRQ 3ULQFLSOHV LQFOXGLQJ ZLWKRXW OLPLWDWLRQ  WKH UHTXLUHPHQW WKDW
                     WKH /RDQ 3DUWLHV D  GHOLYHU WR WKH ',3 $JHQW IRU GLVWULEXWLRQ WR WKH ',3
                     /HQGHUV  L  DQQXDO TXDUWHUO\ DQG PRQWKO\ ILQDQFLDOV DFFRPSDQLHG E\ D
                     FRPSOLDQFH FHUWLILFDWH FRPSDUDWLYH ILJXUHV DQG PDQDJHPHQW GLVFXVVLRQ DQG
                     DQDO\VLVRIILQDQFLDOSHUIRUPDQFHDQGRSHUDWLRQV WKHVFRSHOHYHORIGHWDLOIRUP
                     DQG VXEVWDQFH RI ZKLFK VKDOO EH VDWLVIDFWRU\ WR WKH5HTXLUHG ',3 /HQGHUV  LL 
                     WKH ,QLWLDO %XGJHW DV GHILQHG EHORZ  DQG ZHHNO\ 8SGDWHG %XGJHWV DV GHILQHG
                     EHORZ  LLL  D ZHHNO\ 9DULDQFH 5HSRUW DV GHILQHG EHORZ  LY  ZLWKRXW
                     OLPLWDWLRQ RI WKH IRUHJRLQJ VXFK DGGLWLRQDO ILQDQFLDOV UHSRUWV DQG RWKHU
                     LQIRUPDWLRQ DV DUH FRQWHPSODWHG SXUVXDQW WR 6HFWLRQV   DQG  RI WKH
                     3UHSHWLWLRQ 6HQLRU 3ULPLQJ &UHGLW $JUHHPHQW DQG DV RWKHUZLVH GHWHUPLQHG LQ
                     DFFRUGDQFHZLWKWKH'RFXPHQWDWLRQ3ULQFLSOHVDQG E KROGDWHOHFRQIHUHQFH RQ
                     D ZHHNO\ RU VXFK RWKHU EDVLV EXW QRW PRUH WKDQ RQFH SHU ZHHN  UHDVRQDEO\
                     VDWLVIDFWRU\ WKH 5HTXLUHG ',3 /HQGHUV  ZLWK WKH ',3 /HQGHUV DQG WKHLU
                     SURIHVVLRQDOV LQFOXGLQJ 6WURRFN DQG )7,  WR GLVFXVV WKH 9DULDQFH 5HSRUW WKH
                     &KDSWHU&DVHVWKHILQDQFLDODQGRSHUDWLRQDOSHUIRUPDQFHRI+ROGLQJVDQGLWV
                     6XEVLGLDULHV DQG VXFK RWKHU PDWWHUV DV PD\ EH UHTXHVWHG E\ WKH 5HTXLUHG ',3
                     /HQGHUV WKH IRUHJRLQJ UHSRUWLQJ DQG LQIRUPDWLRQ GHOLYHU\ UHTXLUHPHQWV
                     FROOHFWLYHO\WKH³5HSRUWLQJ5HTXLUHPHQWV´ 
                     
                     ³$SSURYHG %XGJHW´ PHDQV WKH ,QLWLDO %XGJHW XQWLO VXSSOHPHQWHG E\ D %XGJHW
                     WKDWKDVEHHQDSSURYHGE\WKH5HTXLUHG',3/HQGHUVLQWKHLUVROHGLVFUHWLRQ
                     
                     ³%XGJHW´PHDQVDZHHNFDVKIORZIRUHFDVW LQIRUPDQGVXEVWDQFHFRQVLVWHQW



                                                   
19-23774-rdd       Doc 19      Filed 10/04/19 Entered 10/04/19 04:37:25                   Main Document
                                            Pg 367 of 452
                                                                                                                

                     ZLWK WKH ,QLWLDO %XGJHW UHIHUUHG WR LQ WKH 3UHSHWLWLRQ 6HQLRU 3ULPLQJ &UHGLW
                     $JUHHPHQW DQG DFFHSWDEOH WR WKH 5HTXLUHG ',3 /HQGHUV  VHWWLQJ IRUWK DOO OLQH
                     LWHPDQGFXPXODWLYHFDVKUHFHLSWVDQGH[SHQGLWXUHV LQFOXGLQJDOOQHFHVVDU\DQG
                     UHTXLUHGH[SHQVHVZKLFKWKH%RUURZHUDQGLWV6XEVLGLDULHVH[SHFWWRLQFXU RQD
                     ZHHNO\EDVLVIRUWKHZHHNSHULRGFRYHUHGWKHUHE\
                     
                     ³,QLWLDO %XGJHW´ PHDQV D %XGJHW IRU WKH ZHHN SHULRG EHJLQQLQJ DV RI WKH
                     0RQGD\ RI WKH ZHHN LPPHGLDWHO\ SULRU WR WKH ZHHN LQ ZKLFK WKH &ORVLQJ 'DWH
                     RFFXUV
                     
                     ³1HW &DVK )ORZV´ PHDQV IRU DQ\ SHULRG DQ DPRXQW HTXDO WR [ WRWDO UHFHLSWV
                     IRU VXFK SHULRG less \  WRWDO GLVEXUVHPHQWV IRU VXFK SHULRG H[FOXGLQJ
                     GLVEXUVHPHQWV LQ UHVSHFW RI UHJXODUO\ VFKHGXOHG LQWHUHVW DQG DPRUWL]DWLRQ RQ
                     ,QGHEWHGQHVV IRU ERUURZHG PRQH\ DQGDQ\ SURIHVVLRQDO IHHV  LQ HDFK FDVH IRU
                     DOOVXFKFDWHJRULHVDVVHWIRUWKLQWKH,QLWLDO%XGJHW
                     
                     ³8SGDWHG%XGJHW´ PHDQV L D%XGJHW GHOLYHUHGRQWKHILUVW0RQGD\RFFXUULQJ
                     DIWHUWKH&ORVLQJ'DWHDQGFRYHULQJWKHZHHNSHULRGWKDWFRPPHQFHVZLWKWKH
                     0RQGD\ RI WKH ZHHN LQ ZKLFK WKH &ORVLQJ 'DWH RFFXUUHG DQG LL  D %XGJHW
                     GHOLYHUHG RQ HDFK 0RQGD\ WKHUHDIWHU DQG FRYHULQJ WKH ZHHN SHULRG WKDW
                     FRPPHQFHV ZLWK WKH 0RQGD\ RI WKH ZHHN LPPHGLDWHO\ SULRU WR WKH GDWH RI
                     GHOLYHU\RIVXFK%XGJHW
                     
                     ³9DULDQFH5HSRUW´PHDQVDYDULDQFHUHSRUW LQIRUPDQGVXEVWDQFHDFFHSWDEOHWR
                     WKH 5HTXLUHG ',3 /HQGHUV  VHWWLQJ IRUWK LQ UHDVRQDEOH GHWDLO D  RQ D OLQHE\
                     OLQH EDVLV DQ\ GLIIHUHQFHV EHWZHHQ DFWXDO UHFHLSWV DQG GLVEXUVHPHQWV IRU HDFK
                     OLQHLWHPIRUWKHSULRUZHHNYHUVXVSURMHFWHGUHFHLSWVDQGGLVEXUVHPHQWVVHWIRUWK
                     LQHDFKRI [ WKH$SSURYHG%XGJHWDQG \ WKH8SGDWHG%XGJHW LQHDFKFDVH
                     IRUHDFKVXFKOLQHLWHPIRUVXFKSULRUZHHNDQG E RQDFXPXODWLYHEDVLVIRUWKH
                     SHULRG IURP WKH ILUVW GDWH LQ WKH ,QLWLDO %XGJHW WR WKH UHSRUW GDWH HDFK VXFK
                     SHULRGD³7HVW3HULRG´ WKHGLIIHUHQFHEHWZHHQDFWXDO1HW&DVK)ORZVIRUVXFK
                     7HVW3HULRGDQGSURMHFWHG1HW&DVK)ORZVVHWIRUWKIRUVXFK7HVW3HULRGLQWKH
                     $SSURYHG %XGJHW WRJHWKHU ZLWK D VWDWHPHQW FHUWLI\LQJ FRPSOLDQFH ZLWK WKH
                     %XGJHW&RYHQDQW DVGHILQHGEHORZ ZKLFKVWDWHPHQWVKDOOEHDFFRPSDQLHGE\
                     VXSSRUWLQJHYLGHQFHUHIOHFWLQJVXFKDVLVUHTXLUHGE\WKH5HTXLUHG',3/HQGHUV
                     WRDVFHUWDLQFRPSOLDQFHZLWKWKH%XGJHW&RYHQDQW
                     
&RQGLWLRQV          7KH HIIHFWLYHQHVV RI WKH ',3 &UHGLW $JUHHPHQW DQG WKH RWKHU ',3 /RDQ
3UHFHGHQWWR        'RFXPHQWV DQG WKH DJUHHPHQWV RI WKH &RPPLWPHQW 3DUWLHV XQGHU WKH ',3
&ORVLQJ,QLWLDO    &RPPLWPHQW/HWWHUDQGRIWKH',3/HQGHUVXQGHUWKH',3/RDQ'RFXPHQWVDQG
'UDZ'DWHDQG       WKHFORVLQJRIDQGIXQGLQJXQGHUWKH',3)DFLOLW\VKDOOLQHDFKFDVHEHVXEMHFW
$GGLWLRQDO',3      WRVDWLVIDFWLRQ RUZDLYHUE\5HTXLUHG',3/HQGHUV RIWKHFRQGLWLRQVSUHFHGHQW
'UDZV              VHWIRUWKRQ([KLELW%
                     
5HSUHVHQWDWLRQVDQG 7KH ',3 /RDQ 'RFXPHQWV VKDOO FRQWDLQ UHSUHVHQWDWLRQV DQG ZDUUDQWLHV
:DUUDQWLHV         FXVWRPDU\ IRU ILQDQFLQJV RI WKLV W\SH DQG RWKHUZLVH FRQVLVWHQW ZLWK WKH
                     'RFXPHQWDWLRQ3ULQFLSOHV
                     
$IILUPDWLYHDQG     7KH ',3 /RDQ 'RFXPHQWV VKDOO FRQWDLQ XVXDO DQG FXVWRPDU\ DIILUPDWLYH DQG
1HJDWLYH&RYHQDQWV QHJDWLYH FRYHQDQWV DQG VXFK FRYHQDQWV DV VKDOO EH GHWHUPLQHG LQ DFFRUGDQFH
                     ZLWKWKH'RFXPHQWDWLRQ3ULQFLSOHVLQFOXGLQJZLWKRXWOLPLWDWLRQ


                                                      
19-23774-rdd     Doc 19    Filed 10/04/19 Entered 10/04/19 04:37:25                     Main Document
                                        Pg 368 of 452
                                                                                                               

                     
                      FRPSOLDQFHZLWKWKH0LOHVWRQHV
                      FRPSOLDQFHZLWKWKH5HSRUWLQJ5HTXLUHPHQWV
                      XVXDODQGFXVWRPDU\QHJDWLYHFRYHQDQWVLQFOXGLQJOLPLWDWLRQVRQLQFXUUHQFH
                         RI LQGHEWHGQHVV OLHQV GLVSRVLWLRQV RI DVVHWV PHUJHUV UHVWULFWHG SD\PHQWV
                         LQYHVWPHQWV IXQGDPHQWDO FKDQJHV WUDQVDFWLRQV ZLWK DIILOLDWHV EXUGHQVRPH
                         DJUHHPHQWV SUHSD\PHQWV RI GHEW DQG XVH RI SURFHHGV RI ',3 )DFLOLW\ DQG
                         FDVKFROODWHUDOSURYLGHGWKDWQRSULPLQJLQGHEWHGQHVVRUSDULLQGHEWHGQHVV
                         VKDOOEHSHUPLWWHGZLWKRXWWKHFRQVHQWRIDOO',3/HQGHUVDQG
                      %RUURZHUVKDOOXVHFRPPHUFLDOO\UHDVRQDEOHHIIRUWVWRREWDLQDUDWLQJIURP
                         0RRG\¶V DQG IURP 6 3 ZLWK UHVSHFW WR WKH ',3 )DFLOLW\ EXW QR VSHFLILF
                         UDWLQJ 
                     
)LQDQFLDO           7KH ',3 &UHGLW $JUHHPHQW VKDOO FRQWDLQ WKH IROORZLQJ ILQDQFLDO FRYHQDQWV D 
&RYHQDQWV          WKHUHTXLUHPHQWWKDWWKH/RDQ3DUWLHVVKDOOQRWSHUPLWZLWKUHVSHFWWRDQ\7HVW
                     3HULRG WKH DFWXDO 1HW &DVK )ORZV IRU VXFK 7HVW 3HULRG WR EH ORZHU WKDQ WKH
                     SURMHFWHG1HW&DVK)ORZVVHWIRUWKLQWKH$SSURYHG%XGJHWIRUVXFKSHULRGE\DQ
                     DPRXQW LQ H[FHVV RI  WKH ³%XGJHW &RYHQDQW´  DQG E  WKH
                     UHTXLUHPHQW WKDW WKH /RDQ 3DUWLHV VKDOO QRW SHUPLW $GMXVWHG (%,7'$ WR EH
                     GHILQHGLQWKH',3&UHGLW$JUHHPHQWLQDPDQQHUUHDVRQDEO\VDWLVIDFWRU\WRWKH
                     5HTXLUHG',3/HQGHUVDQGFRQVLVWHQWZLWKWKH'RFXPHQWDWLRQ3ULQFLSOHV DWWKH
                     HQG RI HDFK FDOHQGDU PRQWK EHJLQQLQJ ZLWK WKH FDOHQGDU PRQWK LQ ZKLFK WKH
                     &ORVLQJ'DWHRFFXUV WREHPRUHWKDQORZHUWKDQWKH$GMXVWHG(%,7'$IRU
                     VXFKPRQWKVHWIRUWKLQWKHEXVLQHVVSODQWKDWZDVGHOLYHUHGWR)7,RQ6HSWHPEHU
                     
                     
                     7KHIRUHJRLQJFROOHFWLYHO\WKH³)LQDQFLDO&RYHQDQWV´
                    
(YHQWVRI'HIDXOW   7KH',3&UHGLWDJUHHPHQWVKDOOFRQWDLQGHIDXOWVDQGHYHQWVRIGHIDXOW HDFKDQ
DQG5HPHGLHV       ³(YHQWRI'HIDXOW´ DVDUHXVXDODQGFXVWRPDU\IRUILQDQFLQJVRIWKLVW\SHDQGDV
                     VKDOOEHGHWHUPLQHGLQDFFRUGDQFHZLWKWKH'RFXPHQWDWLRQ3ULQFLSOHVLQFOXGLQJ
                     ZLWKRXWOLPLWDWLRQWKHIROORZLQJ
                     
                      IDLOXUH E\ WKH /RDQ 3DUWLHV WR SD\ L  SULQFLSDO ZKHQ GXH XQGHU WKH ',3
                         )DFLOLW\ DQG LL  LQWHUHVW RU RWKHU DPRXQWV ZLWKLQ WKUHH  EXVLQHVV GD\V RI
                         ZKHQGXHXQGHUWKH',3)DFLOLW\
                      IDLOXUHE\WKH'HEWRUVWRFRPSO\ZLWKWKH0LOHVWRQHV
                      IDLOXUH WR FRPSO\ ZLWK L  DIILUPDWLYH FRYHQDQWV LL  QHJDWLYH FRYHQDQWV RU
                          LLL WKH)LQDQFLDO&RYHQDQWVXQGHUWKH',3&UHGLW$JUHHPHQW
                      QRQSHUIRUPDQFH RU EUHDFK RI UHSUHVHQWDWLRQV ZDUUDQWLHV DQG RWKHU
                         REOLJDWLRQV XQGHU WKH ',3 &UHGLW $JUHHPHQW RU WKH RWKHU ',3 /RDQ
                         'RFXPHQWV VXEMHFW WR LQ WKH FDVH RI RWKHU FRYHQDQWV D FXUH SHULRG
                         DFFHSWDEOHWRWKH5HTXLUHG',3/HQGHUV
                      &KDQJHRI&RQWURO WREHGHILQHGLQDPDQQHUUHDVRQDEO\VDWLVIDFWRU\WRWKH
                         5HTXLUHG',3/HQGHUVDQGFRQVLVWHQWZLWK'RFXPHQWDWLRQ3ULQFLSOHV 
                      WKH 'HEWRUV VKDOO LQVWLWXWH DQ\ SURFHHGLQJ RU LQYHVWLJDWLRQ RU VXSSRUW WKH
                         VDPHE\DQ\RWKHUSHUVRQZKRPD\FKDOOHQJHWKHVWDWXVDQGRUYDOLGLW\RIWKH
                         ',3/LHQVRUDQ\/LHQVVHFXULQJDQ\3UHSHWLWLRQ'HEW
                      WHUPLQDWLRQRIWKH5HVWUXFWXULQJ6XSSRUW$JUHHPHQW
                      GLVPLVVDORUFRQYHUVLRQRIWKH&KDSWHU&DVHVDQG
                      WKHILOLQJE\WKH'HEWRUVRIDFKDSWHUSODQRIUHRUJDQL]DWLRQWKDWLVQRWWKH


                                                   
19-23774-rdd    Doc 19    Filed 10/04/19 Entered 10/04/19 04:37:25                       Main Document
                                       Pg 369 of 452
                                                                                                                

                         3ODQ
                    
                    ,QDOOFDVHVVXEMHFWWRWKHWHUPVRIWKH',32UGHUVDQGWKH$%/,QWHUFUHGLWRU
                    $JUHHPHQWWKH',3$JHQWDQGWKH',3/HQGHUVVKDOOKDYHFXVWRPDU\UHPHGLHV
                    GHWHUPLQHG DSSURSULDWH E\ WKH 5HTXLUHG ',3 /HQGHUV LQFOXGLQJ ZLWKRXW
                    OLPLWDWLRQZLWKRXWIXUWKHURUGHUIURPWKH%DQNUXSWF\&RXUWWKHDXWRPDWLFVWD\
                    SURYLVLRQVRIVHFWLRQRIWKH%DQNUXSWF\&RGHVKDOOEHYDFDWHGDQGPRGLILHG
                    WRWKHH[WHQWQHFHVVDU\WRSHUPLWWKH',3$JHQWDQGWKH',3/HQGHUVWRH[HUFLVH
                    XSRQWKHRFFXUUHQFHDQGGXULQJWKHFRQWLQXDQFHRIDQ\(YHQWRI'HIDXOWVXEMHFW
                    WRWKHQRWLFHSHULRGLQWKH',32UGHUVDOOULJKWVDQGUHPHGLHVSURYLGHGIRULQWKH
                    ',3 /RDQ 'RFXPHQWV DQG WR WDNH DQ\ RU DOO RI WKH IROORZLQJ DFWLRQV ZLWKRXW
                    IXUWKHU RUGHU RI RU DSSOLFDWLRQ WR WKH %DQNUXSWF\ &RXUW DV DSSOLFDEOH  D 
                    LPPHGLDWHO\WHUPLQDWHWKH'HEWRUV¶OLPLWHGXVHRIDQ\FDVKFROODWHUDO E FHDVH
                    PDNLQJDQ\',3/RDQVXQGHUWKH',3)DFLOLW\WRWKH'HEWRUV F GHFODUHDOO',3
                    2EOLJDWLRQVWREHLPPHGLDWHO\GXHDQGSD\DEOH G IUHH]HPRQLHVRUEDODQFHVLQ
                    WKH 'HEWRUV¶ DFFRXQWV DQG VZHHS DOO IXQGV FRQWDLQHG LQ WKH 'HEWRUV¶ GHSRVLW
                    DFFRXQWV H LPPHGLDWHO\VHWRIIDQ\DQGDOODPRXQWVLQDFFRXQWVPDLQWDLQHGE\
                    WKH'HEWRUVZLWKWKH',3$JHQWRUWKH',3/HQGHUVDJDLQVWWKH',32EOLJDWLRQV
                    RU RWKHUZLVH HQIRUFH DQ\ DQG DOO ULJKWV DJDLQVW WKH ',3 &ROODWHUDO LQ WKH
                    SRVVHVVLRQ RI DQ\RI WKH DSSOLFDEOH ',3 /HQGHUV LQFOXGLQJ ZLWKRXW OLPLWDWLRQ
                    GLVSRVLWLRQ RI WKH ',3 &ROODWHUDO VROHO\ IRU DSSOLFDWLRQ WRZDUGV WKH ',3
                    2EOLJDWLRQV DQG I  WDNH DQ\ RWKHU DFWLRQV RU H[HUFLVH DQ\ RWKHU ULJKWV RU
                    UHPHGLHV SHUPLWWHG XQGHU WKH ',3 2UGHUV WKH ',3 /RDQ 'RFXPHQWV RU
                    DSSOLFDEOHODZWRHIIHFWWKHUHSD\PHQWRIWKH',32EOLJDWLRQV
                    
                    7KH 'HEWRUV VKDOO ZDLYH DQ\ ULJKW WR VHHN UHOLHI XQGHU WKH %DQNUXSWF\ &RGH
                    LQFOXGLQJ XQGHU VHFWLRQ  WKHUHRI WR WKH H[WHQW VXFK UHOLHI ZRXOG UHVWULFW RU
                    LPSDLUWKHULJKWVDQGUHPHGLHVRIWKH',3$JHQWDQGWKH',3/HQGHUVVHWIRUWKLQ
                    WKH',32UGHUVDQGLQWKH',3/RDQ'RFXPHQWV
                    
$GHTXDWH           7KHKROGHUVRIWKH3UHSHWLWLRQ'HEWPD\UHFHLYHVXFKDGHTXDWHSURWHFWLRQDVLV
3URWHFWLRQ        DFFHSWDEOH WR WKH 'HEWRUV WKH 5HTXLUHG ',3 /HQGHUV DQG WKH KROGHUV RI WKH
                   DSSOLFDEOH VHULHV RI 3UHSHWLWLRQ 'HEW 7R WKH H[WHQW WKH 3UHSHWLWLRQ 6HQLRU
                    3ULPLQJ 2EOLJDWLRQV DUH QRW UHSDLG LQ IXOO ZLWK WKH SURFHHGV RI WKH ',3 7HUP
                    )DFLOLW\XSRQHQWU\RIDQLQWHULPRUGHUDSSURYLQJVXFKIDFLOLW\DVVHWIRUWKDERYH
                    RQWKH(IIHFWLYH'DWH DVGHILQHGLQWKH5HVWUXFWXULQJ6XSSRUW$JUHHPHQW RIWKH
                    3ODQ WKH KROGHUV RI WKH 3UHSHWLWLRQ 6HQLRU 3ULPLQJ 2EOLJDWLRQV VKDOO UHFHLYH D
                    SD\PHQWLQFDVKHTXDOWRRIWKH3UHSHWLWLRQ6HQLRU3ULPLQJ2EOLJDWLRQV
                    DV ³DGHTXDWH SURWHFWLRQ´ ZKLFK SD\PHQW VKDOO EH LQ DGGLWLRQ WR DQ\ RWKHU
                    DGHTXDWHSURWHFWLRQSURYLGHGWKHUHRQ WKH³6HQLRU3ULPLQJ3D\PHQW´ IURPWKH
                    SURFHHGVRIWKH1HZ)LUVW/LHQ7HUP/RDQ
                    
5HTXLUHG',3       ',3/HQGHUVKROGLQJDPDMRULW\RIWKHDJJUHJDWHRXWVWDQGLQJSULQFLSDODPRXQWRI
/HQGHUV           WKH',3/RDQVDQGWKHDJJUHJDWHXQGUDZQFRPPLWPHQWVXQGHUWKH',3)DFLOLW\
                      WKH³5HTXLUHG',3/HQGHUV´ 
                   
$VVLJQPHQWV       7KH ',3 &UHGLW $JUHHPHQW VKDOO FRQWDLQ DVVLJQPHQW SURYLVLRQV WKDW DUH XVXDO
                    DQGFXVWRPDU\IRUILQDQFLQJVRIWKLVW\SHDQGDVGHWHUPLQHGLQDFFRUGDQFHZLWK
                    WKH 'RFXPHQWDWLRQ 3ULQFLSOHV LQFOXGLQJ ZLWKRXW OLPLWDWLRQ  WKH UHTXLUHPHQW
                    WKDWHDFKDVVLJQHHVKDOOEHFRPHDSDUW\WRWKH5HVWUXFWXULQJ6XSSRUW$JUHHPHQW
                    SULRUWRRUFRQFXUUHQWO\ZLWKDFTXLULQJDQ\',3/RDQV


                                                  
19-23774-rdd      Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25                       Main Document
                                          Pg 370 of 452
                                                                                                                    

                       
0DUVKDOOLQJ E    7KH',32UGHUVVKDOO L SURYLGHWKDWLQQRHYHQWVKDOOWKH',3$JHQWRUWKH',3
:DLYHUDQG:DLYHU     /HQGHUV EH VXEMHFW WR WKH HTXLWDEOH GRFWULQH RI ³PDUVKDOLQJ´ RU DQ\ VLPLODU
RI F &ODLPV     GRFWULQH ZLWK UHVSHFW WR WKH ',3 &ROODWHUDO DV DSSOLFDEOH DQG LL  DSSURYH WKH
                       ZDLYHU RI DOO FODLPV XQGHU VHFWLRQ  F  RI WKH %DQNUXSWF\ &RGH  7KH ',3
                       2UGHUVVKDOODOVRSURYLGHWKDWWKHOHQGHUVDGPLQLVWUDWLYHDJHQWVFROODWHUDODJHQWV
                       DQGRWKHUVHFXUHGSDUWLHVXQGHUWKH3UHSHWLWLRQ'HEWVKDOOEHHQWLWOHGWRDOOULJKWV
                       DQGEHQHILWVRIVHFWLRQ E RIWKH%DQNUXSWF\&RGHDQGWKDWWKH³HTXLWLHVRI
                       WKHFDVH´H[FHSWLRQVKDOOQRWDSSO\WRVXFKSHUVRQVRUWRWKH3UHSHWLWLRQ'HEW
                      
0LVFHOODQHRXV        7KH ',3 &UHGLW $JUHHPHQW DQG WKH ',3 2UGHUV ZLOO DPRQJ RWKHU SURYLVLRQV
                       GHHPHG DSSURSULDWH E\ WKH 5HTXLUHG ',3 /HQGHUV DQG WKH ',3 $JHQW LQ WKHLU
                       UHDVRQDEOHGLVFUHWLRQ DOVRFRQWDLQWKHIROORZLQJHDFKRIZKLFKVKDOOEHLQIRUP
                       DQGVXEVWDQFHUHDVRQDEO\VDWLVIDFWRU\WRWKH5HTXLUHG',3/HQGHUVDQGWKH',3
                       $JHQW
                       
                             D  $SURYLVLRQSURYLGLQJDQLQGHPQLILFDWLRQIURPWKH%RUURZHUDQGHDFKRI
                                 WKH *XDUDQWRUV WR WKH ',3 $JHQW DQG HDFK RI WKH ',3 /HQGHUV WKDW LV
                                 XVXDODQGFXVWRPDU\IRUWUDQVDFWLRQVRIWKLVW\SHDQGWKDWLVLQIRUPDQG
                                 VXEVWDQFH UHDVRQDEO\ VDWLVIDFWRU\ WR WKH ',3 $JHQW DQG WKH 5HTXLUHG
                                 ',3/HQGHUVDQGFRQVLVWHQWZLWK'RFXPHQWDWLRQ3ULQFLSOHV
                           
                             E  $SURYLVLRQSURYLGLQJIRUWKHUHLPEXUVHPHQWRIIHHVFRVWVDQGH[SHQVHV
                                 RI WKH ',3 $JHQW DQG HDFK RI WKH ',3 /HQGHUV LQFOXGLQJ ZLWKRXW
                                 OLPLWDWLRQWKHIHHVFRVWVDQGH[SHQVHVRIWKH',3/HQGHU$GYLVRUVDQG
                                 ',3$JHQW$GYLVRUV 
                           
                             F  $ SURYLVLRQ WKDW LQ FRQQHFWLRQ ZLWK DQ\ VDOH RI DQ\ RI WKH 'HEWRUV¶
                                 DVVHWV XQGHU VHFWLRQ  RI WKH %DQNUXSWF\ &RGH RU XQGHU D SODQ RI
                                 UHRUJDQL]DWLRQ WKH ',3 $JHQW DW WKH GLUHFWLRQ RI WKH 5HTXLUHG ',3
                                 /HQGHUVVKDOOKDYHWKHDEVROXWHULJKWWRFUHGLWELGDSRUWLRQRUWKHIXOO
                                 DPRXQWRIDOO',32EOLJDWLRQV
                           
                             G  8VXDO DQG FXVWRPDU\ \LHOG SURWHFWLRQ SURYLVLRQV LQFOXGLQJ ZLWKRXW
                                 OLPLWDWLRQ SURYLVLRQV UHODWLQJ WR FRPSOLDQFH ZLWK ULVNEDVHG FDSLWDO
                                 JXLGHOLQHV LQFUHDVHG FRVWV DQG SD\PHQWV IUHH DQG FOHDU RI ZLWKKROGLQJ
                                 WD[HV 
                                 
                             H  /,%25 UHSODFHPHQW DQGRU IDOOEDFN SURYLVLRQV FRQVLVWHQW ZLWK FXUUHQW
                                 PDUNHW SUDFWLFH DQG RWKHUZLVH DFFHSWDEOH WR WKH 5HTXLUHG ',3 /HQGHUV
                                 DQGWKH',3$JHQW
                                 
                             I  $VWLSXODWLRQE\WKH'HEWRUVVXEMHFWWRFXVWRPDU\FKDOOHQJHSHULRGVDV
                                 WR WKH HQIRUFHDELOLW\ RI WKH 3UHSHWLWLRQ 'HEW WKH YDOLGLW\ SULRULW\ DQG
                                 SHUIHFWLRQRIDOOOLHQVVHFXULQJWKH3UHSHWLWLRQ'HEWDQGDUHOHDVHE\WKH
                                 'HEWRUV RI DOO FODLPV DQG FDXVHV RI DFWLRQ DJDLQVW WKH KROGHUV RI
                                 3UHSHWLWLRQ'HEW
                      
6\QGLFDWLRQ          $OOKROGHUVRI3UHSHWLWLRQ-XQLRU2EOLJDWLRQVPD\SDUWLFLSDWHLQWKH',3)DFLOLW\
                       SXUVXDQWWRV\QGLFDWLRQSURFHGXUHVDFFHSWDEOHWRWKH5HTXLUHG',3/HQGHUV



                                                      
19-23774-rdd   Doc 19      Filed 10/04/19 Entered 10/04/19 04:37:25           Main Document
                                        Pg 371 of 452
                                                                                              

                     
*RYHUQLQJ/DZ       ([FHSWDVJRYHUQHGE\WKH%DQNUXSWF\&RGH1HZ<RUN
                     
&RXQVHOWRWKH       6WURRFN 6WURRFN /DYDQ//3
&RPPLWPHQW3DUWLHV
DQGLQLWLDO',3
/HQGHUV
                     





                                              
19-23774-rdd      Doc 19       Filed 10/04/19 Entered 10/04/19 04:37:25                     Main Document
                                            Pg 372 of 452
                                                        
                                                     
                                              (;+,%,7$
                                                     
                                               0LOHVWRQHV
                                                     
7KH'HEWRUVVKDOOEHUHTXLUHGWRFRPSO\ZLWKWKHIROORZLQJ0LOHVWRQHV

    &RPPHQFHWKH&KDSWHU&DVHVRQRUEHIRUH2FWREHU VXFKGDWHWKH³3HWLWLRQ'DWH´ 

    )LOH WKH 3ODQ WKH GLVFORVXUH VWDWHPHQW IRU WKH 3ODQ LQ IRUP DQG VXEVWDQFH DFFHSWDEOH WR WKH
   5HTXLUHG ',3 /HQGHUV WKH ³'LVFORVXUH 6WDWHPHQW´  DQG WKH PRWLRQ LQ IRUP DQG VXEVWDQFH
   DFFHSWDEOH WR WKH 5HTXLUHG ',3 /HQGHUV  VHHNLQJ WR VFKHGXOH D FRPELQHG KHDULQJ WR FRQVLGHU
   FRQILUPDWLRQRIWKH3ODQDQGDSSURYDORIWKH'LVFORVXUH6WDWHPHQWRQWKH3HWLWLRQ'DWH

    2EWDLQHQWU\RIDQLQWHULPRUGHUDSSURYLQJWKH',3)DFLOLW\ LQIRUPDQGVXEVWDQFHDFFHSWDEOHWR
   WKH 5HTXLUHG ',3 /HQGHUV  E\ WKH %DQNUXSWF\ &RXUW DV VRRQ DV UHDVRQDEO\ SUDFWLFDEOH DIWHU WKH
   3HWLWLRQ'DWH EXWLQQRHYHQWODWHUWKDQWZR  EXVLQHVVGD\VDIWHUWKH3HWLWLRQ'DWH 

    2EWDLQHQWU\RI D WKH&RQILUPDWLRQ2UGHU DVGHILQHGLQWKH5HVWUXFWXULQJ6XSSRUW$JUHHPHQW 
    E  DQ RUGHU DSSURYLQJ WKH 'LVFORVXUH 6WDWHPHQW DQG DOO RWKHU UHODWHG UHOLHI DQG F  DQ RUGHU
   DSSURYLQJWKH1HZ)LUVW/LHQ7HUP/RDQ ZKLFKPD\EHWKH&RQILUPDWLRQ2UGHU LQHDFKFDVHLQ
   IRUP DQG VXEVWDQFH DFFHSWDEOH WR WKH 5HTXLUHG ',3 /HQGHUV E\ WKH %DQNUXSWF\ &RXUW DV VRRQ DV
   UHDVRQDEO\SUDFWLFDEOHDIWHUWKH3HWLWLRQ'DWH EXWLQQRHYHQWODWHUWKDQWKLUW\ILYH  FDOHQGDUGD\V
   DIWHUWKH3HWLWLRQ'DWH DQG

    &DXVH WKH (IIHFWLYH 'DWH WR RFFXU DV VRRQ DV UHDVRQDEO\ SUDFWLFDEOH DIWHU HQWU\ RI WKH
   &RQILUPDWLRQ2UGHUE\WKH%DQNUXSWF\&RXUW EXWLQQRHYHQWODWHUWKDQIRXUWHHQ  FDOHQGDUGD\V
   DIWHUWKHHQWU\RIWKH&RQILUPDWLRQ2UGHU 
19-23774-rdd        Doc 19      Filed 10/04/19 Entered 10/04/19 04:37:25                      Main Document
                                             Pg 373 of 452
                                                                                                                     

                                            (;+,%,7%
                                                   
                                        &RQGLWLRQV3UHFHGHQW
                                                   
                                                   
  &RQGLWLRQVWR&ORVLQJ'DWHDQG%RUURZLQJRI,QLWLDO',3/RDQVRQWKH&ORVLQJ'DWH

    D  ',3/RDQ'RFXPHQWVVKDOOEHLQIRUPDQGVXEVWDQFHUHDVRQDEO\VDWLVIDFWRU\WRWKH5HTXLUHG',3
        /HQGHUVDQGWKH',3$JHQWDQGFRQVLVWHQWZLWKWKH',37HUP6KHHWDQGDOO',3/RDQ'RFXPHQWV
        UHTXLUHGWREHH[HFXWHGE\WKH&ORVLQJ'DWHVKDOOKDYHEHHQH[HFXWHGDQGGHOLYHUHGWRWKH',3
        $JHQW
        
    E  $OOIHHVFRVWVGLVEXUVHPHQWVDQGH[SHQVHVRIWKH',3$JHQWWKH',3$JHQW$GYLVRUVWKH',3
        /HQGHUVDQGWKH',3/HQGHU$GYLVRUVGXHXQGHUWKH',3&UHGLW$JUHHPHQWVKDOOKDYHEHHQSDLG
        LQIXOOLQFDVKRUVKDOOEHVRSDLGRQWKH&ORVLQJ'DWHIURPWKHSURFHHGVRIWKH,QLWLDO',3/RDQV
        
    F  7KH',3$JHQWVKDOOKDYHUHFHLYHGDQH[HFXWHGOHJDORSLQLRQRI.LUNODQG (OOLV//3VSHFLDO
        1HZ<RUNDQG&DOLIRUQLDFRXQVHOWRWKH/RDQ3DUWLHV

    G  7KH',3$JHQWVKDOOKDYHUHFHLYHG L DVHFUHWDU\¶V RURWKHURIILFHU¶V FHUWLILFDWHRIWKH%RUURZHU
        DQGHDFKRIWKHRWKHU/RDQ3DUWLHVGDWHGDVRIWKH&ORVLQJ'DWHDQGLQVXFKIRUPDVLVFXVWRPDU\
        IRUWKHMXULVGLFWLRQLQZKLFKWKHUHOHYDQW/RDQ3DUW\LVRUJDQL]HGZLWKDSSURSULDWHLQVHUWLRQVDQG
        DWWDFKPHQWVDQG LL DFXVWRPDU\FORVLQJRIILFHU¶VFHUWLILFDWHRIWKH%RUURZHU

    H  7KH ',3 /HQGHUV VKDOO KDYH UHFHLYHG IURP WKH %RUURZHU DQG HDFK RI WKH /RDQ 3DUWLHV DW OHDVW
        WKUHH%XVLQHVV'D\VSULRUWRWKH&ORVLQJ'DWH L GRFXPHQWDWLRQDQGRWKHULQIRUPDWLRQUHTXHVWHG
        E\ DQ\ ',3 /HQGHU D UHDVRQDEOH SHULRG SULRU WR WKH UHTXLUHG GHOLYHU\ GDWH WKDW LV UHTXLUHG E\
        UHJXODWRU\ DXWKRULWLHV XQGHU DSSOLFDEOH ³NQRZ \RXU FXVWRPHU´ DQG DQWLPRQH\ ODXQGHULQJ UXOHV
        DQGUHJXODWLRQVLQFOXGLQJWKH86$3DWULRW$FWDQG LL LIWKH%RUURZHUTXDOLILHVDVD³OHJDOHQWLW\
        FXVWRPHU´XQGHUWKHEHQHILFLDORZQHUVKLSUHJXODWLRQVWKH',3/HQGHUVVKDOOKDYHUHFHLYHGIURP
        WKH %RUURZHU DW OHDVW RQH %XVLQHVV 'D\ SULRU WR WKH &ORVLQJ 'DWH D EHQHILFLDO RZQHUVKLS
        FHUWLILFDWLRQLQUHODWLRQWRWKH%RUURZHU

    I  7KH,QWHULP',32UGHUVKDOOKDYHEHHQHQWHUHGE\WKH%DQNUXSWF\&RXUWDQGVKDOOEHLQIXOOIRUFH
        DQGHIIHFW
        
    J  7KH ',3 $JHQW DQG WKH ',3 /HQGHUV VKDOO KDYH UHFHLYHG WKH ,QLWLDO %XGJHW DQG VXFK RWKHU
        FXVWRPDU\ OHJDO RSLQLRQV FXVWRPDU\ RIILFHU¶V FORVLQJ FHUWLILFDWHV RUJDQL]DWLRQDO GRFXPHQWV
        FXVWRPDU\ HYLGHQFH RI DXWKRUL]DWLRQ DQG JRRG VWDQGLQJ FHUWLILFDWHV LQ MXULVGLFWLRQV RI
        IRUPDWLRQRUJDQL]DWLRQ LQ HDFK FDVH ZLWK UHVSHFW WR WKH %RUURZHU DQG WKH *XDUDQWRUV WR WKH
        H[WHQWDSSOLFDEOH LQFRQQHFWLRQZLWKFORVLQJ

    K  7KH3ODQVKDOOKDYHEHHQILOHGZLWKWKH%DQNUXSWF\&RXUWDQGHDFKRWKHU0LOHVWRQHWKDWLV
        UHTXLUHGWREHFRPSOLHGZLWKSULRUWRRUFRQFXUUHQWO\ZLWKHQWU\RIWKH,QWHULP',32UGHUVKDOO
        KDYHEHHQFRPSOLHGZLWK
        
    L  7KH%RUURZHUVKDOOKDYHREWDLQHGRUVKDOOKDYHXVHGFRPPHUFLDOO\UHDVRQDEOHHIIRUWVWRREWDLQD
        UDWLQJIURP0RRG\¶VDQGIURP6 3ZLWKUHVSHFWWRWKH',3)DFLOLW\ EXWQRVSHFLILFUDWLQJ 




                                                        
19-23774-rdd        Doc 19       Filed 10/04/19 Entered 10/04/19 04:37:25                        Main Document
                                              Pg 374 of 452
                                                                                                                         

    M  7KH',3$JHQWVKDOOKDYHDIXOO\SHUIHFWHGOLHQRQWKH',3&ROODWHUDOWRWKHH[WHQWUHTXLUHGE\WKH
        ',3/RDQ'RFXPHQWVDQGWKH,QWHULP',32UGHUKDYLQJWKHSULRULWLHVVHWIRUWKLQWKH,QWHULP',3
        2UGHU

    N  (DFK 8QLIRUP &RPPHUFLDO &RGH ILQDQFLQJ VWDWHPHQW DQG HDFK LQWHOOHFWXDO SURSHUW\ VHFXULW\
        DJUHHPHQWUHTXLUHGE\WKH',3/RDQ'RFXPHQWVWREHILOHGLQRUGHUWRFUHDWHLQIDYRURIWKH',3
        $JHQWDSHUIHFWHGOLHQRQWKH',3&ROODWHUDOKDYLQJWKHSULRULWLHVVHWIRUWKLQWKH2UGHUVVKDOOKDYH
        EHHQILOHG

    O  7KH ',3 $JHQW VKDOO KDYH UHFHLYHG WKH FHUWLILFDWHV LI DQ\ UHSUHVHQWLQJ WKH VKDUHV RI SOHGJHG
        VHFXULWLHVKHOGE\D/RDQ3DUW\SOHGJHGSXUVXDQWWRWKH',3/RDQ'RFXPHQWV

    P  6XEMHFW WR SRVWFORVLQJ UHTXLUHPHQWV WKH ',3 $JHQW VKDOO KDYH EHHQ QDPHG DV DQ DGGLWLRQDO
        LQVXUHG ZLWK UHVSHFW WR OLDELOLW\ SROLFLHV RWKHU WKDQ ZRUNHU¶V FRPSHQVDWLRQ SROLFLHV DQG SXEOLF
        OLDELOLW\ SROLFLHV  DQG WKH ',3 $JHQW VKDOO EH QDPHG DV ORVV SD\HH ZLWK UHVSHFW WR WKH SURSHUW\
        LQVXUDQFH RWKHUWKDQSXEOLFSURSHUW\SROLFLHV PDLQWDLQHGE\WKH%RUURZHUDQGHDFKRWKHU/RDQ
        3DUW\

    Q  7KH',3$JHQWVKDOOKDYHUHFHLYHGDOHJDOYDOLGDQGELQGLQJFRS\RIDQDPHQGPHQWWRWKH$%/
        ,QWHUFUHGLWRU$JUHHPHQWZKLFKVKDOOEHLQIRUPDQGVXEVWDQFHDFFHSWDEOHWRWKH',3$JHQWDQG
        WKH5HTXLUHG',3/HQGHUV

    R  7KH ',3 $JHQW VKDOO KDYH UHFHLYHG D OHJDO YDOLG DQG ELQGLQJ FRS\ RI DQ DPHQGPHQW WR WKH
        &DQDGLDQ )DFLOLW\ &UHGLW $JUHHPHQW DV GHILQHG LQ WKH 3UHSHWLWLRQ 6HQLRU 3ULPLQJ &UHGLW
        $JUHHPHQW ZKLFKVKDOOEHLQIRUPDQGVXEVWDQFHDFFHSWDEOHWRWKH',3$JHQWDQGWKH5HTXLUHG
        ',3/HQGHUV

    S  7KH&ORVLQJ'DWHVKDOOKDYHRFFXUUHGRQRUEHIRUHWKHGDWHWKDWLVWKUHHEXVLQHVVGD\VDIWHUWKH
        GDWHRIHQWU\RIWKH,QWHULP',32UGHU

  &RQGLWLRQVWRHDFK%RUURZLQJ RWKHUWKDQWKH%RUURZLQJRIWKH,QLWLDO',3/RDQV 

    D  7KH)LQDO',32UGHUVKDOOKDYHEHHQHQWHUHGE\WKH%DQNUXSWF\&RXUWE\WKHGDWHWKDWLVWKLUW\
        ILYH  FDOHQGDUGD\VDIWHUWKH3HWLWLRQ'DWHDQGVKDOOEHLQIXOOIRUFHDQGHIIHFW

    E  7KHFRQILUPDWLRQRUGHUVKDOOKDYHEHHQHQWHUHGE\WKH%DQNUXSWF\&RXUWE\WKHGDWHWKDWLVWKLUW\
        ILYH  FDOHQGDUGD\VDIWHUWKH3HWLWLRQ'DWHDQGVKDOOEHLQIXOOIRUFHDQGHIIHFW

  &RQGLWLRQVWRHDFK%RUURZLQJ

    D  (DFK RI WKH UHSUHVHQWDWLRQV DQG ZDUUDQWLHV PDGH E\ DQ\ /RDQ 3DUW\ LQ RU SXUVXDQW WR WKH ',3
        /RDQ'RFXPHQWVVKDOOEHWUXHDQGFRUUHFWLQDOOPDWHULDOUHVSHFWV DQGLQDOOUHVSHFWVLIDQ\VXFK
        UHSUHVHQWDWLRQRUZDUUDQW\LVDOUHDG\TXDOLILHGE\PDWHULDOLW\RUPDWHULDODGYHUVHHIIHFW LQHDFK
        FDVH RQ DQG DV RI VXFK GDWH DV LI PDGH RQ DQG DV RI VXFK GDWH H[FHSW WR WKH H[WHQW WKDW VXFK
        UHSUHVHQWDWLRQV DQG ZDUUDQWLHV UHODWH WR DQ HDUOLHU GDWH LQ ZKLFK FDVH VXFK UHSUHVHQWDWLRQV DQG
        ZDUUDQWLHV VKDOO EH WUXH DQG FRUUHFW LQ DOO PDWHULDO UHVSHFWV DQG LQ DOO UHVSHFWV LI DQ\ VXFK
        UHSUHVHQWDWLRQ RU ZDUUDQW\ LV DOUHDG\ TXDOLILHG E\ PDWHULDOLW\ RU PDWHULDO DGYHUVH HIIHFW  DV RI
        VXFKHDUOLHUGDWH

    E  7KHUHVKDOOEHQR'HIDXOWRU(YHQWRI'HIDXOWXQGHUWKH',3&UHGLW$JUHHPHQW




                                                          
19-23774-rdd       Doc 19      Filed 10/04/19 Entered 10/04/19 04:37:25                    Main Document
                                            Pg 375 of 452
                                                                                                                 

    D  7KH ',3 $JHQW VKDOO KDYH UHFHLYHG D FRS\ RI WKH 5HVWUXFWXULQJ 6XSSRUW $JUHHPHQW GXO\
        H[HFXWHGDQGGHOLYHUHGE\HDFKRIWKHSDUWLHVWKHUHWRDQGVXFK5HVWUXFWXULQJ6XSSRUW$JUHHPHQW
        VKDOOEHLQIXOOIRUFHDQGHIIHFWDQGVKDOOQRWKDYHEHHQDPHQGHGZDLYHGRURWKHUZLVHPRGLILHG
        ZLWKRXW WKH SULRU ZULWWHQ FRQVHQW RI WKH 5HTXLUHG ',3 /HQGHUV  7KH 5HVWUXFWXULQJ 6XSSRUW
        $JUHHPHQWVKDOOEHLQIXOOIRUFHDQGHIIHFWDQGQREUHDFKGHIDXOWRUHYHQWRIGHIDXOWVKDOOKDYH
        RFFXUUHG DQG EH FRQWLQXLQJ WKHUHXQGHU (DFK ',3 /HQGHU  RWKHU WKDQ DQ\ ILQDQFLDO LQVWLWXWLRQ
         RWKHU WKDQ DQ\ &RPPLWPHQW 3DUW\  WKDW DFWV DV WKH LQLWLDO ',3 /HQGHU XQGHU WKH ',3 &UHGLW
        $JUHHPHQW  WKDW RZQV DQ\ 3UHSHWLWLRQ 'HEW VKDOO EH D SDUW\ WR WKH 5HVWUXFWXULQJ 6XSSRUW
        $JUHHPHQW

    E  $OOILUVWGD\PRWLRQVILOHGE\WKH/RDQ3DUWLHVRQWKH3HWLWLRQ'DWHDQGUHODWHGRUGHUVHQWHUHGE\
        WKH%DQNUXSWF\&RXUWLQWKH&KDSWHU&DVHVVKDOOEHLQIRUPDQGVXEVWDQFHVDWLVIDFWRU\WRWKH
        5HTXLUHG',3/HQGHUVDQGWKH',3$JHQW

    F  6XEMHFWWRSRVWFORVLQJUHTXLUHPHQWVWKH',3$JHQWVKDOOKDYHYDOLGELQGLQJHQIRUFHDEOHQRQ
        DYRLGDEOHDQGDXWRPDWLFDOO\DQGIXOO\DQGSURSHUO\SHUIHFWHGOLHQVRQDQGVHFXULW\LQWHUHVWVLQ
        WKH&ROODWHUDOLQHDFKFDVHKDYLQJWKHSULRULWLHVVHWIRUWKLQWKH2UGHUVDQGVXEMHFWRQO\WRWKH
        SD\PHQWLQIXOOLQFDVKRIDQ\DPRXQWVGXHXQGHUWKH&DUYH2XW

    G  7KH',3$JHQWVKDOOKDYHUHFHLYHGDVLJQHGERUURZLQJUHTXHVWIURPWKH%RUURZHU

        






                                                       
19-23774-rdd               Doc 19           Filed 10/04/19 Entered 10/04/19 04:37:25                   Main Document
                                                         Pg 376 of 452
                                                                                                                                  

                                                           (;+,%,7&
                                                                 
                                                    1HZ)LUVW/LHQ7HUP/RDQ

        3ULQFLSDO             PLOOLRQLQWKHDJJUHJDWH

       (FRQRPLFV                    x Rate /,%25 SOXV  ZLWK D /,%25 IORRU RI   SHU DQQXP
                                        SD\DEOHLQFDVKRQDTXDUWHUO\EDVLVSURYLGHGWKDWLQWHUHVWSD\PHQWVPD\
                                        EHSDLGLQNLQGVXEMHFWWRDPLQLPXPFDVKSD\PHQWRI/,%25SOXV
                                     x Duration Payment 2Q WKH WKLUG DQG IRXUWK DQQLYHUVDU\ RI WKH (IIHFWLYH
                                        'DWH D GXUDWLRQ SD\PHQW LQ DQ DPRXQW HTXDO WR  RI WKH 1HZ )LUVW
                                        /LHQ7HUP/RDQVWKHQRXWVWDQGLQJVKDOOEHSDLGLQNLQG

        0DWXULW\              0DUFK

       %RUURZHU               &UHDWLYH,QWHUPHGLDWH+ROGFR

      *XDUDQWRUV              $V UHVWUXFWXUHG DOO GLUHFW DQG LQGLUHFW PDWHULDO GRPHVWLF VXEVLGLDULHV DQG PDWHULDO
                               IRUHLJQVXEVLGLDULHVRUJDQL]HGLQWKH8QLWHG.LQJGRPLQHDFKFDVHRI5HVWUXFWXUHG
                               '(6* LQFOXGLQJ 'LVWULEXWLRQ ,QWHUPHGLDWH +ROGFR DQG LWV VXEVLGLDULHV EXW
                               H[FOXGLQJ5HVWUXFWXUHG'(6*

        6HFXULW\              6HFXUHG E\ VXEVWDQWLDOO\ DOO RI WKH DVVHWV RI WKH %RUURZHU DQG WKH *XDUDQWRUV
                               LQFOXGLQJ  RI WKH FDSLWDO VWRFN RI ILUVWWLHU QRQORDQ SDUWLHV RWKHU WKDQ
                               FXVWRPDU\ H[FOXVLRQV  DQG VR ORQJ DV SHUPLWWHG E\ WKHQDSSOLFDEOH FRQWUDFWXDO
                               SURYLVLRQVWKHUHRI
                               7KHOLHQVVHFXULQJWKH1HZ)LUVW/LHQ7HUP/RDQ)DFLOLW\VKDOO D UDQNVHQLRUWR
                               WKHOLHQVVHFXULQJWKH([LW$%/)DFLOLW\ZLWKUHVSHFWWRDOO³WHUPSULRULW\FROODWHUDO´
                                E UDQNMXQLRUWRWKHOLHQVVHFXULQJWKH([LW$%/)DFLOLW\ZLWKUHVSHFWWRDOO³$%/
                               SULRULW\ FROODWHUDO´ DQG F  UDQN VHQLRU WR DOO OLHQV VHFXULQJ WKH 1HZ 6HFRQG /LHQ
                               7HUP/RDQVZLWKUHVSHFWWRDOOFROODWHUDO

    &DOO3URWHFWLRQ           $Q\SUHSD\PHQWRUUHSD\PHQW ZKHWKHURSWLRQDORUPDQGDWRU\ RUUHILQDQFLQJRIDOO
                               RU D SRUWLRQ RI WKH 1HZ )LUVW /LHQ 7HUP /RDQV LQFOXGLQJ IRU WKH DYRLGDQFH RI
                               GRXEW XSRQ DQ\ DFFHOHUDWLRQ RI WKH ORDQV VKDOO EH VXEMHFW WR WKH IROORZLQJ
                               SUHPLXPV L IURPWKH(IIHFWLYH'DWHWR EXWH[FOXGLQJ WKHWKLUGDQQLYHUVDU\RIWKH
                               (IIHFWLYH'DWHRIWKHDPRXQWRI1HZ)LUVW/LHQ7HUP/RDQVVRSUHSDLGRU
                               UHSDLG LL IURP DQGLQFOXGLQJ WKHWKLUGDQQLYHUVDU\RIWKH(IIHFWLYH'DWHWR EXW
                               H[FOXGLQJ  WKH IRXUWK DQQLYHUVDU\ RI WKH (IIHFWLYH 'DWH  RI WKH DPRXQW RI
                               1HZ)LUVW/LHQ7HUP/RDQVVRSUHSDLGRUUHSDLGDQG LLL IURP DQGLQFOXGLQJ WKH
                               IRXUWK DQQLYHUVDU\ RI WKH (IIHFWLYH 'DWH DQG DW DOO WLPHV WKHUHDIWHU  RI WKH
                               DPRXQWRI1HZ)LUVW/LHQ7HUP/RDQVVRSUHSDLGRUUHSDLG


     &DSLWDOL]HGWHUPVXVHGEXWQRWGHILQHGLQWKLV([KLELW&VKDOOKDYHWKHPHDQLQJVDVFULEHGWKHUHWRLQWKH
      5HVWUXFWXULQJ6XSSRUW$JUHHPHQWLQFOXGLQJWKHH[KLELWVWKHUHWR

     7KHSRUWLRQGUDZQDVRIWKH(IIHFWLYH'DWHVKDOOUHIOHFWDQDPRXQWQHFHVVDU\WRUHSD\DPRXQWVRXWVWDQGLQJ
      XQGHUWKH',37HUP)DFLOLW\DQGLIQRWDOUHDG\UHSDLGWKHSULQFLSDODPRXQWRIWRJHWKHUZLWKDQ\SUHPLXPVGXH
      XQGHUWKH6HQLRU3ULPLQJ7HUP/RDQ)DFLOLW\



                                                                 
19-23774-rdd      Doc 19    Filed 10/04/19 Entered 10/04/19 04:37:25                    Main Document
                                         Pg 377 of 452
                                                                                                                 


   &RYHQDQWV      &XVWRPDU\IRUILQDQFLQJVRIWKLVW\SHDQGRWKHUZLVHDFFHSWDEOHWRWKH&RPSDQ\DQG
                   WKH5HTXLVLWH&RQVHQWLQJ&UHGLWRUV

   &RQGLWLRQV     6XEMHFW WR WKH VDWLVIDFWLRQ RU ZDLYHU RI FRQGLWLRQV SUHFHGHQW DFFHSWDEOH WR WKH
   3UHFHGHQW      &RPSDQ\DQGWKH5HTXLVLWH&RQVHQWLQJ&UHGLWRUV

  2WKHU7HUPV     7REHPXWXDOO\DJUHHGE\WKH&RPSDQ\DQGWKH5HTXLVLWH&RQVHQWLQJ&UHGLWRUV

 *RYHUQLQJ/DZ    1HZ<RUN
                                                     




                                                   
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25   Main Document
                                     Pg 378 of 452


                                     Exhibit D

                               DIP Agent Fee Letter
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25   Main Document
                                     Pg 379 of 452
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25   Main Document
                                     Pg 380 of 452
19-23774-rdd          Doc 19      Filed 10/04/19 Entered 10/04/19 04:37:25               Main Document
                                               Pg 381 of 452
                                                                                                         3

      in the event that you were offered the ability to assume the defense of the action that was the
      subject matter of such settlement and elected not to assume such defense, and (b) to reimburse us
      from time to time, upon presentation of a reasonably detailed invoice therefor and any supporting
      documentation reasonably requested by you, for all reasonable out-of-pocket expenses (including
      but not limited to expenses of our due diligence investigation, consultants’ and other
      professionals’ fees, syndication expenses, travel expenses and fees, disbursements and other
      charges of counsel, provided, that any legal fees and expenses shall be limited to the fees and
      expenses of (i) one counsel for all Indemnified Persons taken as a whole, (ii) a single local
      counsel for all Indemnified Persons taken as a whole in each relevant jurisdiction, (iii) any special
      counsel CSLF determines to be necessary for all Indemnified Persons taken as a whole and (iv)
      solely in the case of a conflict of interest, one additional counsel in each relevant jurisdiction to
      each group of Indemnified Persons similarly situated), in each case, incurred in connection with
      the DIP Facility and the preparation, negotiation and enforcement of this Fee Letter, the definitive
      documentation for the DIP Facility and any ancillary documents and security arrangements in
      connection therewith. You agree that no Indemnified Person shall have any liability (whether
      direct or indirect, in contract or tort or otherwise) to you or your subsidiaries, affiliates, equity
      holders or creditors arising out of, related to or in connection with any aspect of the transactions
      contemplated hereby, except solely to you, and then solely to the extent of direct, as opposed to
      indirect, special, punitive or consequential damages determined in a final, non-appealable
      judgment by a court of competent jurisdiction to have primarily resulted from such Indemnified
      Person’s gross negligence or willful misconduct. For purposes hereof, “Related Party” of an
      Indemnified Person means (a) a controlled or controlling affiliate of such Indemnified Person, or
      any of its or their respective officers, directors, employees and agents, and (b) any agents or
      advisors of such Indemnified Person acting at the direction of such Indemnified Person.

              You shall not be liable for any settlement of any Proceeding effected without your
      consent (which consent shall not be unreasonably withheld, conditioned or delayed), but if settled
      with your written consent or if there is a judgment by a court of competent jurisdiction in any
      such Proceeding, you agree to indemnify and hold harmless each Indemnified Person from and
      against any and all losses, claims, damages, liabilities and expenses by reason of such settlement
      or judgment in accordance with the other provisions of this Section 2.

        3.          Sharing Information; Absence of Fiduciary Relationship; Affiliate Activities.

              You acknowledge that we may be providing debt financing, equity capital or other
      services (including financial advisory services) to other companies in respect of which you may
      have conflicting interests regarding the transactions described herein or otherwise. We agree that
      we will not furnish confidential information obtained from you by virtue of the transactions
      contemplated by this Fee Letter or our other relationships with you to other companies. You also
      acknowledge that we do not have any obligation to use in connection with the transactions
      contemplated by this Fee Letter, or to furnish to you, confidential information obtained by us
      from other companies.

              You further acknowledge and agree that (a) no fiduciary, advisory or agency relationship
      between you and CSLF is intended to be or has been created in respect of any of the transactions
      contemplated by this Fee Letter, irrespective of whether CSLF has advised or is advising you on
      other matters, (b) CSLF, on the one hand, and you, on the other hand, have an arm’s-length
      business relationship that does not directly or indirectly give rise to, nor do you rely on, any
      fiduciary duty on the part of CSLF, (c) you are capable of evaluating and understanding, and you
      understand and accept, the terms, risks and conditions of the transactions contemplated by this
      Fee Letter, (d) you have been advised that CSLF is engaged in a broad range of transactions that


      [[5241498]]
19-23774-rdd          Doc 19        Filed 10/04/19 Entered 10/04/19 04:37:25         Main Document
                                                 Pg 382 of 452
                                                                                                        4

      may involve interests that differ from your interests and that CSLF has no obligation to disclose
      such interests and transactions to you by virtue of any fiduciary, advisory or agency relationship
      and (e) you waive, to the fullest extent permitted by law, any claims you may have arising out of
      or in connection with the transactions contemplated by this Fee Letter against CSLF for breach of
      fiduciary duty or alleged breach of fiduciary duty and agree that CSLF shall have no liability
      (whether direct or indirect) to you in respect of such a fiduciary duty claim or to any person
      asserting a fiduciary duty claim on behalf of or in right of you, including your stockholders,
      employees or creditors.

               You further acknowledge that we are a full service securities firm engaged in securities
      trading and brokerage activities as well as providing investment banking and other financial
      services. In the ordinary course of business, CSLF may provide investment banking and other
      financial services to, and/or acquire, hold or sell, for its own accounts and the accounts of
      customers, equity, debt and other securities and financial instruments (including bank loans and
      other obligations) of you and other companies with which you may have commercial or other
      relationships. With respect to any securities and/or financial instruments so held by us or any of
      our customers, all rights in respect of such securities and financial instruments, including any
      voting rights, will be exercised by the holder of the rights, in its sole discretion. Additionally,
      you acknowledge and agree that we are not advising you as to any legal, tax, investment,
      accounting or regulatory matters in any jurisdiction (including, without limitation, with respect to
      any consents needed in connection with the transactions contemplated hereby). You shall consult
      with your own advisors concerning such matters and shall be responsible for making your own
      independent investigation and appraisal of the transactions contemplated hereby (including,
      without limitation, with respect to any consents needed in connection therewith), and we shall not
      have any responsibility or liability to you with respect thereto. Any review by us of you or the
      transactions contemplated hereby or other matters relating to such transactions will be performed
      solely for the benefit of us and shall not be on behalf of you or any of your affiliates.

               The Borrower acknowledges that we and our affiliates are or may be acting as lenders
      and agents under other credit agreements to which the Borrower is party (the “Credit
      Agreements”), and the Borrower’s and its affiliates’ rights and obligations under any such other
      agreement with CSLF or any of its affiliates (including the Credit Agreements) that currently or
      hereafter may exist are, and shall be, separate and distinct from the rights and obligations of the
      parties pursuant to this Fee Letter, and none of such rights and obligations under such other
      agreements shall be affected by any performance or lack of performance of services hereunder by
      CSLF or any of its affiliates. The Borrower further acknowledges that CSLF and its affiliates
      may currently or in the future participate in other debt or equity transactions on behalf of or
      render financial advisory services to the Borrower or other companies that may be involved in a
      competing transaction. The Borrower hereby agrees that CSLF may render its services in
      connection with the transactions contemplated by this Fee Letter notwithstanding any actual or
      potential conflict of interest presented by the foregoing, and the Borrower hereby waives any
      conflict of interest claims relating to the relationship between CSLF and its affiliates and the
      Borrower and its affiliates in connection with the transactions contemplated hereby, on the one
      hand, and the exercise by CSLF or any of its affiliates of any of their rights and duties under any
      credit or other agreement (including the Credit Agreements), on the other hand. The terms of this
      paragraph shall survive the expiration or termination of this Fee Letter for any reason whatsoever.

        4.          Jurisdiction.

               Each of the parties hereto hereby irrevocably and unconditionally (a) submits, for itself
      and its property, to the exclusive jurisdiction of any New York State court or Federal court of the


      [[5241498]]
19-23774-rdd          Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25             Main Document
                                              Pg 383 of 452
                                                                                                          5

      United States of America sitting in the Borough of Manhattan, and any appellate court from any
      thereof, in any action or proceeding arising out of or relating to this Fee Letter or the transactions
      contemplated hereby, and agrees that all claims in respect of any such action or proceeding may
      be heard and determined only in such New York State court or, to the extent permitted by law, in
      such Federal court; provided that suit for the recognition or enforcement of any judgment
      obtained in any such New York State or Federal court may be brought in any other court of
      competent jurisdiction, (b) waives, to the fullest extent it may legally and effectively do so, any
      objection which it may now or hereafter have to the laying of venue of any suit, action or
      proceeding arising out of or relating to this Fee Letter or the transactions contemplated hereby in
      any such New York State court or in any such Federal court, (c) waives, to the fullest extent
      permitted by law, the defense of an inconvenient forum to the maintenance of such suit, action or
      proceeding in any such court and (d) agrees that a final judgment in any such suit, action or
      proceeding shall be conclusive and may be enforced in other jurisdictions by suit on the judgment
      or in any other manner provided by law. Service of any process, summons, notice or document
      by registered mail addressed to any of the parties hereto at the addresses above shall be effective
      service of process against such party for any suit, action or proceeding brought in any such court.

        5.          Waiver of Jury Trial.

           EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES THE RIGHT TO
      TRIAL BY JURY IN ANY SUIT, ACTION, PROCEEDING, CLAIM OR
      COUNTERCLAIM BROUGHT BY OR ON BEHALF OF ANY PARTY RELATED TO
      OR ARISING OUT OF THIS FEE LETTER OR THE PERFORMANCE OF SERVICES
      HEREUNDER.

        6.          General.

               This Fee Letter shall not be assignable by any party hereto without the prior written
      consent of the other parties hereto (and any attempted assignment without such consent shall be
      null and void), is intended to be solely for the benefit of the parties hereto (and Indemnified
      Persons) and is not intended to confer any benefits upon, or create any rights in favor of, any
      person other than the parties hereto (and Indemnified Persons). Any and all services to be
      provided by CSLF hereunder may be performed and any and all rights of CSLF hereunder may be
      exercised by or through any of its affiliates or branches and, in connection with the provision of
      such services, CSLF may exchange with such affiliates and branches information concerning you
      and the other companies that may be the subject of the transactions contemplated by this Fee
      Letter, and to the extent so employed, such affiliates and branches shall be entitled to the benefits
      afforded to CSLF hereunder.

              You agree that you will not disclose this Fee Letter or the contents hereof or our activities
      pursuant hereto to any person without the prior written approval (such approval not to be
      unreasonably withheld, conditioned or delayed) of CSLF, except that you may disclose this Fee
      Letter and the contents hereof (a) to Holdings, to MacAndrews & Forbes Incorporated and its
      subsidiaries, and to your and their respective directors, officers, shareholders, employees,
      attorneys, accountants and advisors on a confidential and need-to-know basis, (b) pursuant to the
      order of any court or administrative agency in any pending legal or administrative proceeding or
      as otherwise required by applicable law, regulations or interpretations thereof or compulsory legal
      process or as required by a governmental authority (in which case you agree to inform us
      promptly thereof to the extent lawfully permitted to do so), and (c) if CSLF consents to such
      proposed disclosure.




      [[5241498]]
19-23774-rdd        Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25                   Main Document
                                          Pg 384 of 452
                                                                                                            6

               If this Fee Letter is required to be filed with the Bankruptcy Court, or disclosed to the
      United States Trustee appointed in the jurisdiction of the Chapter 11 Cases (the “U.S. Trustee”)
      or any statutory committee appointed in the Chapter 11 Cases for purposes of obtaining approval
      to pay any fees provided for herein or otherwise, then you agree that you shall promptly notify us
      and take all commercially reasonable actions necessary to prevent this Fee Letter from becoming
      publicly available, including, without limitation, filing a motion or an ex parte request pursuant to
      sections 105(a) and 107(b) of the Bankruptcy Code and Rule 9018 of the Federal Rules of
      Bankruptcy Procedure seeking a Bankruptcy Court order authorizing you to file this Fee Letter
      under seal to the maximum extent permitted by the Bankruptcy Court; provided, however, that if
      the Bankruptcy Court does not permit such filing under seal, then any such filing shall be
      redacted to the maximum extent permitted by the Bankruptcy Court and approved by us in
      writing. Notwithstanding anything in this agreement to the contrary, the provisions of this section
      shall survive any termination or completion of the transactions contemplated by this Fee Letter.

               We will treat as confidential all confidential information provided to us by or on behalf of
      you hereunder solely for the purpose of providing the services which are subject of this Fee
      Letter; provided that nothing herein shall prevent us from disclosing any such information (a)
      pursuant to the order of any court or administrative agency or in any pending legal, judicial or
      administrative proceeding, or otherwise as required by applicable law or compulsory legal
      process, (b) upon the request or demand of any Governmental Authority having jurisdiction over
      us or any of our affiliates (in which case we agree to inform you promptly thereof to the extent
      reasonably practicable and lawfully permitted to do so), (c) to the extent that such information
      becomes publicly available other than by reason of improper disclosure by us or any of our
      affiliates or any related party thereof in violation of this paragraph, (d) to our affiliates and to our
      and their respective employees, legal counsel, independent auditors and other experts or agents on
      a need-to-know basis and who are informed of the confidential nature of such information (and
      CSLF shall be responsible for compliance with this paragraph by its affiliates and its and their
      employees, legal counsel, independent auditors and other experts or agents), (e) to assignees or
      participants or potential assignees or participants who agree to be bound by the terms of this
      paragraph or substantially similar confidentiality provisions, (f) to the extent such information is
      independently developed by us or (g) for purposes of establishing a “due diligence” defense. Our
      obligations under this paragraph shall terminate automatically and be superseded by the
      confidentiality provisions in the definitive documentation for the DIP Facility on the Closing
      Date. To the extent not earlier terminated, our obligations under this paragraph shall
      automatically terminate on the second anniversary hereof.

               You acknowledge that information and documents relating to the DIP Facility may be
      transmitted through SyndTrak, Intralinks, LendAmend, the internet, e-mail or similar electronic
      transmission systems and that we shall not be liable for any damages arising from the
      unauthorized use by others of information or documents transmitted in such manner except to the
      extent they are found in a final, non-appealable judgment of a court of competent jurisdiction to
      have resulted from the willful misconduct, bad faith or gross negligence of CSLF or any of its
      Related Persons. We may place advertisements in financial and other newspapers and periodicals
      or on a home page or similar place for dissemination of information on the Internet or worldwide
      web as we may choose, and circulate similar promotional materials, after the closing of the
      transactions contemplated hereby in the form of a “tombstone” or otherwise describing your
      name, and the amount, type and closing date of such transactions contemplated hereby, all at our
      expense.

             This Fee Letter may not be amended or any provision hereof waived or modified except
      by an agreement in writing signed by each of the parties hereto. THIS FEE LETTER AND


      [[5241498]]
19-23774-rdd        Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25                  Main Document
                                          Pg 385 of 452
                                                                                                           7

      ALL CLAIMS AND CONTROVERSIES IN CONNECTION HEREWITH SHALL BE
      GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
      STATE OF NEW YORK. This Fee Letter may be executed in any number of counterparts, each
      of which shall be an original, and all of which, when taken together, shall constitute one
      agreement. Delivery of an executed signature page of this Fee Letter by facsimile or other
      customary means of electronic transmission shall be effective as delivery of a manually executed
      counterpart hereof. Section headings used herein are for convenience of reference only, are not
      part of this Fee Letter and are not to affect the construction of, or to be taken into consideration in
      interpreting, this Fee Letter.

              The compensation, reimbursement, indemnification, confidentiality (except as otherwise
      expressly stated herein), jurisdiction, governing law and waiver of jury trial provisions contained
      herein and the provisions of Section 3 hereof shall remain in full force and effect regardless of
      whether the definitive financing documentation relating to the DIP Facility shall be executed and
      delivered and notwithstanding the termination of this Fee Letter; provided that your obligations
      under this Fee Letter under such provisions, other than those relating to confidentiality (which
      shall remain in full force and effect), shall automatically terminate and be superseded by the
      provisions of the definitive documentation for each of the DIP Facility upon the execution and
      effectiveness thereof to the extent covered thereby.

              If the foregoing correctly sets forth our agreement, please indicate your acceptance of the
      terms of this Fee Letter by returning to us an executed counterpart hereof, whereupon this Fee
      Letter shall become a binding agreement between us.



                                [Remainder of this page intentionally left blank]




      [[5241498]]
19-23774-rdd        Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25   Main Document
                                          Pg 386 of 452



                                                    Very truly yours,

                                                    CREDIT SUISSE LOAN FUNDING LLC

                                                    by

                                                            Name:
                                                            Title:




                                     [Signature Page to Fee Letter]
      [[5241498]]
19-23774-rdd        Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25   Main Document
                                          Pg 387 of 452



      Accepted and agreed to as of the date first written
      above:

      DELUXE ENTERTAINMENT SERVICES
      GROUP INC.

        by
               Name:
               Title:




                                   [Signature Page to Fee Letter]
      [[5241498]]
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25   Main Document
                                     Pg 388 of 452


                                     Exhibit F

                           Commitment Party Fee Letter
19-23774-rdd            Doc 19           Filed 10/04/19 Entered 10/04/19 04:37:25   Main Document
                                                      Pg 389 of 452
                                                                                    EXECUTION VERSION


                                                                                      October 2, 2019




Deluxe Entertainment Services Group Inc.
2400 West Empire Avenue
Burbank, California 91504
Attention: Board of Directors, Chief Financial Officer and General Counsel

                                                PAYMENTS LETTER
                      UP TO $115,000,000 SENIOR SECURED SUPER-PRIORITY
                         DEBTOR-IN-POSSESSION TERM LOAN FACILITY


Ladies and Gentlemen:

         Reference is made to that certain DIP Facility Commitment Letter, dated the date hereof
(together with the DIP Term Sheet referred to therein and attached thereto, and all other exhibits,
annexes, schedules and other attachments thereto, in each case, as may be amended, amended and
restated, restated, supplemented or otherwise modified from time to time in accordance with the
terms thereof, the “DIP Commitment Letter”), by and among Deluxe Entertainment Services
Group Inc., a Delaware corporation (the “Company”), DX Holdings LLC, a Delaware limited
liability company (“Holdings”), certain of the Company’s direct and indirect subsidiaries (together
with the Company and Holdings, collectively, “you”) and the persons party thereto as the
Commitment Parties (as defined therein). For the avoidance of doubt, the DIP Commitments are
subject to the funding of the loans under the DIP Facility on the Closing Date by the DIP Agent,
the DIP Arranger or another financial institution (the “Initial Lender”) reasonably acceptable to
the Commitment Parties, following which each Commitment Party will negotiate with the Initial
Lender to purchase such loans in an amount equal to each respective Commitment Party’s DIP
Commitments on terms, subject to documentation and within a timeframe to be agreed among the
Commitment Parties and the Initial Lender. Unless otherwise noted, capitalized terms used but not
defined herein shall have the meanings ascribed to such terms in the DIP Commitment Letter.

       This letter (as may be amended, amended and restated, restated, supplemented or otherwise
modified from time to time, this “Letter”) is the DIP Payments Letter referred to in the DIP
Commitment Letter.

           1.         Payments.

                      (a) As consideration for the Commitment Parties who are party to the DIP
                          Commitment Letter on the date hereof backstopping the DIP Facility and
                          funding their commitments under the DIP Facility, you agree to pay (or cause
                          to be paid), in accordance with the terms of this Letter, to each such
                          Commitment Party, for its own account, a non-refundable payment in an
                          amount equal to



[[DMS:5240862v6:10/02/2019--12:54 PM]]
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25   Main Document
                                     Pg 390 of 452
19-23774-rdd            Doc 19           Filed 10/04/19 Entered 10/04/19 04:37:25       Main Document
                                                      Pg 391 of 452
Deluxe Entertainment Services Group Inc.
October 2, 2019
Page 3

        THIS LETTER WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK. Section 5 of the DIP Commitment Letter
shall be incorporated by reference in and apply to this Letter, mutatis mutandis.

        This Letter may be executed in any number of counterparts, each of which shall be an
original, and all of which, when taken together, shall constitute one agreement. Delivery of an
executed signature page of this Letter by facsimile transmission shall be effective as delivery of a
manually executed counterpart hereof.

           This Letter shall be effective as of the date first written above when executed by you.


           Very truly yours,

                                         [Remainder of page intentionally left blank]




                                                              3
[[DMS:5240862v6:10/02/2019--12:54 PM]]
19-23774-rdd   Doc 19     Filed 10/04/19 Entered 10/04/19 04:37:25      Main Document
                                       Pg 392 of 452


ACCEPTED AND AGREED:


DELUXE ENTERTAINMENT SERVICES GROUP INC.

By:
      Name:    John Eric Cummins
      Title:   Executive Vice President, Chief Financial
               Officer and Treasurer




DX HOLDINGS LLC

By:
      Name:    Paul Savas
      Title:   Executive Vice President and Chief
               Financial Officer




                              Deluxe – Payments Letter (DIP Facility)
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25   Main Document
                                     Pg 393 of 452
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25   Main Document
                                     Pg 394 of 452
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25   Main Document
                                     Pg 395 of 452
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25         Main Document
                                     Pg 396 of 452




                                            CIFC Event Driven Opportunities Master Fund, LP
                                            , as a Commitment Party
                                            By: CIFC Asset Management LLC, as Collateral
                                            Manager




                                            By:
                                              Name: Ira Ginsburg
                                              Title: Managing Director




                           Deluxe – Payments Letter (DIP Facility)
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25          Main Document
                                     Pg 397 of 452




                                            CIFC Funding 2012-II-R, Ltd. , as a Commitment
                                            Party
                                            By: CIFC VS Management LLC, its Collateral Manager




                                            By:
                                              Name: Ira Ginsburg
                                              Title: Managing Director




                           Deluxe – Payments Letter (DIP Facility)
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25          Main Document
                                     Pg 398 of 452




                                            CIFC Funding 2013-I, Ltd. , as a Commitment Party
                                            By: CIFC Asset Management LLC, its Collateral
                                            Manager




                                            By:
                                              Name: Ira Ginsburg
                                              Title: Managing Director




                           Deluxe – Payments Letter (DIP Facility)
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25           Main Document
                                     Pg 399 of 452




                                            CIFC Funding 2013-II, Ltd. , as a Commitment Party
                                            By: CIFC Asset Management LLC, its Collateral
                                            Manager




                                            By:
                                              Name: Ira Ginsburg
                                              Title: Managing Director




                           Deluxe – Payments Letter (DIP Facility)
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25          Main Document
                                     Pg 400 of 452




                                            CIFC Funding 2013-III-R Ltd. , as a Commitment
                                            Party
                                            By: CIFC VS Management LLC, as Collateral Manager




                                            By:
                                              Name: Ira Ginsburg
                                              Title: Managing Director




                           Deluxe – Payments Letter (DIP Facility)
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25          Main Document
                                     Pg 401 of 452




                                            CIFC Funding 2013-IV, Ltd. , as a Commitment Party
                                            By: CIFC Asset Management LLC, its Collateral
                                            Manager




                                            By:
                                              Name: Ira Ginsburg
                                              Title: Managing Director




                           Deluxe – Payments Letter (DIP Facility)
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25          Main Document
                                     Pg 402 of 452




                                            CIFC Funding 2014, Ltd. , as a Commitment Party
                                            By: CIFC Asset Management LLC, its Portfolio
                                            Manager




                                            By:
                                              Name: Ira Ginsburg
                                              Title: Managing Director




                           Deluxe – Payments Letter (DIP Facility)
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25           Main Document
                                     Pg 403 of 452




                                            CIFC Funding 2014-III, Ltd. , as a Commitment Party
                                            BY: CIFC Asset Management LLC, its Collateral
                                            Manager




                                            By:
                                              Name: Ira Ginsburg
                                              Title: Managing Director




                           Deluxe – Payments Letter (DIP Facility)
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25          Main Document
                                     Pg 404 of 452




                                            CIFC Funding 2014-II-R, Ltd. , as a Commitment
                                            Party
                                            By: CIFC Asset Management LLC, as Collateral
                                            Manager




                                            By:
                                              Name: Ira Ginsburg
                                              Title: Managing Director




                           Deluxe – Payments Letter (DIP Facility)
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25         Main Document
                                     Pg 405 of 452




                                            CIFC Funding 2014-IV-R, Ltd. , as a Commitment
                                            Party
                                            By: CIFC Asset Management LLC, its Collateral
                                            Manager




                                            By:
                                              Name: Ira Ginsburg
                                              Title: Managing Director




                           Deluxe – Payments Letter (DIP Facility)
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25          Main Document
                                     Pg 406 of 452




                                            CIFC Funding 2014-V, Ltd. , as a Commitment Party
                                            By: CIFC Asset Management LLC, its Collateral
                                            Manager




                                            By:
                                              Name: Ira Ginsburg
                                              Title: Managing Director




                           Deluxe – Payments Letter (DIP Facility)
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25          Main Document
                                     Pg 407 of 452




                                            CIFC Funding 2015-I, Ltd. , as a Commitment Party
                                            BY: CIFC Asset Management LLC, its Collateral
                                            Manager




                                            By:
                                              Name: Ira Ginsburg
                                              Title: Managing Director




                           Deluxe – Payments Letter (DIP Facility)
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25           Main Document
                                     Pg 408 of 452




                                            CIFC Funding 2015-II, Ltd. , as a Commitment Party
                                            By: CIFC Asset Management LLC, its Collateral
                                            Manager




                                            By:
                                              Name: Ira Ginsburg
                                              Title: Managing Director




                           Deluxe – Payments Letter (DIP Facility)
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25           Main Document
                                     Pg 409 of 452




                                            CIFC Funding 2015-III, Ltd. , as a Commitment Party
                                            By: CIFC Asset Management LLC, its Collateral
                                            Manager




                                            By:
                                              Name: Ira Ginsburg
                                              Title: Managing Director




                           Deluxe – Payments Letter (DIP Facility)
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25          Main Document
                                     Pg 410 of 452




                                            CIFC Funding 2015-IV, Ltd. , as a Commitment Party
                                            By: CIFC Asset Management LLC, its Collateral
                                            Manager




                                            By:
                                              Name: Ira Ginsburg
                                              Title: Managing Director




                           Deluxe – Payments Letter (DIP Facility)
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25          Main Document
                                     Pg 411 of 452




                                            CIFC Funding 2015-V, Ltd , as a Commitment Party
                                            By: CIFC Asset Management LLC, its Collateral
                                            Manager




                                            By:
                                              Name: Ira Ginsburg
                                              Title: Managing Director




                           Deluxe – Payments Letter (DIP Facility)
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25          Main Document
                                     Pg 412 of 452




                                            CIFC Funding 2016-I, Ltd. , as a Commitment Party
                                            By: CIFC Asset Management LLC, its Collateral
                                            Manager




                                            By:
                                              Name: Ira Ginsburg
                                              Title: Managing Director




                           Deluxe – Payments Letter (DIP Facility)
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25          Main Document
                                     Pg 413 of 452




                                            CIFC Funding 2017-I, Ltd , as a Commitment Party
                                            By: CIFC Asset Management LLC, its Collateral
                                            Manager




                                            By:
                                              Name: Ira Ginsburg
                                              Title: Managing Director




                           Deluxe – Payments Letter (DIP Facility)
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25           Main Document
                                     Pg 414 of 452




                                            CIFC Funding 2017-II, Ltd. , as a Commitment Party
                                            By: CIFC CLO Management LLC, its Collateral
                                            Manager




                                            By:
                                              Name: Ira Ginsburg
                                              Title: Managing Director




                           Deluxe – Payments Letter (DIP Facility)
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25           Main Document
                                     Pg 415 of 452




                                            CIFC Funding 2017-III, Ltd. , as a Commitment Party
                                            By: CIFC Asset Management LLC, its Collateral
                                            Manager




                                            By:
                                              Name: Ira Ginsburg
                                              Title: Managing Director




                           Deluxe – Payments Letter (DIP Facility)
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25             Main Document
                                     Pg 416 of 452




                                            CIFC Funding 2017-IV, Ltd. , as a Commitment Party
                                            By: CIFC CLO Management LLC, its Collateral
                                            Manager, by and on behalf of each of its series, Series
                                            M-1, Series O-1 and Series R-1




                                            By:
                                              Name: Ira Ginsburg
                                              Title: Managing Director




                           Deluxe – Payments Letter (DIP Facility)
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25           Main Document
                                     Pg 417 of 452




                                            CIFC Funding 2017-V, Ltd. , as a Commitment Party
                                            By: CIFC CLO MANAGEMENT II LLC, as Collateral
                                            Manager
                                            By and on behalf of each of its series, SERIES M-1,
                                            SERIES O-1, and SERIES R-1




                                            By:
                                              Name: Ira Ginsburg
                                              Title: Managing Director




                           Deluxe – Payments Letter (DIP Facility)
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25           Main Document
                                     Pg 418 of 452




                                            CIFC Funding 2018-I, Ltd. , as a Commitment Party
                                            By: CIFC CLO MANAGEMENT II LLC, as Collateral
                                            Manager
                                            By and on behalf of each of its series, SERIES M-1,
                                            SERIES O-1, and SERIES R-1




                                            By:
                                              Name: Ira Ginsburg
                                              Title: Managing Director




                           Deluxe – Payments Letter (DIP Facility)
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25              Main Document
                                     Pg 419 of 452




                                            CIFC Funding 2018-II, Ltd. , as a Commitment Party
                                            By: CIFC CLO Management II LLC, its Collateral
                                            Manager, by and on behalf of each of its series, Series
                                            M-1, Series O-1 and Series R-1




                                            By:
                                              Name: Ira Ginsburg
                                              Title: Managing Director




                           Deluxe – Payments Letter (DIP Facility)
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25           Main Document
                                     Pg 420 of 452




                                            CIFC Funding 2018-III, Ltd. , as a Commitment Party




                                            By:
                                              Name: Ira Ginsburg
                                              Title: Managing Director




                           Deluxe – Payments Letter (DIP Facility)
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25           Main Document
                                     Pg 421 of 452




                                            CIFC Funding 2018-IV, Ltd. , as a Commitment Party
                                            By: CIFC CLO Management II LLC, as Collateral
                                            Manager
                                            By and on behalf of each of its series, SERIES M-1,
                                            SERIES O-1, and SERIES R-1




                                            By:
                                              Name: Ira Ginsburg
                                              Title: Managing Director




                           Deluxe – Payments Letter (DIP Facility)
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25           Main Document
                                     Pg 422 of 452




                                            CIFC Loan Opportunity Fund II, Ltd. , as a
                                            Commitment Party
                                            By: CIFC Asset Management LLC, its Collateral
                                            Manager




                                            By:
                                              Name: Ira Ginsburg
                                              Title: Managing Director




                           Deluxe – Payments Letter (DIP Facility)
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25           Main Document
                                     Pg 423 of 452




                                            CIFC Loan Opportunity Fund, Ltd. , as a
                                            Commitment Party
                                            By: CIFC Asset Management LLC, its Collateral
                                            Manager




                                            By:
                                              Name: Ira Ginsburg
                                              Title: Managing Director




                           Deluxe – Payments Letter (DIP Facility)
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25          Main Document
                                     Pg 424 of 452




                                            JSS Special Investments FCP (SIF) , as a
                                            Commitment Party
                                            By: CIFC Asset Management LLC, its Sub-Investment
                                            Manager




                                            By:
                                              Name: Ira Ginsburg
                                              Title: Managing Director




                           Deluxe – Payments Letter (DIP Facility)
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25           Main Document
                                     Pg 425 of 452




                                            Swiss Capital Alternative Strategies Funds SPC re:
                                            SC Alternative Strategy 10 SP , as a Commitment
                                            Party




                                            By:
                                              Name: Ira Ginsburg
                                              Title: Managing Director




                           Deluxe – Payments Letter (DIP Facility)
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25   Main Document
                                     Pg 426 of 452
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25   Main Document
                                     Pg 427 of 452
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25   Main Document
                                     Pg 428 of 452
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25        Main Document
                                     Pg 429 of 452




                                          HarbourView CLO VII-R, LTD, as a
                                          Commitment Party




                                          By: __________________
                                          Name: Kathleen Schmitz
                                          Title: Authorized Signatory




                           Deluxe – Payments Letter (DIP Facility)
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25          Main Document
                                     Pg 430 of 452




                                          Invesco Oppenheimer Fundamental Alternatives
                                          Fund, as a Commitment Party




                                          By: __________________
                                          Name: Kathleen Schmitz
                                          Title: Authorized Signatory




                           Deluxe – Payments Letter (DIP Facility)
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25          Main Document
                                     Pg 431 of 452




                                          Invesco Oppenheimer Master Loan Fund, as a
                                          Commitment Party




                                          By: __________________
                                          Name: Kathleen Schmitz
                                          Title: Authorized Signatory




                           Deluxe – Payments Letter (DIP Facility)
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25           Main Document
                                     Pg 432 of 452




                                          Invesco Oppenheimer Senior Floating Rate Fund, as a
                                          Commitment Party




                                          By: __________________
                                          Name: Kathleen Schmitz
                                          Title: Authorized Signatory




                           Deluxe – Payments Letter (DIP Facility)
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25           Main Document
                                     Pg 433 of 452




                                          Invesco Oppenheimer Senior Floating Rate Plus Fund,
                                          as a Commitment Party




                                          By: __________________
                                          Name: Kathleen Schmitz
                                          Title: Authorized Signatory




                           Deluxe – Payments Letter (DIP Facility)
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25   Main Document
                                     Pg 434 of 452
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25   Main Document
                                     Pg 435 of 452
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25   Main Document
                                     Pg 436 of 452
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25   Main Document
                                     Pg 437 of 452
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25   Main Document
                                     Pg 438 of 452
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25   Main Document
                                     Pg 439 of 452
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25   Main Document
                                     Pg 440 of 452
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25   Main Document
                                     Pg 441 of 452
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25   Main Document
                                     Pg 442 of 452
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25   Main Document
                                     Pg 443 of 452
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25   Main Document
                                     Pg 444 of 452
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25   Main Document
                                     Pg 445 of 452
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25   Main Document
                                     Pg 446 of 452
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25   Main Document
                                     Pg 447 of 452
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25   Main Document
                                     Pg 448 of 452
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25   Main Document
                                     Pg 449 of 452
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25   Main Document
                                     Pg 450 of 452
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25   Main Document
                                     Pg 451 of 452
19-23774-rdd   Doc 19   Filed 10/04/19 Entered 10/04/19 04:37:25   Main Document
                                     Pg 452 of 452
